Exhibit 10.95

CUSIP NUMBER 50060JAA8

$500,000,000 REVOLVING CREDIT FACILITY

$300,000,000 TERM LOAN FACILITY

CREDIT AGREEMENT

by and among

KOPPERS INC.,

as Borrower,

THE GUARANTORS PARTY HERETO,

THE LENDERS PARTY HERETO,

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

PNC CAPITAL MARKETS LLC,

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH PIERCE FENNER & SMITH INC.,

CITIZENS BANK, N.A.,

FIFTH THIRD BANK,

DEUTSCHE BANK SECURITIES INC.,

and

BARCLAYS BANK PLC,

as Joint Lead Arrangers and Joint Bookrunners,

WELLS FARGO BANK, NA,

BANK OF AMERICA, N.A.,

and

CITIZENS BANK OF PENNSYLVANIA,

as Co-Syndication Agent,

and

FIFTH THIRD BANK,

DEUTSCHE BANK SECURITIES INC.,

and

BARCLAYS BANK PLC,

as Co-Documentation Agents

Dated as of August 15, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.      

CERTAIN DEFINITIONS

     1      1.1    

Certain Definitions

     1      1.2    

Construction

     41      1.3    

Accounting Principles; Changes in GAAP

     41      1.4    

Currency Calculations

     42    2.      

REVOLVING CREDIT AND SWING LOAN FACILITIES

     42      2.1    

Revolving Credit Commitments

     42        2.1.1    

Revolving Credit Loans; Optional Currency Loans

     42        2.1.2    

Swing Loan Commitment

     42      2.2    

Nature of Lenders’ Obligations with Respect to Revolving Credit Loans

     43      2.3    

Commitment Fees

     43      2.4    

Termination or Reduction of Revolving Credit Commitments

     43      2.5    

Loan Requests

     44        2.5.1    

Revolving Credit Loan Requests

     44        2.5.2    

Swing Loan Requests

     44      2.6    

Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans

     45        2.6.1    

Making Revolving Credit Loans

     45        2.6.2    

Presumptions by the Administrative Agent

     45        2.6.3    

Making Swing Loans

     45        2.6.4    

Repayment of Revolving Credit Loans

     46        2.6.5    

Borrowings to Repay Swing Loans

     46        2.6.6    

Swing Loans Under Cash Management Agreements

     46      2.7    

Notes

     47      2.8    

Use of Proceeds

     47      2.9    

Letter of Credit Subfacility

     47        2.9.1    

Issuance of Letters of Credit

     47        2.9.2    

Letter of Credit Fees

     48        2.9.3    

Disbursements, Reimbursement

     48        2.9.4    

Repayment of Participation Advances

     50        2.9.5    

Documentation

     50        2.9.6    

Determinations to Honor Drawing Requests

     51   

 

i



--------------------------------------------------------------------------------

    2.9.7    

Nature of Participation and Reimbursement Obligations

     51        2.9.8    

Indemnity

     52        2.9.9    

Liability for Acts and Omissions

     53        2.9.10    

Issuing Lender Reporting Requirements

     54        2.9.11    

Cash Collateral

     54      2.10    

Defaulting Lenders

     55      2.11    

Increase in Revolving Credit Commitments

     56        2.11.1    

Increasing Lenders and New Lenders

     56        2.11.2    

Treatment of Outstanding Loans and Letters of Credit

     57      2.12    

Utilization of Commitments in Optional Currencies

     58        2.12.1    

Periodic Computations of Dollar Equivalent Amounts of Revolving Credit Loans
that are Optional Currency Loans and Letters of Credit Outstanding; Repayment in
Same Currency

     58        2.12.2    

Notices From Lenders That Optional Currencies Are Unavailable to Fund New Loans

     58        2.12.3    

Notices From Lenders That Optional Currencies Are Unavailable to Fund Renewals
of the Euro-Rate Option

     58        2.12.4    

European Monetary Union

     59    3.      

TERM LOANS

     60      3.1    

Term Loan Commitments

     60      3.2    

Nature of Lenders’ Obligations with Respect to Term Loans; Repayment Terms

     60    4.      

INTEREST RATES

     60      4.1    

Interest Rate Options

     60        4.1.1    

Revolving Credit Interest Rate Options; Swing Line Interest Rate

     61        4.1.2    

Term Loan Interest Rate Options

     61        4.1.3    

Rate Quotations

     61      4.2    

Interest Periods

     61        4.2.1    

Amount of Borrowing Tranche

     61        4.2.2    

Renewals

     61      4.3    

Interest After Default

     62        4.3.1    

Letter of Credit Fees, Interest Rate

     62        4.3.2    

Other Obligations

     62        4.3.3    

Acknowledgment

     62   

 

ii



--------------------------------------------------------------------------------

  4.4    

Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available

     62        4.4.1    

Unascertainable

     62        4.4.2    

Illegality; Increased Costs; Deposits Not Available

     63        4.4.3    

Administrative Agent’s and Lender’s Rights

     63      4.5    

Selection of Interest Rate Options

     64    5.      

PAYMENTS

     65      5.1    

Payments

     65      5.2    

Pro Rata Treatment of Lenders

     65      5.3    

Sharing of Payments by Lenders

     66      5.4    

Presumptions by Administrative Agent

     67      5.5    

Interest Payment Dates

     67      5.6    

Voluntary Prepayments

     67        5.6.1    

Right to Prepay

     67        5.6.2    

Replacement of a Lender

     68        5.6.3    

Designation of a Different Lending Office

     69      5.7    

Mandatory Prepayments

     69        5.7.1    

Asset Sales and Recovery Events

     69        5.7.2    

Note Issuance

     69        5.7.3    

Currency Fluctuations

     70        5.7.4    

Application Among Loans and Interest Rate Options

     70      5.8    

Increased Costs

     70        5.8.1    

Increased Costs Generally

     70        5.8.2    

Capital Requirements

     71        5.8.3    

Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans

     71        5.8.4    

Delay in Requests

     71      5.9    

Taxes

     72        5.9.1    

Issuing Lender

     72        5.9.2    

Payments Free of Taxes

     72        5.9.3    

Payment of Other Taxes by the Loan Parties

     72        5.9.4    

Indemnification by the Loan Parties

     72        5.9.5    

Indemnification by the Lenders

     72        5.9.6    

Evidence of Payments

     73        5.9.7    

Status of Lenders

     73        5.9.8    

Treatment of Certain Refunds

     75        5.9.9    

Survival

     75   

 

iii



--------------------------------------------------------------------------------

  5.10    

Indemnity

     76      5.11    

Settlement Date Procedures

     77      5.12    

Collections; Administrative Agent’s Right to Notify Account Debtors

     77      5.13    

Currency Conversion Procedures for Judgments

     77      5.14    

Indemnity in Certain Events

     77    6.      

REPRESENTATIONS AND WARRANTIES

     78      6.1    

Representations and Warranties

     78        6.1.1    

Organization and Qualification

     78        6.1.2    

Osmose Acquisition

     78        6.1.3    

Subsidiaries

     78        6.1.4    

Power and Authority

     79        6.1.5    

Validity and Binding Effect

     79        6.1.6    

No Conflict

     79        6.1.7    

Litigation

     79        6.1.8    

Title to Properties

     79        6.1.9    

Financial Statements

     80        6.1.10    

Use of Proceeds; Margin Stock

     81        6.1.11    

Full Disclosure

     81        6.1.12    

Taxes

     81        6.1.13    

Consents and Approvals

     82        6.1.14    

No Event of Default; Compliance with Instruments

     82        6.1.15    

Patents, Trademarks, Copyrights, Licenses, Etc.

     82        6.1.16    

Security Interests

     82        6.1.17    

Status of the Pledged Collateral

     83        6.1.18    

Insurance

     83        6.1.19    

Compliance with Laws

     83        6.1.20    

Material Contracts

     83        6.1.21    

Investment Companies; Regulated Entities

     84        6.1.22    

Plans and Benefit Arrangements

     84        6.1.23    

Employment Matters

     85        6.1.24    

Environmental Matters and Safety Matters

     85        6.1.25    

Senior Debt Status

     88   

 

iv



--------------------------------------------------------------------------------

    6.1.26    

Solvency

     88        6.1.27    

Anti-Terrorism Laws

     88      6.2     Updates to Schedules      89    7.       CONDITIONS OF
LENDING AND ISSUANCE OF LETTERS OF CREDIT      89      7.1     First Loans and
Letters of Credit      89        7.1.1    

Deliveries

     89        7.1.2    

Payment of Fees

     92      7.2     Subsequent Loan or Letter of Credit      92    8.      
COVENANTS      93      8.1     Affirmative Covenants      93        8.1.1    

Preservation of Existence, Etc.

     93        8.1.2    

Payment of Liabilities, Including Taxes, Etc.

     93        8.1.3    

Maintenance of Insurance

     93        8.1.4    

Maintenance of Properties and Leases

     93        8.1.5    

Maintenance of Patents, Trademarks, Etc.

     93        8.1.6    

Visitation Rights

     94        8.1.7    

Keeping of Records and Books of Account

     94        8.1.8    

Plans and Benefit Arrangements

     94        8.1.9    

Compliance with Laws

     94        8.1.10    

Use of Proceeds

     94        8.1.11    

Further Assurances

     95        8.1.12    

Subordination of Intercompany Loans

     95        8.1.13    

Anti-Terrorism Laws; International Trade Law Compliance

     95        8.1.14    

Keepwell

     95        8.1.15    

Joinder of Osmose Guarantors

     95      8.2     Negative Covenants      96        8.2.1    

Indebtedness

     96        8.2.2    

Liens; Lien Covenants

     97        8.2.3    

Guaranties

     97        8.2.4    

Loans and Investments

     98        8.2.5    

Restricted Payments

     99        8.2.6    

Liquidations, Mergers, Consolidations, Acquisitions

     100        8.2.7    

Dispositions of Assets or Subsidiaries

     101   

 

v



--------------------------------------------------------------------------------

    8.2.8    

Affiliate Transactions

     102        8.2.9    

Subsidiaries, Partnerships and Joint Ventures

     102        8.2.10    

Continuation of or Change in Business

     103        8.2.11    

Plans and Benefit Arrangements

     103        8.2.12    

Fiscal Year

     104        8.2.13    

Issuance of Stock

     104        8.2.14    

Changes in Organizational Documents 2009 Senior Note Debt Documents, New Note
Indentures, and Transaction Documents

     104        8.2.15    

Minimum Fixed Charge Coverage Ratio

     105        8.2.16    

Maximum Total Secured Leverage Ratio

     106      8.3    

Reporting Requirements

     106        8.3.1    

Quarterly Financial Statements

     106        8.3.2    

Annual Financial Statements

     107        8.3.3    

Certificate of the Borrower

     107        8.3.4    

Notice of Default

     108        8.3.5    

Notice of Litigation

     108        8.3.6    

Certain Events

     108        8.3.7    

Budgets, Forecasts, Other Reports and Information

     108        8.3.8    

Notices Regarding Plans and Benefit Arrangements

     109    9.      

DEFAULT

     110      9.1    

Events of Default

     110        9.1.1    

Payments Under Loan Documents

     110        9.1.2    

Breach of Warranty

     110        9.1.3    

Anti-Terrorism Laws

     110        9.1.4    

Breach of Negative and Certain Other Covenants, Visitation Rights or
Anti-Terrorism Laws

     111        9.1.5    

Breach of Other Covenants

     111        9.1.6    

Defaults in Other Agreements or Indebtedness

     111        9.1.7    

Final Judgments or Orders

     111        9.1.8    

Loan Document Unenforceable

     111        9.1.9    

Uninsured Losses; Proceedings Against Assets

     111        9.1.10    

Notice of Lien or Assessment

     111        9.1.11    

Insolvency

     112        9.1.12    

Events Relating to Plans and Benefit Arrangements

     112   

 

vi



--------------------------------------------------------------------------------

    9.1.13    

Cessation of Business

     112        9.1.14    

Change of Control

     112        9.1.15    

Beazer East Default

     112        9.1.16    

Involuntary Proceedings

     113        9.1.17    

Voluntary Proceedings

     113      9.2    

Consequences of Event of Default

     113        9.2.1    

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings

     113        9.2.2    

Bankruptcy, Insolvency or Reorganization Proceedings

     114        9.2.3    

Set-off

     114        9.2.4    

Application of Proceeds

     114        9.2.5    

Collateral Sharing

     115        9.2.6    

Other Rights and Remedies

     116        9.2.7    

Notice of Sale

     116    10.      

ADMINISTRATIVE AGENT; COLLATERAL AGENT

     116      10.1    

The Administrative Agent

     116        10.1.1    

Appointment and Authority

     116        10.1.2    

Rights as a Lender

     116        10.1.3    

Exculpatory Provisions

     117        10.1.4    

Reliance by Administrative Agent

     118        10.1.5    

Delegation of Duties

     118        10.1.6    

Resignation of Administrative Agent

     118        10.1.7    

Non-Reliance on Administrative Agent and Other Lenders

     119        10.1.8    

No Other Duties, etc.

     119        10.1.9    

Administrative Agent’s Fee

     119        10.1.10    

Authorization to Release Collateral and Guarantors

     120        10.1.11    

No Reliance on Administrative Agent’s Customer Identification Program

     120      10.2    

The Collateral Agent

     120        10.2.1    

Appointment and Authority

     120        10.2.2    

Rights as a Lender

     120        10.2.3    

Exculpatory Provisions

     121        10.2.4    

Reliance by Collateral Agent

     122        10.2.5    

Delegation of Duties

     122        10.2.6    

Resignation of Collateral Agent

     122   

 

vii



--------------------------------------------------------------------------------

    10.2.7    

Non-Reliance on Collateral Agent and Other Lenders

     123        10.2.8    

Authorization to Release Collateral and Guarantors

     123    11.      

MISCELLANEOUS

     123      11.1    

Modifications, Amendments or Waivers

     123        11.1.1    

Increase of Commitment

     123        11.1.2    

Extension of Payment; Reduction of Principal, Interest or Fees; Modification of
Terms of Payment

     123        11.1.3    

Release of Collateral or Guarantor

     124        11.1.4    

Miscellaneous

     124      11.2    

No Implied Waivers; Cumulative Remedies

     125      11.3    

Expenses; Indemnity; Damage Waiver

     125        11.3.1    

Costs and Expenses

     125        11.3.2    

Indemnification by the Borrower

     125        11.3.3    

Reimbursement by Lenders

     126        11.3.4    

Waiver of Consequential Damages, Etc.

     126        11.3.5    

Payments

     126      11.4    

Holidays

     126      11.5    

Notices; Effectiveness; Electronic Communication

     127        11.5.1    

Notices Generally

     127        11.5.2    

Electronic Communications

     127        11.5.3    

Change of Address, Etc.

     127      11.6    

Severability

     128      11.7    

Duration; Survival

     128      11.8    

Successors and Assigns

     128        11.8.1    

Successors and Assigns Generally

     128        11.8.2    

Assignments by Lenders

     128        11.8.3    

Register

     130        11.8.4    

Participations

     130        11.8.5    

Certain Pledges; Successors and Assigns Generally

     131      11.9    

Confidentiality

     131        11.9.1    

General

     131        11.9.2    

Sharing Information With Affiliates of the Lenders

     132      11.10    

Counterparts; Integration; Effectiveness

     132        11.10.1    

Counterparts; Integration; Effectiveness

     132   

 

viii



--------------------------------------------------------------------------------

  11.11    

CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL

     133        11.11.1    

Governing Law

     133        11.11.2    

SUBMISSION TO JURISDICTION

     133        11.11.3    

WAIVER OF VENUE

     133        11.11.4    

SERVICE OF PROCESS

     134        11.11.5    

WAIVER OF JURY TRIAL

     134      11.12    

USA Patriot Act Notice

     134      11.13    

Joinder of Guarantors

     134      11.14    

Funding by Branch, Subsidiary or Affiliate

     134        11.14.1    

Notional Funding

     134        11.14.2    

Actual Funding

     135        11.14.3    

Collateral Trust Agreement

     135        11.14.4    

Right to Realize on Collateral and Enforce Guaranty

     135   

 

ix



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

 

SCHEDULE 1.1(A)    -    PRICING GRID SCHEDULE 1.1(B)    -    COMMITMENTS OF
LENDERS AND ADDRESSES FOR NOTICES SCHEDULE 1.1(E)    -    EXCLUDED SUBSIDIARIES
SCHEDULE 1.1(L)    -    LANDLORD’S WAIVERS - LOCATIONS SCHEDULE 1.1(P)    -   
PERMITTED LIENS SCHEDULE 2.9.1    -    EXISTING LETTERS OF CREDIT SCHEDULE 6.1.1
   -    QUALIFICATIONS TO DO BUSINESS SCHEDULE 6.1.3    -    SUBSIDIARIES
SCHEDULE 6.1.7    -    LITIGATION SCHEDULE 6.1.8    -    OWNED AND LEASED REAL
PROPERTY SCHEDULE 6.1.13    -    CONSENTS AND APPROVALS SCHEDULE 6.1.15    -   
PATENTS, TRADEMARKS, COPYRIGHTS, LICENSES, ETC. SCHEDULE 6.1.17    -   
PARTNERSHIP AGREEMENTS; LLC AGREEMENTS SCHEDULE 6.1.18    -    INSURANCE
POLICIES SCHEDULE 6.1.20       MATERIAL CONTRACTS SCHEDULE 6.1.22       EMPLOYEE
BENEFIT PLAN DISCLOSURES SCHEDULE 6.1.24    -    ENVIRONMENTAL DISCLOSURES
SCHEDULE 8.1.3    -    INSURANCE REQUIREMENTS RELATING TO COLLATERAL SCHEDULE
8.2.1    -    PERMITTED INDEBTEDNESS SCHEDULE 8.2.3    -    GUARANTIES SCHEDULE
8.2.4    -    PERMITTED LOANS AND INVESTMENTS SCHEDULE 8.2.9    -    PERMITTED
PARTNERSHIPS, LLCs, JOINT VENTURES SCHEDULE 8.2.10    -    BUSINESS DESCRIPTIONS

 

x



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT 1.1(A)    -    ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT 1.1(C)(1)   
-    COLLATERAL ASSIGNMENT OF CONTRACT RIGHTS EXHIBIT 1.1(C)(2)    -   
COLLATERAL TRUST AGREEMENT EXHIBIT 1.1(G)(1)    -    GUARANTOR JOINDER EXHIBIT
1.1(G)(2)    -    GUARANTY AGREEMENT EXHIBIT 1.1(I)    -    INTERCOMPANY
SUBORDINATION AGREEMENT EXHIBIT 1.1(N)(1)    -    REVOLVING CREDIT NOTE EXHIBIT
1.1(N)(2)    -    SWING LOAN NOTE EXHIBIT 1.1(N)(3)    -    TERM NOTE EXHIBIT
1.1(P)(1)    -    PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT EXHIBIT
1.1(P)(2)    -    PLEDGE AGREEMENT EXHIBIT 1.1(S)    -    SECURITY AGREEMENT
EXHIBIT 2.5.1    -    LOAN REQUEST EXHIBIT 2.5.2    -    SWING LOAN REQUEST
EXHIBIT 2.11    -    LENDER JOINDER EXHIBIT 5.9.7(A)    -    U.S. TAX COMPLIANCE
CERTIFICATE (For Foreign Lenders That Are Not Partnerships For U.S. Federal
Income Tax Purposes) EXHIBIT 5.9.7(B)    -    U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes) EXHIBIT 5.9.7(C)    -    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT
5.9.7(D)    -    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT 7.1.1    -    FORM OF
SOLVENCY CERTIFICATE EXHIBIT 7.1.1(vii)    -    LANDLORD’S WAIVER EXHIBIT 8.2.6
   -    ACQUISITION COMPLIANCE CERTIFICATE EXHIBIT 8.3.3    -    QUARTERLY
COMPLIANCE CERTIFICATE

 

xi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (as hereafter amended, restated, modified or supplemented
from time to time, the “Agreement”) is dated as of August 15, 2014 and is made
by and among KOPPERS INC., a Pennsylvania corporation (the “Borrower”), each of
the GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter defined),
PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for the
Lenders under this Agreement (hereinafter referred to in such capacity as the
“Administrative Agent”).

WITNESSETH:

WHEREAS, the Borrower has requested the Lenders to provide a (i) revolving
credit facility to the Borrower in an aggregate principal amount not to exceed
$500,000,000, and (ii) a term loan facility to the Borrower in an aggregate
principal amount not to exceed $300,000,000; and

WHEREAS, the Lenders are willing to provide such credit facilities upon the
terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of their mutual covenants and agreements
hereinafter set forth and intending to be legally bound hereby, the parties
hereto covenant and agree as follows:

1. CERTAIN DEFINITIONS

1.1 Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

Account shall mean any account, contract right, general intangible, chattel
paper, instrument or document representing any right to payment for goods sold
or services rendered, whether or not earned by performance and whether or not
evidenced by a contract, instrument or document, which is now owned or hereafter
acquired by the Borrower or any other Loan Party. All Accounts of the Loan
Parties shall be subject to the Administrative Agent’s Prior Security Interest
for the benefit of the Lenders and their respective Affiliates.

Account Debtor shall mean any Person who is or who may become obligated to the
Borrower or to any other Loan Party, with respect to, or on account of, an
Account.

Acquisition Compliance Certificate shall have the meaning specified in
Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions] hereof.

Administrative Agent shall have the meaning specified in the introductory
paragraph, and shall include its successors and assigns.

Administrative Agent’s Fee shall have the meaning specified in Section 10.1.9
[Administrative Agent’s Fee].



--------------------------------------------------------------------------------

Administrative Agent’s Letter shall have the meaning specified in Section 10.1.9
[Administrative Agent’s Fee].

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such Person, or (iii) 5% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be.

Agreement shall have the meaning specified in the introductory paragraph.

Alternate Source shall have the meaning specified in the definition of
Euro-Rate.

Anti-Terrorism Laws shall mean any applicable Laws relating to terrorism, trade
sanctions programs and embargoes, import/export licensing, money laundering or
bribery (including Laws comprising or implementing the Canadian Anti-Money
Laundering & Anti-Terrorism Legislation), any regulation, order, or directive
promulgated, issued or enforced pursuant to such Laws, (as any of the foregoing
Laws may from time to time be amended, renewed, extended, or replaced).

Applicable Commitment Fee Rate shall mean, as applicable, the percentage rate
per annum based on the Total Secured Leverage Ratio then in effect according to
the pricing grid on Schedule 1.1(A) below the heading “Commitment Fee”.

Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Total Secured Leverage Ratio then in effect according to the
pricing grid on Schedule 1.1(A) below the heading “Letter of Credit Fee.”

Applicable Margin shall mean, as applicable:

(i) the percentage spread to be added to the Base Rate applicable to Loans under
the Base Rate Option based on the Total Secured Leverage Ratio then in effect
according to the pricing grid on Schedule 1.1(A) below the heading “Base Rate
Spread”, or

(ii) the percentage spread to be added to the Euro-Rate applicable to Loans
under the Euro-Rate Option based on the Total Secured Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading
“Euro-Rate Spread”.

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender.

Arranger shall mean PNC Capital Markets LLC.

 

2



--------------------------------------------------------------------------------

As-Offered Rate shall mean an interest rate per annum (computed on the basis of
a year of 360 days and actual days elapsed) applicable to the Swing Loans
offered by the Swing Loan Lender, as determined by the Swing Loan Lender in its
sole discretion.

Asset Sale shall mean any disposition or series of dispositions by the Borrower
or any of its Subsidiaries after the date hereof of the type described in
clause (vi) of Section 8.2.7 [Dispositions of Assets or Subsidiaries].

Assigned Collateral shall mean all of the contract rights described in the
Collateral Assignment of Contract Rights.

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

Australian Dollars shall mean the lawful currency of Commonwealth of Australia.

Authorized Officer shall mean, with respect to any Loan Party, Chief Executive
Officer, President, Chief Financial Officer, Treasurer, or Director of such Loan
Party, any manager or the members (as applicable) in the case of any Loan Party
which is a limited liability company, or such other individuals, designated by
written notice to the Administrative Agent from the Borrower, authorized to
execute notices, reports and other documents on behalf of such Loan Party
required hereunder. The Borrower may amend such list of individuals from time to
time by giving written notice of such amendment to the Administrative Agent.

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Federal Funds Open Rate, plus 0.5%, (ii) the
Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.

Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in either Section 4.1.1(i)
[Revolving Credit Base Rate Options] or Section 4.1.2(i) [Term Loan Base Rate
Options], as applicable.

Beazer Acquisition Agreement shall mean the Asset Purchase Agreement dated as of
December 28, 1988, as amended as of July 15, 2004, by and between the Borrower
and Beazer East.

Beazer Acquisition Agreement Guarantee shall mean the Guarantee of Beazer
Limited of all of Beazer East’s liabilities and obligations under Article VII of
the Beazer Acquisition Agreement.

Beazer East shall mean Beazer East, Inc., a Delaware corporation.

Beazer Limited shall mean Beazer Limited, an English corporation.

 

3



--------------------------------------------------------------------------------

Benefit Arrangement shall mean at any time an “employee benefit plan”, within
the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.

Borrower shall have the meaning specified in the introductory paragraph.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a Euro-Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in New York, New York and if the applicable Business Day relates to any
Loan to which the Euro-Rate Option applies, such day must also be a day on which
dealings are carried on in the Relevant Interbank Market.

Canadian Anti-Money Laundering & Anti-Terrorism Legislation shall mean the
Criminal Code, R.S.C. 1985, c. C 46, The Proceeds of Crime (Money Laundering)
and Terrorist Financing Act, S.C. 2000, c. 17 and the United Nations Act, R.S.C.
1985, c. U 2 or any similar Canadian legislation, together with all rules,
regulations and interpretations thereunder or related thereto including, without
limitation, the Regulations Implementing the United Nations Resolutions on the
Suppression of Terrorism and the United Nations Al Qaida and Taliban Regulations
promulgated under the United Nations Act.

Canadian Dollar means lawful money of Canada.

Capital Expenditures shall mean for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under GAAP on a consolidated
balance sheet of such Person.

Cash Collateralize means to pledge and deposit with or deliver to Collateral
Agent, for the benefit of each Issuing Lender and the Lenders, as collateral for
the Letter of Credit Obligations, or obligations of the Lenders to fund
participations in respect of Letter of Credit Obligations, cash or deposit
account balances pursuant to documentation satisfactory to Administrative Agent
and each Issuing Lender (which documents are hereby consented to by the
Lenders). Cash Collateral shall have a meaning correlative to the foregoing and
shall include the proceeds of such Cash Collateral and other credit support.

Cash Equivalents shall mean, at any time, (i) Indebtedness with a maturity of
one year or less issued or directly and fully guaranteed or insured by the
United States or any agency

 

4



--------------------------------------------------------------------------------

or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof), (ii) certificates of deposit or
acceptances with a maturity of one year or less of any financial institution
that is a member of the Federal Reserve System having combined capital and
surplus and undivided profits of not less than $500,000,000, (iii) commercial
paper with a maturity of 270 days or less issued by a corporation (except an
Affiliate of the Borrower) organized under the laws of any state of the United
States or the District of Columbia or of the Commonwealth of Australia or any
state thereof or of England and rated at least A 1 by Standard & Poor’s or at
least P 1 by Moody’s, (iv) repurchase agreements with institutions described in
clause (ii) with respect to investments described in clause (i), and (v) money
market mutual funds or cash management trusts rated in the highest rating by
Standard & Poor’s or Moody’s (and not rated other than in the highest rating by
Standard & Poor’s or Moody’s) or investing solely in investments described in
clauses (i) through (iv) above.

Cash Management Agreements shall have the meaning specified in Section 2.6.6
[Swing Loans Under Cash Management Agreements].

CDOR Rate shall have the meaning specified in the definition of Euro-Rate.

CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.

CFTC shall mean the Commodity Futures Trading Commission.

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

Change of Control shall mean (i) any person or group of persons (within the
meaning of Sections 13(d) or 14(a) of the Securities Exchange Act of 1934, as
amended) shall have acquired beneficial ownership of (within the meaning of Rule
13d-3 promulgated by the Securities and Exchange Commission under said Act) 35%
or more of the voting capital stock of Holdings, (ii) Holdings shall cease to
own 100% of the outstanding capital stock of the Borrower, (iii) a “Change of
Control” as defined in the 2009 Senior Note Indenture or, if applicable, any
change of control under any New Note Indenture shall occur, or (iv) the Borrower
shall cease to own directly or indirectly 100% of the outstanding capital stock,
member interests or partnership interests of any Loan Party except as permitted
in this Agreement or following the consent of the Required Lenders.

 

5



--------------------------------------------------------------------------------

China JV Letters of Credit shall mean those certain letters of credit,
denominated in Renminbi and issued by an Issuing Lender, for the account of
Koppers Jiangsu.

CIP Regulations shall have the meaning specified in Section 10.1.11 [No Reliance
on Administrative Agent’s Customer Identification Program].

Closing Date shall mean the Business Day on which the first Loans shall be made,
which shall be August 15, 2014.

Collateral shall mean the Pledged Collateral, the UCC Collateral, the Assigned
Collateral and the Intellectual Property Collateral.

Collateral Agent shall mean (i) prior to the 2009 Senior Note Redemption, the
Collateral Trustee, and (ii) after the 2009 Senior Note Redemption, the
Administrative Agent.

Collateral Assignment of Contract Rights shall mean the Collateral Assignment of
Contract Rights in substantially the form of Exhibit 1.1(C)(1) hereto pursuant
to which the Borrower shall grant the Collateral Agent an assignment of its
rights under the Osmose Acquisition Documents.

Collateral Documents shall have the meaning specified in Section 9.2.5
[Collateral Sharing].

Collateral Trustee shall mean Wells Fargo Bank, National Association.

Collateral Trust Agreement shall mean the Collateral Trust Agreement in
substantially the form of Exhibit 1.1(C)(2) hereto by and among the Collateral
Trustee, the Administrative Agent, and the 2009 Trustee.

Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and Term Loan Commitment, and, in the case of the Swing Loan Lender,
its Swing Loan Commitment, and Commitments shall mean the aggregate, without
duplication, of the Revolving Credit Commitments, the Term Loan Commitments and
Swing Loan Commitment of all of the Lenders.

Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].

Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Borrower].

Computation Date shall have the meaning specified in Section 2.12.1 [Periodic
Computations of Dollar Equivalent amounts of Revolving Credit Loans and Letters
of Credit Outstanding, Etc.].

Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

6



--------------------------------------------------------------------------------

Consideration shall mean with respect to any Permitted Acquisition, the
aggregate of (i) the cash paid by the Borrower or any of its respective
Subsidiaries, directly or indirectly, to the seller in connection therewith,
(ii) the Indebtedness incurred or assumed by Borrower or any of its
Subsidiaries, whether in favor of the seller or otherwise and whether fixed or
contingent, (iii) any Guaranty given or incurred by the Borrower or any of its
respective Subsidiaries in connection therewith, and (iv) any other
consideration given or obligation incurred by the Borrower or any of its
respective Subsidiaries in connection therewith.

Consolidated EBITDA for any period of determination shall mean (i) the sum of,
without duplication, (a) Consolidated Net Income, (b) depreciation,
(c) depletion, (d) amortization, (e) other non-recurring, non-cash charges to
net income, (f) losses on the sale of assets outside the ordinary course of
business, (g) interest expense, (h) income tax expense, (i) cash dividends
received from Affiliates to the extent not included in determining Consolidated
Net Income, (j) equity losses of Affiliates (other than Consolidated
Subsidiaries) to the extent included in determining Consolidated Net Income for
such period, (k) non-recurring cash and non-cash charges to net income in an
aggregate cumulative amount during the term of this Agreement not greater than
$75,000,000 related to discontinuation or sale of business operations of
Holdings and its Subsidiaries as such charges are incurred, (l) non-cash
stock-based compensation expense, and (m) all unamortized financing costs
written off, and premiums paid, gains/losses incurred, and/or charges and fees
paid and not capitalized, in each case, by the Loan Parties in connection with
any (x) Osmose Diligence, (y) early extinguishment of the 2009 Notes or
(z) exchange, redemption, repurchase, tender or retirement of the 2009 Notes,
minus (ii) the sum of non-recurring, non-cash credits to net income, gains on
the sale of assets outside the ordinary course of business, gains on non-cash
equity-based compensation and equity earnings of Affiliates (other than
Consolidated Subsidiaries) to the extent included in determining Consolidated
Net Income for such period, in each case of Holdings and its Subsidiaries for
such period determined and consolidated in accordance with GAAP. For purposes of
determining Consolidated EBITDA, items related to Excluded Subsidiaries shall be
excluded, except that cash dividends paid by an Excluded Subsidiary to a
wholly-owned Subsidiary of Holdings (other than Koppers Beijing, Koppers
Mauritius or any of their respective subsidiaries) shall be included in
Consolidated EBITDA, but only to the extent that such dividends paid by the
Excluded Subsidiaries exceed the loans, advances and investments made by the
Loan Parties in or to such Excluded Subsidiaries and their respective
subsidiaries during the period of measurement. For purposes of this definition,
with respect to a business acquired by the Loan Parties pursuant to a Permitted
Acquisition and/or the Osmose Acquisition, Consolidated EBITDA as reported in
the maximum Total Secured Leverage Ratio shall be calculated on a pro forma
basis, using (i) historical numbers, in accordance with GAAP as if the Permitted
Acquisition had been consummated at the beginning of such period or
(ii) financial effects that are reasonably identifiable and factually
supportable, as projected by Holdings in good faith, and agreed to by the
Administrative Agent, and set forth in a certificate delivered by an Authorized
Officer of Holdings to the Administrative Agent (which certificate shall also
set forth in reasonable detail the calculation of such financial effects).
Additionally, for purposes of this definition, with respect to a business or
assets disposed of by the Loan Parties pursuant to Section 8.2.7 [Disposition of
Assets or Subsidiaries] hereof, Consolidated EBITDA as reported in the maximum
Total Secured Leverage Ratio shall be calculated as if such disposition had been
consummated at the beginning of such period. In addition, Consolidated EBITDA
shall be adjusted to the extent that the computation of Consolidated EBITDA
includes a gain or loss with

 

7



--------------------------------------------------------------------------------

respect to any commodity swap, currency swap, interest rate swap, cap, collar or
floor agreement or other interest rate management device (including, for the
avoidance of doubt, obligations under such commodity swap, currency swap,
interest rate swap, cap, collar or floor agreement or other interest rate
management device that are secured as well as those that are unsecured) as
follows: Consolidated EBITDA shall be (1) increased by any non-cash items of
loss arising from such swap, agreement or other device, in each case, net of any
actual cash payments related to the items giving rise to the loss and
(2) decreased by any non-cash items of gain arising from such swap, agreement or
other device, in each case, net of any actual cash payments related to items
giving rise to the gain.

Consolidated Net Income for any period of determination shall mean the
consolidated net income (or loss) after taxes of Holdings and its Consolidated
Subsidiaries determined and consolidated in accordance with GAAP.

Consolidated Net Tangible Assets shall mean, at any time, the total assets of
Holdings and its Subsidiaries, less all Intangible Assets, as set forth on the
consolidated balance sheet of Holdings as of the end of the most recently
concluded fiscal quarter of Holdings (but excluding the assets and Intangible
Assets of the Excluded Subsidiaries and their respective subsidiaries).

Consolidated Subsidiaries of Holdings shall mean those Subsidiaries whose
accounts are or should be consolidated with those of Holdings at such time.

Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or migrating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the performance of a
Remedial Action or which otherwise constitutes a violation of Environmental
Laws.

Covered Entity shall mean (a) the Borrower, each of Borrower’s Subsidiaries, all
Guarantors and all pledgors of Collateral, and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

Credit Arrangement Liabilities shall have the meaning specified in the
definition of the term “Lender-Provided Credit Arrangement”.

Currency/Commodity Agreement shall mean any foreign exchange contract, currency
swap agreement, commodity swap agreement, commodity forward purchase agreement,
commodity hedging agreement or other similar agreement or arrangement, among the
Borrower or any of its Subsidiaries, on the one hand, and one or more financial
institutions, on the other hand, designed to protect the Borrower or any of its
Subsidiaries against fluctuations in currency or commodity, as the case may be,
values and that is documented in a reasonable and customary manner.

 

8



--------------------------------------------------------------------------------

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the Euro-Rate Reserve Percentage on such day.

Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lenders, PNC
(as the Swing Loan Lender) or any Lender any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within two Business Days after
request by the Administrative Agent or the Borrower, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s or the Borrower’s receipt of such certification in
form and substance satisfactory to the Administrative Agent or the Borrower, as
the case may be, (d) has become the subject of a Bankruptcy Event or (e) has
failed at any time to comply with the provisions of Section 5.3 [Sharing of
Payments by Lenders] with respect to purchasing participations from the other
Lenders, whereby such Lender’s share of any payment received, whether by setoff
or otherwise, is in excess of its Ratable Share of such payments due and payable
to all of the Lenders.

As used in this definition and in Section 2.10 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

9



--------------------------------------------------------------------------------

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Dollar Equivalent shall mean, with respect to any amount of any currency, as of
any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.

Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].

Due Authorization Limitation Provision shall have the meaning specified in
Section 8.1.15.

Effective Date means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).

Environmental Complaint shall mean any (i) notice of non-compliance or
violation, citation or order relating in any way to any Environmental Law,
Environmental Permit, Contamination or Regulated Substance; (ii) civil,
criminal, administrative or regulatory investigation instituted by an Official
Body relating in any way to any Environmental Law, Environmental Permit,
Contamination or Regulated Substance; (iii) administrative, regulatory or
judicial action, suit, claim or proceeding instituted by any Person or Official
Body or any written notice of liability or potential liability from any Person
or Official Body, in either instance, setting forth allegations relating to or a
cause of action for personal injury (including but not limited to death),
property damage, natural resource damage, contribution or indemnity for the
costs associated with the performance of Remedial Actions, direct recovery for
the costs associated with the performance of Remedial Actions, liens or
encumbrances attached to or recorded or levied against property for the costs
associated with the performance of Remedial Actions, civil or administrative
penalties, criminal fines or penalties, or declaratory or equitable relief
arising under any Environmental Laws; or (iv) subpoena, request for information
or other written notice or demand of any type issued by an Official Body
pursuant to any Environmental Laws.

Environmental Laws shall mean all federal, territorial, tribal, state, local and
foreign Laws (including, but not limited to, the Comprehensive Environmental
Response,

 

10



--------------------------------------------------------------------------------

Compensation and Liability Act, 42 U.S.C. § § 9601 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801 et seq., the Toxic Substances Control Act,
15 U.S.C. § 2601 et seq., the Federal Water Pollution Control Act, 33 U.S.C. § §
1251 et seq., the Federal Safe Drinking Water Act, 42 U.S.C. § § 300f-300j, the
Federal Air Pollution Control Act, 42 U.S.C. § 7401 et seq., the Oil Pollution
Act, 33 U.S.C. § 2701 et seq., the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. § § 136 to 136y, each as amended, and any regulations
promulgated thereunder or any equivalent state or local Law, each as amended,
and any regulations promulgated thereunder) and any consent decrees, settlement
agreements, judgments, orders, directives, policies or programs issued by or
entered into with an Official Body pertaining or relating to: (i) pollution or
pollution control; (ii) protection of human health from exposure to Regulated
Substances (iii) protection of the environment and/or natural resources;
(iv) the presence, use, management, generation, manufacture, processing,
extraction, treatment, recycling, refining, reclamation, labeling, sale,
transport, storage, collection, distribution, disposal or release or threat of
release of Regulated Substances; (v) the presence of Contamination; (vi) the
protection of endangered or threatened species; and (vii) the protection of
Environmentally Sensitive Areas.

Environmental Permits shall mean all permits, licenses, bonds or other forms of
financial assurances, consents, registrations, identification numbers, approvals
or authorizations required under Environmental Laws (i) to own, occupy or
maintain the Property; (ii) for the operations and business activities of the
Loan Parties or any Subsidiaries of any Loan Party; or (iii) for the performance
of a Remedial Action.

Environmental Records shall mean all notices, reports, records, plans,
applications, forms or other filings relating or pertaining to the Property,
Contamination, the performance of a Remedial Action and the operations and
business activities of the Loan Parties or any Subsidiaries of any Loan Party
which pursuant to Environmental Laws, Required Environmental Permits or at the
request or direction of an Official Body either must be submitted to an Official
Body or which otherwise must be maintained.

Environmentally Sensitive Area shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws; (v) wilderness or refuge areas as defined or designated by
applicable Laws, including Environmental Laws; or (vi) a floodplain or other
flood hazard area as defined pursuant to any applicable Laws.

Equivalent Amount shall mean, at any time, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the “Reference Currency”) which is to be computed as
an equivalent amount of another currency (the “Equivalent Currency”), the amount
of such Equivalent Currency converted from such Reference Currency at
Administrative Agent’s spot selling rate (based on the market rates then
prevailing and available to Administrative Agent) for the sale of such
Equivalent Currency for such Reference Currency at a time determined by
Administrative Agent on the second Business Day immediately preceding the event
for which such calculation is made.

 

11



--------------------------------------------------------------------------------

Notwithstanding the other provisions in this definition, in the case of the
China JV Letters of Credit, the determinations set forth above shall be made by
the Issuing Lender of the China JV Letters of Credit rather than the
Administrative Agent.

Equivalent Currency shall have the meaning specified in the definition of
“Equivalent Amount”.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

Euro shall refer to the lawful currency of the Participating Member States.

European Interbank Market shall mean the European interbank market for Euro
operating in Participating Member States.

Euro Alternate Source shall have the meaning specified in the definition of
Euro-Rate.

Euro-Rate shall mean the following:

(a) with respect to Dollar Loans comprising any Borrowing Tranche to which the
Euro-Rate Option applies for any Interest Period, the interest rate per annum
determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum): (i) the
rate which appears on the Bloomberg Page BBAM1 (or such other substitute
Bloomberg page that displays rates at which US Dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by the Administrative Agent as an authorized
information vendor for the purpose of displaying rates at which U.S. Dollar
deposits are offered by leading banks in the London interbank deposit market
(for purposes of this definition, an “Alternate Source”), at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the Relevant Interbank Market offered rate for U.S. Dollars,
for an amount comparable to such Borrowing Tranche and having a borrowing date
and a maturity comparable to such Interest Period (or if there shall at any
time, for any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute
page) or any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the Euro-Rate
Reserve Percentage. The Euro-Rate shall be adjusted with respect to any Loan to
which the Euro-Rate Option applies that is outstanding on the effective date of
any change in the Euro-Rate Reserve Percentage as of such effective date. The
Administrative Agent shall give prompt notice to the Borrower of the Euro-Rate
as determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error.

 

12



--------------------------------------------------------------------------------

(b) with respect to Optional Currency Loans in Euros comprising any Borrowing
Tranche for any Interest Period, the interest rate per annum determined by
Administrative Agent by dividing (i) the rate which appears on the Bloomberg
Page BBAM1 (or on such other substitute Bloomberg page that displays rates at
which deposits in the relevant Optional Currency are offered by leading banks in
the Relevant Interbank Market), or the rate which is quoted by another source
selected by the Administrative Agent as an authorized information vendor for the
purpose of displaying rates at which deposits in Euros are offered by leading
banks in the London interbank deposit market (for purposes of this definition, a
“Euro Alternate Source”), at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period as the
Relevant Interbank Market offered rate for deposits in Euros for an amount
comparable to the principal amount of such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Euro Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage. The Euro-Rate shall be adjusted with respect to
any Loan to which the Euro-Rate Option applies that is outstanding on the
effective date of any change in the Euro-Rate Reserve Percentage as of such
effective date. The Administrative Agent shall give prompt notice to the
Borrower of the Euro-Rate as determined or adjusted in accordance herewith,
which determination shall be conclusive absent manifest error.

(c) with respect to Optional Currency Loans in Canadian Dollars comprising any
Borrowing Tranche, the interest rate per annum (the “CDOR Rate”) as determined
by the Administrative Agent, equal to the arithmetic average rate applicable to
Canadian Dollar bankers’ acceptances (C$BAs) for the applicable Interest Period
appearing on the Bloomberg page BTMM CA, rounded to the nearest 1/100th of 1%
(with .005% being rounded up), at approximately 11:00 a.m. Eastern Time, two
Business Days prior to the commencement of such Interest Period, or if such day
is not a Business Day, then on the immediately preceding Business Day, provided
that if such rate does not appear on the Bloomberg page BTMM CA on such day the
CDOR Rate on such day shall be the rate for such period applicable to Canadian
Dollar bankers’ acceptances quoted by a bank listed in Schedule I of the Bank
Act (Canada), as selected by the Administrative Agent, as of 11:00 a.m. Eastern
Time on such day or, if such day is not a Business Day, then on the immediately
preceding Business Day.

(d) with respect to Optional Currency Loans in Australian Dollars comprising any
Borrowing Tranche to which the Euro-Rate Option applies for any Interest Period,
the rate per annum equal to the Australian Bank Bill Swap Bid Rate or the
successor thereto as approved by the Administrative Agent as published by
Bloomberg (or on any successor or substitute service providing rate quotations
comparable to those currently provided by such service, as determined by the
Administrative Agent from time to time) at approximately 10:00 a.m., Sydney,
Australia time, two (2) Business Days prior to the

 

13



--------------------------------------------------------------------------------

commencement of such Interest Period, as the rate for deposits in Australian
Dollars with a maturity comparable to such Interest Period; provided that if
such rate is not available at such time for any reason, the Administrative Agent
may substitute such rate with a reasonably acceptable alternative published
interest rate that adequately reflects the all-in-cost of funds to the
Administrative Agent for funding such Optional Currency Loans in Australian
Dollars.

(e) If, at any time, the Administrative Agent and all of the Lenders approve an
additional Optional Currency pursuant to Section 2.12.4(iii) [Requests for
Additional Optional Currencies], any reference in this Agreement to the
Euro-Rate applicable to any Optional Currency Loan in such additional Optional
Currency shall be a reference to a rate to be mutually agreed upon between the
Administrative Agent and the Borrower.

The Euro-Rate for any Loans shall be based upon the Euro-Rate for the currency
in which such Loans are requested. Without duplication of the Euro-Rate Reserve
Percentage set forth in clauses (a) and (b) above, the Borrower shall pay to
each Lender (i) as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including eurocurrency
funds or deposits (currently known as “Eurocurrency Liabilities”), additional
interest on the unpaid principal amount of each Loan in an Optional Currency
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Loans in an Optional Currency, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided the Borrower shall have received at least ten days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice ten days prior to the
relevant Payment Date, such additional interest or costs shall be due and
payable ten days from the date of receipt of such notice.

Euro-Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit Euro-Rate Option] or Section 4.1.2(ii) [Term Loan Euro-Rate
Option], as applicable.

Euro-Rate Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, (i) as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”); and (ii) to be maintained by a Lender as required for reserve
liquidity, special deposit, or similar purpose by any governmental or monetary
authority of any country or political subdivision thereof (including any central
bank), against (A) any category of liabilities that includes deposits by
reference to which a Euro-Rate is to be determined, or (B) any category of
extension of credit or other assets that includes Loans or Borrowing Tranches to
which a Euro-Rate applies.

 

14



--------------------------------------------------------------------------------

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Loan Party executing this Agreement
or the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and
(ii) the particular Person with respect to which such Swap Obligations
constitute Excluded Hedge Liabilities.

Excluded Subsidiary shall collectively mean (a) Koppers Mauritius, (b) Koppers
Beijing, (c) Koppers Jiangsu, (d) KCCC, (e) Koppers India, (f) Koppers Tianjin,
(g) TKK (h) Subsidiaries identified on Schedule 1.1(E) and (i) any Foreign
Subsidiary created or acquired after the Closing Date which meets the following
requirements:

 

  (1) Such Foreign Subsidiary is not wholly-owned, directly or indirectly, by a
Loan Party or a Subsidiary of a Loan Party, and

 

  (2) The investment in such Foreign Subsidiary by the Loan Parties, together
with all other loans, advances and investments to and in all of the Loan
Parties’ Foreign Subsidiaries, must not exceed the amount permitted under
clause (vi) of Section 8.2.4 [Loans and Investments].

Any Foreign Subsidiary meeting the foregoing requirements may be designated by
the Loan Parties as an “Excluded Subsidiary” by delivering written notice to the
Administrative Agent prior to the creation of such Foreign Subsidiary, together
with an updated Schedule 1.1(E).

 

15



--------------------------------------------------------------------------------

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(b) that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.6.2 [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.9.7 [Status of Lenders], amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient’s failure to comply with
Section 5.9.7 [Status of Lenders], and (iv) any U.S. federal withholding Taxes
imposed under FATCA (except to the extent imposed due to the failure of the
Borrower to provide documentation or information to the IRS).

Expiration Date shall mean August 15, 2019.

FATCA shall mean Sections 1471 through 1474 of the Internal Revenue Code, as of
the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any

 

16



--------------------------------------------------------------------------------

Alternate Source, a comparable replacement rate determined by the Administrative
Agent at such time (which determination shall be conclusive absent manifest
error)); provided however, that if such day is not a Business Day, the Federal
Funds Open Rate for such day shall be the “open” rate on the immediately
preceding Business Day. If and when the Federal Funds Open Rate changes, the
rate of interest with respect to any advance to which the Federal Funds Open
Rate applies will change automatically without notice to the Borrower, effective
on the date of any such change.

Financial Projections shall have the meaning specified in Section 6.1.9(ii).

Fitch shall mean Fitch IBCA, Duff & Phelps, a division of Fitch, Inc., and its
successors.

Fixed Charge Coverage Ratio shall mean the ratio of (i) Consolidated EBITDA
minus Capital Expenditures of Holdings and its Subsidiaries minus cash taxes of
Holdings and its Subsidiaries, to (ii) Fixed Charges.

Fixed Charges shall mean for any period of determination the sum of interest
expense, contractual principal installments on Indebtedness, contractual
principal payments on capitalized leases, and dividends and distributions, in
each case of Holdings and its Subsidiaries for such period determined and
consolidated in accordance with GAAP; except that payments made by the Borrower
to redeem the 2009 Senior Notes as permitted under Section 8.2.5 [Restricted
Payments] shall be excluded from the calculation of Fixed Charges.

Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

Foreign Subsidiary shall mean a Subsidiary of a Loan Party organized under the
laws of a jurisdiction outside of the United States of America, any State
thereof or the District of Columbia.

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.

Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature pages hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof.

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

 

17



--------------------------------------------------------------------------------

Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by each of the Guarantors to the Administrative Agent for the benefit of the
Lenders.

Hedge Liabilities shall have the meaning given to such term in the definition of
the term “Lender-Provided Hedge”.

Historical Statements shall have the meaning specified in Section 6.1.9(i)
[Historical Statements].

Holdings shall mean Koppers Holdings Inc., a Pennsylvania corporation.

ICC shall have the meaning specified in Section 11.11.1 [Governing Law].

Increasing Lender shall have the meaning assigned to that term in Section 2.11
[Increase in Revolving Credit Commitments].

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, commodity swap agreement, currency swap agreement, interest
rate swap, cap, collar or floor agreement or other interest rate management
device, (iv) any other transaction (including forward sale or purchase
agreements, capitalized leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including trade payables and
accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than thirty (30) days past due), or (v) any Guaranty of Indebtedness
for borrowed money.

Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.

Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries.

 

18



--------------------------------------------------------------------------------

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.

Intangible Assets shall mean, at any date, the amount (if any) stated under the
heading “Goodwill and Other Intangible assets, net” or under any other heading
relating to intangible assets separately listed, in each case, on the face of a
balance sheet of Holdings and its Subsidiaries organized under the laws of the
United States or any state thereof, prepared on a consolidated basis as of such
date.

Intellectual Property Collateral shall mean all of the property described in the
Patent, Trademark and Copyright Security Agreement.

Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Loan Parties in the form attached hereto as Exhibit 1.1(I).

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans or Term Loans bear interest under the
Euro-Rate Option. Subject to the last sentence of this definition, such period
shall be one Month with respect to Optional Currency Loans and one, two, three
or six Months with respect to all other Revolving Credit Loans and Term Loans.
Such Interest Period shall commence on the effective date of such Interest Rate
Option, which shall be (i) the Borrowing Date if the Borrower is requesting new
Loans, or (ii) the date of renewal of or conversion to the Euro-Rate Option if
the Borrower is renewing or converting to the Euro-Rate Option applicable to
outstanding Loans. Notwithstanding the second sentence hereof: (A) any Interest
Period which would otherwise end on a date which is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (B) the Borrower shall not select, convert to
or renew an Interest Period for any portion of the Loans that would end after
the Expiration Date.

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Loan Parties or their Subsidiaries in order to provide protection
to, or minimize the impact upon, the Borrower, the Guarantors and/or their
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.

 

19



--------------------------------------------------------------------------------

Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

IRS shall mean the United States Internal Revenue Service.

ISP98 shall have the meaning specified in Section 11.11.1 [Governing Law].

Issuing Lender shall mean (i) PNC, in its individual capacity as issuer of
Letters of Credit hereunder, (ii) solely with respect to certain China JV
Letters of Credit, The Bank of Tokyo-Mitsubishi UFJ, Ltd., in its individual
capacity as issuer of such China JV Letters of Credit, and (iii) any other
Lender that Borrower, Administrative Agent and such other Lender may agree may
from time to time issue Letters of Credit hereunder.

Joint Lead Arrangers shall mean PNC Capital Markets LLC, Wells Fargo Securities,
LLC, Merrill Lynch Pierce Fenner & Smith Inc., Citizens Bank, N.A., Fifth Third
Bank, Deutsche Bank Securities Inc., and Barclays Bank PLC.

Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.

KCCC shall mean Koppers (China) Carbon & Chemical Co, Ltd, a limited liability
company organized under the laws of the People’s Republic of China.

Koppers Assurance shall mean Koppers Assurance, Inc., a South Carolina
corporation and successor by merger to KHC Assurance, Inc., a Vermont
corporation.

Koppers Beijing shall mean Koppers (Beijing) Chemical Co, Ltd, a limited
liability company organized under the laws of the People’s Republic of China.

Koppers India shall mean Koppers India Carbon Materials and Chemicals Pte Ltd, a
company organized under the laws of India.

Koppers Jiangsu shall mean Koppers (Jiangsu) Carbon Chemical Co., Ltd., a
limited liability company organized under the laws of the People’s Republic of
China.

Koppers Mauritius shall mean Koppers Mauritius, a company organized under the
laws of the Republic of Mauritius.

Koppers Tianjin shall mean Koppers (Tianjin) Trading Co., Ltd., a limited
liability company organized under the laws of the People’s Republic of China.

Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party or
Subsidiary of a Loan Party and its employees.

 

20



--------------------------------------------------------------------------------

Landlord’s Waiver shall mean a Landlord’s Waiver in favor of the Collateral
Agent in substantially the form attached hereto as Exhibit 7.1.1(vii).

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Official Body.

Lender-Provided Credit Arrangement shall mean any obligation or liability of the
Borrower or any of its Subsidiaries to the Administrative Agent or any of the
Lenders or their Affiliates howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due, under or in connection with (i) line of credit facilities
provided to Subsidiaries of the Borrower which are not Guarantors, and
(ii) letters of credit, bank guaranties and bid guaranties issued for the
account of Subsidiaries of the Borrower which are not Guarantors (and for which
the Borrower is not a co-applicant); and in any case under clause (i) or (ii),
either the applicable documents that create or evidence any such facilities,
letters of credit or guaranties shall designate the same as a Lender-Provided
Credit Arrangements, or the Borrower shall have provided the Administrative
Agent prior written notice of such designation. The liabilities of the Loan
Parties and any Subsidiary of the Loan Parties to the provider of any
Lender-Provided Credit Arrangement (the “Credit Arrangement Liabilities”) shall
be “Obligations” hereunder, guaranteed obligations under the Guaranty Agreement
and secured obligations under the Collateral Documents and otherwise treated as
Obligations for purposes of each of the other Loan Documents, except to the
extent constituting Excluded Hedge Liabilities of such Person. The Liens
securing the Credit Arrangement Liabilities shall be pari passu with the Liens
securing all other Obligations under this Agreement and the other Loan
Documents, subject to the express provisions of Section 9.2.4 [Application of
Proceeds].

Lender-Provided Hedge shall mean: (a) an Interest Rate Hedge which is provided
by a Lender or an Affiliate of a Lender to any Loan Party or any Subsidiary of a
Loan Party, whether or not such Subsidiary is a Guarantor, and which (i) is
documented in a standard International Swaps and Derivatives Association Master
Agreement, or another reasonable and customary manner (ii) provides for the
method of calculating the reimbursable amount of the provider’s credit exposure
in a reasonable and customary manner, and (iii) is entered into for hedging
(rather than speculative) purposes, and (b) the following transactions which are
provided by a Lender or an Affiliate of a Lender to any Loan Party, any Excluded
Subsidiary or any Subsidiary of a Loan Party, whether or not such Subsidiary is
a Guarantor: foreign currency exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions entered into for hedging (rather than speculative)
purposes, and (c) the following transactions which are provided by a Lender or
an Affiliate of a Lender to any Loan Party or any Subsidiary of a Loan Party,
whether or not such Subsidiary is a Guarantor: commodity swaps, commodity
options, forward commodity contracts and any other similar transactions entered
into for hedging (rather than speculative) purposes. The liabilities of the Loan
Parties and any such Subsidiaries or Excluded Subsidiaries to the provider of
any Lender-Provided Hedge (the “Hedge Liabilities”) shall be “Obligations”
hereunder, guaranteed obligations under the Guaranty Agreement and secured
obligations under the Collateral Documents and otherwise treated as Obligations
for purposes of each of the other

 

21



--------------------------------------------------------------------------------

Loan Documents, except to the extent constituting Excluded Hedge Liabilities of
such Person. The Liens securing the Hedge Liabilities shall be pari passu with
the Liens securing all other Obligations under this Agreement and the other Loan
Documents, subject to the express provisions of Section 9.2.4 [Application of
Proceeds].

Lender-Provided Treasury Arrangement shall mean any obligation or liability of
the Borrower or any of its Subsidiaries to the Administrative Agent or any of
the Lenders or their Affiliates howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due, under or in connection with treasury management services,
depository services, overdraft protection arrangement, and cash management
services, including, without limitation all arrangements with the Administrative
Agent, or any Lender or its Affiliates to provide company paid credit cards that
permit employees to make purchases on behalf of any Loan Party, including all
fees and expenses of the Loan Parties payable to the Administrative Agent, any
Lender or its Affiliates related to any of the foregoing. The liabilities of the
Loan Parties and any Subsidiary of the Loan Parties to the provider of any
Lender-Provided Treasury Arrangement (the “Treasury Liabilities”) shall be
“Obligations” hereunder, guaranteed obligations under the Guaranty Agreement and
secured obligations under the Collateral Documents and otherwise treated as
Obligations for purposes of each of the other Loan Documents, except to the
extent constituting Excluded Hedge Liabilities of such Person. The Liens
securing the Treasury Liabilities shall be pari passu with the Liens securing
all other Obligations under this Agreement and the other Loan Documents, subject
to the express provisions of Section 9.2.4 [Application of Proceeds].

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Collateral Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.

Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].

Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate amount available to be drawn shall
currently give effect to any such future increase) plus the aggregate Dollar
Equivalent amount of Reimbursement Obligations and Letter of Credit Borrowings
on such date.

 

22



--------------------------------------------------------------------------------

Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
hypothec, charge or other encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing).

LLC Interests shall have the meaning specified in Section 6.1.3 [Subsidiaries].

Loan Documents shall mean this Agreement, the Continuing Agreement of Guaranty
and Suretyship of the Borrower in favor of the Administrative Agent, for the
benefit of each Hedge/Treasury/Credit Provider (as defined therein), the
Guaranty Agreement, the Intercompany Subordination Agreement, the Notes, the
Patent, Trademark and Copyright Security Agreement, the Pledge Agreement, the
Security Agreement, the Collateral Assignment of Contract Rights, agreements
related to Lender-Provided Hedges, Lender-Provided Treasury Arrangements and
Lender-Provided Credit Arrangements, fee letters between the Borrower and the
Administrative Agent, the Collateral Trust Agreement, and any other instruments,
certificates or documents delivered or contemplated to be delivered hereunder or
thereunder or in connection herewith or therewith, as the same may be
supplemented or amended from time to time in accordance herewith or therewith,
and Loan Document shall mean any of the Loan Documents.

Loan Parties shall mean the Borrower and the Guarantors.

Loan Request shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests].

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans, Term Loans and Swing Loans or any Revolving Credit Loan, Term Loan
or Swing Loan.

Material Adverse Change shall mean any set of circumstances or events which
(a) has a material adverse effect upon the validity or enforceability of this
Agreement or any other Loan Document, (b) is material and adverse to the
business, properties, assets, financial condition, or results of operations of
the Loan Parties taken as a whole, (c) impairs materially the ability of the
Loan Parties taken as a whole to duly and punctually pay or perform its
Indebtedness, or (d) impairs materially the ability of the Collateral Agent,
Administrative Agent or any of the Lenders, to the extent permitted, to enforce
their legal remedies pursuant to this Agreement or any other Loan Document.

Month, with respect to an Interest Period under the Euro-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

 

23



--------------------------------------------------------------------------------

Moody’s shall mean Moody’s Investors Service, Inc. and its successors.

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.

Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (including the Borrower or any member of the ERISA Group) at least two
of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.

Net Cash Proceeds shall mean in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking and other customary advisor fees, amounts required to
be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Collateral Document) and other
customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements).

New Lender shall have the meaning assigned to that term in Section 2.11
[Increase in Revolving Credit Commitments].

New Note Indenture shall mean any indenture or similar agreement entered into by
the Borrower after the Closing Date to the extent permitted by
Section 8.2.14(ii) [Limitations on New Note Indentures] under which unsecured
Indebtedness in an amount not less than $300,000,000 shall be issued for any
purpose set forth in such indenture or agreement, together with any
refinancings, refundings, amendments, modifications, replacements and
restatements, or the like thereto from time to time to the extent permitted by
Section 8.2.14(ii) [Changes in 2009 Senior Note Debt Documents; New Note
Indentures].

Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].

Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.

Notes shall mean collectively, and Note shall mean separately, the promissory
notes in the form of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans, in
the form of Exhibit 1.1(N)(2) evidencing the Swing Loan and Exhibit 1.1(N)(3)
evidencing the Term Loans.

Obligations shall mean (i) any and all obligations, liabilities, and
indebtedness from time to time of the Borrower, any Guarantor or any other
Subsidiary of the Borrower to the Collateral Agent, the Administrative Agent,
any of the Lenders or any Affiliate of any Lender

 

24



--------------------------------------------------------------------------------

under or in connection with this Agreement or any other Loan Document, whether
for principal, interest, fees, indemnities, expenses, or otherwise, and all
refinancings or refundings thereof, whether such obligations, liabilities, or
indebtedness are direct or indirect, secured or unsecured, joint or several,
absolute or contingent, due or to become due, whether for payment or
performance, now existing or hereafter arising (and including obligations,
liabilities, and indebtedness arising or accruing after the commencement of any
bankruptcy, insolvency, reorganizations, or similar proceeding with respect to
the Borrower, any Guarantor or any other Subsidiary of the Borrower or which
would have arisen or accrued but for the commencement of such proceeding, even
if the claim for such obligation, liability, or indebtedness is not enforceable
or allowable in such proceeding, and including all Obligations, liabilities, and
indebtedness arising from any extensions of credit under or in connection with
the Loan Documents from time to time, regardless whether any such extensions of
credit are in excess of the amount committed under or contemplated by the Loan
Documents or are made in circumstances in which any condition to an extension of
credit is not satisfied); (ii) all Reimbursement Obligations of each Loan Party
and any other Subsidiary of the Borrower with respect to any one or more Letters
of Credit issued by any Issuing Lender; (iii) all indebtedness, loans,
obligations, expenses and liabilities of each Loan Party, each Excluded
Subsidiary or any other Subsidiary of the Borrower to the Administrative Agent,
the Collateral Agent, or any of the Lenders, or any of their respective
Affiliates, arising out of any Lender-Provided Hedge, any Lender-Provided
Treasury Arrangement or any Lender-Provided Credit Arrangement provided by the
Administrative Agent, any of the Lenders or such Affiliates pursuant to this
Agreement; (iv) any sums advanced by or owing to the Administrative Agent, the
Collateral Agent, or any of the Lenders for any reason relating to this
Agreement, any other Loan Document, or any collateral relating thereto,
including for indemnification, for maintenance, preservation, protection or
enforcement of, or realization upon, the Collateral or other collateral security
or any one or more guaranties, and for enforcement, collection, or preservation
of the rights of the Administrative Agent, the Collateral Agent, and the
Lenders, and regardless whether before or after default or the entry of any
judgment; (v) any obligation or liability of any Loan Party or any other
Subsidiary of the Borrower arising out of overdrafts on deposits or other
accounts or out of electronic funds (whether by wire transfer or through
automated clearing houses or otherwise) or out of the return unpaid of, or other
failure of any Lender to receive final payment for, any check, item, instrument,
payment order or other deposit or credit to a deposit or other account, or out
of any Lender’s non-receipt of or inability to collect funds or otherwise not
being made whole in connection with depository or other similar arrangements,
and (vi) any amendments, extensions, renewals and increases of or to any of the
foregoing. Notwithstanding the foregoing provisions in this definition,
Obligations shall not include Excluded Hedge Liabilities.

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).

 

25



--------------------------------------------------------------------------------

Optional Currency shall mean the following lawful currencies: the Euro,
Australian Dollars, and Canadian Dollars and, solely with respect to Letters of
Credit issued hereunder, Chinese Renminbi, Danish Krone, and Brazilian Real and
any other currency approved by the Administrative Agent and all of the Lenders
pursuant to Section 2.12.4(iii) [European Monetary Union; Requests for
Additional Optional Currencies]. Subject to Section 2.12.4 [European Monetary
Union], each Optional Currency must be the lawful currency of the specified
country.

Optional Currency Loans shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].

Optional Currency Sublimit shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].

Order shall have the meaning specified in Section 2.9.9 [Liability for Acts and
Omissions].

Original Currency shall have the meaning specified in Section 5.13 [Currency
Conversion Procedures for Judgments].

Osmose Acquisition shall mean the acquisition by the Borrower of outstanding
capital stock of the Osmose Entities in accordance with the terms of Osmose
Acquisition Documents.

Osmose Acquisition Documents shall mean the Osmose Purchase Agreement, and all
other instruments, certificates or documents delivered or contemplated to be
delivered thereunder or in connection therewith, as the same may be supplemented
or amended from time to time in accordance herewith.

Osmose Diligence shall mean the due diligence and related evaluations undertaken
in contemplation of or in connection with the Osmose Transactions.

Osmose Entities shall collectively mean Osmose, Inc., a New York corporation and
Osmose Railroad Services, Inc., a Delaware corporation.

Osmose Guarantors shall collectively mean the Osmose Entities and Osmose-Nevada
Limited Liability Company, a Nevada limited liability company, Wood Protection
Management LLC, a Nevada limited liability company, Wood Protection LP, a Texas
limited partnership, and Osmose NZ, LLC, a New York limited liability company.

Osmose Material Adverse Effect shall mean a “Material Adverse Effect” as defined
in and determined pursuant to the Osmose Acquisition Documents.

Osmose Purchase Agreement shall mean the Stock Purchase Agreement by and among
Seller, Osmose, Inc., Osmose Railroad Services, Inc., and Borrower, dated as of
April 13, 2014 as amended by that certain Amendment No. 1 to Stock Purchase
Agreement by and among Seller, Osmose, Inc., Osmose Railroad Services, Inc., and
Borrower, dated as of August 15, 2014.

 

26



--------------------------------------------------------------------------------

Osmose Transactions shall mean the transactions contemplated by the Osmose
Acquisition Documents.

Other Currency shall have the meaning specified in Section 5.13 [Currency
Conversion Procedures for Judgments].

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).

Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.

Participant has the meaning specified in Section 11.8.4 [Participations].

Participant Register shall have the meaning specified in Section 11.8.4
[Participations].

Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the Euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

Partnership Interests shall have the meaning specified in Section 6.1.3
[Subsidiaries].

Patent, Trademark and Copyright Security Agreement shall mean the Patent,
Trademark and Copyright Security Agreement in substantially the form of
Exhibit 1.1(P)(1) executed and delivered by each of the Loan Parties to the
Collateral Agent.

 

27



--------------------------------------------------------------------------------

Payment Date shall mean initially, November 1, 2014, and thereafter the first
day of each February, May, August and November, and on the Expiration Date or
upon acceleration of the Notes.

Payment In Full and Paid In Full shall mean the indefeasible payment in full in
cash of the Loans and other Obligations hereunder (other than contingent
indemnification obligations which by their terms survive such termination of the
Commitments, payment of the Loans and the other Obligations), termination of the
Commitments and expiration or termination of all Letters of Credit.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Permitted Acquisitions shall have the meaning specified in Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions].

Permitted Investments shall mean:

(i) direct obligations of the United States of America, the Commonwealth of
Australia, a State of the Commonwealth of Australia, or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America or the Commonwealth of Australia or a State of the
Commonwealth of Australia maturing in twelve (12) months or less from the date
of acquisition;

(ii) commercial paper with a maturity of 270 days or fewer issued by a
corporation (except an Affiliate of the Borrower) organized under the laws of
any state of the United States or the District of Columbia or of the
Commonwealth of Australia or any state thereof or of England and rated at least
A-1, by Standard & Poor’s, at least F1 by Fitch, or at least P-1 by Moody’s on
the date of acquisition;

(iii) demand deposits, time deposits, term deposits, or certificates of deposit
maturing within one year in commercial banks of the United States or Europe, or
banks constituted under the legislation of a State of the Commonwealth of
Australia whose obligations are given a short-term rating of A-1, or a long-term
senior unsecured rating of A or the equivalent or better by Standard & Poor’s or
given a short-term rating of P-1, or a long-term senior unsecured rating of A2
or the equivalent or better by Moody’s, or a short-term rating of F1, or a
long-term senior unsecured rating of A or the equivalent or better by Fitch on
the date of acquisition;

(iv) notes or bonds with a maturity or mandatory put or call of 365 days or less
from the date of investment issued by a corporation (except an Affiliate of the
Borrower) organized under the laws of any state of the United States or the
District of Columbia or of the Commonwealth of Australia or any state thereof or
of England and rated at least AA by Standard & Poor’s, at least AA by Fitch or
at least Aa by Moody’s; and

(v) money market mutual funds or cash management trusts rated in the highest
rating by Standard & Poor’s, Fitch or Moody’s (and not rated other than the
highest rating by Standard & Poor’s, Fitch or Moody’s) or money market mutual
funds or cash management trusts investing at least ninety percent (90%) of its
assets in investments described in clauses (i) through (iv) of the definition of
Cash Equivalents; and

(vi) investments made under the Cash Management Agreements or under cash
management agreements with any other Lenders.

 

28



--------------------------------------------------------------------------------

Permitted Liens shall mean:

(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

(iv) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;

(v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, or minor irregularities in title
thereto and other immaterial liens that do not secure the payment of money, none
of which materially impairs the use of such property or the value thereof, and
none of which is violated in any material respect by existing or proposed
structures or land use;

(vi) Liens, security interests and mortgages in favor of the Administrative
Agent for the benefit of the Lenders or any Affiliates of any Lender securing
the Obligations including liabilities under any Lender-Provided Hedge,
Lender-Provided Treasury Arrangement or Lender-Provided Credit Arrangement;

(vii) Liens on property leased by any Loan Party or Subsidiary of a Loan Party
under capital and operating leases securing obligations of such Loan Party or
Subsidiary to the lessor under such leases;

(viii) Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P), and any extension, replacement or renewal thereof, provided
that the principal amount secured thereby is not hereafter increased, and no
additional assets become subject to such Lien;

 

29



--------------------------------------------------------------------------------

(ix) Purchase Money Security Interests, capitalized leases and Liens on tangible
property (excluding inventory) to the extent that the Indebtedness secured
thereby is permitted under Section 8.2.1(vii);

(x) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case they do not affect the Collateral or, in
the aggregate, materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:

(1) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty, provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

(2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;

(3) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

(4) Liens resulting from final judgments or orders described in Section 9.1.6;

(xi) Pledges or deposits in margin accounts made in the ordinary course of
business to secure Currency/Commodity Agreements permitted under
Section 8.2.1(ix); provided that the amount of such pledges or deposits are not
in excess of the aggregate amount required to be so pledged or deposited under
such Currency/Commodity Agreements and that no additional assets become subject
to a Lien to secure such Currency/Commodity Agreements;

(xii) Liens granted to the Collateral Trustee in accordance with the Collateral
Trust Agreement to secure the 2009 Senior Note Debt; and

(xiii) Liens securing obligations in an aggregate amount not to exceed
$10,000,000 at any one time outstanding.

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by
Title IV of ERISA or is subject to the minimum funding standards under Sections
412, 430 and 436 of the Internal Revenue Code and either (i) is maintained by
any member of the ERISA Group for employees of any member of the ERISA Group or
(ii) has at any time within the preceding five years been maintained by any
entity which was at such time a member of the ERISA Group for employees of any
entity which was at such time a member of the ERISA Group.

 

30



--------------------------------------------------------------------------------

Pledge Agreement shall mean the Pledge Agreement in substantially the form of
Exhibit 1.1(P)(2) executed and delivered by each of the Loan Parties to the
Collateral Agent.

Pledged Collateral shall mean the property of the Loan Parties in which security
interests are to be granted under the Pledge Agreement.

PNC shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice or passage
of time, or a determination by the Administrative Agent or the Required Lenders,
or any combination of the foregoing, would constitute an Event of Default.

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

Principal Payment Amount shall mean, (a) prior to the Re-Amortization Event, an
amount determined by the following formula: Principal Payment Amount = amount of
Term Loans made on the Closing Date * 0.025, and (b) following the
Re-Amortization Event, an amount determined by the following formula: Principal
Payment Amount = Reduced Term Loan Balance * 0.025.

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the UCC
Collateral and the Pledged Collateral which is subject only to (i) Liens for
taxes not yet due and payable to the extent such prospective tax payments are
given priority by statute, (ii) Purchase Money Security Interests as permitted
hereunder, (iii) Permitted Liens on tangible property (excluding inventory)
acquired pursuant to Permitted Acquisitions, and (iv) other Permitted Liens to
the extent given priority by statute, excluding Liens created by consensual
security interests granted under the Uniform Commercial Code.

Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

Property shall mean all real property, both owned and leased, of any Loan Party
or Subsidiary of a Loan Party.

Property A shall have the meaning specified in the Osmose Purchase Agreement.

 

31



--------------------------------------------------------------------------------

Pro Forma Financial Information shall have the meaning specified in
Section 6.1.9(ii).

Pro Forma Financial Statements shall have the meaning specified in
Section 6.1.9(ii).

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property, which Liens do not encumber any other property.

Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or
(b) an Eligible Contract Participant that can cause another person to qualify as
an Eligible Contract Participant on the Eligibility Date under
Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a
“letter of credit or keepwell, support, or other agreement” for purposes of
Section 1a(18)(A)(v)(II) of the CEA.

Qualified Note Issuance shall mean the first issuance of unsecured Indebtedness
under a New Note Indenture to occur after the Closing Date in an amount greater
than or equal to $300,000,000 as permitted pursuant to Section 8.2.1(x)
[Indebtedness].

Ratable Share shall mean:

(i) with respect to a Lender’s obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations, and
receive payments, interest, and fees related thereto, the proportion that such
Lender’s Revolving Credit Commitment bears to the Revolving Credit Commitments
of all of the Lenders, provided however that if the Revolving Credit Commitments
have terminated or expired, the Ratable Shares for purposes of this clause shall
be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments.

(ii) with respect to a Lender’s obligation to make Term Loans and receive
payments, interest, and fees related thereto, the proportion that such Lender’s
Term Loans bears to the Term Loans of all of the Lenders.

(iii) with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Credit Commitment,
plus outstanding Term Loan by (ii) the sum of the aggregate amount of the
Revolving Credit Commitments plus outstanding Term Loans of all Lenders;
provided however that if the Revolving Credit

 

32



--------------------------------------------------------------------------------

Commitments have terminated or expired, the computation in this clause shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments, and not on the current amount of the Revolving
Credit Commitments and provided further in the case of Section 2.10 [Defaulting
Lenders] when a Defaulting Lender shall exist, “Ratable Share” shall mean the
percentage of the aggregate Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment.

Re-Amortization Event shall occur upon the first mandatory prepayment of the
Loans made pursuant to Section 5.7.2 [Note Issuance].

Real Property shall mean the real estate owned by the Loan Parties listed on
Schedule 6.1.8 hereto.

Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) any
Issuing Lender, as applicable.

Recovery Event shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of the Borrower or any of its Subsidiaries, including any event
described in clause (c) of Schedule 8.1.3 hereof.

Reduced Term Loan Balance shall mean the outstanding principal balance of the
Term Loans immediately after the occurrence of the Re-Amortization Event.

Reduced Ratio shall mean the applicable ratio determined by reference to the
amount of the Qualified Note Issuance according to the table set forth below:

 

Amount of Qualified Note Issuance

   Reduced Ratio

Greater than or equal to $300,000,000, but less than $350,000,000

   4.00 to 1.00

Greater than or equal to $350,000,000, but less than $425,000,000

   3.75 to 1.00

Greater than or equal to $425,000,000, but less than $450,000,000

   3.50 to 1.00

Greater than or equal to $450,000,000, but less than or equal to $475,000,000

   3.25 to 1.00

Greater than or equal to $475,000,000, but less than or equal to $500,000,000

   3.00 to 1.00

Reference Currency shall have the meaning specified in the definition of
“Equivalent Amount.”

Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
“hazardous substance”, “pollutant”, “pollution”, “contaminant”, “hazardous or
toxic substance”, “extremely hazardous substance”, “toxic chemical”, “toxic
substance”, “toxic waste”, “hazardous waste”, “special handling waste”,
“industrial waste”, “residual waste”, “solid waste”, “municipal waste”,

 

33



--------------------------------------------------------------------------------

“mixed waste”, “infectious waste”, “chemotherapeutic waste”, “medical waste”,
“pesticide” or “regulated substance” or any other substance, material or waste,
regardless of its form or nature, which is regulated, controlled or governed by
Environmental Laws due to its radioactive, ignitable, corrosive, reactive,
explosive, toxic, carcinogenic or infectious properties or nature or any other
material, substance or waste, regardless of its form or nature, which otherwise
is regulated, controlled or governed by Environmental Laws including without
limitation, petroleum and petroleum products (including crude oil and any
fractions thereof), natural gas, synthetic gas and any mixtures thereof,
asbestos, urea formaldehyde, polychlorinated biphenlys, mercury, radon and
radioactive materials.

Reimbursement Obligation shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

Reinvestment Notice shall mean a written notice executed by an Authorized
Officer of the Borrower stating that no Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through a Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale or Recovery Event to acquire or repair assets useful in its
business, other than current assets.

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

Relevant Interbank Market shall mean in relation to Euro, the European Interbank
Market, in relation to Australian Dollars, the Australian Financial Markets
Association, and, in relation to any other currency, the London interbank market
or other applicable offshore interbank market.

Remedial Action shall mean any investigation, identification, preliminary
assessment, characterization, delineation, feasibility study, cleanup,
corrective action, removal, remediation, risk assessment, fate and transport
analysis, in-situ treatment, containment, operation and maintenance or
management in-place, control or abatement of or other response actions to
Regulated Substances and any closure or post-closure measures associated
therewith.

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or Multiemployer Plan
for which notice has not been waived by regulation of the PBGC.

Required Lenders shall mean Lenders (other than any Defaulting Lender) having
more than 50% of the sum of (a) the aggregate amount of the Revolving Credit
Commitments of the Lenders (excluding any Defaulting Lender) or, after the
termination of the Revolving Credit

 

34



--------------------------------------------------------------------------------

Commitments, the outstanding Revolving Credit Loans and Ratable Share of Letter
of Credit Obligations of the Lenders (excluding any Defaulting Lender), and
(b) the aggregate outstanding amount of any Term Loans.

Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].

Restricted Payment shall mean with respect to any Person (i) the declaration or
payment of any dividend or other distribution on account of any shares of such
Person’s capital stock, (ii) any payment on account of the purchase, redemption,
retirement or other acquisition of (a) any shares of such Person’s capital stock
or (b) any option, warrant or other right to acquire shares of such Person’s
capital stock, (iii) any voluntary prepayment or defeasance, redemption,
repurchase or other acquisition or retirement for value of any Indebtedness
ranked subordinate in right of payment to the Obligations, or (iv) any payment
made for the purpose of redemption or repurchase of the 2009 Senior Notes or any
notes issued in connection with a New Note Indenture prior to the stated
maturity. Notwithstanding the foregoing, “Restricted Payment” shall not include
(i) any dividend on shares of capital stock payable solely in shares of capital
stock or in options, warrants or other rights to purchase capital stock;
(ii) any dividend or other distribution or payment in respect of redemption of
capital stock payable to the Borrower by any of its Subsidiaries or by a
Subsidiary to another Subsidiary or the retirement of any shares of the Borrower
held by any wholly-owned Subsidiary of the Borrower; (iii) the repurchase or
other acquisition or retirement for value of any shares of the Borrower’s
capital stock, or any option, warrant or other right to purchase shares of the
Borrower’s capital stock with additional shares of, or out of the net proceeds
of a substantial contemporaneous issuance of, capital stock; and (iv) the
retirement of any shares of capital stock by conversion into, or by exchange
for, additional shares of capital stock, or out of the net proceeds of the
substantial contemporaneous issuance (other than to a Subsidiary of the
Borrower) of other shares of capital stock.

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or Section 2.9.3 [Disbursements, Reimbursement].

Revolving Facility Usage shall mean at any time the sum of the Dollar Equivalent
amount of the outstanding Revolving Credit Loans, the outstanding Swing Loans,
and the Letter of Credit Obligations.

Safety Complaints shall mean any (i) notice of non-compliance or violation,
citation or order relating in any way to any Safety Law; (ii) civil, criminal,
administrative or regulatory investigation instituted by an Official Body
relating in any way to any Safety Law; (iii) administrative, regulatory or
judicial action, suit, claim or proceeding instituted by any

 

35



--------------------------------------------------------------------------------

Person or Official Body or any written notice of liability or potential
liability from any Person or Official Body, in either instance, setting forth
allegations relating to or a cause of action for civil or administrative
penalties, criminal fines or penalties, or declaratory or equitable relief
arising under any Safety Laws; or (iv) subpoena, request for information or
other written notice or demand of any type issued by an Official Body pursuant
to any Safety Laws.

Safety Filings and Records shall mean all notices, reports, records, plans,
applications, forms, logs, programs, manuals or other filings or documents
relating or pertaining to compliance with Safety Laws, including, but not
limited to, employee safety in the workplace, employee injuries or fatalities,
employee training, or the protection of employees from exposure to Regulated
Substances which pursuant to Safety Laws or at the direction or order of any
Official Body the Loan Parties or any Subsidiaries of any Loan either must be
submit to an Official Body or otherwise must maintain in their records.

Safety Laws shall mean the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq., as amended, and any regulations promulgated thereunder or any
equivalent foreign, territorial, provincial state or local Law, each as amended,
and any regulations promulgated thereunder or any other foreign, territorial,
provincial, federal, state or local Law, each as amended, and any regulations
promulgated thereunder, pertaining or relating to the protection of employees
from exposure to Regulated Substances in the workplace (but excluding workers
compensation and wage and hour laws).

Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

Security Agreement shall mean the Security Agreement in substantially the form
of Exhibit 1.1(S) executed and delivered by certain of the Loan Parties to the
Collateral Agent.

Seller shall mean Osmose Holdings, Inc., a Delaware corporation.

Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].

Solvent shall mean, with respect to any Person on any date of determination,
taking into account any right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (iii) such Person is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
other commitments as they mature in the normal course of business, (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities

 

36



--------------------------------------------------------------------------------

beyond such Person’s ability to pay as such debts and liabilities mature, and
(v) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

Specified Osmose Purchase Agreement Representations shall mean the
representations and warranties with respect to the Osmose Entities in the Osmose
Purchase Agreement as are material to the interests of the Lenders or the
Arranger, but only to the extent that the Borrower has (or the applicable
affiliate of the Borrower has) the right to terminate its obligations under the
Osmose Purchase Agreement or decline to consummate the Osmose Acquisition as a
result of a breach of such representations and warranties.

Specified Representations shall mean the representations and warranties set
forth in Sections 6.1.1 [Organization and Qualification], 6.1.4 [Power and
Authority], 6.1.5 [Validity and Binding Effect], 6.1.6 [No Conflict], 6.1.10
[Use of Proceeds; Margin Stock], 6.1.16 [Security Interests], 6.1.17 [Status of
the Pledged Collateral], 6.1.19 [Compliance with Laws], 6.1.21 [Investment
Companies; Regulated Entities], 6.1.25 [Senior Debt Status], 6.1.26 [Solvency],
and 6.1.27 [Anti-Terrorism Laws].

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

Statements shall have the meaning specified in Section 6.1.9 [Financial
Statements].

Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which more than 50% (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which more than 50% of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which such Person is a member or of which
more than 50% of the limited liability company interests is at the time directly
or indirectly owned by such Person or one or more of such Person’s Subsidiaries
or (iv) any corporation, trust, partnership, limited liability company or other
entity which is controlled or capable of being controlled by such Person or one
or more of such Person’s Subsidiaries; provided, that Excluded Subsidiaries and
their respective subsidiaries shall not be a “Subsidiary” for purposes of this
Agreement or any other Loan Document.

Subsidiary Shares shall have the meaning specified in Section 6.1.3
[Subsidiaries].

 

37



--------------------------------------------------------------------------------

Swap shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC
Regulation 32.3(a).

Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender-Provided
Hedge.

Swing Loan Commitment shall mean the Swing Loan Lender’s commitment to make
Swing Loans to the Borrower pursuant to Section 2.1.2 [Swing Loan Commitment]
hereof in an aggregate principal amount up to $25,000,000.

Swing Loan Lender shall mean PNC, in its capacity as a lender of Swing Loans.

Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof.

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by the Swing Loan Lender to the Borrower
pursuant to Section 2.1.2 [Swing Loan Commitment] hereof.

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

Term Loan shall have the meaning specified in Section 3.1 [Term Loan
Commitments]; Term Loans shall mean collectively all of the Term Loans.

Term Loan Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Term Loans,” as such Commitment is thereafter assigned
or modified and Term Loan Commitments shall mean the aggregate Term Loan
Commitments of all of the Lenders.

TKK shall mean Tangshan Koppers Kailuan Carbon Chemical Co., Ltd (China), a
limited liability company organized under the laws of the People’s Republic of
China.

Total Secured Debt shall mean, as of any date of determination, without
duplication, any and all Indebtedness in respect of (i) borrowed money that is
on such date secured by a Lien on assets of a Loan Party, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility that are on such date secured by a Lien on assets of a Loan Party,
(iii) the unreimbursed amount of all drafts drawn under letters of credit issued
for the account of Holdings or its Subsidiaries and the undrawn stated amount of
all letters of credit issued for the account of Holdings and its Subsidiaries,
in each case, that are on such date

 

38



--------------------------------------------------------------------------------

secured by a Lien on assets of a Loan Party, (iv) obligations with respect to
capitalized leases that are on such date secured by a Lien on assets of a Loan
Party, and (v) net obligations requiring any actual cash payment or settlement
under any commodity swap, currency swap, interest rate swap, cap, collar or
floor agreement or other interest rate management device (including, for the
avoidance of doubt, obligations under such commodity swap, currency swap,
interest rate swap, cap, collar or floor agreement or other interest rate
management device that are secured as well as those that are unsecured), in each
case of Holdings and its Subsidiaries as of such date determined and
consolidated in accordance with GAAP.

Total Secured Leverage Ratio shall mean, as of any date of determination, the
ratio of (i) Total Secured Debt, to (ii) Consolidated EBITDA for the four fiscal
quarters ending on such date.

Treasury Liabilities shall have the meaning specified in the definition of the
term “Lender-Provided Treasury Arrangement”.

Triggering Event shall have the meaning attributed to such term in the
Collateral Trust Agreement.

UCP shall have the meaning specified in Section 11.11.1 [Governing Law].

UCC Collateral shall mean the property of the Loan Parties in which security
interests are to be granted under the Security Agreement.

Unavailable Currency shall mean a currency that is not available outside the
country of issuance of such currency, as determined by the Administrative Agent,
in its sole discretion, on any Computation Date.

Undrawn Availability shall mean, as of any date of determination, an amount
equal to (a) the Revolving Credit Commitments, minus (b) the sum of (i) the
Revolving Facility Usage plus (ii) all amounts due and owing to Borrower’s trade
creditors which are outstanding beyond normal trade terms, plus (iii) fees and
expenses then due from the Borrower hereunder which have not been paid or
charged to the account of the Borrower.

Uniform Commercial Code shall have the meaning specified in Section 6.1.16
[Security Interests].

Unpaid Drawing shall mean, with respect to any Letter of Credit, the aggregate
Dollar Equivalent amount of the draws made on such Letters of Credit that have
not been reimbursed by the Borrower.

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

39



--------------------------------------------------------------------------------

U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].

Withholding Agent shall mean any Loan Party and the Administrative Agent.

2009 Senior Note Debt shall mean the Indebtedness of the Borrower under the 2009
Senior Notes.

2009 Senior Note Debt Documents shall mean the 2009 Senior Note Indenture and
the 2009 Senior Notes substantially in the form as delivered to the
Administrative Agent and the Lenders.

2009 Senior Note Indenture shall mean the Indenture dated as of December 1, 2009
among the Borrower, the Guarantors and Wells Fargo Bank, N.A., as trustee,
relating to the 2009 Senior Notes, as the same may be amended, restated,
supplemented or otherwise modified in accordance with this Agreement.

2009 Senior Note Redemption shall have the meaning attributed to such term in
the Collateral Trust Agreement.

2009 Senior Notes shall mean the Borrower’s Senior Unsecured Notes Due 2019
issued pursuant to the 2009 Senior Note Indenture, as the same may be amended,
restated, supplemented or otherwise modified in accordance with this Agreement.

2009 Trustee shall mean Wells Fargo Bank, N.A., and its permitted successors and
assigns under the 2009 Senior Note Indenture.

 

40



--------------------------------------------------------------------------------

1.2 Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
(iv) reference to any Person includes such Person’s successors and assigns;
(v) reference to any agreement, including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall constitute references to Eastern Time.

1.3 Accounting Principles; Changes in GAAP. Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
shall be made and prepared in accordance with GAAP (including principles of
consolidation where appropriate), and all accounting or financial terms shall
have the meanings ascribed to such terms by GAAP; provided, however, that all
accounting terms used in Section 8.2 [Negative Covenants] (and all defined terms
used in the definition of any accounting term used in Section 8.2) shall have
the meaning given to such terms (and defined terms) under GAAP as in effect on
the date hereof applied on a basis consistent with those used in preparing the
Historical Statements referred to in Section 6.1.9 [Financial Statements].
Notwithstanding the foregoing, if the Borrower notifies the Administrative Agent
in writing that the Borrower wishes to amend any financial covenant in
Section 8.2 of this Agreement, any related definition and/or the definition of
the term Total Secured Leverage Ratio for purposes of interest, Letter of Credit
Fee and Commitment Fee determinations to eliminate the effect of any change in
GAAP occurring after the Closing Date affecting the operation of such financial
covenants and/or interest, Letter of Credit Fee or Commitment Fee determinations
(or if the Administrative Agent notifies the Borrower in writing that the
Required Lenders wish to amend any financial covenant in Section 8.2, any
related definition and/or the definition of the term Total Secured Leverage
Ratio for purposes of interest, Letter of Credit Fee and Commitment Fee
determinations to eliminate the effect of any such change in GAAP), then the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratios or requirements to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, the Loan Parties’ compliance with such
covenants and/or the definition of the term Total Secured Leverage Ratio for
purposes of interest and Letter of Credit Fee determinations shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenants or
definitions

 

41



--------------------------------------------------------------------------------

are amended in a manner satisfactory to the Borrower and the Required Lenders,
and the Loan Parties shall provide to the Administrative Agent, when they
deliver their financial statements pursuant to Section 8.3.1 [Quarterly
Financial Statements] and 8.3.2 [Annual Financial Statements] of this Agreement,
such reconciliation statements as shall be reasonably requested by the
Administrative Agent. Without limiting the foregoing, leases (including, for
greater certainty, all leases entered into before, on and after the Closing
Date) shall continue to be classified and accounted for on a basis consistent
with that reflected in the Historical Statements referred to in Section 6.1.9
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

1.4 Currency Calculations. All financial statements and Compliance Certificates
shall be set forth in Dollars. For purposes of preparing the financial
statements, calculating financial covenants and determining compliance with
covenants expressed in Dollars, Optional Currencies shall be converted to
Dollars on a weighted average in accordance with GAAP.

2. REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1 Revolving Credit Commitments.

2.1.1 Revolving Credit Loans; Optional Currency Loans. Subject to the terms and
conditions hereof and relying upon the representations and warranties herein set
forth, each Lender severally agrees to make Revolving Credit Loans in either
Dollars or one or more Optional Currencies to the Borrower at any time or from
time to time on or after the date hereof to the Expiration Date; provided that
after giving effect to each such Loan (i) the aggregate Dollar Equivalent amount
of Revolving Credit Loans from such Lender shall not exceed such Lender’s
Revolving Credit Commitment minus such Lender’s Ratable Share of the Letter of
Credit Obligations and outstanding Swing Loans, (ii) the Revolving Facility
Usage shall not exceed the aggregate Revolving Credit Commitments of the
Lenders, (iii) no Revolving Credit Loan to which the Base Rate Option applies
shall be made in an Optional Currency, and (iv) the aggregate Dollar Equivalent
principal amount of Revolving Credit Loans made in an Optional Currency (each,
an “Optional Currency Loan”) shall not exceed $75,000,000 (the “Optional
Currency Sublimit”). Within such limits of time and amount and subject to the
other provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.1.

2.1.2 Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, the Swing Loan
Lender may, at its option, cancelable at any time for any reason whatsoever,
make swing loans in Dollars (the “Swing Loans”) to the Borrower at any time or
from time to time after the date hereof to, but not including, the Expiration
Date, in an aggregate principal amount up to but not in excess of $25,000,000,
provided that after giving effect to such Loan, the Revolving Facility Usage
shall not exceed the aggregate Revolving Credit Commitments of the Lenders.
Within such limits of time and amount and subject to the other provisions of
this Agreement, the Borrower may borrow, repay and reborrow pursuant to this
Section 2.1.2.

 

42



--------------------------------------------------------------------------------

2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans. Each
Lender shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate Dollar Equivalent
of each Lender’s Revolving Credit Loans outstanding hereunder to the Borrower at
any time shall never exceed its Revolving Credit Commitment minus its Ratable
Share of the outstanding Swing Loans and Letter of Credit Obligations. The
obligations of each Lender hereunder are several. The failure of any Lender to
perform its obligations hereunder shall not affect the Obligations of the
Borrower to any other party nor shall any other party be liable for the failure
of such Lender to perform its obligations hereunder. The Lenders shall have no
obligation to make Revolving Credit Loans hereunder on or after the Expiration
Date.

2.3 Commitment Fees. Accruing from the date hereof until the Expiration Date,
the Borrower agrees to pay to the Administrative Agent for the account of each
Lender according to its Ratable Share, a nonrefundable commitment fee (the
“Commitment Fee”) equal to the Applicable Commitment Fee Rate (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
multiplied by the average daily difference between the amount of (i) the
Revolving Credit Commitments and (ii) the Revolving Facility Usage (provided
however, that solely in connection with determining the share of each Lender in
the Commitment Fee, the Revolving Facility Usage with respect to the portion of
the Commitment Fee allocated to PNC shall include the full amount of the
outstanding Swing Loans, and with respect to the portion of the Commitment Fee
allocated by the Administrative Agent to all of the Lenders other than PNC, such
portion of the Commitment Fee shall be calculated (according to each such
Lender’s Ratable Share) as if the Revolving Facility Usage excludes the
outstanding Swing Loans); provided, further, that any Commitment Fee accrued
with respect to the Revolving Credit Commitment of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrower so long as such Lender shall
be a Defaulting Lender except to the extent that such Commitment Fee shall
otherwise have been due and payable by the Borrower prior to such time; and
provided further that no Commitment Fee shall accrue with respect to the
Revolving Credit Commitment of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender. Subject to the proviso in the directly preceding
sentence, all Commitment Fees shall be payable in arrears on each Payment Date.

2.4 Termination or Reduction of Revolving Credit Commitments. The Borrower shall
have the right, upon not less than five (5) Business Days’ notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit Commitments
(ratably among the Lenders in proportion to their Ratable Shares); provided that
no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, the Revolving
Facility Usage would exceed the aggregate Revolving Credit Commitments of the
Lenders. Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Credit
Commitments then in effect. Any such reduction or termination shall be
accompanied by prepayment of the Notes, together with outstanding Commitment
Fees, and the full amount of interest accrued on the principal sum to be prepaid
(and all amounts referred to in Section 5.10 [Indemnity] hereof) to the extent
necessary to cause the aggregate Revolving

 

43



--------------------------------------------------------------------------------

Facility Usage after giving effect to such prepayments to be equal to or less
than the Revolving Credit Commitments as so reduced or terminated. Any notice to
reduce the Revolving Credit Commitments under this Section 2.4 shall be
irrevocable.

2.5 Loan Requests.

2.5.1 Revolving Credit Loan Requests. Except as otherwise provided herein, the
Borrower may from time to time prior to the Expiration Date request the Lenders
to make Revolving Credit Loans, or renew or convert the Interest Rate Option
applicable to existing Revolving Credit Loans or Term Loans pursuant to
Section 4.2 [Interest Periods], by delivering to the Administrative Agent, not
later than 12:00 p.m., (i) three (3) Business Days prior to the proposed
Borrowing Date with respect to the making of Loans in Dollars to which the
Euro-Rate Option applies or the conversion to or the renewal of the Euro-Rate
Option for any Loans in Dollars; (ii) four (4) Business Days prior to the
proposed Borrowing Date with respect to the making of Optional Currency Loans or
the date of renewal of the Euro-Rate Option for any Optional Currency Loan; and
(iii) the same Business Day of the proposed Borrowing Date with respect to the
making of a Loan to which the Base Rate Option applies or the last day of the
preceding Interest Period with respect to the conversion to the Base Rate Option
for any Loan, of a duly completed request therefor substantially in the form of
Exhibit 2.5.1 or a request by telephone immediately confirmed in writing by
letter, facsimile or telex in such form (each, a “Loan Request”), it being
understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Loan Request shall be irrevocable and shall
specify (A) the aggregate amount of the proposed Loans (expressed in the
currency in which such Loans shall be funded) comprising each Borrowing Tranche,
and, if applicable, the Interest Period, which amount shall be in (1) integral
multiples of $500,000 (or the Dollar Equivalent thereof) and not less than
$1,000,000 (or the Dollar Equivalent thereof) for each Borrowing Tranche under
the Euro-Rate Option, and (2) not less than the lesser of $100,000 or the
maximum amount available for Borrowing Tranches to which the Base Rate Option
applies, (B) whether the Euro-Rate Option or Base Rate Option shall apply to the
proposed Loans comprising the applicable Borrowing Tranche, (C) the currency in
which such Loans shall be funded if the Borrower elects the Euro-Rate Option,
and (D) in the case of a Borrowing Tranche to which the Euro-Rate Option
applies, an appropriate Interest Period for the Loans comprising such Borrowing
Tranche. No Optional Currency Loan may be converted into a Base Rate Loan or a
Loan denominated in a different Optional Currency.

2.5.2 Swing Loan Requests. Except as otherwise provided herein, the Borrower may
from time to time prior to the Expiration Date request the Swing Loan Lender to
make Swing Loans in Dollars by delivery to the Swing Loan Lender not later than
11:00 a.m. on the proposed Borrowing Date of a duly completed request therefor
substantially in the form of Exhibit 2.5.2 hereto or a request by telephone
immediately confirmed in writing by letter, facsimile or telex (each, a “Swing
Loan Request”), it being understood that the Administrative Agent may rely on
the authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Swing Loan Request shall
be irrevocable and shall specify the proposed Borrowing Date and the principal
amount of such Swing Loan, which shall be in integral multiples of $100,000 and
not less than $500,000.

 

44



--------------------------------------------------------------------------------

2.6 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

2.6.1 Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests], notify the Lenders of its receipt of such
Loan Request specifying the information provided by the Borrower, including the
currency in which the Revolving Credit Loan is requested, and the apportionment
among the Lenders of the requested Revolving Credit Loans as determined by the
Administrative Agent in accordance with Section 2.2 [Nature of Lenders’
Obligations with Respect to Revolving Credit Loans]. Each Lender shall remit the
principal amount of each Revolving Credit Loan in the requested Optional
Currency (or in Dollars if so requested by the Administrative Agent) to the
Administrative Agent such that the Administrative Agent is able to, and the
Administrative Agent shall, to the extent the Lenders have made funds available
to it for such purpose and subject to Section 7.2 [Subsequent Loan or Letter of
Credit], fund such Revolving Credit Loans to the Borrower in U.S. Dollars or the
requested Optional Currency (as applicable) and immediately available funds at
the Principal Office prior to 2:00 p.m., on the applicable Borrowing Date;
provided that if any Lender fails to remit such funds to the Administrative
Agent (or fails to remit such funds in the applicable Optional Currency) in a
timely manner, the Administrative Agent may elect in its sole discretion to fund
with its own funds, including funds in the requested Optional Currency, the
Revolving Credit Loans of such Lender on such Borrowing Date, and such Lender
shall be subject to the repayment obligation in Section 2.6.2 [Presumptions by
the Administrative Agent].

2.6.2 Presumptions by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed time of any Loan
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.6.1 [Making Revolving Credit Loans] and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Loan
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Effective Rate (or, for
payment in an Optional Currency, the Overnight Rate) and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Loans under the Base Rate Option. If such Lender
pays its share of the applicable Loan to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

2.6.3 Making Swing Loans. So long as the Swing Loan Lender elects to make Swing
Loans, the Swing Loan Lender shall, after receipt by it of a Swing Loan Request
pursuant to Section 2.5.2, [Swing Loan Requests] fund such Swing Loan to the
Borrower in U.S. Dollars and immediately available funds at the Principal Office
prior to 2:00 p.m. on the Borrowing Date.

 

45



--------------------------------------------------------------------------------

2.6.4 Repayment of Revolving Credit Loans. The Borrower shall repay the
Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.

2.6.5 Borrowings to Repay Swing Loans. PNC may, at its option, exercisable at
any time for any reason whatsoever, demand repayment of the Swing Loans, and
each Lender shall make a Revolving Credit Loan in an amount equal to such
Lender’s Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if PNC so requests, accrued interest thereon, provided that
no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment minus its Ratable Share of Letter of
Credit Obligations. Revolving Credit Loans made pursuant to the preceding
sentence shall bear interest at the Base Rate Option and shall be deemed to have
been properly requested in accordance with Section 2.5.1 [Revolving Credit Loan
Requests] without regard to any of the requirements of that provision. PNC shall
provide notice to the Lenders (which may be telephonic or written notice by
letter, facsimile or telex) that such Revolving Credit Loans are to be made
under this Section 2.6.5 and of the apportionment among the Lenders, and the
Lenders shall be unconditionally obligated to fund such Revolving Credit Loans
(whether or not the conditions specified in Section 2.5.1 [Revolving Credit Loan
Requests] are then satisfied) by the time PNC so requests, which shall not be
earlier than 2:00 p.m. on the Business Day next after the date the Lenders
receive such notice from PNC.

2.6.6 Swing Loans Under Cash Management Agreements. In addition to making Swing
Loans pursuant to the foregoing provisions of Section 2.6.3 [Making Swing
Loans], without the requirement for a specific request from the Borrower
pursuant to Section 2.5.2 [Swing Loan Requests], the Swing Loan Lender may make
Swing Loans to the Borrower in accordance with the provisions of the agreements
between the Borrower and such Swing Loan Lender relating to the Borrower’s
deposit, sweep and other accounts at such Swing Loan Lender and related
arrangements and agreements regarding the management and investment of the
Borrower’s cash assets as in effect from time to time (the “Cash Management
Agreements”) to the extent of the daily aggregate net negative balance in the
Borrower’s accounts which are subject to the provisions of the Cash Management
Agreements. Swing Loans made pursuant to this Section 2.6.6 in accordance with
the provisions of the Cash Management Agreements shall (i) be subject to the
limitations as to aggregate amount set forth in Section 2.1.2 [Swing Loan
Commitment], (ii) not be subject to the limitations as to individual amount set
forth in Section 2.5.2 [Swing Loan Requests], (iii) be payable by the Borrower,
both as to principal and interest, at the rates and times set forth in the Cash
Management Agreements (but in no event later than the Expiration Date), (iv) not
be made at any time after such Swing Loan Lender has received written notice of
the occurrence of an Event of Default and so long as such shall continue to
exist, or, unless consented to by the Required Lenders, a Potential Default and
so long as such shall continue to exist, (v) if not repaid by the Borrower in
accordance with the provisions of the Cash Management Agreements, be subject to
each Lender’s obligation pursuant to Section 2.6.5 [Borrowings to Repay Swing
Loans], and (vi) except as provided in the foregoing subsections (i) through
(v), be subject to all of the terms and conditions of this Section 2.

 

46



--------------------------------------------------------------------------------

2.7 Notes. The Obligation of the Borrower to repay the aggregate unpaid
principal amount of the Revolving Credit Loans, Term Loans and Swing Loans made
to it by each Lender, together with interest thereon, may be evidenced upon the
request of any Lender by a revolving credit Note, term Note and a swing Note,
dated the Closing Date payable to the order of such Lender in a face amount
equal to the Revolving Credit Commitment, Term Loan Commitment or Swing Loan
Commitment, as applicable, of such Lender.

2.8 Use of Proceeds. The proceeds of the Loans shall be used (i) to refinance
existing Indebtedness of the Borrower, (ii) to finance the Osmose Acquisition,
(iii) to provide working capital to the Borrower, (iv) for Capital Expenditures
and financing for Permitted Acquisitions, and (v) for general corporate purposes
of Holdings and its Subsidiaries as permitted by the terms of this Agreement,
including transaction costs and expenses, including costs and expenses in
connection with the Osmose Acquisition, and dividends and distributions
permitted by Section 8.2.5 [Restricted Payments] of this Agreement.

2.9 Letter of Credit Subfacility.

2.9.1 Issuance of Letters of Credit. The Borrower or any Loan Party may at any
time prior to the Expiration Date request the issuance of a letter of credit
(each, a “Letter of Credit”), which may be denominated in either Dollars or an
Optional Currency, for its own account or the account of another Loan Party or
on behalf of the Borrower and either an Excluded Subsidiary or a Subsidiary of
the Borrower which is not a Loan Party (in which case the Borrower and such
Excluded Subsidiary or Subsidiary, as applicable, shall be co-applicants with
respect to such Letter of Credit), or the amendment or extension of an existing
Letter of Credit, by delivering or transmitting electronically, or having such
other Loan Party deliver or transmit electronically to an Issuing Lender (with a
copy to the Administrative Agent) a completed application for letter of credit,
or request for such amendment or extension, as applicable, in such form as such
Issuing Lender may specify from time to time by no later than 10:00 a.m. at
least five (5) Business Days, or such shorter period as may be agreed to by such
Issuing Lender, in advance of the proposed date of issuance. The Borrower or any
Loan Party shall authorize and direct such Issuing Lender to name the Borrower
or any Loan Party or any Excluded Subsidiary or Subsidiary, as applicable, as
the “Applicant” or “Account Party” of each Letter of Credit. Promptly after
receipt of any letter of credit application, such Issuing Lender shall confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit application
and if not, such Issuing Lender will provide the Administrative Agent with a
copy thereof. All letters of credit which are identified on Schedule 2.9.1
hereto, which shall consist of all letters of credit outstanding on the Closing
Date, shall be deemed to have been issued under this Agreement and shall
constitute Letters of Credit, regardless of which Person is the applicant
thereunder.

2.9.1.1 Unless such Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.9, the Issuing Lender or any of such Issuing Lender’s
Affiliates will issue the proposed Letter of Credit or agree to such amendment
or

 

47



--------------------------------------------------------------------------------

extension, provided that each Letter of Credit shall (A) have a maximum maturity
of twelve (12) months from the date of issuance (but may include a provision for
the automatic extension of the Letter of Credit absent notice by such Issuing
Lender to the beneficiary), and (B) in no event expire later than 364 days after
the Expiration Date and provided further that in no event shall (i) the Letter
of Credit Obligations exceed, at any one time, $125,000,000 (the “Letter of
Credit Sublimit”) or (ii) the Revolving Facility Usage exceed, at any one time,
the Revolving Credit Commitments. Each request by the Borrower for the issuance,
amendment or extension of a Letter of Credit shall be deemed to be a
representation by the Borrower that it shall be in compliance with the preceding
sentence and with Section 7 [Conditions of Lending and Issuance of Letters of
Credit] after giving effect to the requested issuance, amendment or extension of
such Letter of Credit. Promptly after its delivery of any Letter of Credit or
any amendment to a Letter of Credit to the beneficiary thereof, the applicable
Issuing Lender will also deliver to the Borrower and the Administrative Agent a
true and complete copy of such Letter of Credit or amendment.

2.9.1.2 Notwithstanding Section 2.9.1.1, the Issuing Lenders shall not be under
any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Official Body or arbitrator shall by its terms purport to enjoin
or restrain such Issuing Lender from issuing the Letter of Credit, or any Law
applicable to such Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over such
Issuing Lender shall prohibit, or request that such Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Lender with respect to the Letter
of Credit any restriction, reserve or capital requirement (for which such
Issuing Lender is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon such Issuing Lender any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such
Issuing Lender in good faith deems material to it, or (ii) the issuance of the
Letter of Credit would violate one or more policies of such Issuing Lender
applicable to letters of credit generally.

2.9.2 Letter of Credit Fees. The Borrower shall pay in Dollars (i) to the
Administrative Agent for the ratable account of the Lenders a fee (the “Letter
of Credit Fee”) equal to the Applicable Letter of Credit Fee Rate on the daily
Dollar Equivalent amount available to be drawn under each Letter of Credit, and
(ii) to each Issuing Lender for its own account a fronting fee which shall
accrue at the rate or rates per annum separately agreed upon by the Borrower and
such Issuing Lender. All Letter of Credit Fees and fronting fees shall be
computed on the basis of a year of 360 days and actual days elapsed and shall be
payable quarterly in arrears on each Payment Date following issuance of each
Letter of Credit and on the Expiration Date. The Borrower shall also pay (in
Dollars) to each Issuing Lender for such Issuing Lender’s sole account such
Issuing Lender’s then in effect customary fees and administrative expenses
payable with respect to the Letters of Credit as such Issuing Lender may
generally charge or incur from time to time in connection with the issuance,
maintenance, amendment (if any), assignment or transfer (if any), negotiation,
and administration of Letters of Credit.

2.9.3 Disbursements, Reimbursement. Immediately upon the issuance of each Letter
of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such Issuing Lender a participation in
such Letter of

 

48



--------------------------------------------------------------------------------

Credit and each drawing thereunder in a Dollar Equivalent amount equal to such
Lender’s Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively.

2.9.3.1 In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, such Issuing Lender will promptly notify
the Borrower and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrower shall reimburse (such obligation to reimburse
such Issuing Lender shall sometimes be referred to as a “Reimbursement
Obligation”) such Issuing Lender prior to 12:00 noon on each date that an amount
is paid by such Issuing Lender under any Letter of Credit (each such date, a
“Drawing Date”) by paying to the Administrative Agent for the account of such
Issuing Lender an amount equal to the amount so paid by such Issuing Lender, in
the same currency as paid, unless otherwise required by the Administrative Agent
or such Issuing Lender, or unless such currency is an Unavailable Currency, in
which case the Borrower shall pay the Dollar Equivalent amount of the amount
paid by such Issuing Lender under the Letter of Credit. Notwithstanding the
foregoing sentence, with respect to the China JV Letters of Credit, and subject
to the approval of the Issuing Lender thereof, Borrower may repay, in Dollars,
the Dollar Equivalent Amount paid by such Issuing Lender under the China JV
Letters of Credit. In the event the Borrower fails to reimburse such Issuing
Lender (through the Administrative Agent) for the full amount of any drawing
under any Letter of Credit by 12:00 noon on the Drawing Date, the Administrative
Agent will promptly notify each Lender thereof, and the Borrower shall be deemed
to have requested that Revolving Credit Loans be made in a Dollar Equivalent
Amount of such Reimbursement Obligations by the Lenders under the Base Rate
Option to be disbursed on the Drawing Date under such Letter of Credit, subject
to the amount of the unutilized portion of the Revolving Credit Commitment and
subject to the conditions set forth in Section 7.2 [Subsequent Loan or Letter of
Credit] other than any notice requirements. Any notice given by the
Administrative Agent or Issuing Lender pursuant to this Section 2.9.3.1 may be
oral if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

2.9.3.2 Each Lender shall upon any notice pursuant to Section 2.9.3.1 make
available to the Administrative Agent for the account of such Issuing Lender an
amount in Dollars in immediately available funds equal to its Ratable Share of
the Dollar Equivalent amount of the drawing, whereupon the participating Lenders
shall (subject to Section 2.9.3 [Disbursements; Reimbursement]) each be deemed
to have made a Revolving Credit Loan in Dollars under the Base Rate Option to
the Borrower in that amount. If any Lender so notified fails to make available
in Dollars to the Administrative Agent for the account of such Issuing Lender
the amount of such Lender’s Ratable Share of such amount by no later than 2:00
p.m. on the Drawing Date, then interest shall accrue on such Lender’s obligation
to make such payment, from the Drawing Date to the date on which such Lender
makes such payment (i) at a rate per annum equal to the Federal Funds Effective
Rate during the first three (3) days following the Drawing Date and (ii) at a
rate per annum equal to the rate applicable to Revolving Credit Loans under the
Base Rate Option on and after the fourth day following the Drawing Date. The
Administrative Agent and such Issuing Lender will promptly give notice (as
described in Section 2.9.3.1 above) of the occurrence of the Drawing Date, but
failure of the Administrative Agent or such Issuing Lender to give any such
notice on the Drawing Date or in sufficient time to enable any Lender to effect
such payment on such date shall not relieve such Lender from its obligation
under this Section 2.9.3.2.

 

49



--------------------------------------------------------------------------------

2.9.3.3 With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans in Dollars under the Base Rate Option to the Borrower in
whole or in part as contemplated by Section 2.9.3.1, because of the Borrower’s
failure to satisfy the conditions set forth in Section 7.2 [Subsequent Loan or
Letter of Credit] other than any notice requirements, or for any other reason,
the Borrower shall be deemed to have incurred from such Issuing Lender a
borrowing (each, a “Letter of Credit Borrowing”) in Dollars in the amount of
such drawing. Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option. Each
Lender’s payment to the Administrative Agent for the account of such Issuing
Lender pursuant to Section 2.9.3 [Disbursements, Reimbursement] shall be deemed
to be a payment in respect of its participation in such Letter of Credit
Borrowing (each, a “Participation Advance”) from such Lender in satisfaction of
its participation obligation under this Section 2.9.3.

2.9.4 Repayment of Participation Advances.

2.9.4.1 Upon (and only upon) receipt by the Administrative Agent for the account
of such Issuing Lender of immediately available funds from the Borrower (i) in
reimbursement of any payment made by such Issuing Lender under the Letter of
Credit with respect to which any Lender has made a Participation Advance to the
Administrative Agent, or (ii) in payment of interest on such a payment made by
such Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of such Issuing Lender will pay to each Lender, in the same funds as
those received by the Administrative Agent, the amount of such Lender’s Ratable
Share of such funds, except the Administrative Agent shall retain for the
account of such Issuing Lender the amount of the Ratable Share of such funds of
any Lender that did not make a Participation Advance in respect of such payment
by such Issuing Lender.

2.9.4.2 If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of such Issuing Lender pursuant to this
Section in reimbursement of a payment made under any Letter of Credit or
interest or fees thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of such
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate (or, for any
payment in an Optional Currency, the Overnight Rate) in effect from time to
time.

2.9.5 Documentation. Each Loan Party agrees to be bound by the terms of such
Issuing Lender’s application and agreement for letters of credit and such
Issuing Lender’s written regulations and customary practices relating to letters
of credit, though such interpretation may be different from such Loan Party’s
own. In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood

 

50



--------------------------------------------------------------------------------

and agreed that, except in the case of gross negligence or willful misconduct,
as determined by a final non-appealable judgment of a court of competent
jurisdiction, such Issuing Lender shall not be liable for any error, negligence
and/or mistakes, whether of omission or commission, in following any Loan
Party’s instructions or those contained in the Letters of Credit or any
modifications, amendments or supplements thereto.

2.9.6 Determinations to Honor Drawing Requests. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
such Issuing Lender shall be responsible only to determine that the documents
and certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.

2.9.7 Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.9.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrower to reimburse the Issuing Lenders upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.9 under all
circumstances, including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against such Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which any Loan Party
may have against such Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;

(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Sections 2.1
[Revolving Credit Commitments], 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests], 2.6 [Making Revolving Credit Loans and Swing Loans; Etc.] or 7.2
[Subsequent Loan or Letter of Credit] or as otherwise set forth in this
Agreement for the making of a Revolving Credit Loan, it being acknowledged that
such conditions are not required for the making of a Letter of Credit Borrowing
and the obligation of the Lenders to make Participation Advances under
Section 2.9.3 [Disbursements, Reimbursement];

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
such Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

 

51



--------------------------------------------------------------------------------

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if such Issuing Lender or any
of its Affiliates has been notified thereof;

(vi) payment by such Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by such Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by any Loan Party, unless such Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after such Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.9.8 Indemnity. The Borrower hereby agrees to protect, indemnify, pay and save
harmless each Issuing Lender and any of its Affiliates that has issued a Letter
of Credit from and against any and all claims, demands, liabilities, damages,
taxes, penalties, interest, judgments, losses, costs, charges and expenses
(including reasonable fees, expenses and disbursements of counsel and allocated
costs of internal counsel) which such Issuing Lender or any of its Affiliates
may incur or be subject to as a consequence, direct or indirect, of the

 

52



--------------------------------------------------------------------------------

issuance of any Letter of Credit, other than as a result of (A) the gross
negligence or willful misconduct of such Issuing Lender as determined by a final
non-appealable judgment of a court of competent jurisdiction, (B) failure by
such Issuing Lender to comply with Section 2.9.6 [Determinations to Honor
Drawing Requests] in a material manner, or (C) the wrongful dishonor by such
Issuing Lender or any of its Affiliates of a proper demand for payment made
under any Letter of Credit, except if such dishonor resulted from any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or governmental authority.

2.9.9 Liability for Acts and Omissions. As between any Loan Party and each
Issuing Lender, or such Issuing Lender’s Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, such Issuing Lender shall not be responsible for
any of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if such Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of such Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of such Issuing Lender’s or its Affiliates rights or powers
hereunder. Nothing in the preceding sentence shall relieve such Issuing Lender
from liability for such Issuing Lender’s gross negligence or willful misconduct,
as determined by a final non-appealable judgment of a court of competent
jurisdiction, in connection with actions or omissions described in such
clauses (i) through (viii) of such sentence. In no event shall such Issuing
Lender or its Affiliates be liable to any Loan Party for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including attorneys’ fees), or for any damages resulting from any change in the
value of any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, each Issuing Lender and each
of its Affiliates (i) may rely on any oral or other communication believed in
good faith by such Issuing Lender or such Affiliate to have been authorized or
given by or on behalf of the applicant for a Letter of Credit, (ii) may honor
any presentation if the documents presented appear on their face substantially
to comply with the terms and conditions of the relevant Letter of Credit;

 

53



--------------------------------------------------------------------------------

(iii) may honor a previously dishonored presentation under a Letter of Credit,
whether such dishonor was pursuant to a court order, to settle or compromise any
claim of wrongful dishonor, or otherwise, and shall be entitled to reimbursement
to the same extent as if such presentation had initially been honored, together
with any interest paid by such Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on such Issuing Lender or its Affiliate in
any way related to any order issued at the applicant’s request to an air
carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each, an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by such Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put such Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.

2.9.10 Issuing Lender Reporting Requirements. Each Issuing Lender shall, on the
first Business Day of each month, provide to Administrative Agent and Borrower a
schedule of the Letters of Credit issued by it, in form and substance
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), and the
expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.

2.9.11 Cash Collateral. (i) Upon the request of Administrative Agent, if any
Issuing Lender has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in a Letter of Credit Borrowing, then
Borrower shall immediately Cash Collateralize the then outstanding amount of the
Letter of Credit Obligation relating to such Letter of Credit, or (ii) if, as of
five (5) days prior to the Expiration Date, any Letter of Credit Obligation for
any reason remains outstanding, Borrower shall immediately Cash Collateralize
the then outstanding amount of all Letter of Credit Obligations. Borrower hereby
grants to Collateral Agent, for the benefit of each Issuing Lender and the
Lenders, a security interest in all Cash Collateral pledged pursuant to this
Section or otherwise under this Agreement. All Cash Collateral shall be
maintained in a deposit account at the Collateral Agent. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Collateral Agent as herein provided, or that
the total amount of such Cash Collateral is less than the applicable obligations
secured thereby, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Collateral Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency.

 

54



--------------------------------------------------------------------------------

2.10 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3 [Commitment Fees];

(ii) the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;

(iii) if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:

(a) all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;

(b) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, Cash Collateralize for the benefit of such Issuing Lender
the Borrower’s obligations corresponding to such Defaulting Lender’s Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;

(c) if the Borrower Cash Collateralizes any portion of such Defaulting Lender’s
Letter of Credit Obligations pursuant to clause (b) above, the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting Lender’s
Letter of Credit Obligations during the period such Defaulting Lender’s Letter
of Credit Obligations are Cash Collateralized;

(d) if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and

(e) if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor Cash Collateralized pursuant to
clause (a) or (b) above, then, without prejudice to any rights or remedies of
such Issuing Lender or any other Lender hereunder, all Letter of Credit Fees
payable under Section 2.9.2 [Letter of Credit Fees]

 

55



--------------------------------------------------------------------------------

with respect to such Defaulting Lender’s Letter of Credit Obligations shall be
payable to such Issuing Lender (and not to such Defaulting Lender) until and to
the extent that such Letter of Credit Obligations are reallocated and/or Cash
Collateralized; and

(iv) so long as such Lender is a Defaulting Lender, PNC shall not be required to
fund any Swing Loans and such Issuing Lender shall not be required to issue,
amend or increase any Letter of Credit, unless such Issuing Lender is satisfied
that the related exposure and the Defaulting Lender’s then outstanding Letter of
Credit Obligations will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or Cash Collateral will be provided by the
Borrower in accordance with Section 2.10(iii), and participating interests in
any newly made Swing Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.10(iii)(a) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or an Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC shall not be required to fund
any Swing Loan and the Issuing Lenders shall not be required to issue, amend or
increase any Letter of Credit, unless PNC or such Issuing Lender, as the case
may be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to PNC or such Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.

2.11 Increase in Revolving Credit Commitments.

2.11.1 Increasing Lenders and New Lenders. The Borrower may, at any time prior
to the Expiration Date, but not more often than two (2) times during the term of
this Agreement, request that (1) the current Lenders increase their Revolving
Credit Commitments (any current Lender which elects to increase its Revolving
Credit Commitment shall be referred to as an “Increasing Lender”) or (2) one or
more new lenders reasonably satisfactory to the Borrower and the Administrative
Agent (each, a “New Lender”) join this Agreement and provide a Revolving Credit
Commitment hereunder, subject to the following terms and conditions:

(i) No Obligation to Increase. No current Lender shall be obligated to increase
its Revolving Credit Commitment and any increase in the Revolving Credit
Commitment by any current Lender shall be in the sole discretion of such current
Lender.

 

56



--------------------------------------------------------------------------------

(ii) Defaults. There shall exist no Events of Default or Potential Default on
the effective date of such increase after giving effect to such increase.

(iii) Aggregate Revolving Credit Commitments. The aggregate amount of such
additional increases shall not exceed $50,000,000, and after giving effect to
such increase, the total Revolving Credit Commitments shall not exceed
$550,000,000.

(iv) Resolutions; Opinion. The Loan Parties shall deliver to the Administrative
Agent on or before the effective date of such increase the following documents
in a form reasonably acceptable to the Administrative Agent: (1) certifications
of their corporate secretaries with attached resolutions certifying that the
increase in the Revolving Credit Commitment has been approved by such Loan
Parties, and (2) an opinion of counsel addressed to the Administrative Agent and
the Lenders addressing the authorization and execution of the Loan Documents by,
and enforceability of the Loan Documents against, the Loan Parties.

(v) Notes. The Borrower shall execute and deliver (1) to each Increasing Lender
a replacement revolving credit Note reflecting the new amount of such Increasing
Lender’s Revolving Credit Commitment after giving effect to the increase (and
the prior Note issued to such Increasing Lender shall be deemed to be
terminated) and (2) to each New Lender a revolving credit Note reflecting the
amount of such New Lender’s Revolving Credit Commitment.

(vi) Increasing Lenders. Each Increasing Lender shall confirm its agreement to
increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Administrative Agent, signed by it and the Borrower and
delivered to the Administrative Agent at least five (5) days before the
effective date of such increase.

(vii) New Lenders—Joinder. Each New Lender shall execute a lender joinder in
substantially the form of Exhibit 2.11 pursuant to which such New Lender shall
join and become a party to this Agreement and the other Loan Documents with a
Revolving Credit Commitment in the amount set forth in such lender joinder.

2.11.2 Treatment of Outstanding Loans and Letters of Credit.

(i) Repayment of Outstanding Loans; Borrowing of New Loans. On the effective
date of such increase, the Borrower shall repay all Revolving Credit Loans then
outstanding, subject to the Borrower’s indemnity obligations under Section 5.10
[Indemnity]; provided that it may borrow new Revolving Credit Loans with a
Borrowing Date on such date. Each of the Lenders shall participate in any new
Revolving Credit Loans made on or after such date in accordance with their
respective Ratable Shares after giving effect to the increase in Revolving
Credit Commitments contemplated by this Section 2.11.

(ii) Outstanding Letters of Credit. On the effective date of such increase, each
Increasing Lender and each New Lender (i) will be deemed to have purchased a
participation in each then outstanding Letter of Credit equal to its Ratable
Share of such Letter of Credit and the participation of each other Lender in
such Letter of Credit shall be adjusted accordingly and (ii) will acquire, (and
will pay to the Administrative Agent, for the account of each Lender, in
immediately available funds, an amount equal to) its Ratable Share of all
outstanding Participation Advances.

 

57



--------------------------------------------------------------------------------

2.12 Utilization of Commitments in Optional Currencies.

2.12.1 Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans that are Optional Currency Loans and Letters of Credit Outstanding;
Repayment in Same Currency. For purposes of determining utilization of the
Revolving Credit Commitments, the Administrative Agent will determine the Dollar
Equivalent amount of (i) the proposed Revolving Credit Loans that are Optional
Currency Loans and Letters of Credit to be denominated in an Optional Currency
as of the requested Borrowing Date or date of issuance, as the case may be,
(ii) the outstanding Letter of Credit Obligations denominated in an Optional
Currency as of the last Business Day of each month, (iii) the outstanding
Revolving Credit Loans denominated in an Optional Currency as of the end of each
Interest Period and (iv) any Revolving Credit Loan, Letter of Credit Obligation,
fee, payment or other obligation under this Agreement or any other Loan Document
on any date on which the Administrative Agent reasonably determines it is
necessary or advisable to make such computation in its sole discretion (each
such date under clauses (i) through (iv), is referred to as a “Computation
Date”). Unless otherwise provided in this Agreement or agreed to by the
Administrative Agent and the Borrower, each Loan and Reimbursement Obligation
shall be repaid or prepaid in the same currency in which the Loan or
Reimbursement Obligation was made.

2.12.2 Notices From Lenders That Optional Currencies Are Unavailable to Fund New
Loans. The Lenders shall be under no obligation to make the Revolving Credit
Loans requested by the Borrower which are denominated in an Optional Currency if
any Lender notifies the Administrative Agent by 5:00 p.m. four (4) Business Days
prior to the Borrowing Date for such Revolving Credit Loans that such Lender
cannot provide its Revolving Credit Ratable Share of such Revolving Credit Loans
in such Optional Currency. In the event the Administrative Agent timely receives
a notice from a Lender pursuant to the preceding sentence, the Administrative
Agent will notify the Borrower no later than 12:00 noon three (3) Business Days
prior to the Borrowing Date for such Revolving Credit Loans that the Optional
Currency is not then available for such Revolving Credit Loans, and the
Administrative Agent shall promptly thereafter notify the Lenders of the same
and the Lenders shall not make such Revolving Credit Loans requested by the
Borrower under its Loan Request.

2.12.3 Notices From Lenders That Optional Currencies Are Unavailable to Fund
Renewals of the Euro-Rate Option. If the Borrower delivers a Loan Request
requesting that the Lenders renew the Euro-Rate Option with respect to an
outstanding Borrowing Tranche of Revolving Credit Loans denominated in an
Optional Currency, the Lenders shall be under no obligation to renew such
Euro-Rate Option if any Lender delivers to the Administrative Agent a notice by
5:00 p.m. four (4) Business Days prior to the effective date of such renewal
that such Lender cannot continue to provide Revolving Credit Loans in such
Optional Currency. In the event the Administrative Agent timely receives a
notice from a Lender pursuant to the preceding sentence, the Administrative
Agent will notify the Borrower no later than 12:00 noon three (3) Business Days
prior to the renewal date that the renewal of such Revolving Credit Loans in
such Optional Currency is not then available, and the Administrative Agent shall
promptly thereafter notify the Lenders of the same. If the Administrative Agent
shall have so notified the Borrower

 

58



--------------------------------------------------------------------------------

that any such continuation of such Revolving Credit Loans in such Optional
Currency is not then available, any notice of renewal with respect thereto shall
be deemed withdrawn, and such Loans shall be redenominated into Loans in Dollars
at the Base Rate Option or Euro-Rate Option, at the Borrower’s option (subject,
in the case of the Euro-Rate Option, to compliance with Section 2.6.1 [Making
Revolving Credit Loans, Etc.] and Section 4.1 [Interest Rate Options]), with
effect from the last day of the Interest Period with respect to any such Loans.
The Administrative Agent will promptly notify the Borrower and the Lenders of
any such redenomination, and in such notice, the Administrative Agent will state
the aggregate Dollar Equivalent amount of the redenominated Revolving Credit
Loans in an Optional Currency as of the applicable Computation Date with respect
thereto and such Lender’s Revolving Credit Ratable Share thereof.

2.12.4 European Monetary Union.

(i) Payments In Euros Under Certain Circumstances. If (i) any Optional Currency
ceases to be lawful currency of the nation issuing the same and is replaced by
the Euro or (ii) any Optional Currency and the Euro are at the same time
recognized by any governmental authority of the nation issuing such currency as
lawful currency of such nation and the Administrative Agent or the Required
Lenders shall so request in a notice delivered to the Borrower, then any amount
payable hereunder by any party hereto in such Optional Currency shall instead be
payable in the Euro and the amount so payable shall be determined by translating
the amount payable in such Optional Currency to the Euro at the exchange rate
established by that nation for the purpose of implementing the replacement of
the relevant Optional Currency by the Euro (and the provisions governing
payments in Optional Currencies in this Agreement shall apply to such payment in
the Euro as if such payment in the Euro were a payment in an Optional Currency).
Prior to the occurrence of the event or events described in clause (i) or
(ii) of the preceding sentence, each amount payable hereunder in any Optional
Currency will, except as otherwise provided herein, continue to be payable only
in that currency.

(ii) Additional Compensation Under Certain Circumstances. The Borrower agrees,
at the request of any Lender, to compensate such Lender for any loss, cost,
expense or reduction in return that such Lender shall reasonably determine shall
be incurred or sustained by such Lender as a result of the replacement of any
Optional Currency by the Euro and that would not have been incurred or sustained
but for the transactions provided for herein. A certificate of any Lender
setting forth such Lender’s determination of the amount or amounts necessary to
compensate such Lender shall be delivered to the Borrower and shall be
conclusive absent manifest error so long as such determination is made on a
reasonable basis. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

(iii) Requests for Additional Optional Currencies. The Borrower may deliver to
the Administrative Agent a written request that Revolving Credit Loans hereunder
also be permitted to be made in any other lawful currency (other than Dollars),
in addition to the currencies specified in the definition of “Optional Currency”
herein, provided that such currency must be freely traded in the offshore
interbank foreign exchange markets, freely transferable, freely convertible into
Dollars and available to the Lenders in the Relevant Interbank Market. The
Administrative Agent will promptly notify the Lenders of any such request
promptly after

 

59



--------------------------------------------------------------------------------

the Administrative Agent receives such request. The Administrative Agent will
promptly notify the Borrower of the acceptance or rejection by the
Administrative Agent and each of the Lenders of the Borrower’s request. The
requested currency shall be approved as an Optional Currency hereunder only if
the Administrative Agent and all of the Lenders approve of the Borrower’s
request.

3. TERM LOANS

3.1 Term Loan Commitments. Subject to the terms and conditions hereof, and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make a term loan (the “Term Loan”) to the Borrower on the
Closing Date in Dollars in such principal amount as the Borrower shall request
up to, but not exceeding such Lender’s Term Loan Commitment.

3.2 Nature of Lenders’ Obligations with Respect to Term Loans; Repayment Terms.
The obligations of each Lender to make Term Loans to the Borrower shall be in
the proportion that such Lender’s Term Loan Commitment bears to the Term Loan
Commitments of all Lenders to the Borrower, but each Lender’s Term Loan to the
Borrower shall never exceed its Term Loan Commitment. The failure of any Lender
to make a Term Loan shall not relieve any other Lender of its obligations to
make a Term Loan nor shall it impose any additional liability on any other
Lender hereunder. The Lenders shall have no obligation to make Term Loans
hereunder after the Closing Date. The Term Loan Commitments are not revolving
credit commitments, and the Borrower shall not have the right to borrow, repay
and reborrow under Section 3.1 [Term Loan Commitments]. The Term Loans shall be
payable, with respect to principal, as follows (subject to acceleration upon the
occurrence of an Event of Default under this Agreement or termination of this
Agreement): in consecutive quarterly installments, each in an amount equal to
the Principal Payment Amount applicable as of such Payment Date, commencing on
November 1, 2014 and continuing on each Payment Date thereafter, with all
remaining outstanding principal on the Term Loans due and payable in full on the
Expiration Date.

4. INTEREST RATES

4.1 Interest Rate Options. The Borrower shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by it from the Base
Rate Option or Euro-Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, the Borrower
may select different Interest Rate Options and different Interest Periods to
apply simultaneously to the Loans comprising different Borrowing Tranches and
may convert to or renew one or more Interest Rate Options with respect to all or
any portion of the Loans comprising any Borrowing Tranche; provided that there
shall not be at any one time outstanding more than twelve (12) Borrowing
Tranches in the aggregate among all of the Loans and provided further that if an
Event of Default or Potential Default exists and is continuing, the Borrower may
not request, convert to, or renew the Euro-Rate Option for any Loans and the
Required Lenders may demand that all existing Borrowing Tranches bearing
interest under the Euro-Rate Option shall be converted immediately to the Base
Rate Option, subject to the obligation of the Borrower to pay any indemnity
under Section 5.10 [Indemnity] in connection with such conversion. If at any
time the designated rate applicable to any Loan made by any Lender exceeds such
Lender’s highest lawful rate, the rate of interest on such Lender’s Loan shall
be limited to such Lender’s highest lawful rate. Interest on the principal
amount of each Optional Currency Loan shall be paid by the Borrower in such
Optional Currency. Notwithstanding anything to the contrary herein, the
As-Offered Rate shall only apply to Swing Loans.

 

60



--------------------------------------------------------------------------------

4.1.1 Revolving Credit Interest Rate Options; Swing Line Interest Rate. The
Borrower shall have the right to select from the following Interest Rate Options
applicable to the Revolving Credit Loans, provided that any Loan made in an
Optional Currency shall bear interest at the Euro-Rate:

(i) Revolving Credit Base Rate Option: A fluctuating rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or

(ii) Revolving Credit Euro-Rate Option: A rate per annum (computed (a) on the
basis of a year of 360 days and actual days elapsed with respect to U.S. Dollar
Loans and (b) on the basis of a year of 360, 365 or 366 days, as applicable, and
actual days elapsed, with respect to Loans made in an Optional Currency) equal
to the Euro-Rate as determined for each applicable Interest Period plus the
Applicable Margin.

Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans or the As-Offered Rate, as selected by the
Borrower, shall apply to the Swing Loans.

4.1.2 Term Loan Interest Rate Options. The Borrower shall have the right to
choose from the following Interest Rate Options applicable to Term Loans:

(i) Term Loan Base Rate Option: A fluctuating rate per annum (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
equal to the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate;

(ii) Term Loan Euro-Rate Option: A rate per annum (computed on the basis of a
year of 360 days and actual days elapsed) equal to the Euro-Rate plus the
Applicable Margin;

4.1.3 Rate Quotations. The Borrower may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.

4.2 Interest Periods. At any time when the Borrower shall select, convert to or
renew a Euro-Rate Option, the Borrower shall notify the Administrative Agent
thereof by delivering a Loan Request to the Administrative Agent (i) at least
three (3) Business Days prior to the effective date of such Euro-Rate Option
with respect to a Loan denominated in Dollars, and (ii) at least four
(4) Business Days prior to the effective date of such Euro-Rate Option with
respect to an Optional Currency Loan. The notice shall specify an Interest
Period during which such Interest Rate Option shall apply. Notwithstanding the
preceding sentence, the following provisions shall apply to any selection of,
renewal of, or conversion to a Euro-Rate Option:

4.2.1 Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
Euro-Rate Option shall be in integral multiples of, and not less than, the
respective amounts set forth in Section 2.5.1 [Revolving Credit Loan Requests];
and

4.2.2 Renewals. In the case of the renewal of a Euro-Rate Option at the end of
an Interest Period, the first day of the new Interest Period shall be the last
day of the preceding Interest Period, without duplication in payment of interest
for such day.

 

61



--------------------------------------------------------------------------------

4.3 Interest After Default. To the extent permitted by Law, upon the occurrence
of an Event of Default and until such time such Event of Default shall have been
cured or waived, at the discretion of the Administrative Agent or upon written
demand by the Required Lenders to the Administrative Agent:

4.3.1 Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.9.2
[Letter of Credit Fees] or Section 4.1 [Interest Rate Options], respectively,
shall be increased by 2.0% per annum;

4.3.2 Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable to Revolving Credit Loans under the Base Rate Option plus an
additional 2.0% per annum from the time such Obligation becomes due and payable
and until it is Paid In Full; and

4.3.3 Acknowledgment. The Borrower acknowledges that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrower upon demand by
Administrative Agent.

4.4 Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

4.4.1 Unascertainable. If on any date on which a Euro-Rate would otherwise be
determined, the Administrative Agent shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such Euro-Rate,
or

(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the Euro-Rate,

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

 

62



--------------------------------------------------------------------------------

4.4.2 Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:

(i) the making, maintenance or funding of any Loan to which a Euro-Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii) such Euro-Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars or in the Optional Currency, as applicable, for the relevant Interest
Period for a Loan, or to banks generally, to which a Euro-Rate Option applies,
respectively, are not available to such Lender with respect to such Loan, or to
banks generally, in the interbank eurodollar market,

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

4.4.3 Administrative Agent’s and Lender’s Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrower thereof, and in the case
of an event specified in Section 4.4.2 [Illegality; Increased Costs; Deposits
Not Available] above, such Lender shall promptly so notify the Administrative
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrower. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Lenders, in the case of such notice
given by the Administrative Agent, or (B) such Lender, in the case of such
notice given by such Lender, to allow the Borrower to select, convert to or
renew a Euro-Rate Option or select an Optional Currency, as applicable, shall be
suspended until the Administrative Agent shall have later notified the Borrower,
or such Lender shall have later notified the Administrative Agent, of the
Administrative Agent’s or such Lender’s, as the case may be, determination that
the circumstances giving rise to such previous determination no longer exist. If
at any time the Administrative Agent makes a determination under Section 4.4.1
[Unascertainable] and the Borrower has previously notified the Administrative
Agent of its selection of, conversion to or renewal of a Euro-Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans. If any Lender notifies
the Administrative Agent of a determination under Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available], the Borrower shall, subject to the
Borrower’s indemnification Obligations under Section 5.10 [Indemnity], as to any
Loan of the Lender to which a Euro-Rate Option applies, on the date specified in
such notice either (i) as applicable, convert such Loan to the Base Rate Option
otherwise available with respect to such Loan or select a different Optional
Currency or Dollars, or (ii) or prepay such Loan in accordance with Section 5.6
[Voluntary Prepayments]. Absent due notice from the Borrower of conversion or
prepayment, such Loan shall automatically be converted to the Base Rate Option
otherwise available with respect to such Loan upon such specified date.

 

63



--------------------------------------------------------------------------------

4.5 Selection of Interest Rate Options. If the Borrower fails to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the Euro-Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrower shall be deemed to have converted such Borrowing Tranche
to the Base Rate Option, as applicable to Revolving Credit Loans or Term Loans
as the case may be, commencing upon the last day of the existing Interest
Period, and any resulting currency conversion to U.S. Dollars shall be
determined by the Administrative Agent at the time of such conversion.

The amount of the interest or fees eligible in applying this agreement shall not
exceed the maximum rate permitted by Law. Where the amount of such interest or
such fees is greater than the maximum rate, the amount shall be reduced to the
highest rate which may be recovered in accordance with the applicable provisions
of Law.

 

64



--------------------------------------------------------------------------------

5. PAYMENTS

5.1 Payments. All payments and prepayments to be made in respect of principal,
interest, Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or
other fees or amounts due from the Borrower hereunder shall be payable prior to
12:00 p.m. on the date when due without presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived by the Borrower, and
without set-off, counterclaim or other deduction of any nature, and an action
therefor shall immediately accrue. Such payments shall be made to the
Administrative Agent at the Principal Office for the account of PNC with respect
to the Swing Loans and for the ratable accounts of the Lenders with respect to
the Revolving Credit Loans or Term Loans in U.S. Dollars (unless otherwise
provided herein) and in immediately available funds, and the Administrative
Agent shall promptly distribute such amounts to the Lenders in immediately
available funds; provided that in the event payments are received by 12:00 p.m.
by the Administrative Agent with respect to the Loans and such payments are not
distributed to the Lenders on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Lenders interest at the Federal Funds
Effective Rate in the case of Loans or other amounts due in Dollars, or the
Overnight Rate in the case of Loans or other amounts due in an Optional
Currency, with respect to the amount of such payments for each day held by the
Administrative Agent and not distributed to the Lenders. The Administrative
Agent’s and each Lender’s statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement (including the Equivalent Amounts of the applicable currencies
where such computations are required) and shall be deemed an “account stated”.
All payments of principal and interest made in respect of the Loans must be
repaid in the same currency (whether Dollars or the applicable Optional
Currency) in which such Loan was made and all Unpaid Drawings with respect to
each Letter of Credit shall be made in the same currency (whether Dollars or the
applicable Optional Currency) in which such Letter of Credit was issued;
provided that if the currency in which such Loan was made or in which such
Letter of Credit was issued is an Unavailable Currency, then the Borrower shall
pay the Dollar Equivalent amount of such payment. The Administrative Agent may
(but shall not be obligated to) debit the amount of any such payment which is
not made by such time to any ordinary deposit account of the applicable Borrower
with the Administrative Agent.

5.2 Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fees and Letter of Credit Fees (but excluding the Administrative
Agent’s Fee and each Issuing Lender’s fronting fee) shall (except as otherwise
may be provided with respect to a Defaulting Lender and except as provided in
Sections 4.4.3 [Administrative Agent’s and Lender’s Rights] in the case of an
event specified in Section 4.4 [Euro-Rate Unascertainable; Etc.], 5.6.2
[Replacement of a Lender] or 5.8 [Increased Costs]) be payable ratably among the
Lenders entitled to such payment in accordance with the amount of principal,
interest, Commitment Fees and Letter of Credit Fees, as set forth in this
Agreement. Notwithstanding any of the foregoing, each borrowing or payment or
prepayment by the Borrower of principal, interest, fees or other amounts from
the Borrower with respect to Swing Loans shall be made by or to PNC according to
Section 2.6.5 [Borrowings to Repay Swing Loans].

 

65



--------------------------------------------------------------------------------

5.3 Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff, counterclaim or banker’s lien, by receipt of voluntary payment, by
realization upon security, or by any other non-pro rata source, obtain payment
in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii) the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

66



--------------------------------------------------------------------------------

5.4 Presumptions by Administrative Agent. Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or the Issuing
Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lenders, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Lenders, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate (or, for payments in an Optional Currency, the Overnight Rate)
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

5.5 Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the Euro-Rate Option applies shall be due and payable on the last
day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on mandatory prepayments of principal under Section 5.7 [Mandatory
Prepayments] shall be due on the date such mandatory prepayment is due. Interest
on the principal amount of each Loan or other monetary Obligation shall be due
and payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated maturity date, upon acceleration
or otherwise).

5.6 Voluntary Prepayments.

5.6.1 Right to Prepay. The Borrower shall have the right at its option from time
to time to prepay the Loans in whole or part without premium or penalty (except
as provided in Section 5.6.2 [Replacement of a Lender] below, in Section 5.8
[Increased Costs] and Section 5.10 [Indemnity]). Whenever the Borrower desires
to prepay any part of the Loans, it shall provide a prepayment notice to the
Administrative Agent by 1:00 p.m. at least one (1) Business Day prior to the
date of prepayment of the Revolving Credit Loans or Term Loans denominated in
Dollars, and at least four (4) Business Days prior to the date of prepayment of
any Optional Currency Loans, or no later than 1:00 p.m. on the date of
prepayment of Swing Loans, setting forth the following information:

(w) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(x) a statement indicating the application of the prepayment between the
Revolving Credit Loans, Term Loans and Swing Loans;

(y) a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies, Loans to which the Euro-Rate Option applies
and Loans to which the As-Offered Rate applies; and

(z) the total principal amount of such prepayment, which shall not be less than
the lesser of (i) the Revolving Facility Usage or (ii) $100,000 for any Swing
Loan or $500,000 for any Revolving Credit Loan or Term Loan.

 

67



--------------------------------------------------------------------------------

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made. All Term Loan
prepayments permitted pursuant to this Section 5.6.1 [Right to Prepay] shall be
applied to the unpaid installments of principal of the Term Loans in the inverse
order of scheduled maturities. Except as provided in Section 4.4.3
[Administrative Agent’s and Lender’s Rights], if the Borrower prepays a Loan but
fails to specify the applicable Borrowing Tranche which the Borrower is
prepaying, the prepayment shall be applied (i) first to Revolving Credit Loans
and then to Term Loans; and (ii) after giving effect to the allocations in
clause (i) above and in the preceding sentence, first to the Revolving Credit
Loans and Term Loans to which the Base Rate Option applies, then to Revolving
Credit Loans which are not Optional Currency Loans and the Term Loans to which
the Euro-Rate Option applies, then to Optional Currency Loans, then to Swing
Loans to which the Base Rate Option applies, then to Swing Loans to which the
As-Offered Rate applies. Any prepayment hereunder shall be subject to the
Borrower’s Obligation to indemnify the Lenders under Section 5.10 [Indemnity].
Prepayments shall be made in the currency in which such Loan was made unless
otherwise directed by the Administrative Agent or unless such currency is an
Unavailable Currency, in which case the Borrower shall pay the Dollar Equivalent
amount of such prepayment.

5.6.2 Replacement of a Lender. In the event any Lender (i) gives notice under
Section 4.4 [Euro-Rate Unascertainable, Etc.], (ii) requests compensation under
Section 5.8 [Increased Costs], or requires the Borrower to pay any Indemnified
Taxes or additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 5.9 [Taxes], (iii) is a Defaulting Lender,
(iv) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in
Section 11.1 [Modifications, Amendments or Waivers], then in any such event the
Borrower may, at its sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to
Sections 5.8 [Increased Costs] or 5.9 [Taxes]) and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.8 [Successors and Assigns];

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

 

68



--------------------------------------------------------------------------------

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.8.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.9 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and

(iv) such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

5.6.3 Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.8 [Increased Costs], or the Borrower is or will be
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 5.8 [Increased Costs] or Section 5.9 [Taxes], as the case
may be, in the future, and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment

5.7 Mandatory Prepayments.

5.7.1 Asset Sales and Recovery Events. If the Borrower or any of its
Subsidiaries receives Net Cash Proceeds from any Asset Sales or Recovery Events,
the Borrower shall make a mandatory prepayment of principal on the Loans (a) if
a Reinvestment Notice has been given with respect to such Asset Sales or
Recovery Events, within one hundred eighty (180) days of the date of receipt by
the Borrower or any of its Subsidiaries of such Net Cash Proceeds in an amount
equal to the portion of such Net Cash Proceeds remaining un-reinvested at the
expiration of such one hundred eighty (180) day period, and (b) if no
Reinvestment Notice has been given with respect to such Asset Sales or Recovery
Events, within sixty (60) days of the date of receipt by the Borrower or any of
its Subsidiaries of such Net Cash Proceeds in an amount equal to 100% of such
Net Cash Proceeds.

5.7.2 Note Issuance. Upon the issuance of any Indebtedness in excess of
$300,000,000 pursuant to Section 8.2.1(x) [Indebtedness], if any Loans are
outstanding, the Borrower shall prepay the Loans in an aggregate amount equal to
(a) in the case that the amount of such Indebtedness is less than $350,000,000,
the amount by which the proceeds of such Indebtedness exceed $300,000,000, and
(b) in the case that the amount of such Indebtedness equals or exceeds
$350,000,000, the amount by which the proceeds, net of reasonable and customary
fees, costs and expenses actually incurred with the exchange, redemption,
repurchase,

 

69



--------------------------------------------------------------------------------

tender or retirement of the 2009 Notes and amounts required to exchange, redeem,
repurchase, tender or retire the 2009 Notes pursuant to the 2009 Senior Note
Debt Documents, of such Indebtedness exceed $300,000,000, in each case such
prepayment to be effected within five (5) Business Days following the receipt of
such net proceeds thereof.

5.7.3 Currency Fluctuations. If on any Computation Date the Revolving Facility
Usage is equal to or greater than the Revolving Credit Commitments as a result
of a change in exchange rates between one (1) or more Optional Currencies and
Dollars, then the Administrative Agent shall notify the Borrower of the same and
the Borrower shall pay or prepay (subject to Borrower’s indemnity obligations
under Sections 5.8 and 5.10) within one (1) Business Day after receiving such
notice in an amount such that the Revolving Facility Usage shall not exceed the
aggregate Revolving Credit Commitments after giving effect to such payments or
prepayments.

5.7.4 Application Among Loans and Interest Rate Options. All prepayments
pursuant to this Section 5.7 shall be first applied to the principal amount of
the Term Loans by application to the unpaid installments of principal in the
inverse order of scheduled maturities, then to the Revolving Credit Loans
outstanding, if any, and the excess, if any, shall be returned to the Borrower.
All prepayments required pursuant to this Section 5.7 shall first be applied
among the Interest Rate Options to the principal amount of the Loans subject to
the Base Rate Option, then to Loans denominated in Dollars and subject to the
Euro-Rate Option, then to Optional Currency Loans. In accordance with
Section 5.10 [Indemnity], the Borrower shall indemnify the Lenders for any loss
or expense, including loss of margin, incurred with respect to any such
prepayments applied against Loans subject to a Euro-Rate Option on any day other
than the last day of the applicable Interest Period.

5.8 Increased Costs.

5.8.1 Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Euro-Rate) or any Issuing
Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender, an Issuing Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of

 

70



--------------------------------------------------------------------------------

maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, such
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, such Issuing Lender or
other Recipient, the Borrower will pay to such Lender, such Issuing Lender or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

5.8.2 Capital Requirements. If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender or Issuing Lender or any lending office of
such Lender or such Lender’s or such Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Lender’s capital or
on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swing Loans held by,
such Lender, or the Letters of Credit issued by an Issuing Lender, to a level
below that which such Lender or such Issuing Lender or such Lender’s or Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Lender’s policies and the
policies of such Lender’s or such Issuing Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender or such Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Lender or such Lender’s or
Issuing Lender’s holding company for any such reduction suffered.

5.8.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans. A certificate of a Lender or an Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Lender or
its holding company, as the case may be, as specified in Sections 5.8.1
[Increased Costs Generally] or 5.8.2 [Capital Requirements] and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender or such Issuing Lender, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

5.8.4 Delay in Requests. Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender or an
Issuing Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
Issuing Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or
Issuing Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine (9) month period referred to above shall be extended to include
the period of retroactive effect thereof).

 

71



--------------------------------------------------------------------------------

5.9 Taxes.

5.9.1 Issuing Lender. For purposes of this Section 5.9, the term “Lender”
includes any Issuing Lender and the term “applicable Law” includes FATCA.

5.9.2 Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

5.9.3 Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Official Body in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

5.9.4 Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section 5.9
[Taxes]) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

5.9.5 Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.8.4 [Participations] relating to the maintenance of
a Participant Register, and (iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 5.9.5
[Indemnification by the Lenders].

 

72



--------------------------------------------------------------------------------

5.9.6 Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to an Official Body pursuant to this Section 5.9 [Taxes], such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

5.9.7 Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.7(ii)(a), 5.9.7(ii)(b) and 5.9.7(ii)(d) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(a) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(b) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of

 

73



--------------------------------------------------------------------------------

IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 5.9.7(A) to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(B) or
Exhibit 5.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(D) on
behalf of each such direct and indirect partner;

(c) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(d) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation

 

74



--------------------------------------------------------------------------------

reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (d), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

5.9.8 Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 5.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9.8
[Treatment of Certain Refunds] (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body. Notwithstanding anything
to the contrary in this Section 5.9.8 [Treatment of Certain Refunds], in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.9.8 [Treatment of Certain Refunds]
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

5.9.9 Survival. Each party’s obligations under this Section 5.9 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.

 

75



--------------------------------------------------------------------------------

5.10 Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs]or Section 5.9 [Taxes], the Borrower shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract) which
such Lender sustains or incurs as a consequence of any:

(i) payment, prepayment, conversion or renewal of any Loan to which a Euro-Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

(ii) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 [Revolving
Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest Periods] or
notice relating to prepayments under Section 5.6 [Voluntary Prepayments], or

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

 

76



--------------------------------------------------------------------------------

5.11 Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrower may borrow, repay
and reborrow Swing Loans and PNC may make Swing Loans as provided in
Section 2.1.2 [Swing Loan Commitments] hereof during the period between
Settlement Dates. The Administrative Agent shall notify each Lender of its
Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each, a “Required Share”). On such Settlement Date, each Lender shall pay to
the Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrower to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on any mandatory prepayment date as provided for herein and may at its
option effect settlement on any other Business Day. These settlement procedures
are established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1.2 [Swing Loan Commitment]. The Administrative Agent may at any time
at its option for any reason whatsoever require each Lender to pay immediately
to the Administrative Agent such Lender’s Ratable Share of the outstanding
Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Borrower to the Administrative Agent with respect to the
Revolving Credit Loans.

5.12 Collections; Administrative Agent’s Right to Notify Account Debtors. After
the occurrence of any Event of Default, the Administrative Agent may, and upon
request of the Required Lenders, shall (i) notify any or all Account Debtors
that the Accounts have been assigned to the Lenders and that the Lenders have a
security interest therein, and (ii) direct such Account Debtors to make all
payments due from them to the Borrower and the Guarantors upon the Accounts
directly to the Administrative Agent or to a lockbox designated by the
Administrative Agent. The Administrative Agent shall promptly furnish the
Borrower with a copy of any such notice sent. Any such notice, in the
Administrative Agent’s sole discretion, may be sent on the Borrower’s
stationery, in which event the Borrower shall co-sign such notice with the
Administrative Agent. To the extent that any Law or custom or any contract or
agreement with any Account Debtor requires notice to or the approval of the
Account Debtor in order to perfect such assignment of a security interest in
Accounts, the Borrower agrees to give such notice or obtain such approval.

5.13 Currency Conversion Procedures for Judgments. If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in any currency (the “Original Currency”) into another currency (the “Other
Currency”), the parties hereby agree, to the fullest extent permitted by Law,
that the rate of exchange used shall be that at which in accordance with normal
lending procedures each Lender could purchase the Original Currency with the
Other Currency after any premium and costs of exchange on the Business Day
preceding that on which final judgment is given.

5.14 Indemnity in Certain Events. The obligation of Borrower in respect of any
sum due from Borrower to any Lender hereunder shall, notwithstanding any
judgment in an Other Currency, whether pursuant to a judgment or otherwise, be
discharged only to the extent that, on the

 

77



--------------------------------------------------------------------------------

Business Day following receipt by any Lender of any sum adjudged to be so due in
such Other Currency, such Lender may in accordance with normal lending
procedures purchase the Original Currency with such Other Currency. If the
amount of the Original Currency so purchased is less than the sum originally due
to such Lender in the Original Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment or payment, to indemnify such
Lender against such loss.

6. REPRESENTATIONS AND WARRANTIES

6.1 Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:

6.1.1 Organization and Qualification. Each Loan Party and each Subsidiary of
each Loan Party is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization. Each Loan Party and each Subsidiary of each Loan
Party has the lawful power to own or lease its properties and to engage in the
business it presently conducts or proposes to conduct. Each Loan Party and each
Subsidiary of each Loan Party is duly licensed or qualified and in good standing
in each jurisdiction listed on Schedule 6.1.1 and in all other jurisdictions
where the property owned or leased by it or the nature of the business
transacted by it or both makes such licensing or qualification necessary, except
to the extent that any failure to be so qualified and in good standing would not
constitute a Material Adverse Change.

6.1.2 Osmose Acquisition. The Borrower has delivered to the Administrative Agent
for delivery to the Lenders true and correct executed copies of the Osmose
Acquisition Documents and any amendments, waivers and other documents executed
in connection therewith, and there has been no other amendment, waiver or
modification of the Osmose Acquisition Documents. All representations and
warranties of the Borrower and, to the best of the Borrower’s knowledge, of the
Osmose Entities and Seller contained in the Osmose Acquisition Documents are
true and correct in all material respects. Upon consummation of the Osmose
Acquisition and thereafter, all of the issued and outstanding capital stock of
the Osmose Entities shall be owned directly or indirectly by the Borrower.

6.1.3 Subsidiaries. Schedule 6.1.3 states as of the Closing Date the name of
each of the Borrower’s Subsidiaries, its jurisdiction of organization, its
authorized capital stock, the issued and outstanding shares (referred to herein
as the “Subsidiary Shares”) and the owners thereof if it is a corporation, its
outstanding partnership interests (the “Partnership Interests”) if it is a
partnership and its outstanding limited liability company interests, interests
assigned to managers thereof and the voting rights associated therewith (the
“LLC Interests”) if it is a limited liability company. The Borrower and each
Subsidiary of the Borrower has good and marketable title to all of the
Subsidiary Shares, Partnership Interests and LLC Interests it purports to own,
free and clear in each case of any Lien. All Subsidiary Shares, Partnership
Interests and LLC Interests have been validly issued, and all Subsidiary Shares
are fully paid and nonassessable. All capital contributions and other
consideration required to be made or paid in connection with the issuance of the
Partnership Interests and LLC Interests have been made or paid, as the case may
be. As of the Closing Date, there are no options, warrants or other rights
outstanding to purchase any such Subsidiary Shares, Partnership Interests or LLC
Interests except as indicated on Schedule 6.1.3.

 

78



--------------------------------------------------------------------------------

6.1.4 Power and Authority. Each Loan Party has full power to enter into,
execute, deliver and carry out this Agreement and the other Loan Documents to
which it is a party, to incur the Indebtedness contemplated by the Loan
Documents and to perform its Obligations under the Loan Documents to which it is
a party, and all such actions have been duly authorized by all necessary
proceedings on its part.

6.1.5 Validity and Binding Effect. This Agreement has been duly and validly
executed and delivered by each Loan Party, and each other Loan Document which
any Loan Party is required to execute and deliver on or after the date hereof
will have been duly executed and delivered by such Loan Party on the required
date of delivery of such Loan Document. This Agreement and each other Loan
Document constitutes, or will constitute, legal, valid and binding obligations
of each Loan Party which is or will be a party thereto on and after its date of
delivery thereof, enforceable against such Loan Party in accordance with its
terms, except to the extent that enforceability of any of such Loan Document may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforceability of creditors’ rights generally or
limiting the right of specific performance.

6.1.6 No Conflict. Neither the execution and delivery of this Agreement, the
other Loan Documents, nor any of the Osmose Acquisition Documents by any Loan
Party nor the consummation of the transactions herein or therein contemplated or
compliance with the terms and provisions hereof or thereof by any of them will
conflict with, constitute a default under or result in any breach of (i) the
terms and conditions of the certificate of incorporation, bylaws, constitution,
certificate of limited partnership, partnership agreement, certificate of
formation, limited liability company agreement or other organizational documents
of any Loan Party or (ii) any Law or any material agreement or instrument
(including, but not limited to the 2009 Senior Note Debt Documents and any New
Note Indenture and document related thereto) or order, writ, judgment,
injunction or decree to which any Loan Party or any of its Subsidiaries is a
party or by which it or any of its Subsidiaries is bound or to which it is
subject, or result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of any Loan
Party or any of its Subsidiaries (other than Liens granted under the Loan
Documents).

6.1.7 Litigation. Except as set forth on Schedule 6.1.7, there are no actions,
suits, proceedings or investigations pending or, to the knowledge of any Loan
Party, threatened against such Loan Party or any Subsidiary of such Loan Party
at law or equity before any Official Body as to which there is a reasonable
probability of such actions, suits, proceedings or investigations being
adversely decided and, if adversely decided, which would reasonably be expected
to have a Material Adverse Change. None of the Loan Parties or any Subsidiaries
of any Loan Party is in violation of any order, writ, injunction or any decree
of any Official Body which may result in any Material Adverse Change.

6.1.8 Title to Properties. The real property owned or leased by each Loan Party
and each Subsidiary of each Loan Party as of the Closing Date is described on
Schedule 6.1.8. Each Loan Party and each Subsidiary of each Loan Party has good
and

 

79



--------------------------------------------------------------------------------

marketable title to or valid leasehold interest in all material properties,
assets and other rights which it purports to own or lease or which are reflected
as owned or leased on its books and records, free and clear of all Liens and
encumbrances except Permitted Liens, and subject to the terms and conditions of
the applicable leases. All material leases of property are in full force and
effect without the necessity for any consent which has not previously been
obtained upon consummation of the transactions contemplated hereby.

6.1.9 Financial Statements.

(i) Historical Statements. The Borrower has delivered to the Administrative
Agent copies of its audited consolidated year-end financial statements for and
as of the fiscal year ended December 31, 2013 and audited financial statements
of the Osmose Entities, prepared on a combined basis and in accordance with
GAAP, for the fiscal years ended December 31, 2011, December 31, 2012 and
December 31, 2013 (collectively, the “Historical Statements”). The Historical
Statements were compiled from the books and records maintained by Holdings’ or
the Osmose Entities’ management, as the case may be, are correct and complete
and fairly represent the consolidated financial condition of Holdings and its
Subsidiaries or the combined financial position of the Osmose Entities, as the
case may be, as of their dates and the results of operations for the fiscal
periods then ended and have been prepared in accordance with GAAP consistently
applied.

(ii) Pro Forma Financial Statements; Financial Projections. The Borrower has
delivered to the Administrative Agent (a) a pro forma consolidated balance sheet
and related pro forma consolidated statement of income (but not a pro forma
statement of cash flows) of Holdings and its Subsidiaries (after giving effect
to the transactions contemplated by the Loan Documents and the Osmose
Acquisition Documents) as of and for the twelve-month period ending on the last
day of the most recently completed four-fiscal quarter period ended at least 90
days prior to the Closing Date (if such period is a fiscal year or is the fourth
fiscal quarter of any fiscal year) or at least 60 days prior to the Closing Date
(if such period is a fiscal quarter other than the fourth fiscal quarter of any
fiscal year), prepared after giving effect to the transactions contemplated by
the Loan Documents and the Osmose Acquisition Documents as if such transactions
had occurred as of such date (in the case of such balance sheet) or at the
beginning of such period (in the case of the statement of income) (the “Pro
Forma Statements”), and (b) pro forma projections (including a pro forma
consolidated balance sheet, statements of income and cash flow and assumptions
on which such projections are based) of Holdings and its Subsidiaries (after
giving effect to the transactions contemplated by the Loan Documents and the
Osmose Acquisition Documents) for the fiscal years 2014 through 2018 (the
“Financial Projections” and, together with the Pro Forma Statements, the “Pro
Forma Financial Information”). The Financial Projections represent a reasonable
range of possible results in light of the history of the business, present and
foreseeable conditions and the intentions of the Borrower’s management. The
Financial Projections accurately reflect the liabilities of Holdings and its
Subsidiaries upon consummation of the transactions contemplated by the Loan
Documents and the Osmose Acquisition Documents as of the Closing Date. The Pro
Forma Financial Information has been prepared in good faith by Holdings, based
upon assumptions that are made in good faith at the time made (it being
understood that any such Pro Forma Financial Information is subject to
uncertainties and contingencies, some of which are beyond Holdings’ control,
that no assurance can be given that any particular Pro Forma Financial
Information will be realized, and that actual results may differ and that such
differences may be material).

(iii) Accuracy of Financial Statements. Neither the Borrower nor any Subsidiary
of the Borrower had, as of the date of the Historical Statements, any material
liabilities, contingent or otherwise, or forward or long-term commitments that
are not disclosed in the Historical Statements or in the notes thereto, and
except as disclosed therein there are no unrealized or anticipated losses from
any commitments of the Borrower or any Subsidiary of the Borrower which would
cause a Material Adverse Change. Since December 31, 2013, no Material Adverse
Change has occurred.

 

80



--------------------------------------------------------------------------------

6.1.10 Use of Proceeds; Margin Stock.

6.1.10.1 General.

The Loan Parties intend to use the proceeds of the Loans in accordance with
Sections 2.8 [Use of Proceeds] and Section 8.1.10 [Use of Proceeds].

6.1.10.2 Margin Stock.

None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U, T or X as promulgated by the Board of Governors of the Federal
Reserve System). No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock or which is inconsistent with the provisions of the regulations of
the Board of Governors of the Federal Reserve System. None of the Loan Parties
or any Subsidiary of any Loan Party holds or intends to hold margin stock in
such amounts that more than 25% of the reasonable value of the assets of any
Loan Party or Subsidiary of any Loan Party are or will be represented by margin
stock.

6.1.11 Full Disclosure. Neither this Agreement nor any other Loan Document, nor
any of the Osmose Acquisition Documents, nor any certificate, statement,
agreement or other documents furnished to the Administrative Agent or any Lender
in connection herewith or therewith, in each case on the respective dates
thereof, contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein and
therein, in light of the circumstances under which they were made, not
misleading. As of the Closing Date, there is no fact known to any Loan Party
which materially adversely affects the business, property, assets, financial
condition, or results of operations specific to any Loan Party or Subsidiary of
any Loan Party which has not been set forth in this Agreement or in the
certificates, statements, agreements or other documents furnished in writing to
the Administrative Agent and the Lenders prior to or at the date hereof in
connection with the transactions contemplated hereby.

6.1.12 Taxes. All federal, state, local and other tax returns required to have
been filed with respect to each Loan Party and each Subsidiary of each Loan
Party have been filed, and payment or adequate provision has been made for the
payment of all taxes, fees,

 

81



--------------------------------------------------------------------------------

assessments and other governmental charges which have or may become due pursuant
to said returns or to assessments received, except to the extent that such
taxes, fees, assessments and other charges are being contested in good faith by
appropriate proceedings diligently conducted and for which such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made. As of the Closing Date there are no agreements or waivers extending
the statutory period of limitations applicable to any federal income tax return
of any Loan Party or Subsidiary of any Loan Party for any period.

6.1.13 Consents and Approvals. Except for the filing of financing statements in
the state and county filing offices, no consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is required by any Law or any agreement in connection with the
execution, delivery and carrying out of this Agreement and the other Loan
Documents and the Osmose Acquisition Documents by any Loan Party, except as
listed on Schedule 6.1.13, all of which shall have been obtained or made on or
prior to the Closing Date except as otherwise indicated on Schedule 6.1.13.

6.1.14 No Event of Default; Compliance with Instruments. No event has occurred
and is continuing and no condition exists or will exist after giving effect to
the borrowings or other extensions of credit to be made on the Closing Date
under or pursuant to the Loan Documents, or after the consummation of the Osmose
Acquisition, which constitutes an Event of Default or Potential Default. None of
the Loan Parties or any Subsidiaries of any Loan Party is in violation of
(i) any term of its certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents or (ii) any material
agreement or instrument, including, but not limited to the 2009 Senior Note Debt
Documents and any New Note Indenture and document related thereto, to which it
is a party or by which it or any of its properties may be subject or bound where
such violation constitutes a Material Adverse Change.

6.1.15 Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and each
Subsidiary of each Loan Party owns or possesses or otherwise has the right to
use all the material patents, trademarks, service marks, trade names,
copyrights, licenses, registrations, franchises, permits and rights necessary to
own and operate its properties and to carry on its business as presently
conducted and planned to be conducted by such Loan Party or Subsidiary, without
known conflict with the rights of others. All material patents, trademarks,
service marks, trade names, copyrights, licenses, registrations, franchises and
permits of each Loan Party and each Subsidiary of each Loan Party as of the
Closing Date are listed and described on Schedule 6.1.15.

6.1.16 Security Interests. The Liens and security interests granted to the
Collateral Agent for the benefit of the Lenders pursuant to the Patent,
Trademark and Copyright Security Agreement, the Pledge Agreement, the Collateral
Assignment of Contract Rights and the Security Agreement in the Collateral
(other than the Real Property) constitute and will continue to constitute Prior
Security Interests under the Uniform Commercial Code as in effect in each
applicable jurisdiction (the “Uniform Commercial Code”) or other applicable Law
entitled to all the rights, benefits and priorities provided by the Uniform
Commercial Code or such Law. Upon the filing of financing statements relating to
said security interests in each office and in each jurisdiction where required
in order to perfect the security interests described above, taking

 

82



--------------------------------------------------------------------------------

possession of any stock certificates or other certificates evidencing the
Pledged Collateral and recordation of the Patent, Trademark and Copyright
Security Agreement in the United States Patent and Trademark Office and United
States Copyright Office, as applicable, all such action as is necessary or
advisable to establish such rights of the Collateral Agent will have been taken,
and there will be upon execution and delivery of the Patent, Trademark and
Copyright Security Agreement, the Pledge Agreement, the Collateral Assignment of
Contract Rights and the Security Agreement, such filings and such taking of
possession, no necessity for any further action in order to preserve, protect
and continue such rights, except the filing of continuation statements with
respect to such financing statements within six months prior to each five-year
anniversary of the filing of such financing statements. All filing or
registration fees and other expenses in connection with each such action have
been or will be paid by the Borrower.

6.1.17 Status of the Pledged Collateral. All the shares of capital stock,
Partnership Interests or LLC Interests included in the Pledged Collateral to be
pledged pursuant to the Pledge Agreement are or will be upon issuance validly
issued and nonassessable and owned beneficially and of record by the pledgors
thereunder free and clear of any Lien or restriction on transfer, except for
taxes not yet due and payable to the extent such prospective tax payments are
given priority by statute or as otherwise provided by the Pledge Agreement and
except as the right of the Lenders to dispose of such Subsidiary Shares,
Partnership Interests or LLC Interests may be limited by the Securities Act of
1933, as amended, and the regulations promulgated by the Securities and Exchange
Commission thereunder and by applicable state securities laws. There are no
shareholder, partnership, limited liability company or other agreements or
understandings with respect to the shares of capital stock, Partnership
Interests or LLC Interests included in the Pledged Collateral except for the
partnership agreements and limited liability company agreements described on
Schedule 6.1.17. The Loan Parties have delivered true and correct copies of such
partnership agreements and limited liability company agreements to the
Administrative Agent and Collateral Agent.

6.1.18 Insurance. Schedule 6.1.18 lists as of the Closing Date all insurance
policies and other bonds to which any Loan Party or Subsidiary of any Loan Party
is a party, all of which are valid and in full force and effect. No notice has
been given or claim made and no grounds exist to cancel or avoid any of such
policies or bonds or to reduce the coverage provided thereby. Such policies and
bonds provide adequate coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of each Loan Party and each
Subsidiary of each Loan Party in accordance with prudent business practice in
the industry of the Loan Parties and their Subsidiaries.

6.1.19 Compliance with Laws. The Loan Parties and their Subsidiaries are in
compliance in all material respects with all applicable Laws (other than
Environmental Laws which are specifically addressed in Section 6.1.24
[Environmental Matters]) in all jurisdictions in which any Loan Party or
Subsidiary of any Loan Party is presently or will be doing business.

6.1.20 Material Contracts. Schedule 6.1.20 lists as of the Closing Date all
contracts relating to the business operations of each Loan Party and each
Subsidiary of any Loan Party required to be filed by Item 601 of Regulation S-K
of the Securities Act of 1933, as amended. All such material contracts are
valid, binding and enforceable upon such Loan Party or Subsidiary and each of
the other parties thereto in accordance with their respective terms.

 

83



--------------------------------------------------------------------------------

Holdings and its Subsidiaries are not in material default with respect to any
such material contracts, nor do the Loan Parties have knowledge of any material
default with respect to the other parties to such material contracts.

6.1.21 Investment Companies; Regulated Entities. None of the Loan Parties or any
Subsidiaries of any Loan Party is an “investment company” registered or required
to be registered under the Investment Company Act of 1940 or under the “control”
of an “investment company” as such terms are defined in the Investment Company
Act of 1940 and shall not become such an “investment company” or under such
“control”. None of the Loan Parties or any Subsidiaries of any Loan Party is
subject to any other Federal or state statute or regulation limiting its ability
to incur Indebtedness.

6.1.22 Plans and Benefit Arrangements.

Except as set forth on Schedule 6.1.22:

(1) The Borrower and each other member of the ERISA Group are in compliance in
all material respects with any applicable provisions of ERISA with respect to
all Benefit Arrangements, Plans and Multiemployer Plans. There has been no
Prohibited Transaction with respect to any Benefit Arrangement or any Plan or,
to the best knowledge of the Borrower, with respect to any Multiemployer Plan or
Multiple Employer Plan, which could result in any material liability of the
Borrower or any other member of the ERISA Group. The Borrower and all other
members of the ERISA Group have made when due any and all payments required to
be made under any agreement relating to a Multiemployer Plan or a Multiple
Employer Plan or any Law pertaining thereto. With respect to each Plan and
Multiemployer Plan, the Borrower and each other member of the ERISA Group
(i) have fulfilled in all material respects their obligations under the minimum
funding standards of ERISA, (ii) have not incurred any liability to the PBGC,
and (iii) have not had asserted against them any penalty for failure to fulfill
the minimum funding requirements of ERISA.

(2) To the best of the Borrower’s knowledge, each Multiemployer Plan and
Multiple Employer Plan is able to pay benefits thereunder when due.

(3) Neither the Borrower nor any other member of the ERISA Group has instituted
or intends to institute proceedings to terminate any Plan under Section 4041 of
ERISA.

(4) No event requiring notice to the PBGC under Section 302(f)(4)(A) of ERISA
has occurred or is reasonably expected to occur with respect to any Plan, and no
amendment has been made or is reasonably expected to be made to any Plan in
violation of 436(c) of the Internal Revenue Code.

(5) Neither the Borrower nor any other member of the ERISA Group has incurred or
reasonably expects to incur any material withdrawal liability under ERISA to any
Multiemployer Plan or Multiple Employer Plan. Neither the Borrower nor any
member of the ERISA Group has incurred or reasonably expects to incur any
material liability under Section 4062(e) of ERISA with respect to cessation of
operations at a facility. Neither the Borrower nor any other member of the ERISA
Group has been notified by any Multiemployer

 

84



--------------------------------------------------------------------------------

Plan or Multiple Employer Plan that such Multiemployer Plan or Multiple Employer
Plan has been terminated within the meaning of Title IV of ERISA and, to the
best knowledge of the Borrower, no Multiemployer Plan or Multiple Employer Plan
is reasonably expected to be reorganized or terminated, within the meaning of
Title IV of ERISA.

(6) To the extent that any Benefit Arrangement is insured, the Borrower and all
other members of the ERISA Group have paid when due all premiums required to be
paid for all periods through the Closing Date. To the extent that any Benefit
Arrangement is funded other than with insurance, the Borrower and all other
members of the ERISA Group have made when due all contributions required to be
paid for all periods through the Closing Date.

(7) All Plans, Benefit Arrangements and, to the knowledge of any Loan Party,
Multiemployer Plans have been administered in accordance with their terms and
applicable Law in all material respects.

6.1.23 Employment Matters. Each of the Loan Parties and each of their
Subsidiaries is in compliance with the Labor Contracts and all applicable
federal, state and local labor and employment Laws including those related to
equal employment opportunity and affirmative action, labor relations, minimum
wage, overtime, child labor, medical insurance continuation, worker adjustment
and relocation notices, immigration controls and worker and unemployment
compensation, where the failure to comply constitutes a Material Adverse Change.
As of the Closing Date, there are no outstanding grievances, arbitration awards
or appeals therefrom arising out of the Labor Contracts or current or threatened
strikes, picketing, handbilling or other work stoppages or slowdowns at
facilities of any of the Loan Parties or any of their Subsidiaries which in any
case would constitute a Material Adverse Change. The Borrower has delivered to
the Administrative Agent true and correct copies of each of the Labor Contracts.

6.1.24 Environmental Matters and Safety Matters.

Except as set forth on Schedule 6.1.24:

(1) None of the Loan Parties has received any Environmental Complaint which
there is a reasonable probability of the same being adversely decided and, if
adversely decided, would reasonably be expected to result whether individually
or in the aggregate, in a Material Adverse Change, whether directed or issued to
any Loan Party or relating or pertaining to any predecessor of any Loan Party or
to any prior owner, operator or occupant of the Property, and none of the Loan
Parties is aware of any acts or omissions or any conditions or circumstances,
not subject to indemnification by Beazer East, which could reasonably be
expected to give rise to such an Environmental Complaint;

(2) No activity or operation of any Loan Party at the Property is being or has
been conducted in violation of any Environmental Law or Environmental Permit
where such violation would reasonably be expected to result whether individually
or in the aggregate in a Material Adverse Change, and to the knowledge of any
Loan Party no activity or operation of any predecessor of any Loan Party or any
prior owner, operator or occupant of the Property was

 

85



--------------------------------------------------------------------------------

conducted in material violation of any Environmental Law in effect as of the
date such predecessor, prior owner, operator or occupant conducted such activity
or operation where such violation would reasonably be expected to result,
whether individually or in the aggregate, in a Material Adverse Change;

(3) To any Loan Party’s knowledge, all Regulated Substances which are or are
likely to result in Contamination and are present on, in, under, or migrating
from, or migrating to, the Property or any portion thereof are being managed,
including pursuant to Remedial Action, either (A) by a Person (other than a Loan
Party) in material compliance with applicable Environmental Laws and
Environmental Permits issued to such Person (other than a Loan Party), or (B) by
a Loan Party in compliance with applicable Environmental Laws and Environmental
Permits, except (in the case of this clause (B)), where such failure to so
manage would not reasonably be expected to result in Material Adverse Change;

(4) Each Loan Party in its current operations uses, generates, treats, collects,
stores, disposes, deposits, emits, releases, discharges and transports to or
from the Property all Regulated Substances in material compliance with
applicable Environmental Laws and Environmental Permits;

(5) Each Loan Party has all Environmental Permits except for any such
Environmental Permits the absence of which whether individually or in the
aggregate, would result in a Material Adverse Change; all such Environmental
Permits are in full force and effect, each Loan Party’s operations at the
Property are conducted in compliance in all material respects with the terms and
conditions of such Environmental Permits, and none of the Loan Parties has
received any written notice from an Official Body that such Official Body has or
intends to suspend, revoke or adversely alter, whether in whole or in part, any
such Environmental Permit which would reasonably be expected to result whether
individually or in the aggregate in a Material Adverse Change;

(6) Each Loan Party has submitted to an Official Body and/or maintains in its
files, as applicable, all material Environmental Records;

(7) To the knowledge of any Loan Party, no structures, improvements, equipment,
fixtures, impoundments, pits, lagoons or aboveground or underground storage
tanks, operated or owned by any Loan Party, located on the Property contain or
use, except in compliance in all material respects with Environmental Laws and
Environmental Permits, Regulated Substances or otherwise are operated or owned
except in compliance in all material respects with Environmental Laws and
Environmental Permits.

(8) To the knowledge of each Loan Party, all structures, improvements,
equipment, fixtures, impoundments, pits, lagoons or aboveground or underground
storage tanks that contained or used Regulated Substances and were operated or
maintained by prior owners, operators or occupants of the Property have been
identified and/or located. To the knowledge of each Loan Party, any such
structure, improvement, equipment, fixture, impoundment, pit, lagoon or
aboveground or underground storage tank located on Property not acquired from
Beazer East, the presence of which does not comply in all material respects with
applicable Environmental Laws, or from which there has been or is a release of
Regulated Substances which has or could result in Contamination, is the subject
of a Remedial Action;

 

86



--------------------------------------------------------------------------------

(9) To the knowledge of each Loan Party, no facility or site to which any Loan
Party, either directly or indirectly by a third party, has sent Regulated
Substances for storage, treatment, disposal or other management has been or is
being operated in material violation of Environmental Laws or pursuant to
Environmental Laws is identified or proposed to be identified on any list of
contaminated properties or other properties which pursuant to Environmental Laws
are the subject of a Remedial Action by an Official Body or any other Person
(including any Loan Party), except where such violation, identification or
designation would not reasonably be expected to result, whether individually or
in the aggregate, in a Material Adverse Change;

(10) To the knowledge of each Loan Party, no portion of the Property is
identified or to the knowledge of any Loan Party proposed to be identified on
any Official Body’s list of contaminated properties or other properties which
pursuant to Environmental Laws are the subject of a Remedial Action by an
Official Body or any other Person (including any Loan Party), nor to the
knowledge of any Loan Party is any property adjoining or in the proximity of the
Property identified or proposed to be identified on any such list or the subject
of a Remedial Action;

(11) To the knowledge of each Loan Party, no portion of the Property constitutes
an Environmentally Sensitive Area;

(12) To the knowledge of each Loan Party, no Official Body has filed or recorded
a lien for the recovery of Remedial Action costs against the Property or any
other assets of any Loan Party and none of the Loan Parties is aware of any acts
or omissions by any Loan Party or any conditions or circumstances caused or
created by any Loan Party which could reasonably be expected to result in the
filing or recording by an Official Body of any such lien;

(13) Neither the transaction contemplated by the Loan Documents nor any other
transaction involving the sale, transfer or exchange of the Property will
trigger or has triggered any obligation under any applicable Environmental Laws
to make a filing, provide a notice, provide other disclosure or take any other
action the failure to accomplish which whether individually or in the aggregate
would reasonably be expected to result in a Material Adverse Change, or in the
event that any such transaction-triggered obligation does arise or has arisen
under any Environmental Laws, all such actions required thereby have been taken
in compliance with applicable Environmental Laws (it being understood that the
foregoing does not constitute a representation or warranty that any transferee
or creditor could conduct operations on any Property under existing
Environmental Permits);

(14) The activities and operations of the Loan Parties are being conducted in
compliance with applicable Safety Laws, except where the failure, whether
individually or in the aggregate, to do so would not reasonably be expected to
result in a Material Adverse Change;

 

87



--------------------------------------------------------------------------------

(15) The Loan Parties have not received any Safety Complaints, the Loan Parties
are not aware of any acts or omissions by any Loan Party or any conditions or
circumstances caused or created by any Loan Party which could reasonably be
expected to give rise to any Safety Complaints and, to the knowledge of the Loan
Parties no Safety Complaints are being threatened in each case as to which there
is a reasonable probability of the same being adversely decided and, if
adversely decided, would reasonably be expected to result whether individually
or in the aggregate in a Material Adverse Change; and

(16) Each Loan Party has submitted to an Official Body and/or maintains in its
files, as applicable, all material Safety Filings and Records.

It is expressly understood and agreed that for purposes of this Section 6.1.24
only to the extent any of the preceding requires the Loan Parties to make
representations and warranties which relate or pertain to: (a) any Person (other
than a Loan Party); or (b) the operations and activities of any Person (other
than a Loan Party), including Beazer East under the Beazer Acquisition
Agreement, such representations and warranties are being made to the knowledge
of the Loan Parties; it is further expressly understood and agreed that for
purposes of this Section 6.1.24 only to the extent any of the preceding requires
the Loan Parties to make representations and warranties which relate or pertain
to portions of the Property leased by a Loan Party, such representations and
warranties are limited to the operations conducted by the Loan Parties on such
portions of the Property.

6.1.25 Senior Debt Status. The Obligations of each Loan Party under this
Agreement, the Notes, the Guaranty Agreements and each of the other Loan
Documents to which it is a party do rank and will rank at least pari passu in
priority of payment with all other Indebtedness of such Loan Party except
Indebtedness of such Loan Party to the extent secured by Permitted Liens. There
is no Lien upon or with respect to any of the properties or income of any Loan
Party or Subsidiary of any Loan Party which secures Indebtedness or other
obligations of any Person except for Permitted Liens. The Obligations of the
Borrower hereunder constitute and will constitute “Senior Indebtedness” within
the meaning of such term in the 2009 Senior Note Indenture or, if applicable,
any equivalent term under any New Note Indenture, and all or a portion of the
Obligations of the Borrower hereunder constitute or will constitute “First Lien
Obligations” within the meaning of such term in the 2009 Senior Note Indenture
or, if applicable, any equivalent term under any New Note Indenture.

6.1.26 Solvency. Each of the Loan Parties is Solvent. After giving effect to the
transactions contemplated by the Loan Documents and the Osmose Acquisition
Documents, including all Indebtedness incurred thereby, the Liens granted by the
Loan Parties in connection therewith and the payment of all fees related
thereto, each of the Loan Parties will be Solvent, determined as of the Closing
Date.

6.1.27 Anti-Terrorism Laws. (i) No Covered Entity is a Sanctioned Person, and
(ii) no Covered Entity, either in its own right or through any third party,
(a) has any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law,
(b) does business in or with, or derives any of its income from investments in
or transactions with, any Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law; or (c) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.

 

88



--------------------------------------------------------------------------------

6.2 Updates to Schedules. Should any of the information or disclosures provided
on any of the Schedules attached hereto which are not limited to matters
disclosed as of the Closing Date become outdated or incorrect in any material
respect, the Borrower shall promptly provide the Administrative Agent in writing
with such revisions or updates to such Schedule as may be necessary or
appropriate to update or correct same; provided, however, that no Schedule shall
be deemed to have been amended, modified or superseded by any such correction or
update, nor shall any breach of warranty or representation resulting from the
inaccuracy or incompleteness of any such Schedule be deemed to have been cured
thereby, unless and until the Required Lenders, in their sole and absolute
discretion, shall have accepted in writing such revisions or updates to such
Schedule.

7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of each Issuing Lender to issue
Letters of Credit hereunder is subject to the satisfaction, at or prior to the
making of any such Loans or issuance of such Letters of Credit, of the following
conditions:

7.1 First Loans and Letters of Credit.

7.1.1 Deliveries. On the Closing Date, the Administrative Agent and with respect
to items (iv), (vii), and (viii), the Collateral Agent, shall have received each
of the following in form and substance satisfactory to the Administrative Agent:

(i) The Osmose Acquisition Documents (including, but not limited to, all
schedules and exhibits thereto) shall be in full force and effect and the Osmose
Acquisition shall be consummated pursuant to the Osmose Acquisition Documents
substantially concurrently with the making of the initial Loans hereunder
without giving effect to any amendments, consents or waivers by the Borrower (or
the Borrower’s Affiliates) thereto or modifications to the provisions thereof
that, in any such case, are materially adverse to the interests of the Lenders
without the consent of the Joint Lead Arrangers, such consent not to be
unreasonably withheld, conditioned or delayed (it being understood and agreed
that (a) any change in the definition of “Material Adverse Effect” (as defined
in the Osmose Acquisition Documents) shall be deemed to be materially adverse to
the interests of the Lenders, (b) any increase in the base aggregate cash
purchase price (subject to adjustment as described in the Osmose Acquisition
Documents and excluding any transaction expenses) under the Osmose Acquisition
Documents shall be deemed to be materially adverse to the interests of the
Lenders, and (c) any decrease in the base aggregate cash purchase price (subject
to adjustment as described in the Osmose Acquisition Documents) under the Osmose
Acquisition Documents shall be deemed to be materially adverse to the interests
of the Lenders unless such decrease is used to reduce the original principal
amount of the Term Loan on a dollar-for-dollar basis);

(ii) Since the date of the Osmose Purchase Agreement, there has not been an
Osmose Material Adverse Effect;

 

89



--------------------------------------------------------------------------------

(iii) The following shall be accurate in all material respects (or, if qualified
by materiality, in all respects) (a) the Specified Osmose Purchase Agreement
Representations and (b) the Specified Representations;

(iv) All documents (including the Collateral Documents) and instruments
(including any Uniform Commercial Code financing statement) necessary to be
filed, registered or recorded in order to create in favor of the Collateral
Agent, for the benefit of itself and the Lenders, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 8.2.2), shall
be executed and delivered (and, if applicable, in proper form for filing,
registration or recordation); provided, however, that, to the extent any
Collateral (other than to the extent that a Lien on such Collateral may be
perfected (y) subject to the Due Authorization Limitation Provision, by the
filing of a financing statement under the Uniform Commercial Code, or
(z) subject to the Due Authorization Limitation Provision, by the delivery of
stock certificates together with undated stock powers executed in blank) is not
or cannot be perfected on the Closing Date after the Borrower’s use of
commercially reasonable efforts to do so, the perfection of such Collateral
shall not constitute a condition precedent to the making of Loans or the
Issuance of Letters of Credit on Closing Date, but shall be required to be
perfected within 60 days after the Closing Date, subject to extensions agreed to
in writing by the Administrative Agent;

(v) The execution of the Collateral Trust Agreement and if and as applicable, a
consent of the 2009 Trustee and/or amendment to the 2009 Senior Note Debt
Documents;

(vi) Subject to the Due Authorization Limitation Provision, this Agreement and
each of the other Loan Documents signed by an Authorized Officer; provided,
however, that, to the extent any control agreements are required with respect to
the deposit accounts, securities accounts and commodities accounts of the Osmose
Entities, then the provision of any such control agreements shall not constitute
a condition precedent to the making of Loans or the Issuance of Letters of
Credit on the Closing Date, but may instead be provided within sixty (60) days
after the Closing Date, subject to such extensions as are reasonably agreed by
the Administrative Agent;

(vii) Landlord’s Waivers executed and delivered to the Collateral Agent, from
the lessors of certain of the leased Collateral locations as identified on
Schedule 1.1(L); provided, however, that, to the extent any such Landlord’s
Waivers (other than with respect to the headquarters location of Holdings) are
not or cannot be provided on the Closing Date after the Borrower’s use of
commercially reasonable efforts to do so, then the provision of any such
Landlord Waivers shall not constitute a condition precedent to the making of
Loans or the Issuance of Letters of Credit on Closing Date, but may instead be
provided within sixty (60) days after the Closing Date, subject to such
extensions as are reasonably agreed by the Administrative Agent;

(viii) Evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect, with additional insured and lender loss
payable special endorsements attached thereto in form and substance satisfactory
to the Administrative

 

90



--------------------------------------------------------------------------------

Agent and its counsel naming the Collateral Agent as additional insured and
lender loss payee; provided, however, that, to the extent any such endorsements
are not or cannot be provided on the Closing Date after the Borrower’s use of
commercially reasonable efforts to do so, then the provision of any such
endorsements shall not constitute a condition precedent to the making of Loans
or the Issuance of Letters of Credit on Closing Date, but may instead be
provided within sixty (60) days after the Closing Date, subject to such
extensions as are reasonably agreed by the Administrative Agent;

(ix) At least five business days prior to the Closing Date (to the extent
requested no later than 10 business days prior to the Closing Date), all
documentation and other information requested by the Administrative Agent, the
Arranger or any Lender that is required by U.S. regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the Patriot Act;

(x) A solvency certificate from an Authorized Officer of Holdings in
substantially the form attached hereto as Exhibit 7.1.1;

(xi) Audited financial statements of the Osmose Entities, prepared on a combined
basis and in accordance with GAAP, for the fiscal years ended December 31, 2011,
December 31, 2012 and December 31, 2013;

(xii) Subject to the Due Authorization Limitation Provision, a certificate dated
the Closing Date and signed by the Secretary or an Assistant Secretary of each
of the Loan Parties, certifying as appropriate as to: (a) all action taken by
each Loan Party in connection with this Agreement and the other Loan Documents;
(b) the names of the Authorized Officers authorized to sign the Loan Documents
and their true signatures; and (c) copies of its organizational documents as in
effect on the Closing Date certified by the appropriate state official where
such documents are filed in a state office together with certificates from the
appropriate state officials as to the continued existence and good standing of
each Loan Party in each state where organized;

(xiii) Customary legal opinion(s) of counsel to the Loan Parties; provided that
any opinion with respect to any entity subject to the Due Authorization
Limitation Provision shall not be required to be delivered until such entity
becomes a Loan Party, dated the Closing Date;

(xiv) Delivery of the Pro Forma Financial Information;

(xv) All material regulatory approvals, including Hart-Scott Rodino, and
licenses necessary for the consummation of the transactions under the Osmose
Acquisition Documents and the Loan Documents shall have been completed and there
shall be an absence of any legal or regulatory prohibitions or restrictions upon
the consummation of the transactions under the Loan Documents;

(xvi) Evidence that the Amended and Restated Credit Agreement, dated as of
March 27, 2013, as amended, among the Borrower, the guarantors party thereto,
the lenders party thereto and the Administrative Agent has been terminated and
all outstanding obligations thereunder have been paid and all Liens securing
such obligations have been released; and

(xvii) A duly completed Compliance Certificate as of the Closing Date, setting
forth pro-forma compliance of Holdings and its Subsidiaries on a consolidated
basis, after giving effect to the transactions under the Osmose Acquisition
Documents and the Loan Documents, signed by an Authorized Officer of Holdings.

 

91



--------------------------------------------------------------------------------

7.1.2 Payment of Fees. The Borrower shall have paid all fees and expenses
payable on or before the Closing Date as required by this Agreement, the
Administrative Agent’s Letter or any other Loan Document. Notwithstanding
anything to the contrary contained herein, any fees and expenses required to be
paid pursuant to this paragraph shall only be required to be paid on the Closing
Date to the extent that an invoice for such fees and expenses is delivered to
the Borrower at least two (2) business days prior to the Closing Date.

7.2 Subsequent Loan or Letter of Credit. At the time of making any Loans or
issuing, extending or increasing any Letters of Credit (other than the Loans
made and Letters of Credit issued on the Closing Date, which are subject to the
conditions set forth in Section 7.1 [First Loans and Letters of Credit]) and
after giving effect to the proposed extensions of credit: (i) all
representations and warranties of the Loan Parties set forth in this Agreement
(or, on the Closing Date, solely the Specified Osmose Purchase Agreement
Representations and the Specified Representations) are true and correct in all
material respects on such date (except representations and warranties which
relate solely to an earlier date or time, which representations and warranties
shall be true and correct on and as of the specific dates or times referred to
therein), (ii) other than in the case of any Loans made or Letters of Credit
issued on the Closing Date, no Event of Default or Potential Default shall have
occurred and be continuing, (iii) the making of the Loans or issuance, extension
or increase of such Letter of Credit shall not contravene any Law applicable to
any Loan Party or Subsidiary of any Loan Party or any of the Lenders, (iv) the
Borrower shall have delivered to the Administrative Agent a duly executed and
completed Loan Request or to an Issuing Lender an application for a Letter of
Credit, as the case may be, (v) in the case of any Loan or Letter of Credit to
be denominated in an Optional Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Lenders (in the case of any Loans to be
denominated in an Optional Currency) or the Issuing Lender (in the case of any
Letter of Credit to be denominated in an Optional Currency) would make it
impracticable for such Loan or Letter of Credit to be denominated in the
relevant Optional Currency, and (vi) each of the Loan Parties shall have
performed all of its Obligations to be performed hereunder.

 

92



--------------------------------------------------------------------------------

8. COVENANTS

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

8.1 Affirmative Covenants.

8.1.1 Preservation of Existence, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain its legal existence as a corporation,
limited partnership or limited liability company and its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except as otherwise expressly permitted in
Section 8.2.6 [Liquidations, Mergers, Etc.] and except to the extent that any
failure to be so licensed or qualified and in good standing would not constitute
a Material Adverse Change.

8.1.2 Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall, and
shall cause each of its Subsidiaries to, duly pay and discharge all liabilities
to which it is subject or which are asserted against it, promptly as and when
the same shall become due and payable, including all taxes, assessments and
governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made, but only to the extent that
failure to discharge any such liabilities would not result in any additional
liability which would adversely affect to a material extent the financial
condition of any Loan Party or Subsidiary of any Loan Party or which would
materially adversely affect the Collateral, provided that the Loan Parties and
their Subsidiaries will pay all such liabilities forthwith upon the commencement
of proceedings to foreclose or enforce any Lien which may have attached as
security therefor.

8.1.3 Maintenance of Insurance. Each Loan Party shall, and shall cause each of
its Subsidiaries to, insure its properties and assets against loss or damage by
fire and such other insurable hazards as such assets are commonly insured
(including fire, extended coverage, property damage, workers’ compensation,
public liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary, all as reasonably determined by the
Administrative Agent. The Loan Parties shall comply with the covenants and
provide the endorsement set forth on Schedule 8.1.3 relating to property and
related insurance policies covering the Collateral.

8.1.4 Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof, except to the extent that the failure to so maintain,
repair, renew or replace such properties would not constitute a Material Adverse
Change.

8.1.5 Maintenance of Patents, Trademarks, Etc. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in full force and effect all
patents, trademarks, service marks, trade names, copyrights, licenses,
franchises, permits and other authorizations necessary for the ownership and
operation of its properties and business if the failure so to maintain the same
would constitute a Material Adverse Change.

 

93



--------------------------------------------------------------------------------

8.1.6 Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders to visit and
inspect any of its properties and to examine and make excerpts from its books
and records and discuss its business affairs, finances and accounts with its
officers, all in such detail and at such times and as often as any of the
Lenders may reasonably request, provided that so long as an Event of Default has
not occurred, each Lender shall provide the Borrower and the Administrative
Agent with reasonable notice prior to any visit or inspection.

8.1.7 Keeping of Records and Books of Account. The Borrower shall, and shall
cause each Subsidiary of the Borrower to, maintain and keep proper books of
record and account which enable Holdings and its Subsidiaries to issue financial
statements in accordance with GAAP and as otherwise required by applicable Laws
of any Official Body having jurisdiction over the Borrower or any Subsidiary of
the Borrower, and in which full, true and correct entries shall be made in all
material respects of all its dealings and business and financial affairs.

8.1.8 Plans and Benefit Arrangements. The Borrower shall, and shall cause each
other member of the ERISA Group to, comply with ERISA, the Internal Revenue Code
and other applicable Laws applicable to Plans and Benefit Arrangements except
where such failure, alone or in conjunction with any other failure, would not
result in a Material Adverse Change. Without limiting the generality of the
foregoing, the Borrower shall cause all of its Plans and all Plans maintained by
any member of the ERISA Group to be funded in accordance with the minimum
funding requirements of ERISA and shall make, and cause each member of the ERISA
Group to make, in a timely manner, all contributions due to Plans, Benefit
Arrangements and Multiemployer Plans.

8.1.9 Compliance with Laws. Each Loan Party shall, and shall cause each of its
Subsidiaries to, comply with all applicable Laws, including all Environmental
Laws and Safety Laws, in all respects, provided that it shall not be deemed to
be a violation of this Section 8.1.9 if any failure to comply with any Law would
not result in fines, penalties, costs associated with the performance of any
Remedial Actions, other similar liabilities or injunctive relief which in the
aggregate would constitute a Material Adverse Change. Without limiting the
generality of the foregoing, each Loan Party shall, and shall cause each of its
Subsidiaries to, obtain, maintain, renew and comply with all Environmental
Permits applicable to their respective operations and activities, provided that
it shall not be deemed to be a violation of this Section 8.1.9 if any failure to
do so would not result in cease and desist orders or fines, penalties or other
similar liabilities or injunctive relief which in the aggregate would constitute
a Material Adverse Change.

8.1.10 Use of Proceeds. The Loan Parties will use the Letters of Credit and the
proceeds of the Loans only in accordance with Section 2.8 [Use of Proceeds] as
permitted by applicable Law.

 

94



--------------------------------------------------------------------------------

8.1.11 Further Assurances. Each Loan Party shall, from time to time, at its
expense, faithfully preserve and protect the Collateral Agent’s Lien on and
Prior Security Interest in the Collateral as a continuing first priority
perfected Lien, subject only to Permitted Liens, and shall do such other acts
and things as the Administrative Agent and/or Collateral Agent, in their
reasonable discretion may deem necessary or advisable from time to time in order
to preserve, perfect and protect the Liens granted under the Loan Documents and
to exercise and enforce its rights and remedies thereunder with respect to the
Collateral.

8.1.12 Subordination of Intercompany Loans. Each Loan Party shall cause any
intercompany Indebtedness, loans or advances owed by any Loan Party to any other
Loan Party to be subordinated pursuant to the terms of the Intercompany
Subordination Agreement.

8.1.13 Anti-Terrorism Laws; International Trade Law Compliance. (a) No Covered
Entity will become a Sanctioned Person, (b) no Covered Entity, either in its own
right or through any third party, will (A) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (B) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (c) the funds used to repay the
Obligations will not be derived from any unlawful activity, (d) each Covered
Entity shall comply with all Anti-Terrorism Laws, and (e) the Borrower shall
promptly notify the Administrative Agent in writing upon the occurrence of a
Reportable Compliance Event.

8.1.14 Keepwell. Each Qualified ECP Loan Party jointly and severally (together
with each other Qualified ECP Loan Party) hereby absolutely unconditionally and
irrevocably (a) guarantees the prompt payment and performance of all Swap
Obligations owing by each Non-Qualifying Party (it being understood and agreed
that this guarantee is a guaranty of payment and not of collection), and
(b) undertakes to provide such funds or other support as may be needed from time
to time by any Non-Qualifying Party to honor all of such Non Qualifying Party’s
obligations under this Agreement or any other Loan Document in respect of Swap
Obligations (provided, however, that each Qualified ECP Loan Party shall only be
liable under this Section 8.1.14 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 8.1.14, or otherwise under this Agreement or any other Loan Document,
voidable under applicable law, including applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Loan Party under this Section 8.1.14 shall
remain in full force and effect until payment in full of the Obligations and
termination of this Agreement and the other Loan Documents. Each Qualified ECP
Loan Party intends that this Section 8.1.14 constitute, and this Section 8.1.14
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18(A)(v)(II)) of the CEA.

8.1.15 Joinder of Osmose Guarantors. The Borrower shall within two (2) hours of
the time of the consummation of the Osmose Acquisition (such post-consummation

 

95



--------------------------------------------------------------------------------

two (2) hour period being referred to herein as the “Due Authorization
Limitation Provision”) cause the Osmose Guarantors to execute a Guarantor
Joinder and join this Agreement and the other Loan Documents pursuant to
Section 11.13 [Joinder of Guarantors] and the Loan Parties, the Osmose Entities
and their owners, as applicable, if the same are located in the United States,
shall grant Liens in the assets of and stock or other ownership interests in
such Osmose Entities and otherwise comply with Section 11.13 [Joinder of
Guarantors].

8.2 Negative Covenants.

8.2.1 Indebtedness. Each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries to, at any time create, incur, assume or suffer to exist any
Indebtedness, except:

(i) Indebtedness under the Loan Documents;

(ii) Existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions, renewals or replacements thereof), provided (a) there is no increase
in the amount thereof or other significant change in the terms thereof unless
otherwise specified on Schedule 8.2.1, and (b) the terms of such Indebtedness do
not restrict the ability of the Subsidiaries of the Borrower to pay dividends or
make other distributions on account of the ownership interests of the Borrower’s
Subsidiaries;

(iii) Indebtedness of a Loan Party to another Loan Party which is subordinated
in accordance with the provisions of Section 8.1.12 [Subordination of
Intercompany Loans], and Indebtedness of Foreign Subsidiaries to the Loan
Parties and their Subsidiaries to the extent permitted under Section 8.2.4(vi);

(iv) Indebtedness under any Lender-Provided Credit Arrangement; provided
however, that the aggregate amount of all such Indebtedness under this
Subsection 8.2.1(iv) shall not exceed $50,000,000 at any one time outstanding;

(v) Indebtedness under any Lender-Provided Treasury Arrangement or other cash
management arrangement approved by the Administrative Agent;

(vi) Any Lender-Provided Hedge or other Interest Rate Hedge approved by the
Administrative Agent;

(vii) Indebtedness secured by Purchase Money Security Interests and Indebtedness
evidenced by capitalized leases and other Indebtedness for borrowed money,
including without limitation, Indebtedness assumed in connection with Permitted
Acquisitions; provided however, (i) the aggregate amount of all such
Indebtedness under this Subsection 8.2.1(vii) (excluding for the purpose of this
computation any Indebtedness described in Schedule 8.2.1) shall not exceed
$25,000,000, and (ii) the terms of such Indebtedness shall not restrict the
ability of the Subsidiaries of the Borrower to pay dividends or make other
distributions on account of the ownership interests of the Borrower’s
Subsidiaries;

(viii) Unsecured, non-speculative Currency/Commodity Agreements entered into in
the ordinary course of business;

 

96



--------------------------------------------------------------------------------

(ix) Non-speculative Currency/Commodity Agreements entered into in the ordinary
course of business and consistent with past practice;

(x) The 2009 Senior Note Debt of the Borrower or Indebtedness of the Borrower
arising under any New Note Indenture in an aggregate principal amount not to
exceed $300,000,000; provided, however, that Borrower may incur Indebtedness
under any New Note Indenture of up to $500,000,000, subject to the condition
that to the extent that such Indebtedness exceeds $300,000,000, the Borrower
shall prepay the outstanding principal balance of the Term Loan in accordance
with Section 5.7.2 [Note Issuance], and Guaranties of the domestic Loan Parties
executed in connection with the 2009 Senior Note Debt or Indebtedness under any
New Note Indenture subject, however, to the requirements of Section 8.2.3
[Guaranties];

(xi) Guaranties permitted under Section 8.2.3 [Guaranties];

(xii) Indebtedness in respect of surety bonds, performance bonds, bid bonds, or
similar obligations arising in the ordinary course of business up to an amount
reasonably determined to be payable under all surety bonds then outstanding not
to exceed at any time $40,000,000 in the aggregate; and

(xiii) Any other Indebtedness of any Loan Party or of any Subsidiary of any Loan
Party; provided however, that the aggregate amount of all such Indebtedness
under this Subsection 8.2.1(xiii) shall not exceed $10,000,000 at any one time
outstanding; provided further that the terms of such Indebtedness shall not
restrict the ability of the Subsidiaries of the Borrower to pay dividends or
make other distributions on account of the ownership interests of the Borrower’s
Subsidiaries.

8.2.2 Liens; Lien Covenants. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time create, incur, assume or suffer
to exist any Lien on any of its property or assets, tangible or intangible, now
owned or hereafter acquired, or agree or become liable to do so, except
Permitted Liens. Each of the Loan Parties shall not, and shall not permit any of
its Subsidiaries to, at any time directly or indirectly enter into or assume any
agreement (other than this Agreement, the other Loan Documents, the 2009 Senior
Note Indenture or any New Note Indenture), or adopt any charter or other
governing document provision, prohibiting the creation or assumption of any Lien
upon any of the property or assets of the Loan Parties and their Subsidiaries,
other than (i) this Agreement and the other Loan Documents, (ii) the 2009 Senior
Note Indenture, (iii) any New Note Indenture, and (iv) agreements which relate
to purchase money financing and capital leases permitted under of
Section 8.2.1(vii) [Indebtedness]; provided that the prohibitions on Liens in
such agreements relate only to the assets subject to such financing or lease.

8.2.3 Guaranties. Each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries or any Excluded Subsidiary to, at any time, directly or
indirectly, become or be liable in respect of any Guaranty, or assume,
guarantee, become surety for, endorse or otherwise agree, become or remain
directly or contingently liable upon or with respect to any obligation or
liability of any other Person, except for:

(i) Guaranties of Indebtedness of the Loan Parties permitted hereunder;

 

97



--------------------------------------------------------------------------------

(ii) Guaranties by the Borrower of Indebtedness of Subsidiaries of the Borrower
and Excluded Subsidiaries under Lender-Provided Hedges, Lender-Provided Treasury
Arrangements and Lender-Provided Credit Arrangements permitted hereunder;

(iii) Guaranties listed on Schedule 8.2.3 hereto;

(iv) Guaranties of Indebtedness incurred by any Excluded Subsidiary, and its
subsidiaries, permitted Joint Ventures under Section 8.2.9 [Subsidiaries,
Partnerships and Joint Ventures] and non-Loan Party Subsidiaries, provided
however, that the aggregate principal or stated amount of all such Guaranties
under this Section 8.2.3(iv) shall not exceed $120,000,000 at any one time; and

(v) indemnifications by the Borrower or any of its Subsidiaries of the
liabilities of its directors or officers pursuant to the provisions contained in
such party’s respective organizational documents or bylaws.

Notwithstanding the foregoing, no Subsidiary shall execute any Guaranty of any
Indebtedness of the 2009 Senior Notes or any notes issued under any New Note
Indenture unless, prior to the date of such execution, such Subsidiary has
executed and delivered a Guaranty Agreement in favor of the Administrative
Agent.

8.2.4 Loans and Investments. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any loan or advance to, or purchase or acquire any stock, bonds,
notes or securities of, or any partnership interest (whether general or limited)
or limited liability company interest in, or any other investment or interest
in, or make any capital contribution to, any other Person, or agree, become or
remain liable to do any of the foregoing, except:

(i) trade credit extended on usual and customary terms, including extended
repayment terms to the extent consistent with the current practices of the Loan
Parties, in the ordinary course of business;

(ii) advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

(iii) Permitted Investments and investments in Permitted Acquisitions;

(iv) loans and advances to, and investments in, other Loan Parties organized
under the laws of the United States or a state thereof, or, upon the Borrower’s
request and the prior written consent of the Administrative Agent, any other
country;

(v) loans and investments set forth on Schedule 8.2.4;

 

98



--------------------------------------------------------------------------------

(vi) loans and advances to, and investments in, Foreign Subsidiaries created or
acquired after the Closing Date, and additional loans and advances to, and
investments in, Foreign Subsidiaries in existence on the Closing Date in excess
of the amount of such investments in such Foreign Subsidiaries listed on
Schedule 8.2.4, in an aggregate amount not exceeding $100,000,000 at any one
time outstanding;

(vii) loans and advances to, and investments in, Joint Ventures not existing as
of the Closing Date (excluding any loans and advances to, and investments in,
Foreign Subsidiaries created after the Closing Date pursuant to clause (vi) of
this Section 8.2.4), and additional loans, advances and investments in existing
Joint Ventures above the amount of such investments in existing Joint Ventures
listed on Schedule 8.2.4, which Joint Ventures (a) limit the liability of the
Loan Party or Subsidiary to such party’s investment therein (except to the
extent of liabilities under Guaranties otherwise permitted under this
Agreement), and (b) are in the same or substantially similar lines of business
as the Loan Parties’ business; provided that the aggregate amount of the sum of
(y) such investments in Joint Ventures from and after the Closing Date pursuant
to this clause (vii), and (z) advances under clause (ix) of this Section 8.2.4
shall not exceed $75,000,000 at any one time;

(viii) advances to subcontractors and suppliers of the Loan Parties or their
Subsidiaries made in the ordinary course of business, provided that the
aggregate amount of such advances shall not exceed $10,000,000 at any one time
outstanding; and

(ix) advances not in excess of $10,000,000 at any one time outstanding to
customers of the Loan Parties or their Subsidiaries to finance the construction
of facilities for such customers which will use products supplied by the Loan
Parties or their Subsidiaries, provided that the aggregate amount of the sum of
(y) all such advances pursuant to this clause (ix), and (z) investments under
clause (vii) of this Section 8.2.4 shall not exceed $75,000,000 at any one time.

8.2.5 Restricted Payments. The Borrower shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, make any Restricted Payment,
provided that the Borrower may make the following Restricted Payments:

(i) dividends and distributions by the Borrower to Holdings, including dividends
and distributions which are used to redeem or repurchase the outstanding capital
stock of Holdings, if prior to and after giving effect thereto, (A) no Event of
Default or Potential Default will have occurred and be continuing or shall
exist, and (B) the Loan Parties are in pro forma compliance with the Fixed
Charge Coverage Ratio set forth in Section 8.2.15 [Minimum Fixed Charge Coverage
Ratio] after giving effect to such dividend or distribution; and

(ii) payments made by the Borrower to repurchase the 2009 Senior Notes or any
notes issued under any New Note Indenture so long as prior to and after giving
effect to any such payments, (A) Undrawn Availability is at least $50,000,000,
and (B) no Event of Default or Potential Default will have occurred and be
continuing or shall exist.

 

99



--------------------------------------------------------------------------------

8.2.6 Liquidations, Mergers, Consolidations, Acquisitions. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, dissolve,
liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or capital stock of any other Person, provided that:

(i) any Loan Party other than the Borrower may consolidate or merge into the
Borrower or into another Loan Party which is wholly-owned by one or more of the
other Loan Parties;

(ii) any Subsidiary of a Loan Party may be liquidated or dissolved if it is
inactive or if all of the assets of such Subsidiary have been sold or disposed
of in compliance with the terms of this Agreement;

(iii) any Subsidiary of a Loan Party may be merged into any Person or may be
liquidated and dissolved, in each case in connection with the sale or
disposition of such Subsidiary, if the sale or disposition of all of the assets
of such Subsidiary would have been otherwise permitted hereunder, and any
Subsidiary of the Borrower which is not a Loan Party may be merged into any
other Subsidiary of the Borrower which is not a Loan Party; and

(iv) any Loan Party or any Subsidiary of a Loan Party may acquire, whether by
purchase or by merger, (A) all of the ownership interests of another Person or
(B) substantially all of the assets of another Person or of a business or
division of another Person (each, a “Permitted Acquisition”), provided that each
of the following requirements is met:

(a) if the Loan Parties are acquiring the ownership interests in such Person,
such Person shall execute a Guarantor Joinder and join this Agreement as a
Guarantor pursuant to Section 11.13 [Joinder of Guarantors] on or before the
date of such Permitted Acquisition;

(b) the Loan Parties, such Person and its owners, as applicable, if the same are
located in the United States, shall grant Liens in the assets of or acquired
from and stock or other ownership interests in such Person and otherwise comply
with Section 11.13 [Joinder of Guarantors] on or before the date of such
Permitted Acquisition;

(c) the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition;

(d) the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be reasonably
related to one or more line or lines of business conducted by the Loan Parties
and shall comply with Section 8.2.10 [Continuation of or Change in Business];

(e) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition;

(f) in the case of any Permitted Acquisition, (1) the Borrower shall be in
compliance with the covenants contained in Section 8.2 hereof after giving
effect to such Permitted Acquisition (including in such computation Indebtedness
or other

 

100



--------------------------------------------------------------------------------

liabilities assumed or incurred in connection with such Permitted Acquisition
and income earned or expenses incurred by the Person, business or assets to be
acquired prior to the date of such Permitted Acquisition), and (2) after giving
effect to such Permitted Acquisition, the Undrawn Availability is at least
$50,000,000. In the case of any Permitted Acquisition in connection with which
the aggregate Consideration exceeds $50,000,000, the Borrower shall demonstrate
compliance with clauses (1) and (2) of this subsection (f) by delivering at
least five (5) Business Days prior to such Permitted Acquisition a certificate
in the form of Exhibit 8.2.6 (each, an “Acquisition Compliance Certificate”)
evidencing compliance with such covenants on a pro forma basis and certifying as
to such Undrawn Availability; and

(g) the Loan Parties or such Subsidiary, as applicable, shall deliver to the
Administrative Agent (a) at least five (5) Business Days before such Permitted
Acquisition drafts of any agreements proposed to be entered into by such Loan
Parties and/or such Subsidiary, as applicable, in connection with such Permitted
Acquisition, and (b) prior to the date of such Permitted Acquisition, execution
copies of such agreements entered into by such Loan Parties and/or such
Subsidiary, as applicable, in connection with such Permitted Acquisition, and
shall deliver to the Administrative Agent such other information about such
Person or its assets as any Loan Party may reasonably require.

8.2.7 Dispositions of Assets or Subsidiaries. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, sell, convey, assign,
lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests of a Subsidiary of such Loan Party), except:

(i) transactions involving the sale of inventory in the ordinary course of
business and casualty losses to inventory to the extent that the insurance
proceeds therefrom are used (a) to repair or replace such inventory, which
inventory shall be subject to the Lenders’ Prior Security Interest, or (b) to
prepay the Loans in accordance with this Agreement;

(ii) any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of such Loan Party’s or
such Subsidiary’s business;

(iii) any sale, transfer or lease of assets by any wholly owned Subsidiary of a
Loan Party to another Loan Party;

(iv) subject to the provisions of Section 8.2.9, any transfer of the ownership
interests in a wholly owned Subsidiary of the Borrower which is not a Loan Party
to another wholly owned Subsidiary of the Borrower;

(v) any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets acquired or leased, provided such
substitute assets are subject to the Lenders’ Prior Security Interest if the
assets so sold, transferred or leased were so subject;

 

101



--------------------------------------------------------------------------------

(vi) provided no Event of Default or Potential Default exists, any sale of
Property A; provided however, the Net Cash Proceeds (after deduction of the
amount, if any, payable to Seller pursuant to Section 7.10 of the Osmose
Purchase Agreement) of any such sale of Property A shall be applied as a
mandatory prepayment in accordance with Section 5.7.1 hereof [Asset Sales and
Recovery Events]; or

(vii) provided no Event of Default or Potential Default exists, any sale,
transfer or lease of assets, other than those specifically excepted pursuant to
clauses (i) through (vi) above, which in any one sale, transfer or lease of
assets, or in any number of sales, transfers or leases of assets, involves the
sale, transfer, or lease of assets having a book value of not more than
twenty-five percent (25%) of the Consolidated Net Tangible Assets during the
term of this Agreement (in each case, measured with respect to a series of
sales, transfers or leases of assets on the day of the first sale); provided
however, the Net Cash Proceeds of any such sale, transfer or lease of assets
under this clause (vi) shall be applied as a mandatory prepayment in accordance
with Section 5.7.1 hereof [Asset Sales and Recovery Events].

8.2.8 Affiliate Transactions. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, enter into or carry out any transaction with
an Affiliate (other than a Loan Party or a wholly-owned Subsidiary of a Loan
Party to the extent not otherwise prohibited by this Agreement) (including
purchasing property or services from or selling property or services to any
Affiliate of any Loan Party or other Person) unless such transaction is not
otherwise prohibited by this Agreement, is entered into in the ordinary course
of business upon fair and reasonable arm’s-length terms and conditions which are
of a type which are or have previously been fully disclosed to the
Administrative Agent and is in accordance with all applicable Law.

8.2.9 Subsidiaries, Partnerships and Joint Ventures. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, own or create
directly or indirectly any Subsidiaries other than (i) any Subsidiary which has
joined this Agreement as a Guarantor on the Closing Date or which is listed on
Schedule 6.1.3 hereto (excluding Koppers Assurance); (ii) any Subsidiary formed
under the laws of the United States or a state thereof after the Closing Date
which joins this Agreement as a Guarantor pursuant to Section 11.13 [Joinder of
Guarantors], provided that such Subsidiary and the Loan Parties, as applicable,
shall grant and cause to be perfected first priority Liens to the Collateral
Agent for the benefit of the Lenders (in form and substance satisfactory to the
Administrative Agent) in the assets held by, and stock of or other ownership
interests in, such Subsidiary; (iii) Excluded Subsidiaries and any subsidiary of
an Excluded Subsidiary, (iv) Foreign Subsidiaries and any subsidiary of a
Foreign Subsidiary, (v) Persons acquired in accordance with Section 8.2.6(iv)
and, subject to the Due Authorization Limitation Provision, the Osmose Entities,
which join this Agreement as Guarantors pursuant to Section 11.13 [Joinder of
Guarantors], provided that such Subsidiary and the Loan Parties, as applicable,
shall grant and cause to be perfected first priority Liens to the Collateral
Agent for the benefit of the Lenders (in form and substance satisfactory to the
Administrative Agent) in the assets held by, and stock of or other ownership
interests in, such Subsidiary. Except as set forth on Schedule 8.2.9 and to the
extent permitted by clause (vii) of Section 8.2.4 [Loans and Investments], each
of the Loan Parties shall not become or agree to (1) become a general or limited
partner in any general or limited partnership, except that the Loan Parties may
be general or limited partners in other Loan Parties, (2) become a member or
manager of, or hold a limited

 

102



--------------------------------------------------------------------------------

liability company interest in, a limited liability company, except that the Loan
Parties may be members or managers of, or hold limited liability company
interests in, other Loan Parties, or (3) become a party to a Joint Venture.

8.2.10 Continuation of or Change in Business. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, engage in any business
other than as set forth on Schedule 8.2.10, substantially as conducted and
operated by such Loan Party or Subsidiary during the present fiscal year and
businesses reasonably related thereto, and such Loan Party or Subsidiary shall
not permit any material change in the nature of such business. For avoidance of
doubt, the parties recognize that sale or dispositions of assets or Subsidiaries
otherwise permitted under this Agreement shall not violate this Section 8.2.10.

8.2.11 Plans and Benefit Arrangements. Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to:

(1) fail to satisfy the minimum funding requirements of ERISA and the Internal
Revenue Code with respect to any Plan;

(2) request a minimum funding waiver from the Internal Revenue Service with
respect to any Plan;

(3) engage in a Prohibited Transaction with any Plan, Benefit Arrangement or
Multiemployer Plan which, alone or in conjunction with any other circumstances
or set of circumstances resulting in liability under ERISA, would constitute a
Material Adverse Change;

(4) fail to make when due any contribution to any Multiemployer Plan that the
Borrower or any member of the ERISA Group may be required to make under any
agreement relating to such Multiemployer Plan, or any Law pertaining thereto;

(5) withdraw (completely or partially) from any Multiemployer Plan or withdraw
(or be deemed under Section 4062(e) of ERISA to withdraw) from any Multiple
Employer Plan, where any such withdrawal is likely to result in a material
liability of the Borrower or any member of the ERISA Group;

(6) terminate, or institute proceedings to terminate, any Plan under
Section 4041 of ERISA, where such termination is likely to result in a material
liability to the Borrower or any member of the ERISA Group;

(7) make any amendment to any Plan in violation of Section 436(c) of the
Internal Revenue Code; or

(8) fail to give any and all notices and make all disclosures and governmental
filings required under ERISA or the Internal Revenue Code, where such failure is
likely to result in a Material Adverse Change.

 

103



--------------------------------------------------------------------------------

8.2.12 Fiscal Year. Holdings shall not, and shall not permit any Subsidiary of
Holdings to, change its fiscal year from the twelve-month period beginning
January 1 and ending December 31.

8.2.13 Issuance of Stock. Neither Holdings nor the Borrower shall issue any
capital stock, options or warrants, the effect of which would result in a Change
of Control. Other than as permitted under Sections 8.2.5 and 8.2.9, each of the
Loan Parties other than the Borrower and Holdings shall not, and shall not
permit any of its Subsidiaries to, issue any additional shares of its capital
stock or any options, warrants or other rights in respect thereof.

8.2.14 Changes in Organizational Documents 2009 Senior Note Debt Documents, New
Note Indentures, and Transaction Documents.

(i) Changes in Organizational Documents. Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, amend in any respect its
certificate of incorporation (including any provisions or resolutions relating
to capital stock), by-laws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents without providing at least ten (10) calendar
days’ prior written notice to the Administrative Agent and the Lenders and, in
the event such change would be materially adverse to the Lenders as determined
by the Administrative Agent in its sole discretion, obtaining the prior written
consent of the Required Lenders.

(ii) Changes in 2009 Senior Note Debt Documents; New Note Indenture Documents.
Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, amend, modify, supplement or restate any of the 2009 Senior Note Debt
Documents or any New Note Indenture or related documents or waive compliance by
any Person party thereto with any provision thereof without providing at least
thirty (30) calendar days’ prior written notice to the Administrative Agent and,
in the event such change could be adverse to the Lenders as reasonably
determined by the Administrative Agent, obtaining the prior written consent of
the Required Lenders. Without limiting the generality of the foregoing, the
Administrative Agent may deem any such amendment, modification, supplement or
restatement to be adverse if the covenants which relate to Holdings and its
Subsidiaries set forth in the terms and conditions of any such notes and related
documents are more restrictive in any material respect than the covenants set
forth in this Agreement.

(iii) Limitations on New Note Indentures. Each of the Loan Parties shall not
agree to, permit, or suffer to exist any New Note Indenture, unless such New
Note Indenture and the Indebtedness thereunder, meets all of the following
criteria:

(a) after giving effect to any New Note Indenture, the Loan Parties shall be in
compliance with the covenants and other requirements of this Agreement
(including those set forth in Sections 8.2.15 [Minimum Fixed Charge Coverage
Ratio] and 8.2.16 [Maximum Total Secured Leverage Ratio] of this Agreement) and
no Event of Default or Potential Default shall exist or be continuing;

 

104



--------------------------------------------------------------------------------

(b) the events of default and covenants set forth in any New Note Indenture,
shall not be more restrictive, in any material respect, than the Events of
Default and covenants set forth in this Agreement;

(c) the payment of the Indebtedness outstanding under any New Note Indenture,
shall not be secured (other than to the extent of customary rights of set off)
by any Lien on any property or assets of any Loan Party;

(d) no New Note Indenture shall prohibit any Loan Party from providing any Lien,
now or hereafter, to the Administrative Agent or any Lender to secure the
payment or performance of any or all of the Obligations;

(e) no Obligations of the Loan Parties under this Agreement and the other Loan
Documents shall conflict with or violate the terms of any New Note Indenture,
and any Loans outstanding or hereafter made to the Borrowers and any Letters of
Credit issued or hereafter issued under this Agreement shall continue to be
permitted to be incurred under such New Note Indenture;

(f) after giving effect to any New Note Indenture, (i) the 2009 Senior Note Debt
Documents shall have been terminated or (ii) (A) the 2009 Senior Note Debt shall
not be secured (other than to the extent of customary rights of set off) by any
Lien on any property or assets of any Loan Party and (B) the Borrower shall call
the outstanding 2009 Senior Notes on the earliest date permissible under the
2009 Senior Note Debt Documents and thereupon terminate the 2009 Senior Note
Debt Documents; and

(g) the Indebtedness outstanding under any New Note Indenture, will not conflict
with or violate the terms of this Agreement or any other Loan Document.

(iv) Changes in Other Transaction Documents. The Borrower shall not, and shall
not permit any Subsidiary to, amend or modify any provisions of the Osmose
Acquisition Documents without providing at least fifteen (15) calendar days’
prior written notice to the Administrative Agent and the Lenders and, in the
event such change would be adverse to the Lenders as determined by the
Administrative Agent in its sole discretion, obtaining the prior written consent
of the Required Lenders.

8.2.15 Minimum Fixed Charge Coverage Ratio. The Loan Parties shall not permit
the Fixed Charge Coverage Ratio, calculated as of the end of each fiscal quarter
for the four fiscal quarters then ended, to be less than 1.1 to 1.0.

 

105



--------------------------------------------------------------------------------

8.2.16 Maximum Total Secured Leverage Ratio. The Loan Parties shall not at any
time permit the Total Secured Leverage Ratio, calculated as of the end of each
fiscal quarter for the four fiscal quarters then ended, to exceed the maximum
ratio set forth below for the applicable period:

(i) Prior to the Qualified Note Issuance:

 

Fiscal Period-End

  

Maximum Total Secured

Leverage Ratio

Closing Date through but not including December 31, 2014    5.50 to 1.00
December 31, 2014 through but not including December 31, 2015    5.25 to 1.00
December 31, 2015 through but not including December 31, 2016    5.00 to 1.00
December 31, 2016 through but not including December 31, 2017    4.50 to 1.00
December 31, 2017 through but not including December 31, 2018    4.25 to 1.00
December 31, 2018 and for all periods thereafter    4.00 to 1.00

(ii) Following the Qualified Note Issuance:

 

Fiscal Period-End

  

Maximum Total Secured

Leverage Ratio

Date of consummation of the Qualified Note Issuance through but not including
December 31, 2015    the ratio based on the amount of the Qualified Note
Issuance according to the table set forth in the definition of Reduced Ratio
December 31, 2015 and for all periods thereafter    3.00 to 1.00

8.3 Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:

8.3.1 Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) calendar days after the end of each of the first three
fiscal quarters in each fiscal year, financial statements of Holdings and its
Subsidiaries, consisting of a consolidated balance sheet as of the end of such
fiscal quarter and related consolidated statements of income

 

106



--------------------------------------------------------------------------------

and cash flows for the fiscal quarter then ended and the fiscal year through
that date, which shall include in the notes thereto the condensed consolidating
balance sheet and condensed consolidating statements of income and cash flows
for Holdings and its Subsidiaries, all in reasonable detail and certified
(subject to normal year-end audit adjustments) by the Chief Executive Officer,
President, Chief Financial Officer, or Treasurer of Holdings as having been
prepared in accordance with GAAP, consistently applied, and setting forth in
comparative form the respective financial statements for the corresponding date
and period in the previous fiscal year. Simultaneously with the delivery of the
financial statements referred to above, the Borrower shall also furnish to the
Administrative Agent and the Lenders a report on environmental matters occurring
during such fiscal quarter with such information and in form and scope
satisfactory to the Administrative Agent.

8.3.2 Annual Financial Statements. As soon as available and in any event within
ninety (90) calendar days after the end of each fiscal year of Holdings,
financial statements of Holdings and its Subsidiaries consisting of a
consolidated balance sheet as of the end of such fiscal year, and related
consolidated statements of income, stockholders’ equity and cash flows for the
fiscal year then ended, which shall include in the notes thereto the condensed
consolidating balance sheet and condensed consolidating statements of income and
cash flows for Holdings and its Subsidiaries, all in reasonable detail and
setting forth in comparative form the financial statements as of the end of and
for the preceding fiscal year, and certified by independent certified public
accountants of nationally recognized standing satisfactory to the Administrative
Agent. The certificate or report of accountants shall be free of qualifications
(other than any consistency qualification that may result from a change in the
method used to prepare the financial statements as to which such accountants
concur) and shall not indicate the occurrence or existence of any event,
condition or contingency which would materially impair the prospect of payment
or performance of any covenant, agreement or duty of any Loan Party under any of
the Loan Documents. Simultaneously with the delivery of the financial statements
referred to above, the Borrower shall also furnish to the Administrative Agent
and the Lenders a report on environmental matters occurring during the fourth
fiscal quarter of such year which contains such information and in form and
scope satisfactory to the Administrative Agent.

8.3.3 Certificate of the Borrower. Concurrently with the financial statements of
Holdings and its Subsidiaries furnished to the Administrative Agent and to the
Lenders pursuant to Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2
[Annual Financial Statements] and , if Holdings elects to do so, as of the date
of the consummation of the Qualified Note Issuance, a certificate (each, a
“Compliance Certificate”) of Holdings signed by the Chief Executive Officer,
President, Chief Financial Officer, or Treasurer of Holdings, in the form of
Exhibit 8.3.3, to the effect that, except as described pursuant to Section 8.3.4
[Notice of Default], (i) the representations and warranties of the Borrower
contained in Section 6 and in the other Loan Documents are true on and as of the
date of such certificate with the same effect as though such representations and
warranties had been made on and as of such date (except representations and
warranties which expressly relate solely to an earlier date or time) and the
Loan Parties have performed and complied with all covenants and conditions
hereof, (ii) no Event of Default or Potential Default exists and is continuing
on the date of such certificate, (iii) containing calculations in sufficient
detail to demonstrate compliance as of the date of such financial statements
with all financial covenants contained in Section 8.2 [Negative Covenants] and
(iv) containing a listing as of the date of such financial statements of the
identity and amount of (y) the outstanding Lender-Provided Credit Arrangements
and (z) the outstanding Guaranties under Section 8.2.3(iv).

 

107



--------------------------------------------------------------------------------

8.3.4 Notice of Default. Promptly after any officer of any Loan Party has
learned of the occurrence of an Event of Default or Potential Default, a
certificate signed by the Chief Executive Officer, President, Chief Financial
Officer, Treasurer, or Director of such Loan Party setting forth the details of
such Event of Default or Potential Default and the action which such Loan Party
proposes to take with respect thereto.

8.3.5 Notice of Litigation. Promptly after the commencement thereof, notice of
all (i) actions, suits, proceedings or investigations before or by any Official
Body or any other Person against any Loan Party or Subsidiary of any Loan Party
which relate to the Collateral, involve a claim or series of claims in excess of
$5,000,000 or, (ii) Environmental Complaint, individually or in the aggregate
which exceeds $5,000,000 or a Safety Complaint, individually or in the
aggregate, which exceeds $5,000,000, which in any such case listed in
clause (i) or (ii) would, if adversely determined, constitute a Material Adverse
Change.

8.3.6 Certain Events. Written notice to the Administrative Agent:

(1) at least ten (10) Business Days prior thereto, with respect to any proposed
sale or transfer of assets pursuant to clause (vi) of Section 8.2.7
[Dispositions of Assets or Subsidiaries],

(2) within the time limits set forth in Section 8.2.14(i) [Changes in
Organizational Documents], any amendment to the organizational documents of any
Loan Party; and

(3) at least ten (10) Business Days prior thereto, with respect to any change in
any Loan Party’s locations from the locations set forth in Schedule A to the
Security Agreement; and

(4) Immediately in the event that the Borrower or its accountants conclude or
advise that any previously issued financial statement, audit report or interim
review should no longer be relied upon or that disclosure should be made or
action should be taken to prevent future reliance, notice in writing setting
forth the details thereof and the action which the Borrower proposes to take
with respect thereto.

8.3.7 Budgets, Forecasts, Other Reports and Information. Promptly upon their
becoming available to the Borrower:

(1) Holdings’ consolidated annual budget, including a consolidated balance
sheet, income statement and cash flow statement, and consolidated forecasts or
projections of Holdings and its subsidiaries, to be supplied not later than
sixty (60) days after the commencement of the fiscal year to which any of the
foregoing may be applicable,

(2) any reports, notices or proxy statements generally distributed by the
Borrower to its stockholders on a date no later than the date supplied to such
stockholders,

 

108



--------------------------------------------------------------------------------

(3) regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Borrower with the
Securities and Exchange Commission,

(4) a copy of any material order in any proceeding to which the Borrower or any
of its Subsidiaries is a party issued by any Official Body,

(5) a duly completed copy of IRS Form 8886 or any successor form, in the event
that the Borrower has notified the Administrative Agent of its intention to
treat the Loans and/or Letters of Credit as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4); and

(6) such other reports and information as any of the Lenders may from time to
time reasonably request. The Borrower shall also notify the Lenders promptly of
the enactment or adoption of any Law which results in a Material Adverse Change.

8.3.8 Notices Regarding Plans and Benefit Arrangements.

8.3.8.1 Certain Events. Promptly upon becoming aware of the occurrence thereof,
notice (including the nature of the event and, when known, any action taken or
threatened by the Internal Revenue Service or the PBGC with respect thereto) of:

(1) any Reportable Event with respect to the Borrower or any other member of the
ERISA Group,

(2) any Prohibited Transaction which could subject the Borrower or any other
member of the ERISA Group to a civil penalty assessed pursuant to Section 502(i)
of ERISA or a tax imposed by Section 4975 of the Internal Revenue Code in
connection with any Plan, any Benefit Arrangement or any trust created
thereunder,

(3) any assertion of material withdrawal liability with respect to any
Multiemployer Plan,

(4) any partial or complete withdrawal from a Multiemployer Plan by the Borrower
or any other member of the ERISA Group under Title IV of ERISA (or assertion
thereof), where such withdrawal is likely to result in material withdrawal
liability,

(5) any cessation of operations (by the Borrower or any other member of the
ERISA Group) at a facility in the circumstances described in Section 4062(e) of
ERISA,

(6) withdrawal by the Borrower or any other member of the ERISA Group from a
Multiple Employer Plan,

(7) a failure by the Borrower or any other member of the ERISA Group to make a
payment to a Plan required to avoid imposition of a Lien under Section 302(f) of
ERISA,

 

109



--------------------------------------------------------------------------------

(8) the adoption of an amendment to a Plan requiring the provision of security
to such Plan pursuant to Section 307 of ERISA, or

(9) any change in the actuarial assumptions or funding methods used for any
Plan, where the effect of such change is to materially increase or materially
reduce the unfunded benefit liability or obligation to make periodic
contributions.

8.3.8.2 Notices of Involuntary Termination and Annual Reports. Promptly after
receipt thereof, copies of (a) all notices received by the Borrower or any other
member of the ERISA Group of the PBGC’s intent to terminate any Plan
administered or maintained by the Borrower or any member of the ERISA Group, or
to have a trustee appointed to administer any such Plan; and (b) at the request
of the Administrative Agent or any Lender each annual report (IRS Form 5500
series) and all accompanying schedules, the most recent actuarial reports, the
most recent financial information concerning the financial status of each Plan
administered or maintained by the Borrower or any other member of the ERISA
Group, and schedules showing the amounts contributed to each such Plan by or on
behalf of the Borrower or any other member of the ERISA Group in which any of
their personnel participate or from which such personnel may derive a benefit,
and each Schedule B (Actuarial Information) to the annual report filed by the
Borrower or any other member of the ERISA Group with the Internal Revenue
Service with respect to each such Plan.

8.3.8.3 Notice of Voluntary Termination. Promptly upon the filing thereof,
copies of any Form 5310, or any successor or equivalent form to Form 5310, filed
with the PBGC in connection with the termination of any Plan under Section 4041
of ERISA.

9. DEFAULT

9.1 Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):

9.1.1 Payments Under Loan Documents. The Borrower shall fail to pay any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), Reimbursement Obligation or Letter of Credit or
Obligation or any interest on any Loan, Reimbursement Obligation or Letter of
Credit Obligation or any other amount owing hereunder or under the other Loan
Documents on the date on which such principal, interest or other amount becomes
due in accordance with the terms hereof or thereof;

9.1.2 Breach of Warranty. Any representation or warranty made at any time by any
of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;

9.1.3 Anti-Terrorism Laws. Any representation or warranty contained in
Section 6.1.27 [Anti-Terrorism Laws] is or becomes false or misleading at any
time;

 

110



--------------------------------------------------------------------------------

9.1.4 Breach of Negative and Certain Other Covenants, Visitation Rights or
Anti-Terrorism Laws. Any of the Loan Parties shall default in the observance or
performance of any covenant contained in Section 6.1.27 [Anti-Terrorism Laws],
Section 8.1.6 [Visitation Rights], Section 8.1.15 [Joinder of Osmose
Guarantors], or Section 8.2 [Negative Covenants];

9.1.5 Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of thirty calendar days after any officer of any Loan Party becomes aware
of the occurrence thereof (such grace period to be applicable only in the event
such default can be remedied by corrective action of the Loan Parties as
determined by the Administrative Agent in its sole discretion);

9.1.6 Defaults in Other Agreements or Indebtedness. (i) A default or event of
default shall occur at any time under the terms of any other agreement involving
borrowed money or the extension of credit or any other Indebtedness under which
any Loan Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of $10,000,000 in the aggregate, and such breach, default or
event of default consists of the failure to pay (beyond any period of grace
permitted with respect thereto, whether waived or not) any Indebtedness when due
(whether at stated maturity, by acceleration or otherwise) or if such breach or
default permits or causes the acceleration of any Indebtedness (whether or not
such right shall have been waived), (ii) the termination of any commitment to
lend, or (iii) the occurrence of any Triggering Event;

9.1.7 Final Judgments or Orders. Any final judgments or orders for the payment
of money (not covered by insurance for which there is no dispute with respect to
coverage by the applicable insurance carrier) in excess of $10,000,000 in the
aggregate shall be entered against any Loan Party by a court having jurisdiction
in the premises, which judgment is not discharged, vacated, bonded or stayed
pending appeal within a period of thirty (30) days from the date of entry;

9.1.8 Loan Document Unenforceable. Any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable against the party executing the
same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby;

9.1.9 Uninsured Losses; Proceedings Against Assets. There shall occur any
material uninsured damage to or loss, theft or destruction of any of the
Collateral in excess of $10,000,000 or the Collateral or any other of the Loan
Parties’ or any of their Subsidiaries’ assets are attached, seized, levied upon
or subjected to a writ or distress warrant; or such come within the possession
of any receiver, trustee, custodian or assignee for the benefit of creditors and
the same is not cured within thirty (30) days thereafter;

9.1.10 Notice of Lien or Assessment. A notice of Lien or assessment in excess of
$5,000,000 which is not a Permitted Lien is filed of record with respect to all
or any part of

 

111



--------------------------------------------------------------------------------

any of the Loan Parties’ or any of their Subsidiaries’ assets by the United
States, Canada, Bermuda or any department, agency or instrumentality of the
foregoing, or by any state, county, provincial, municipal or other governmental
agency, including the PBGC, or any taxes or debts owing at any time or times
hereafter to any one of these becomes payable and the same is not paid within
thirty (30) days after the same becomes payable;

9.1.11 Insolvency. Any Loan Party or any Subsidiary of a Loan Party ceases to be
Solvent or admits in writing its inability to pay its debts as they mature;

9.1.12 Events Relating to Plans and Benefit Arrangements. Any of the following
occurs: (i) any Reportable Event, which the Administrative Agent determines in
good faith constitutes grounds for the termination of any Plan by the PBGC or
the appointment of a trustee to administer or liquidate any Plan, shall have
occurred and be continuing; (ii) proceedings shall have been instituted or other
action taken to terminate any Plan, or a termination notice shall have been
filed with respect to any Plan under Section 4041 of ERISA; (iii) a trustee
shall be appointed to administer or liquidate any Plan; (iv) the PBGC shall give
notice of its intent to institute proceedings to terminate any Plan or Plans or
to appoint a trustee to administer or liquidate any Plan; and, in the case of
the occurrence of (i), (ii), (iii) or (iv) above, the Administrative Agent
determines in good faith that the amount of the Borrower’s liability is likely
to exceed $10,000,000; (v) the Borrower or any member of the ERISA Group shall
fail to make any contributions when due to a Plan or a Multiemployer Plan;
(vi) the Borrower or any other member of the ERISA Group shall make any
amendment to a Plan with respect to which security is required under Section 307
of ERISA; (vii) the Borrower or any other member of the ERISA Group shall
withdraw completely or partially from a Multiemployer Plan; (viii) the Borrower
or any other member of the ERISA Group shall withdraw (or shall be deemed under
Section 4062(e) of ERISA to withdraw) from a Multiple Employer Plan; or (ix) any
applicable Law is adopted, changed or interpreted by any Official Body with
respect to or otherwise affecting one or more Plans, Multiemployer Plans or
Benefit Arrangements and, with respect to any of the events specified in (v),
(vi), (vii), (viii) or (ix), the Administrative Agent determines in good faith
that any such occurrence would be reasonably likely to materially and adversely
affect the total enterprise represented by the Borrower and the other members of
the ERISA Group;

9.1.13 Cessation of Business. Any Loan Party or Subsidiary of a Loan Party
ceases to conduct its business as contemplated, except as expressly permitted
under Section 8.2.6 [Liquidations, Mergers, Etc.] or 8.2.7 [Dispositions of
Assets or Subsidiaries], or any Loan Party or Subsidiary of a Loan Party is
enjoined, restrained or in any way prevented by court order from conducting all
or any material part of its business and such injunction, restraint or other
preventive order is not dismissed within thirty (30) days after the entry
thereof;

9.1.14 Change of Control. A Change of Control shall have occurred;

9.1.15 Beazer East Default. (1) (a) A failure by Beazer East to pay any
obligation or set of obligations under Article VII of the Beazer Acquisition
Agreement (not covered by insurance for which there is no dispute with respect
to coverage by the applicable insurance carrier) in excess of $10,000,000 in the
aggregate, which failure shall have continued for a period of 30 days or more,
or (b) any other failure by Beazer East to perform any obligation

 

112



--------------------------------------------------------------------------------

or set of obligations under Article VII of the Beazer Acquisition Agreement
which the Required Lenders shall have determined in good faith has had, is
having, or would be reasonably likely to have, a Material Adverse Change; and
(2) a failure to perform by Beazer Limited under the Beazer Acquisition
Agreement Guarantee with respect to such obligation or set of obligations;
provided, however, that if an arbitration proceeding or arbitrations proceedings
shall have been instituted under Article XI of the Beazer Acquisition Agreement
with respect to such obligation or set of obligations, such failure by Beazer
East to perform shall not constitute an Event of Default hereunder unless and
until (w) a final decision shall have been rendered against Beazer East in such
arbitration proceeding and Beazer East shall have failed to perform such
obligation for a period of thirty days after such final decision has been
rendered, (x) the Required Lenders shall have determined in good faith that such
arbitration proceeding is not being diligently prosecuted, (y) a period of one
year shall have passed since the commencement of such arbitration proceeding, or
(z) the Borrower shall have expended more than $10,000,000 in the aggregate in
unreimbursed expenditures as a result of such failure to perform by Beazer East
and Beazer Limited;

9.1.16 Involuntary Proceedings. A proceeding shall have been instituted in a
court having jurisdiction in the premises seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in an involuntary
case under any applicable bankruptcy, insolvency, reorganization or other
similar law now or hereafter in effect, or for the appointment of a receiver,
receiver and manager, liquidator, provisional liquidator, assignee, custodian,
trustee, sequestrator, conservator (or similar official) of any Loan Party or
Subsidiary of a Loan Party for any substantial part of its property, or for the
winding-up or liquidation of its affairs, and such proceeding shall remain
undismissed or unstayed and in effect for a period of thirty (30) consecutive
days or such court shall enter a decree or order granting any of the relief
sought in such proceeding; or

9.1.17 Voluntary Proceedings. Any Loan Party or Subsidiary of a Loan Party shall
commence a voluntary case under any applicable bankruptcy, insolvency,
reorganization or other similar law now or hereafter in effect, shall consent to
the entry of an order for relief in an involuntary case under any such law, or
shall consent to the appointment or taking possession by a receiver, receiver
and manager, liquidator, provisional liquidator, assignee, custodian, trustee,
sequestrator, administrator, conservator (or other similar official) of itself
or for any substantial part of its property or shall make a general assignment
for the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any action in furtherance of any of the foregoing.

9.2 Consequences of Event of Default.

9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 through
9.1.15 shall occur and be continuing, the Lenders and the Administrative Agent
shall be under no further obligation to make Loans and the Issuing Lenders shall
be under no obligation to issue Letters of Credit and the Administrative Agent
may, and upon the request of the Required Lenders, shall (i) by written notice
to the Borrower, declare the unpaid principal amount of the Notes then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lenders hereunder and thereunder to be
forthwith due and

 

113



--------------------------------------------------------------------------------

payable, and the same shall thereupon become and be immediately due and payable
to the Administrative Agent for the benefit of each Lender without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, and (ii) require the Borrower to, and the Borrower shall
thereupon, deposit in a non-interest-bearing account with the Collateral Agent,
as Cash Collateral for its Obligations under the Loan Documents, an amount equal
to the maximum amount currently or at any time thereafter available to be drawn
on all outstanding Letters of Credit, and the Borrower hereby pledges to the
Collateral Agent and the Lenders, and grants to the Collateral Agent and the
Lenders a security interest in, all such cash as security for such Obligations.
Upon the curing of all Events of Default to the satisfaction of the Required
Lenders, the Collateral Agent shall return such Cash Collateral to the Borrower;
and

9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1.16 [Involuntary Proceedings] or
Section 9.1.17 [Voluntary Proceedings] shall occur, the Lenders shall be under
no further obligations to make Loans hereunder and the Issuing Lenders shall be
under no obligation to issue Letters of Credit and the unpaid principal amount
of the Loans then outstanding and all interest accrued thereon, any unpaid fees
and all other Indebtedness of the Borrower to the Lenders hereunder and
thereunder shall be immediately due and payable, without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived; and

9.2.3 Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, each Issuing Lender, and each of their respective Affiliates and
any participant of such Lender or Affiliate which has agreed in writing to be
bound by the provisions of Section 5.3 [Sharing of Payments by Lenders] is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such Issuing Lender or any such Affiliate or participant to or for the
credit or the account of any Loan Party against any and all of the Obligations
of such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, such Issuing Lender, Affiliate or participant,
irrespective of whether or not such Lender, Issuing Lender, Affiliate or
participant shall have made any demand under this Agreement or any other Loan
Document and although such Obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender or such
Issuing Lender different from the branch or office holding such deposit or
obligated on such Indebtedness. The rights of each Lender, each Issuing Lender
and their respective Affiliates and participants under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Lender or their respective Affiliates and participants
may have. Each Lender and each Issuing Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application; and

9.2.4 Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
Payment in Full, any and all proceeds received by the Administrative Agent
and/or Collateral Agent from any sale or other disposition of the Collateral, or
any part thereof, or the exercise of any other remedy by the Administrative
Agent, shall be applied as follows (and prior to the 2009 Senior Note
Redemption, subject in all respects to the terms and conditions of the
Collateral Trust Agreement):

(i) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, each Issuing Lender in its
capacity as such and the Swing Loan Lender in its capacity as such, ratably
among the Administrative Agent, the Issuing Lenders and Swing Loan Lender in
proportion to the respective amounts described in this clause First payable to
them;

 

114



--------------------------------------------------------------------------------

(ii) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

(iii) Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

(iv) Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and payment obligations then
owing under Lender-Provided Hedges, Lender-Provided Treasury Arrangements and
Lender-Provided Credit Arrangements, ratably among the Lenders, the Issuing
Lenders, and the Lenders or Affiliates of Lenders which provide Lender-Provided
Hedges, Lender-Provided Treasury Arrangements and Lender-Provided Credit
Arrangements, in proportion to the respective amounts described in this clause
Fourth held by them;

(v) Fifth, to the Administrative Agent for the account of the Issuing Lenders,
to Cash Collateralize any undrawn amounts under outstanding Letters of Credit;
and

(vi) Last, the balance, if any, to the Loan Parties or as required by Law.

Notwithstanding anything to the contrary in this Section 9.2.4, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty Agreement (including sums received
as a result of the exercise of remedies with respect to such Guaranty Agreement)
or from the proceeds of such Non-Qualifying Party’s Collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities; provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of Collateral from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 9.2.4.

9.2.5 Collateral Sharing. All Liens granted under the Security Agreement, the
Patent Trademark and Copyright Security Agreement, the Pledge Agreement, the
Collateral Assignment of Contract Rights and any other Loan Document (the
“Collateral Documents”) shall secure ratably and on a pari passu basis (i) the
Obligations in favor of the Administrative Agent and the Lenders hereunder,
(ii) the Obligations incurred by any of the Loan Parties in favor of

 

115



--------------------------------------------------------------------------------

any Lender, or any Affiliate of any Lender, which provides a Lender-Provided
Hedge, a Lender-Provided Treasury Arrangement or a Lender-Provided Credit
Arrangement (the “Hedge/Treasury/Credit Provider”), and (iii) prior to the 2009
Senior Note Redemption, the holders of the 2009 Notes. The Collateral Agent
under the Collateral Documents shall be deemed to serve and is appointed as the
collateral agent for the Hedge/Treasury/Credit Provider and the Lenders
hereunder, provided that subject to the terms and conditions of the Collateral
Trust Agreement, if applicable, the Collateral Agent shall comply with the
instructions and directions of the Administrative Agent (or the Lenders under
this Agreement to the extent that this Agreement or any other Loan Documents
empowers the Lenders to direct the Administrative Agent), as to all matters
relating to the Collateral, including the maintenance and disposition thereof.
No Hedge/Treasury/Credit Provider (except in its capacity as a Lender hereunder)
shall be entitled or have the power to direct or instruct the Collateral Agent
on all matters relating to the Collateral, including the maintenance and
disposition thereof or to control or direct in any manner the maintenance or
disposition of the Collateral.

9.2.6 Other Rights and Remedies. In addition to all of the rights and remedies
contained in this Agreement or in any of the other Loan Documents, the
Collateral Agent shall have all of the rights and remedies of a secured party
under the Uniform Commercial Code or other applicable Law, all of which rights
and remedies shall be cumulative and non-exclusive, to the extent permitted by
Law. The Collateral Agent and/or the Administrative Agent may, and upon the
request of the Required Lenders shall, exercise all post-default rights granted
to the Collateral Agent and/or the Administrative Agent and the Lenders under
the Loan Documents or applicable Law.

9.2.7 Notice of Sale. Any notice required to be given by the Collateral Agent of
a sale, lease, or other disposition of the Collateral or any other intended
action by the Administrative Agent and/or Collateral Agent, if given ten
(10) days prior to such proposed action, shall constitute commercially
reasonable and fair notice thereof to the Borrower.

10. ADMINISTRATIVE AGENT; COLLATERAL AGENT

10.1 The Administrative Agent.

10.1.1 Appointment and Authority. Each of the Lenders and each Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 10 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lenders, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.

10.1.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.

 

116



--------------------------------------------------------------------------------

Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

10.1.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a final
non-appealable judgment of a court of competent jurisdiction. The Administrative
Agent shall be deemed not to have knowledge of any Potential Default or Event of
Default unless and until notice describing such Potential Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of

 

117



--------------------------------------------------------------------------------

any condition set forth in Section 7 [Conditions of Lending and Issuance of
Letters of Credit] or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

10.1.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, increase or renewal of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Lender prior to the making of such Loan or the issuance,
extension, increase or renewal of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

10.1.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

10.1.6 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrower (so long as no Event of
Default has occurred and is continuing), to appoint a successor, such approval
not to be unreasonably withheld or delayed. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lenders, appoint a successor Administrative Agent;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to

 

118



--------------------------------------------------------------------------------

hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and each Issuing Lender directly, until such time as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section 10.1.6. Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 10 and Section 11.3 [Expenses; Indemnity; Damage Waiver] shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

If PNC resigns as Administrative Agent under this Section 10.1.6, PNC shall also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.

10.1.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each Issuing Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.1.8 No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the Administrative Agent, the Joint Lead Arrangers, the Co-Syndication
Agents, or the Co-Documentation Agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Lender hereunder.

10.1.9 Administrative Agent’s Fee. The Borrower shall pay to the Administrative
Agent the nonrefundable fees (the “Administrative Agent’s Fee”) under the terms
of a letter (the “Administrative Agent’s Letter”) between the Borrower and
Administrative Agent, as amended from time to time.

 

119



--------------------------------------------------------------------------------

10.1.10 Authorization to Release Collateral and Guarantors. The Lenders and
Issuing Lenders authorize the Administrative Agent to release (i) any Collateral
consisting of assets or equity interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted under Section 8.2.7 [Dispositions of
Assets or Subsidiaries] or Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], and (ii) any Guarantor from its obligations under the Guaranty
Agreement if the ownership interests in such Guarantor are sold or otherwise
disposed of or transferred to persons other than Loan Parties or Subsidiaries of
the Loan Parties in a transaction permitted under Section 8.2.7 [Dispositions of
Assets or Subsidiaries] or Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions].

10.1.11 No Reliance on Administrative Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

10.2 The Collateral Agent.

10.2.1 Appointment and Authority. Each of the Administrative Agent, Lenders and
the Issuing Lender hereby irrevocably appoints the Collateral Agent to act on
its behalf as the Collateral Agent hereunder and under the other Loan Documents
and authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section 10.2 are solely for the
benefit of the Lenders, the Administrative Agent, and the Issuing Lender, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions, except to the extent that such provisions
expressly provide that the Borrower or any of its Subsidiaries have rights set
forth below.

10.2.2 Rights as a Lender. After the 2009 Senior Note Redemption, the Person
serving as Collateral Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Collateral Agent and the term “Lender”, or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Collateral Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not the Collateral Agent
hereunder and without any duty to account therefor to the Lenders.

 

120



--------------------------------------------------------------------------------

10.2.3 Exculpatory Provisions. The Collateral Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Collateral
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Collateral Agent is
required to exercise as directed in writing by the Administrative Agent or
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Collateral Agent shall not be required to take any action that, in its opinion
or the opinion of its counsel, may expose the Collateral Agent to liability or
that is contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as Collateral Agent or any
of its Affiliates in any capacity.

The Collateral Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Administrative Agent and/or
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Collateral Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.1 [Modifications,
Amendments or Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable judgment. The
Collateral Agent shall be deemed not to have knowledge of any Potential Default
or Event of Default unless and until notice describing such Potential Default or
Event of Default is given to the Collateral Agent by the Borrower, the
Administrative Agent, a Lender or the Issuing Lender.

The Collateral Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Potential Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Collateral Agent.

 

121



--------------------------------------------------------------------------------

10.2.4 Reliance by Collateral Agent. The Collateral Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Collateral Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. The Collateral Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

10.2.5 Delegation of Duties. The Collateral Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the Collateral
Agent. The Collateral Agent and any such sub agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Section 10.2 shall apply to
any such sub agent and to the Related Parties of the Collateral Agent and any
such sub agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Collateral Agent.

10.2.6 Resignation of Collateral Agent. The Collateral Agent may at any time
give notice of its resignation to the Administrative Agent, the Lenders, the
Issuing Lender and the Borrower. Upon receipt of any such notice of resignation,
the Administrative Agents shall have the right, with approval from the Borrower
(so long as no Event of Default has occurred and is continuing), to appoint a
successor, such approval not to be unreasonably withheld or delayed. If no such
successor shall have been so appointed by the Administrative Agent and shall
have accepted such appointment within thirty (30) days after the retiring
Collateral Agent gives notice of its resignation, then the Collateral Agent may
on behalf of the Administrative Agent, the Lenders and the Issuing Lender,
appoint a successor Collateral Agent; provided that if the Collateral Agent
shall notify the Borrower and Administrative Agent that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and the retiring Collateral Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Collateral Agent on behalf of the Lenders or the Issuing Lender under any of the
Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security until such time as a successor Collateral Agent is
appointed). Upon the acceptance of a successor’s appointment as Collateral Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Collateral
Agent, and the retiring Collateral Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). After the
retiring Collateral Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Section 10.2 and Section 11.3 [Expenses;
Indemnity; Damage Waiver] shall continue in effect for the benefit of such
retiring Collateral Agent, its sub agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring Collateral Agent was acting as Collateral Agent.

 

122



--------------------------------------------------------------------------------

If the Person serving as Collateral Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law, by notice in writing to the Borrower and such
Person remove such Person as Collateral Agent and, in consultation with the
Borrower, appoint a successor.

10.2.7 Non-Reliance on Collateral Agent and Other Lenders. Each Lender, the
Administrative Agent and the Issuing Lender acknowledges that it has,
independently and without reliance upon the Collateral Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender, the Administrative Agent and the Issuing
Lender also acknowledges that it will, independently and without reliance upon
the Collateral Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

10.2.8 Authorization to Release Collateral and Guarantors. The Lenders and
Issuing Lenders authorize the Collateral Agent, to release (i) any Collateral
consisting of assets or equity interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted under Section 8.2.7 [Dispositions of
Assets or Subsidiaries] or Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], and (ii) any Guarantor from its obligations under the Guaranty
Agreement if the ownership interests in such Guarantor are sold or otherwise
disposed of or transferred to persons other than Loan Parties or Subsidiaries of
the Loan Parties in a transaction permitted under Section 8.2.7 [Dispositions of
Assets or Subsidiaries] or Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions].

11. MISCELLANEOUS

11.1 Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrower, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder; provided, however, that only the consent of the Lender(s) party to
any Lender-Provided Hedges, Lender-Provided Treasury Arrangements and
Lender-Provided Credit Arrangements shall be required with respect to
amendments, changes, waivers and consents to agreements related thereto. Any
such agreement, waiver or consent made with such written consent shall be
effective to bind all the Lenders and the Loan Parties; provided, that no such
agreement, waiver or consent may be made which will:

11.1.1 Increase of Commitment. Increase the amount of the Revolving Credit
Commitment or Term Loan Commitment of any Lender hereunder without the consent
of such Lender;

11.1.2 Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due

 

123



--------------------------------------------------------------------------------

date of any mandatory prepayment of a Loan), the Commitment Fee or any other fee
payable to any Lender, or reduce the principal amount of or the rate of interest
borne by any Loan or reduce the Commitment Fee or any other fee payable to any
Lender, without the consent of each Lender directly affected thereby;

11.1.3 Release of Collateral or Guarantor. Except for sales of assets or capital
stock permitted by Section 8.2.7 [Dispositions of Assets or Subsidiaries] and
releases of Guarantors and Collateral authorized under Section 8.2.9
[Subsidiaries, Partnerships and Joint Ventures], release all or substantially
all of the Collateral or any Guarantor from its Obligations under the Guaranty
Agreement without the consent of all Lenders (other than Defaulting Lenders); or

11.1.4 Miscellaneous. Amend the definition of “Optional Currency” or
Section 2.12.4(iii) [European Monetary Union; Requests for Additional Optional
Currencies], Section 5.2 [Pro Rata Treatment of Lenders], Section 10.1.3
[Exculpatory Provisions] or Section 5.3 [Sharing of Payments by Lenders] or this
Section 11.1, alter any provision regarding the pro rata treatment of the
Lenders or requiring all Lenders to authorize the taking of any action or reduce
any percentage specified in the definition of Required Lenders, in each case
without the consent of all of the Lenders;

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent, the Issuing Lenders, or the
Swing Loan Lender may be made without the written consent of the Administrative
Agent, the Issuing Lenders or the Swing Loan Lender, as applicable, and
provided, further that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 11.1.1 through 11.1.4 above, the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each, a “Non-Consenting
Lender”), then the Borrower shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6.2 [Replacement of a Lender]. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender, and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

124



--------------------------------------------------------------------------------

11.2 No Implied Waivers; Cumulative Remedies. No course of dealing and no delay
or failure of the Administrative Agent or any Lender in exercising any right,
power, remedy or privilege under this Agreement or any other Loan Document shall
affect any other or future exercise thereof or operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any further exercise
thereof or of any other right, power, remedy or privilege. The rights and
remedies of the Administrative Agent and the Lenders under this Agreement and
any other Loan Documents are cumulative and not exclusive of any rights or
remedies which they would otherwise have.

11.3 Expenses; Indemnity; Damage Waiver.

11.3.1 Costs and Expenses. The Borrower shall pay (i) all out of pocket expenses
incurred by the Administrative Agent, Collateral Agent and their Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses incurred by the Issuing Lenders in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all out of pocket expenses
incurred by the Administrative Agent and Collateral Agent, any Lender or any
Issuing Lender (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or any Issuing Lender), and shall pay all
fees and time charges for attorneys who may be employees of the Administrative
Agent and Collateral Agent, any Lender or any Issuing Lender, in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit, and
(iv) all reasonable out-of-pocket expenses of the Administrative Agent’s regular
employees and agents engaged periodically to perform audits of the Loan Parties’
books, records and business properties.

11.3.2 Indemnification by the Borrower. The Borrower shall indemnify the
Collateral Agent, the Administrative Agent (and any sub-agent thereof), each
Lender and each Issuing Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance or nonperformance by the parties
hereto of their respective obligations and enforcement hereunder or thereunder
or the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) breach of
representations, warranties or covenants of the Borrower

 

125



--------------------------------------------------------------------------------

under the Loan Documents, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, including any such
items or losses relating to or arising under Environmental Laws or pertaining to
environmental matters, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 11.3.2
[Indemnification by the Borrower] shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

11.3.3 Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 11.3.1 [Costs and
Expenses] or 11.3.2 [Indemnification by the Borrower] to be paid by it to the
Collateral Agent or Administrative Agent (or any sub-agent thereof), the Issuing
Lenders or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Collateral Agent and Administrative Agent (or any such
sub-agent), the Issuing Lenders or such Related Party, as the case may be, such
Lender’s Ratable Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Collateral Agent, the Administrative Agent (or any such sub-agent)
or an Issuing Lender in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such sub-agent)
or Issuing Lender in connection with such capacity.

11.3.4 Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 11.3.2
[Indemnification by Borrower] shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

11.3.5 Payments. All amounts due under this Section shall be payable not later
than ten (10) days after demand therefor.

11.4 Holidays. Whenever payment of a Loan to be made or taken hereunder shall be
due on a day which is not a Business Day such payment shall be due on the next
Business Day (except as

 

126



--------------------------------------------------------------------------------

provided in Section 4.2 [Interest Periods]) and such extension of time shall be
included in computing interest and fees, except that the Loans shall be due on
the Business Day preceding the Expiration Date if the Expiration Date is not a
Business Day. Whenever any payment or action to be made or taken hereunder
(other than payment of the Loans) shall be stated to be due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, and such extension of time shall not be included in
computing interest or fees, if any, in connection with such payment or action.

11.5 Notices; Effectiveness; Electronic Communication.

11.5.1 Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B), or (iii) with respect to the Collateral
Agent prior to the 2009 Senior Note Redemption, at the address of the Collateral
Trustee set forth in the Collateral Trust Agreement.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.

11.5.2 Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent or Collateral Agent,
as applicable; provided that the foregoing shall not apply to notices to any
Lender or any Issuing Lender if such Lender or such Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, Collateral Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent and/or Collateral Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

11.5.3 Change of Address, Etc. Any party hereto may change its address, e mail
address or telecopier number for notices and other communications hereunder by
notice to the other parties hereto.

 

127



--------------------------------------------------------------------------------

11.6 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

11.7 Duration; Survival. All representations and warranties of the Loan Parties
contained herein or made in connection herewith shall survive the execution and
delivery of this Agreement, the completion of the transactions hereunder and
Payment In Full. All covenants and agreements of the Borrower contained herein
relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Section 5 [Payments] and Section 11.3 [Expenses; Indemnity; Damage
Waiver], shall survive Payment In Full. All other covenants and agreements of
the Loan Parties shall continue in full force and effect from and after the date
hereof and until Payment In Full.

11.8 Successors and Assigns.

11.8.1 Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent, Collateral Agent and each Lender and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an assignee in accordance with the provisions of Section 11.8.2 [Assignments by
Lenders], (ii) by way of participation in accordance with the provisions of
Section 11.8.4 [Participations], or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.8.5 [Certain
Pledges; Successors and Assigns Generally] (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.8.4
[Participations] and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

11.8.2 Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(a) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

128



--------------------------------------------------------------------------------

(b) in any case not described in clause (i)(a) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Commitment of the assigning
Lender, or $1,000,000, in the case of the Term Loan of such assigning Lender,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and:

(a) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

(b) the consent of the Issuing Lenders (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(iv) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

129



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[Euro-Rate Unascertainable; Etc.], 5.8 [Increased Costs], and 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.8.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].

11.8.3 Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain a record of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time. Such register shall
be conclusive, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is in such register pursuant to the terms hereof as
a Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. Such register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

11.8.4 Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, and the Issuing Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.1.2
[Extension of Payment, Etc.], or 11.1.3 [Release of Collateral or Guarantor]
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 4.4 [Euro-Rate Unascertainable, Etc.],
5.8 [Increased Costs], 5.10 [Indemnity] and 5.9 [Taxes] (subject to the
requirements and limitations therein, including the requirements under

 

130



--------------------------------------------------------------------------------

Section 5.9.7 [Status of Lenders] (it being understood that the documentation
required under Section 5.9.7 [Status of Lenders] shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.8.2 [Assignments by
Lenders]; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.6.2 [Replacement of a Lender] and Section 5.6.3
[Designation of a Different Lending Office] as if it were an assignee under
Section 11.8.2 [Assignments by Lenders]; and (B) shall not be entitled to
receive any greater payment under Sections 5.8 [Increased Costs] or 5.9 [Taxes],
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 5.6.2 [Replacement of a
Lender] and Section 5.6.3 [Designation of Different Lending Office] with respect
to any Participant. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.2.3 [Set-off] as though it were a
Lender; provided that such Participant agrees to be subject to Section 5.3
[Sharing of Payments by Lenders] as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

11.8.5 Certain Pledges; Successors and Assigns Generally. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

11.9 Confidentiality.

11.9.1 General. Each of the Administrative Agent, the Lenders and the Issuing
Lenders agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any

 

131



--------------------------------------------------------------------------------

regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (vii) with the consent of the Borrower or (viii) to the extent such
Information (Y) becomes publicly available other than as a result of a breach of
this Section or (Z) becomes available to the Administrative Agent, any Lender,
any Issuing Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower or the other Loan Parties. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

11.9.2 Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.9.1
[General].

11.10 Counterparts; Integration; Effectiveness.

11.10.1 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof including
any prior confidentiality agreements and commitments. Except as provided in
Section 7 [Conditions Of Lending And Issuance Of Letters Of Credit], this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

132



--------------------------------------------------------------------------------

11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

11.11.1 Governing Law. This Agreement shall be deemed to be a contract under the
Laws of the State of New York without regard to its conflict of laws principles.
Each standby Letter of Credit issued under this Agreement shall be subject
either to the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (“UCP”) or the rules of the International Standby
Practices (ICC Publication Number 590) (“ISP98”), as determined by the Issuing
Lenders, and each trade Letter of Credit shall be subject to UCP, and in each
case to the extent not inconsistent therewith, the Laws of the State of New York
without regard to its conflict of laws principles.

11.11.2 SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

11.11.3 WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.11. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

 

133



--------------------------------------------------------------------------------

11.11.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

11.11.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.12 USA Patriot Act Notice. Each Lender that is subject to the USA Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Loan Parties that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of Loan Parties and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA Patriot Act.

11.13 Joinder of Guarantors. Any Subsidiary of the Borrower which is required to
join this Agreement as a Guarantor pursuant to Section 8.2.9 [Subsidiaries,
Partnerships and Joint Ventures] shall execute and deliver to the Administrative
Agent (i) a Guarantor Joinder in substantially the form attached hereto as
Exhibit 1.1(G)(1) pursuant to which it shall join as a Guarantor each of the
documents to which the Guarantors are parties; (ii) documents in the forms
described in Section 7.1 [First Loans] modified as appropriate to relate to such
Subsidiary; and (iii) documents necessary to grant and perfect Prior Security
Interests to the Collateral Agent for the benefit of the Lenders in all
Collateral held by such Subsidiary. Unless required to be delivered sooner
pursuant to the provisions hereof, the Loan Parties shall deliver such Guarantor
Joinder and related documents to the Administrative Agent within five
(5) Business Days after the date of the filing of such Subsidiary’s articles of
incorporation or constitution if the Subsidiary is a corporation, the date of
the filing of its certificate of limited partnership if it is a limited
partnership or the date of its organization if it is an entity other than a
limited partnership or corporation.

11.14 Funding by Branch, Subsidiary or Affiliate.

11.14.1 Notional Funding. Each Lender shall have the right from time to time,
without notice to the Borrower, to deem any branch, Subsidiary or Affiliate
(which for the

 

134



--------------------------------------------------------------------------------

purposes of this Section 11.14 shall mean any corporation or association which
is directly or indirectly controlled by or is under direct or indirect common
control with any corporation or association which directly or indirectly
controls such Lender) of such Lender to have made, maintained or funded any Loan
to which the Euro-Rate Option applies at any time, provided that immediately
following (on the assumption that a payment were then due from the Borrower to
such other office), and as a result of such change, the Borrower would not be
under any greater financial obligation pursuant to Section 2.12.4(ii)
[Additional Compensation in Certain Circumstances] than it would have been in
the absence of such change. Notional funding offices may be selected by each
Lender without regard to such Lender’s actual methods of making, maintaining or
funding the Loans or any sources of funding actually used by or available to
such Lender.

11.14.2 Actual Funding. Each Lender shall have the right from time to time to
make or maintain any Loan by arranging for a branch, Subsidiary or Affiliate of
such Lender to make or maintain such Loan subject to the last sentence of this
Section 11.14.2. If any Lender causes a branch, Subsidiary or Affiliate to make
or maintain any part of the Loans hereunder, all terms and conditions of this
Agreement shall, except where the context clearly requires otherwise, be
applicable to such part of the Loans to the same extent as if such Loans were
made or maintained by such Lender, but in no event shall any Lender’s use of
such a branch, Subsidiary or Affiliate to make or maintain any part of the Loans
hereunder cause such Lender or such branch, Subsidiary or Affiliate to incur any
cost or expenses payable by the Borrower hereunder or require the Borrower to
pay any other compensation to any Lender (including any expenses incurred or
payable pursuant to Section 2.12.4(ii) [Additional Compensation in Certain
Circumstances]) which would otherwise not be incurred.

11.14.3 Collateral Trust Agreement. Each Lender hereby authorizes the
Administrative Agent and Collateral Agent on behalf of such Lender to execute
the Collateral Trust Agreement. Each Lender by execution of this Agreement
expressly agrees to the provisions of, and to be bound by the terms and
provisions of, the Collateral Trust Agreement.

11.14.4 Right to Realize on Collateral and Enforce Guaranty. Anything contained
in any of the Loan Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent, the Collateral Agent and each Lender and each Issuing
Lender hereby agree that no Lender shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
the Administrative Agent on behalf of Lenders in accordance with the terms
hereof and all powers, rights and remedies under Collateral Documents may be
exercised solely by Collateral Agent.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOLLOW]

 

135



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

BORROWER: KOPPERS INC. By:  

/s/ Louann E. Tronsberg-Deihle

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer GUARANTORS: KOPPERS
HOLDINGS INC. KOPPERS DELAWARE, INC. KOPPERS ASIA LLC KOPPERS CONCRETE PRODUCTS,
INC. CONCRETE PARTNERS, INC. By:  

/s/ Louann E. Tronsberg-Deihle

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer KOPPERS WORLD-WIDE
VENTURES CORPORATION By:  

/s/ Louann E. Tronsberg-Deihle

Name:   Louann E. Tronsberg-Deihle Title:   Vice President KOPPERS VENTURES LLC
By:  

/s/ Louann E. Tronsberg-Deihle

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer and Assistant Secretary



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

ADMINISTRATIVE AGENT AND LENDERS: PNC BANK, NATIONAL ASSOCIATION, as a Lender
and as Administrative Agent By:  

/s/ Tracy J. DeCock

Name:   Tracy J. DeCock Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as Co-Syndication Agent
By:  

/s/ J. Barrett Donovan

Name:   J. Barrett Donovan Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

BANK OF AMERICA, N.A., as a Lender and as Co-Syndication Agent By:  

/s/ Joseph E. Flynn

Name:   Joseph E. Flynn Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

CITIZENS BANK OF PENNSYLVANIA, as a Lender and as Co-Syndication Agent By:  

/s/ Philip R. Medsger

Name:   Philip R. Medsger Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

FIFTH THIRD BANK, as a Lender and as Co-Documentation Agent By:  

/s/ Michael S. Barnett

Name:   Michael S. Barnett Title:   Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Marcus M. Tarkington

Name:   Marcus M. Tarkington Title:   Director DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender By:  

/s/ Michael Shannon

Name:   Michael Shannon Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

BARCLAYS BANK PLC, as a Lender By:  

/s/ Ann E. Sutton

Name:   Ann E. Sutton Title:   Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Mustafa Khan

Name:   Mustafa Khan Title:   Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

BMO HARRIS BANK N.A., as a Lender By:  

/s/ Edward McGuire

Name:   Edward McGuire Title:   Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

FIRST NIAGARA BANK, N. A., as a Lender By:  

/s/ Brad Johnston

Name:   Brad Johnston Title:   Assistant Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

FIRST NATIONAL BANK OF PENNSYLVANIA, as a Lender By:  

/s/ Dennis F. Lennon

Name:   Dennis F. Lennon Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

THE HUNTINGTON NATIONAL BANK, as a Lender By:  

/s/ Michael Kiss

Name:   Michael Kiss Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

FIRST COMMONWEALTH BANK, as a Lender By:  

/s/ Joseph P. Hynds

Name:   Joseph P. Hynds Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

TRISTATE CAPITAL BANK, as a Lender By:  

/s/ Paul J. Oris

Name:   Paul J. Oris Title:   Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID—

VARIABLE PRICING AND LETTER OF CREDIT

FEES BASED ON TOTAL SECURED LEVERAGE RATIO

 

Level

  

Total Secured Leverage Ratio

   Commitment
Fee     Letter of
Credit Fee     Base Rate
Spread     Euro-Rate
Spread   I    Greater than or equal to 3.00 to 1.00      0.375 %      3.25 %   
  2.25 %      3.25 %  II    Less than 3.00 to 1.00 but greater than or equal to
2.50 to 1.00      0.375 %      3.00 %      2.00 %      3.00 %  III    Less than
2.50 to 1.00 but greater than or equal to 2.00 to 1.00      0.250 %      2.75 % 
    1.75 %      2.75 %  IV    Less than 2.00 to 1.00 but greater than or equal
to 1.50 to 1.00      0.250 %      2.50 %      1.50 %      2.50 %  V    Less than
1.50 to 1.00      0.200 %      2.25 %      1.25 %      2.25 % 

For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee Rate:

(a) The Applicable Margin, the Applicable Commitment Fee Rate and the Applicable
Letter of Credit Fee Rate shall be determined on the Closing Date based on the
Total Secured Leverage Ratio computed on such date (after giving effect to the
Osmose Transactions) pursuant to a Compliance Certificate to be delivered on the
Closing Date.

(b) The Applicable Margin, the Applicable Commitment Fee Rate and the Applicable
Letter of Credit Fee Rate shall be recomputed as of (i) the end of each fiscal
quarter ending after the Closing Date and (ii) if Holdings elects to do so, the
date of the consummation of the Qualified Note Issuance, based on the Total
Secured Leverage Ratio as of such quarter end or date of consummation, as the
case may be. Any increase or decrease in the Applicable Margin, Applicable
Commitment Fee Rate or the Applicable Letter of Credit Fee Rate computed as of
(i) a quarter end shall be effective on the date on which the Compliance
Certificate evidencing such computation is due to be delivered under
Section 8.3.3 [Certificate of Borrower] and (ii) the date of the consummation of
the Qualified Note Issuance shall be effective on the date on which the
Compliance Certificate evidencing such computation is delivered to the
Administrative



--------------------------------------------------------------------------------

Agent, except that any changes in pricing levels relating to outstanding
Borrowing Tranches of Optional Currency Loans shall be effective upon the
expiration of the current Interest Period with respect to such Borrowing
Tranches. If a Compliance Certificate is not delivered when due in accordance
with such Section 8.3.3, then the rates in Level I shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered.

(c) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Total Secured Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Total Secured Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or any Issuing Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or any Issuing Lender, as the case may be, under Section 2.9 [Letter
of Credit Subfacility] or Section 4.3 [Interest After Default] or Section 9
[Default]. The Borrower’s obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

   Amount of
Commitment
for Revolving
Credit Loans      Amount of
Commitment
for Term Loans      Commitment      Ratable Share  

Name:

   PNC Bank, National Association    $ 62,500,000       $ 37,500,000       $
100,000,000         12.500000000 % 

Address:

  

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222

           

Attention:

   Tracy J. DeCock, Senior Vice President            

Email:

   tracy.decock@pnc.com            

Telephone:

Telecopy:

  

412-762-9999

412-762-4718

           

 

with a copy to:

 

           

Name:

   PNC Agency Services            

Address:

  

PNC Bank, National Association

PNC Firstside Center

500 First Avenue

Pittsburgh, Pennsylvania 15219

           

Attention:

Email:

Telephone:

Telecopy:

  

Trina Barkley

trina.barkley@pnc.com

412-768-0423

412-762-8672

           

Name:

   Wells Fargo Bank, National Association    $ 51,562,500       $ 30,937,500   
   $ 82,500,000         10.312500000 % 

Address:

  

Four Gateway Center

444 Liberty Avenue, Suite 1400

Pittsburgh, PA 15222

           

Attention:

Email:

Telephone:

  

J. Barrett Donovan

Barrett.Donovan@wellsfargo.com

(412) 454-4603

           

Telecopy:

              

Name:

   Bank of America, N.A.    $ 51,562,500       $ 30,937,500       $ 82,500,000
        10.312500000 % 

Address:

  

1600 JFK Blvd., Suite 1100

Philadelphia, PA 19103

           

Attention:

Email:

Telephone:

Telecopy:

  

Joseph E. Flynn

joseph.flynn@baml.com

(267) 675-0214

(212) 909-8551

           



--------------------------------------------------------------------------------

Lender

   Amount of
Commitment
for Revolving
Credit Loans      Amount of
Commitment
for Term Loans      Commitment      Ratable Share  

Name:

   Citizens Bank of Pennsylvania    $ 51,562,500       $ 30,937,500       $
82,500,000         10.312500000 % 

Address:

  

525 William Penn Place, PW 2625

Pittsburgh, PA 15219

           

Attention:

Email:

Telephone:

Telecopy:

  

Philip R. Medsger

philip.r.medsger@rbscitizens.com

(412) 867-2384

(412) 867-2223

           

Name:

   Fifth Third Bank    $ 51,562,500       $ 30,937,500       $ 82,500,000      
  10.312500000 % 

Address:

  

38 Fountain Square Plaza

MD: 109058

Cincinnati, OH 45263

           

Attention:

Email:

Telephone:

Telecopy:

  

Rachel Bonomo

Rachel.Bonomo@53.com

(513) 534-6169

(513) 534-6523

           

Name:

   Deutsche Bank AG New York Branch    $ 51,562,500       $ 30,937,500       $
82,500,000         10.312500000 % 

Address:

  

60 Wall Street

New York, NY 10005-2836

           

Attention:

Email:

Telephone:

Telecopy:

  

Marcus Tarkington

marcus.tarkington@db.com

(212) 250-6153

(212)553-3080

           

Name:

   Barclays Bank PLC    $ 51,562,500       $ 30,937,500       $ 82,500,000      
  10.312500000 % 

Address:

  

745 Seventh Avenue, 27th Floor

New York, NY 10019

           

Attention:

Email:

Telephone:

Telecopy:

  

May Huang

May.Huang@Barclays.com

(212) 526-0787

(212) 526-5115

           

 

with a copy to:

 

           

Name:

   US Loan Operations            

Address:

  

Barclays Bank PLC

200 Park Avenue

New York, NY 10166

           

Attention:

Email:

  

Tunde Malomo

19725355728@tls.ldsprod.com

tunde.malomo@barclays.com

           

Telephone:

Telecopy:

  

(212) 320-7520

(972) 535-5728

           



--------------------------------------------------------------------------------

Name:

   The Bank of Tokyo-Mitsubishi UFJ, LTD.    $ 31,250,000       $ 18,750,000   
   $ 50,000,000         6.250000000 % 

Address:

  

1251 Avenue of the Americas

New York, NY 10020-1104

           

Attention:

Email:

Telephone:

Telecopy:

  

Mustafa Khan

mukhan@us.mufg.jp

(212) 782-4458

           

Name:

   BMO Harris Bank N.A.    $ 21,875,000       $ 13,125,000       $ 35,000,000   
     4.375000000 % 

Address:

  

111 West Monroe Street

Chicago, IL 60603

           

Attention:

Email:

Telephone:

Telecopy:

  

Edward McGuire

edward.mcguire@bmo.com

(312) 293-8362

(312) 293-4327

           

Name:

   First Niagara Bank, N.A.    $ 21,875,000       $ 13,125,000       $
35,000,000         4.375000000 % 

Address:

  

726 Exchange Street, 9th Floor

Buffalo, NY 14210

           

Attention:

Email:

  

Paula Taggart / Amy Norsen

paula.taggart@fnfg.com

amy.norsen@fnfg.com

           

Telephone:

Telecopy:

  

(716) 819-5754 / (716) 819-5808

(716) 819-5156

           

Name:

   First National Bank of Pennsylvania    $ 18,750,000       $ 11,250,000      
$ 30,000,000         3.750000000 % 

Address:

  

4148 East State Street

Hermitage, PA 16148

           

Attention:

Email:

Telephone:

Telecopy:

  

Dennis F. Lennon

Lennon@fnb-corp.com

(412) 395-2042

(412) 231-3584

           

Name:

   The Huntington National Bank    $ 12,500,000       $ 7,500,000       $
20,000,000         2.500000000 % 

Address:

  

801 West Big Beaver Road

Troy, MI 48084

           

Attention:

Email:

Telephone:

Telecopy:

  

Jackie Compau

jackllyn.compau@huntington.com

(248) 637-7426

           

Name:

   First Commonwealth Bank    $ 12,500,000       $ 7,500,000       $ 20,000,000
        2.500000000 % 

Address:

  

437 Grant Street

Frick Building, Suite 1600

Pittsburgh, PA 15219

           

Attention:

Email:

Telephone:

Telecopy:

  

Joseph P. Hynds

JHynds@fcbanking.com

(412) 690-2138

(412) 690-2206

           



--------------------------------------------------------------------------------

Name:

   TriState Capital Bank    $ 9,375,000       $ 5,625,000       $ 15,000,000   
     1.875000000 % 

Address:

  

One Oxford Centre

Suite 2700

301 Grant Street

Pittsburgh, PA 15219

           

Attention:

Email:

Telephone:

Telecopy:

  

Paul J. Oris

poris@tscbank.com

(412) 304-0344

(412) 304-0391

                 

 

 

    

 

 

    

 

 

    

 

 

 

TOTAL

   $ 500,000,000       $ 300,000,000       $ 800,000,000         100.000000000
%       

 

 

    

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 2 - Addresses for Notices to Borrower and Guarantors:

ADMINISTRATIVE AGENT

 

Name:    PNC Bank, National Association Address:    Three PNC Plaza    225 Fifth
Avenue    Pittsburgh, Pennsylvania 15222 Attention:    Tracy J. DeCock, Senior
Vice President Email:    tracy.decock@pnc.com Telephone:    412-762-9999
Telecopy:    412-762-4718 with a copy to: Name:    PNC Agency Services Address:
   PNC Bank, National Association    PNC Firstside Center    500 First Avenue   
Pittsburgh, Pennsylvania 15219 Attention:    Trina Barkley Email:   
trina.barkley@pnc.com Telephone:    412-762-0423 Telecopy:    412-762-8672
BORROWER: Name:    Koppers Inc. Address:    436 Seventh Avenue    Pittsburgh,
Pennsylvania 15219 Attention:    Louann E. Tronsberg-Deihle Email:   
Tronsberg-DeihleLE@koppers.com Telephone:    412-227-2472 Telecopy:   
412-227-2159



--------------------------------------------------------------------------------

GUARANTORS:

 

Name:    [Name]    c/o Koppers Inc. Address:    436 Seventh Avenue   
Pittsburgh, Pennsylvania 15219 Attention:    Louann E. Tronsberg-Deihle Email:
   Tronsberg-DeihleLE@koppers.com Telephone:    412-227-2472 Telecopy:   
412-227-2159



--------------------------------------------------------------------------------

Schedule 1.1(E)

EXCLUDED SUBSIDIARIES

Koppers Mauritius

Koppers (Beijing) Chemical Co Ltd (China)

Koppers (China) Carbon & Chemical Co Ltd (China)

Tangshan Koppers Kailuan Carbon Chemical Co., Ltd (China)

Koppers India Carbon Materials and Chemicals Pte Ltd (China)

Koppers (Tianjin) Trading Co. Ltd (China)

Koppers (Jiangsu) Carbon Chemical Co. Ltd (China)

SIA Osmose Russia

Osmose Spain S.L.

Protim Abrasives Ltd.

Injecta Osmose Ltd.

Protim Ltd.

B.C. Clean Wood Preservers, Ltd.

Celcure Svenska AB

Celcure Ltd.

Protim International Ltd.



--------------------------------------------------------------------------------

SCHEDULE 1.1(L)

LANDLORD’S WAIVERS - LOCATIONS

None



--------------------------------------------------------------------------------

SCHEDULE 1.1(P)

PERMITTED LIENS

None



--------------------------------------------------------------------------------

SCHEDULE 2.9.1

EXISTING LETTERS OF CREDIT

 

OUTSTANDING LETTERS OF CREDIT   As Of 8/4/14  

LC #

  

Beneficiary

   Issue
Date      Expire
Date      Outstanding
Amount  

Koppers Holdings, Inc

           

18116119-00-000

  

National Union Fire Insurance Company

     05/12/03         11/01/15         4,883,658.00   

Koppers Assurance

           

18100260

  

South Carolina Department of Insurance

     07/28/04         11/01/15         2,250,000.00   

257454

  

National Union Fire Insurance Company

     05/12/03         11/01/15         1,948,364.00   

Koppers Inc

           

S017929

  

Bank of Tokyo

     11/05/13         11/05/18         32,011,524.15   

S500037N

  

Bank of Tokyo

        11/05/18         6,466,109.50   

Osmose Holdings

           

LC #

           

SB1513350001

  

HSBC Brazil

     8/16/2012         12/31/2014         1,200,000.00               

 

 

    

TOTAL US STANDBY and DOCUMENTARY LETTERS OF CREDIT

  

     48,759,655.65               

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.1

QUALIFICATIONS TO DO BUSINESS

 

    

Jurisdiction of

Incorporation/Organization

  

Certain Jurisdictions in which

Qualified to do Business as

Foreign Corporation

Koppers Inc.    Pennsylvania    Alabama, Arkansas, California, Colorado,
Connecticut, Delaware, District of Columbia, Florida, Georgia, Illinois,
Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts,
Michigan, Minnesota (as Koppers Inc.), Mississippi, Missouri, Nebraska, Nevada,
New Hampshire, New Jersey, New York (as Koppers Industries, Inc.), North
Carolina, Ohio, Oklahoma, Oregon, South Carolina, Tennessee, Texas, Virginia,
Washington, West Virginia, Wisconsin Koppers World-Wide Ventures Corporation   
Delaware    Koppers Delaware, Inc.    Delaware    Koppers Assurance, Inc.   
South Carolina    Koppers Asia LLC    Delaware    Koppers Holdings Inc.   
Pennsylvania    Koppers Ventures LLC    Delaware    Koppers Concrete Products,
Inc.    Delaware    Ohio Concrete Partners, Inc.    Delaware    Koppers
Australia Holding Company Pty Ltd    Australia (Victoria)    Koppers Australia
Pty Limited    Australia (NSW)    Koppers Wood Products Pty. Ltd.    Australia
(NWS)    Philippines Koppers Carbon Materials & Chemicals Pty Ltd.    Australia
(NSW)    Continental Carbon Australia Pty Ltd.    Australia (NSW)    1Koppers
Shipping Pty Ltd.    Australia (NSW)    Koppers Ashcroft Inc.    Canada (British
Columbia)    Koppers Europe ApS    Denmark    Koppers Denmark ApS    Denmark   
Koppers Tar Tech International ApS (formerly Koppers Trading Denmark A/S)   
Denmark    Koppers European Holdings ApS    Denmark    Koppers Poland Sp. z.o.o
   Poland (limited liability company)    Koppers UK Holding Ltd.    English
Limited Corporation    Koppers UK Limited    English Limited Corporation   
Koppers UK Transport Limited    English Limited Corporation   



--------------------------------------------------------------------------------

    

Jurisdiction of

Incorporation/Organization

  

Certain Jurisdictions in which

Qualified to do Business as

Foreign Corporation

Koppers Specialty Chemicals Limited    English Limited Corporation    Koppers
Luxembourg Sarl    Luxembourg    Koppers International B.V.    The Netherlands
(private limited liability company)    Koppers Netherlands B.V.    The
Netherlands (private limited liability company)    Koppers World-Wide Holdings
C.V.    The Netherlands (Limited Partnership)    Tankrederij J.A. van Seumeren
B.V.    The Netherlands (private limited liability company)   

 

1 In process of being dissolved

 

Osmose Entity

  

Jurisdiction of

Organization

  

Jurisdictions of

Qualification

Osmose, Inc.    New York    Georgia       Michigan       South Carolina      
Tennessee       Washington Osmose Railroad Services, Inc.    Delaware    Alabama
      Arizona       Arkansas       California       Colorado



--------------------------------------------------------------------------------

    Connecticut     District of Columbia     Florida     Georgia     Idaho    
Illinois     Indiana     Iowa     Kansas     Kentucky     Louisiana     Maine  
  Maryland     Massachusetts     Michigan     Minnesota     Mississippi    
Missouri     Montana     Nebraska     Nevada



--------------------------------------------------------------------------------

    New Hampshire     New Jersey     New Mexico     North Carolina     North
Dakota     Ohio     Oklahoma     Oregon     Pennsylvania     Rhode Island    
South Carolina     South Dakota     Tennessee     Texas     Utah     Vermont    
Virginia     Washington     West Virginia     Wisconsin     Wyoming



--------------------------------------------------------------------------------

Subsidiaries of

Osmose, Inc.

  

Jurisdiction of

Organization

  

Jurisdiction(s) of

Qualification

Osmose-Nevada Limited-Liability Company    Nevada    Wood Protection Management
LLC    Nevada    Osmose Denmark A/S    Denmark    Osmose Australia Pty Ltd.   
Australia    Osmose Thailand Pty. Ltd.    Thailand    Protim Solignum Sdn Bhd   
Malaysia    Osmose Chile Limitada    Chile    Protim Solignum Ltd.    United
Kingdom    Osmose NZ, LLC    New York    Timber Specialties Co.    Nova Scotia,
Canada    Registered agents in Ontario, Alberta, British Columbia, Manitoba,
Newfoundland, Quebec and Saskatchewan Wood Protection LP    Texas    AB Osmose
Finland Oy    Finland    Osmose Sweden AB    Sweden    Osmose Norway AS   
Norway   



--------------------------------------------------------------------------------

Osmose Deutschland GmbH    Germany    SIA Osmose Latvia    Latvia    Protim
Solignum South Africa Pty Ltd.    South Africa    Osmose New Zealand    New
Zealand    Mattersmiths Technologies Ltd.    New Zealand    Mattersmiths
Holdings Ltd.    New Zealand    Protim Osmose Ltd.    Ireland    Technologias
DeMadeiras Brasileiras Comerico De Preservantes Ltda.    Brazil    1172 North
Thomas, LLC    Delaware    Tennessee Retratar Espana S.L. (inactive)    Spain   



--------------------------------------------------------------------------------

SCHEDULE 6.1.3

SUBSIDIARIES1

 

Subsidiary Name

  

Jurisdiction of

Incorporation/

Organization

  

Authorized

Capital Stock

  

Issued and

Outstanding
Shares of Capital

Stock

  

Holders of Issued

and Outstanding

Shares of Capital

Stock

Borrower’s United States Subsidiaries:          Concrete Partners, Inc.   
Delaware Corporation    1,000 shares of common stock are currently authorized.
   1,000 shares of common stock are currently issued.    Koppers Inc. owns 100%
of the common stock of Concrete Partners, Inc. Koppers Asia LLC    Delaware
limited liability company    None    None    Koppers Inc. owns 100% of the
membership interest in Koppers Asia LLC Koppers Assurance, Inc.    South
Carolina corporation    100,000 shares of common stock are currently authorized.
   50,000 shares of common stock are currently issued.    Koppers Inc. owns 100%
of the common stock of Koppers Assurance, Inc. Koppers Concrete Products, Inc.
   Delaware corporation    1,000 shares of common stock are currently
authorized.    1,000 shares of common stock are currently issued.    Koppers
Inc. owns 100% of the common stock of Koppers Concrete Products, Inc. Koppers
Delaware, Inc.    Delaware corporation    1,000 shares of common stock are
currently authorized.    1,000 shares of common stock are currently issued.   
Koppers Inc. owns 100% of the common stock of Koppers Delaware, Inc. Koppers
Ventures LLC    Delaware limited liability company    None    None    Koppers
World-Wide Ventures Corporation owns 100% of the membership interest in Koppers
Ventures LLC Koppers World-Wide Ventures Corporation    Delaware corporation   
1,000 shares of common stock are currently authorized.    1,000 shares of common
stock are currently issued.    Koppers Inc. owns 100% of the common stock of
Koppers World-Wide Ventures Corporation

 

1  There are no options, warrants or other rights outstanding to purchase any of
the Subsidiary Shares set forth on this Schedule 6.1.3.



--------------------------------------------------------------------------------

Subsidiary Name

  

Jurisdiction of

Incorporation/

Organization

  

Authorized

Capital Stock

  

Issued and

Outstanding
Shares of Capital

Stock

  

Holders of Issued

and Outstanding

Shares of Capital

Stock

Borrower’s Australian Subsidiaries: Koppers Australia Holding Company Pty Ltd.
   Australian corporation (Victoria)    12 Ordinary Shares    12 Ordinary Shares
$1 each fully paid    Koppers World-Wide Ventures Corporation owns 100% of the
common stock of Koppers Australia Holding Co. Pty Ltd. Koppers Australia Pty
Ltd.    Australian corporation (NSW)       12,375,000 of ordinary shares of
common stock are currently issued and 2,183,824 non-voting C shares    Koppers
Australia Holding Company Pty Ltd. currently owns 100% of the ordinary shares of
common stock of Koppers Australia Pty. And 100% of non-voting C shares. Koppers
World-Wide Ventures Corporation owns 100% of the non-voting “C” shares of common
stock of Koppers Australia Pty. Limited. Koppers Wood Products Pty Ltd.   
Australian corporation (NSW)       3,500,000 shares of nominal common stock are
currently issued.    Koppers Australia Pty. Limited currently owns 100% of the
shares of nominal common stock of Koppers Wood Products Pty Ltd. currently
issued. Koppers Carbon Materials & Chemicals Pty Ltd.    Australian corporation
(NSW)       2,000,000 shares of nominal common stock are currently issued.   
Koppers Australia Pty. Limited currently owns 100% of the shares of nominal
common stock of Koppers Carbon Materials & Chemicals Pty Ltd. Continental Carbon
Australia Pty Ltd.    Australian corporation (NSW)       8,000,000 shares of
nominal common stock are currently issued.    Koppers Australia Pty Limited
currently owns 100% of the shares of nominal common stock of Continental Carbon
Australia Pty Ltd.



--------------------------------------------------------------------------------

Subsidiary Name

  

Jurisdiction of

Incorporation/

Organization

  

Authorized

Capital Stock

  

Issued and

Outstanding
Shares of Capital

Stock

  

Holders of Issued

and Outstanding

Shares of Capital

Stock

2Koppers Shipping Pty Ltd.    Australian corporation (NSW)       2 shares of
nominal common stock are currently issued.    Koppers Australia Pty Limited
currently owns 100% of the shares of nominal common stock of Koppers Shipping
Pty Ltd. currently issued. Borrower’s Canadian Subsidiaries:          Koppers
Ashcroft Inc.    Canadian corporation (British Columbia)    Unlimited shares of
capital stock without par are currently authorized.    100 shares of common
stock are currently issued.    Koppers World-Wide Ventures Corporation currently
owns 100% of the issued shares of common stock of Koppers Ashcroft Inc.
Borrower’s European Subsidiaries:          Koppers Europe ApS    Danish
corporation    DKK 8,375,000 shares of registered capital stock are currently
authorized.    DKK 8,375,000 shares of registered capital stock are currently
issued.    Koppers International B.V. Corporation currently owns 100% of the
issued shares of registered capital stock of Koppers Europe ApS. Koppers Denmark
ApS    Danish corporation    DKK 70,000,000 shares of registered capital stock
are currently authorized.    DKK 70,000,000 shares of registered capital stock
are currently issued.    Koppers Europe ApS currently owns 100% of the issued
shares of registered capital stock of Koppers Denmark ApS. Koppers Tar Tech
International ApS (formerly Koppers Trading Denmark A/S)    Danish corporation
   DKK 70,000,000 shares of registered capital stock are currently authorized.
   DKK 70,000,000 shares of registered capital stock are currently issued.   
Koppers Denmark ApS currently owns 100% of the issued shares of registered
capital stock of Koppers Tar Tech International ApS. Koppers European Holdings
ApS    Danish corporation    DKK 500,000 shares of registered capital stock are
currently authorized.    DKK 500,000 shares of registered capital stock are
currently issued.    Koppers Denmark ApS owns 100% of the issued shares of
registered capital stock of Koppers European Holdings ApS.



--------------------------------------------------------------------------------

Subsidiary Name

  

Jurisdiction of

Incorporation/

Organization

  

Authorized

Capital Stock

  

Issued and

Outstanding
Shares of Capital

Stock

  

Holders of Issued

and Outstanding

Shares of Capital

Stock

Koppers Poland Sp. z.o.o.    Polish corporation (limited liability company)   
PLN 1.700.000 (3,400 shares @ PLN 500 each) are currently authorized.    3,400
shares are currently issued.    Koppers European Holdings ApS currently owns
100% of the issued capital stock of Koppers Poland Sp. z.o.o. Koppers UK Holding
Ltd.    English limited corporation    3,900,000 shares of registered capital
stock are currently authorized.    3,900,000 shares of registered capital stock
are currently issued.    Koppers European Holdings ApS currently owns 100% of
the issued capital stock of Koppers UK Holding Ltd. Koppers UK Limited   
English limited corporation    3,000,000 shares of registered capital stock are
currently authorized.    1,560,000 shares of registered stock are currently
issued.    Koppers UK Holding Limited currently owns 100% of the issued capital
stock of Koppers UK Limited. Koppers UK Transport Limited    English limited
corporation    20,000 shares of registered capital stock are currently
authorized.    16,150 shares of registered capital stock are currently issued.
   Koppers UK Limited currently owns 100% of the issued capital stock of Koppers
UK Transport Limited Koppers Specialty Chemicals Limited    English limited
corporation    100,000 ordinary shares of registered capital stock are currently
authorized at £1.    1 ordinary share of registered capital stock is currently
issued.    Koppers UK Limited currently owns 100% of the issued capital stock of
Koppers Specialty Chemicals Limited. Koppers Luxembourg Sarl    Limited
Liability Company Grand Duchy of Luxembourg    USD$19,950 registered capital   
399 shares of registered capital stock at USD$50 each are currently issued.   
Koppers International B.V. currently owns 100% of the issued capital stock of
Koppers Luxembourg Sarl. Koppers International B.V.    The Netherlands – private
limited liability company       18,000 shares are issued with a nominal value of
EUR 1 per share    Koppers World-Wide Holdings C.V. owns 100% of the shares of
Koppers International B.V. Koppers Netherlands B.V.    The Netherlands – private
limited liability company    EUR 6.750.000,00 divided into 15,000 shares with a
par value of EUR 450 each are authorized.    EUR 3.150.000,00 divided into 7,000
shares with a par value of EUR 450 each are issued.    Koppers International
B.V. owns 100% of the shares of Koppers Netherlands B.V.



--------------------------------------------------------------------------------

Subsidiary Name

  

Jurisdiction of

Incorporation/

Organization

  

Authorized

Capital Stock

  

Issued and

Outstanding
Shares of Capital

Stock

  

Holders of Issued

and Outstanding

Shares of Capital

Stock

Koppers World-Wide Holdings C.V.    The Netherlands – limited partnership   
Koppers Ventures LLC- EUR 300 Koppers World-Wide Ventures Corporation EUR 29,700
      Koppers Ventures LLC owns 1% of the shares and Koppers World-Wide Ventures
Corporation owns 99% of the shares of Koppers World-Wide Holdings C.V.
Tankrederij J.A. van Seumeren B.V.    The Netherlands – private limited
liability company    NLG 75,000 (Dutch guilders) divided into 75 shares of NLG
at 1,000 each are authorized.    NLG 15,000 shares are issued.    Koppers
Netherlands B.V. owns 100% of the shares of Tankrederij J.A. van Seumeren B.V.

 

Subsidiary

  

Owner

  

Jurisdiction

of

Organization

  

Authorized

Capital

Stock

  

Issued and

Oustanding

Shares/Units

Osmose, Inc.    Koppers Inc.    New York    2,250,000    774,254 Osmose Railroad
Services, Inc.    Koppers Inc.    Delaware    3,000    100 Osmose-Nevada
Limited-Liability Company    Osmose, Inc.    Nevada    N/A    N/A Wood
Protection Management LLC    Osmose, Inc.    Nevada    N/A    N/A Osmose Denmark
A/S    Osmose, Inc.    Denmark       10 Osmose Australia Pty Ltd.    Osmose,
Inc.    Australia       4 Osmose Thailand Pty. Ltd.   

Osmose, Inc. – 75%

 

Protim Solignum Ltd. – 25%

   Thailand       20,000



--------------------------------------------------------------------------------

Subsidiary

  

Owner

  

Jurisdiction

of

Organization

  

Authorized

Capital

Stock

  

Issued and

Outstanding

Shares/Units

Protim Solignum Sdn Bhd    Osmose, Inc.    Malaysia       2 Osmose Chile
Limitada   

Osmose, Inc. – 99.9%

 

Attorney in Chile - 0.1%

 

(as Nominee)

   Chile    N/A    N/A Protim Solignum Ltd.    Osmose, Inc.    United Kingdom   
   2,020,001 Osmose NZ, LLC    Osmose, Inc.    New York    N/A    N/A Timber
Specialties Co.    Osmose-Nevada Limited-Liability Company    Nova Scotia,
Canada       2 Wood Protection LP   

Osmose-Nevada Limited-Liability Company – 99%

 

Wood Protection

Management LLC – 1%

   Texas    N/A    N/A AB Osmose Finland Oy    Osmose Denmark A/S    Finland   
   234 Osmose Sweden AB    Osmose Denmark A/S    Sweden       1 - 50000 SEK
Osmose Norway AS    Osmose Denmark A/S    Norway       1 - 50000 NOK Osmose
Deutschland GmbH    Osmose Denmark A/S    Germany       1 - 25.000 €



--------------------------------------------------------------------------------

Subsidiary

  

Owner

  

Jurisdiction

of

Organization

  

Authorized

Capital

Stock

  

Issued and

Outstanding

Shares/Units

SIA Osmose Latvia    Osmose Denmark A/S    Latvia       1 - 2.000 LVL Protim
Solignum South Africa Pty Ltd.    Protim Solignum Ltd.    South Africa       120
Osmose New Zealand    Osmose NZ, LLC    New Zealand       5,071,900 Mattersmiths
Technologies Ltd.    Osmose New Zealand    New Zealand       10,000 Mattersmiths
Holdings Ltd.    Osmose New Zealand    New Zealand       1,000 Protim Osmose
Ltd.    Protim Solignum Ltd.    Ireland       100 Technologias DeMadeiras
Brasileiras Comerico De Preservantes Ltda.   

Osmose, Inc. – 99.99%

 

Osmose-Nevada, Limited-Liability Company – .01%

   Brazil       8,909,218 quotas

 

2  IN PROCESS OF BEING DISSOLVED.



--------------------------------------------------------------------------------

SCHEDULE 6.1.7

LITIGATION

 

1. Coal Tar Pitch Cases.

Koppers Inc., along with other defendants, is currently a defendant in lawsuits
filed in three states in which the plaintiffs claim they suffered a variety of
illnesses (including cancer) as a result of exposure to coal tar pitch sold by
the defendants. There are approximately 113 plaintiffs in 62 cases pending as of
June 30, 2014 as compared to 111 plaintiffs in 61 cases pending as of
December 31, 2013. As of June 30, 2014,, there are a total of 58 cases pending
in state court in Pennsylvania, three in Arkansas, and one case pending in state
court in Tennessee.

The plaintiffs in all 62 pending cases seek to recover compensatory damages,
while plaintiffs in 57 cases also seek to recover punitive damages. The
plaintiffs in the 58 cases filed in Pennsylvania state court seek unspecified
damages in excess of the court’s minimum jurisdictional limit. The plaintiffs in
the Arkansas state court cases each seek compensatory damages in excess of
$50,000 in addition to punitive damages. The plaintiffs in the Tennessee state
court case each seek damages of $15.0 million. The other defendants in these
lawsuits vary from case to case and include companies such as Beazer East, Inc.,
United States Steel Corporation, Honeywell International Inc., Vertellus
Specialties Inc., Dow Chemical Company, UCAR Carbon Company, Inc., Exxon Mobil
Corporation, SGL Carbon Corporation, and Alcoa, Inc. Discovery is proceeding in
these cases. No trial dates have been set in any of these cases.

The Company has not provided a reserve for these lawsuits because, at this time,
the Company cannot reasonably determine the probability of a loss, and the
amount of loss, if any, cannot be reasonably estimated. The timing of resolution
of these cases cannot be reasonably determined. The Company’s insurance carrier
is paying defense costs relating to these actions. Although Koppers Inc. is
vigorously defending these cases and there appears to be insurance coverage for
them, an unfavorable resolution of these matters may have a material adverse
effect on the Company’s business, financial condition, cash flows and results of
operations.

 

2. Gainesville.

Koppers Inc. operated a utility pole treatment plant in Gainesville from
December 29, 1988 until its closure in 2009. The property upon which the utility
pole treatment plant was located was sold by Koppers Inc. to Beazer East, Inc.
in 2010.

In November 2010, a class action complaint was filed in the Circuit Court of the
Eighth Judicial Circuit located in Alachua County, Florida by residential real
property owners located in a neighborhood west of and immediately adjacent to
the former utility pole treatment plant in Gainesville. The complaint named
Koppers Holdings Inc., Koppers Inc., Beazer East and several other parties as
defendants. . In a second amended complaint, plaintiffs define the putative
class as consisting of all persons who are present record owners of residential
real properties located in an area within a two-mile radius of the former
Gainesville wood treating plant. Plaintiffs further allege that chemicals and
contaminants from the Gainesville plant have contaminated real properties within
the two mile geographical area, have caused property damage (diminution in
value) and have placed residents and owners of the putative class properties at
an elevated risk of



--------------------------------------------------------------------------------

exposure to and injury from the chemicals at issue. The second amended complaint
seeks damages for diminution in property values, the establishment of a medical
monitoring fund and punitive damages.

The case was removed to the United States District Court for the Northern
District of Florida in December 2010. The district court dismissed Koppers
Holdings Inc. in September 2013 on the ground that there was no personal
jurisdiction. Plaintiffs’ appeal of the dismissal of Koppers Holdings Inc. was
dismissed in December 2013. In May, 2014, the Court entered an amended
scheduling order for class certification, which sets a deadline of November 21,
2014 for completion of class discovery. Discovery on the merits is stayed until
further order of the court.

The Company has not provided a reserve for this matter because, at this time, it
cannot reasonably determine the probability of a loss, and the amount of loss,
if any, cannot be reasonably estimated. The timing of resolution of this case
cannot be reasonably determined. Although the Company is vigorously defending
this case, an unfavorable resolution of this matter may have a material adverse
effect on the Company’s business, financial condition, cash flows and results of
operations.

 

3. Virgin Islands.

Osmose, Inc. is currently a defendant in a putative class action lawsuit filed
in the United States District Court of the Virgin Islands. The plaintiffs claim,
on behalf of themselves and others similarly situated, that Osmose, Inc.’s wood
preservative products and formulas are defective, and the complaint alleges the
following causes of action: breach of contract, negligence, strict liability,
fraud and violation of Virgin Islands Consumer Fraud and Deceptive Business
Practices statute. The putative class is defined as all users (residential or
commercial) of wood products treated with Osmose wood preserving products in the
United States who purchased such wood products from January 1, 2004 to the
present. Alternatively, plaintiffs allege that the putative class should be all
persons and entities that have owned or acquired buildings or other structures
physically located in the U.S. Virgin Islands that contain wood products treated
with Osmose wood preserving products from January 1, 2004 to the present. The
complaint alleges plaintiffs are entitled to unspecified “economic and
compensatory damages”, punitive damages, costs and disgorgement of profits. The
complaint further requests a declaratory judgment and injunction to establish an
inspection and disposal program for class members’ structures.

The lawsuit was filed on July 16, 2014 and Osmose Inc.’s responsive pleading is
due on August 18, 2014. However, Koppers Inc. understands that Osmose, Inc. is
seeking a 21-day extension of time to file its responsive pleading. Koppers Inc.
understands that the Court has not yet scheduled a class certification hearing
or trial. Koppers Holdings Inc. has not provided a reserve for this matter
because it is not a party to this lawsuit. In addition, even if Koppers was a
party, it cannot reasonably determine the probability of a loss, and the amount
of loss, if any, cannot be reasonably estimated. The timing of resolution of
this case cannot be reasonably determined.



--------------------------------------------------------------------------------

SCHEDULE 6.1.8

OWNED AND LEASED REAL PROPERTY

The following real property is either owned or leased by the borrower

 

                         Owned/               

Facility

  

City

  

County

  

State

  

Country

  

Leased

  

Division

  

Type

  

Status

Clairton    Clairton    Allegheny    PA    USA    O    CMC    PF    Operating
Denver    Denver    Denver    CO    USA    O    RUP    PF    Operating Florence
   Florence    Florence    SC    USA    O    RUP    PF    Operating Follansbee
   Follansbee    Brooke    WV    USA    O    CMC    PF    Operating Galesburg   
Galesburg    Knox    IL    USA    L    RUP    PF    Operating Green Spring   
Green Spring    Hampshire    WV    USA    O    RUP    PF    Operating Grenada*
   Tie Plant    Grenada    MS    USA    O    RUP    PF    Operating Guthrie   
Guthrie    Todd    KY    USA    O    RUP    PF    Operating Harmarville   
Harmarville    Allegheny    PA    USA    L    Admin    Office    Operating
Huntington    Huntington       WV    Joints    L    RUP    Huntington   
Operating North Little Rock    North Little Rock    Pulaski    AR    USA    O   
RUP    PF    Operating Pittsburgh    Pittsburgh    Allegheny    PA    USA    L
   Admin    Office    Operating Portland    Portland    Multnomah    OR    USA
   L    CMC    PF    Operating Portsmouth    Portsmouth    Scioto    OH    USA
   O    RUP    TY/PY    Operating Roanoke    Salem    Roanoke    VA    USA    O
   RUP    PF    Operating Somerville    Somerville    Burleson    TX    USA    O
   RUP    PF    Operating Stickney    Stickney    Cook    IL    USA    O    CMC
   PF    Operating Susquehanna    Susquehanna    Susquehanna    PA    USA    O
   RUP    PF    Operating Montgomery    Montgomery    Montgomery    AL    USA   
O    RUP    PF    Closed

CMC- Carbon Materials & Chemicals

RUP – Railroad Utility Products

Admin – offices

PF – Production Facility

TY/PY – Tie Yard / Pole Yard

* Closed Facility

 

Facility

  

City

  

State

  

Owned/
Leased

  

Division

  

Type of Yard

Carey    Carey    OH    L    RUP    Main Distribution Yard New Haven    New
Haven    CT    L    RUP    Main Distribution Yard Dubuque    Dubuque    IA    L
   RUP    Main Distribution Yard



--------------------------------------------------------------------------------

Oklahoma City    Oklahoma City    OK    L    RUP    Main Distribution Yard
Hagerstown    Hagerstown    MD    L    RUP    Main Distribution Yard Topeka   
Topeka    KS    L    RUP    Main Distribution Yard Benton    Benton    KS    L
   RUP    Main Distribution Yard Green Bay    Green Bay    WI    L    RUP   
Main Distribution Yard Salem    Salem    NJ    L    RUP    Main Distribution
Yard Council Bluffs    Council Bluffs    IA    L    RUP    Main Distribution
Yard South Windham    South Windham    CT    L    RUP    Main Distribution Yard
Rochester Dist Yard    Rochester    NY    L    RUP    Main Distribution Yard
Poplar Bluff    Poplar Bluff    MO    L    RUP    Pole Procurement Lordstown   
Lordstown    OH    L    RUP    Pole Procurement Allendale    Allendale    SC   
L    RUP    Pole Procurement Morrison    Morrison    TN    L    RUP    Pole
Procurement Loogootee    Loogootee    IN    L    RUP    Pole Procurement Fordyce
   Fordyce    AR    L    RUP    Pole Procurement Superior    Superior    WI    L
   RUP    Pole Procurement Corinth    Corinth    MS    L    RUP    Pole
Procurement Florence    Florence    AL    L    RUP    Pole Procurement
Portsmouth    Portsmouth    OR    L    RUP    Pole Procurement Evergreen   
Evergreen    SC    L    RUP    Pole Procurement Loudonville    Loudonville    OH
   L    RUP    Pole Procurement Jackson    Jackson    TN    L    RUP    Pole
Procurement



--------------------------------------------------------------------------------

West Plains    West Plains    MO    L    RUP    Pole Procurement Paducah   
Paducah    KY    L    RUP    Pole Procurement Orange    Orange    VA    L    RUP
   Pole Procurement Sedalia    Sedalia    MO    L    RUP    Pole Procurement
Mitchell    Mitchell    IN    L    RUP    Pole Procurement Dillwyn    Dillwyn   
VA    L    RUP    Pole Procurement Crewe    Crewe    VA    L    RUP    Pole
Procurement Paintsville    Paintsville    KY    L    RUP    Pole Procurement
Beaver Dam    Beaver Dam    KY    L    RUP    Pole Procurement South Alabama   
South Alabama    AL    L    RUP    Pole Procurement Smarr    Smarr    GA    L   
RUP    Pole Procurement Sedalia    Sedalia    MO    L    RUP    Tie Producer
Calico Rock    Calico Rock    AR    L    RUP    Tie Producer Piedmont   
Piedmont    MO    L    RUP    Tie Producer

Australian Subsidiaries

 

Facility

  

City

  

State

  

Country

  

Owned/ Leased

  

Division

Brisbane    Brisbane    Queensland    AU    Leased    Wood Bunbury    Bunbury   
Western Australia    AU    Owned/Leased    Wood Grafton    Grafton    New South
Wales    AU    Owned    Wood Longford    Longford    Tasmania    AU    Owned   
Wood Mayfield    Mayfield, New Castle    New South Wales    AU    Owned    CMC
Port of Portland    Port of Portland    Victoria    AU    Leased    CMC Takura
   Takura    Queensland    AU    Leased    Wood Sydney    Sydney    Wales    AU
   Leased    Wood Manilla    Manilla    Phillipines    Phillipines    Leased   
Wood



--------------------------------------------------------------------------------

European Subsidiaries

 

Stettin    Stettin    Poland    Poland    Leased    CMC Scunthorpe    Scunthorpe
   England    UK    Owned    CMC Port Clarence    Port Clarence    England    UK
   Owned    CMC Nyborg    Nyborg    Nyborg    Denmark    Owned / Leased    CMC
Uithoorn    Uithoorn    Uithoorn    The Netherlands    Leased    CMC

Canadian Subsidiaries

 

Facility

  

City

  

State

  

Country

  

Owned/
Leased

  

Division

Ashcroft    Ashcroft    BC    Canada    Owned    Wood

China Subsidiaries

 

Facility

  

City

  

State

  

Country

  

Owned/
Leased

  

Division

Tianjin    Tianjin    PROC    China    Owned    CMC Tangshan    Hebei    PBOC   
China    Leased    CMC Pizhou    Jiangsu    PBOC    China   

Owned

/Leased

   Wood

 

1. Leased Real Property

 

Address

  

Osmose Entity Tenant / Landlord

(as such names appear on the Leases)

100 New Hermitage Drive, Office 2B Hermitage, MO 65668    Osmose Railroad
Services, Inc. / J.P. Perry, LLC



--------------------------------------------------------------------------------

Address

  

Osmose Entity Tenant / Landlord

(as such names appear on the Leases)

302 Platte Clay Way Suites 201A, 201B 201C and Storage Space 3

 

Kearney, MO 64060

   Osmose Railroad Services, Inc. / Waldo Properties, L.L.C. 184 A & B West
Independence Blvd Mount Airy, NC 27030    Osmose Railroad Services, Inc. /
Willow Centre Properties, LLC 11925 Pearl Road, Suite 207 Strongsville, OH   
Osmose Railroad Services, Inc. / Strongsville Professional Building 52430 Duncan
Avenue, Torch Lake Township, Houghton County, Michigan and Government Lot 3,
Section 7, T55N, R32W, Torch Lake Township, Houghton County, Michigan with such
exact boundaries as set forth in that certain Lease Agreement, dated
September 2, 2008, by and between MSL Development, LLC and Peninsula Copper
Industries, Inc.   

Osmose, Inc. / MSL Development, LLC

 

Osmose, Inc. sublets 2270.541 square feet of building space at 52430 Duncan
Avenue, Hubbell, Michigan to Peninsula Copper Industries, Inc.

  



--------------------------------------------------------------------------------

Address

  

Osmose Entity Tenant / Landlord

(as such names appear on the Leases)

Tamarack Warehouse

 

Tamarack City, MI

  

Osmose, Inc./

 

Harrington Ridge Coal & Stove LLC

3691 Tulane Road, Memphis, TN

 

372 Titan St.

 

Memphis, TN

 

3183 Tranquility Dr.

 

Memphis, TN

 

3333Asteroid Rd.

 

Memphis, TN

  

Osmose, Inc./

 

Nickey Warehouse

 

All locations owned by same landlord.

35 Crawford

Crescent,

Campbellville,

Ontario, Canada L09

1B0

   Timber Specialties Co./ Stonegate Properties Inc. in trust for 1540392
Ontario Inc.



--------------------------------------------------------------------------------

Address

  

Osmose Entity Tenant / Landlord

(as such names appear on the Leases)

9190 (& 9184) Twiss Road, Campbellville, ON L0P 1B0   

1212814 Ontario Limited (aka Timber Preservatives and now amalgamated with
Timber Specialties Co.) /

 

527049 Ontario Limited / Osmose Inc. is Guarantor

 

   1212814 Ontario Limited (aka Timber Preservatives and now amalgamated with
Timber Specialties Co.) subleases 9184 Twiss & a portion of 9190 Twiss to
Goodfellow Inc.

Unit 697-2-4

Desa Kiaira Condominium

 

60000 Kuala Lumpur

 

Jalan Damansara

 

Malaysia

   Protim Solignum Sdn Bhd / Tan Hui Chuan

6, Jalan 5, Kawasan Perusahaan,

Bandar Sultan Sulaiman,

 

Pelabuhan Klang,

 

Selangor, 42000, Malaysia

   Mastra Industries Sdn Bhd / Protim Solignum Sdn Bhd



--------------------------------------------------------------------------------

Address

  

Osmose Entity Tenant / Landlord

(as such names appear on the Leases)

19 Lebuh Sultan Mohamed 2,

 

Bandar Sultan Sulaiman,

 

Pelabuhan Klang,

 

Selangor, 42000, Malaysia

   Bumi Marine Sdn Bhd / Protim Solignum Sdn Bhd

152 Unit 1607, 16th Floor

Chartered Square Building

 

North Sathorn Road Silom

 

Bangkok 10500, Thailand

   Osmose (Thailand) Ltd. / Chartered Square Holding Co., Ltd. Product warehouse
space    Thep Siam Co. Ltd / Osmose Thailand Pty Ltd

Suite 5, Level 2

460 Church St.

 

Parramatta NSW 2150

 

Australia

   Osmose Australia Pty Ltd / Stourton Properties Pty Ltd Unit 12/ 49 Jijaws
St., Sumner Park, QLD, Australia    Osmose Australia Pty Ltd./ Binnalong Downs
Pastoral Co. Pty Ltd



--------------------------------------------------------------------------------

Address

  

Osmose Entity Tenant / Landlord

(as such names appear on the Leases)

11 Jamestown Rd.    Protim Solignum Ltd / Burgess Galvin & Co. Ltd. Inchicore   
Dublin 8    Ireland    Kilmacraddock, Leixlip,    Protim Osmose Limited / Mrs.
Mary O’Flaherty County Kildare    Ireland    Plot 8 (Fieldhouse Lane) Marlow,
Bucks, United Kingdom SL7 1LS    Protim Solignum Limited / the Urban District
Council of Marlow / Wycombe District Council    Osmose, Inc. is guarantor
Lundinkatu 10 B 35, FI-061000 Porvoo    Ab Osmose Finland Oy / Henrik Osterman
Finland    Premises No 30-11- 2011/001    Ab Osmose Finland Oy. /    Ltd. NP
Business centre Sampetera Str. 2    1046 Riga, Latviacadastral No. 0100 076 0184
  



--------------------------------------------------------------------------------

Address

  

Osmose Entity Tenant / Landlord

(as such names appear on the Leases)

Lilla Garnisonsgatan 36    Osmose Sweden AB / 25467 Helsingborg    Nitton71
Fastighet & kapitalforvaltning AB Sweden    Lilla Garnisonsgatan 33    Osmose
Sweden AB / 25467 Helsingborg    JUMO Mat-och Reglerteknik AB Sweden    Ekvandan
6    Osmose Sweden AB / N. Vala    Humlans Minilager AB Helsingborg    Sweden   
Merkurius 3    Osmose Sweden AB / Nipstadens Apt 0312, 2nd Floor   
Fastighetsforvaltning AB Storgatan 50    Solleftea    Sweden    St. Petri.g. 7
   Holship Norway AS / Osmose Norway AS NO-3003 Drammen    Norway   



--------------------------------------------------------------------------------

Address

  

Osmose Entity Tenant / Landlord

(as such names appear on the Leases)

Myklerudveien    Univar AS / Osmose Norway AS NO-1454 Fagerstrand    Norway   
Espa    Jan Erik Johansen / Osmose Norway AS Heidtun 2    NO-2338 Espa    Norway
   Am Sagewerk 26 D- D-68526 Ladenburg Germany    Marion Zajonc /. Osmose
Deutschland GmbH Rua Alexandre Schlemm 531, Sala 02    Tecnologias De Madeiras
Brasileiras Comercio de Preservantes Ltda. / Barrio Anita Garibaldi, CEP
89202-181    Ironildo Osellame Joinville    Estado do Santa Catarina    Brazil
  



--------------------------------------------------------------------------------

Address

  

Osmose Entity Tenant / Landlord

(as such names appear on the Leases)

Americo Vespucio Norte 2680 Oficina “62” complejo El Cortijo Comuna de Conchali
   Comercial Osmose Chile Limitada / Patagonica Immobiliaria S.A. (sublessor) /
Banco Santander-Chile Código postal 8551378    Santiago – Region Metropolitanta
   Paseo de la Castellana    Torre Europa / Osmose Spain S.L. 95-15    28046
Madrid Spain (virtual office)   

 

2. Owned Real Property

 

Property Address

  

Osmose Entity Record

Title Owner/Holder

  

Lease or Use Rights

Granted

  

Notes

Beardstown Township, Cass County, IL / 03-013-008-00    Osmose, Inc.    Use
rights granted to Kevin Massie (no written lease)    1016 Everee Inn Road,
Griffin, GA 30224    Osmose, Inc.      



--------------------------------------------------------------------------------

Property Address

  

Osmose Entity Record

Title Owner/Holder

  

Lease or Use Rights

Granted

  

Notes

Vacant Land, Everee Inn Road, Griffin, GA 30224    Osmose, Inc.       1141 Anne
Street, Griffin, GA 30224    Osmose, Inc.    License for Right of Entry between
Earthgrains Baking Companies, Inc. and Osmose Wood Preserving, Inc. dated
November 17, 1997, filed for record November 26, 1997, recorded at Deed Book
1488, Page 347, Spalding County, Georgia Records.    1142 Anne Street, Griffin,
GA 30224    Osmose, Inc.       1143 Anne Street, Griffin, GA 30224    Osmose,
Inc.       1145 Anne Street, Griffin, GA 30224    Osmose, Inc.       5150-5151
South Loop East, Houston, TX 77033    Wood Protection LP       4518 Tompkins
Drive, Madison, WI 53716    Osmose Railroad Services, Inc.       4546 Tompkins
Drive, Madison, WI 53716    Osmose Railroad Services, Inc.       4602 Tompkins
Drive, Madison, WI 53716    Osmose Railroad Services, Inc.       3450 Fite Rd,
Millington TN 38053-8310    Osmose, Inc.       103 Robertson Rd, Rock Hill,
SC 29730    Osmose, Inc.      



--------------------------------------------------------------------------------

Property Address

  

Osmose Entity Record

Title Owner/Holder

  

Lease or Use Rights

Granted

  

Notes

Cafpirco Rd. Mt. Gambier,

SA 5290

 

Australia

   Osmose Australia Pty Ltd.      

25 Buckley Grove,

Moolap, Victoria

3219 Australia

   Osmose Australia Pty Ltd.      

8 Mayo Road

 

Wiri, Manukau

 

Auckland

 

New Zealand

   Osmose New Zealand      

14 Mayo Road

 

Wiri, Manukau

 

Auckland

 

New Zealand

   Osmose New Zealand      

23 Yukon Place

 

Hornby, Christchurch

New Zealand

   Osmose New Zealand      

Fieldhouse Lane,

Marlow, Bucks SL7

1LS UK

   Protim Solignum Limited      

Lingfield Way

 

Yarm Road Industrial Estate

 

Darlington, County Durham DL14QA

 

UK

   Protim Solignum Limited      



--------------------------------------------------------------------------------

Property Address

  

Osmose Entity Record

Title Owner/Holder

  

Lease or Use Rights

Granted

  

Notes

Stan Robinson (Stafford) Limited

 

Darlington Road,

 

Darlington, County Durham

 

United Kingdom

 

Postal Code: DL1 4PT

   Protim Solignum Limited      



--------------------------------------------------------------------------------

SCHEDULE 6.1.13

CONSENTS AND APPROVALS

None



--------------------------------------------------------------------------------

SCHEDULE 6.1.15

PATENTS, TRADEMARKS, COPYRIGHTS, LICENSES, ETC.

Patents:

The report (Patent Property Report) which is attached to this Schedule is
incorporated by reference into this Schedule 6.1.15.

Trademarks:

The report (Trademark Property Report) which is attached to this Schedule is
incorporated by reference into this Schedule 6.1.15.

Copyrights:

None

Tradenames and Common Law Marks:2

CARBOMOD

KFOAM

KOPPERS

KOPPERS (IN CHINESE)

KOPPERS (IN CHINESE-IN INTAGLIO)

KOPPERS (STYLIZED)

KOPPERS (STYLIZED-IN INTAGLIO)

KOPPERS AND DESIGN

KOPPERS AND DESIGN (FULL CIRCLE)

KOPPERS AND DESIGN (OCTAGONAL)

KOPPERS AND DESIGN (SEMI-CIRCULAR)

NORSlP

TAR-GLAS – abandoned

ONYX

ORGOL



--------------------------------------------------------------------------------

Licenses:

 

1. The Borrower and/or its Subsidiaries hold various software and/or technology
licenses for the use of software and/or technology at locations around the
world.

 

2. The Borrower and/or its Subsidiaries hold various environmental, health and
safety licenses issued by local, state, federal or other regulatory authorities
related to the operation of their facilities.

 

3. The Borrower and/or its Subsidiaries hold various licenses related to the
operation of certain equipment at locations around the world.

 

2 To the extent registered or pending registration, recorded owners of such
tradenames are set forth on the Trademark Property Report attached to this
Schedule.

 

- 195 -



--------------------------------------------------------------------------------

KOPPERS DELAWARE, INC.

 

Trademark Report By Mark Family    Printed: 3/7/2013

 

Search Criteria

Client

   280714

Status

   ACTIVE

Display Options

Goods

   All

Images

   All

 

COUNTRY

  

REFERENCE #

  

FILED

  

APP#

  

REG DT

  

REG #

  

STATUS

  

CLASSES

CARBOMOD

EUROPEAN UNION (C    12-126-CT    10/6/2003    3393741    4/19/2005    3393741
   REGISTERED    01, 04, 19     

CLASS

  

DESCRIPTION

                            01    EVT (EQUI-VISCOUS TEMPERATURES) TAR, PHTHALIC
ANHYDRIDE          04    BENZENE, CRUDE BENZOLE, BASE OILS, CARBOLIC OIL,
BENZOLE ABSORBING OIL, COAL TAR OIL MIXTURES          19    ALUMINUM PITCH
SOLIDS, ALUMINUM PITCH LIQUIDS, LIQUID PITCHES, PENCIL PITCH, SPECIAL PITCHES,
ANTHRACENE PASTE      

KFOAM

UNITED STATES    05-214-US    9/13/2005    78/711,858    10/16/2007    3,313,879
   REGISTERED    17     

CLASS

  

DESCRIPTION

                            17    CARBON, GRAPHITE AND COMPOSITE FOAM MATERIALS
USED FOR HEAT TRANSFER AND THERMAL MANAGEMENT APPLICATIONS      

 

- 196 -



--------------------------------------------------------------------------------

COUNTRY

  

REFERENCE #

  

FILED

  

APP#

  

REG DT

  

REG #

  

STATUS

  

CLASSES

KOPPERS (IN CHINESE)

CHINA    02-131-CN-1    8/27/1998    9800098184    1/14/2000    1352569   
REGISTERED    01     

CLASS

  

DESCRIPTION

                            01    CHEMICALS USED IN INDUSTRY (INCLUDES CARBON
BLACK FEEDSTOCK AND NAPHTHALENE); CHEMICALS USED IN AGRICULTURE (EXCLUDING
PESTICIDES, FUNGICIDES, HERBICIDES, INSECTICIDES, GERMICIDES, PARASITICIDES);
CHEMICALS USED IN HORTICULTURE (EXCLUDING PESTICIDES, FUNGICIDES, HERBICIDES,
INSECTICIDES, GERMICIDES, PARASITICIDES); CHEMICALS USED IN FORESTRY (EXCLUDING
PESTICIDES, FUNGICIDES, HERBICIDES, INSECTICIDES, GERMICIDES, PARASITICIDES)   
   CHINA    02-131-CN-2    8/27/1998    9800098148    2/28/2000    1368007   
REGISTERED    02     

CLASS

  

DESCRIPTION

                            02    DYESTUFFS; PAINT; WOOD PRESERVING AGENTS
(INCLUDES CREOSOTE); COLOURING AGENTS       CHINA    02-131-CN-3    8/27/1998   
9800098149    1/28/2000    1358056    REGISTERED    04     

CLASS

  

DESCRIPTION

                            04    FUELS; DUST LAYING COMPOSITIONS       CHINA   
02-131-CN-5    10/16/1998    9800116941    1/28/2000    1358307    REGISTERED   
05     

CLASS

  

DESCRIPTION

                            05    PESTICIDES, FUNGICIDES, HERBICIDES,
INSECTICIDES, GERMICIDES, PARASITICIDES       CHINA    02-131-CN-6    11/9/1998
   9800126487    3/28/2000    1378347    REGISTERED    19     

CLASS

  

DESCRIPTION

                            19    TREATED WOODEN FRAMES; TREATED WOODEN DECKING;
TREATED CONSTRUCTION TIMBER; TREATED WOODEN TELEGRAPH POLES; TREATED TIMBER FOR
BRIDGES; TREATED WOODEN FOUNDATION PILING; TREATED WOODEN MARINE PILING; BINDING
MATERIALS FOR ROAD REPAIR; ROAD COATING MATERIALS; SEMI-WORKED WOOD (INCLUDES
PITCH)       CHINA    02-131-CN-7    8/27/1998    9800098148    2/28/2000   
1367822    REGISTERED    19     

CLASS

  

DESCRIPTION

                            19    NON-METALLIC BUILDING MATERIALS; ASPHALT; TAR;
PORTABLE NON-METALLIC BUILDING STRUCTURES (INCLUDES PITCH)      

 

- 197 -



--------------------------------------------------------------------------------

COUNTRY

  

REFERENCE #

  

FILED

  

APP#

  

REG DT

  

REG #

  

STATUS

  

CLASSES

CHINA    02-131-CN-9    8/27/1998    9800098154    1/28/2000    1359827   
REGISTERED    39     

CLASS

  

DESCRIPTION

                            39    TRANSPORT, STORAGE       CHINA    02-131-CN-10
   8/27/1998    9800098155    1/21/2000    1357381    REGISTERED    42     

CLASS

  

DESCRIPTION

                            42    ENGINEERING, NON-TRADE PROFESSIONAL CONSULTING
      CHINA    02-131-CN-4    8/27/1998    9800098150    12/21/1999    1345845
   REGISTERED    05     

CLASS

  

DESCRIPTION

                            05    PHARMACEUTICALS; DISINFECTANTS      

KOPPERS (IN CHINESE-IN INTAGLIO)

CHINA    02-132-CN-4    8/27/1998    9800098178    12/21/1999    1345844   
REGISTERED    05     

CLASS

  

DESCRIPTION

                            05    PHARMACEUTICALS; DISINFECTANTS      

KOPPERS (STYLIZED)

CHINA    02-123-CN-9    8/27/1998    980098163    1/28/2000    1359825   
REGISTERED    39     

CLASS

  

DESCRIPTION

                            39    TRANSPORT, STORAGE       CHINA    02-123-CN-7
   11/9/1998    9800126488    3/28/2000    1378208    REGISTERED    19     

CLASS

  

DESCRIPTION

                            19    TREATED WOODEN FRAMES; TREATED WOODEN DECKING;
TREATED CONSTRUCTION TIMBER; TREATED WOODEN TELEGRAPH POLES, TREATED TIMBER FOR
BRIDGES; TREATED WOODEN FOUNDATION PILING; TREATED WOODEN MARINE PILING; BINDING
MATERIALS FOR ROAD REPAIR; ROAD COATING MATERIALS; SEMI-WORKED WOOD (INCLUDES
PITCH)      

 

- 198 -



--------------------------------------------------------------------------------

COUNTRY

  

REFERENCE #

  

FILED

  

APP#

  

REG DT

  

REG #

  

STATUS

  

CLASSES

CHINA    02-123-CN-1    8/27/1998    980098156    1/14/2000    1352578   
REGISTERED    01     

CLASS

  

DESCRIPTION

                            01    CHEMICALS USED IN INDUSTRY (INCLUDES CARBON
BLACK FEEDSTOCK AND NAPHTHALENE); CHEMICALS USED IN AGRICULTURE (EXCLUDING
PESTICIDES, FUNGICIDES, HERBICIDES, INSECTICIDES, GERMICIDES, PARASITICIDES);
CHEMICALS USED IN HORTICULTURE (EXCLUDING PESTICIDES, FUNGICIDES, HERBICIDES,
INSECTICIDES, GERMICIDES, PARASITICIDES); CHEMICALS USED IN FORESTRY (EXCLUDING
PESTICIDES, FUNGICIDES, HERBICIDES, INSECTICIDES, GERMICIDES, PARASITICIDES)   
   CHINA    02-123-CN-5    10/16/1998    9800116940    1/28/2000    1358309   
REGISTERED    05     

CLASS

  

DESCRIPTION

                            05    PESTICIDES, FUNGICIDES, HERBICIDES,
INSECTICIDES, GERMICIDES, PARASITICIDES       CHINA    02-123-CN-6    8/27/1998
   9800098157    2/28/2000    1367801    REGISTERED    19     

CLASS

  

DESCRIPTION

                            19    NON-METALLIC BUILDING MATERIALS; ASPHALT; TAR;
PORTABLE NON-METALLIC BUILDING STRUCTURES (INCLUDES PITCH)       CHINA   
02-123-CN-4    8/27/1998    9800098159    12/21/1999    1345804    REGISTERED   
05     

CLASS

  

DESCRIPTION

                            05    PHARMACEUTICALS; DISINFECTANTS       CHINA   
02-123-CN-3    8/27/1998    9800098158    1/28/2000    1358054    REGISTERED   
04     

CLASS

  

DESCRIPTION

                            04    FUELS; DUST LAYING COMPOSITIONS       CHINA   
02-123-CN-2    8/27/1998    9800098157    2/28/2000    1368006    REGISTERED   
02     

CLASS

  

DESCRIPTION

                            02    DYESTUFFS; PAINT; WOOD PRESERVING AGENTS
(INCLUDES CREOSOTE); COLOURING       JAPAN    02-123-JP    6/7/1984    597381984
   9/30/1993    2576356    REGISTERED    01, 02, 19

 

- 199 -



--------------------------------------------------------------------------------

COUNTRY

  

REFERENCE #

  

FILED

  

APP#

  

REG DT

  

REG #

  

STATUS

  

CLASSES

    

CLASS

  

DESCRIPTION

                            01    CHEMICALS AND MEDICINES          02    PAINTS,
VARNISHES, LACQUERS, PRESERVATIVES AGAINST RUST AND AGAINST DETERIORATION OF
WOOD; COLOURANTS; MORDANTS; RAW NATURAL RESINS; METALS IN FOIL AND POWDER FORM
FOR PAINTERS, DECORATORS, PRINTERS AND ARTISTS          19    BUILDING MATERIALS
(NONMETALLIC); NONMETALLIC RIGID PIPES FOR BUILDING, ASPHALT, PITCH AND BITUMEN,
NONMETALLIC TRANSPORTABLE BUILDINGS, MONUMENTS, NOT OF METAL      

KOPPERS AND DESIGN (FULL CIRCLE)

          AUSTRALIA    02-118-AU    7/12/1985    N/A    7/12/1985    B429785   
REGISTERED    19     

CLASS

  

DESCRIPTION

                            19    TREATED WOOD AND TIMBER, IN PARTICULAR,
PRESSURE-TREATED AND/OR PRESERVATIVE-TREATED WOOD PRODUCTS, INCLUDING ROUND-WOOD
PRODUCTS FOR LANDSCAPING; BUILDING POLES FOR POLE FRAME CONSTRUCTION; AND SAWN
TIMBERS; EXCEPT REFRACTORY MATERIALS      

KOPPERS AND DESIGN (OCTAGONAL)

        LOGO [g786728ex10_95pg200a.jpg] AUSTRALIA    02-117-AU    7/12/1985   
B429772    7/12/1985    B429772    REGISTERED    19     

CLASS

  

DESCRIPTION

                            19    TREATED WOOD AND TIMBER, IN PARTICULAR,
PRESSURE-TREATED AND/OR PRESERVATIVE-TREATED WOOD PRODUCTS, INCLUDING ROUND-WOOD
PRODUCTS FOR LANDSCAPING; BUILDING POLES FOR POLE FRAME CONSTRUCTION; AND SAWN
TIMBERS; EXCEPT REFRACTORY MATERIALS      

KOPPERS AND DESIGN (SEMI-CIRCULAR)

        LOGO [g786728ex10_95pg200b.jpg] AUSTRALIA    02-116-AU    7/12/1985   
N/A    7/12/1985    B429784    REGISTERED    19

 

- 200 -



--------------------------------------------------------------------------------

COUNTRY

  

REFERENCE #

  

FILED

  

APP#

  

REG DT

  

REG #

  

STATUS

  

CLASSES

    

CLASS

  

DESCRIPTION

                            19    TREATED WOOD AND TIMBER, IN PARTICULAR,
PRESSURE-TREATED AND/OR PRESERVATIVE-TREATED WOOD PRODUCTS, INCLUDING ROUND-WOOD
PRODUCTS FOR LANDSCAPING; BUILDING POLES FOR POLE FRAME CONSTRUCTION; AND SAWN
TIMBERS; EXCEPT REFRACTORY MATERIALS      

KOPPERS AND DESIGN

   LOGO [g786728ex10_95pg201.jpg] AUSTRALIA    03-118-AU    5/29/2003    955898
   12/10/2004    955898    REGISTERED    01, 02, 04, 17, 19     

CLASS

  

DESCRIPTION

                            17    ISOCYANURATE, URETHANE OR PHENOLIC FOAM
INSULATION MATERIALS          19    CRUDE OIL, TAR AND PITCHES; PRESERVATIVE
TREATED LUMBER; BITUMINOUS CEMENT FOR FLASHING AND ROOFING; STRUCTURAL MEMBRANES
FOR BUILT-UP ROOF CONSTRUCTION; NAMELY, TAR-SATURATED FABRIC, ASPHALT AND TAR
FELT; WATERPROOF PITCH FOR BUILDING AND ROOFING; BITUMINOUS FIBER ROOF COATING
PLASTIC; BITUMINOUS TOUCH UP SEALANT FOR PATCHING AND REPAIRING
BITUMINOUS-COATED SURFACES; BITUMINOUS PROTECTED ROOFING, SIDING AND VALLEYS;
PRESERVATIVE TREATED WOOD PRODUCTS; NAMELY, PILINGS, POLES, POSTS, CROSSTIES,
LUMBER, STRUCTURAL SUPPORTS AND LAMINATED STRUCTURAL WOOD PRODUCTS FOR GENERAL
CONSTRUCTION PURPOSES; LAMINATED STRUCTURAL WOOD PRODUCTS, NAMELY ARCHES, BEAMS,
COLUMNS, DECKING, LIGHTING STANDARDS, UTILITY CROSSARMS, PLYWOOD AND OTHER
STRUCTURAL MEMBERS; REINFORCED PLASTIC STANDARD STRUCTURAL SHAPES FOR GENERAL
CONSTRUCTION PURPOSES AND PANELS; POLYESTER FLOORING; AND LIQUID AND LIQUIFIABLE
BITUMINOUS MASTIC AND ASPHALTIC ROOF COATING FOR BRUSHING AND SPRAYING         
01    ORGANIC ACIDS, CRESYLIC ACID COMPOUNDS, NAPHTHALENE, COAL TAR BASES IN
CRUDE AND PURE FORM, NAMELY QUINOLINE AND PYRIDINE, SYNTHETIC PEARLESCENCE,
NAMELY BASIC LEAD CARBONATE, PHTHALIC ANHYDRIDE, AND MALEIC ANHYDRIDE, SOLD IN
BULK TO THE TAR, COKE AND ALUMINUM INDUSTRIES; FLOATATION OILS, COAL TAR NEUTRAL
OILS AND TAR ACID OILS FOR USE IN THE MANUFACTURE OF PAINTS AND SOLVENTS      
   02    WOOD PRESERVATIVES, NAMELY CREOSOTE AND CREOSOTE SOLUTIONS          04
   FUEL, NAMELY COKE; AND FLOATATION OILS, COAL TAR NEUTRAL OILS AND TAR ACID
OILS FOR USE AS INDUSTRIAL LUBRICANTS       CANADA    03-118-CA    8/6/2004   
1226201    1/19/2007    679870    REGISTERED    NA     

CLASS

  

DESCRIPTION

                            NA    ORGANIC ACIDS, CRESYLIC ACID COMPOUNDS,
NAPHTHALENE, COAL TAR BASES IN CRUDE AND PURE FORM, NAMELY QUINOLINE AND
PYRIDINE, SYNTHETIC PEARLESCENCE, NAMELY BASIC LEAD CARBONATE, PHTHALIC
ANHYDRIDE, AND MALEIC ANHYDRIDE, SOLD IN BULK TO THE TAR, COKE AND ALUMINUM
INDUSTRIES; FLOATATION OILS, COAL TAR NEUTRAL OILS AND TAR ACID OILS FOR USE IN
THE MANUFACTURE OF PAINTS AND SOLVENTS, WOOD PRESERVATIVES NAMELY CREOSOTE AND
CREOSOTE SOLUTIONS, FUEL, NAMELY COKE; AND FLOATATION OILS, COAL TAR NEUTRAL
OILS AND TAR ACID OILS FOR      

 

- 201 -



--------------------------------------------------------------------------------

COUNTRY

  

REFERENCE #

  

FILED

  

APP#

  

REG DT

  

REG #

  

STATUS

  

CLASSES

      USE AS INDUSTRIAL LUBRICANTS; ISOCYANURATE, URETHANE AND PHENOLIC FOAM
INSULATION MATERIALS; CRUDE OIL COAL TAR AND PITCHES; PRESERVATIVE TREATED
LUMBER, BITUMINOUS CEMENT FOR FLASHING AND ROOFING; STRUCTURAL MEMBRANES FOR
BUILT-UP ROOF CONSTRUCTION; NAMELY, TAR-SATURATED FABRIC, ASPHALT AND TAR FELT;
WATERPROOF PITCH FOR BUILDING AND ROOFING; BITUMINOUS FIBER ROOF COATING
PLASTIC; BITUMINOUS TOUCH UP SEALANT FOR PATCHING AND REPAIRING
BITUMINOUS-COATED SURFACES; BITUMINOUS PROTECTED ROOFING, SIDING AND VALLEYS;
PRESERVATIVE TREATED WOOD PRODUCTS, NAMELY, PILINGS, POLES, POSTS, CROSSTIES,
LUMBER, STRUCTURAL SUPPORTS AND LAMINATED STRUCTURAL WOOD PRODUCTS FOR GENERAL
CONSTRUCTION PURPOSES; LAMINATED STRUCTURAL WOOD PRODUCTS, NAMELY ARCHES, BEAMS,
COLUMNS, DECKING, LIGHTING STANDARDS, UTILITY CROSSARMS, PLYWOOD AND OTHER
STRUCTURAL MEMBERS; REINFORCED PLASTIC STANDARD STRUCTURAL SHAPES FOR GENERAL
CONSTRUCTION PURPOSES AND PANELS; POLYSTER FLOORING; AND LIQUID AND LIQUIFIABLE
BITUMINOUS MASTIC AND ASPHALTIC ROOF COATINGS FOR BRUSHING AND SPRAYING      
CHINA    03-118-CN    10/8/2003    3742247    8/21/2005    3742247    REGISTERED
   01     

CLASS

  

DESCRIPTION

                            01    ORGANIC ACIDS, CRESYLIC ACID COMPOUNDS,
NAPHTHALINE, COAL TAR BASES IN CRUDE AND PURE FORM, NAMELY QUINOLINE AND
PYRIDINE, SYNTHETIC PEARLESCENCE, NAMELY BASIC LEAD CARBONATE, PHTHALIC
ANHYDRIDE AND MALEIC ANHYDRIDE SOLD IN BULK TO THE TAR, COKE AND ALUMINUM
INDUSTRIES; FLOATATION OILS, COAL TAR NEUTRAL OILS AND TAR ACID OILS FOR USE IN
THE MANUFACTURE OF PAINTS AND SOLVENTS       CHINA    03-118-CN-2    10/8/2003
   3742248    2/14/2006    3742248    REGISTERED    02     

CLASS

  

DESCRIPTION

                            02    WOOD PRESERVATIVES, NAMELY CREOSOTE FOR WOOD
PRESERVATION       CHINA    03-118-CN-3    10/8/2003    3742250    5/28/2005   
3742250    REGISTERED    04     

CLASS

  

DESCRIPTION

                            04    FUEL; FLOATATION OILS, COAL TAR NEUTRAL OILS,
TAR ACID OILS FOR USE AS INDUSTRIAL LUBRICANTS (INCLUDES CARBON BLACK FEEDSTOCK)
      CHINA    03-118-CN-4    10/8/2003    3742249    7/14/2005    3742249   
REGISTERED    17     

CLASS

  

DESCRIPTION

                            17    ISOCYANURATE, URETHANE OR PHENOLIC FOAM
INSULATION MATERIALS       CHINA    03-118-CN-5    10/8/2003    3742251   
1/7/2006    3742251    REGISTERED    19

 

- 202 -



--------------------------------------------------------------------------------

COUNTRY

  

REFERENCE #

  

FILED

  

APP#

  

REG DT

  

REG #

  

STATUS

  

CLASSES

    

CLASS

  

DESCRIPTION

                            19    CRUDE OIL, TAR AND PITCHES; PRESERVATIVE
TREATED LUMBER; BITUMINOUS CEMENT FOR FLASHING AND ROOFING; STRUCTURAL MEMBRANES
FOR BUILT-UP ROOF CONSTRUCTION, NAMELY, TAR-SATURATED FABRIC, ASPHALT AND TAR
FELT; WATERPROOF PITCH FOR BUILDING AND ROOFING; BITUMINOUS FIBER ROOF COATING
PLASTIC; BITUMINOUS TOUCH UP SEALANT FOR PATCHING AND REPAIRING
BITUMINOUS-COATED SURFACES; PRESERVATIVE TREATED WOOD PRODUCTS, NAMELY, PILINGS,
POLES, POSTS, CROSSTIES, LUMBER, STRUCTURAL SUPPORTS AND LAMINATED STRUCTURAL
WOOD PRODUCTS FOR GENERAL CONSTRUCTION PURPOSES; LAMINATED STRUCTURAL WOOD
PRODUCTS, NAMELY, ARCHES, BEAMS, COLUMNS, DECKING, LIGHTING STANDARDS, UTILITY
CROSSARMS, PLYWOOD AND OTHER STRUCTURAL MEMBERS; REINFORCED PLASTIC STANDARD
STRUCTURAL SHAPES FOR GENERAL CONSTRUCTION PURPOSES AND PANELS; POLYESTER
FLOORING; AND LIQUID AND LIQUIFIABLE BITUMINOUS MASTIC AND ASPHALTIC ROOF
COATINGS FOR BRUSHING AND SPRAYING; BITUMINOUS COATINGS FOR PROTECTING ROOFING;
BITUMINOUS COATING FOR PROTECTION SIDING; BITUMINOUS COATING FOR PROTECTING
VALLEYS       EUROPEAN UNION (C    03-118-CT    10/6/2003    3393725   
4/25/2005    3393725    REGISTERED    01, 02, 04, 17, 19     

CLASS

  

DESCRIPTION

                            01    ORGANIC ACIDS, CRESYLIC ACID COMPOUNDS,
NAPHTHALENE, COAL TAR BASES IN CRUDE AND PURE FORM, NAMELY, QUINOLINE AND
PYRIDINE, SYNTHETIC PEARLESCENCE, NAMELY BASIC LEAD CARBONATE, PHTHALIC
ANHYDRIDE, AND MALEIC ANHYDRIDE, SOLD IN BULK TO THE TAR, COKE AND ALUMINUM
INDUSTRIES; FLOATATION OILS, COAL TAR NEUTRAL OILS AND TAR ACID OILS FOR USE IN
THE MANUFACTURE OF PAINTS AND SOLVENTS          02    WOOD PRESERVATIVES,
NAMELY, CREOSOTE AND CREOSOTE SOLUTIONS          04    FUEL, NAMELY, COKE AND
FLOATATION OILS, COAL TAR NEUTRAL OILS AND TAR ACID OILS FOR USE AS INDUSTRIAL
LUBRICANTS          17    ISOCYANURATE, URETHANE OR PHENOLIC FOAM INSULATION
MATERIALS          19    CRUDE OIL, TAR AND PITCHES; PRESERVATIVE TREATED
LUMBER; BITUMINOUS CEMENT FOR FLASHING AND ROOFING; STRUCTURAL MEMBRANES FOR
BUILT-UP ROOF CONSTRUCTION, NAMELY, TAR-SATURATED FABRIC, ASPHALT AND TAR FELT;
WATERPROOF PITCH FOR BUILDING AND ROOFING; BITUMINOUS FIBER ROOF COATING
PLASTIC; BITUMINOUS TOUCH UP SEALANT FOR PATCHING AND REPAIRING
BITUMINOUS-COATED SURFACES; BITUMINOUS-COATED SURFACES; BITUMINOUS PROTECTED
ROOFING, SIDING AND VALLEYS; PRESERVATIVE TREATED WOOD PRODUCTS, NAMELY,
PILINGS, POLES, POSTS, CROSSTIES, LUMBER, STRUCTURAL SUPPORTS AND LAMINATED
STRUCTURAL WOOD PRODUCTS FOR GENERAL CONSTRUCTION PURPOSES; LAMINATED STRUCTURAL
WOOD PRODUCTS, NAMELY, ARCHES, BEAMS, COLUMNS, DECKING, LIGHTING STANDARDS,
UTILITY CROSSARMS, PLYWOOD AND OTHER STRUCTURAL MEMBERS; REINFORCED PLASTIC
STANDARD STRUCTURAL SHAPES FOR GENERAL CONSTRUCTION PURPOSES AND PANELS;
POLYESTER FLOORING; AND LIQUID AND LIQUIFIABLE BITUMINOUS MASTIC AND ASPHALTIC
ROOF COATINGS FOR BRUSHING AND SPRAYING       JAPAN    03-118-JP    8/12/2004   
2004074938    12/2/2005    4912572    REGISTERED    01, 02, 04, 17, 19     

CLASS

  

DESCRIPTION

                            01    ORGANIC ACIDS, NAPHTHALENE, CARBON BLACK FOR
INDUSTRIAL PURPOSES, OTHER CHEMICALS, UNPROCESSED PLASTICS      

 

- 203 -



--------------------------------------------------------------------------------

COUNTRY

  

REFERENCE #

  

FILED

  

APP#

  

REG DT

  

REG #

  

STATUS

  

CLASSES

   02    CREOSOTE FOR WOOD PRESERVATIVES, OTHER WOOD PRESERVATIVES          04
   FUEL, COAL TAR OILS, INDUSTRIAL OILS, INDUSTRIAL MATERIALS          17   
ELECTRICAL, THERMAL AND ACOUSTIC INSULATION MATERIALS          19    COAL TAR,
OTHER TARS AND PITCHES, UTILITY POLES, NOT OF METAL, RAILROAD CROSSTIES, NOT OF
METAL, PRESERVATIVE TREATED LUMBER, OTHER BUILDING TIMBER; CEMENTS AND THEIR
PRODUCTS; ROOF COVERINGS, NOT OF METAL; BUILDING MATERIALS (NON-METALLIC)      
MEXICO    03-118-MX-2    1/19/2005    697481    4/18/2005    876173   
REGISTERED    02     

CLASS

  

DESCRIPTION

                            02    PAINTS, VARNISHES, LACQUERS; PRESERVATIVES
AGAINST RUST AND AGAINST DETERIORATION OF WOOD; COLORANTS; MORDANTS, RAW NATURAL
RESINS; METALS FOR FOIL AND POWDER FORM FOR PAINTERS, DECORATORS, PRINTERS AND
ARTISTS       MEXICO    03-118-MX-1    8/27/2004    674074    5/27/2005   
883632    REGISTERED    01     

CLASS

  

DESCRIPTION

                            01    CHEMICALS USED IN INDUSTRY, SCIENCE AND
PHOTOGRAPHY, AS WELL AS IN AGRICULTURE, HORTICULTURE AND FORESTRY; UNPROCESSED
ARTIFICIAL RESINS; UNPROCESSED PLASTICS; MANURES; FIRE EXTINGUISHING
COMPOSITIONS; TEMPERING AND SOLDERING PREPARATIONS; CHEMICAL SUBSTANCES FOR
PRESERVING FOODSTUFFS; TANNING SUBSTANCES; ADHESIVES USED IN INDUSTRY      
MEXICO    03-118-MX-3    8/27/2004    674075    3/7/2005    871582    REGISTERED
   04     

CLASS

  

DESCRIPTION

                            04    INDUSTRIAL OILS AND GREASES; LUBRICANTS; DUST
ABSORBING, WETTING AND BINDING COMPOSITIONS; FUELS (INCLUDING MOTOR SPIRIT) AND
ILLUMINANTS; CANDLES AND WICKS FOR LIGHTING       MEXICO    03-118-MX-4   
8/27/2004    674076    9/23/2005    900465    REGISTERED    17     

CLASS

  

DESCRIPTION

                            17    RUBBER, GUTTA-PERCHA, GUM, ASBESTOS, MICA AND
GOODS MADE FROM THESE MATERIALS AND NOT INCLUDED IN OTHER CLASSES; PLASTICS IN
EXTRUDED FORM FOR USE IN MANUFACTURE; PACKING, STOPPING AND INSULATING
MATERIALS; FLEXIBLE PIPES, NOT OF METAL       SOUTH AFRICA    03-118-ZA-4   
8/11/2004    200413685    6/28/2010    200413685    REGISTERED    17     

CLASS

  

DESCRIPTION

                            17    RUBBER, GUTTA-PERCHA, GUM, ASBESTOS, MICA AND
GOODS MADE FROM THESE      

 

- 204 -



--------------------------------------------------------------------------------

COUNTRY

  

REFERENCE #

  

FILED

  

APP#

  

REG DT

  

REG #

  

STATUS

  

CLASSES

      MATERIALS AND NOT INCLUDED IN OTHER CLASSES; PLASTICS IN EXTRUDED FORM FOR
USE IN MANUFACTURE; PACKING, STOPPING AND INSULATING MATERIALS INCLUDING
ISOCYANURATE, URETHANE AND PHENOLIC FOAM INSULATION MATERIALS; FLEXIBLE PIPES,
NOT OF METAL       SOUTH AFRICA    03-118-ZA-1    8/11/2004    200416888   
6/28/2010    200413688    REGISTERED    01     

CLASS

  

DESCRIPTION

                            01    CHEMICALS USED IN INDUSTRY, SCIENCE AND
PHOTOGRAPHY, AS WELL AS IN AGRICULTURE, HORTICULTURE AND FORESTRY INCLUDING
ORGANIC ACIDS, CRESYLIC ACID COMPOUNDS, NAPHTHALENE, COAL TAR BASES IN CRUDE AND
PURE FORM, NAMELY QUINOLINE AND PYRIDINE, SYNTHETIC PEARLESCENCE, NAMELY BASIC
LEAD CARBONATE, PHTHALIC ANHYDRIDE, AND MALEIC ANHYDRIDE, SOLD IN BULK TO THE
TAR, COKE AND ALUMINUM INDUSTRIES; FLOATATION OILS, COAL TAR NEUTRAL OILS AND TA
ACID OILS FOR USE IN THE MANUFACTURE OF PAINTS AND SOLVENTS; UNPROCESSED
ARTIFICIAL RESINS; UNPROCESSED PLASTICS; MANURES; FIRE EXTINGUISHING
COMPOSITIONS; TEMPERING AND SOLDERING PREPARATIONS; CHEMICAL SUBSTANCES FOR
PRESERVING FOODSTUFFS; TANNING SUBSTANCES; ADHESIVE USED IN INDUSTRY       SOUTH
AFRICA    03-118-ZA-3    8/11/2004    200413686    6/28/2010    200413686   
REGISTERED    04     

CLASS

  

DESCRIPTION

                            04    INDUSTRIAL OILS AND GREASES; LUBRICANTS
INCLUDING FLOATATION OILS, COAL TAR NEUTRAL OILS AND TAR ACID OILS FOR USE AS
INDUSTRIAL LUBRICANTS; DUST ABSORBING, WETTING AND BINDING COMPOSITIONS; FUELS
INCLUDING MOTOR SPIRIT AND COKE, AND ILLUMINANTS; CANDLES WICKS       SOUTH
AFRICA    03-118-ZA-2    8/11/2004    200413687    6/28/2010    200413687   
REGISTERED    02     

CLASS

  

DESCRIPTION

                            02    PAINTS, VARNISHES, LACQUERS; PRESERVATIVES
AGAINST RUST AND AGAINST DETERIORATION OF WOOD INCLUDING WOOD PRESERVATIVES,
NAMELY CREOSOTE AND CREOSOTE SOLUTIONS; COLOURANTS, MORDANTS; RAW NATURAL
RESINS, METALS IN FOIL AND POWDER FORM FOR PAINTERS, DECORATORS, PRINTERS AND
ARTISTS       SOUTH AFRICA    03-118-ZA-5    8/11/2004    200413684    6/28/2010
   200413684    REGISTERED    19     

CLASS

  

DESCRIPTION

                            19    BUILDING MATERIALS (NON-METALLIC);
NON-METALLIC RIGID PIPES FOR BUILDING; ASPHALT, PITCH AND BITUMEN; CRUDE COAL
TAR AND PITCHES; PRESERVATIVE TREADED LUMBER; BITUMINOUS CEMENT FOR FLASHING AND
ROOFING; STRUCTURAL MEMBRANES FOR BUILT-UP ROOF CONSTRUCTION; NAMELY,
TAR-SATURATED FABRIC, ASPHALT AND TAR FELT; WATERPROOF PITCH FOR BUILDING AND
ROOFING; BITUMINOUS FIBER ROOF COATING PLASTIC; BITUMINOUS TOUCH UP SEALANT FOR
PATCHING AND REPAIRING BITUMINOUS-COATED SURFACES; BITUMINOUS PROTECTED ROOFING,
SIDING AND VALLEYS; PRESERVATIVE TREATED WOOD PRODUCTS; NAMELY, PILINGS, POLES,
POSTS,      

 

- 205 -



--------------------------------------------------------------------------------

COUNTRY

  

REFERENCE #

  

FILED

  

APP#

  

REG DT

  

REG #

  

STATUS

  

CLASSES

      CROSSTIES, LUMBER, STRUCTURAL SUPPORTS AND LAMINATED STRUCTURAL WOOD
PRODUCTS FOR GENERAL CONSTRUCTION PURPOSES; LAMINATED STRUCTURAL WOOD PRODUCTS,
NAMELY ARCHES, BEAMS, COLUMNS, DECKING, LIGHTING STANDARDS, UTILITY CROSSARMS,
PLYWOOD AND OTHER STRUCTURAL MEMBERS; REINFORCED PLASTIC STANDARD STRUCTURAL
SHAPES FOR GENERAL CONSTRUCTION PURPOSES AND PANELS, POLYESTER FLOORING; AND
LIQUID AND LIQUIFIABLE BITUMINOUS MASTIC AND ASPHALTIC ROOF COATINGS FOR
BRUSHING AND SPRAYING NON-METALLIC TRANSPORTABLE BUILDING MONUMENTS, NOT OF
METAL       TAIWAN    03-118-TW    8/11/2004    093037399          PENDING   
01, 02, 04, 17, 19     

CLASS

  

DESCRIPTION

                            01    INDUSTRIAL CHEMICALS, SCIENTIFIC CHEMICALS;
ORGANIC ACIDS, CRESYLIC ACID COMPOUNDS, NAPHTHALENE, COAL TAR BASES IN CRUDE AND
PURE FORM, NAMELY QUINOLINE AND PYRIDINE, SYNTHETIC PEARLESCENCE, NAMELY BASIC
LEAD CARBONATE, PHTHALIC ANHYDRIDE, AND MALEIC ANHYDRIDE, SOLD IN BULK TO THE
TAR, COKE AND ALUMINUM INDUSTRIES; FLOATATION OILS, COAL TAR NEUTRAL OILS AND
TAR ACIDS OILS FOR USE IN THE MANUFACTURE OF PAINTS AND SOLVENTS          02   
WOOD PRESERVATIVE, NAMELY CREOSOTE AND CREOSOTE SOLUTIONS          04    GAS
FUELS, LIQUID FUELS AND SOLID FUELS, COKE; AND GREASES FOR INDUSTRIAL USE,
LUBRICATING OILS, SOLID FUELS; FUEL, NAMELY COKE; AND FLOATATION OILS, COAL TAR
NEUTRAL OILS AND TAR ACID OILS FOR USE AS INDUSTRIAL MATERIALS          17   
ISOCYANURATE, URETHANE AND PHENOLIC FOAM INSULATION MATERIALS          19   
CRUDE COAL TAR AND PITCHES; PRESERVATIVE TREATED LUMBER; BITUMINOUS CEMENT FOR
FLASHING AND ROOFING; STRUCTURAL MEMBRANES FOR BUILT-UP ROOF CONSTRUCTION;
NAMELY, TAR-SATURATED FABRIC, ASPHALT AND TAR FELT; WATERPROOF PITCH FOR
BUILDING AND ROOFING; BITUMINOUS FIBER ROOF COATING PLASTIC; BITUMINOUS TOUCH UP
SEALANT FOR PATCHING AND REPAIRING BITUMINOUS-COATED SURFACES; BITUMINOUS
PROTECTED ROOFING, SIDING AND VALLEYS; PRESERVATIVE TREATED WOOD PRODUCTS,
NAMELY, PILINGS, POLES, POSTS, CROSSTIES, LUMBER, STRUCTURAL SUPPORTS AND
LAMINATED STRUCTURAL WOOD PRODUCTS FOR GENERAL CONSTRUCTION PURPOSES; LAMINATED
STRUCTURAL WOOD PRODUCTS, NAMELY ARCHES, BEAMS, COLUMNS, DECKING, LIGHTING
STANDARDS, UTILITY CROSSARMS, PLYWOOD AND OTHER STRUCTURAL MEMBERS; REINFORCED
PLASTIC STANDARD STRUCTURAL SHAPES; FOR GENERAL CONSTRUCTION PURPOSES AND
PANELS; POLYESTER FLOORING; AND LIQUID AND LIQUIFIABLE BITUMINOUS MASTIC AND
ASPHALT ROOF COATINGS FOR BRUSHING AND SPRAYING       UNITED STATES    03-118-US
   4/7/2003    76/504,825    4/25/2006    3,085,821    REGISTERED    01, 02, 19
    

CLASS

  

DESCRIPTION

                            01    NAPHTHALENE, PHTHALIC ANHYDRIDE SOLD IN BULK
TO THE TAR, COKE AND ALUMINUM INDUSTRIES; TAR ACID OILS FOR USE IN THE
MANUFACTURE OF PAINTS AND SOLVENTS          02    WOOD PRESERVATIVES, NAMELY
CREOSOTE AND CREOSOTE SOLUTIONS          19    CRUDE COAL TAR AND PITCHES;
PRESERVATIVE TREATED LUMBER; BITUMINOUS CEMENT FOR FLASHING AND ROOFING;
STRUCTURAL MEMBRANES FOR BUILT-UP ROOF CONSTRUCTION, NAMELY, TAR-SATURATED
FABRIC, ASPHALT AND TAR FELT; WATERPROOF PITCH FOR BUILDING AND ROOFING;
BITUMINOUS FIBER ROOF COATING; BITUMINOUS TOUCH UP SEALANT FOR PATCHING AND
REPAIRING BITUMINOUS-COATED      

 

- 206 -



--------------------------------------------------------------------------------

COUNTRY

  

REFERENCE #

  

FILED

  

APP#

  

REG DT

  

REG #

  

STATUS

  

CLASSES

      SURFACES; PRESERVATIVE TREATED WOOD PRODUCTS, NAMELY, PILINGS, POLES,
POSTS, CROSSTIES, LUMBER; LIQUID AND LIQUIFIABLE BITUMINOUS MASTIC AND ASPHALTIC
ROOF COATINGS FOR BRUSHING AND SPRAYING       UNITED STATES    12-127-US   
7/10/2012    85/673,152          PENDING    17, 19     

CLASS

  

DESCRIPTION

                            17    NON-METALLIC BUILDING MATERIALS, NAMELY,
CARBON, GRAPHITE AND COMPOSITE FOAM, AND SYNTHETIC GRAPHITE, FOR HEAT TRANSFER
AND THERMAL MANAGEMENT APPLICATIONS, INSULATING AND FLAME RETARDANT MATERIALS,
THERMAL INTERFACE MATERIALS, BLAST ABATEMENT MATERIALS, ROOFING MATERIALS,
STRUCTURAL APPLICATIONS, AND ELECTRICALLY CONDUCTIVE APPLICATIONS          19   
CARBON, GRAPHITE AND COMPOSITE FOAM, AND SYNTHETIC GRAPHITE, FOR HEAT TRANSFER
AND THERMAL MANAGEMENT APPLICATIONS, INSULATING AND FLAME RETARDANT MATERIALS,
THERMAL INTERFACE MATERIALS, BLAST ABATEMENT MATERIALS, ROOFING MATERIALS,
STRUCTURAL APPLICATIONS, AND ELECTRICALLY CONDUCTIVE APPLICATIONS      

KOPPERS

                                   AUSTRALIA    02-112-AU-7    7/18/1969    N/A
   7/18/1969    B230715    REGISTERED    01     

CLASS

  

DESCRIPTION

                            01    NAPHTHALENE, CREOSOTE AND OTHER SUCH PRODUCTS
DERIVED FROM COAL TAR OR MADE FROM SUBSTANCES OR MIXTURES CONTAINING COAL TAR,
ALL BEING CHEMICAL PRODUCTS FOR USE IN INDUSTRY       AUSTRALIA    02-112-AU-6
   6/10/1981    B361298    6/10/1981    B361298    REGISTERED    19     

CLASS

  

DESCRIPTION

                            19    PRESERVATIVE TREATED WOOD PRODUCTS, EXCLUDING
REFRACTORY MATERIALS; BUILDING MATERIALS (NONMETALLIC); NONMETALLIC RIGID PIPES
FOR BUILDING; ASPHALT, PITCH AND BITUMEN; NONMETALLIC TRANSPORTABLE BUILDINGS;
MONUMENTS, NOT OF METAL       AUSTRALIA    02-112-AU-5    7/18/1969    A293576
   7/18/1969    A293576    REGISTERED    01     

CLASS

  

DESCRIPTION

                            01    NAPHTHALENE, BEING A COAL TAR DERIVED PRODUCT
FOR USE IN INDUSTRY      

 

- 207 -



--------------------------------------------------------------------------------

COUNTRY

  

REFERENCE #

  

FILED

  

APP#

  

REG DT

  

REG #

  

STATUS

  

CLASSES

AUSTRALIA    02-112-AU-4    7/18/1969    A293575    7/18/1969    A293575   
REGISTERED    02     

CLASS

  

DESCRIPTION

                            02    CREOSOTE DERIVED FROM COKE OVEN TAR AND BEING
A PRESERVATIVE FOR WOOD, AND COAL TAR ENAMELS BEING ANTI-CORROSIVE COATING
MATERIALS       AUSTRALIA    02-112-AU-3    6/10/1981    B361299    6/10/1981   
B361299    REGISTERED    02     

CLASS

  

DESCRIPTION

                            02    WOOD PRESERVATIVE CHEMICALS AND COMPOSITIONS
      AUSTRALIA    02-112-AU-2    7/18/1969    B293574    7/18/1969    B293574
   REGISTERED    19     

CLASS

  

DESCRIPTION

                            19    PITCH INCLUDING ELECTRODE BINDER REFRACTORY
PITCH AND TAPHOLE PITCH; ROAD TARS AND BLENDED TAR AND PITCH COATING MATERIALS
IN THIS CLASS ALL THE AFORESAID GOODS BEING DERIVED FROM COKE OVEN TAR, AND ALL
OTHER GOODS, EXCEPT REFRACTORY MATERIALS; BUILDING MATERIALS (NONMETALLIC);
NONMETALLIC RIGID PIPES FOR BUILDING, ASPHALT PITCH AND BITUMEN NONMETALLIC
TRANSPORTABLE BUILDING, MONUMENTS NOT OF METAL       AUSTRALIA    02-112-AU-1   
7/18/1969    N/A    7/18/1969    A230716    REGISTERED    19     

CLASS

  

DESCRIPTION

                            19    PITCH INCLUDING ELECTRODE BINDER PITCH,
REFRACTORY PITCH AND TADPOLE PITCH; ROAD TARS AND BLENDED TAR AND PITCH COATING
MATERIALS IN THIS CLASS, ALL THE AFORESAID GOODS BEING DERIVED FROM COKE AND TAR
      AUSTRALIA    02-112-AU-8    4/18/2005    1050872    11/28/2005    1050872
   REGISTERED    40     

CLASS

  

DESCRIPTION

                            40    TREATMENT OF MATERIALS, INCLUDING TREATMENT OF
WOOD PRODUCTS FOR OTHERS       BAHRAIN    02-112-BH    12/12/2005    46315   
6/15/2008    46315    REGISTERED    19     

CLASS

  

DESCRIPTION

                            19    COAL TAR PITCH       CANADA    02-112-CA-1   
7/10/1972    355075    7/13/1973    TMA192633    REGISTERED    NA

 

- 208 -



--------------------------------------------------------------------------------

COUNTRY

  

REFERENCE #

  

FILED

  

APP#

  

REG DT

  

REG #

  

STATUS

  

CLASSES

    

CLASS

  

DESCRIPTION

                            NA    COKE, CRUDE COAL TARS AND PITCHES; ASPHALT;
MINERAL AGGREGATES; SYNTHETIC RESINS, NAMELY, AMINO, VINYL, ALKYD, POLYESTER,
AND ACRYLIC RESINS; CHLORINATED RUBBER; AND CHEMICALLY TREATED TIMBER,
BITUMINOUS AND ASPHALTIC PAVING MATERIALS, NAMELY, PRIMERS, EMULSIONS, BINDERS,
SEALERS, AND PAVEMENT REJUVENATORS; PRINTED HOUSE ORGAN PUBLICATIONS ISSUED
PERIODICALLY AND PAMPHLETS FOR SHEETS ISSUES FROM TIME TO TIME       CANADA   
02-112-CA-2    2/10/1933    161378    2/10/1933    UCA001052    REGISTERED    NA
    

CLASS

  

DESCRIPTION

                            NA    ROOFING MATERIALS, ROAD MATERIALS, COAL TARS,
WATER GAS TARS, PITCHES, PITCH COKE AND CHEMICAL PRODUCTS, SUCH AS FERTILIZERS,
DISINFECTANTS, DEODORANTS, INSECTICIDES, FUNGICIDES, PAINTS AND WOOD PRESERVING
OILS AND COMPOUNDS, TAR ACIDS, LIGHT OILS, SULFUR AND THE LIKE       CHINA   
11-089-CN-1    5/30/2011    9529529    6/21/2012    9529529    REGISTERED    01
    

CLASS

  

DESCRIPTION

                            01    ORGANIC ACIDS, CRESYLIC ACID COMPOUNDS,
NAPHTHALENE, COAL TAR BASES IN CRUDE AND PURE FORM, NAMELY QUINOLINE AND
PYRIDINE, SYNTHETIC PEARLESCENCE, NAMELY BASIC LEAD CARBONATE, PHTHALIC
ANHYDRIDE, AND MALEIC ANHYDRIDE, SOLD IN BULK TO THE TAR, COKE AND ALUMINUM
INDUSTRIES; FLOATATION OILS, COAL TAR NEUTRAL OILS AND TAR ACID OILS FOR USE IN
THE MANUFACTURE OF PAINTS AND SOLVENTS       CHINA    11-089-CN-2    5/30/2011
   9529528    6/21/2012    9529528    REGISTERED    02     

CLASS

  

DESCRIPTION

                            02    WOOD PRESERVATIVES, NAMELY CREOSOTE FOR WOOD
PRESERVATION       CHINA    11-089-CN-3    5/30/2011    9529527    6/21/2012   
9529527    REGISTERED    04     

CLASS

  

DESCRIPTION

                            04    FUEL; FLOATATION OILS, COAL TAR NEUTRAL OILS;
TAR ACID OILS FOR USE AS INDUSTRIAL LUBRICANTS (INCLUDES CARBON BLACK FEEDSTOCK)
     

 

- 209 -



--------------------------------------------------------------------------------

COUNTRY

  

REFERENCE #

  

FILED

  

APP#

  

REG DT

  

REG #

  

STATUS

  

CLASSES

CHINA    11-089-CN-5    5/30/2011    9529526    6/21/2012    9529526   
REGISTERED    19     

CLASS

  

DESCRIPTION

                            19    CRUDE OIL TAR AND PITCHES; PRESERVATIVE
TREATED LUMBER; BITUMINOUS CEMENT FOR FLASHING AND ROOFING; STRUCTURAL MEMBRANES
FOR BUILT-UP ROOF CONSTRUCTION: NAMELY, TAR-SATURATED FABRIC, ASPHALT AND TAR
FELT; WATERPROOF PITCH FOR BUILDING AND ROOFING; BITUMINOUS FIBER ROOF COATING
PLASTIC; BITUMINOUS TOUCH UP SEALANT FOR PATCHING AND REPAIRING
BITUMINOUS-COATED SURFACES; PRESERVATIVE TREATED WOOD PRODUCTS, NAMELY, PILINGS,
POLES, POSTS, CROSSTIES, LUMBER, STRUCTURAL SUPPORTS AND LAMINATED STRUCTURAL
WOOD PRODUCTS FOR GENERAL CONSTRUCTION PURPOSES; LAMINATED STRUCTURAL WOOD
PRODUCTS, NAMELY ARCHES, BEAMS, COLUMNS, DECKING, LIGHTING STANDARDS, UTILITY
CROSSARMS, PLYWOOD AND OTHER STRUCTURAL MEMBERS; REINFORCED PLASTIC STANDARD
STRUCTURAL SHAPES FOR GENERAL CONSTRUCTION PURPOSES AND PANELS; POLYESTER
FLOORING; AND LIQUID AND LIQUIFIABLE BITUMINOUS MASTIC AND ASPHALTIC ROOF
COATINGS FOR BRUSHING AND SPRAYING; BITUMINOUS COATINGS FOR PROTECTING ROOFING;
BITUMINOUS COATING FOR PROTECTING SIDING; BITUMINOUS COATING FOR PROTECTING
VALLEYS       EGYPT    02-112-EG-2    12/13/2005    181216    3/4/2009    181216
   REGISTERED    01     

CLASS

  

DESCRIPTION

                            01    NAPHTHALENE       EUROPEAN UNION (C   
02-112-CT    8/30/2000    001838259    10/16/2001    001838259    REGISTERED   
01, 02, 04     

CLASS

  

DESCRIPTION

                            01    CHEMICALS, NAMELY NAPHTHALENE, BENZENE AND
SODIUM PHENOLATE          02    RESINS AND PRESERVATIVES, NAMELY CREOSOTE      
   04    INDUSTRIAL OILS AND GREASED, NAMELY COAL TAR DERIVATIVES, INCLUDING
OILS, PITCHES AND TARS       FIJI    02-112-FJ    4/28/2005    N/A    8/2/2006
   2782005    REGISTERED    50     

CLASS

  

DESCRIPTION

                            50    (LOCAL) GOODS MANUFACTURED FROM WOOD NOT
INCLUDED IN OTHER CLASSES, INCLUDING TREATED TIMBER LUMBER, AND TREATED WOOD
PRODUCTS       FIJI    02-112-FJ-2    4/28/2005    N/A    8/2/2006    2772005   
REGISTERED    17     

CLASS

  

DESCRIPTION

                            17    (LOCAL) MANUFACTURES FROM WOOD FOR BUILDING,
INCLUDING TREATED TIMBER, TREATED LUMBER, AND TREATED WOOD PRODUCTS      

 

- 210 -



--------------------------------------------------------------------------------

COUNTRY

  

REFERENCE #

  

FILED

  

APP#

  

REG DT

  

REG #

  

STATUS

  

CLASSES

FRANCE    02-112-FR    6/30/1997    31126    7/28/1967    1539181    REGISTERED
   01, 02, 06, 07, 09, 16, 17, 19, 20, 26, 28     

CLASS

  

DESCRIPTION

                            01    ARTIFICIAL AND SYNTHETIC RESINS, THERMOPLASTIC
OR THERMOADHESIVE; MATERIALS AND FILM FOR FABRICATION OF TUBES, COLORANTS,
VARNISHES, LACQUERS, MATERIALS TO PROTECT AGAINST RUST, WOOD PRESERVATIVES,
ANTI-CORROSIVES, MATERIALS FOR CONSTRUCTION OF RAILROADS, PACKING AND DRUMS FOR
INDUSTRIAL USE; MATERIALS FOR PACKING HOUSEHOLD AND INDUSTRIAL PRODUCTS;
PISTONS, RINGS FOR INDUSTRIAL USE; INDUSTRIAL FANS; INSTALLATIONS AND EQUIPMENT
FOR PRODUCTION OF ALL KINDS OF PACKAGING; SOUND CONTROL EQUIPMENT; MATERIALS FOR
PACKING HOUSEHOLD AND INDUSTRIAL PRODUCTS PACKAGING; OBJECTS MADE OF ARTIFICIAL
AND SYNTHETIC RESINS, THERMOPLASTIC OR THERMOADHESIVE; PANELS FOR AUTOMOBILES ;
MATERIALS FOR WELDING, INSULATION INSTALLATIONS, SHAFT JOINTS; PANELS;
CONSTRUCTION LUMBER, FLOOR AND ROOFING MATERIALS, FURNITURE, MIRRORS, FRAMES,
BUTTON BANKS AND MOLDS; SPORTS ITEMS, TOYS GAMES          02    PAINTS,
VARNISHES, LACQUERS; PRESERVATIVES AGAINST RUST AND AGAINST DETERIORATION OF
WOOD; COLOURANTS, MORDANTS; RAW NATURAL RESINS; METALS IN FOIL AND POWDER FORM
FOR PAINTERS, DECORATORS, PRINTERS AND ARTISTS          06    COMMON METALS AND
THEIR ALLOYS; METAL BUILDING MATERIALS; TRANSPORTABLE BUILDINGS OF METAL,
MATERIALS OF METAL FOR RAILWAY TRACKS NONELECTRIC CABLES AND WIRES OF COMMON
METAL; IRONMONGERY, SMALL ITEMS OF METAL HARDWARE PIPES AND TUBES OF METAL,
SAFES; GOODS OF COMMON METALS NOT INCLUDED IN OTHER CLASSES; ORES          07   
MACHINES AND MACHINE TOOLS; MOTORS AND ENGINES (EXCEPT FOR LAND VEHICLES);
MACHINE COUPLING AND TRANSMISSION COMPONENTS (EXCEPT FOR LAND VEHICLES);
AGRICULTURAL IMPLEMENTS OTHER THAN HAND-OPERATED; INCUBATORS FOR EGGS         
09    SCIENTIFIC, NAUTICAL, SURVEYING, PHOTOGRAPHIC, CINEMATOGRAPHIC, OPTICAL,
WEIGHING, MEASURING, SIGNALING, CHECKING (SUPERVISION), LIFESAVING AND TEACHING
APPARATUS AND INSTRUMENTS; APPARATUS AND INSTRUMENTS FOR CONDUCTING, SWITCHING,
TRANSFORMING, ACCUMULATING, REGULATING OR CONTROLLING ELECTRICITY; APPARATUS FOR
RECORDING, TRANSMISSION OR REPRODUCTION OF SOUND OR IMAGES; MAGNETIC DATA
CARRIERS, RECORDING DISCS, AUTOMATIC VENDING MACHINES AND MECHANISMS FOR COIN
OPERATED APPARATUS; CASH REGISTERS, CALCULATING MACHINES, DATA PROCESSING
EQUIPMENT AND COMPUTERS, FIRE-EXTINGUISHING APPARATUS          16    PAPER,
CARDBOARD AND GOODS MADE FROM THESE MATERIALS, NOT INCLUDED IN OTHER CLASSES;
PRINTED MATTER; BOOKBINDING MATERIAL, PHOTOGRAPHS, STATIONERY; ADHESIVES FOR
STATIONERY OR HOUSEHOLD PURPOSES; ARTISTS’ MATERIALS; PAINT BRUSHES; TYPEWRITERS
AND OFFICE REQUISITES (EXCEPT FURNITURE); INSTRUCTIONAL AND TEACHING MATERIAL
(EXCEPT APPARATUS); PLASTIC MATERIALS FOR PACKAGING (NOT INCLUDED IN OTHER
CLASSES); PRINTERS TYPE, PRINTING BLOCKS          17    RUBBER, GUTTA-PERCHA,
GUM, ASBESTOS, MICA AND GOODS MADE FROM THESE MATERIALS AND NOT INCLUDED IN
OTHER CLASSES; PLASTICS IN EXTRUDED FORM FOR USE IN MANUFACTURE PACKING,
STOPPING AND INSULATING MATERIALS; FLEXIBLE PIPES, NOT OF METAL          19   
BUILDING MATERIALS (NONMETALLIC); NONMETALLIC RIGID PIPES FOR BUILDING; ASPHALT,
PITCH AND BITUMEN; NONMETALLIC TRANSPORTABLE BUILDINGS; MONUMENTS, NOT OF METAL
     

 

- 211 -



--------------------------------------------------------------------------------

COUNTRY

  

REFERENCE #

  

FILED

  

APP#

  

REG DT

  

REG #

  

STATUS

  

CLASSES

   20    FURNITURE, MIRRORS, PICTURE FRAMES; GOODS (NOT INCLUDED IN OTHER
CLASSES) OF WOOD, CORK REED, CANE, WICKER, HORN, BONE, IVORY, WHALEBONE, SHELL,
AMBER, MOTHER-OF-PEARL, MEERSCHAUM AND SUBSTITUTES FOR ALL THESE MATERIALS, OR
OF PLASTICS          26    LACE AND EMBROIDERY, RIBBONS AND BRAID; BUTTONS,
HOOKS AND EYES, PINS AND NEEDLES; ARTIFICIAL FLOWERS          28    GAMES AND
PLAYTHINGS; GYMNASTIC AND SPORTING ARTICLES NOT INCLUDED IN OTHER CLASSES;
DECORATIONS FOR CHRISTMAS TREES       INDIA    02-112-IN    10/26/2005   
1394588          ALLOWED    01     

CLASS

  

DESCRIPTION

                            01    ORGANIC ACIDS, CRESYLIC ACID COMPOUNDS,
NAPHTHALENE, COAL TAR BASES IN CRUDE AND PURE FORM, NAMELY QUINOLINE AND
PYRIDINE, SYNTHETIC PEARLESCENCE, NAMELY BASIC LEAD CARBONATE, PHTHALIC
ANHYDRIDE, AND MALEIC ANHYDRIDE, SOLD IN BULK TO THE TAR, COKE AND ALUMINUM
INDUSTRIES; FLOATATION OILS, COAL TAR NEUTRAL OILS AND TAR ACID OILS FOR USE IN
THE MANUFACTURE OF PAINTS AND SOLVENTS; SODIUM PHENOLATE; BENZENE; BENZOLE
ABSORBING OIL; CARBOLIC OIL       INDIA    02-112-IN-2    10/26/2005    1394589
         PENDING    19     

CLASS

  

DESCRIPTION

                            19    CRUDE COAL TAR AND PITCHES; EVT TARS;
PRESERVATIVE TREATED LUMBER; BITUMINOUS CEMENT FOR FLASHING AND ROOFING;
STRUCTURAL MEMBRANES FOR BUILT-UP ROOF CONSTRUCTION: NAMELY, TAR-SATURATED
FABRIC, ASPHALT AND TAR FELT; WATERPROOF PITCH FOR BUILDING AND ROOFING;
BITUMINOUS FIBER ROOF COATING PLASTIC; BITUMINOUS TOUCH UP SEALANT FOR PATCHING
AND REPAIRING BITUMINOUS-COATED SURFACES; BITUMINOUS PROTECTED ROOFING, SIDING
AND VALLEYS; PRESERVATIVE TREATED WOOD PRODUCTS, NAMELY, PILINGS, POLES, POSTS,
CROSSTIES, LUMBER, STRUCTURAL SUPPORTS AND LAMINATED STRUCTURAL WOOD PRODUCTS
FOR GENERAL CONSTRUCTION PURPOSES; LAMINATED STRUCTURAL WOOD PRODUCTS, NAMELY
ARCHES BEAMS, COLUMNS, DECKING, LIGHTING STANDARDS, UTILITY CROSSARMS, PLYWOOD
AND OTHER STRUCTURAL MEMBERS; REINFORCED PLASTIC STANDARD STRUCTURAL SHAPES FOR
GENERAL CONSTRUCTION PURPOSES AND PANELS, POLYESTER FLOORING; AND LIQUID AND
LIQUIFIABLE BITUMINOUS MASTIC AND ASPHALT ROOF COATINGS FOR BRUSHING AND
SPRAYING; ALUMINUM PITCH LIQUID; ALUMINUM PITCH SOLID       INDONESIA   
02-112-ID    7/8/2005    2005011083    2/13/2005    IDM000113504    REGISTERED
   01     

CLASS

  

DESCRIPTION

                            01    COAL TAR PITCH; COAL TAR DERIVATIVES      
ITALY    02-112-IT    7/28/1967    508380    5/11/1989    815165    REGISTERED
   01, 02, 06, 07, 09, 16, 17, 19, 20

 

- 212 -



--------------------------------------------------------------------------------

COUNTRY

  

REFERENCE #

  

FILED

  

APP#

  

REG DT

  

REG #

  

STATUS

  

CLASSES

    

CLASS

  

DESCRIPTION

                            01    CHEMICAL PRODUCTS FOR USE IN THE INDUSTRY,
SCIENCE, PHOTOGRAPHY, AGRICULTURE, HORTICULTURE, FORESTRY; ARTIFICIAL AND
SYNTHETIC RESINS; PLASTICS IN THE FORM OF POWDERS, LIQUIDS OR PASTES, FOR
INDUSTRIAL USE; MANURES (NATURAL OR ARTIFICIAL); FIRE EXTINGUISHING
COMPOSITIONS; TEMPERING SUBSTANCES AND CHEMICAL PREPARATIONS FOR SOLDERING;
CHEMICAL SUBSTANCES FOR PRESERVING FOODSTUFFS; TANNING SUBSTANCES; AND ADHESIVE
SUBSTANCES FOR USE IN INDUSTRY          02    PAINTS, VARNISHES, LACQUERS;
PRESERVATIVES AGAINST RUST AND AGAINST DETERIORATION OF WOOD; COLORING MATTERS,
DYESTUFFS; MORDANTS; NATURAL RESINS; METALS IN FOIL AND POWDER FORM FOR
PAINTERS, DECORATORS          06    UNWROUGHT AND PARTLY WROUGHT COMMON METALS
AND THEIR ALLOYS; ANCHORS, ANVILS, BELLS, ROLLED AND CAST BUILDING MATERIALS;
RAILS AND OTHER METALLIC MATERIALS FOR RAILWAY TRACKS; CHAINS (EXCEPT DRIVING
CHAINS FOR VEHICLES); CABLES AND WIRES (NONELECTRIC); LOCKSMITHS’ WORK; METALLIC
PIPES AND TUBES; SAFES AND CASH BOXES; STEEL BALLS; HORSESHOES; NAILS AND
SCREWS; OTHER GOODS IN NONPRECIOUS METAL NOT INCLUDED IN OTHER CLASSES; ORES   
      07    MACHINES AND MACHINE TOOLS; MOTORS (EXCEPT FOR LAND VEHICLES);
MACHINE COUPLINGS AND BELTING (EXCEPT FOR LAND VEHICLES); LARGE SIZE
AGRICULTURAL IMPLEMENTS; INCUBATORS          09    SCIENTIFIC, NAUTICAL,
SURVEYING AND ELECTRICAL APPARATUS AND INSTRUMENTS (INCLUDING WIRELESS),
PHOTOGRAPHIC, CINEMATOGRAPHIC, OPTICAL, WEIGHING, MEASURING, SIGNALING, CHECKING
(SUPERVISION), LIFESAVING AND TEACHING APPARATUS AND INSTRUMENTS; COIN OR
COUNTERFREED APPARATUS; TALKING MACHINES; CASH REGISTERS; CALCULATING MACHINES;
FIRE EXTINGUISHING APPARATUS          16    PAPER AND PAPER ARTICLES, CARDBOARD
AND CARDBOARD ARTICLES; PRINTED MATTER;, NEWSPAPER AND PERIODICALS, BOOKS;
BOOKBINDING MATERIAL; PHOTOGRAPHS, STATIONERY; ADHESIVES FOR STATIONARY ARTISTS’
MATERIALS; PAINT BRUSHES; TYPEWRITERS AND OFFICE REQUISITES (EXCEPT FURNITURE);
INSTRUCTIONAL AND TEACHING MATERIAL (OTHER THAN APPARATUS); PLAYING CARDS;
PRINTERS TYPE AND CLICHES (STEREOTYPES)          17    GUTTA-PERCHA, INDIA
RUBBER, BALATA AND SUBSTITUTES, ARTICLES MADE FROM THESE SUBSTANCES AND NOT
INCLUDED IN OTHER CLASSES; PLASTICS IN THE FORM OF SHEETS, BLOCKS AND RODS,
BEING FOR USE IN MANUFACTURE; MATERIALS FOR PACKING, STOPPING OR INSULATING;
ASBESTOS, MICA AND THEIR PRODUCTS; HOBE PIPES (NONMETALLIC)          19   
BUILDING MATERIALS, NATURAL AND ARTIFICIAL STONE, CEMENT, LIME MORTAR, PLASTER
AND GRAVEL; PIPES OF EARTHENWARE OR CEMENT, ROAD MAKING MATERIALS; ASPHALT,
PITCH AND BITUMEN; PORTABLE BUILDINGS; STONE MONUMENTS; CHIMNEY POTE          20
   FURNITURE, MIRRORS, PICTURE FRAMES; ARTICLES (NOT INCLUDED IN OTHER CLASSES)
OF WOOD, CORK REEDS, CANE, WICKER, HORN, BONE, IVORY, WHALEBONE, SHELL, AMBER,
MOTHER-OF-PEARL, MEERSCHAUM, CELLOLOID, SUBSTITUTES FOR ALL THESE MATERIALS, OR
OF PLASTICS       JAPAN    02-112-JP    10/31/2001    2001097619    7/11/2003   
4690680    REGISTERED    02, 19     

CLASS

  

DESCRIPTION

                            19    CCA TREATED TIMBER; OTHER BUILDING TIMBER; TAR
AND PITCH          02    WOOD PRESERVATIVES      

 

- 213 -



--------------------------------------------------------------------------------

COUNTRY

  

REFERENCE #

  

FILED

  

APP#

  

REG DT

  

REG #

  

STATUS

  

CLASSES

    

CLASS

  

DESCRIPTION

                         MALAYSIA    02-112-MY-2    11/2/2005    05018584   
4/20/2010    05018584    REGISTERED    02     

CLASS

  

DESCRIPTION

                            02    CREOSOTE FOR WOOD PRESERVATION       MALAYSIA
   02-112-MY    11/2/2005    05018583    4/20/2010    05018583    REGISTERED   
01     

CLASS

  

DESCRIPTION

                            01    CARBON BLACK FEEDSTOCK       MEXICO   
02-112-MX-1    6/15/1990    89343    6/25/1991    397005    REGISTERED    02  
  

CLASS

  

DESCRIPTION

                            02    PAINTS, VARNISHES, LACQUERS; PRESERVATIVES
AGAINST RUST AND AGAINST DETERIORATION OF WOOD; COLOURANTS; MORDANTS; RAW
NATURAL RESINS; METALS IN FOIL AND POWDER FORM FOR PAINTERS, DECORATORS,
PRINTERS AND ARTISTS       MEXICO    02-112-MX-4    5/8/2007    853132         
PENDING    19     

CLASS

  

DESCRIPTION

                            19    BUILDING MATERIALS NON-METALLIC); NON-METALLIC
RIGID PIPES FOR BUILDING; ASPHALT PITCH AND BITUMEN; NON-METALLIC TRANSPORTABLE
BUILDINGS; MONUMENTS, NOT OF METAL, PARTICULARLY, TREATED WOOD PRODUCTS; FOR USE
IN RAILROADS (POLES, TIES AND BRIDGES); RAILROAD TRACK PRODUCTS (NOT OF METAL);
TREATED CROSSTIES (NOT OF METAL); SWITCH TIES (NOT OF METAL); LUMBER OF USE IN
RAILROADS (POLES, TIES AND BRIDGES), SPECIALTY TRACK WORK (NOT OF METAL),
EXCLUDING DECORATIVE STONE AND BRICK       MEXICO    02-112-MX-5    2/25/2008   
916400    2/11/2009    1083360    REGISTERED    19     

CLASS

  

DESCRIPTION

                            19    NON-METALLIC RIGID PIPES FOR BUILDING;
ASPHALT, PITCH AND BITUMEN; NON-METALLIC TRANSPORTABLE BUILDINGS; MONUMENTS, NOT
OF METAL; TREATED WOOD PRODUCTS, RAILROAD TRACK PRODUCTS (NOT OF METAL), NAMELY,
TREATED CROSSTIES, SWITCH TIES, SWITCH TURNOUTS, PREPLATED TIES AND PANEL TIES;
TREATED CROSSTIES (NOT OF METAL); SWITCH TIES (NOT OF METAL); LUMBER, POLES;
BRIDGE MATERIALS; SPECIALTY TRACKWORK (NOT OF METAL); EXCLUDING DECORATIVE STONE
AND DECORATIVE BRICK       NEW ZEALAND    02-112-NZ    4/18/2005    728285   
10/20/2005    728285    REGISTERED    02, 19

 

- 214 -



--------------------------------------------------------------------------------

COUNTRY

  

REFERENCE #

  

FILED

  

APP#

  

REG DT

  

REG #

  

STATUS

  

CLASSES

    

CLASS

  

DESCRIPTION

                            19    BUILDING MATERIALS (NON-METALLIC); ASPHALT,
PITCH AND BITUMEN; TREATED TIMBER; TREATED LUMBER; TREATED WOOD PRODUCTS; COAL
TAR PITCH          02    PAINTS, VARNISHES, LACQUERS; PRESERVATIVES AGAINST RUST
AND AGAINST DETERIORATION OF WOOD; CREOSOTE       NORWAY    02-112-NO   
9/13/2005    200509051    5/24/2006    232835    REGISTERED    02, 19     

CLASS

  

DESCRIPTION

                            02    PAINTS, VARNISHES, LACQUERS; PRESERVATIVES
AGAINST RUST AND AGAINST DETERIORATION OF WOOD; COLOURANTS; MORDANTS; RAW
NATURAL RESINS; METALS IN FOIL AND POWDER FORM FOR PAINTERS, DECORATORS,
PRINTERS AND ARTISTS; CREOSOTE AND CREOSOTE OIL FOR WOOD PRESERVATION         
19    BUILDING MATERIALS (NON-METALLIC); NON-METALLIC RIGID PIPES FOR BUILDING;
ASPHALT, PITCH AND BITUMEN; NON-METALLIC TRANSPORTABLE BUILDINGS, MONUMENTS, NOT
OF METAL; COAL TAR PITCH       PAKISTAN    02-112-PK    6/29/2005    211044   
11/25/2011    211044    REGISTERED    01     

CLASS

  

DESCRIPTION

                            01    NAPHTHALENE       PERU    02-112-PE-2   
7/27/2005    250154    12/16/2005    111314    REGISTERED    19     

CLASS

  

DESCRIPTION

                            19    RAILROAD TIES - NOT OF METAL       PHILIPPINES
   02-112-PH    8/31/2005    42005008546    11/13/2006    42005008546   
REGISTERED    02, 19     

CLASS

  

DESCRIPTION

                            19    TREATED TIMBER          02    CREOSOTE FOR
WOOD PRESERVATION       SOUTH AFRICA    02-112-ZA       9607425    12/7/1999   
9607425    REGISTERED    02     

CLASS

  

DESCRIPTION

                            02    PRESERVATIVES FOR WOOD; PAINTS VARNISHES;
LACQUERS; PRESERVATIVES AGAINST RUST; COLOURANTS; MORDANTS; RAW NATURAL RESINS;
METALS IN FOIL AND POWDER FORM FOR PAINTERS, DECORATORS, PRINTERS AND ARTISTS   
   TAIWAN    02-112-TW    10/5/2001    90041149    11/16/2002    1021464   
REGISTERED    01

 

- 215 -



--------------------------------------------------------------------------------

COUNTRY

  

REFERENCE #

  

FILED

  

APP#

  

REG DT

  

REG #

  

STATUS

  

CLASSES

    

CLASS

  

DESCRIPTION

                            01    NAPHTHALENE AND CREOSOTE FOR CHEMICAL PURPOSES
      TURKEY    02-112-TR    5/2/2005    200516639    5/2/2005    200516639   
REGISTERED    19     

CLASS

  

DESCRIPTION

                            19    ASPHALT, PITCH, BITUMEN, TAR; MATERIALS FOR
MAKING, COATING AND REPAIRING ROAD… SAND, GRAVEL, MOSAIC, FINE GRAVEL; DRY
MIXTURES OF NATURAL MATERIALS SUCH AS SANDSTONE, SAND, GRAVE, AQUARIUM SAND…
LIME; CEMENT; GYPSUM… STONE, ARTIFICIAL STONE; MARBLE, ARTIFICIAL MARBLE,
INTERIOR AND EXTERIOR BUILDING AND FLOOR FACINGS OF STONE AND ARTIFICIAL STONE,
TILES, PAVING STONES, BORDER STONES… CONCRETE PANELS, CONCRETE PIPES, JOINT
PIECES, PANELS, WALLS, GIRDERS AND COLUMNS, ROOFING, PREFABRICATED CONCRETE
STRUCTURES, PORTABLE STRUCTURES OF CONCRETE POLES OF CONCRETE, PALINGS, POLES OF
CONCRETE FOR ELECTRIC AND COMMUNICATION LINES, CONCRETE BARRIERS, BENCHES,
FLOWER BEDS… PANELS, WALLS, PARTITIONS, BUILDING ELEMENTS OF GYPSUM;
PREFABRICATED BUILDING ELEMENTS OF GYPSUM… ASBESTOS PIPES, JOINT PIECES, TRAFFIC
SIGNS NOT OF METAL, MECHANICAL FOR ROADS, MONUMENTS AND STATUES OF CONCRETE
STONE OR MARBLE… MODULE STRUCTURES OF WOOD AND PREFABRICATED BUILDING ELEMENTS,
WOODWORK, DOORS OF WOOD, WINDOWS AND DOORS OF WOOD, WINDOW AND DOOR CASES,
VENETIAN BLIND, JALOUSIES, SHUTTERS, WAINSCOTING, PARTITIONS, CABANAS OF WOOD,
HUTS OF WOOD; PARQUETS OF WOOD; PLYWOOD; FIBREBOARDS… SEMI-WORKED TIMBERS, WOOD
POLES, WOOD, WOODEN BEAMS, BEAMS… MODULE STRUCTURES OF PLASTIC OR SYNTHETIC,
PREFABRICATED BUILDING ELEMENTS, PLASTIC PARTITIONS, CABINETS; PLASTIC DOORS,
WINDOWS AND DOOR AND WINDOW CASES, VENETIAN BLIND, JALOUSIES, SHUTTERS, BUILDING
PIPES OF PLASTIC AND PARTS THEREOF, UNLOADING PIPES, GUTTERS, NATURAL OR
SYNTHETIC VENEERS, SYNTHETIC COATINGS THAT CAN BE STUCK WITH HEAT… BUILDING
GLASS; GLASSES, DOUBLE GLASS, GLASS PLATES FOR ROOFS, GLASS BRICK, GLASS PANELS,
GLASS TILES… BITUMINOUS ROOFING CARDBOARDS; BITUMINOUS VENEERS… PREFABRICATED
SWIMMING POOLS NOT OF METAL       UNITED ARAB EMR    02-112-AE    1/25/2006   
77046    12/10/2006    78110    REGISTERED    19     

CLASS

  

DESCRIPTION

                            19    COAL TAR PITCH       UNITED KINGDOM   
02-112-GB-9    2/18/1976    B1059040    2/15/1978    B1059040    REGISTERED   
19     

CLASS

  

DESCRIPTION

                            19    NON-METALLIC BUILDING MATERIALS, CONCRETE,
PIPES OF EARTHENWARE OR OF CEMENT, NON-METALLIC ROAD MAKING MATERIALS, ASPHALT,
PITCH, BITUMEN, PAVING MATERIALS; TIMBER (OTHER THAN UNSAWN TIMBER) AND ARTICLES
MADE FROM TIMBER; COAL-TAR; COATINGS (NOT BEING PAINTS) FOR BUILDING AND CIVIL
ENGINEERING CONSTRUCTION PURPOSES; NATURAL AND ARTIFICIAL STONE      

 

- 216 -



--------------------------------------------------------------------------------

COUNTRY

  

REFERENCE #

  

FILED

  

APP#

  

REG DT

  

REG #

  

STATUS

  

CLASSES

UNITED STATES    02-112-US-2    11/4/1993    74/456,586    7/4/1995    1,902,735
   REGISTERED    19     

CLASS

  

DESCRIPTION

                            19    BITUMEN CEMENT FOR FLASHING AND ROOFING;
STRUCTURAL MEMBRANES FOR BUILT-UP ROOF CONSTRUCTION; NAMELY, TAR-SATURATED
FABRIC, ASPHALT AND TAR FELT; WATERPROOF PITCH FOR BUILDING AND ROOFING;
BITUMINOUS FIBER ROOF COATING PLASTIC; BITUMINOUS TOUCH UP SEALANT FOR PATCHING
AND REPAIRING BITUMINOUS-COATED SURFACES, BITUMINOUS PROTECTED ROOFING, SIDING
AND VALLEYS; PRESERVATIVE TREATED WOOD PRODUCTS; NAMELY, PILINGS, POLES, POSTS,
CROSSTIES, LUMBER, STRUCTURAL SUPPORTS AND GENERAL CONSTRUCTIONS PURPOSES;
LAMINATED STRUCTURAL WOOD PRODUCTS, NAMELY ARCHES, BEAMS, COLUMNS, DECKING,
LIGHTING STANDARDS, UTILITY CROSSARMS, PLYWOOD AND OTHER STRUCTURAL MEMBERS;
REINFORCED PLASTIC STANDARD STRUCTURAL SHAPES FOR GENERAL CONSTRUCTION PURPOSES
AND PANELS; POLYESTER FLOORING; AND LIQUID AND LIQUIFIABLE BITUMINOUS MASTIC AND
ASPHALTIC ROOF COATINGS FOR BRUSHING AND SPRAYING    UNITED STATES   
02-112-US-3    11/4/1993    74/456,289    9/19/1995    1,919,197    REGISTERED
   04, 19     

CLASS

  

DESCRIPTION

                            04    FUEL, NAMELY COKE       19    CRUDE COAL TAR
AND PITCHES AND PRESERVATIVE TREATED LUMBER    UNITED STATES    02-112-US-4   
11/4/1993    74/456,593    12/12/1995    1,940,412    REGISTERED    01     

CLASS

  

DESCRIPTION

                            01    ORGANIC ACIDS, CRESYLIC ACID COMPOUNDS,
NAPHTHALENE, COAL, TAR BASES IN CRUDE AND PURE FORM, NAMELY QUINOLINE AND
PYRIDINE, SYNTHETIC PEARLESCENCE, NAMELY BASIC LEAD CARBONATE, PHTHALIC
ANHYDRIDE, AND MALEIC ANHYDRIDE, SOLD IN BULK TO THE TAR, COKE AND ALUMINUM
INDUSTRIES; FLOTATION OILS, COAL TAR NEUTRAL OILS AND TAR ACID OILS FOR USE IN
THE MANUFACTURE OF PAINTS AND SOLVENTS    UNITED STATES    02-112-US-15   
4/19/2005    78/611,936    10/17/2006    3,156,761    REGISTERED    40     

CLASS

  

DESCRIPTION

                            40    TREATMENT AND DISPOSAL OF CROSSTIES, SWITCH
TIES, LUMBER, CROSSING PANELS, POLES, AND PILING    UNITED STATES    02-112-US-1
   2/1/1982    73/348,052    6/7/1983    1,241,176    REGISTERED    17     

CLASS

  

DESCRIPTION

                            17    ISOCYANURATE FOAM INSULATION   

 

- 217 -



--------------------------------------------------------------------------------

COUNTRY

  

REFERENCE #

  

FILED

  

APP#

  

REG DT

  

REG #

  

STATUS

  

CLASSES

VIETNAM    02-112-VN    9/29/2005    4200512727    8/23/2007    86926   
REGISTERED    19     

CLASS

  

DESCRIPTION

                            19    PRESERVATIVE TREATED LUMBER; TREATED TIMBER   

NORSIP

EUROPEAN UNION (C    02-127-CT    10/6/2003    3393733    2/8/2005    3393733   
REGISTERED    01, 04, 19     

CLASS

  

DESCRIPTION

                            01    EVT TAR, PHTHALIC ANHYDRIDE       04   
BENZENE, CRUDE BENZOLE, BASE OILS, CARBOLIC OIL, BENZOLE ABSORBING OIL, COAL TAR
OIL MIXTURES       19    ALUMINUM PITCH SOLIDS, ALUMINUM PITCH LIQUIDS, LIQUID
PITCHES, PENCIL PITCH, SPECIAL PITCHES, ANTHRACENE PASTE   

ONYX

UNITED STATES    02-115-US    2/10/2000    75/915,987    9/4/2001    2,486,239
   REGISTERED    19     

CLASS

  

DESCRIPTION

                            19    COLD PROCESS ROOFING SYSTEM COMPRISING TAR
COATINGS, INSULATION MATERIALS, REINFORCING FABRICS AND ADHESIVES   

ORGOL

EUROPEAN UNION (C    02-125-CT    10/1/2001    2393684    3/12/2004    02393684
   REGISTERED    19     

CLASS

  

DESCRIPTION

                            19    BITUMEN; BITUMINOUS COATINGS; BITUMINOUS
PRODUCTS; COAL TAR; MACADAM; ROAD COATING MATERIALS; TAR AND TARRED STRIPS;
COMPOSITIONS FOR PRODUCING TAR MACADAM   

 

- 218 -



--------------------------------------------------------------------------------

COUNTRY

  

REFERENCE #

  

FILED

  

APP#

  

REG DT

  

REG #

  

STATUS

  

CLASSES

UNITED KINGDOM    02-125-GB    10/26/1993    1551688    10/26/1993    1551688   
REGISTERED    19     

CLASS

  

DESCRIPTION

                            19    BITUMEN; BITUMINOUS COATINGS; BITUMINOUS
PRODUCTS; COAL TAR; MACADAM; ROAD COATING MATERIALS; TAR AND TARRED STRIPS;
COMPOSITIONS FOR PRODUCING TAR MACADAM             END OF REPORT    TOTAL ITEMS
SELECTED    95

 

- 219 -



--------------------------------------------------------------------------------

KOPPERS INC. - Patent Property Report

As of July 28, 2014

 

Title

  

Country

  

Status

  

App Serial No.

  

Filing Date

  

Patent No.

  

Date Issued

  

Owner

  

Webb Ref.:

“Center Supported Bond Joint for Railroad Track”    CA    ISSUED    111389   
5/30/2005    111389    1/16/2007    KOPPERS DELAWARE, INC.    050087 “Center
Supported Bond Joint”    US    ISSUED    29/221,351    1/13/2005    D576,023   
9/2/2008    KOPPERS DELAWARE, INC.    040275 “Center Supported Bond Joint”    US
   PENDING    13/473,074    5/16/2012          KOPPERS DELAWARE, INC.    121603
“Chopped Carbon Fiber Preform Processing Method Using Coal Tar Pitch Binder”   
JP    PUBLISHED    2006515131    6/1/2004          KOPPERS DELAWARE, INC.   
111582 “Coal Tar and Hydrocarbon Mixture Pitch and the Preparation and Use
Thereof”    US    ISSUED    10/476,017    5/9/2002    7,066,997    6/27/2006   
PNC BANK, NATIONAL ASSOCIATION    111574 “Coal Tar and Hydrocarbon Mixture Pitch
and the Preparation and Use Thereof”    US    ISSUED    11/388,238    3/22/2006
   7,465,387    12/16/2008    PNC BANK, NATIONAL ASSOCIATION    111576 “Methods
of Making Coal Tar and Hydrocarbon Mixture Pitch    ZA    ISSUED    2005/6071   
5/9/2002    2005/6071    3/29/2006    KOPPERS DELAWARE, INC.    122528

 

- 220 -



--------------------------------------------------------------------------------

Title

  

Country

  

Status

  

App Serial No.

  

Filing Date

  

Patent No.

  

Date Issued

  

Owner

  

Webb Ref.:

“Coal Tar and Hydrocarbon Mixture Pitch and the Preparation and Use Thereof’   
JP    PENDING    2002-589597    5/9/2002          KOPPERS INDUSTRIES OF
DELAWARE, INC.    111571 “Coal Tar and Hydrocarbon Mixture Pitch and the
Preparation and Use Thereof’    ZA    PUBLISHED    2003/08434    5/9/2002      
   KOPPERS COMPANY, INC.    111573 “Coal Tar and Hydrocarbon Mixture Pitch
Production using a High Efficiency Evaporate Distillation Process”    US   
ISSUED    09/853,372    5/11/2001    7,033,485    4/25/2006    PNC BANK,
NATIONAL ASSOCIATION    111562 “Coal Tar Pitch Blend Having Low Polycyclic
Aromatic Hydrocarbon Content and Method of Making Thereof”    US    ISSUED   
08/513,329    8/10/1995    5,746,906    5/5/1998    PNC BANK, NATIONAL
ASSOCIATION    111502 “Composite Pole”    AU    PUBLISHED    2007215390   
2/15/2007          KOPPERS WOOD PRODUCTS PTY LTD.    111524 “Concrete Railroad
Tie Insulator Spacer and Fastening System”    MX    PUBLISHED   
MX/a/2001/008756    8/30/2001          KSA LIMITED PARTNERSHIP    111548

 

- 221 -



--------------------------------------------------------------------------------

Title

  

Country

  

Status

  

App Serial No.

  

Filing Date

  

Patent No.

  

Date Issued

  

Owner

  

Webb Ref.:

“Concrete Railroad Tie Turnout Assembly”    MX    PENDING    PA/a/2005/004835   
10/23/2003          KSA LIMITED PARTNERSHIP    110365 “Concrete Railroad Tie
Two-Piece Insulator Spacer and Fastening System”    MX    PUBLISHED   
MX/a/2003/003088    4/9/2003          KSA LIMITED PARTNERSHIP    111543
“Cross-Tie Pre-Plating System”    US    ISSUED    08/207,118    2/28/1994   
5,343,606    9/6/1994    KOPPERS DELAWARE, INC.    111084 “Cross-Tie Pre-Plating
System”    US    ISSUED    08/300,749    9/6/1994    5,528,807    6/25/1996   
KOPPERS DELAWARE, INC.    111085 “Cross-Tie Pre-Plating System”    US    ISSUED
   08/665,670    6/20/1996    5,813,103    9/29/1998    KOPPERS DELAWARE, INC.
   111086 “Cross-Tie Pre-Plating System”    US    ISSUED    09/161,135   
9/25/1998    6,119,327    9/19/2000    KOPPERS DELAWARE, INC.    111088
“Cross-Tie Pre-Plating System”    US    ISSUED    09/273,600    3/22/1999   
6,131,272    10/17/2000    KOPPERS DELAWARE, INC.    111089 “Cross·Tie
Pre-Plating System”    US    ISSUED    09/689,330    10/12/2000    6,543,118   
4/8/2003    KOPPERS DELAWARE, INC.    111090 “Gauge Plate and Switch Rod
Insulators”    US    ISSUED    09/72,354    11/27/2000    6,305,614   
10/23/2001    KOPPERS DELAWARE, INC.    001916 “Gauge Plate and Switch Rod
Insulators”    US    ISSUED    09/941,010    8/28/2001    6,422,479    7/23/2002
   KOPPERS DELAWARE, INC.    011014 “Gauge Plate and Switch Rod Insulators”   
US    ISSUED    09/089,958    6/3/1998    6,170,756    1/9/2001    KOPPERS
DELAWARE, INC.    980148 “Gauge Plate and Switch Rod Insulators”    CA    ISSUED
   2,239,651    6/4/1998    2,239,651    2/19/2002    KOPPERS DELAWARE, INC.   
980729

 

- 222 -



--------------------------------------------------------------------------------

Title

  

Country

  

Status

  

App Serial No.

  

Filing Date

  

Patent No.

  

Date Issued

  

Owner

  

Webb Ref.:

“Insulated Rail Joint Incorporating Spacer-Impregnated Adhesive and Method for
Bonding Insulated Rail Joints”    US    ISSUED    08/246,596    5/20/1994   
5,503,331    4/2/1996    KOPPERS DELAWARE, INC.    940513 “Lap Joint”    US   
ISSUED    11/900,635    9/12/2007    8,113,441    2/14/2012    KOPPERS DELAWARE,
INC.    071812 “Lap Joint”    CA    PUBLISHED    2,602,622    9/14/2007         
KOPPERS DELAWARE, INC.    073287 “Lap Joint”    US    PUBLISHED    13/350,886   
1/16/2012          KOPPERS DELAWARE, INC.    113069 “Low-PAH Pitch and Process
for Same”    MX    PUBLISHED    949,105       194,872       KOPPERS DELAWARE,
INC.    “Low-PAH Pitch and Process for Same”    US    PUBLISHEDF    08/156,240
   11/23/1993    5,534,134    7/9/1996    KOPPERS DELAWARE, INC.    “Mesophase
Pitch and Preparation from Quinoline Insoluble Free Coal Tar Pitch Distillate”
   EP    PENDING    11153716.3    5/9/2002    2363446       KOPPERS DELAWARE,
INC.    121281 “Method and Arrangement to Insulate Rail Ends”    US    ISSUED   
11/375,372    3/14/2006    7,975,933    7/12/2011    KOPPERS DELAWARE, INC.   
060529 “Method and Arrangement to Insulate Rail Ends”    US    ISSUED   
13/037,483    3/1/2011    8,302,878    11/6/2012    KOPPERS DELAWARE, INC.   
110242

 

- 223 -



--------------------------------------------------------------------------------

Title

  

Country

  

Status

  

App Serial No.

  

Filing Date

  

Patent No.

  

Date Issued

  

Owner

  

Webb Ref.:

“Method and Arrangement to Insulate Rail Ends”    CA    PENDING    2,600,746   
3/14/2006          KOPPERS DELAWARE, INC.    073279 “Modular Insulated Tie
Plate”    US    PENDING    13/723,264    12/21/2012          KOPPERS DELAWARE,
INC.    121142 “Notched Tie Plate Insulator”    US    ISSUED    12/199,915   
8/28/2008    8,042,747    10/25/2011    KOPPERS DELAWARE, INC.    082683
“Notched Tie Plate Insulator”    CA    PUBLISHED    2,639,207    8/28/2008      
   KOPPERS DELAWARE, INC.    082697 “Process for Making Carbon Electrode
Impregnating Pitch from Coal Tar”    JP    PENDING    7500143    7/30/1993      
   KOPPERS INDUSTRIES, INC.    111556 “Profiled Bar”    US    ISSUED   
29/181,073    5/2/2003    D497,326    10/19/2004    KOPPERS DELAWARE, INC.   
030522 “Profiled Bar”    US    ISSUED    10/838,173    5/3/2004    7,097,112   
8/29/2006    KOPPERS DELAWARE, INC.    040305 “Profiled Bar”    CA    ISSUED   
2,466,137    5/3/2004    2,466,137    7/5/2011    KOPPERS DELAWARE, INC.   
044071 “Rail Joint Bars and Rail Joint Assemblies”    US    ISSUED    10/838,172
   5/3/2004    7,090,143    8/15/2006    KOPPERS DELAWARE, INC.    043808 “Rail
Joint Bars and Rail Joint Assemblies”    CA    ISSUED    2,466,134    5/3/2004
   2,466,134    12/18/2012    KOPPERS DELAWARE, INC.    043823 “Rail Joint Bars
and Rail Joint Assemblies”    US    ISSUED    11/503,865    8/14/2006   
7,490,781    2/17/2009    KOPPERS DELAWARE, INC.    062466 “Rail Joint Bars and
Rail Joint Assemblies”    US    ISSUED    12/353,269    1/14/2009    8,123,144
   2/28/2012    KOPPERS DELAWARE, INC.    083596

 

- 224 -



--------------------------------------------------------------------------------

Title

  

Country

  

Status

  

App Serial No.

  

Filing Date

  

Patent No.

  

Date Issued

  

Owner

  

Webb Ref.:

“Rail Joint Bars and Rail Joint Assemblies”    CA    PENDING    2,792,005   
5/3/2004          PORTEC RAIL PRODUCTS, INC.    122510 “Rail Joint for Railroad
Track”    CA    ISSUED    104675    10/28/2003    104675    4/22/2005    KOPPERS
DELAWARE, INC.    031982 “Saturated Aircraft Brake Preform Including Coal Tar
Pitch and Preparation Thereof”    EP    PENDING    11153714.8    5/9/2002   
2363619       KOPPERS DELAWARE, INC.    121282 “Single Bend Rail”    US   
PENDING    61/701,185    9/14/2012          KOPPERS DELAWARE, INC.    120075
“Tie Plate”    CA    ISSUED    2,445,491    10/17/2003    2,445,491    6/14/2011
   KOPPERS DELAWARE, INC.    032009 “Tie Plate”    US    ISSUED    11/269,160   
11/7/2005    7,261,244    8/28/2007    KOPPERS DELAWARE, INC.    053354
“Wrap-Around Joint Bar Sleeve Insulator”    US    ISSUED    29/236,399   
8/15/2005    D547,642    7/31/2007    KOPPERS DELAWARE, INC.    044647 “In Situ
Mesophase Pitch Infiltration of Carbon Fiber Preforms with Optional CVI/CVD
Step”    US    PENDING    61/722,844             KOPPERS DELAWARE, INC.   

 

- 225 -



--------------------------------------------------------------------------------

Patents and Patent Applications

 

Country

  

Filing Date

  

App. No. Patent No.

  

Title

 

US

  

 

09/26/2006

  

 

11/526,765

 

8,637,089

   Micronized Wood Preservative Formulations

 

US

  

 

05/14/2008

  

 

12/153,167

  

 

US

  

 

05/14/2008

  

 

12/153,166

  

 

- 226 -



--------------------------------------------------------------------------------

Country

  

Filing Date

  

App. No. Patent No.

  

Title

 

US DIV

  

 

03/29/11

  

 

13/074,170

 

8,603,576

   Micronized Additives

 

US DIV

  

 

11/01/2013

  

 

14/069,651

  

 

Australia

  

 

02/15/2007

  

 

2007214393

   Micronized Wood Preservative

 

US CON

  

 

01/21/2010

  

 

12/691,707 8,168,304

  

 

US

  

 

08/25/2006

  

 

11/467,368

 

7,544,423

   Wood Composites

 

Chile

  

 

08/25/2006

  

 

2251/2006

  

 

Australia

  

 

08/25/2006

  

 

2006282789

  

 

Canada

  

 

08/25/2006

  

 

2,620,526

  

 

New Zealand

  

 

08/25/2006

  

 

566618

  

 

US

  

 

05/28/2009

  

 

12/473,394

 

8,182,928

  

 

- 227 -



--------------------------------------------------------------------------------

Country

  

Filing Date

  

App. No. Patent No.

  

Title

 

US CON

  

 

01/11/2012

  

 

13/347,846

 

8,431,236

  

 

US

  

 

10/05/2005

  

 

11/243,640

   Micronized Oil Borne Wood Preservative Formulations

 

US CON

  

 

06/16/11

  

 

13/161,772

  

 

Australia

  

 

10/05/2005

  

 

20055296077

  

 

Europe

  

 

10/05/2005

  

 

05801806.0

  

 

Europe DIV

  

 

08/26/2011

  

 

11179103.4

  

 

New Zealand

  

 

10/05/2005

  

 

554680

  

 

Chile

  

 

10/13/2005

  

 

2707/2005

  

 

Guatemala

  

 

10/13/2005

  

 

PI 2005-0289

 

5327

  

 

- 228 -



--------------------------------------------------------------------------------

Country

  

Filing Date

  

App. No. Patent No.

  

Title

 

US

  

 

04/09/2004

  

 

10/821,326

 

7,674,481

 

7,674,481 C1

   Micronized Wood Preservative Formulations

 

Australia

  

 

04/09/2004

  

 

2004230950

  

 

Brazil

  

 

04/09/2004

  

 

PI0409100-0

  

 

Canada

  

 

04/09/2004

  

 

2,521,872

  

 

Europe

  

 

04/09/2004

  

 

04749967.8

  

 

Europe DIV

  

 

04/09/2004

  

 

10012837.0

  

 

Korea

  

 

04/09/2004

  

 

20057019300

 

10-1110669

  

 

Norway

  

 

04/09/2004

  

 

2005/5250

  

 

New Zealand

  

 

04/09/2004

  

 

542889

  

 

Philippines

  

 

04/09/2004

  

 

1-2005-501812

  

 

- 229 -



--------------------------------------------------------------------------------

Country

  

Filing Date

  

App. No. Patent No.

  

Title

 

Singapore

  

 

04/09/2004

  

 

200506585-9

 

116230

  

 

South Africa

  

 

04/09/2004

  

 

2005/08085

  

 

US

  

 

06/20/2008

  

 

12/213,529

  

 

US

  

 

09/29/2008

  

 

12/240,995

 

8,460,759

  

 

US

  

 

08/13/2010

  

 

95/001,418

 

7,674,481 C1

   Reexamination

 

Australia

  

 

04/09/2004

  

 

2009220030

   Micronized Wood Preservative Formulations

 

US

  

 

10/21/2004

  

 

10/970,446

   Micronized Wood Preservative Formulations

 

Brazil

  

 

10/18/2005

  

 

PI 0517009-5

  

 

- 230 -



--------------------------------------------------------------------------------

Country

  

Filing Date

  

App. No. Patent No.

  

Title

 

Canada

  

 

10/18/2005

  

 

2,584,210

  

 

Argentina

  

 

10/21/2005

  

 

P050104401

  

 

Malaysia

  

 

10/20/2005

  

 

PI 20054931

 

MY 140716A

  

 

- 231 -



--------------------------------------------------------------------------------

Country

  

Filing Date

  

App. No. Patent No.

  

Title

 

China

  

 

12/05/2003

  

 

200380105127.X

 

ZL200380105127.X

   Glue line use of bifenthrin in wood products

 

Indonesia

  

 

12/05/2003

  

 

W-00200501432

 

IDP 0025610

  

 

Latvia

  

 

12/05/2003

  

 

P-05-80

 

LV 13395

  

 

New Zealand

  

 

12/05/2003

  

 

540460

  

 

Russia

  

 

12/05/2003

  

 

2005121141

 

2337934

  

 

- 232 -



--------------------------------------------------------------------------------

Country

  

Filing Date

  

App. No. Patent No.

  

Title

Brazil   

12/05/2003

 

   PI 0310126-6    Surface Treatment for Wood and Wood Products

 

Europe

  

 

12/05/2003

 

  

 

03812108.3

   Indonesia   

12/05/2003

 

   W-00200501433    Latvia   

12/05/2003

 

  

P-05-81

 

LV 13376

 

   New Zealand   

12/05/2003

 

   540459    US    08/20/2007   

11/894,373

 

7,666,254

   Synergistic Borate Compositions for Wood Preservation

 

- 233 -



--------------------------------------------------------------------------------

Country

  

Filing Date

  

App. No. Patent No.

  

Title

US    08/31/2007   

11/849,082

 

7,632,567

   Micronized Wood Preservative Formulations Comprising Copper

 

US

  

 

02/25/2008

  

 

12/071,707

  

 

Method for Preparing Fine Particle Dispersion for Wood Preservation

 

US    05/23/2000   

09/577,743

 

6,306,317

 

   Phosphate Free Fire Retardant Composition Australia    03/15/12   

2009353571

 

   Oil Borne Wood Preserving Composition for Treatment of Poles, Posts, Pilings,
Cross-Ties and Other Wooded Structures Chile    03/15/12   

00779-2012

 

   Europe    03/29/12   

09778781.6

 

   New Zealand    03/15/12   

598824

 

   US    03/26/12   

13/498,185

 

   US    07/27/2009 (371 date)    12/083,235    Wood Impregnation

 

- 234 -



--------------------------------------------------------------------------------

Country

  

Filing Date

  

App. No. Patent No.

  

Title

New Zealand       523246    Method of making particles for use in a
pharmaceutical composition New Zealand       603128    Micronized wood
Preservative formulations United States       13/950,773    Dazomet Compositions
United States       13/828,303    Automatic Profiling of the Dielectric Behavior
of Wood

 

- 235 -



--------------------------------------------------------------------------------

Country

  

App. No. Patent No.

  

Title

     US   

11/053,437

 

7,238,654

   Compatibilizing Surfactant Useful with Slurries of Copper Particles    US   

10/961,157

 

7,426,948

   Milled Submicron Organic Biocides with Narrow Particle Size Distribution, and
Uses Thereof    Brazil    P10516100-2       US   

11/436,528

 

7,411,080

 

7,411,080C1

 

   Direct Synthesis of Copper Carbonate    US    90/010,598       Europe   
5778809.3    Composition, Method of Making, and Treatment of Wood with an
Injectable Wood Preservative Slurry having Biocidal Particles      

 

1755841

     

 

Great Britain

  

 

5778809.3

        

 

1755841

     

 

- 236 -



--------------------------------------------------------------------------------

Country

  

App. No. Patent No.

  

Title

     US CON    12/458,522    Inhibition of calcium and magnesium precipitation
from wood preservatives      

 

8,409,627

     

 

US CON II

  

 

13/777,649

     

 

Australia

  

 

2010-235946

     

 

Brazil

  

 

PI0411340-3

     

 

Canada

  

 

2530044

     

 

Denmark

  

 

04776802.3

        

 

1651401

     

 

Europe

  

 

4776802.3

        

 

1651401

     

 

- 237 -



--------------------------------------------------------------------------------

Country

  

App. No. Patent No.

  

Title

     France    1651401       Germany   

4776802.3

60200402217

      Japan    2006-517452       Netherlands    1651401       New Zealand   
544699       Poland    1651401       Spain    1651401       Sweden    1651401   
   Great Britain   

4766802.3

1651401

      US   

10/545,605

 

7,252,706

   Inhibition of Calcium and Magnesium Precipitation from Wood Preservatives   

 

- 238 -



--------------------------------------------------------------------------------

US PROV

 

   60/616,646    Milled submicron chlorothalonil with narrow particle size
distribution, and uses thereof    US DIV   

10/961,155

 

7,316,738

     

 

US DIV

  

 

11/970,308

        

(Division of

7,316,738)

     

 

Canada

  

 

2,522,363

     

 

Europe

  

 

05256260.0

     

 

US

  

 

10/961,206

   Particulate Wood Preservative and Method for Producing Same   

 

US CON

  

 

12/209,653

        

(CON of 10/961,206

Filed 10/12/04)

        

 

8,158,208

     

 

US CON II

  

 

13/446,373

     

 

US CON III

  

 

14226484

     

 

PCT

  

 

PCT/US05/36192

     

 

US

  

 

11/009,042

   Use of Sub-Micron Copper Salt Particles in Wood Preservation   

 

PCT

  

 

PCT/US05/44765

     

 

US

  

 

12/349,834

     

 

Australia

  

 

2005-316737

     

 

Canada

  

 

2591396

     

 

- 239 -



--------------------------------------------------------------------------------

Europe    5853634.3       Japan    2007-545688       Mexico    MX/a2007/007114
      US    10/074,251    Process for the Dissolution of Copper Metal      

 

6,646,147

     

 

Canada

  

 

2,476,643

     

 

Europe

  

 

3739790.8

        

 

1490375

     

 

Germany

  

 

3739790.8

        

 

1490375

     

 

Great Britain

  

 

3739790.8

     

 

US

  

 

11/046,804

 

7,476,371

   Process for the dissolution of copper metal   

 

Canada

  

 

2,518,846

     

 

Europe

  

 

5255562

 

EP 1640463

     

 

- 240 -



--------------------------------------------------------------------------------

France    5255562          EP 1640463       Germany    5255562          EP
1640463       Spain    5255562          EP 1640463       Great Britain   
5255562          EP 1640463       US   

10/660,795

 

6,905,531

   Process for the Dissolution of Copper Metal    US   

10/704,155

 

6,905,532

   Process for the Dissolution of Copper Metal   

 

- 241 -



--------------------------------------------------------------------------------

Title

  

Country

  

Patent No. Issue Date

  

Pub. No. / Pub. Date

  

Application No. Filing Date

Wood Impregnation    US      

20090297871

 

12/3/2009

 

  

12/083235

 

7/27/2009

Wood Impregnation    Australia      

2010226067

 

10/21/2010

 

  

2010226067

 

9/30/2010

Antisapstain Compositions with Improved Working Properties

 

   Australia      

2011200443

 

2/24/2011

 

  

2011200443

 

2/3/2011

Wood Impregnation    Canada      

2623989

 

4/26/2007

 

  

2623989

 

9/26/2006

Process for Electrochemical Generation of Higher Oxidate State Values from Lower
Oxidation State Values Above Zero of Transition Metal(s) (Eg; Chromium (VI) from
Chromium (III) Rich Chemical Waste

 

   New Zealand    331053   

331053

 

12/20/2002

  

331053

 

7/21/1998

Wood Impregnation    New Zealand   

543124

 

10/19/2005

  

543124

 

3/28/2008

 

   543124 Wood Impregnation    Australia      

2011200045

 

1/27/2011

  

2011200045

 

1/7/2011

 

WOOD IMPREGNATION    Australia         

2012201900

 

3/30/2012

 

WOOD IMPREGNATION    Australia         

2013228034

 

9/13/2013

 

Wood impregnation    New Zealand         

613216

 

7/16/2013

 

- 242 -



--------------------------------------------------------------------------------

Title of Invention

  

Country

  

Application No.

  

Application Filing Date

  

Patent No.

  

Patent Issue Date

A prophylactic composition    New Zealand    330982    7/14/1998    N/A    N/A A
prophylactic composition    New Zealand    330219    4/17/1998    330219   
8/2/2001 A prophylactic composition    New Zealand    507477    4/13/1999   
507477    11/4/2002 Biocidal composition containing phosphite ions    United
States    US 09/688,693    10/17/2000    US 6,720,313 B1    4/13/2004
Compositions for use in treating organic substances    Australia    AU - AU
2006217170 A1, A2, B2 PCT - PCT/NZ2006/000027    AU - 2/22/2006 PCT - 9/20/2007
   No Patent Number Issued to Date    N/A Compositions for use in treating
organic substances    New Zealand    538446    2/22/2005    538446    5/15/2008
Compositions for use in treating organic substances    New Zealand    540854   
6/17/2005    N/A    N/A

 

- 243 -



--------------------------------------------------------------------------------

Compositions for use in treating organic substances    New Zealand    545116   
2/2/2006    N/A    N/A Compositions for use in treating organic substances   
United States    US - US 11/816,793 PCT - PCT/NZ2006/000027    US - 3/11/2009
PCT - 2/22/2006    N/A    N/A Enhanced penetration of biocides    New Zealand   
549510    8/28/2006    549510    11/26/2009 Enhanced penetration of biocides   
Australia    AU 2013245481 A1, B2    10/16/2013    No Patent Number Issued to
Date    N/A Enhanced penetration of biocides[2]    New Zealand    551759   
11/30/2006    N/A    N/A Improved treatment process    Australia    AU - AU
2004291816 A1, B2 PCT - PCT/NZ2004/000295    AU - 11/19/2004 PCT - 5/18/2006   
No Patent Number Issued to Date    N/A Improved treatment process    New Zealand
   529640    11/19/2003    529640    1/11/2007 Improvements in solvent recovery
   Australia    AU - AU 2010242174 A1 PCT - PCT/NZ2010/000080    AU - 4/27/2010
PCT - 11/9/2011    N/A    N/A Improvements in solvent recovery    Chile   
2011-2667    4/27/2010    N/A    N/A

 

- 244 -



--------------------------------------------------------------------------------

Improvements in solvent recovery    European Union    EP - EP 20100770001
(10770001.5) PCT - PCT/NZ2010/000080    EP - 4/27/2010 PCT - 4/27/2010    N/A   
N/A Improvements in solvent recovery    New Zealand    600113    4/27/2009   
N/A    N/A Method of delivering compositions to substrates    Australia    AU -
AU 2003288825 A1, B2 PCT - PCT/NZ2003/000277    AU - 12/12/2003 PCT - 6/21/2005
   No Patent Number Issued to Date    N/A Method of delivering compositions to
substrates    Chile    2003-2636    12/16/2003    49.561    N/A Method of
delivering compositions to substrates    New Zealand    523249    12/16/2002   
523249    10/19/2006 Method of delivering compositions to substrates    United
States    US - US 10/539,685 PCT - PCT/NZ03/00277    US - 8/9/2006 PCT -
12/12/2003    US 8,425,980 B2    4/23/2013 Method of delivering compositions to
substrates    United States    US 13/861,648    4/12/2013    N/A    N/A Novel
formulating technique for metal complexes    New Zealand    286069    2/26/1996
   N/A    N/A Solubilizing technique for chemical moieties    New Zealand   
280716    12/20/1995    280716    6/9/1999

 

- 245 -



--------------------------------------------------------------------------------

Solubilizing technique for chemical moieties    New Zealand    299302   
9/5/1996    N/A    N/A Solubilizing technique for chemical moieties    New
Zealand    330685    12/17/1996    330685    12/18/2003 Solvent recovery   
United States    US - US 13/266,687 PCT - PCT/NZ10/00080    US - 10/27/2011 PCT
- 4/27/2010    N/A    N/A Sub-micron biocides    New Zealand    608495   
7/30/2010    N/A    N/A Sub-micron biocides    South Korea    10-2013-7005021   
8/1/2011       Sub-micron compositions    Australia   

AU - AU 2011283284 A1

PCT -

PCT/NZ2011/000146

  

AU - 8/1/2011

PCT - 2/15/2013

   No Patent Number Issued to Date    N/A Sub-micron compositions    Brazil   
BR 112013002328-7    8/1/2011    N/A    N/A Sub-micron compositions    Canada   
CA - CA 2807029 A1 PCT - PCT/NZ2011/000146   

CA - 8/1/2011

PCT - 8/1/2011

   N/A    N/A Sub-micron compositions    Chile    2013-00292    8/1/2011    N/A
   N/A Sub-micron compositions    European Union    EP - EP 20110812831
(11812831.3) PCT - PCT/NZ2011/000146   

EP - 8/1/2011

PCT - 8/1/2011

   N/A    N/A Sub-micron compositions    New Zealand    587127    7/30/2010   
587127    1/7/2014

 

- 246 -



--------------------------------------------------------------------------------

Sub-micron compositions    United States    US - US
13/813,001 PCT
- PCT/
NZ2011/000146    US - 1/29/2013
PCT - 8/1/2011    N/A    N/A Treatment process    United States    US - US
10/580,160 PCT
- PCT/
NZ04/00295    US - 3/13/2007
PCT -
11/19/2004    N/A    N/A

 

- 247 -



--------------------------------------------------------------------------------

IP Type

  

Title

  

Serial No.

  

Filing Date

  

Sealing Date

Australia    Glue Line Use of Synthetic Pyrethroids in Wood Products   

2003266461

 

(2003266461)

   5/12/2003    22/05/2005 Australia    Electrochemical Conversion of Transition
Metal Cations to Anions at a Higher Oxidation State   

48063/99

 

(739578)

   29/06/1999    31/01/2002 Australia    Surface Treatment for Wood and Wood
Products    2008207612    29/08/2008    Australia    Wood Impregnation Processes
   2009100096    4/02/2009   

19/02/2009

 

Certified

11/02/2010

Australia    Improved Surface Treatment for Wood and Wood Products    2012202186
   16/04/2012    Australia    Improved Surface Treatment for Wood and Wood
Products    2013204209    12/04/2013   

 

- 248 -



--------------------------------------------------------------------------------

Trademark Registrations and Trademark Applications

 

MARK

  

Country

  

Appl. No.

  

File Date

  

Registration No.

  

Registr. Date

ACQ    Australia    936091    11/29/2002    936091    11/12/2003 ACQ    New
Zealand    669428    11/29/2002    669428    6/9/2003 ACQ    New Zealand   
669429    11/29/2002    669429    6/9/2003 ACQ    New Zealand    640510   
6/27/2001    640510    10/7/2002 ACQ    New Zealand    640511    6/27/2001   
640511    10/7/2002 ACQ    New Zealand    640512    6/27/2001    640512   
10/7/2002 ACQ    New Zealand    669427    11/29/2002    669427    6/9/2003 ACQ
PRESERVE    New Zealand    301806    11/25/1998    301806    8/17/1999 ADVANCE
GUARD    United States    77/412,773    3/4/2008    3700758    10/27/2009
ADVANCE GUARD    Canada    861619    11/14/1997    TMA539,803    1/17/2001
ADVANCE GUARD & DESIGN    Canada    861620    11/14/1997    TMA504,691   
11/27/1998 ADVANCEGUARD    New Zealand    643604    8/14/2001    643604   
2/14/2002 ADVANCEGUARD    New Zealand    643610    8/14/2001    643610   
2/14/2002 AGRIPOST    United Kingdom    2554085    7/27/2010    2554085   
10/29/2010 AQUALITE    Australia    1158528    1/30/2007    1158528    9/13/2007
AQUALITE    New Zealand    762718    1/30/2007    762718    8/2/2007

 

- 249 -



--------------------------------------------------------------------------------

MARK

  

Country

  

Appl. No.

  

File Date

  

Registration No.

  

Registr. Date

AQUAZOLE    New Zealand          977986    11/28/2013 BETTEREARTH    Canada   
850931    7/16/1997    TMA542,130    3/9/2001 BLACKPOST    European Union   
009276676    7/27/2010    009276676    1/10/2011 BLUE CONTROL    Argentina   
3295678    12/4/2013       BLUE CONTROL    Australia    1589515    11/5/2013   
N/A    N/A BLUE CONTROL    Brazil             BLUE CONTROL    Canada    1650489
   11/4/2013    N/A    N/A BLUE CONTROL    Chile             BLUE CONTROL   
European Union    012276903    11/4/2013    N/A    N/A BLUE CONTROL    New
Zealand    987412    11/5/2013    N/A    N/A BLUE CONTROL    United States   
82/120,361    11/15/2013       BOISNATURE    Canada    1160024    11/28/2002   
TMA661,931    3/31/2006 BORACOL    New Zealand    670407    12/12/2002    670407
   6/12/2003 BORACOL    New Zealand    670408    12/12/2002    670408   
6/12/2003 BORACOL    New Zealand    670409    12/12/2002    670409    6/12/2003
BORACOL    New Zealand    670406    12/12/2002    670406    11/3/2003 CARBO-NT
   United States    76/591,355    5/4/2004    3046681    1/17/2006

 

- 250 -



--------------------------------------------------------------------------------

MARK

  

Country

  

Appl. No.

  

File Date

  

Registration No.

  

Registr. Date

CEDARSHADES    Canada    1559458    1/12/2012    N/A    N/A CEDARSHADES PLUS &
DESIGN    Canada    874973    4/14/1998    TMA542,148    3/12/2001 CELBRITE   
United Kingdom    1025607    2/26/1974    1025607    2/26/1974 CELBRITE   
Russia    2005704612    3/4/2005    307318    5/26/2006 CELBRITE    European
Union    007562226    1/30/2009    007562226    9/9/2009 CELBRITE    Germany   
3020090061181    2/2/2009    3020090061181    6/12/2009 CELCURE    Benelux   
512060    3/9/1971    R12680    3/9/1971 CELCURE    European Union    000026302
   4/1/1996    000026302    1/5/1998 CELCURE    France    1423889    6/8/1997   
1423889    7/17/2007 CELCURE    Ghana    2627/06    6/15/2006    N/A    N/A
CELCURE    Greece    F36087    8/26/1966    F36087    10/17/1967 CELCURE   
Guyana          6222A    1/26/1966 CELCURE    Ireland    N/A    10/6/1952   
54935    10/6/1952 CELCURE    Italy    MI2006C008627    8/18/2006    1211489   
12/14/1998 CELCURE    Norway    42823    9/12/1947    35655    9/12/1947 CELCURE
   Pakistan          26246    9/14/1956 CELCURE    Portugal    228912MNA   
3/6/1985    228912MNA    7/6/1990

 

- 251 -



--------------------------------------------------------------------------------

MARK

  

Country

  

Appl. No.

  

File Date

  

Registration No.

  

Registr. Date

CELCURE    Switzerland    P-357661    8/25/1987    P-357661    1/8/1998 CELCURE
   Trinidad & Tobago    N/A    12/16/1965    3452    7/3/1967 CELCURE    United
Kingdom    452177    9/26/1924    452177    9/26/1924 CELCURE    United Kingdom
   1277387    10/1/1986    1277387    9/2/1988 CELCURISED    Germany    763798
   7/20/1961    763798    7/26/1962 CELCURISED    Guyana    N/A       6223A   
1/26/1966 CLAW    United States    85/453,887    10/22/2011    4,478,490   
2/4/2014 CLAW CLIMBING LUBRICANT ADDITIVE FOR WOOD (LOGO: CLAWS PLACED TO THE
UPPER RIGHT OF CLAW, WITH THE “L” AND “A” IN CLAW ATTACHED TO EACH OTHER, ALL
PLACED ABOVE THE WORDING “CLIMBING LUBRICANT ADDITIVE FOR WOOD”, WITH THE “C” IN
CLIMBING, THE “L” IN LUBRICANT, THE “A” IN ADDITIVE, AND THE “W” IN WOOD ALL
PLACED IN BOLD TYPEFACE)    United States    85/453,891    10/22/2011    N/A   
N/A

 

- 252 -



--------------------------------------------------------------------------------

MARK

  

Country

  

Appl. No.

  

File Date

  

Registration No.

  

Registr. Date

CLEANRING    Canada    559269    3/17/1986    TMA328,881    6/19/1987 CLEANWOOD
   United States    76/597,025    6/10/2004    3007137    10/18/2005 CUT-N-SEAL
   Canada    1528737    5/24/2011    TMA826,731    6/20/2012 CUTROL 375    New
Zealand    252583    8/17/1995    252583    5/19/1997 DESIGNWOOD    United
States    85/459,270    10/28/2011    N/A    N/A DETERMITE    Australia   
912952    5/15/2002    912952    1/13/2003 EARTHSHADES    Canada    1573480   
4/17/2012    N/A    N/A ENDCOAT    Canada    1487516    7/6/2010    TMA797,288
   5/11/2011 ENVIROCLAD    Australia    860624    12/15/2000    860624   
11/7/2001 ENVIROPOST    Australia    860620    12/15/2000    860620    11/7/2001

 

- 253 -



--------------------------------------------------------------------------------

MARK

  

Country

  

Appl. No.

  

File Date

  

Registration No.

  

Registr. Date

FENTEX    United Kingdom    1129214    2/23/1980    1129214    2/23/1980 FIELD
LINER    CTM             FIM-1    Canada    1409863    9/8/2008    TMA752,505   
11/6/2009 FIREGUARD    Australia    191230    11/4/1964    191230    Not listed
FIREPRO    United States    76/090,220    6/30/2000    2534910    1/29/2002
FIREPRO    Canada    1062819    6/14/2000    TMA566,444    8/27/2002 FRAME GUARD
   United Kingdom    2413728    2/13/2006    2413728    12/22/2006 FRAMEPLUS   
New Zealand    682569    7/9/2003    682569    1/15/2004 FRAMEPLUS    New
Zealand    682570    7/9/2003    682570    1/15/2004 FRAMEPLUS    New Zealand   
682571    7/9/2003    682571    1/15/2004 FRAMEPLUS    New Zealand    682568   
7/9/2003    682568    1/15/2004 FRAMEPRO    New Zealand    753597    8/21/2006
   753597    6/7/2007 FRESH IDEAS IN WOOD FROM AROUND THE WORLD    Canada   
1275439    10/12/2005    TMA764,000    4/12/2010 GUARDIAN    New Zealand   
806266    5/12/2009    806266    10/7/2010 HI-BOR    United States    74/182,093
   7/3/1991    1917292    9/5/1995 HYLITE    Australia    967584    8/27/2003   
967584    5/10/2004

 

- 254 -



--------------------------------------------------------------------------------

MARK

  

Country

  

Appl. No.

  

File Date

  

Registration No.

  

Registr. Date

HYLITE    New Zealand    252581    8/17/1995    252581    10/28/1997 HYLITE
EXTRA    New Zealand    252582    8/17/1995    252582    10/28/1997 IMPRETECT   
New Zealand    252580    8/17/1995    252580    3/17/1997 IT LOOKS DIFFERENT
BECAUSE IT IS DIFFERENT    Canada    1632335    6/25/2013       K-33    Chile   
789765    7/17/1997    884022    10/14/2007 K-33    Colombia    92333654      
113007    10/5/2011 K-33    United States    72/380,123    1/4/1971    933747   
5/16/1972 K-33    Canada    486401    5/3/1982    TMA370,811    7/20/1990
LIFEWOOD    Australia    852299    10/4/2000    852299    11/28/2002 LIFEWOOD   
New Zealand    624295    10/2/2000    624295    4/5/2001 LIFEWOOD    United
States    73/731,746    5/31/1988    1535297    4/18/1989 LIFEWOOD    European
Union    002346138    8/8/2001    002346138    12/19/2002

 

- 255 -



--------------------------------------------------------------------------------

MARK

  

Country

  

Appl. No.

  

File Date

  

Registration No.

  

Registr. Date

MADEPIL AC 40    Brazil    817133720    2/19/1993    817133720    9/13/1994
MADEPIL TRI 90    Brazil    823108570    8/11/2000    823108570    11/28/2006
MCA    European Union    007083835    7/23/2008    007083835    4/2/2009 MCQ   
New Zealand    792550    7/11/2008    792550    1/15/2009 MICRO SHADES (LOGO)   
United States    78/915,243    6/23/2006    3473975    7/22/2008 MICROPOST   
European Union    009276841    7/27/2010    009276841    1/10/2011 MICROPRO   
Argentina    2767678    8/23/2007    2394173    9/17/2010 MICROPRO    Argentina
   2767680    8/23/2007    2393379    9/17/2010 MICROPRO    Australia    1576469
   8/23/2013    N/A    N/A MICROPRO    Brazil    829704604    5/2/2008   
829704604    9/8/2010 MICROPRO    Brazil    829704558    5/2/2008    829704558
   8/16/2011 MICROPRO    Japan    2005-066192    7/19/2005    4968359   
7/7/2006 MICROPRO    New Zealand    983361    8/23/2013    N/A    N/A MICROPRO
   New Zealand    732663    7/15/2005    732663    10/12/2006 MICROPRO    South
Korea    2007-59375    11/20/2007    760229    9/8/2008 MICROPRO    Australia   
1065361    7/18/2005    1065361    6/1/2006 MICROPRO    Argentina    2767679   
8/23/2007    2455328    8/12/2011 MICROPRO    Canada    1264686    7/13/2005   
TMA749,049    9/30/2009

 

- 256 -



--------------------------------------------------------------------------------

MARK

  

Country

  

Appl. No.

  

File Date

  

Registration No.

  

Registr. Date

MICROPRO    Chile    778315    6/22/2007    807237    1/30/2008 MICROPRO   
European Union    004544102    7/15/2005    004544102    12/10/2008 MICROPRO   
Honduras    20985-11    6/23/2011    N/A    N/A MICROPRO    Honduras    20984-11
   6/23/2011    N/A    N/A MICROPRO    Philippines    4-2007-012531   
11/12/2007    4-2007-012531    7/21/2008 MICROPRO    United States    78/768,653
   12/7/2005    3,432,948    5/20/2008 MICROPRO (CHINESE CHARACTERS)    Taiwan
   96001359    1/9/2007    1291530    12/1/2007 MICROPRO (CHINESE CHARACTERS)   
China    5842842    1/12/2007    5842842    12/21/2009 MICROPRO (CHINESE
CHARACTERS)    China    5842841    1/12/2007    5842841    12/7/2009 MICROPRO
(ENGLISH CHARACTERS)    Taiwan    96001357    1/9/2007    1291529    12/1/2007
MICROPRO (ENGLISH CHARACTERS)    China    5753691    11/29/2006    5753691   
12/7/2009 MICROPRO (ENGLISH CHARACTERS)    China    5753690    11/29/2006   
5753690    11/21/2009 MICROPRO AND DESIGN (LOGO)    United States    78/917,094
   6/26/2006    3486452    8/12/2008 MICROPRO MICRONIZED TIMBER    United
Kingdom    2529201    10/19/2009    2529201    1/22/2010

 

- 257 -



--------------------------------------------------------------------------------

MARK

  

Country

  

Appl. No.

  

File Date

  

Registration No.

  

Registr. Date

MICROPRO SIENNA    Australia    1576472    8/23/2013    N/A    N/A MICROPRO
SIENNA    New Zealand    983362    8/23/2013    N/A    N/A MICROPRO SIENNA   
Canada    1598192    10/15/2012    TMA865,922    11/26/2013 MICROSHADES   
Australia    1095569    1/20/2006    1095569    8/22/2006 MICROSHADES    China
   5225955    3/20/2006    5225955    6/28/2009 MICROSHADES    European Union   
004849105    1/20/2006    004849105    1/19/2007 MICROSHADES    Japan   
2006-006713    1/30/2006    5033515    3/16/2007 MICROSHADES    New Zealand   
741784    1/20/2006    741784    1/11/2007 MICROSHADES    United States   
78/793,206    1/17/2006    3228894    4/10/2007 MICROSHADES    Canada    1286460
   1/18/2006    TMA745,456    8/17/2009 MICROSHIELD    United Kingdom    2396983
   7/15/2005    2396983    12/8/2006 MICROSHIELD    United Kingdom    2551770   
6/30/2010    2551770    9/24/2010 MICROSHIELD    European Union    009213984   
6/30/2010    009213984    2/28/2011 MICROWOOD    Canada    1522860    4/8/2011
   N/A    N/A NATURAL GUARD    Canada    1167351    2/12/2003    TMA610,539   
5/17/2004 NATURE GUARD    Canada    1166777    2/6/2003    TMA655,594   
12/21/2005 NATURESHADES    Canada    1573481    4/17/2012    N/A    N/A
NATURESHADES    United States    85/599,920    4/17/2012    N/A    N/A

 

- 258 -



--------------------------------------------------------------------------------

MARK

  

Country

  

Appl. No.

  

File Date

  

Registration No.

  

Registr. Date

NATUREWOOD    Guatemala    2004-429    6/21/2004    127907    2/12/2004
NATUREWOOD    New Zealand    635556    4/4/2001    635556    10/4/2001
NATUREWOOD    New Zealand    635557    4/4/2001    635557    10/4/2001
NATUREWOOD    New Zealand    635558    4/4/2001    635558    10/4/2001
NATUREWOOD    Japan    2004-025920    3/19/2004    4875308    6/24/2005
NATUREWOOD    RUSSIA    2005704613    3/4/2005    303535    3/24/2006 NATUREWOOD
   United States    74/411,444    7/12/1993    1887913    4/4/1995 NATUREWOOD   
Estonia    M200200155    2/8/2002    37510    3/12/2003 NATUREWOOD    European
Union    002345270    8/8/2001    002345270    9/16/2004 NATUREWOOD    Latvia   
M02218    2/8/2002    M53287    5/20/2004 NATUREWOOD    Poland    246236   
2/8/2002    161288    4/1/2005 NATUREWOOD    Canada    1137333    4/18/2002   
TMA653,201    11/22/2005 NEXWOOD    United Kingdom    2485561    4/22/2008   
2485561    11/28/2008 NEXWOOD    United States    77/467,573    5/7/2008    N/A
   N/A NORUSTO    Nigeria          8404    NORUSTO    United Kingdom    300586
   2/19/1908    300586    2/19/1908 NW 100    Canada    1137334    4/18/2002   
TMA619,692    9/15/2004

 

- 259 -



--------------------------------------------------------------------------------

MARK

  

Country

  

Appl. No.

  

File Date

  

Registration No.

  

Registr. Date

NW 100    Canada    1168620    2/24/2003    TMA620,276    9/22/2004 ORGANIC LIFE
   Australia    1090262    12/12/2005    1090262    7/26/2006 ORGANIC LIFE   
New Zealand    740249    12/12/2005    740249    1/11/2007 PERMAGUARD    Canada
   866022    1/13/1998    TMA529,608    6/21/2000 PLAYGUARD    United Kingdom   
2354877    2/2/2004    2354877    7/9/2004 PLAYGUARD    Canada    1142293   
6/5/2002    TMA663,098    4/21/2006 PLYGUARD    Indonesia    D00-2009-001108   
1/14/2009    IDM000261511    8/2/2010 PRESERVE ACQ    New Zealand    640513   
6/27/2001    640513    9/9/2002 PRESERVE ACQ    New Zealand    640514   
6/27/2001    640514    9/9/2002 PRESERVE ACQ    New Zealand    640515   
6/27/2001    640515    9/9/2002 PRESERVEPLUS ACQ    New Zealand    640517   
6/27/2001    640517    9/9/2002 PRESERVEPLUS ACQ    New Zealand    640518   
6/27/2001    640518    9/9/2002 PRESERVEPLUS ACQ    New Zealand    640516   
6/27/2001    640516    9/9/2002 PREVAC    Australia    271295    8/13/1973   
271295    Not listed PREVAC    New Zealand    105371    8/13/1973    105371   
11/19/1973 PREVAC    Malaysia    M/082609    6/8/1979    M/082609    6/8/1979
PREVAC    Malaysia    R/019852    6/11/1979    R/019852    6/11/1979

 

- 260 -



--------------------------------------------------------------------------------

MARK

  

Country

  

Appl. No.

  

File Date

  

Registration No.

  

Registr. Date

PREVAC    Malaysia    S/024538    6/8/1979    S/024538    6/8/1979 PREVAC   
Germany    P20798    9/25/1972    920744    7/23/1974 PREVAC    Indonesia    N/A
   9/29/2004    IDM000074931    5/15/2006 PREVAC    Ireland    73/2256   
8/14/1973    82478    8/14/1973 PREVAC    Ireland    71/1746    10/13/1971   
79323    10/13/1971 PREVAC    Singapore    T7980624I    6/2/1979    T7980624I   
6/2/1979 PREVAC    South Africa    94/6004    6/13/1994    94/6004    1/8/1997
PREVAC    United Kingdom    923088    3/26/1968    923088    3/27/1968 PREVAC   
United Kingdom    991511    5/3/1972    991511    5/3/1972 PREVAC    Malaysia   
2011022466    12/20/2011    N/A    N/A PREVAC    Malaysia    2011022465   
12/20/2011    N/A    N/A PROCOAT    Colombia    0417931    2/27/2004    300263
   9/30/2004 PROCOAT    Guatemala    2004-1010    2/11/2004    132405   
10/12/2004 PROTIM    Australia    328883    2/16/1979    328883    Not listed
PROTIM    Australia    261984    9/19/1972    261984    Not listed PROTIM    New
Zealand    101984    9/26/1972    101984    11/13/1974 PROTIM    Malaysia   
M/082608    6/8/1979    M/082608    1/2/1986

 

- 261 -



--------------------------------------------------------------------------------

MARK

  

Country

  

Appl. No.

  

File Date

  

Registration No.

  

Registr. Date

PROTIM    Malaysia    R/019851    6/11/1979    R/019851    6/11/1979 PROTIM   
Malaysia    S/024539    6/8/1979    S/024539    9/6/1986 PROTIM    Russia   
2005704611    3/4/2005    303534    3/24/2006 PROTIM    Brunei          10470   
5/28/1981 PROTIM    Chile    665316    11/4/2004    714715    1/12/2005 PROTIM
   China    5283725    4/13/2006    5283725    7/21/2009 PROTIM    China   
3737817    9/28/2003    3737817    7/21/2008 PROTIM    China    3737819   
9/28/2003    3737819    7/28/2005 PROTIM    China    3737818    9/28/2003   
3737818    7/21/2005 PROTIM    European Union    003326212    8/28/2003   
003326212    2/10/2005 PROTIM    Finland    197604609    10/19/1976    76123   
1/20/1981 PROTIM    France    955309    9/19/1988    1489496    9/19/1988 PROTIM
   Germany    P20799    9/25/1972    932383    6/25/1975 PROTIM    Hong Kong   
N/A    9/10/2003    300076752    9/10/2003 PROTIM    Ireland    N/A    9/11/1957
   59647    9/11/1957 PROTIM    Philippines    029113    4/25/1997    029113   
4/13/1981 PROTIM    Poland    154158    12/8/1995    143426    3/24/2003 PROTIM
   Serbia    Z-790/74    11/6/1974    26928    6/10/1983

 

- 262 -



--------------------------------------------------------------------------------

MARK

  

Country

  

Appl. No.

  

File Date

  

Registration No.

  

Registr. Date

PROTIM    Singapore    N/A    6/2/1979    T7980623J    6/2/1979 PROTIM   
Slovenia    7480790    11/6/1974    7480790    10/13/1997 PROTIM    South Africa
   94/6002    6/13/1994    94/6002    1/8/1997 PROTIM    Sweden    1972/04127   
9/22/1972    143042    5/11/1973 PROTIM    Switzerland    01656/1981   
3/24/1981    2P-310973    9/14/1981 PROTIM    United Kingdom    732800   
8/5/1954    UK00000732800    8/5/1954 PROTIM    Vietnam    4199418003   
5/4/1994    40015206    1/24/1995 PROTIM    Malaysia    2011022467    12/20/2011
   N/A    N/A PROTIM    Malaysia    2011022468    12/20/2011    N/A    N/A
PROTIM    China    5328559    4/30/2006    5328559    7/28/2009 PROTIM    China
   4414966    12/14/2004    4414966    3/6/2008 PROTIM    China    4414965   
12/14/2004    4414965    3/6/2008 PROTIM    Hong Kong    N/A    12/2/2004   
300330678    12/2/2004 PROTIM (IMAGE: QUADRIELATERAL)    Australia    328884   
2/16/1979    328884    Not listed RAIN DANCE    United States    78/632,352   
5/18/2005    3720073    12/1/2009 RAINCOAT    Australia    852300    10/4/2000
   852300    8/3/2001 RAINSHIELD PRESSURE TREATED WOOD & DESIGN    Canada   
696947    1/8/1992    TMA436,111    11/25/1994

 

- 263 -



--------------------------------------------------------------------------------

MARK

  

Country

  

Appl. No.

  

File Date

  

Registration No.

  

Registr. Date

RECTANGLE & DESIGN    Canada    400892    8/4/1976    TMA229,125    7/21/1978
SMART SENSE    Australia    1090263    12/12/2005    1090263    7/26/2006 SMART
SENSE    New Zealand    740250    12/12/2005    740250    12/14/2006 SMART SENSE
   United States    78/737,793    10/21/2005    3406865    4/1/2008 SMART SENSE
   United States    78/977,928    12/8/2005    3218991    3/13/2007 SMART SENSE
   European Union    004774261    12/8/2005    004774261    11/15/2006 SMART
SENSE    Canada    1286367    1/17/2006    TMA769,004    6/8/2010 SOLIGNUM   
Ghana    27196    7/19/1921    27196    7/19/1921 SOLIGNUM    Nigeria    N/A   
11/15/1927    3538    SOLIGNUM    Nigeria    36619    2/2/1980    36619   
10/9/1986 SOLIGNUM    Portugal    121210    9/22/1913    121210    3/18/1914
SOLIGNUM    Australia    2649    10/13/1906    2649    Not listed SOLIGNUM   
New Zealand    7348    5/27/1908    7348    8/27/1908 SOLIGNUM    Austria   
AM2026/56    10/24/1956    35932    2/2/1957 SOLIGNUM    Bahamas          2121
   SOLIGNUM KILLS TERMITES    Bangladesh    16253    11/18/1980    16253       
11/18/1980

 

- 264 -



--------------------------------------------------------------------------------

MARK

  

Country

  

Appl. No.

  

File Date

  

Registration No.

  

Registr. Date

SOLIGNUM KILLS TERMITES    Bangladesh    16250    11/18/1998    16250   
11/18/1980 SOLIGNUM    Barbados    620    6/15/1951    81/5118    6/15/1951
SOLIGNUM    Benelux    568318    12/8/1971    89638    12/8/1971 SOLIGNUM   
Bermuda    361    7/9/1921    361    4/21/2005 SOLIGNUM    Brunei    14   
9/16/1957    14    9/16/1957 SOLIGNUM    China    4414964    12/14/2004   
4414964    2/21/2008 SOLIGNUM    China    3737820    9/28/2003    3737820   
7/21/2005 SOLIGNUM    Congo    4786    9/23/1955    3585/C    8/27/1987 SOLIGNUM
   Denmark    VA191100116    2/23/1911    VR191100211    4/29/1961 SOLIGNUM   
European Union    003488731    10/30/2003    003488731    2/10/2005 SOLIGNUM   
Finland    198605182    12/30/1986    102042    8/5/1988 SOLIGNUM    France   
N/A    12/31/1987    1582652    12/31/1987 SOLIGNUM    Germany    S7649   
10/25/1956    705666    8/21/1957 SOLIGNUM    Ghana    N/A    7/19/1921    1324
   7/19/1921 SOLIGNUM    Guyana    1064A    8/9/1927    1064A    8/9/1927
SOLIGNUM    Hong Kong    N/A       19110108    4/17/1911 SOLIGNUM    Iceland   
1521/2003    6/19/2003    670/2003    9/3/2003 SOLIGNUM    India          810   
6/9/1942 SOLIGNUM    Indonesia          IDM000094543    11/7/2006

 

- 265 -



--------------------------------------------------------------------------------

MARK

  

Country

  

Appl. No.

  

File Date

  

Registration No.

  

Registr. Date

SOLIGNUM    Indonesia          IDM000094544    11/7/2006 SOLIGNUM    Ireland   
      34163    SOLIGNUM    Italy    MI2003C006269    6/19/2003    1040842   
3/2/2007 SOLIGNUM    Jersey          1393    11/17/1959 SOLIGNUM    Kenya      
   KET/1958/008502    SOLIGNUM    Macao    N/A    8/10/1987    513-M   
10/18/1987 SOLIGNUM    Malawi          MW/TM/195901621    SOLIGNUM    Malaysia
   M/001332    2/26/1951    M/001332    3/27/1951 SOLIGNUM    Malaysia    N/A   
1/10/1952    SAR/1013    1/10/1952 SOLIGNUM    Pakistan    2417    6/9/1942   
2417    6/9/1942 SOLIGNUM    Philippines    995    11/7/1990    995   
11/21/1990 SOLIGNUM    Poland    154157    12/8/1995    125688    11/9/2000
SOLIGNUM    Sierra Leone          681    SOLIGNUM    Singapore    T39/01332I   
5/11/1939    T39/01332I    5/11/1939 SOLIGNUM    South Africa    N/A   
12/19/1930    1639/30/2    12/19/1930 SOLIGNUM    South Africa    1639/30/1   
12/19/1930    1639/30/1    12/19/1930 SOLIGNUM    Spain    M0023602    9/26/1913
   M0023602    2/21/1914 SOLIGNUM    Sweden    N/A    8/6/1900    7241   
10/9/1900 SOLIGNUM    Switzerland    05906/1988    8/19/1988    366274   
1/16/1989 SOLIGNUM    Thailand    521126    6/13/2003    217169    4/12/2005

 

- 266 -



--------------------------------------------------------------------------------

MARK

  

Country

  

Appl. No.

  

File Date

  

Registration No.

  

Registr. Date

SOLIGNUM    Thailand    521125       Kor215254    6/13/2003 SOLIGNUM    Trinidad
& Tobago    N/A    11/29/1909    25/1909    3/2/1910 PROTIM SOLIGNUM    Turkey
   93/010346    9/29/1993    148177    9/29/1993 SOLIGNUM    United Kingdom   
230949    5/18/1900    230949    5/18/1900 SOLIGNUM    United Kingdom    1145598
   12/13/1980    1145598    12/13/1980 SOLIGNUM    Vietnam    18002    5/4/1994
   15061    1/17/1995 SOLIGNUM    Nigeria    F/TM/2010/19936    12/7/2010    N/A
   N/A SOLIGNUM    Nigeria    F/TM/2010/19937    12/7/2010    N/A    N/A
SOLIGNUM    Hong Kong    N/A    12/2/2004    300330687    12/4/2005 SOLIGNUM
(THAI CHARACTERS)    Thailand    456740    6/19/1981    196394    6/19/1981
SOLIGNUM (THAI CHARACTERS)    Thailand    456739    6/19/1981    196395   
6/19/1981 SOLIGNUM AND DEVICE    Nigeria    N/A    1/2/1980    36616    SOLIGNUM
ARCHITECTURAL    Nigeria    38236    11/7/1980    38236    SOLIGNUM
ARCHITECTURAL    Hong Kong    N/A       19831696    6/26/1981 SOLIGNUM
ARCHITECTURAL    Iceland    193/1981    6/12/1981    428/1982    12/30/1982

 

- 267 -



--------------------------------------------------------------------------------

MARK

  

Country

  

Appl. No.

  

File Date

  

Registration No.

  

Registr. Date

SOLIGNUM ARCHITECTURAL    Malaysia    N/A    6/22/1981    M/91082    1/6/1992
SOLIGNUM ARCHITECTURAL    Singapore    T81/03016C    7/10/1981    T81/03016C   
7/10/1981 SOLIGNUM ARCHITECTURAL    United Kingdom    1155933    6/17/1981   
1155933    6/17/1981 SOLIGNUM COLOURLESS    Thailand    256684    12/7/1983   
10525    12/7/1983 SOLIGNUM EXTERIOR    Thailand    256683    12/7/1983    10524
   SOLIGNUM TIMBERTONE    Hong Kong          19821496    6/26/1981 SOLIGNUM
TIMBERTONE    Iceland    194/1981    6/12/1981    429/1982    12/30/1982
SOLIGNUM TIMBERTONE    Malaysia    N/A    6/22/1981    M/91081    10/9/1991
SOLIGNUM TIMBERTONE    Singapore    T81/03017A    7/10/1981    T81/03017A   
7/10/1981 SOLIGNUM TIMBERTONE    Thailand    466833    9/30/1981    198737   
9/30/1981 SOLIGNUM TIMBERTONE    United Kingdom    1006898    2/20/1973   
1006898    2/20/1973 SOLIGNUM TIMBERTONE    Nigeria          38167    STABILWOOD
   New Zealand    794665    8/20/2008    794665    5/13/2010

 

- 268 -



--------------------------------------------------------------------------------

MARK

  

Country

  

Appl. No.

  

File Date

  

Registration No.

  

Registr. Date

STABILWOOD    Australia    1258301    8/20/2008    1258301    3/26/2009 SUNWOOD
   United States          1175696    11/3/1981 SUNWOOD    Canada    454044   
5/23/1980    TMA258,919    5/15/1981 SUSTAIN    European Union    007066665   
7/15/2008    007066665    3/12/2009 SUSTAIN    United States    77/240,779   
7/27/2007    3635951    6/9/2009 TIMBER SPECIALTIES & DESIGN    Canada    333253
   5/25/1970    TMA177,670    8/20/1971 TIMBERFUME    United States   
73/056,110    6/25/1975    1038656    5/4/1976 TIMBERSAVER    New Zealand   
684288    8/6/2003    684288    8/12/2004 TIMBERSAVER    New Zealand    684289
   8/6/2003    684289    8/12/2004 TIMBERSAVER    New Zealand    684290   
8/6/2003    684290    8/12/2004 TIMBERSAVER    New Zealand    684286    8/6/2003
   684286    5/10/2004 ULTRAWOOD    Australia    516575    8/8/1989    516575   
2/4/1992 ULTRAWOOD    New Zealand    293903    6/17/1998    293903    7/7/1999
WOODFUME    United States    73/056,111    6/25/1975    1054920    12/28/1976
WOOD-FUME    Canada    415636    9/20/1977    TMA237,462    11/23/1979
WOODSHADES    Japan    2005-066191    7/19/2005    4968358    7/7/2006
WOODSHADES    New Zealand    732662    7/15/2005    732662    10/12/2006
WOODSHADES    Canada    857310    9/26/1997    TMA498,117    7/30/1998 XJ TIMBER
PROTECTIVE    Australia    852298    10/4/2000    852298    8/3/2001

 

- 269 -



--------------------------------------------------------------------------------

Copyright Registrations

REGISTERED COPYRIGHTS IN THE UNITED STATES

 

Title

  

Registration Number

  

Registration Date

  

Current Owner

Osmose, America’s wood: 40-year limited warranty, farm & residential
applications, ask dealer for a copy.    VA0000519733    09/11/1989    Osmose
Wood Preserving, Inc. Osmose Deckit assembly instructions    TX0000066361   
06/16/1978    Osmose Wood Preserving Company of America, Inc. Osmose groundline
inspection and treatment service.    TX0000612340    01/12/1981    Osmose Wood
Preserving Company of America, Inc. Wood pole fire-guard application procedures
   TXu521045    3/2/1992    Osmose Wood Preserving, Inc. Environmental   
VAu99218    7/16/1986    Osmose Wood Preserving, Inc. Knowing more about pole
decay    TX1317488    6/23/1983    Osmose Wood Preserving Company of America
Inc. Shigometer the function and application    TX632934    11/14/1980    Osmose
Wood Preserving Company of America Inc. Gazebos/director John D. Elliott   
PA252479    4/22/1985    A-V Department; Osmose Wood Preserving Fences/director
John D. Elliott    PA252382    2/21/1985    A-V Department; Osmose Wood
Preserving Decks/director John D. Elliott    PA252381    4/23/1985    A-V
Department; Osmose Wood Preserving

 

- 270 -



--------------------------------------------------------------------------------

Domain Names

Australia

determite.com.au

microprotimber.com.au

osmose.com.au

protimtimbercare.com.au

Canada

123stiles.com

aallcannwood.com

abetterpost.ca

abetterpost.com

advance-guard.com

 

- 271 -



--------------------------------------------------------------------------------

advanceguard.ca

arriere-cours.com

bohemiasandylane.com

boisnature.ca

cedarshades.ca

cedarshades.com

creativebackyards.com

cut-n-seal.ca

cut-n-seal.com

cutnseal.ca

earthshades.ca

endcoat.ca

goodfellowterra.ca

goodfellowterra.com

greatwood.ca

horizonrails.ca

horizonrails.com

k-33.ca

lmwp.com

micronizedtreatedwood.ca

micronizedtreatedwood.co

micronizedtreatedwood.com

micronizedwood.ca

micronizedwood.co

micronizedwood.com

 

- 272 -



--------------------------------------------------------------------------------

micropro.mobi

microprobackyards.ca

microprobackyards.co

microprobackyards.com

microprosienna.ca

microprosienna.com

microprowood.ca

microprowood.co

microwood.ca

natureshades.ca

naturewood.ca

nw100.ca

proguard.mobi

proguardbackyards.com

proguardmicropro.com

proguardpreservedwood.com

proshadesfencing.com

rancherschoiceposts.com

stiles123.ca

stiles123.com

styles123.com

timberspec.com

timberspecialties.com

ultralastwood.ca

ultralastwood.com

woodshades.ca

 

- 273 -



--------------------------------------------------------------------------------

Chile

osmose.cl

Europe

indurawood.co.uk

indurawood.com

indurawood.eu

makesureits4.info

makesureits4.org

micronizedtimber.com

micronizedtimber.eu

micronizedtimber.info

osmose.asia

osmose.asia.com

osmose.cn

osmose.co.uk

osmose.co.za

osmose.com.es

osmose.dk

osmose.ee

osmose.es

 

- 274 -



--------------------------------------------------------------------------------

osmose.eu

osmose.fi

osmose.gr

osmose.hk

osmose.ie

osmose.in

osmose.jp

osmose.lt

osmose.lv

osmose.my

osmose.no

osmose.org.uk

osmose.ph

osmose.pl

osmose.ru

osmose.se

osmose.sg

osmose-africa.com

osmose-deutschland.com

osmose-digital.com

osmose-europe.com

osmose-france.com

osmose-uk.com

osmosenaturewood.co.uk

preservedtimber.com

 

- 275 -



--------------------------------------------------------------------------------

preservedtimber.eu

preservedtimber.info

protim.cn

protim.co.uk

protimosmose.ie

protimsolignum.com

shades-decking.co.uk

shades-decking.com

solignum.cn

treatedtimber.info

woodhardening.co.uk

woodhardening.com

woodhardening.eu

New Zealand

osmose.co.nz.

United States

Advanceguardproducts.com

Hibor.net

Microprotimber.com

Microprotreatedwood.com

Microprowood.com

 

- 276 -



--------------------------------------------------------------------------------

Osmose.com

Osmose.us

Osmoseinc.com

Osmoseinc.net

Osmosenet.net

 

Registered Domain Names in Brazil

Name

  

Owner

tmbpreservantes.com.br    Technologias DeMadeiras Brasileiras Comerico De
Preservantes Ltda. osmosepreservantes.com.br    Technologias DeMadeiras
Brasileiras Comerico De Preservantes Ltda. osmosewood.com.br    Technologias
DeMadeiras Brasileiras Comerico De Preservantes Ltda.

Patent and Trademark License Agreements

1. “Commercialisation Agreement” between DEEDI, Carter Holt Harvey Wood Products
Australia Pty Ltd, and Solvents Australia Pty Ltd (licensors) and Osmose
Australia Pty Ltd (licensee), dated 2010.

 

- 277 -



--------------------------------------------------------------------------------

2. “Patent License Agreement” between Ecospan Consulting Services Pty Ltd
(licensor) and Osmose (Australia) Pty Ltd (licensee), dated 7 October 2003.

3. “Trade Mark License Agreement for Boracol” between Wood-Slimp GmbH (licensor)
and Osmose Australia Pty Limited (licensee), dated 20 December 2005.

4. “License Agreement” between Lonza Inc. (licensor) and Osmose, Inc.
(licensee), dated 28 September 2011.

 

- 278 -



--------------------------------------------------------------------------------

1. Product and Dealer Registrations

Osmose, Inc. Product and Dealer Registrations

 

OSMOSE INC.
US EPA Pesticide Product Registrations

Product Name

  

Reg. #

  

Approval

Date

    

Active Ingredients

Osmose K-33 (60%)    3008-34      4/23/1975       Arsenic Acid, Chromic Acid,
Copper Oxide Sodium Fluoride    3008-58      7/14/1964       Sodium Fluoride
Osmose ACC 50%    3008-60      9/27/1994       Chromic Acid, Copper Oxide Osmose
Wood-Bor    3008-61      8/3/1993       Boron sodium oxide, tetrahydrate Arsenic
Acid    3008-66      9/19/1986       Arsenic Acid Osmose Arsenic Acid 75% (in
process of cancelling due to lack of use)    3008-72      3/25/1996      
Arsenic Acid Technical Grade Cupric Oxide    3008-76      12/28/1999      
Cupric Oxide Chromic Acid    3008-78      5/30/2001       Chromic Acid FirePro
   3008-84      6/24/2002       Boric Acid, Boron sodium oxide pentahydrate
Copper MEA Solution    3008-86      9/23/2003       Copper ethanolamine complex
NW 100-C    3008-87      9/8/2003       Copper ethanolamine complex NW 200-C   
3008-89      11/16/2004       Copper ammonium carbonate MicroPro 200 (ORD-X372)
   3008-90      5/12/2005       Copper carbonate, DDA-Carbonate MicroPro 800
(ORD-X378)    3008-91      5/10/2005       Copper 8-quinolinolate MicroPro 200C
(ORD-X370)    3008-92      8/30/2005       Copper carbonate

 

- 279 -



--------------------------------------------------------------------------------

NM 300 (ORD-X280)    3008-94      4/5/2006       DDA-Carbonate Disodium
Octaborate Tetrahydrate    3008-95      12/5/2006       Disodium Octaborate
Tetrahydrate Basic Copper Carbonate    3008-96      1/9/2007       Copper
carbonate MTZ (ORD-X300)    3008-97      5/9/2007       Tebuconazole STZ
(ORD-X450)    3008-98      5/15/2007       Tebuconazole MicroPro 200C V3
(ORD-X400)    3008-99      4/7/2008       Copper Carbonate ORD-X310    3008-100
     9/30/2008       Copper (1) Oxide (Cuprous Oxide) MP200-A (ORD-X170)   
3008-101      5/6/2009       Copper Carbonate, Tebuconazole CMC 10.3    3008-102
     6/3/2005       Copper Carbonate CMC 9.0    3008-103      8/29/2005      
Copper Carbonate Sustain 20CQ    3008-104      1/25/2006       Copper Carbonate
Sustain 20T    3008-105      2/6/2007       Copper Carbonate, Tebuconazole
Sustain 20    3008-106      1/4/2007       Copper Carbonate Everlast CA-B   
3008-107      11/15/2006       Copper Carbonate, Tebuconazole Sustain 25   
3008-108      11/13/2008       Copper Carbonate Sustain 25T    3008-109     
2/23/2009       Copper Carbonate, Tebuconazole Copper MEA Carbonate    3008-110
     9/16/2003       Copper Carbonate CB-300 (ORD-X123)    3008-111     
6/1/2011       Propiconazole, Tebuconazole, Imidacloprid NW-CA (ORD-X070)   
3008-112      10/3/2011       Copper Ethanolamine Complex, Tebuconazole,
Propiconazole MP200-A28 (ORD-X380    3008-113      8/10/2012       Copper
Carbonate, Tebuconazole Basic Copper Carbonate – Wet Cake    3008-114     
2/22/2012       Copper Carbonate Basic Copper Carbonate – Dry    3008-115     
2/22/2012       Copper Carbonate MCTI (ORD-X045)    3008-116      10/18/2012   
   Copper Carbonate, Tebuconazole, Imidacloprid Cupric Oxide Technical   
3008-117      6/7/2012       Copper Oxide ORD-X042    3008-118      10/16/2012
      Tebuconazole, Imidacloprid

 

- 280 -



--------------------------------------------------------------------------------

Osmose, Inc. US EPA Supplemental Distribution Pesticide Product Registrations

Product Name

 

Reg. #

 

Agreement Date

 

Active Ingredients

 

Basic Registrant

BAC-Q   10324-21-3008   5-22-2001   ADBAC   Mason Chemical Carbo-NT  
6836-304-3008   6-13-2003   DDA Carbonate   Lonza Inc. CleanWood 45-Plus  
67071-6-3008   10-30-2007   2-n-octyl-4-isothiazolin-3-one   Thor CleanWood AC  
67071-5-3008   4-30-2007   5-Chloro-2-methyl-4-isothiazolin-3-one;
2-methyl-4-isothiazolin-3-one   Thor DAC-Q   6836-213-3008   6-9-2001   DDAC  
Lonza, Inc. DAC-QM   10324-91-3008   2-24-2004   DDAC   Mason Chemical BFN  
53883-236-3008   2-20-2008   Bifenthrin Industrial   Control Solutions, Inc.
CleanWood Micro   72304-1-3008   9-8-2010   Chlorothalonil   SipCam

Osmose Inc. State Pesticide Registrations

 

3/17/2014

  

K-33 (60%)

  

NW 200-C

  

NW 100-C

  

CARBO-NT

  

MICROPRO
200C

  

MP200-A

  

MTZ

  

MICROPRO
200C V3

Alabama    OK       OK    OK    OK    OK    OK    Alaska    OK                  
   Arizona    OK       OK    OK    OK    OK    OK    OK Arkansas    OK       OK
   OK    OK    OK    OK    California    OK    OK    OK    OK    OK       OK   
OK Colorado    OK    OK    OK    OK    OK    OK    OK    Connecticut            
            Delaware    OK                     

 

- 281 -



--------------------------------------------------------------------------------

District of Columbia                         Florida    OK       OK    OK    OK
   OK    OK    Georgia    OK       OK    OK    OK    OK    OK    Hawaii    OK   
                  Idaho    OK       OK    OK             Illinois    OK       OK
   OK    OK    OK    OK    OK Indiana    OK       OK    OK    OK    OK    OK   
Iowa    OK                      Kansas                         Kentucky    OK   
   OK    OK             Louisiana    OK       OK    OK    OK    OK    OK   
Maine    OK       OK    OK    OK    OK    OK    OK Maryland    OK             OK
   OK    OK    Massachusetts    OK       OK    OK    OK    OK    OK    Michigan
   OK       OK    OK    OK    OK    OK    OK Minnesota    OK       OK    OK   
OK    OK    OK    OK Mississippi    OK       OK    OK    OK    OK    OK   
Missouri    OK       OK    OK    OK    OK    OK    Montana    OK       OK    OK
            Nebraska    OK             OK    OK    OK    Nevada    OK         
            New Hampshire    OK                      New Jersey    OK         
   OK          New Mexico    OK       OK    OK    OK    OK    OK    OK New York
   OK       OK    OK    OK    OK    OK    North Carolina    OK       OK    OK   
OK    OK    OK    North Dakota                         Ohio    OK       OK    OK
   OK    OK    OK    Oklahoma    OK                     

 

- 282 -



--------------------------------------------------------------------------------

Oregon    OK    OK    OK    OK    OK    OK    OK    OK Pennsylvania    OK      
OK    OK    OK    OK    OK    Rhode Island    OK       OK    OK    OK    OK   
OK    South Carolina    OK       OK    OK    OK    OK    OK    South Dakota   
OK       OK    OK    OK    OK    OK    Tennessee    OK       OK    OK    OK   
OK    OK    Texas    OK       OK    OK    OK    OK    OK    Utah    OK       OK
   OK    OK    OK    OK    OK Vermont                         Virginia    OK   
   OK    OK    OK    OK    OK    Washington    OK    OK    OK    OK    OK    OK
   OK    OK West Virginia    OK       OK    OK    OK    OK    OK    Wisconsin   
OK       OK    OK    OK    OK    OK    OK Wyoming    OK                     

 

- 283 -



--------------------------------------------------------------------------------

3/17/2014

 

CLEANWOOD
AC

 

CLEANWOOD
45 PLUS

 

CMC 9.0

 

CMC

10.3

 

DAC-

QM

 

BFN

 

STZ

 

WOODBOR

Alabama   OK   OK   OK     OK   OK   OK   OK Alaska   OK               Arizona  
OK   OK   OK     OK       Arkansas   OK   OK   OK   OK   OK   OK   OK  
California   OK   OK     OK   OK     OK   Colorado   OK   OK   OK   OK   OK    
  Connecticut                 Delaware                 District of Columbia    
            Florida   OK   OK   OK   OK   OK   OK   OK   OK Georgia   OK   OK  
OK   OK   OK   OK   OK   OK Hawaii   OK   OK             OK Idaho   OK   OK   OK
  OK   OK       Illinois   OK   OK   OK   OK   OK   OK   OK   Indiana   OK   OK
  OK     OK   OK   OK   OK Iowa   OK   OK             Kansas                
Kentucky   OK   OK             Louisiana   OK   OK   OK   OK   OK   OK   OK  
Maine   OK   OK   OK   OK   OK   OK   OK   Maryland   OK   OK            
Massachusetts   OK   OK   OK     OK   OK   OK   Michigan   OK   OK   OK   OK  
OK   OK   OK   Minnesota   OK   OK   OK   OK   OK   OK   OK   Mississippi   OK  
OK   OK     OK   OK   OK   Missouri   OK   OK   OK   OK   OK   OK   OK   Montana
          OK       Nebraska   OK   OK            

 

- 284 -



--------------------------------------------------------------------------------

Nevada   OK               New Hampshire   OK               New Jersey   OK      
        New Mexico   OK   OK   OK   OK   OK   OK   OK   New York   OK   OK   OK
    OK   OK   OK   North Carolina   OK   OK   OK   OK   OK   OK   OK   North
Dakota                 Ohio   OK   OK   OK   OK   OK       Oklahoma   OK        
      Oregon   OK   OK   OK   OK   OK   OK   OK   Pennsylvania   OK   OK   OK  
OK   OK   OK   OK   Rhode Island   OK   OK   OK   OK   OK   OK   OK   South
Carolina   OK   OK   OK   OK   OK   OK   OK   OK South Dakota   OK   OK   OK    
OK   OK   OK   Tennessee   OK   OK   OK   OK   OK   OK   OK   Texas   OK   OK  
OK   OK   OK   OK   OK   OK Utah   OK   OK   OK     OK       Vermont            
    Virginia   OK   OK   OK   OK   OK   OK   OK   OK Washington   OK   OK   OK  
OK   OK   OK   OK   OK West Virginia   OK   OK   OK   OK   OK       Wisconsin  
OK   OK   OK   OK   OK   OK   OK   Wyoming   OK              

 

- 285 -



--------------------------------------------------------------------------------

3/17/2014

 

NM 300

(FIM)

 

FirePRO

 

CleanWood

Micro

 

CB-300

 

NW-CA

 

MP200-A28

Alabama   OK     OK     OK   OK Alaska             Arizona             OK
Arkansas   OK     OK   OK   OK   OK California   OK   OK   OK   OK   OK  
Colorado   OK     OK   OK   OK   OK Connecticut             Delaware            
District of Columbia             Florida       OK   OK   OK   OK Georgia      
OK   OK   OK   OK Hawaii             Idaho         OK   OK   Illinois   OK    
OK     OK   OK Indiana       OK   OK   OK   OK Iowa             Kansas          
  Kentucky             Louisiana   OK     OK   OK   OK   OK Maine       OK   OK
  OK   OK Maryland       OK       OK Massachusetts       OK     OK   OK Michigan
      OK     OK   OK Minnesota   OK     OK   OK   OK   OK Mississippi       OK  
    OK Missouri       OK     OK   OK Montana             Nebraska       OK      
OK

 

- 286 -



--------------------------------------------------------------------------------

Nevada             New Hampshire             New Jersey             New Mexico  
          OK New York       OK       OK North Carolina       OK   OK   OK   OK
North Dakota             Ohio       OK   OK   OK   OK Oklahoma            
Oregon   OK     OK   OK   OK   OK Pennsylvania   OK     OK   OK   OK   OK Rhode
Island       OK     OK   OK South Carolina   OK     OK   OK   OK   OK South
Dakota             OK Tennessee       OK   OK   OK   OK Texas   OK     OK   OK  
OK   OK Utah             OK Vermont             Virginia   OK     OK   OK   OK  
OK Washington   OK   OK   OK   OK   OK   OK West Virginia     OK   OK   OK   OK
  OK Wisconsin   OK     OK     OK   OK Wyoming            

 

- 287 -



--------------------------------------------------------------------------------

Osmose Railroad Services, Inc. State Registrations

 

    

Timberfume II

  

CU-89-RTU II

Alabama    OK    OK Alaska    OK    OK Arizona    OK    OK Arkansas    OK    OK
California*    —      OK Colorado    OK    OK Connecticut    OK    OK Delaware
   OK    OK District of Columbia    OK    —   Florida    OK    OK Georgia    OK
   OK Hawaii    —      OK Idaho    OK    OK Illinois    OK    OK Indiana    OK
   OK Iowa    OK    OK Kansas    OK    OK Kentucky    OK    OK Louisiana    OK
   OK Maine    OK    OK Maryland    OK    OK Massachusetts    OK    —   Michigan
   OK    OK Minnesota    OK    OK Mississippi    OK    OK Missouri    OK    OK
Montana    OK    OK Nebraska    OK    OK Nevada    OK    OK New Hampshire    OK
   OK New Jersey    OK    OK New Mexico    OK    OK New York    OK    OK North
Carolina    OK    OK North Dakota    OK    OK Ohio    OK    OK Oklahoma    OK   
OK Oregon    OK    OK Pennsylvania    OK    OK Rhode Island    OK    OK South
Carolina    OK    OK South Dakota    OK    OK Tennessee    OK    OK Texas    OK
   OK Utah    OK    OK Vermont    OK    OK Virginia    OK    OK Washington    OK
   OK West Virginia    OK    OK Wisconsin    OK    OK Wyoming    OK    OK

 

- 288 -



--------------------------------------------------------------------------------

Osmose, Inc. Pesticide Dealer Licenses

 

State

  

Company/Person

Licensed

Florida    Osmose, Inc. Georgia    Osmose, Inc. Iowa    Osmose, Inc. Indiana   
Osmose, Inc. Michigan    Teri Muchow Mississippi    Teri Muchow New Mexico   
Osmose, Inc. New York    Osmose, Inc. Oklahoma    Osmose, Inc. Oregon    Osmose,
Inc. Texas    Osmose, Inc.

Protim Solignum Product Registrations (by Country)

 

Product name

  

Region

  

Country

     Celcure AC-500 (AC-450)    Africa    Cameroon    Celcure CCA C60    Africa
   Kenya    Osmose CCA C60    Africa    Kenya    Celcure AC-500    Africa   
South Africa    Approved 2009. Annual renewal required. Celcure AC-450    Africa
   Tanzania    Application submitted, awaiting testing

 

- 289 -



--------------------------------------------------------------------------------

Celcure CCA C60    Africa    Tanzania    Registered. Re-registration completed,
paperwork held by Distribution Agency Osmose AC-450    Africa    Tanzania   
Application submitted, awaiting testing Osmose Pole Paste    Africa    Tanzania
   Application submitted, awaiting testing Timberlife Aqua Conc.    Asia   
Hong Kong    Timberlife Aqua RFU    Asia    Hong Kong    Trussguard Aqua    Asia
   Hong Kong    Celcure AC-800    Asia    Israel    Registered Koshipuro TB   
Asia    Japan    Informed by Agency that approval has been granted by JWPA –
waiting on further information MicroPro 200    Asia    Philippines    Soilguard
   Asia    Philippines    Timberlife Aqua Conc.    Asia    Philippines   
Timberlife Aqua RFU    Asia    Philippines    Colourless AZ    Asia    Singapore
   Determite    Europe    Czech Republic    Registered Sleeper Protect    Europe
   Czech Republic    Registered Protim P-Vac (31)    Europe    Denmark   
Registered Protim P-Vac (31V)    Europe    Denmark    Registered Celcure C4   
Europe    Estonia    Registered Celcure AC-500    Europe    Finland   
Registered Celcure AC-800    Europe    Finland    Registered Celcure C4-B   
Europe    Finland    Registered Celcure MC-350 A & B    Europe    Finland   
Registered Celcure MC-500    Europe    Finland    Registered

 

- 290 -



--------------------------------------------------------------------------------

Celkil 90    Europe    Finland    Registered Injecta Puuöljy, Whreä    Europe   
Finland    Registered Osmose Puuöljy    Europe    Finland    Registered Osmose
Puuöljy, Ruskea    Europe    Finland    Registered Celcure C4    Europe   
France    FCBA Approval Protim E406    Europe    France    FCBA Approval
required Celbor P25    Europe    France    Registered Celcure AC-500    Europe
   France    Registered Celcure AC-800    Europe    France    Registered Celcure
AC-400    Europe    Germany    Celcure AC-450    Europe    Germany    Celcure
AC-500    Europe    Germany    Celbrite T330    Europe    Germany    Celbrite
FS1    Europe    Germany    Registered Celbrite FS2    Europe    Germany   
Registered Fentex    Europe    Germany    BPD Product Authorisation : Mutual
recognition Celcure C4    Europe    Germany    Registered Celcure CCO    Europe
   Germany    Registered Celcure AC-500    Europe    Greece    Registered Pole
Paste    Europe    Greece    Registered Solignum Universal    Europe    Greece
   Registered Celcure MC-500 (A&B)    Europe    Ireland    Registration
requested Nov 11 MicroPro Endcoat    Europe    Ireland    Osmose Endcoat Wood
Preservative (Green)    Europe    Ireland    Registered Brooks Wood Preserver
Brown    Europe    Ireland    Registered

 

- 291 -



--------------------------------------------------------------------------------

Brooks Wood Preserver Clear    Europe    Ireland    Registered Brooks Wood
Preserver Green    Europe    Ireland    Registered Brown CDB    Europe   
Ireland    Registered Celcure AC-500    Europe    Ireland    Registered Celcure
AC-800    Europe    Ireland    Registered Protim 418V    Europe    Ireland   
Registered Protim 418V (M)    Europe    Ireland    Registered Protim B610   
Europe    Ireland    Registered Protim CDB Brown    Europe    Ireland   
Registered Protim CDB Clear    Europe    Ireland    Registered Protim E406   
Europe    Ireland    Registered Protim E415    Europe    Ireland    Registered
Protim E415(i)    Europe    Ireland    Registered Protim E418    Europe   
Ireland    Registered Celcure CB90    Europe    Ireland    Registered Celkil 90
   Europe    Ireland    Registered Osmose ABS 33    Europe    Ireland   
Registered Protim E455    Europe    Ireland    Registered Protim E460    Europe
   Ireland    Registered Protim E460 WP    Europe    Ireland    Registered
Protim E480    Europe    Ireland    Registered Protim Fentex M    Europe   
Ireland    Registered Protim Green E    Europe    Ireland    Registered Protim
Insecticidal AQ8    Europe    Ireland    Registered Protim Insecticidal Emulsion
P    Europe    Ireland    Registered Protim Universal    Europe    Ireland   
Registered

 

- 292 -



--------------------------------------------------------------------------------

Protim Universal AQ 250    Europe    Ireland    Registered Protim Wall Solution
250    Europe    Ireland    Registered Protim Woodworm Killer P    Europe   
Ireland    Registered Celbrite S795    Europe    Latvia    Registered Celbrite
S8    Europe    Latvia    Registered Celcure AC-350    Europe    Latvia   
Registered Celcure C4    Europe    Latvia    Registered Celcure AC-500    Europe
   Netherlands    Registered Celcure AC-800    Europe    Netherlands   
Registered Celcure P50 Flytande    Europe    Netherlands    Registered Celcure
AC-500    Europe    Norway    Registered Celcure AC-800    Europe    Norway   
Registered Celcure C4    Europe    Norway    Registered Protim P-Vac 11   
Europe    Norway    BPD Product Authorisation : Mutual recognition Protim P-Vac
31    Europe    Norway    Registered Celcure MC-350 A&B    Europe    Norway   
Registered Celkil 95    Europe    Norway    Registered Osmoweld MPF (600 ml)   
Europe    Norway    Registered Fentex E5 (PL) 611    Europe    Poland    BPD
Product Authorisation : Mutual recognition Protim P-Vac (31)    Europe    Poland
   BPD Product Authorisation : Mutual recognition Protim P-Vac (31)    Europe   
Poland    BPD Product Authorisation : Mutual recognition Protim P-Vac 11   
Europe    Poland    BPD Product Authorisation : Mutual recognition Protim FC
(31)    Europe    Poland    Registered Protim FC (31) I    Europe    Poland   
Registered

 

- 293 -



--------------------------------------------------------------------------------

Protim P-Vac (40)    Europe    Poland    Registered Protim P-Vac (60)    Europe
   Poland    Registered Celcure AC-500    Europe    Poland    Registered Celcure
AC-800    Europe    Poland    Registered Protim 418 V    Europe    Poland   
Registered Celbrite Phoenix    Europe    Poland    Registered Celcure CC50   
Europe    Portugal    Celcure MC-800    Europe    Portugal    PolePaste   
Europe    Portugal    Celcure AC-725    Europe    Portugal    Registered,
paperwork held by Distribution Agency Celbrite Phoenix C    Europe    Russia   
Registered Celbrite S8    Europe    Russia    Registered Celcure AC-500   
Europe    Russia    Registered Celcure CCA C50    Europe    Russia    Registered
Celcure CCA C60    Europe    Russia    AC-500    Europe    Spain    Approval
awaited AC-800    Europe    Spain    Approval awaited CC50    Europe    Spain   
Approval awaited PolePaste    Europe    Spain    Approval awaited PoleRods   
Europe    Spain    Approval awaited Copper Carbonate    Europe    Spain   
Registered Copper Oxide    Europe    Spain    Registered Celcure C4    Europe   
Sweden    Approval awaited Celcure MC-350 (A&B)    Europe    Sweden    Approval
awaited Celcure MC-500 (A&B)    Europe    Sweden    Registered MC-T    Europe   
Sweden    KEMI Registration requested Dec 11

 

- 294 -



--------------------------------------------------------------------------------

Protim P-Vac (31)    Europe    Sweden    BPD Product Authorisation : Mutual
recognition Protim P-Vac 11    Europe    Sweden    BPD Product Authorisation
Application Protim E415    Europe    Sweden    Registered Protim B610    Europe
   Sweden    Registered Protim E41-600    Europe    Sweden    Registered P50
Flytande    Europe    Sweden    Registered Osmose Process Oil    Europe   
Sweden    Registered Celcure AC-500    Europe    Sweden    Registered Celcure
AC-800    Europe    Sweden    Registered Celbor DB25    Europe    Sweden   
Registered Advanced Guard    Europe    UK & N. Ireland    Registered Aqueous
Universal    Europe    UK & N. Ireland    Registered Brooks Wood Preserver   
Europe    UK & N. Ireland    Registered Celbor    Europe    UK & N. Ireland   
Registered Celbor M    Europe    UK & N. Ireland    Registered Celbor P   
Europe    UK & N. Ireland    Registered Celbor P5    Europe    UK & N. Ireland
   Registered Celbor P25    Europe    UK & N. Ireland    Registered Celbor PR   
Europe    UK & N. Ireland    Registered Celbrite LA    Europe    UK & N. Ireland
   Registered Celbrite M    Europe    UK & N. Ireland    Registered

 

- 295 -



--------------------------------------------------------------------------------

Celbrite P    Europe    UK & N. Ireland    Registered Celbronze B    Europe   
UK & N. Ireland    Registered Celcure AC-10    Europe    UK & N. Ireland   
Registered Celcure AC-12    Europe    UK & N. Ireland    Registered Celcure
AC-350 A    Europe    UK & N. Ireland    Registered Celcure AC-350 B    Europe
   UK & N. Ireland    Registered Celcure AC-500    Europe    UK & N. Ireland   
Registered Celcure AC-500 R    Europe    UK & N. Ireland    Registered Celcure
AC-700    Europe    UK & N. Ireland    Registered Celcure AC-800    Europe    UK
& N. Ireland    Registered Celcure ACB    Europe    UK & N. Ireland   
Registered Celcure MC-500    Europe    UK & N. Ireland    Registered Celcure
MC-500 A    Europe    UK & N. Ireland    Registered Celcure MC-500 B    Europe
   UK & N. Ireland    Registered Celcure MC-T3    Europe    UK & N. Ireland   
Registered Celgard FP    Europe    UK & N. Ireland    Registered Celpruf B   
Europe    UK & N. Ireland    Registered

 

- 296 -



--------------------------------------------------------------------------------

Celpruf WB11    Europe    UK & N. Ireland    Registered Cut End    Europe    UK
& N. Ireland    BPD Product Authorisation Application Fentex E2 [Frame]   
Europe    UK & N. Ireland    BPD Product Authorisation Application : Frame
formulation Fentex E2 610    Europe    UK & N. Ireland    BPD Product
Authorisation Application Fentex E2 611    Europe    UK & N. Ireland    BPD
Product Authorisation Application Fentex E2 Cedar    Europe    UK & N. Ireland
   BPD Product Authorisation Application Fentex E2 WR 611    Europe    UK & N.
Ireland    BPD Product Authorisation Application Fentex E2 WR Cedar    Europe   
UK & N. Ireland    BPD Product Authorisation Application Fentex E5 (PL) 611   
Europe    UK & N. Ireland    BPD Product Authorisation Application Fentex E5
[Frame]    Europe    UK & N. Ireland    BPD Product Authorisation Application :
Frame formulation Fentex E5 Clear    Europe    UK & N. Ireland    BPD Product
Authorisation Application Fentex ES 5 Green    Europe    UK & N. Ireland    BPD
Product Authorisation Application Fentex ES5 610    Europe    UK & N. Ireland   
BPD Product Authorisation Application Fentex ES5 611    Europe    UK & N.
Ireland    BPD Product Authorisation Application Fentex ES5 637    Europe    UK
& N. Ireland    BPD Product Authorisation Application Fentex ES5 658    Europe
   UK & N. Ireland    BPD Product Authorisation Application MicroPro Endcoat   
Europe    UK & N. Ireland    Registration requested Nov 11 Osmose Endcoat
(Clear, Brown, Green)    Europe    UK & N. Ireland    BPD Product Authorisation
Application

 

- 297 -



--------------------------------------------------------------------------------

Osmose FirePro    Europe    UK & N. Ireland    BPD Product Authorisation
Application Osmose Pole Paste    Europe    UK & N. Ireland    Registered Osmose
Pole Rods    Europe    UK & N. Ireland    Registered Preservative Gel    Europe
   UK & N. Ireland    Registered Protim 250    Europe    UK & N. Ireland   
Registered Protim 250 WR    Europe    UK & N. Ireland    Registered Protim 265
   Europe    UK & N. Ireland    Registered Protim 340    Europe    UK & N.
Ireland    Registered Protim 340 WR    Europe    UK & N. Ireland    Registered
Protim 340 E    Europe    UK & N. Ireland    Registered Protim 415    Europe   
UK & N. Ireland    Registered Protim 415 T    Europe    UK & N. Ireland   
Registered Protim 415 TWR    Europe    UK & N. Ireland    Registered Protim 418
   Europe    UK & N. Ireland    Registered Protim 418 JWR    Europe    UK & N.
Ireland    Registered Protim 418 J    Europe    UK & N. Ireland    Registered
Protim 418 V    Europe    UK & N. Ireland    Registered Protim 418 V (M)   
Europe    UK & N. Ireland    Registered

 

- 298 -



--------------------------------------------------------------------------------

Protim 418 WR    Europe    UK & N. Ireland    Registered Protim 600 WR    Europe
   UK & N. Ireland    Registered Protim AQ    Europe    UK & N. Ireland   
Registered Protim Aquachem-Insecticidal    Europe    UK & N. Ireland   
Registered Protim Brown CDB    Europe    UK & N. Ireland    Registered Protim
E406    Europe    UK & N. Ireland    Registered Protim E406 Concentrate   
Europe    UK & N. Ireland    Registered Protim E406 WR    Europe    UK & N.
Ireland    Registered Protim E41 Concentrate    Europe    UK & N. Ireland   
Registered Protim E410    Europe    UK & N. Ireland    Registered Protim E415   
Europe    UK & N. Ireland    Registered Protim E415 (i)    Europe    UK & N.
Ireland    Registered Protim E415 R    Europe    UK & N. Ireland    Registered
Protim E418 C    Europe    UK & N. Ireland    Registered Protim E41 J    Europe
   UK & N. Ireland    Registered Protim E430    Europe    UK & N. Ireland   
Registered Protim E470    Europe    UK & N. Ireland    Registered Protim E480   
Europe    UK & N. Ireland    Registered

 

- 299 -



--------------------------------------------------------------------------------

Protim FDR 250    Europe    UK & N. Ireland    Registered Protim FDR 418 J   
Europe    UK & N. Ireland    Registered Protim B10    Europe    UK & N. Ireland
   BPD Product Authorisation Application Protim B610    Europe    UK & N.
Ireland    BPD Product Authorisation Application Protim E418    Europe    UK &
N. Ireland    BPD Product Authorisation Application Protim FDR 418    Europe   
UK & N. Ireland    BPD Product Authorisation Application Protim FDR418V   
Europe    UK & N. Ireland    BPD Product Authorisation Application Protim Green
E    Europe    UK & N. Ireland    Registered Protim Frameguard    Europe    UK &
N. Ireland    BPD Product Authorisation Application Protim I-Guard    Europe   
UK & N. Ireland    Registered Protim Insecticidal AQ8    Europe    UK & N.
Ireland    Registered Protim JP 250    Europe    UK & N. Ireland    Registered
Protim Solignum D.O.T.    Europe    UK & N. Ireland    Registered Protim
Universal    Europe    UK & N. Ireland    Registered Protim Wall Solution 250   
Europe    UK & N. Ireland    Registered Protim Wall Solution Concentrate   
Europe    UK & N. Ireland    Registered Protim Woodworm Killer P    Europe    UK
& N. Ireland    Registered Solignum Anti-Fungi Concentrate    Europe    UK & N.
Ireland    Registered

 

- 300 -



--------------------------------------------------------------------------------

Solignum End Coat Wood Preservative    Europe    UK & N. Ireland    Registered
Solignum Insecticidal AQ8    Europe    UK & N. Ireland    Registered Solignum
Woodworm Killer    Europe    UK & N. Ireland    Registered Universal P.I.   
Europe    UK & N. Ireland    Registered Celcure AC-800    Europe    Ukraine   
Registered

PROTIM SOLIGNUM ONGOING BPR PRODUCT REGISTRATIONS (BY COUNTRY)

 

Product name

  

Region

  

Country

  

BPR - Annex I inclusion date

Brooks Wood Preserver    Europe       1/02/2016 Celbor P    Europe      
1/02/2015 Celbor P 25    Europe       1/02/2015 Preservative Gel    Europe      
1/02/2015 Protim E406 WR    Europe       1/02/2016 Protim E418 C    Europe      
1/02/2016 Protim Universal AQ250    Europe       1/02/2016 Celcure AC-500   
Europe    Finland    1/02/2015 Celcure AC-800    Europe    Finland    1/02/2015
Celcure MC-500 A    Europe    Finland    1/02/2015 Celcure MC-500 B    Europe   
Finland    1/02/2015 Celcure AC-400    Europe    Germany    1/02/2015 Celcure
AC-800    Europe    Germany    1/02/2015 Pole Protect    Europe    Germany   
1/02/2015 Celbrite S8D    Europe    Germany    1/02/2015 Protim 418 V    Europe
   Ireland    1/02/2016

 

- 301 -



--------------------------------------------------------------------------------

Protim Brown CDB    Europe    Ireland    1/02/2016 Protim Green E    Europe   
Ireland    1/02/2016 Protim Universal    Europe    Ireland    1/02/2016 Celcure
AC-500    Europe    Latvia    1/02/2015 Celcure AC-800    Europe    Latvia   
1/02/2015 Celbrite S-795    Europe    Latvia    1/02/2015 Celbrite S8    Europe
   Latvia    1/02/2015 Celbrite S-795    Europe    Lithuania    1/02/2015
Celbrite S8    Europe    Lithuania    1/02/2015 Celcure MC-500 A    Europe   
Norway    1/02/2015 Celcure MC-500 B    Europe    Norway    1/02/2015 Celcure
AC-500    Europe    Poland    1/02/2015 Protim 418 V    Europe    Poland   
1/02/2016 Celcure AC-500    Europe    Sweden    1/02/2015 Celcure AC-800   
Europe    Sweden    1/02/2015 Celcure MC-500 A    Europe    Sweden    1/02/2015
Celcure MC-500 B    Europe    Sweden    1/02/2015 Protim E415    Europe   
Sweden    1/02/2016 Celcure AC-500    Europe    UK & N. Ireland    1/02/2015
Celcure MC-500 A    Europe    UK & N. Ireland    1/02/2015 Celcure MC-500 B   
Europe    UK & N. Ireland    1/02/2015 Osmose End Coat    Europe    UK & N.
Ireland    1/02/2015 Protim 265    Europe    UK & N. Ireland    1/02/2016 Protim
415    Europe    UK & N. Ireland    1/02/2016

 

- 302 -



--------------------------------------------------------------------------------

Protim 418    Europe    UK & N. Ireland    1/02/2016 Protim 418 V    Europe   
UK & N. Ireland    1/02/2016 Protim E406    Europe    UK & N. Ireland   
1/02/2016 Protim E406 Conc. 10    Europe    UK & N. Ireland    1/02/2016 Protim
E415    Europe    UK & N. Ireland    1/02/2016 Protim I-Guard    Europe    UK &
N. Ireland    1/02/2015

 

- 303 -



--------------------------------------------------------------------------------

OSMOSE AUSTRALIA PTY LTD.
PRODUCT REGISTRATIONS

 

Updated 3/17

 

Approval
Number

 

Name

 

Product type

 

Status

 

Actives

  30710   BORACOL 100RH FUNGICIDE   MIXED FUNCTION PESTICIDE   Registered  
BORON PRESENT AS DISODIUM OCTABORATE TETRAHYDRATE | BENZALKONIUM CHLORIDE  

30711

  BORACOL 200RH FUNGICIDE   MIXED FUNCTION PESTICIDE   Registered  

 

BORON PRESENT AS DISODIUM OCTABORATE TETRAHYDRATE | BENZALKONIUM CHLORIDE

 

30712

  BORACOL 400RH FUNGICIDE   MIXED FUNCTION PESTICIDE   Registered  

 

BORON PRESENT AS DISODIUM OCTABORATE TETRAHYDRATE | BENZALKONIUM CHLORIDE

 

30713

  IMPEL RODS FOR TIMBER PRESERVATION   MIXED FUNCTION PESTICIDE   Registered  

 

BORON AS DISODIUM OCTOBORATE ANHYDROUS

 

30740

  HYLITE TIMBER PRESERVATIVE   MIXED FUNCTION PESTICIDE   Registered  

 

CARBENDAZIM | ZINC NAPHTHENATE

 

39420

  PROTIM 70 WR (P) WOOD PRESERVATIVE   WOOD PRESERVATIVE   Registered  

 

COPPER (CU) PRESENT AS COPPER NAPHTHENATE | PERMETHRIN (25:75::CIS:TRANS)

 

40092

  IMPRETECT C.S.   MIXED FUNCTION PESTICIDE   Registered  

 

ARSENIC PRESENT AS ARSENIC ACID | CHROMIUM AS SODIUM DICHROMATE | COPPER PRESENT
AS COPPER SULFATE

 

40753

 

 

PROTIM 235 WR WOOD PRESERVATIVE

  WOOD PRESERVATIVE   Registered  

 

TRIBUTYLTIN NAPHTHENATE | PERMETHRIN | DICHLOFLUANID

 

41482

  IMPRETECT CO   MIXED FUNCTION PESTICIDE   Registered  

 

ARSENIC PRESENT AS ARSENIC ACID | CHROMIUM PRESENT AS CHROMIUM TRIOXIDE | COPPER
AS COPPER (II) OXIDE

 

41680

  SARMIX 3 CCA SALTS   MIXED FUNCTION PESTICIDE   Registered  

 

ARSENIC PRESENT AS ARSENIC PENTOXIDE | CHROMIUM AS SODIUM DICHROMATE | COPPER
PRESENT AS

 

41681

  SARMIX OXCELL C-680 FOR TIMBER TREATMENT   MIXED FUNCTION PESTICIDE  
Registered  

 

ARSENIC PRESENT AS ARSENIC ACID | CHROMIUM PRESENT AS CHROMIUM TRIOXIDE | COPPER
AS COPPER (II) OXIDE

 

45387

  ACQ FOR TIMBER TREATMENT   MIXED FUNCTION PESTICIDE   Registered  

 

COPPER AMMONIUM CARBONATE | DIDECYL DIMETHYL AMMONIUM CHLORIDE

 

46037

 

 

PROTIM LCWR (P) WOOD PRESERVATIVE

  WOOD PRESERVATIVE   Registered   PERMETHRIN (25:75::CIS:TRANS)  

48187

 

 

PROTIM LCWR TRUSSGUARD (P) WOOD PRESERVATIVE

  WOOD PRESERVATIVE   Registered   PERMETHRIN (25:75::CIS:TRANS)  

49309

 

 

PROTIM-SOLIGNUM XJ CLEAR TIMBER PROTECTIVE

  WOOD PRESERVATIVE   Registered  

 

ZINC NAPHTHENATE | PERMETHRIN (25:75::CIS:TRANS)

 

50176

  L-BOR TIMBER PRESERVATIVE   MIXED FUNCTION PESTICIDE   Registered  

 

BORON PRESENT AS DISODIUM OCTABORATE TETRAHYDRATE

 

51707

 

 

PROTIM TIMBERCARE CN TIMBER OIL

  MIXED FUNCTION PESTICIDE   Registered  

 

COPPER (CU) PRESENT AS COPPER NAPHTHENATE

 

51708

 

 

PROTIM SOLIGNUM TIMBER PROTECTIVE EMULSION CN

  MIXED FUNCTION PESTICIDE   Registered   COPPER (CU) PRESENT AS COPPER
NAPHTHENATE  

52101

  OSMOSE ACQ TYPE D FOR TIMBER TREATMENT   MIXED FUNCTION PESTICIDE   Registered
 

 

COPPER AS COPPER CARBONATE | DIDECYL DIMETHYL AMMONIUM CHLORIDE

 

55284

 

 

INSHIELD INSECTICIDE

  INSECTICIDE   Registered   PERMETHRIN (25:75::CIS:TRANS)  

58293

 

 

PROTIM OPTIMUM READY-TO-USE LOSP TIMBER PRESERVATIVE

  MIXED FUNCTION PESTICIDE   Registered   PERMETHRIN | PROPICONAZOLE |
TEBUCONAZOLE  

58677

 

 

OSMOSE DETERMITE TIMBER INSECTICIDE

  INSECTICIDE   Registered   BIFENTHRIN  

59591

 

 

OSMOSE DETERMITE GLUE LINE INSECTICIDE

  INSECTICIDE   Registered   BIFENTHRIN  

59785

 

 

OSMOSE DETERMITE ULTRA LOW ODOUR TIMBER FRAMING INSECTICIDE

  INSECTICIDE   Registered   BIFENTHRIN  

61546

 

 

OSMOSE DETERMITE ULTRA LOW ODOUR TIMBER FRAMING INSECTICIDE RTU

  INSECTICIDE   Registered   BIFENTHRIN  

61870

 

 

OSMOSE DETERMITE RESEAL

  INSECTICIDE   Registered   BIFENTHRIN  

61924

 

 

OSMOSE MICROPRO COPPER BASED TIMBER PRESERVATIVE

  WOOD PRESERVATIVE   Registered   COPPER AS COPPER CARBONATE  

62395

 

 

CUTROL ANTI SAPSTAIN

  FUNGICIDE   Registered   OXINE COPPER  

62542

 

 

PROTIM OPTIMUM GOLD READY-TO-USE LOSP TIMBER PRESERVATIVE

  MIXED FUNCTION PESTICIDE   Registered   PERMETHRIN | PROPICONAZOLE |
TEBUCONAZOLE  

67081

 

 

PROTIM OPTIMUM CONCENTRATE TIMBER PRESERVATIVE

  MIXED FUNCTION PESTICIDE   Registered   PERMETHRIN | PROPICONAZOLE |
TEBUCONAZOLE  

67623

 

 

OSMOSE MICRONISED TEBUCONAZOLE TIMBER PRESERVATIVE

  MIXED FUNCTION PESTICIDE   Registered   TEBUCONAZOLE   69272  

 

PROTIM OPTIMUM READY-TO-USE PENETRATING LOSP TIMBER PRESERVATIVE

  MIXED FUNCTION PESTICIDE   Registered   PERMETHRIN | PROPICONAZOLE |
TEBUCONAZOLE

 

- 304 -



--------------------------------------------------------------------------------

Osmose New Zealand Product Registrations

 

Product Name

  

New Zealand EPA Approval No.

ACQ for Timber Treatment    HSR000850 ACQ Timber Preservative    HSR000940 ACQ
Wood Preservative    HSR100651 ACQ Wood PreservativeWorking Solution   
HSR100649 ACQ Wood Presrevative Intermediate Concentrate    HSR100652 Alkaline
Copper Quat    HSR001674 Arsenic Acid    HSR006500 Baimol    HSR000904
Bifenthrin 100EC    HSR02046 Boracol 100RH    HSR000845 Boracol 200RH   
HSR000907 Boracol 400RH    HSR000907 Boron Glycol Option 1    HSR007928 Boron
Glycol Option 2    HSR007929 Boron Glycol Option 3    HSR007930 Boron Glycol
Option 4    HSR007931 Boron Glycol Option 5    HSR007932 Cleanwood    HSR000901
Copper Ammonium Carbonate (CAC) Concentrate    HSR100650 Cutrol 375    HSR000114
Determite Glueline    HSR008033 Dip Salts    HSC06007

 

- 305 -



--------------------------------------------------------------------------------

F-Bor Powder    HSR000911 FramePro    HSR000907 FrameSaver    HSR000907 Hylite
109    HSR000872 Hylite Antimould    HSR000870 Hylite Antimould II    HSR000670
Hylite Antisapstain    HSR000095 Hylite Clear    HSR002477 Hylite Excell   
HSR00874 Hylite Extra    HSR000868 Hylite NC    HSR000876 Hysan    HSR100072
Hysan RTU    HSR100073 Hysan RTU + Antimould    HSR100074 Impretect C   
HSR000908 Liquid Boron    HSR000848 ORD-X170 revised    HSR100809 ORD-X370 (1.2
- 7.6g/L Copper) + Co-Biocide A    HSR007831 ORD-X370 (7.5 - 25.5g/L Copper) +
Co-Biocide A    HSR007832 ORD-X370 Concentrate    HSR007833 ORD-X370 plus TEB
EC25 - Option 1    HSR007958 ORD-X370 plus TEB EC25 - Option 2    HSR007959
ORD-X370 plus TEB EC25 - Option 3    HSR007960 pH Adjust    HSR0002490

 

- 306 -



--------------------------------------------------------------------------------

Premix B    HSR100274 Premix BR    HSR100275 Protim Antimould    HSR02009 Protim
Aquazole    HSR007777 Protim Aquazole Ready to use    HSR007778 Protim FramePlus
RFU    HSR002466 Protim H3 Domestic    HSR000842 Protim H3 Export    HSR000841
Protim Optimum II    HSR002442 Protim Optimum RFU    HSR002441 Protim Reseal   
HSR002662 Sarmix Oxcel C    HSR000851 Sodium Dichromate 60% Solution   
HSR006382 TEB EC25    HSR007961 Thickened Boron    HSR100564 Xyla Conc   
HSR100591

Mattersmiths Product Registrations

 

Product Name

  

NZ EPA Approval No.

Blue Preserve Type DC

 

(import or manufacture)

   HSR06047

Blue Control IC

 

(manufacture & export)

   HSR06036

SureBor

 

(import or manufacture)

   HSR04062

 

- 307 -



--------------------------------------------------------------------------------

SureBor N

 

(import or manufacture)

   HSR 06105

Blue Control OF

 

(import & manufacture)

   HSR 07087

Blue Control OF

 

(Plant compound)

   P007030 Blue Control OC    P005343 Blue Control TCPN    P005827 Blue Control
OCA    P005342

Latin America Product Registrations

 

Chemical

  

Country

  

Active
Ingredient

  

Formulation

  

Regsitration
Date

  

Expiration
Date

  

Registration
Number

Timberlux CCA-C70    Chile    Chromic Acid    Soluble
Liquid
Concentrate    Oct 2008    Feb 2018    2368       Cupric Oxide                  
Arsenic
Pentoxide             Preservantes De Madera CCA Tipo C    Chile    Chromic Acid
   Soluble
Liquid
Concentrate    Apr 2012    April 2017    2428       Cupric Oxide               
   Arsenic
Pentoxide             Timberlux CCA-C 60    Chile    Chromic Acid    Soluble
Liquid
Concentrate    Oct 2008    Oct 2018    2500       Cupric Oxide                  
Arsenic
Pentoxide             Timberlux CCB    Chile    Sodium
Dichromate    Water
Dispersible
Granules    Feb 2009    Feb 2014    2529       Copper
Sulphate                   Boric Acid            

 

- 308 -



--------------------------------------------------------------------------------

Osmose K-33    Chile    Chromic Acid    Soluble
Liquid
Concentrate    Jun 2010    Dec 2014    2553       Cupric Oxide                  
Arsenic
Pentoxide             Protim S65    Chile    TBTN
(tributyltin
naftenato)    Soluble
Liquid
Concentrate    Jun 2008    to confirm    2603       Permethrine            
Protim Optimum    Chile    Propiconazole    Soluble
Liquid
Concentrate    Aug 2010    Aug 2015    2700       Tebuconazole                  
Permethrine             Cutrol    Chile    Copper 8-
Qunolinolate    Soluble
Liquid
Concentrate    Jun 2008    Dec 2016    2432 Hylite    Chile    Carbendzime   
Suspension
Concentrate    Sep 2008    Aug 2018    2516       Copper 8-
Qunolinolate             Hyite 540    Chile    Carbendzime    Suspension
Concentrate    Sep 2007    March 2017    2644       Copper 8-
Qunolinolate             MP200A (registered as Micro CA)    Chile    Copper
Carbonate    Suspension
Concentrate    Jan 2011    Jan 2016    2752       Tebuconazole            
Madepil Tri 90 Fungicide Liquid    Brazil    Tribromophenol       June 2011   
Oct 2014    0949 Madepil AC 40    Brazil    CCA       Sep 2011    Jun 2015   
007315 MP200A    Puerto Rico    Copper
Carbonate    Suspension
Concentrate    Mar 2013    Nov 2014    13-691-6 Cleanwood AC    Puerto Rico   
      Mar 2013    Nov 2014    13-691-10

 

- 309 -



--------------------------------------------------------------------------------

Cleanwood 45 Plus    Puerto Rico          Mar 2013    Nov 2014    13-691-8
Osmose K-33    Puerto Rico    Chromic Acid    Soluble
Liquid
Concentrate    Mar 2013    Nov 2014    13-691-9 NW-CA    Puerto Rico         
Mar 2013    Nov 2014    13-261-11 Cleanwood Micro    Puerto Rico          Mar
2013    Nov 2014    13-91-8 Osmose K-33    Honduras    Chromic Acid    Soluble
Liquid
Concentrate    Jul 2006    Jul 2016    591-30-I Cleanwood 45 Plus    Honduras   
      Oct 2012    Oct 2022    448-276 II Cleanwood AC    Honduras          Oct
2012    Oct 2022    449-277 II MP200A (registered as Micro CA)    Honduras   
Copper
Carbonate    Suspension
Concentrate    Jul 2012    Jul 2022    441-269 II MicroPRO 200C    Honduras   
      Mar 2008    Mar 2018    617-56 I Carbo NT    Honduras          Mar 2008   
Mar 2018    618-57 MTZ    Honduras                Osmose K-33    Mexico   
Chromic Acid    Soluble
Liquid
Concentrate                Cupric Oxide                   Arsenic
Pentoxide             Osmose K-33    Costa Rica    Chromic Acid    Soluble
Liquid
Concentrate                Cupric Oxide                   Arsenic
Pentoxide             MP200A    Costa Rica    Copper
Carbonate    Suspension
Concentrate          Carbo NT    Costa Rica                CleanWood AC    Costa
Rica                MP400-EXT    Costa Rica                Hollow Heart    Costa
Rica               

 

- 310 -



--------------------------------------------------------------------------------

Osmose K-33    Belize    Chromic Acid    Soluble
Liquid
Concentrate    Jun 27, 2013    Jun 27, 2018    0231-2       Cupric Oxide      
            Arsenic
Pentoxide             MP200A    Jamaica    Copper
Carbonate    Suspension
Concentrate    Cleanwood 45 Plus    Jamaica                Cleanwood AC   
Jamaica                Osmose K-33    Bolivia    Chromic Acid    Soluble
Liquid
Concentrate          Cupric Oxide                   Arsenic
Pentoxide            

Plant/Facility Permits

OSMOSE SITE PERMITS – BUFFALO, NEW YORK LOCATION

 

Osmose
Entity

  

Type of Permit

  

Permit Number

  

Expiration Date

Osmose, Inc.    Restricted Pesticides Commercial Permit    R05442   
February 28, 2015 Osmose, Inc.    Air Facility Registration Certificate   
9-1402-00410/02000    Not Applicable Osmose, Inc.    Hazardous Materials
Certificate of Registration    062711 007 021TU    June 30, 2015 Osmose, Inc.   
Petroleum Bulk Storage Certificate    9-014583    September 2, 2016 Osmose, Inc.
   Liquefied Gas Permit    46-Y    December 31, 2014 Osmose, Inc.    Fire
prevention code license    FPC11-505318    December 31, 2014 Osmose, Inc.   
Pollutant Discharge permit    1205-BU114    June 30, 2015

 

- 311 -



--------------------------------------------------------------------------------

OSMOSE SITE PERMITS – ROCK HILL, SOUTH CAROLINA LOCATION

 

Osmose
Entity

  

Type of Permit

  

Permit Number

  

Expiration Date

Osmose, Inc.    Conditional Major Air Quality Permit    CM-2440-0079   
June 30, 2015 Osmose, Inc.    Non-Storm Water Discharge Assessment and
Certification    9-1402-00410/02000    Not Applicable

OSMOSE SITE PERMITS – HUBBELL, MICHIGAN LOCATION

 

Osmose
Entity

  

Type of Permit

  

Permit Number

  

Expiration Date

Hubbell   

Noncontact Cooling Water General Permit NPDES

(Under revision) 2 PDF’s in files until review is complete

   MI0059182    October 1, 2017 Hubbell    Air permit    213-961    NA

OSMOSE SITE PERMITS – MILLINGTON, TENNESSEE LOCATION

 

Osmose
Entity

  

Type of Permit

  

Permit
Number

  

Expiration Date

Osmose, Inc.    Tennessee Multi-Sector Permit (TMSP)    TNR051061    May 14,
2014 Osmose, Inc.    Memphis and Shelby County Health Department Operating
Permit – Air Pollution    00073-01P    December 1, 2011 (In the process of
renewal – authorized to conduct business under this permit until agency
processes renewal request) Osmose, Inc.    Memphis and Shelby County Health
Department Operating Permit – Air Pollution    00073-02P    December 1, 2011 (In
the process of renewal – authorized to conduct business under this permit until
agency processes renewal request) Osmose, Inc.    Memphis and Shelby County
Health Department Operating Permit – Air Pollution    00073-03P    December 1,
2011 (In the process of renewal – authorized to conduct business under this
permit until agency processes renewal request)

 

- 312 -



--------------------------------------------------------------------------------

Osmose, Inc.    Memphis and Shelby County Health Department Operating Permit –
Air Pollution    00073-04P    December 1, 2011 (In the process of renewal –
authorized to conduct business under this permit until agency processes renewal
request) Osmose, Inc.    Memphis and Shelby County Health Department Operating
Permit – Air Pollution    00073-05P    December 1, 2011 (In the process of
renewal – authorized to conduct business under this permit until agency
processes renewal request) Osmose, Inc.    Memphis and Shelby County Health
Department Operating Permit – Air Pollution    00073-06P    December 1, 2011 (In
the process of renewal – authorized to conduct business under this permit until
agency processes renewal request) Osmose, Inc.    Memphis and Shelby County
Health Department Operating Permit – Air Pollution    00073-07P    December 1,
2011 (In the process of renewal – authorized to conduct business under this
permit until agency processes renewal request) Osmose, Inc.    Memphis and
Shelby County Health Department Operating Permit – Air Pollution    00073-08P   
September 22, 2011 (In the process of renewal – authorized to conduct business
under this permit until agency processes renewal request) Osmose, Inc.   
Memphis and Shelby County Health Department Operating Permit – Air Pollution   
00073-09P    June 15, 2012 (Decision made not to renew-redundant permit) Osmose,
Inc.    Memphis and Shelby County Health Department Operating Permit – Air
Pollution    00073-010P    February 15, 2013 (In the process of renewal –
authorized to conduct business under this permit until agency processes renewal
request) Osmose, Inc.    Memphis and Shelby County Health Department Operating
Permit – Air Pollution    00073-11P    February 15, 2013 (In the process of
renewal – authorized to conduct business under this permit until agency
processes renewal request) Osmose, Inc    City of Memphis industrial wastewater
discharge agreement    N-LN2-112    March 22, 2014 (in process of renewal)

WOOD PROTECTION, LP PERMITS

 

  1. City Of Houston

 

  a. Fire Department Permits

 

  i. Lock Box

 

  ii. Hazardous Storage

 

  iii. Hot Work

 

  iv. FC Storage & Use GE

 

  v. Fuel Dispense

 

  vi. Hi-Pile Storage

 

- 313 -



--------------------------------------------------------------------------------

  b. Occupancy

 

  i. 5101 Treating

 

  ii. 5151 Office

 

  iii. 5151  1⁄2 Warehouse

 

  c. Sign Operating Permit

 

  d. Solid Waste

 

  e. Combustible Waste Storage

 

  2. Environmental Protection Agency - TXD059345116

 

  3. Forest Stewardship Council Certificate

 

  4. Texas Commission of Environmental Quality

 

  a. Storm Water

 

  b. Tier II

 

  5. Texas Department of Agriculture

 

  a. Structural Pesticide Business

 

  b. Commercial Applicator

 

  6. Texas Department of Transportation

 

  7. Texas Motor Fuels Tax License

 

  8. Texas Sales and Use Tax

 

  9. US Department of Transportation # 1939045

OSMOSE SITE PERMITS – CAMPBELLVILLE, ONTARIO LOCATION

 

Osmose
Entity

  

Type of Permit

  

Permit Number

  

Expiration Date

Osmose, Inc.    Conditional Major Air Quality Permit    3938-5XSKXB   
Not Applicable

OSMOSE AUSTRALIA PTY LTD SITE PERMITS (MOUNT GAMBIER)

 

AUTHORITY

  

LICENSE
NUMBER

  

DESCRIPTION

EPA (SA)    EPA13981    LICENSE 1(2)(a)(i) CHEMICAL WORKS (inorganic) &3(4)
ACTIVITIES PRODUCING LISTED WASTE SA Dept Health    2014-81343    MANUFACTURERS
LICENSE - SCHEDULE 7 TIMBER PRESERVATIVES SA Dept Health    2014-81345   
WHOLESALE DEALERS LICENSE - SCHEDULE 7 POISONS SAFEWORK SA    72258    DANGEROUS
SUBSTANCES LICENSE SA INDUSTRIAL AFFAIRS    9004/95    EXEMPTION FOR DG STORAGE
EPA (SA)    19624    LICENSE TO OPERATE AN IONISING RADIATION APPARATUS (JASON
GLYNN) EPA (SA)    19513    REGISTRATION OF AN IONISING RADIATION APPARATUS;
(SPECTRO PHOENIX BENCHTOP 11039) SAFEWORK SA    51294    DANGEROUS GOODS VEHICLE
TDC976 (CLASS 6.1/8)

 

- 314 -



--------------------------------------------------------------------------------

SAFEWORK SA    51265    DANGEROUS GOODS VEHICLE TCN257 (CLASS 6.1/8) SAFEWORK SA
   51438    DANGEROUS GOODS VEHICLE TUU035 (CLASS 6.1/8) ADELAIDE INSPECTION   
2010-32069    PRESSURE EQUIPMENT; AIR RECEIVER SAFEWORK SA    25853    PLANT
A23507 (AIR COMPRESSOR) EPA (SA)    LP50274    LICENCE TO POSSES A RADIATION
SOURCE

 

- 315 -



--------------------------------------------------------------------------------

PROTIM SOLIGNUM LTD SITE PERMITS

 

Osmose Entity

  

Type of Permit

  

Permit Number

Protim Solignum Ltd    Pollution Prevention and Control (England and Wales)
Regulations 2000    QP3638SJ Protim Solignum Ltd    Registered as a producer of
hazardous waste    OAG214 Protim Solignum Ltd    Hazardous substances consent –
Darlington Borough Council    Ref 13/00656/HS Protim Solignum Ltd    Lower tier
COMAH site    —   Protim Solignum Ltd    Cooling tower notification to
Darlington Borough Council under the Cooling Tower & Evaporative Condensers
Regulations    —  

OSMOSE NEW ZEALAND SITE CONSENTS

 

AUCKLAND

    

Type of Consent

  

Number

Consent to discharge trade wastes    Consent No 977 Contaminated Site Discharge
Consent    Consent No. 36870 Air Discharge Consent    Consent No 37264
Industrial Trade Process Consent    Consent No 36657 Location Test Certificate
   000065/10687-L1 Stationary Container System Test Certificate   
000065/10687-S1 CHRISTCHURCH    Environment Canterbury Consent    Consent
CRC001340 Location Test Certificate    303-14913 Stationary Container System
Test Certificate    0063/17525-1

 

- 316 -



--------------------------------------------------------------------------------

US Department of Transportation Permits:

 

  (1) Osmose, Inc. – DOT 20610

Osmose Railroad Services, Inc. - DOT 1075736

Product and Dealer Registrations

Osmose, Inc. Product and Dealer Registrations

OSMOSE INC.

US EPA Pesticide Product Registrations

 

Product Name

  

Reg. #

  

Approval Date

  

Active Ingredients

Osmose K-33 (60%)    3008-34    4/23/1975    Arsenic Acid, Chromic Acid, Copper
Oxide Sodium Fluoride    3008-58    7/14/1964    Sodium Fluoride Osmose ACC 50%
   3008-60    9/27/1994    Chromic Acid, Copper Oxide Osmose Wood-Bor    3008-61
   8/3/1993    Boron sodium oxide, tetrahydrate Arsenic Acid    3008-66   
9/19/1986    Arsenic Acid Osmose Arsenic Acid 75% (in process of cancelling due
to lack of use)    3008-72    3/25/1996    Arsenic Acid Technical Grade Cupric
Oxide    3008-76    12/28/1999    Cupric Oxide

 

- 317 -



--------------------------------------------------------------------------------

Chromic Acid    3008-78    5/30/2001    Chromic Acid FirePro    3008-84   
6/24/2002    Boric Acid, Boron sodium oxide pentahydrate Copper MEA Solution   
3008-86    9/23/2003    Copper ethanolamine complex NW 100-C    3008-87   
9/8/2003    Copper ethanolamine complex NW 200-C    3008-89    11/16/2004   
Copper ammonium carbonate MicroPro 200 (ORD-X372)    3008-90    5/12/2005   
Copper carbonate, DDA-Carbonate MicroPro 800 (ORD-X378)    3008-91    5/10/2005
   Copper 8-quinolinolate MicroPro 200C (ORD-X370)    3008-92    8/30/2005   
Copper carbonate NM 300 (ORD-X280)    3008-94    4/5/2006    DDA-Carbonate
Disodium Octaborate Tetrahydrate    3008-95    12/5/2006    Disodium Octaborate
Tetrahydrate Basic Copper Carbonate    3008-96    1/9/2007    Copper carbonate
MTZ (ORD-X300)    3008-97    5/9/2007    Tebuconazole STZ (ORD-X450)    3008-98
   5/15/2007    Tebuconazole MicroPro 200C V3 (ORD-X400)    3008-99    4/7/2008
   Copper Carbonate ORD-X310    3008-100    9/30/2008    Copper (1) Oxide
(Cuprous Oxide) MP200-A (ORD-X170)    3008-101    5/6/2009    Copper Carbonate,
Tebuconazole CMC 10.3    3008-102    6/3/2005    Copper Carbonate CMC 9.0   
3008-103    8/29/2005    Copper Carbonate

 

- 318 -



--------------------------------------------------------------------------------

Sustain 20CQ    3008-104    1/25/2006    Copper Carbonate Sustain 20T   
3008-105    2/6/2007    Copper Carbonate, Tebuconazole Sustain 20    3008-106   
1/4/2007    Copper Carbonate Everlast CA-B    3008-107    11/15/2006    Copper
Carbonate, Tebuconazole Sustain 25    3008-108    11/13/2008    Copper Carbonate
Sustain 25T    3008-109    2/23/2009    Copper Carbonate, Tebuconazole Copper
MEA Carbonate    3008-110    9/16/2003    Copper Carbonate CB-300 (ORD-X123)   
3008-111    6/1/2011    Propiconazole, Tebuconazole, Imidacloprid NW-CA
(ORD-X070)    3008-112    10/3/2011    Copper Ethanolamine Complex,
Tebuconazole, Propiconazole MP200-A28 (ORD-X380    3008-113    8/10/2012   
Copper Carbonate, Tebuconazole Basic Copper Carbonate – Wet Cake    3008-114   
2/22/2012    Copper Carbonate Basic Copper Carbonate – Dry    3008-115   
2/22/2012    Copper Carbonate MCTI (ORD-X045)    3008-116    10/18/2012   
Copper Carbonate, Tebuconazole, Imidacloprid Cupric Oxide Technical    3008-117
   6/7/2012    Copper Oxide ORD-X042    3008-118    10/16/2012    Tebuconazole,
Imidacloprid

 

- 319 -



--------------------------------------------------------------------------------

Osmose, Inc. US EPA Supplemental Distribution Pesticide Product Registrations

 

Product Name

  

Reg. #

  

Agreement
Date

  

Active Ingredients

  

Basic Registrant

BAC-Q    10324-21-3008    5-22-2001    ADBAC    Mason Chemical Carbo-NT   
6836-304-3008    6-13-2003    DDA Carbonate    Lonza Inc. CleanWood 45-Plus   
67071-6-3008    10-30-2007    2-n-octyl-4-isothiazolin-3-one    Thor CleanWood
AC    67071-5-3008    4-30-2007    5-Chloro-2-methyl-4-isothiazolin-3-one;
2-methyl-4-isothiazolin-3-one    Thor DAC-Q    6836-213-3008    6-9-2001    DDAC
   Lonza, Inc. DAC-QM    10324-91-3008    2-24-2004    DDAC    Mason Chemical
BFN    53883-236-3008    2-20-2008    Bifenthrin Industrial    Control
Solutions, Inc. CleanWood Micro    72304-1-3008    9-8-2010    Chlorothalonil   
SipCam

Osmose Inc. State Pesticide Registrations

 

3/17/2014

  

K-33

(60%)

  

NW

200-C

  

NW

100-C

  

CARBO-NT

  

MICROPRO
200C

  

MP200-A

  

MTZ

  

MICROPRO
200C V3

Alabama    OK       OK    OK    OK    OK    OK    Alaska    OK                  
   Arizona    OK       OK    OK    OK    OK    OK    OK Arkansas    OK       OK
   OK    OK    OK    OK    California    OK    OK    OK    OK    OK       OK   
OK

 

- 320 -



--------------------------------------------------------------------------------

Colorado    OK    OK    OK    OK    OK    OK    OK    Connecticut               
         Delaware    OK                      District of Columbia               
         Florida    OK       OK    OK    OK    OK    OK    Georgia    OK      
OK    OK    OK    OK    OK    Hawaii    OK                      Idaho    OK   
   OK    OK             Illinois    OK       OK    OK    OK    OK    OK    OK
Indiana    OK       OK    OK    OK    OK    OK    Iowa    OK                  
   Kansas                         Kentucky    OK       OK    OK            
Louisiana    OK       OK    OK    OK    OK    OK    Maine    OK       OK    OK
   OK    OK    OK    OK Maryland    OK             OK    OK    OK   
Massachusetts    OK       OK    OK    OK    OK    OK    Michigan    OK       OK
   OK    OK    OK    OK    OK Minnesota    OK       OK    OK    OK    OK    OK
   OK Mississippi    OK       OK    OK    OK    OK    OK    Missouri    OK      
OK    OK    OK    OK    OK    Montana    OK       OK    OK             Nebraska
   OK             OK    OK    OK    Nevada    OK                     

 

- 321 -



--------------------------------------------------------------------------------

New Hampshire    OK                      New Jersey    OK             OK      
   New Mexico    OK       OK    OK    OK    OK    OK    OK New York    OK      
OK    OK    OK    OK    OK    North Carolina    OK       OK    OK    OK    OK   
OK    North Dakota                         Ohio    OK       OK    OK    OK    OK
   OK    Oklahoma    OK                      Oregon    OK    OK    OK    OK   
OK    OK    OK    OK Pennsylvania    OK       OK    OK    OK    OK    OK   
Rhode Island    OK       OK    OK    OK    OK    OK    South Carolina    OK   
   OK    OK    OK    OK    OK    South Dakota    OK       OK    OK    OK    OK
   OK    Tennessee    OK       OK    OK    OK    OK    OK    Texas    OK      
OK    OK    OK    OK    OK    Utah    OK       OK    OK    OK    OK    OK    OK
Vermont                         Virginia    OK       OK    OK    OK    OK    OK
   Washington    OK    OK    OK    OK    OK    OK    OK    OK West Virginia   
OK       OK    OK    OK    OK    OK    Wisconsin    OK       OK    OK    OK   
OK    OK    OK Wyoming    OK                     

 

- 322 -



--------------------------------------------------------------------------------

3/17/2014

  

CLEANWOOD
AC

  

CLEANWOOD
45 PLUS

  

CMC 9.0

  

CMC 10.3

  

DAC-QM

  

BFN

  

STZ

  

WOODBOR

Alabama    OK    OK    OK       OK    OK    OK    OK Alaska    OK               
      Arizona    OK    OK    OK       OK          Arkansas    OK    OK    OK   
OK    OK    OK    OK    California    OK    OK       OK    OK       OK   
Colorado    OK    OK    OK    OK    OK          Connecticut                     
   Delaware                         District of Columbia                        
Florida    OK    OK    OK    OK    OK    OK    OK    OK Georgia    OK    OK   
OK    OK    OK    OK    OK    OK Hawaii    OK    OK                   OK Idaho
   OK    OK    OK    OK    OK          Illinois    OK    OK    OK    OK    OK   
OK    OK    Indiana    OK    OK    OK       OK    OK    OK    OK Iowa    OK   
OK                   Kansas                         Kentucky    OK    OK      
            Louisiana    OK    OK    OK    OK    OK    OK    OK    Maine    OK
   OK    OK    OK    OK    OK    OK    Maryland    OK    OK                  

 

- 323 -



--------------------------------------------------------------------------------

Massachusetts    OK    OK    OK       OK    OK    OK    Michigan    OK    OK   
OK    OK    OK    OK    OK    Minnesota    OK    OK    OK    OK    OK    OK   
OK    Mississippi    OK    OK    OK       OK    OK    OK    Missouri    OK    OK
   OK    OK    OK    OK    OK    Montana                OK          Nebraska   
OK    OK                   Nevada    OK                      New Hampshire    OK
                     New Jersey    OK                      New Mexico    OK   
OK    OK    OK    OK    OK    OK    New York    OK    OK    OK       OK    OK   
OK    North Carolina    OK    OK    OK    OK    OK    OK    OK    North Dakota
                        Ohio    OK    OK    OK    OK    OK          Oklahoma   
OK                      Oregon    OK    OK    OK    OK    OK    OK    OK   
Pennsylvania    OK    OK    OK    OK    OK    OK    OK    Rhode Island    OK   
OK    OK    OK    OK    OK    OK    South Carolina    OK    OK    OK    OK    OK
   OK    OK    OK South Dakota    OK    OK    OK       OK    OK    OK   
Tennessee    OK    OK    OK    OK    OK    OK    OK    Texas    OK    OK    OK
   OK    OK    OK    OK    OK Utah    OK    OK    OK       OK          Vermont
                       

 

- 324 -



--------------------------------------------------------------------------------

Virginia    OK    OK    OK    OK    OK    OK    OK    OK Washington    OK    OK
   OK    OK    OK    OK    OK    OK West Virginia    OK    OK    OK    OK    OK
         Wisconsin    OK    OK    OK    OK    OK    OK    OK    Wyoming    OK   
                 

 

- 325 -



--------------------------------------------------------------------------------

3/17/2014

  

NM 300

(FIM)

  

FirePRO

  

CleanWood
Micro

  

CB-300

  

NW-CA

  

MP200-A28

Alabama    OK       OK       OK    OK Alaska                   Arizona         
         OK Arkansas    OK       OK    OK    OK    OK California    OK    OK   
OK    OK    OK    Colorado    OK       OK    OK    OK    OK Connecticut         
         Delaware                   District of Columbia                  
Florida          OK    OK    OK    OK Georgia          OK    OK    OK    OK
Hawaii                   Idaho             OK    OK    Illinois    OK       OK
      OK    OK Indiana          OK    OK    OK    OK Iowa                  
Kansas                   Kentucky                   Louisiana    OK       OK   
OK    OK    OK Maine          OK    OK    OK    OK Maryland          OK         
OK Massachusetts          OK       OK    OK Michigan          OK       OK    OK

 

- 326 -



--------------------------------------------------------------------------------

Minnesota    OK       OK    OK    OK    OK Mississippi          OK          OK
Missouri          OK       OK    OK Montana                   Nebraska         
OK          OK Nevada                   New Hampshire                   New
Jersey                   New Mexico                   OK New York          OK   
      OK North Carolina          OK    OK    OK    OK North Dakota            
      Ohio          OK    OK    OK    OK Oklahoma                   Oregon    OK
      OK    OK    OK    OK Pennsylvania    OK       OK    OK    OK    OK Rhode
Island          OK       OK    OK South Carolina    OK       OK    OK    OK   
OK South Dakota                   OK Tennessee          OK    OK    OK    OK
Texas    OK       OK    OK    OK    OK Utah                   OK Vermont      
            Virginia    OK       OK    OK    OK    OK Washington    OK    OK   
OK    OK    OK    OK

 

- 327 -



--------------------------------------------------------------------------------

West Virginia       OK    OK    OK    OK    OK Wisconsin    OK       OK       OK
   OK Wyoming                  

 

- 328 -



--------------------------------------------------------------------------------

Osmose Railroad Services, Inc. State Registrations

 

    

Timberfume

  

CU-89-RTU

Alabama    OK    OK Alaska    OK    OK Arizona    OK    OK Arkansas    OK    OK
California*    —      OK Colorado    OK    OK Connecticut    OK    OK Delaware
   OK    OK District of Columbia    OK    —   Florida    OK    OK Georgia    OK
   OK Hawaii    —      OK Idaho    OK    OK Illinois    OK    OK Indiana    OK
   OK Iowa    OK    OK Kansas    OK    OK Kentucky    OK    OK Louisiana    OK
   OK Maine    OK    OK Maryland    OK    OK Massachusetts    OK    —   Michigan
   OK    OK Minnesota    OK    OK Mississippi    OK    OK Missouri    OK    OK
Montana    OK    OK Nebraska    OK    OK Nevada    OK    OK New Hampshire    OK
   OK New Jersey    OK    OK New Mexico    OK    OK New York    OK    OK North
Carolina    OK    OK North Dakota    OK    OK Ohio    OK    OK Oklahoma    OK   
OK Oregon    OK    OK Pennsylvania    OK    OK Rhode Island    OK    OK South
Carolina    OK    OK South Dakota    OK    OK Tennessee    OK    OK Texas    OK
   OK Utah    OK    OK Vermont    OK    OK Virginia    OK    OK Washington    OK
   OK West Virginia    OK    OK Wisconsin    OK    OK Wyoming    OK    OK

 

- 329 -



--------------------------------------------------------------------------------

Osmose, Inc. Pesticide Dealer Licenses

 

State

  

Company/Person Licensed

Florida    Osmose, Inc. Georgia    Osmose, Inc. Iowa    Osmose, Inc. Indiana   
Osmose, Inc. Michigan    Teri Muchow Mississippi    Teri Muchow New Mexico   
Osmose, Inc. New York    Osmose, Inc. Oklahoma    Osmose, Inc. Oregon    Osmose,
Inc. Texas    Osmose, Inc.

Protim Solignum Product Registrations (by Country)

 

Product name

  

Region

  

Country

     Celcure AC-500 (AC-450)    Africa    Cameroon    Celcure CCA C60    Africa
   Kenya    Osmose CCA C60    Africa    Kenya    Celcure AC-500    Africa   
South Africa    Approved 2009. Annual renewal required.

 

- 330 -



--------------------------------------------------------------------------------

Celcure AC-450    Africa    Tanzania    Application submitted, awaiting testing
Celcure CCA C60    Africa    Tanzania    Registered. Re-registration completed,
paperwork held by Distribution Agency Osmose AC-450    Africa    Tanzania   
Application submitted, awaiting testing Osmose Pole Paste    Africa    Tanzania
   Application submitted, awaiting testing Timberlife Aqua Conc.    Asia    Hong
Kong    Timberlife Aqua RFU    Asia    Hong Kong    Trussguard Aqua    Asia   
Hong Kong    Celcure AC-800    Asia    Israel    Registered Koshipuro TB    Asia
   Japan    Informed by Agency that approval has been granted by JWPA – waiting
on further information MicroPro 200    Asia    Philippines    Soilguard    Asia
   Philippines    Timberlife Aqua Conc.    Asia    Philippines    Timberlife
Aqua RFU    Asia    Philippines    Colourless AZ    Asia    Singapore   
Determite    Europe    Czech Republic    Registered Sleeper Protect    Europe   
Czech Republic    Registered Protim P-Vac (31)    Europe    Denmark   
Registered Protim P-Vac (31V)    Europe    Denmark    Registered Celcure C4   
Europe    Estonia    Registered

 

- 331 -



--------------------------------------------------------------------------------

Celcure AC-500    Europe    Finland    Registered Celcure AC-800    Europe   
Finland    Registered Celcure C4-B    Europe    Finland    Registered Celcure
MC-350 A & B    Europe    Finland    Registered Celcure MC-500    Europe   
Finland    Registered Celkil 90    Europe    Finland    Registered Injecta
Puuöljy, Whreä    Europe    Finland    Registered Osmose Puuöljy    Europe   
Finland    Registered Osmose Puuöljy, Ruskea    Europe    Finland    Registered
Celcure C4    Europe    France    FCBA Approval Protim E406    Europe    France
   FCBA Approval required Celbor P25    Europe    France    Registered Celcure
AC-500    Europe    France    Registered Celcure AC-800    Europe    France   
Registered Celcure AC-400    Europe    Germany    Celcure AC-450    Europe   
Germany    Celcure AC-500    Europe    Germany    Celbrite T330    Europe   
Germany    Celbrite FS1    Europe    Germany    Registered Celbrite FS2   
Europe    Germany    Registered Fentex    Europe    Germany    BPD Product
Authorisation : Mutual recognition Celcure C4    Europe    Germany    Registered
Celcure CCO    Europe    Germany    Registered Celcure AC-500    Europe   
Greece    Registered

 

- 332 -



--------------------------------------------------------------------------------

Pole Paste    Europe    Greece    Registered Solignum Universal    Europe   
Greece    Registered Celcure MC-500 (A&B)    Europe    Ireland    Registration
requested Nov 11 MicroPro Endcoat    Europe    Ireland    Osmose Endcoat Wood
Preservative (Green)    Europe    Ireland    Registered Brooks Wood Preserver
Brown    Europe    Ireland    Registered Brooks Wood Preserver Clear    Europe
   Ireland    Registered Brooks Wood Preserver Green    Europe    Ireland   
Registered Brown CDB    Europe    Ireland    Registered Celcure AC-500    Europe
   Ireland    Registered Celcure AC-800    Europe    Ireland    Registered
Protim 418V    Europe    Ireland    Registered Protim 418V (M)    Europe   
Ireland    Registered Protim B610    Europe    Ireland    Registered Protim CDB
Brown    Europe    Ireland    Registered Protim CDB Clear    Europe    Ireland
   Registered Protim E406    Europe    Ireland    Registered Protim E415   
Europe    Ireland    Registered Protim E415(i)    Europe    Ireland   
Registered Protim E418    Europe    Ireland    Registered Celcure CB90    Europe
   Ireland    Registered Celkil 90    Europe    Ireland    Registered

 

- 333 -



--------------------------------------------------------------------------------

Osmose ABS 33    Europe    Ireland    Registered Protim E455    Europe   
Ireland    Registered Protim E460    Europe    Ireland    Registered Protim E460
WP    Europe    Ireland    Registered Protim E480    Europe    Ireland   
Registered Protim Fentex M    Europe    Ireland    Registered Protim Green E   
Europe    Ireland    Registered Protim Insecticidal AQ8    Europe    Ireland   
Registered Protim Insecticidal Emulsion P    Europe    Ireland    Registered
Protim Universal    Europe    Ireland    Registered Protim Universal AQ 250   
Europe    Ireland    Registered Protim Wall Solution 250    Europe    Ireland   
Registered Protim Woodworm Killer P    Europe    Ireland    Registered Celbrite
S795    Europe    Latvia    Registered Celbrite S8    Europe    Latvia   
Registered Celcure AC-350    Europe    Latvia    Registered Celcure C4    Europe
   Latvia    Registered Celcure AC-500    Europe    Netherlands    Registered
Celcure AC-800    Europe    Netherlands    Registered Celcure P50 Flytande   
Europe    Netherlands    Registered Celcure AC-500    Europe    Norway   
Registered Celcure AC-800    Europe    Norway    Registered Celcure C4    Europe
   Norway    Registered

 

- 334 -



--------------------------------------------------------------------------------

Protim P-Vac 11    Europe    Norway    BPD Product Authorisation : Mutual
recognition Protim P-Vac 31    Europe    Norway    Registered Celcure MC-350 A&B
   Europe    Norway    Registered Celkil 95    Europe    Norway    Registered
Osmoweld MPF (600 ml)    Europe    Norway    Registered Fentex E5 (PL) 611   
Europe    Poland    BPD Product Authorisation : Mutual recognition Protim P-Vac
(31)    Europe    Poland    BPD Product Authorisation : Mutual recognition
Protim P-Vac (31)    Europe    Poland    BPD Product Authorisation : Mutual
recognition Protim P-Vac 11    Europe    Poland    BPD Product Authorisation :
Mutual recognition Protim FC (31)    Europe    Poland    Registered Protim FC
(31) I    Europe    Poland    Registered Protim P-Vac (40)    Europe    Poland
   Registered Protim P-Vac (60)    Europe    Poland    Registered Celcure AC-500
   Europe    Poland    Registered Celcure AC-800    Europe    Poland   
Registered Protim 418 V    Europe    Poland    Registered Celbrite Phoenix   
Europe    Poland    Registered Celcure CC50    Europe    Portugal    Celcure
MC-800    Europe    Portugal    PolePaste    Europe    Portugal    Celcure
AC-725    Europe    Portugal    Registered, paperwork held by Distribution
Agency

 

- 335 -



--------------------------------------------------------------------------------

Celbrite Phoenix C    Europe    Russia    Registered Celbrite S8    Europe   
Russia    Registered Celcure AC-500    Europe    Russia    Registered Celcure
CCA C50    Europe    Russia    Registered Celcure CCA C60    Europe    Russia   
AC-500    Europe    Spain    Approval awaited AC-800    Europe    Spain   
Approval awaited CC50    Europe    Spain    Approval awaited PolePaste    Europe
   Spain    Approval awaited PoleRods    Europe    Spain    Approval awaited
Copper Carbonate    Europe    Spain    Registered Copper Oxide    Europe   
Spain    Registered Celcure C4    Europe    Sweden    Approval awaited Celcure
MC-350 (A&B)    Europe    Sweden    Approval awaited Celcure MC-500 (A&B)   
Europe    Sweden    Registered MC-T    Europe    Sweden    KEMI Registration
requested Dec 11 Protim P-Vac (31)    Europe    Sweden    BPD Product
Authorisation : Mutual recognition Protim P-Vac 11    Europe    Sweden    BPD
Product Authorisation Application Protim E415    Europe    Sweden    Registered
Protim B610    Europe    Sweden    Registered Protim E41-600    Europe    Sweden
   Registered P50 Flytande    Europe    Sweden    Registered Osmose Process Oil
   Europe    Sweden    Registered

 

- 336 -



--------------------------------------------------------------------------------

Celcure AC-500    Europe    Sweden    Registered Celcure AC-800    Europe   
Sweden    Registered Celbor DB25    Europe    Sweden    Registered Advanced
Guard    Europe    UK & N. Ireland    Registered Aqueous Universal    Europe   
UK & N. Ireland    Registered Brooks Wood Preserver    Europe    UK & N. Ireland
   Registered Celbor    Europe    UK & N. Ireland    Registered Celbor M   
Europe    UK & N. Ireland    Registered Celbor P    Europe    UK & N. Ireland   
Registered Celbor P5    Europe    UK & N. Ireland    Registered Celbor P25   
Europe    UK & N. Ireland    Registered Celbor PR    Europe    UK & N. Ireland
   Registered Celbrite LA    Europe    UK & N. Ireland    Registered Celbrite M
   Europe    UK & N. Ireland    Registered Celbrite P    Europe    UK & N.
Ireland    Registered Celbronze B    Europe    UK & N. Ireland    Registered
Celcure AC-10    Europe    UK & N. Ireland    Registered

 

- 337 -



--------------------------------------------------------------------------------

Celcure AC-12    Europe    UK & N. Ireland    Registered Celcure AC-350 A   
Europe    UK & N. Ireland    Registered Celcure AC-350 B    Europe    UK & N.
Ireland    Registered Celcure AC-500    Europe    UK & N. Ireland    Registered
Celcure AC-500 R    Europe    UK & N. Ireland    Registered Celcure AC-700   
Europe    UK & N. Ireland    Registered Celcure AC-800    Europe    UK & N.
Ireland    Registered Celcure ACB    Europe    UK & N. Ireland    Registered
Celcure MC-500    Europe    UK & N. Ireland    Registered Celcure MC-500 A   
Europe    UK & N. Ireland    Registered Celcure MC-500 B    Europe    UK & N.
Ireland    Registered Celcure MC-T3    Europe    UK & N. Ireland    Registered
Celgard FP    Europe    UK & N. Ireland    Registered Celpruf B    Europe    UK
& N. Ireland    Registered Celpruf WB11    Europe    UK & N. Ireland   
Registered Cut End    Europe    UK & N. Ireland    BPD Product Authorisation
Application

 

- 338 -



--------------------------------------------------------------------------------

Fentex E2 [Frame]    Europe    UK & N. Ireland    BPD Product Authorisation
Application : Frame formulation Fentex E2 610    Europe    UK & N. Ireland   
BPD Product Authorisation Application Fentex E2 611    Europe    UK & N. Ireland
   BPD Product Authorisation Application Fentex E2 Cedar    Europe    UK & N.
Ireland    BPD Product Authorisation Application Fentex E2 WR 611    Europe   
UK & N. Ireland    BPD Product Authorisation Application Fentex E2 WR Cedar   
Europe    UK & N. Ireland    BPD Product Authorisation Application Fentex E5
(PL) 611    Europe    UK & N. Ireland    BPD Product Authorisation Application
Fentex E5 [Frame]    Europe    UK & N. Ireland    BPD Product Authorisation
Application : Frame formulation Fentex E5 Clear    Europe    UK & N. Ireland   
BPD Product Authorisation Application Fentex ES 5 Green    Europe    UK & N.
Ireland    BPD Product Authorisation Application Fentex ES5 610    Europe    UK
& N. Ireland    BPD Product Authorisation Application Fentex ES5 611    Europe
   UK & N. Ireland    BPD Product Authorisation Application Fentex ES5 637   
Europe    UK & N. Ireland    BPD Product Authorisation Application Fentex ES5
658    Europe    UK & N. Ireland    BPD Product Authorisation Application
MicroPro Endcoat    Europe    UK & N. Ireland    Registration requested Nov 11

 

- 339 -



--------------------------------------------------------------------------------

Osmose Endcoat (Clear, Brown, Green)    Europe    UK & N. Ireland    BPD Product
Authorisation Application Osmose FirePro    Europe    UK & N. Ireland    BPD
Product Authorisation Application Osmose Pole Paste    Europe    UK & N. Ireland
   Registered Osmose Pole Rods    Europe    UK & N. Ireland    Registered
Preservative Gel    Europe    UK & N. Ireland    Registered Protim 250    Europe
   UK & N. Ireland    Registered Protim 250 WR    Europe    UK & N. Ireland   
Registered Protim 265    Europe    UK & N. Ireland    Registered Protim 340   
Europe    UK & N. Ireland    Registered Protim 340 WR    Europe    UK & N.
Ireland    Registered Protim 340 E    Europe    UK & N. Ireland    Registered
Protim 415    Europe    UK & N. Ireland    Registered Protim 415 T    Europe   
UK & N. Ireland    Registered Protim 415 TWR    Europe    UK & N. Ireland   
Registered Protim 418    Europe    UK & N. Ireland    Registered Protim 418 JWR
   Europe    UK & N. Ireland    Registered

 

- 340 -



--------------------------------------------------------------------------------

Protim 418 J    Europe    UK & N. Ireland    Registered Protim 418 V    Europe
   UK & N. Ireland    Registered Protim 418 V (M)    Europe    UK & N. Ireland
   Registered Protim 418 WR    Europe    UK & N. Ireland    Registered Protim
600 WR    Europe    UK & N. Ireland    Registered Protim AQ    Europe    UK & N.
Ireland    Registered Protim Aquachem-Insecticidal    Europe    UK & N. Ireland
   Registered Protim Brown CDB    Europe    UK & N. Ireland    Registered Protim
E406    Europe    UK & N. Ireland    Registered Protim E406 Concentrate   
Europe    UK & N. Ireland    Registered Protim E406 WR    Europe    UK & N.
Ireland    Registered Protim E41 Concentrate    Europe    UK & N. Ireland   
Registered Protim E410    Europe    UK & N. Ireland    Registered Protim E415   
Europe    UK & N. Ireland    Registered Protim E415 (i)    Europe    UK & N.
Ireland    Registered Protim E415 R    Europe    UK & N. Ireland    Registered

 

- 341 -



--------------------------------------------------------------------------------

Protim E418 C    Europe    UK & N. Ireland    Registered Protim E41 J    Europe
   UK & N. Ireland    Registered Protim E430    Europe    UK & N. Ireland   
Registered Protim E470    Europe    UK & N. Ireland    Registered Protim E480   
Europe    UK & N. Ireland    Registered Protim FDR 250    Europe    UK & N.
Ireland    Registered Protim FDR 418 J    Europe    UK & N. Ireland   
Registered Protim B10    Europe    UK & N. Ireland    BPD Product Authorisation
Application Protim B610    Europe    UK & N. Ireland    BPD Product
Authorisation Application Protim E418    Europe    UK & N. Ireland    BPD
Product Authorisation Application Protim FDR 418    Europe    UK & N. Ireland   
BPD Product Authorisation Application Protim FDR418V    Europe    UK & N.
Ireland    BPD Product Authorisation Application Protim Green E    Europe    UK
& N. Ireland    Registered Protim Frameguard    Europe    UK & N. Ireland    BPD
Product Authorisation Application Protim I-Guard    Europe    UK & N. Ireland   
Registered Protim Insecticidal AQ8    Europe    UK & N. Ireland    Registered

 

- 342 -



--------------------------------------------------------------------------------

Protim JP 250    Europe    UK & N. Ireland    Registered Protim Solignum D.O.T.
   Europe    UK & N. Ireland    Registered Protim Universal    Europe    UK & N.
Ireland    Registered Protim Wall Solution 250    Europe    UK & N. Ireland   
Registered Protim Wall Solution Concentrate    Europe    UK & N. Ireland   
Registered Protim Woodworm Killer P    Europe    UK & N. Ireland    Registered
Solignum Anti-Fungi Concentrate    Europe    UK & N. Ireland    Registered
Solignum End Coat Wood Preservative    Europe    UK & N. Ireland    Registered
Solignum Insecticidal AQ8    Europe    UK & N. Ireland    Registered Solignum
Woodworm Killer    Europe    UK & N. Ireland    Registered Universal P.I.   
Europe    UK & N. Ireland    Registered Celcure AC-800    Europe    Ukraine   
Registered

PROTIM SOLIGNUM ONGOING BPR PRODUCT REGISTRATIONS (BY COUNTRY)

 

Product name

  

Region

  

Country

  

BPR - Annex I inclusion date

Brooks Wood Preserver    Europe       1/02/2016 Celbor P    Europe      
1/02/2015 Celbor P 25    Europe       1/02/2015

 

- 343 -



--------------------------------------------------------------------------------

Preservative Gel    Europe       1/02/2015 Protim E406 WR    Europe      
1/02/2016 Protim E418 C    Europe       1/02/2016 Protim Universal AQ250   
Europe       1/02/2016 Celcure AC-500    Europe    Finland    1/02/2015 Celcure
AC-800    Europe    Finland    1/02/2015 Celcure MC-500 A    Europe    Finland
   1/02/2015 Celcure MC-500 B    Europe    Finland    1/02/2015 Celcure AC-400
   Europe    Germany    1/02/2015 Celcure AC-800    Europe    Germany   
1/02/2015 Pole Protect    Europe    Germany    1/02/2015 Celbrite S8D    Europe
   Germany    1/02/2015 Protim 418 V    Europe    Ireland    1/02/2016 Protim
Brown CDB    Europe    Ireland    1/02/2016 Protim Green E    Europe    Ireland
   1/02/2016 Protim Universal    Europe    Ireland    1/02/2016 Celcure AC-500
   Europe    Latvia    1/02/2015 Celcure AC-800    Europe    Latvia    1/02/2015
Celbrite S-795    Europe    Latvia    1/02/2015 Celbrite S8    Europe    Latvia
   1/02/2015 Celbrite S-795    Europe    Lithuania    1/02/2015 Celbrite S8   
Europe    Lithuania    1/02/2015 Celcure MC-500 A    Europe    Norway   
1/02/2015 Celcure MC-500 B    Europe    Norway    1/02/2015

 

- 344 -



--------------------------------------------------------------------------------

Celcure AC-500    Europe    Poland    1/02/2015 Protim 418 V    Europe    Poland
   1/02/2016 Celcure AC-500    Europe    Sweden    1/02/2015 Celcure AC-800   
Europe    Sweden    1/02/2015 Celcure MC-500 A    Europe    Sweden    1/02/2015
Celcure MC-500 B    Europe    Sweden    1/02/2015 Protim E415    Europe   
Sweden    1/02/2016 Celcure AC-500    Europe    UK & N. Ireland    1/02/2015
Celcure MC-500 A    Europe    UK & N. Ireland    1/02/2015 Celcure MC-500 B   
Europe    UK & N. Ireland    1/02/2015 Osmose End Coat    Europe    UK & N.
Ireland    1/02/2015 Protim 265    Europe    UK & N. Ireland    1/02/2016 Protim
415    Europe    UK & N. Ireland    1/02/2016 Protim 418    Europe    UK & N.
Ireland    1/02/2016 Protim 418 V    Europe    UK & N. Ireland    1/02/2016
Protim E406    Europe    UK & N. Ireland    1/02/2016 Protim E406 Conc. 10   
Europe    UK & N. Ireland    1/02/2016 Protim E415    Europe    UK & N. Ireland
   1/02/2016 Protim I-Guard    Europe    UK & N. Ireland    1/02/2015

 

- 345 -



--------------------------------------------------------------------------------

OSMOSE AUSTRALIA
PTY LTD. PRODUCT
REGISTRATIONS

 

Updated 3/17

 

Approval

Number

 

Name

 

Product type

 

Status

 

Actives

  30710   BORACOL 100RH FUNGICIDE   MIXED FUNCTION PESTICIDE   Registered  

BORON PRESENT AS DISODIUM OCTABORATE TETRAHYDRATE |

BENZALKONIUM CHLORIDE

  30711   BORACOL 200RH FUNGICIDE   MIXED FUNCTION PESTICIDE   Registered  

BORON PRESENT AS DISODIUM OCTABORATE TETRAHYDRATE |

BENZALKONIUM CHLORIDE

  30712   BORACOL 400RH FUNGICIDE   MIXED FUNCTION PESTICIDE   Registered  

BORON PRESENT AS DISODIUM OCTABORATE TETRAHYDRATE |

BENZALKONIUM CHLORIDE

  30713   IMPEL RODS FOR TIMBER PRESERVATION   MIXED FUNCTION PESTICIDE  
Registered   BORON AS DISODIUM OCTOBORATE ANHYDROUS   30740   HYLITE TIMBER
PRESERVATIVE   MIXED FUNCTION PESTICIDE   Registered   CARBENDAZIM | ZINC
NAPHTHENATE   39420   PROTIM 70 WR (P) WOOD PRESERVATIVE   WOOD PRESERVATIVE  
Registered   COPPER (CU) PRESENT AS COPPER NAPHTHENATE | PERMETHRIN
(25:75::CIS:TRANS)   40092   IMPRETECT C.S.   MIXED FUNCTION PESTICIDE  
Registered  

ARSENIC PRESENT AS ARSENIC ACID |

CHROMIUM AS SODIUM DICHROMATE |

COPPER PRESENT AS COPPER SULFATE

  40753   PROTIM 235 WR WOOD PRESERVATIVE   WOOD PRESERVATIVE   Registered  

TRIBUTYLTIN NAPHTHENATE |

PERMETHRIN | DICHLOFLUANID

  41482   IMPRETECT CO   MIXED FUNCTION PESTICIDE   Registered  

ARSENIC PRESENT AS ARSENIC ACID |

CHROMIUM PRESENT AS CHROMIUM TRIOXIDE | COPPER AS COPPER (II) OXIDE

  41680   SARMIX 3 CCA SALTS   MIXED FUNCTION PESTICIDE   Registered   ARSENIC
PRESENT AS ARSENIC PENTOXIDE | CHROMIUM AS SODIUM DICHROMATE | COPPER PRESENT AS
  41681   SARMIX OXCELL C-680 FOR TIMBER TREATMENT   MIXED FUNCTION PESTICIDE  
Registered  

ARSENIC PRESENT AS ARSENIC ACID |

CHROMIUM PRESENT AS CHROMIUM TRIOXIDE | COPPER AS COPPER (II) OXIDE

  45387   ACQ FOR TIMBER TREATMENT   MIXED FUNCTION PESTICIDE   Registered  

COPPER AMMONIUM CARBONATE |

DIDECYL DIMETHYL AMMONIUM CHLORIDE

  46037   PROTIM LCWR (P) WOOD PRESERVATIVE   WOOD PRESERVATIVE   Registered  
PERMETHRIN (25:75::CIS:TRANS)   48187   PROTIM LCWR TRUSSGUARD (P) WOOD
PRESERVATIVE   WOOD PRESERVATIVE   Registered   PERMETHRIN (25:75::CIS:TRANS)  
49309   PROTIM-SOLIGNUM XJ CLEAR TIMBER PROTECTIVE   WOOD PRESERVATIVE  
Registered   ZINC NAPHTHENATE | PERMETHRIN (25:75::CIS:TRANS)   50176   L-BOR
TIMBER PRESERVATIVE   MIXED FUNCTION PESTICIDE   Registered   BORON PRESENT AS
DISODIUM OCTABORATE TETRAHYDRATE   51707   PROTIM TIMBERCARE CN TIMBER OIL  
MIXED FUNCTION PESTICIDE   Registered   COPPER (CU) PRESENT AS
COPPER NAPHTHENATE   51708   PROTIM SOLIGNUM TIMBER PROTECTIVE EMULSION CN  
MIXED FUNCTION PESTICIDE   Registered   COPPER (CU) PRESENT AS COPPER
NAPHTHENATE   52101   OSMOSE ACQ TYPE D FOR TIMBER TREATMENT   MIXED FUNCTION
PESTICIDE   Registered  

COPPER AS COPPER CARBONATE |

DIDECYL DIMETHYL AMMONIUM CHLORIDE

  55284   INSHIELD INSECTICIDE   INSECTICIDE   Registered   PERMETHRIN
(25:75::CIS:TRANS)   58293   PROTIM OPTIMUM READY-TO-USE LOSP TIMBER
PRESERVATIVE   MIXED FUNCTION PESTICIDE   Registered  

PERMETHRIN | PROPICONAZOLE |

TEBUCONAZOLE

  58677   OSMOSE DETERMITE TIMBER INSECTICIDE   INSECTICIDE   Registered  
BIFENTHRIN   59591   OSMOSE DETERMITE GLUE LINE INSECTICIDE   INSECTICIDE  
Registered   BIFENTHRIN   59785   OSMOSE DETERMITE ULTRA LOW ODOUR TIMBER
FRAMING INSECTICIDE   INSECTICIDE   Registered   BIFENTHRIN   61546   OSMOSE
DETERMITE ULTRA LOW ODOUR TIMBER FRAMING INSECTICIDE RTU   INSECTICIDE  
Registered   BIFENTHRIN   61870   OSMOSE DETERMITE RESEAL   INSECTICIDE  
Registered   BIFENTHRIN   61924   OSMOSE MICROPRO COPPER BASED TIMBER
PRESERVATIVE   WOOD PRESERVATIVE   Registered   COPPER AS COPPER CARBONATE  
62395   CUTROL ANTI SAPSTAIN   FUNGICIDE   Registered   OXINE COPPER   62542  
PROTIM OPTIMUM GOLD READY-TO-USE LOSP TIMBER PRESERVATIVE   MIXED FUNCTION
PESTICIDE   Registered  

PERMETHRIN | PROPICONAZOLE |

TEBUCONAZOLE

  67081   PROTIM OPTIMUM CONCENTRATE TIMBER PRESERVATIVE   MIXED FUNCTION
PESTICIDE   Registered  

PERMETHRIN | PROPICONAZOLE |

TEBUCONAZOLE

  67623   OSMOSE MICRONISED TEBUCONAZOLE TIMBER PRESERVATIVE   MIXED FUNCTION
PESTICIDE   Registered   TEBUCONAZOLE   69272   PROTIM OPTIMUM READY-TO-USE
PENETRATING LOSP TIMBER PRESERVATIVE   MIXED FUNCTION PESTICIDE   Registered  
PERMETHRIN | PROPICONAZOLE | TEBUCONAZOLE

 

- 346 -



--------------------------------------------------------------------------------

Osmose New Zealand Product Registrations

 

Product Name

  

New Zealand EPA Approval No.

ACQ for Timber Treatment    HSR000850 ACQ Timber Preservative    HSR000940 ACQ
Wood Preservative    HSR100651 ACQ Wood PreservativeWorking Solution   
HSR100649 ACQ Wood Presrevative Intermediate Concentrate    HSR100652 Alkaline
Copper Quat    HSR001674 Arsenic Acid    HSR006500 Baimol    HSR000904
Bifenthrin 100EC    HSR02046 Boracol 100RH    HSR000845 Boracol 200RH   
HSR000907 Boracol 400RH    HSR000907 Boron Glycol Option 1    HSR007928 Boron
Glycol Option 2    HSR007929 Boron Glycol Option 3    HSR007930 Boron Glycol
Option 4    HSR007931 Boron Glycol Option 5    HSR007932 Cleanwood    HSR000901
Copper Ammonium Carbonate (CAC) Concentrate    HSR100650 Cutrol 375    HSR000114

 

- 347 -



--------------------------------------------------------------------------------

Determite Glueline    HSR008033 Dip Salts    HSC06007 F-Bor Powder    HSR000911
FramePro    HSR000907 FrameSaver    HSR000907 Hylite 109    HSR000872 Hylite
Antimould    HSR000870 Hylite Antimould II    HSR000670 Hylite Antisapstain   
HSR000095 Hylite Clear    HSR002477 Hylite Excell    HSR00874 Hylite Extra   
HSR000868 Hylite NC    HSR000876 Hysan    HSR100072 Hysan RTU    HSR100073 Hysan
RTU + Antimould    HSR100074 Impretect C    HSR000908 Liquid Boron    HSR000848
ORD-X170 revised    HSR100809 ORD-X370 (1.2 - 7.6g/L Copper) + Co-Biocide A   
HSR007831 ORD-X370 (7.5 - 25.5g/L Copper) + Co-Biocide A    HSR007832 ORD-X370
Concentrate    HSR007833 ORD-X370 plus TEB EC25 - Option 1    HSR007958

 

- 348 -



--------------------------------------------------------------------------------

ORD-X370 plus TEB EC25 - Option 2    HSR007959 ORD-X370 plus TEB EC25 - Option 3
   HSR007960 pH Adjust    HSR0002490 Premix B    HSR100274 Premix BR   
HSR100275 Protim Antimould    HSR02009 Protim Aquazole    HSR007777 Protim
Aquazole Ready to use    HSR007778 Protim FramePlus RFU    HSR002466 Protim H3
Domestic    HSR000842 Protim H3 Export    HSR000841 Protim Optimum II   
HSR002442 Protim Optimum RFU    HSR002441 Protim Reseal    HSR002662 Sarmix
Oxcel C    HSR000851 Sodium Dichromate 60% Solution    HSR006382 TEB EC25   
HSR007961 Thickened Boron    HSR100564 Xyla Conc    HSR100591

 

- 349 -



--------------------------------------------------------------------------------

Mattersmiths Product Registrations

 

Product Name

  

NZ EPA Approval No.

Blue Preserve Type DC

 

(import or manufacture)

   HSR06047

Blue Control IC

 

(manufacture & export)

   HSR06036

SureBor

 

(import or manufacture)

   HSR04062

SureBor N

 

(import or manufacture)

   HSR 06105

Blue Control OF

 

(import & manufacture)

   HSR 07087

Blue Control OF

 

(Plant compound)

   P007030 Blue Control OC    P005343 Blue Control TCPN    P005827 Blue Control
OCA    P005342

Latin America Product Registrations

 

Chemical

  

Country

  

Active Ingredient

  

Formulation

  

Regsitration

Date

  

Expiration

Date

  

Registration

Number

Timberlux CCA-C70    Chile    Chromic Acid    Soluble Liquid Concentrate    Oct
2008    Feb 2018    2368       Cupric Oxide                   Arsenic Pentoxide
           

 

- 350 -



--------------------------------------------------------------------------------

Preservantes De Madera CCA Tipo C    Chile    Chromic Acid    Soluble Liquid
Concentrate    Apr 2012    April 2017    2428       Cupric Oxide               
   Arsenic Pentoxide             Timberlux CCA-C 60    Chile    Chromic Acid   
Soluble Liquid Concentrate    Oct 2008    Oct 2018    2500       Cupric Oxide   
               Arsenic Pentoxide             Timberlux CCB    Chile    Sodium
Dichromate    Water Dispersible Granules    Feb 2009    Feb 2014    2529      
Copper Sulphate                   Boric Acid             Osmose K-33    Chile   
Chromic Acid    Soluble Liquid Concentrate    Jun 2010    Dec 2014    2553      
Cupric Oxide                   Arsenic Pentoxide             Protim S65    Chile
   TBTN (tributyltin naftenato)    Soluble Liquid Concentrate    Jun 2008    to
confirm    2603       Permethrine            

 

- 351 -



--------------------------------------------------------------------------------

Protim Optimum    Chile    Propiconazole    Soluble Liquid Concentrate    Aug
2010    Aug 2015    2700       Tebuconazole                   Permethrine      
      Cutrol    Chile    Copper 8-Qunolinolate    Soluble Liquid Concentrate   
Jun 2008    Dec 2016    2432 Hylite    Chile    Carbendzime    Suspension
Concentrate    Sep 2008    Aug 2018    2516       Copper 8-Qunolinolate         
   Hyite 540    Chile    Carbendzime    Suspension Concentrate    Sep 2007   
March 2017    2644       Copper 8-Qunolinolate             MP200A (registered as
Micro CA)    Chile    Copper Carbonate    Suspension Concentrate    Jan 2011   
Jan 2016    2752       Tebuconazole             Madepil Tri 90 Fungicide Liquid
   Brazil    Tribromophenol       June 2011    Oct 2014    0949 Madepil AC 40   
Brazil    CCA       Sep 2011    Jun 2015    007315

 

- 352 -



--------------------------------------------------------------------------------

MP200A    Puerto Rico    Copper Carbonate    Suspension Concentrate    Mar 2013
   Nov 2014    13-691-6 Cleanwood AC    Puerto Rico          Mar 2013    Nov
2014    13-691-10                   Cleanwood 45 Plus    Puerto Rico         
Mar 2013    Nov 2014    13-691-8 Osmose K-33    Puerto Rico    Chromic Acid   
Soluble Liquid Concentrate    Mar 2013    Nov 2014    13-691-9 NW-CA    Puerto
Rico          Mar 2013    Nov 2014    13-261-11 Cleanwood Micro    Puerto Rico
         Mar 2013    Nov 2014    13-91-8 Osmose K-33    Honduras    Chromic Acid
   Soluble Liquid Concentrate    Jul 2006    Jul 2016    591-30-I Cleanwood 45
Plus    Honduras          Oct 2012    Oct 2022    448-276 II Cleanwood AC   
Honduras          Oct 2012    Oct 2022    449-277 II MP200A (registered as Micro
CA)    Honduras    Copper Carbonate    Suspension Concentrate    Jul 2012    Jul
2022    441-269 II MicroPRO 200C    Honduras          Mar 2008    Mar 2018   
617-56 I Carbo NT    Honduras          Mar 2008    Mar 2018    618-57 MTZ   
Honduras               

 

- 353 -



--------------------------------------------------------------------------------

Osmose K-33    Mexico    Chromic Acid    Soluble Liquid Concentrate         
Cupric Oxide                   Arsenic Pentoxide             Osmose K-33   
Costa Rica    Chromic Acid    Soluble Liquid Concentrate          Cupric Oxide
                  Arsenic Pentoxide             MP200A    Costa Rica    Copper
Carbonate    Suspension Concentrate          Carbo NT    Costa Rica         
CleanWood AC    Costa Rica          MP400-EXT    Costa Rica               
Hollow Heart    Costa Rica                Osmose K-33    Belize    Chromic Acid
   Soluble Liquid Concentrate    Jun 27, 2013    Jun 27, 2018    0231-2      
Cupric Oxide                   Arsenic Pentoxide            

 

- 354 -



--------------------------------------------------------------------------------

MP200A    Jamaica    Copper Carbonate    Suspension Concentrate         
Cleanwood 45 Plus    Jamaica                Cleanwood AC    Jamaica            
   Osmose K-33    Bolivia    Chromic Acid    Soluble Liquid Concentrate         
      Cupric Oxide                   Arsenic Pentoxide            

Plant/Facility Permits

OSMOSE SITE PERMITS – BUFFALO, NEW YORK LOCATION

 

Osmose Entity

  

Type of Permit

  

Permit Number

  

Expiration Date

Osmose, Inc.    Restricted Pesticides Commercial Permit    R05442    February
28, 2015 Osmose, Inc.    Air Facility Registration Certificate   
9-1402-00410/02000    Not Applicable Osmose, Inc.    Hazardous Materials
Certificate of Registration    062711 007 021TU    June 30, 2015 Osmose, Inc.   
Petroleum Bulk Storage Certificate    9-014583    September 2, 2016 Osmose, Inc.
   Liquefied Gas Permit    46-Y    December 31, 2014 Osmose, Inc.    Fire
prevention code license    FPC11-505318    December 31, 2014 Osmose, Inc.   
Pollutant Discharge permit    1205-BU114    June 30, 2015

 

- 355 -



--------------------------------------------------------------------------------

OSMOSE SITE PERMITS – ROCK HILL, SOUTH CAROLINA LOCATION

 

Osmose Entity

  

Type of Permit

  

Permit Number

  

Expiration Date

Osmose, Inc.    Conditional Major Air Quality Permit    CM-2440-0079   
June 30, 2015 Osmose, Inc.    Non-Storm Water Discharge Assessment and
Certification    9-1402-00410/02000    Not Applicable

OSMOSE SITE PERMITS – HUBBELL, MICHIGAN LOCATION

 

Osmose Entity

  

Type of Permit

  

Permit
Number

  

Expiration Date

Hubbell   

Noncontact Cooling Water General Permit NPDES

 

(Under revision) 2 PDF’s in files until review is complete

   MI0059182    October 1, 2017 Hubbell    Air permit    213-961    NA

OSMOSE SITE PERMITS – MILLINGTON, TENNESSEE LOCATION

 

Osmose Entity

  

Type of Permit

  

Permit

Number

  

Expiration Date

Osmose, Inc.    Tennessee Multi-Sector Permit (TMSP)    TNR051061    May 14,
2014 Osmose, Inc.    Memphis and Shelby County Health Department Operating
Permit – Air Pollution    00073-01P    December 1, 2011 (In the process of
renewal – authorized to conduct business under this permit until agency
processes renewal request) Osmose, Inc.    Memphis and Shelby County Health
Department Operating Permit – Air Pollution    00073-02P    December 1, 2011 (In
the process of renewal – authorized to conduct business under this permit until
agency processes renewal request) Osmose, Inc.    Memphis and Shelby County
Health Department Operating Permit – Air Pollution    00073-03P    December 1,
2011 (In the process of renewal – authorized to conduct business under this
permit until agency processes renewal request)

 

- 356 -



--------------------------------------------------------------------------------

Osmose, Inc.    Memphis and Shelby County Health Department Operating Permit –
Air Pollution    00073-04P    December 1, 2011 (In the process of renewal –
authorized to conduct business under this permit until agency processes renewal
request) Osmose, Inc.    Memphis and Shelby County Health Department Operating
Permit – Air Pollution    00073-05P    December 1, 2011 (In the process of
renewal – authorized to conduct business under this permit until agency
processes renewal request) Osmose, Inc.    Memphis and Shelby County Health
Department Operating Permit – Air Pollution    00073-06P    December 1, 2011 (In
the process of renewal – authorized to conduct business under this permit until
agency processes renewal request) Osmose, Inc.    Memphis and Shelby County
Health Department Operating Permit – Air Pollution    00073-07P    December 1,
2011 (In the process of renewal – authorized to conduct business under this
permit until agency processes renewal request) Osmose, Inc.    Memphis and
Shelby County Health Department Operating Permit – Air Pollution    00073-08P   
September 22, 2011 (In the process of renewal – authorized to conduct business
under this permit until agency processes renewal request) Osmose, Inc.   
Memphis and Shelby County Health Department Operating Permit – Air Pollution   
00073-09P    June 15, 2012 (Decision made not to renew-redundant permit) Osmose,
Inc.    Memphis and Shelby County Health Department Operating Permit – Air
Pollution    00073-010P    February 15, 2013 (In the process of renewal –
authorized to conduct business under this permit until agency processes renewal
request) Osmose, Inc.    Memphis and Shelby County Health Department Operating
Permit – Air Pollution    00073-11P    February 15, 2013 (In the process of
renewal – authorized to conduct business under this permit until agency
processes renewal request) Osmose, Inc    City of Memphis industrial wastewater
discharge agreement    N-LN2-112    March 22, 2014 (in process of renewal)

 

- 357 -



--------------------------------------------------------------------------------

WOOD PROTECTION, LP PERMITS

City Of Houston

Fire Department Permits

Lock Box

Hazardous Storage

Hot Work

FC Storage & Use GE

Fuel Dispense

Hi-Pile Storage

Occupancy

5101 Treating

5151 Office

5151  1⁄2 Warehouse

Sign Operating Permit

Solid Waste

Combustible Waste Storage

Environmental Protection Agency - TXD059345116

Forest Stewardship Council Certificate

Texas Commission of Environmental Quality

Storm Water

Tier II

Texas Department of Agriculture

Structural Pesticide Business

Commercial Applicator

Texas Department of Transportation

 

- 358 -



--------------------------------------------------------------------------------

Texas Motor Fuels Tax License

Texas Sales and Use Tax

US Department of Transportation # 1939045

OSMOSE SITE PERMITS – CAMPBELLVILLE, ONTARIO LOCATION

 

Osmose Entity

  

Type of Permit

  

Permit Number

  

Expiration Date

Osmose, Inc.    Conditional Major Air Quality Permit    3938-5XSKXB    Not
Applicable

OSMOSE AUSTRALIA PTY LTD SITE PERMITS (MOUNT GAMBIER)

 

AUTHORITY

  

LICENSE
NUMBER

  

DESCRIPTION

EPA (SA)    EPA13981    LICENSE 1(2)(a)(i) CHEMICAL WORKS
(inorganic) &3(4)ACTIVITIES PRODUCING LISTED WASTE SA Dept Health    2014-81343
   MANUFACTURERS LICENSE - SCHEDULE 7 TIMBER PRESERVATIVES SA Dept Health   
2014-81345    WHOLESALE DEALERS LICENSE - SCHEDULE 7 POISONS SAFEWORK SA   
72258    DANGEROUS SUBSTANCES LICENSE SA INDUSTRIAL AFFAIRS    9004/95   
EXEMPTION FOR DG STORAGE EPA (SA)    19624    LICENSE TO OPERATE AN IONISING
RADIATION APPARATUS (JASON GLYNN) EPA (SA)    19513    REGISTRATION OF AN
IONISING RADIATION APPARATUS; (SPECTRO PHOENIX BENCHTOP 11039) SAFEWORK SA   
51294    DANGEROUS GOODS VEHICLE TDC976 (CLASS 6.1/8) SAFEWORK SA    51265   
DANGEROUS GOODS VEHICLE TCN257 (CLASS 6.1/8) SAFEWORK SA    51438    DANGEROUS
GOODS VEHICLE TUU035 (CLASS 6.1/8) ADELAIDE INSPECTION SERVICES    2010-32069   
PRESSURE EQUIPMENT; AIR RECEIVER SAFEWORK SA    25853    PLANT A23507 (AIR
COMPRESSOR) EPA (SA)    LP50274    LICENCE TO POSSES A RADIATION SOURCE

 

- 359 -



--------------------------------------------------------------------------------

PROTIM SOLIGNUM LTD SITE PERMITS

 

Osmose Entity

  

Type of Permit

  

Permit Number

Protim Solignum Ltd    Pollution Prevention and Control (England and Wales)
Regulations 2000    QP3638SJ Protim Solignum Ltd    Registered as a producer of
hazardous waste    OAG214 Protim Solignum Ltd    Hazardous substances consent –
Darlington Borough Council    Ref 13/00656/HS Protim Solignum Ltd    Lower tier
COMAH site    — Protim Solignum Ltd    Cooling tower notification to Darlington
Borough Council under the Cooling Tower & Evaporative Condensers Regulations   
—

OSMOSE NEW ZEALAND SITE CONSENTS

 

AUCKLAND

Type of Consent

  

Number

Consent to discharge trade wastes    Consent No 977 Contaminated Site Discharge
Consent    Consent No. 36870 Air Discharge Consent    Consent No 37264
Industrial Trade Process Consent    Consent No 36657 Location Test Certificate
   000065/10687-L1 Stationary Container System Test Certificate   
000065/10687-S1 CHRISTCHURCH    Environment Canterbury Consent    Consent
CRC001340 Location Test Certificate    303-14913 Stationary Container System
Test Certificate    0063/17525-1

 

- 360 -



--------------------------------------------------------------------------------

US Department of Transportation Permits:

Osmose, Inc. – DOT 20610

Osmose Railroad Services, Inc. - DOT 1075736

 

- 361 -



--------------------------------------------------------------------------------

SCHEDULE 6.1.17

PARTNERSHIP AGREEMENTS; LLC AGREEMENTS

Koppers Asia LLC Operating Agreement, dated as of November 20, 2007, by and
between Koppers Inc. and Koppers Asia LLC

Koppers Ventures LLC Operating Agreement dated February 2, 2010, by Koppers
World-Wide Ventures Corporation

Operating Agreement of Osmose-Nevada Limited-Liability Company

Operating Agreement of Wood Protection Management LLC

Operating Agreement of Osmose NZ, LLC

Agreement of Limited Partnership of Wood Protection LP

 

- 362 -



--------------------------------------------------------------------------------

The following Insurance policies are in effect for Koppers Inc. as of August 4 ,
2014

 

Coverage

       

Carrier

   Limits

Executive Risks (Worldwide)

        

D&O / ODL

      Federal Insurance Company    $10,000,000

First Excess D&O

      AIG    $10,000,000

Second Excess D&O

      Navigators    $10,000,000

Side A Excess DIC

      Ace American    $10,000,000

Koppers UK D&O

         $1,000,000

Koppers Australia D&O

      Federal Insurance Company    $1,000,000

Koppers Denmark D&O

      Federal Insurance Company    $1,000,000

Koppers Netherlands D&O

      Federal Insurance Company    $1,000,000

Koppers China D&O

      Federal Insurance Company    $1,000,000

Koppers Canada

      Federal Insurance Company    $1,000,000

Fiduciary

      Federal Insurance Company    $10,000,000

Employment Practices

      Federal Insurance Company    $10,000,000

Crime

      Zurich    $5,000,000

Special Coverage (expires 11/1/14)

      Federal Insurance Company    $5,000,000

Koppers US

        

Casualty

        

Primary Workers Compensation

      Chartis    Statutory /
$2,000,000

Primary Employers Liability

      Chartis    $2,000,000

 

- 363 -



--------------------------------------------------------------------------------

The following Insurance policies are in effect for Koppers Inc. as of August 4 ,
2014

 

Primary General Liability

   Chartis       General Aggregate    Chartis    $3,000,000    Products
Completed    Chartis    $3,000,000    Personal & Advertising    Chartis   
$1,000,000    Each Occurrence Limit    Chartis    $1,000,000    Damage to
Premises    Chartis    $1,000,000    Medical Expense    Chartis    $1,000,000   
Employee Benefit    Chartis    $1,000,000

Primary Automobile

   Chartis       Liability    Chartis    $2,000,000    Auto Medical Payments   
Chartis    $10,000    Uninsured Motorist Coverage    Chartis    $2,000,000

Umbrella

      Chartis    $23,000,000
xs Primary

Excess Liability

   XL Bermuda Ltd    $75,000,000
xs
$25,000,000

Excess Liability

   Catlin Underwriting Syndicate    $25,000,000
xs
$100,000,000

Excess Liability

   Iron-Starr    $25,000,000
xs
$125,000,000

Punitive Damages Excess

   Magna Carta Insurance, Ltd    $25,000,000

Pollution Legal Liability

      Ace    $25,000,000

Pollution Legal Liability (Excess)

      XL    $25,000,000
xs Primary

Osmose Pollution Legal Liability

      AIG    $25,000,000

Osmose Pollution Legal Liability (Excess)

      Zurich    $10,000,000
xs Primary

International Liability (DIC)

        

General Liability

   AIG    $4,000,000

Workers Compensation

   AIG    $2,000,000

Automobile

   AIG    $2,000,000

 

- 364 -



--------------------------------------------------------------------------------

The following Insurance policies are in effect for Koppers Inc. as of August 4 ,
2014

 

Hired Automobile Physical Damage

      AIG    $25,000

Auto Medical Payments

      AIG    $50,000

Employers Liability

   AIG    $2,000,000

Repatriation

   AIG    $250,000

Accidental Death & Dismemberment

            Per Person (US / Canada)    AIG    $50,000    Per Person (Third
Country Nationals)    AIG    $25,000    Aggregate    AIG    $500,000

Property

        

All Risks

   Boiler and Machinery    AIG    $87,500,000 of
$250,000,000    Boiler and Machinery    HDI    $87,500,000 of
$250,000,000    Boiler and Machinery    Liberty Mutual    $37,500,000 of
$250,000,000       Ace American    $37,500,000 of
$250,000,000

Marine Liability (Transit)

   Allianz    $10,000,000

Marine Liability (Storage)

   Allianz    $20,000,000

Global Excess Marine Liability

   ProSight    $18,000,000 of $24,000,000

Global Excess Marine Liability

   Starr    $6,000,000 of $24,000,000

Motor Truck Cargo Liability

   Allianz    $10,000

Business Travel

            Class 1 - full time salaried employees    Chartis    5 X Salary max
of
$1,500,000    Class 2 - Outside Directors    Chartis    $250,000    Class 3 -
Eligible Spouse / Children    Chartis    Spouse $100,000 Children
$25,000

 

- 365 -



--------------------------------------------------------------------------------

The following Insurance policies are in effect for Koppers Inc. as of August 4 ,
2014

Koppers Europe

        

Marine Liability

      Allianz    $1,000,000

UK Employer Liability

      Zurich    £25,000,000

Employer’s Liability

      Zurich    £5,000,000

Professional Indemnity

      Ace    £2,000,000

Koppers Europe Public & Products Liability

      Ace    £2,000,000

UK Motor Fleet

      Zurich    Unlimited for
personal
injury

Third Party
Property
Damage

UK & Netherlands Computer

      RSA    £1,010,000

UK Hired in Plant

      Zurich    £1,200,000

Russia Policy (Rail Cars)

      Igosstrakh    Property $2
million USD
Liability $1
million USD

UK Personal Accident & Travel

      Chartis    Various

Koppers Australia

        

Workers Compensation

      QBE    Statutory

General Liability / Products

      QBE    $5,000,000

Umbrella Casualty

      Chartis    US Global

Excess Liability

      XL/Catlin/Iron-Starr    US Global

Fidelity Guarantee

      Chubb    $500,000

Motor Vehicle Fleet

      Allianz    $30,000,000

 

- 366 -



--------------------------------------------------------------------------------

Commercial Insurance Railroad Protection Liability Policy

   Travelers - Eastern Railroad    $ 6,000,000   

Commercial Insurance Railroad Protection Liability Policy

   Travelers - Eastern Railroad    $ 6,000,000   

Commercial Insurance Railroad Protection Liability Policy

   Travelers - Wisconsin and Southern Railroad    $ 10,000,000   

Commercial Insurance Railroad Protection Liability Policy

   Travelers - Grand Elk Railroad    $ 6,000,000   

Commercial Insurance Railroad Protection Liability Policy

   Travelers - Palouse Railroad    $ 6,000,000   

Commercial Insurance Railroad Protection Liability Policy

   Travelers - Boise Valley Railroad    $ 6,000,000   

Commercial Insurance Railroad Protection Liability Policy

   Travelers - South Kansas and Oklahoma Railroad    $ 6,000,000   

Commercial Insurance Railroad Protection Liability Policy

   Travelers - Batten Kill Railroad    $ 6,000,000   

Commercial Insurance Railroad Protection Liability Policy

   Travelers - Stillwater Central Railroad    $ 6,000,000   

Commercial Insurance Railroad Protection Liability Policy

   Travelers - Palouse River Railroad    $ 6,000,000   

 

    

Statutory

Liability

  

Employer’s

Liability

  

Marine Cargo

  

All Risk

Protim Solignum Ltd    UK      

Zurich (Gallagher Heath Broker)

 

Renewed 1/01/2014

  

ACE European Group (Gallagher Heath Broker)

 

Renewed 1/01/2014

   FX738393 (United Kingdom) & 7059759 (overseas) Osmose    Australia    Yes for
Workers Compensation      

ACE European Group (Gallagher Heath Broker)

 

Renewed 1/01/2014

   FX738393 (United Kingdom) & 7059759 (overseas) Osmose    New Zealand   

QBE Insurance (Int) Ltd

 

Renewed 1/01/2014

  

QBE Insurance (Int) Ltd

 

Renewed 1/01/2014

  

ACE European Group (Gallagher Heath Broker)

 

Renewed 1/01/2014

   FX738393 (United Kingdom) & 7059759 (overseas)

 

- 367 -



--------------------------------------------------------------------------------

Protim Osmose Ltd    Ireland      

FBD (Chill Ltd Broker)

 

Renewed 1/01/2014

  

ACE European Group (Gallagher Heath Broker)

 

Renewed 1/01/2014

   Protim Solignum Sdn Bhd*    Malaysia      

Berjaya Sompo Insurance Berhad

 

(Antah Insurance Brokers Sdn Bhd)

 

Renewed 1/01/2014

  

ACE European Group (Gallagher Heath Broker)

 

Renewed 1/01/2014

  

Berjaya Sompo Insurance Berhad

 

(Antah Insurance Brokers Sdn Bhd) Renewed 1/01/2014

Osmose    Thailand      

New Hamshire Insurance Co.

 

(Independent Consultant Co. Ltd)

  

ACE European Group (Gallagher Heath Broker)

 

Renewed 1/01/2014

   New Hamshire Insurance Co (Independent Consultant Co. Ltd) Renewed 1/01/2014
Osmose    Denmark       Moderna Försäkringar   

ACE European Group (Gallagher Heath Broker)

 

Renewed 1/01/2014

   Moderna Försäkringar Renewed 1/01/2014 Osmose    Finland       Union
Arrangement and Moderna Försäkringar   

ACE European Group (Gallagher Heath Broker)

 

Renewed 1/01/2014

   Moderna Försäkringar Renewed 1/01/2014 Osmose    Germany       Union
Arrangement and Moderna Försäkringar   

ACE European Group (Gallagher Heath Broker)

 

Renewed 1/01/2014

   Moderna Försäkringar Renewed 1/01/2014 Osmose    Latvia       Moderna
Försäkringar   

ACE European Group (Gallagher Heath Broker)

 

Renewed 1/01/2014

   Moderna Försäkringar Renewed 1/01/2014 Osmose    Norway       No employees   

ACE European Group (Gallagher Heath Broker)

 

Renewed 1/01/2014

   Moderna Försäkringar Renewed 1/01/2014

 

- 368 -



--------------------------------------------------------------------------------

Osmose    Russia       Moderna Försäkringar   

ACE European Group (Gallagher Heath Broker)

 

Renewed 1/01/2014

   No requirement as do not have premises in Russia Osmose    Sweden      
TGL/TFA Union Arrangement and Moderna Försäkringar   

ACE European Group (Gallagher Heath Broker)

 

Renewed 1/01/2014

   Moderna Försäkringar Renewed 1/01/2014 Protim Solignum South Africa Pty Ltd
   South Africa             Omose Chile Limitada    Chile            

 

- 369 -



--------------------------------------------------------------------------------

SCHEDULE 6.1.20

MATERIAL CONTRACTS

Executive Employment Agreement, dated March 14, 2012, by and between Osmose,
Inc. and Paul A. Goydan

Joint Venture Contract for the establishment of Koppers (Jiangsu) Carbon
Chemical Company Limited between Koppers International B.V. and Yizhou Group
Company Limited dated September 10, 2012.

Asset Purchase Agreement by and between Tolko Industries Ltd., Koppers Ashcroft
Inc. and Koppers Inc. dated as of January 7, 2014.

Indenture, by and among Koppers Inc., Koppers Holdings Inc., the Subsidiary
Guarantors party thereto and Wells Fargo Bank, National Association, dated as of
December 1, 2009.

Subscription Agreement by and between Koppers Inc. and Mr. Walter Turner dated
December 1, 2009.

Exchange and Registration Rights Agreement by and among Koppers Inc., Koppers
Holdings and the other guarantors party hereto, Goldman, Sachs & Co., Banc of
America Securities LLC, RBS Securities Inc. and UBS Securities LLC, dated
December 1, 2009.

Asset Purchase Agreement by and between Koppers Inc. and Koppers Company, Inc.,
dated as of December 28, 1988.

Asset Purchase Agreement Guarantee provided by Beazer PLC, dated as of
December 28, 1988.

Employment agreement with Steven R. Lacy dated April 5, 2002.

Retirement Plan of Koppers Industries, Inc. and Subsidiaries for Salaried
Employees.

Koppers Industries, Inc. Non-contributory Long Term Disability Plan for Salaried
Employees.

Koppers Industries, Inc. Employee Savings Plan.

Koppers Industries, Inc. Survivor Benefit Plan.

Employment agreement with Brian H. McCurrie dated October 13, 2003.

Amendment and Restatement to Article VII of the Asset Purchase Agreement by and
between Koppers Inc. and Beazer East, Inc., dated July 15, 2004.

Agreement and Plan of Merger dated as of November 18, 2004, by and among Koppers
Inc., Merger Sub for KI Inc. and Koppers Holdings Inc. (f/k/a KI Holdings Inc.).

 

- 370 -



--------------------------------------------------------------------------------

Asset Purchase Agreement dated April 28, 2006 between Reilly Industries, Inc.
and Koppers Inc.

Joint Venture Contract in relation to the establishment of Tangshan Koppers
Kailuan Carbon Chemical Co., LTD, among Kailuan Clean Coal Company Limited,
Koppers Mauritius, and Tangshan Iron & Steel Co. Ltd.

Koppers Holdings Inc. Benefit Restoration Plan.

Purchase Agreement dated as of August 3, 2008 by and among Koppers Inc., Carbon
Investments, Inc., and ArcelorMittal S.A.

Koppers Inc. Supplemental Executive Retirement Plan I.

Koppers Inc. Supplemental Executive Retirement Plan II.

Amendment to Employment Agreement with Steven R. Lacy effective as of January 1,
2009.

Amendment to Employment Agreement with Brian H. McCurrie effective as of
January 1, 2009.

Amendment to Koppers Holdings Inc. Benefit Restoration Plan effective as of
January 1, 2009.

Amendment to the Employee Savings Plan of Koppers Inc. and Subsidiaries
effective as of January 1, 2008.

Amendment to the Retirement Plan for Koppers Inc. effective January 1, 2008.

Restricted Stock Unit Issuance Agreement – Time Vesting.

Restricted Stock Unit Issuance Agreement – Performance Vesting.

Notice of Grant of Stock Option.

Amendment #2 to Employment Agreement with Brian H. McCurrie effective May 1,
2010.

Form of Koppers Holdings Inc. Restricted Stock Unit Issuance Agreement
Non-Employee Director –Time Vesting.

Letter Agreement between James T. Dietz and Koppers Inc. dated October 4, 2006.

Summary of Terms and Conditions of Employment between Mark R. McCormack and
Koppers.

Amendment No. 2 to Employment Agreement with Steven R. Lacy effective
December 19, 2012.

 

- 371 -



--------------------------------------------------------------------------------

Amendment No. 3 to Employment Agreement with Brian McCurrie effective
December 19, 2012.

Employment Agreement between Koppers Inc. and Walter W. Turner effective
January 1, 2013.

2013 Restricted Stock Unit Issuance Agreement – Time Vesting for Walter W.
Turner.

2013 Restricted Stock Unit Issuance Agreement – Performance Vesting for Walter
W. Turner.

2013 Notice of Grant of Stock Option for Walter W. Turner.

Form of Amended and Restated Change in Control Agreement entered into as of
May 6, 2013 between the Company and the named Executive.

Amendment No. 3 to Employment Agreement with Steven R. Lacy effective August 7,
2013.

Amendment No. 4 to Employment Agreement with Brian McCurrie effective August 7,
2013.

2014 Restricted Stock Unit Issuance Agreement – Time Vesting.

2014 Restricted Stock Unit Issuance Agreement – Time Vesting for Walter W.
Turner.

Senior Management Corporate Incentive Plan.

Management Incentive Plan.

EBIT Based Management Incentive Plan.

Letter dated April 24, 2014 from Koppers Inc. to Brian H. McCurrie.

Koppers Holdings Inc. 2005 Long Term Incentive Plan, as Amended and Restated
effective February 28, 2014.

Stock Purchase Agreement by and among Osmose Holdings, Inc., Osmose, Inc.,
Osmose Railroad Services, Inc. and Koppers Inc. dated as of April 13, 2014.

 

- 372 -



--------------------------------------------------------------------------------

SCHEDULE 6.1.22

EMPLOYEE BENEFIT PLAN DISCLOSURES

None

 

- 373 -



--------------------------------------------------------------------------------

SCHEDULE 6.1.24

ENVIRONMENTAL DISCLOSURES

Section 6.1.24(1):

 

1) In July 2008, the Illinois EPA (“IEPA”) issued two Notices of Violation to
the Stickney, Illinois facility alleging improper management of hazardous
materials and demanding an investigation of the site. One notice was for the
owned portion of the site (38 acres) and one Notice was for the leased terminal.
Koppers Inc. (the “Company”), in cooperation with the former owner, Beazer East
Inc., has conducted an investigation of both parcels. Remediation of the leased
parcel is complete and the IEPA issued a Return to Compliance Letter on the
Notice of Violation. Investigation continues on the owned parcel.

 

2) In February 2007, the United States Environmental Protection Agency (“EPA” or
“USEPA”) Region IV issued an Information Request to both the Company and Beazer
East, Inc. regarding the investigation and remediation of the Grenada,
Mississippi facility. Subsequent meetings resolved the issues related to the
owned property, but issues were raised concerning the possible migration of
contaminants off the property. The Company, in cooperation with the former
owner, Beazer East Inc, conducted a series of investigations of off site
properties and have conducted remediation activities in certain areas.
Additional discussions are ongoing regarding remediation of additional areas.

 

3) Florence NOV – In February 2013, the South Carolina Department of Health and
Environmental Control (“SCDHEC”) issue a Notice of Violation to the Company
regarding issues related to the design of the facility drip track. The Company
has engaged in ongoing discussions with SCDHEC regarding the design and possible
modifications to address the concerns.

 

4) Stickney SPCC – On January 31, 2014, the United States Environmental
Protection Agency (“USEPA”) Region V issued a Notice of Violation regarding the
facility Spill Prevention, Countermeasures and Control (“SPCC”) Plan as a result
of a September 11, 2013 inspection. The NOV alleges a lack of detail in the
Plan. The Company has been working with USEPA to address the concerns.

 

5) Follansbee - On December 28, 2012, Beazer East Inc (“Beazer”) alleged an
increase in Light Non-Aqueous Phase Liquids (“LNAPL”) in an on-site groundwater
monitoring well were being caused be Koppers activities at the site and demanded
that the Company address the issue. The Company agreed to conduct an
investigation. The initial investigation revealed that the alleged source of
contaminants, an on-site sump, was intact and was not the cause of the
contaminants. Further investigation is planned to identify a source.

 

6)

Portland Harbor Superfund. The Company has been named as one of the potentially
responsible parties (“PRPs”) at the Portland Harbor CERCLA site located on the
Willamette River in Oregon. The Company currently operates a coal tar pitch
terminal near the site. The Company has responded to an EPA information request
and has executed a PRP agreement which outlines the process to develop an
allocation of past and future costs among more than 80 parties to the site. The
Company believes that it is a de minimus contributor at

 

- 374 -



--------------------------------------------------------------------------------

  the site. Additionally, a separate natural resources damages assessment
(“NRDA”) is being conducted by a local trustee group. The NRDA is intended to
identify further information necessary to estimate liabilities for remediation
based settlements of national resource damages (“NRD”) claims. The Company may
also incur liabilities under the NRD process and has entered into a separate
process to develop an allocation of NRD cost.

On March 30, 2012, a draft Feasibility Study (“FS”) was submitted to EPA by the
Lower Willamette Group (“LWG”), a group of certain PRPs which has been
conducting the investigation of the site. The draft FS identifies ten possible
remedial alternatives which range in cost from approximately $170 million to
$1.8 billion. The FS does not determine who is responsible for remediation costs
or select remedies. The FS is under review by the EPA which will issue a final
decision on the nature and extent of the final remediation. Responsibility for
implementing and funding that work will be decided in a separate allocation
process.

Other than the estimated costs of participating in the PRP group at the Portland
Harbor CERCLA site, the Company has not provided a reserve for this matter
because there has not been a determination of the total cost of the
investigation, the remediation that will be required, the amount of natural
resources damages or how those costs will be allocated among the PRPs.
Accordingly, the Company believes that it cannot reasonably determine the
probability of a loss, and the amount of loss, if any, cannot be reasonably
estimated. An unfavorable resolution of this matter may have a material adverse
effect on the Company’s business, financial condition, cash flows and results of
operations.

 

7) Newark Bay Superfund. In September 2009, the Company received a general
notice letter notifying it that it may be a PRP at the Newark Bay CERCLA site.
In January 2010, Koppers Inc. submitted a response to the general notice letter
asserting that Koppers Inc. is a de minimus party at this site.

Other than the estimated costs of participating in the PRP group at the Newark
Bay CERCLA site, the Company has not provided a reserve for this matter because
there has not been a determination of the total cost of the investigation, the
remediation that will be required, the amount of natural resources damages or
how those costs will be allocated among the PRPs. Accordingly, the Company
believes that it cannot reasonably determine the probability of a loss, and the
amount of loss, if any, cannot be reasonably estimated. An unfavorable
resolution of this matter may have a material adverse effect on the Company’s
business, financial condition, cash flows and results of operations.

 

8) In addition, the Company has been notified that it is a PRP in the following
site and has joined the PRP group at the following site:

a. LWD, Calvert City, Kentucky - In 2009, USEPA accepted completion of remedial
activities at the site. Subsequently, the Kentucky Department of Environmental
Protection (“KYDEP”) identified additional potential work areas. Final costs and
a consent order are being prepared to complete the PRP’s approved scope of work
and operation and maintenance (“O&M”) plan for these areas. The PRPs and other
settling parties have settled USEPA’s claim for past recovery cost
reimbursement. The PRP Group’s and USEPA’s

 

- 375 -



--------------------------------------------------------------------------------

tolling agreements with non-settling parties expired on 12/31/2012 and the PRPs
filed suit against non-settling parties at that time. The PRP continues to
obtain funds from these previously non-settling parties. The Company does not
believe that on an individual basis this matter would have a material adverse
effect on the Company’s business, financial condition, cash flows and results of
operations.

Section 6.1.24(2):

Follansbee, WV NPDES – a permit was issued in February 2013 with modified
discharge limits on certain parameters which the Company cannot currently meet.
The Company has appealed the modified discharge limits on those certain
parameters (and certain other minor matters) and is working with the West
Virginia DEP to resolve the issues.

Guthrie, KY air permit – As the result of installation of new equipment,
Kentucky required the Company to perform air emission testing. The results of
such testing are in discussion and may result in modified permit limits.

Clairton, PA air permit – While developing Title V Application for the facility,
the facility discovered permits initiated by former owners which are not a part
of the current permit application. The Company is working with the Allegheny
County Health Department to resolve the issues associated with these permits
with the goal of obtaining the required Title V Permit.

Section 6.1.24(3):

Follansbee, WV NPDES – a permit was issued in February 2013 with modified
discharge limits on certain parameters which the Company cannot currently meet.
The Company has appealed the modified discharge limits on those certain
parameters (and certain other minor matters) and is working with the West
Virginia DEP to resolve the issues.

Section 6.1.24(7):

There may be structures, improvements, equipment, fixtures, impoundments, pits,
lagoons, or aboveground or underground storage tanks which are owned by a Loan
Party (by virtue of the acquisition of a Property), but that are not currently
operated by an Loan Party which may contain Regulated Substances other than
conforming to the descriptions contained in Section 6.1.24 (vii).

 

- 376 -



--------------------------------------------------------------------------------

Section 6.1.24(9):

The Company has been notified that it is a PRP at the following site:

 

  1) LWD, Calvert City, Kentucky

 

  2) Portland Harbor

 

  3) Newark Bay

Section 6.1.24(10):

 

1) Properties owned or operated by the Borrower that are on the NPL: Florence,
South Carolina (200 acres of owned property); Gainesville, Florida (86 acres of
owned property); Galesburg, Illinois (125 acres of leased property).

 

2) Properties owned or operated by the Borrower at which a RCRA Facility
Investigation, Corrective Action Study and/or Corrective Action is underway:
Denver, Colorado (64 acres of owned property; Follansbee, West Virginia (32
acres of owned property); Green Spring, West Virginia (98 acres of owned
property); Grenada, Mississippi (154 acres of owned property); Guthrie, Kentucky
(122 acres of owned property); Montgomery, Alabama (84 acres of owned property);
l North Little Rock, Arkansas (148 acres of owned property); Portland, Oregon (6
acres of leased property); Roanoke, Virginia (91 acres of owned property);
Somerville, Texas (244 acres of owned property);; Susquehanna, Pennsylvania (109
acres of owned property); Woodward, Alabama (23 acres of owned property);
Florence, South Carolina (listed on NPL, but being remediated under RCRA).

 

3) Properties owned or operated by the Borrower that are being investigated
under Environmental Laws other than CERCLA or RCRA: Clairton, Pennsylvania (17
acres of owned property) – Pursuant to Pennsylvania Clean Streams Law; Stickney,
Illinois (38 acres of owned property) – voluntary site investigation at the
request of the IEPA; Stickney, Illinois (7.89 acres of leased land) – Illinois
site remediation program.

 

4) Properties owned or operated by the Borrower which have known CERCLA or RCRA
sites located adjacent: ; Denver, Colorado – Broderick wood treating site
(CERCLA); Denver, Colorado – Dewey Lake (to the knowledge of any Loan Party
Dewey Lake has not yet been identified or proposed to be identified on any such
list, but some investigatory work has been done); Clairton, Pennsylvania – USS
Clairton Works (RCRA); Portland, Oregon – Portland Harbor (CERCLA); Woodward,
Alabama – Beazer Coke Plant (RCRA); Grenada, Mississippi – Heatcraft (RCRA).

Note: All Properties subject to a Remedial Action either have a land use
restriction filed, recorded or imposed, or can be expected to have a land use
restriction filed, recorded or imposed, effectively restricting the use of the
land to industrial use.

Section 6.1.24(11):

Green Spring, West Virginia; Roanoke, Virginia; and Montgomery, Alabama are each
located in a floodplain.

 

- 377 -



--------------------------------------------------------------------------------

Section 6.1.24(14)

Port Clarence, UK: – In January 2014, the UK Health and Safety Executive (“HSE”)
expressed concern about issues related to the Control of Major Accidents and
Hazards ((“COMAH”) status of the facility and requested a five year plan to
address deficiencies. The Company has provided a plan and continues to work with
the HSE to resolve issues.

In December 2007, EPA Region IV issued an Information Request to Osmose, Inc.
regarding the J&W Pallet and Drum Superfund Site in Atlanta, Georgia. In its
January 2008 response, Osmose, Inc. stated that it has no record of sending
waste to J&W Pallet and Drum Company. To the knowledge of the Loan Parties,
Osmose, Inc. has not corresponded with EPA about this matter since January 2008.

In October 2007, EPA Region 4 issued an Information Request to Osmose, Inc.
regarding the Kentucky Wood Preserving Site in Winchester, Kentucky. In its
response, Osmose, Inc. stated that, according to its records, it sold a product
to Kentucky Wood Preserving between 1964 and sometime after 1980. To the
knowledge of the Loan Parties, Osmose, Inc. has not otherwise corresponded with
EPA about this matter.

Groundwater sampling conducted in 2012 and 2013 at the Osmose, Inc. facility in
Mt. Gambier, Australia indicated the presence of dissolved chromium at levels
above applicable guidelines. A further investigation is being conducted in
consultation with the Southern Australian Environmental Protection Agency.

Groundwater and soil sampling at the Osmose, Inc. facility in Wiri, New Zealand
indicates the presence of constituents of concern in soil and groundwater,
including groundwater in boundary wells, above adopted trigger levels. Osmose,
Inc. reported groundwater sampling results to, and is responding to direction
from, the Auckland Regional Council.

In January 2011, Osmose, Inc. responded to an inquiry from EPA regarding claims
with respect to the validity of a formulator’s exemption for three products. In
its response, Osmose, Inc. explained why the exemption was properly obtained. To
the knowledge of the Loan Parties, Osmose, Inc. has not heard from EPA about
this matter since that time.

Regulated Substances are present at detectable levels in soil and groundwater
associated with certain real properties located in the United Kingdom and
acquired by the Borrower in the Osmose Acquisition. The Loan Parties plan to
take Remedial Action in accordance with Environmental Laws.

The Tennessee Department of Environmental Conversation notified Osmose, Inc.
that property located in Millington, Tennessee has been entered into the State
Remediation Program, in connection with a Remedial Action at the property.

In connection with a release of Regulated Substances, Remedial Action is being
undertaken at an Osmose, Inc. facility located at 5151 South Loop East, Houston,
Texas under the oversight of the Texas Commission of Environmental Quality.

 

- 378 -



--------------------------------------------------------------------------------

Remedial Action, involving the removal of contaminated soil, is being undertaken
as part of the decommissioning of a former Osmose, Inc. facility located on
leased property in Campbellville, Ontario.

 

- 379 -



--------------------------------------------------------------------------------

SCHEDULE 8.1.3

INSURANCE REQUIREMENTS RELATING TO COLLATERAL

COVENANTS:

At the request of the Administrative Agent, the Loan Parties shall deliver to
the Administrative Agent and each of the Lenders (x) on the Closing Date and
annually thereafter an original certificate of insurance signed by the Loan
Parties’ independent insurance broker describing and certifying as to the
existence of the insurance on the Collateral required to be maintained by this
Agreement and the other Loan Documents, together with a copy of the endorsement
described in the next sentence attached to such certificate, and (y) from time
to time a summary schedule indicating all insurance then in force with respect
to each of the Loan Parties. Such policies of insurance shall contain special
endorsements, in form and substance reasonably acceptable to the Administrative
Agent, which shall include the provisions set forth below or are otherwise in
form reasonably acceptable to the Administrative Agent in its discretion. The
applicable Loan Parties shall notify the Administrative Agent promptly of any
occurrence causing a material loss or decline in value of the Collateral and the
estimated (or actual, if available) amount of such loss or decline. Except for
monies which the applicable Loan Party is entitled to use for replacement or
rebuilding as permitted herein, any monies received by the Administrative Agent
or the Collateral Agent, as the case may be, constituting insurance proceeds for
the Collateral may, at the option of the Administrative Agent, (i) be applied by
the Administrative Agent to the payment of the Loans in such manner as the
Administrative Agent may reasonably determine, or (ii) be disbursed to the
applicable Loan Parties on such terms as are deemed appropriate by the
Administrative Agent for the repair, restoration and/or replacement of property
in respect of which such proceeds were received.

Except in the case of liability insurance and workmen’s compensation insurance
relating to the Collateral owned by the Loan Parties:

(10) provided no Event of Default or Potential Default exists, all insurance
proceeds for losses of $10,000,000 or less shall be adjusted with and payable to
the applicable Loan Parties,

(11) provided no Event of Default or Potential Default exists, all insurance
proceeds for losses greater than $10,000,000 but less than $30,000,000 shall be
adjusted with and payable to the applicable Loan Parties and shall be either
used by the Loan Parties within 180 days of the receipt of such proceeds to
rebuild or replace the property subject to such loss (provided that the Loan
Parties shall have provided to the Administrative Agent within 60 days of the
receipt of such proceeds satisfactory evidence of such Loan Parties’ commitment
to rebuild or replace such property in the form of executed purchase orders,
construction contracts and the like) or applied as a mandatory prepayment of the
Loans in accordance with the provisions of Section 5.7.2 [Application Among
Loans and Interest Rate Options]; and

(12) all insurance proceeds for losses of $30,000,000 or more shall be adjusted
with the applicable Loan Parties and payable to the Administrative Agent or the
Collateral Agent, as the case may be; provided that in the event of such a loss
under this clause (c), the

 

- 380 -



--------------------------------------------------------------------------------

Loan Parties may provide the Administrative Agent with a written request within
10 days of such loss that the Loan Parties be permitted to use the insurance
proceeds associated with such loss for rebuilding or replacing the property
subject to such loss, and upon receipt of such request, the Administrative Agent
shall distribute such request to the Lenders, which shall have 15 days to decide
whether to approve or deny such request, and,

(1) in the event that the Required Lenders approve such request, the
Administrative Agent shall provide notice of such approval to the Borrower, and
the Borrower shall have 180 days from the receipt of such proceeds to rebuild or
replace the property subject to such loss (provided that the Loan Parties shall
have provided to the Administrative Agent within 60 days of the receipt of such
proceeds satisfactory evidence of such Loan Parties’ commitment to rebuild or
replace such property in the form of executed purchase orders, construction
contracts and the like),

(2) in the event that the Required Lenders fail to approve such request or the
Loan Parties fail to reinvest such funds within 180 days from the date of
receipt of such proceeds (or fail to provide the Administrative Agent with
satisfactory evidence of such parties’ commitment to rebuild or replace such
property within 60 days of the receipt of such proceeds), such proceeds shall be
applied as a mandatory prepayment of the Loans in accordance with the provisions
of Section 5.7.1,

(3) include effective waivers by the insurer of all claims for insurance
premiums against the Administrative Agent or the Collateral Agent, as the case
may be,

(4) provide that no cancellation of such policies by reason of non-payment of
premium shall be effective until at least ten (10) days after receipt by the
Administrative Agent or the Collateral Agent, as the case may be, of written
notice of such cancellation,

(5) provide that no cancellation of such policies for any reason (other than
non-payment of premium) nor any change therein shall be effective until at least
thirty (30) days after receipt by the Administrative Agent or the Collateral
Agent, as the case may be, of written notice of such cancellation or change,

(6) be primary without right of contribution of any other insurance carried by
or on behalf of any additional insureds with respect to their respective
interests in the Collateral, and

(7) provide that inasmuch as the policy covers more than one insured, all terms,
conditions, insuring agreements and endorsements (except limits of liability)
shall operate as if there were a separate policy covering each insured.

 

- 381 -



--------------------------------------------------------------------------------

ENDORSEMENTS:

(i) specify each of the Administrative Agent and the Collateral Trustee (and
their respective successors and assigns) as an additional insured and lender
loss payee as its interests may appear, with the understanding that any
obligation imposed upon the insured (including the liability to pay premiums)
shall be the sole obligation of the applicable Loan Parties and not that of the
insured,

(ii) with respect to all property insurance policies, provide that the interest
of the Lenders shall be insured regardless of any breach or violation by the
applicable Loan Parties of any warranties, declarations or conditions contained
in such policies or any action or inaction of the applicable Loan Parties or
others insured under such policies, except that the insurer shall not be
obligated to maintain the insurance if the breach consists of non-payment of
premiums which continues for ten (10) days after written notice to
Administrative Agent,

(iii) provide a waiver of any right of the insurers to set off or counterclaim
or any other deduction, whether by attachment or otherwise,

(iv) provide that any and all rights of subrogation which the insurers may have
or acquire against the Loan Parties shall be, at all times and in all respects,
junior and subordinate to the prior Payment In Full of the Obligations hereunder
and that no insurer shall exercise or assert any right of subrogation until such
time as the Obligations hereunder have been Paid In Full and the Commitments
have terminated,

(v) provide that no cancellation of such policies by reason of non-payment of
premium shall be effective until at least ten (10) days after receipt by the
Administrative Agent of written notice of such cancellation,

(vi) provide that no cancellation of such policies for any reason (other than
non-payment of premium) nor any change therein shall be effective until at least
thirty (30) days after receipt by the Administrative Agent of written notice of
such cancellation or change,

(vii) be primary without right of contribution of any other insurance carried by
or on behalf of any additional insureds with respect to their respective
interests in the Collateral, and

(viii) provide that inasmuch as the policy covers more than one insured, all
terms, conditions, insuring agreements and endorsements (except limits of
liability) shall operate as if there were a separate policy covering each
insured.

 

- 382 -



--------------------------------------------------------------------------------

SCHEDULE 8.2.1

PERMITTED INDEBTEDNESS

 

United States (all amounts in U.S.
Dollars)

   Total Facility     Total Drawn As
of
Amended And
Restated Credit
Agreement
Effective Date*  

Koppers Inc. – (Financing of Insurance Premiums)

Bank Direct Capital Finance / AFCO Premium Credit LLC

    
 
  (not to exceed $13 million
depending on premium
amount)   
  
       (not to exceed $13 million)   

PNC Visa Procurement Card

   $ 2,200,000      $ 1,100,000   

Bank of America, NA –Uncommitted Banker’s Undertaking Facility and Uncommitted
Overdraft Facility to Koppers Australia Pty, Limited

   A$ 11,000,000      A$ 2,130,729   

Bank of America, NA –Overdraft Facility to Koppers International BV

   € 5,000,000        Nil   

Koppers Europe and its Subsidiaries - Den Danske Bank

   (£) 1,000,000      (£) 571,273   

The following intercompany loans

Loan by Koppers World-Wide Ventures Corporation to Koppers Australia Holding
Company Pty. Ltd. – AU$64 million

Loan by Koppers World-Wide Ventures Corporation to Koppers Mauritius - USD $4.1
million

Loan by Koppers World-Wide Ventures Corporation to Koppers Ashcroft CAD $18.8
million

Loan by Koppers Assurance Inc. to Koppers Inc. – USD $40.8 million

Loan by Koppers European Holdings ApS to Koppers Denmark ApS - DKK 0.6 Million

Loan by Koppers Europe ApS to Koppers Denmark ApS to–DKK 2.4 Million

Loan by Koppers Denmark ApS to Koppers International B.V. –DKK 91.8 million.

Loan by Koppers Tar Tech International ApS to Koppers Denmark ApS –DKK
3.0 million

Loan by Koppers UK Limited to Koppers International B.V. - GBP 17 Million

Loan by Timber Specialties Co to Tecnologias De Madeiras Brasileiras
Participacoes Ltda

CDN $3.1 million

 

BOND NO.

  

OBLIGEE / DESCRIPTION

   BOND Amount   131011001   

U. S. CUSTOMS AND BORDER PROTECTION

   $ 50,000      

Importer Bond, Customs Assigned bond #9913FS153; Surety bond
#131011001/SUR0017871

   K08744427   

DEPARTMENT OF AGRICULTURE, STATE OF

   $ 10,000      

Agriculture permit bond

   K08854919   

WISCONSIN & SOUTHERN RAILROAD LLC

   $ 1,028,202      

Madison Subdivision Bridge Rehabilitation; Contract #R1306

  

 

- 383 -



--------------------------------------------------------------------------------

K0892837A   

STATE OF MINNESOTA

   $ 170,800      

Project 2014-079-04/8T134; Glacial Lakes Trail - Nest Lake Bridge

   K09053864   

CSX TRANSPORTATION, INC.

   $ 162,983      

Repair Overhead Highway Bridge over Louina Street at Mile Post ANJ-843.20,
Roanoke, Alabama

   SUR0020937   

STATE OF OREGON

   $ 20,000      

Commercial Contractors Bond

   SUR0020939   

OFFICE OF THE SECRETARY OF STATE OF

   $ 500      

Notary bond for Helen Hoeft

   SUR0020944   

STATE OF ARIZONA

   $ 10,000      

Class A General Engineering

   SUR0020955   

STATE OF IOWA, DIVISION OF LABOR

   $ 25,000      

Out-of-State Contractors Tax Bond; Contractor Registration No: C086353

   SUR0020956   

WEST VIRGINIA DIVISION OF LABOR

   $ 38,000      

Wage payment collection bond

   SUR0020965   

STATE OF ARKANSAS

   $ 10,000      

Contractor’s Compliance Bond

   SUR0020967   

STATE OF OREGON, OREGON DEPARTMENT OF

   $ 3,750      

Highway use tax bond

   SUR0020968   

STATE OF DELAWARE

   $ 9,000      

Non-resident contractor bond

   SUR0020983   

OFFICE OF THE SECRETARY OF STATE OF

   $ 500      

Notary bond for Cathy Cremer

   SUR0020986   

STATE OF NEW MEXICO REGULATION AND

   $ 10,000      

Contractor License Bond

   SUR0020987   

STATE OF MONTANA

   $ 500      

Commercial Pesticide Applicator Bond

   SUR0020989   

STATE OF WASHINGTON

   $ 12,000      

Continuous Contractor’s Bond

   SUR0020990   

STATE OF WASHINGTON

   $ 100,000      

Pesticide Applicator Bond

   SUR0020991   

STATE OF ARKANSAS

   $ 100,000      

Commercial Applicator’s License Bond - use and/or apply pesticides or
fertilizers

  

 

- 384 -



--------------------------------------------------------------------------------

SUR0020992   

STATE OF MISSISSIPPI

   $ 5,000      

license to engage in wood preservation - utility poles, control of pests of
utility poles; control of pests by

   SUR0021009   

STATE OF CALIFORNIA.

   $ 12,500      

Contractor’s Bond

   SUR0021010   

STATE OF CALIFORNIA.

   $ 12,500      

Bond of Qualifying Individual

   SUR0022944   

OFFICE OF THE SECRETARY OF STATE OF

   $ 500      

Notary bond for Kristin Lees

   SUR0022953   

THE OREGON INTERNATIONAL PORT OF COOS

   $ 527,557      

Oregon International Port of Coos Bay 2013 Major Rail Rehabilitation - Steel
Bridge Repair Project

   SUR0022958   

CHICAGO, CENTRAL & PACIFIC RAILROAD

   $ 3,295,189      

Bridge 182.0 Swing Span Strengthening Mile 182 Dubuque Subdivision, near
Dubuque, Iowa; Contract

   SUR0022982   

STATE OF MINNESOTA

   $ 243,500      

Project 2013-125-02, St Croix River Trail Bridge Rehabilitation

   SUR0022997   

OREGON INTERNATIONAL PORT OF COOS BAY

   $ 1,940,594      

2013 Major Rail Rehabilitation Project - Coos Bay, Siuslaw & Umpqua Swing Span
Bridges Repair Project

   SUR0023002   

STATE OF OREGON

   $ 30,000      

Statutory Public Works Bond

   SUR0023033   

CONNECTICUT SOUTHERN RAILROAD, INC.

   $ 3,180,835      

2014 CSOR Manchester Subdivision Br. 1.1 Steel Repairs

   SUR0023034   

NORFOLK SOUTHERN RAILWAY COMPANY

   $ 289,668      

Preservative Treatment at Bridge NB-30 in New Bern, NC; Contract #1440001824,
BRIDGE-NC-2014-01

  

 

- 385 -



--------------------------------------------------------------------------------

SCHEDULE 8.2.3

GUARANTIES

 

Guarantor

  

Primary Obligor

  

Lender / Guarantee

   Amount  

Koppers Inc.

   Koppers Europe    Den Danske Bank    £ 1,000,000   

Koppers Inc.

   Koppers Employees (multiple)    American Express    $ 200,000   

Koppers Inc.

   Koppers International B.V.    Arcelor Mittal      5 000 000,00 PLN   

Koppers Inc.

   Koppers International B.V.    Koppers UK Ltd    $ 6,000,000   

 

- 386 -



--------------------------------------------------------------------------------

SCHEDULE 8.2.4

PERMITTED LOANS AND INVESTMENTS

North America (currency as noted) –

Investment by Koppers Inc. in Koppers Assurance, Inc. – US$0.5 million

Investment by Koppers World-Wide Ventures Corporation in Koppers Australia
Holding Company Pty. Ltd. – US$3.5 million

Investment by Koppers World-Wide Ventures Corporation in Koppers Ventures LLC –
US$21.8 million

Investment by Koppers World-Wide Ventures Corporation in Koppers World-Wide
Holdings C.V. – US$0.1 million

Investment by Koppers Ventures LLC in Koppers World-Wide Holdings C.V. – US$21.8
million (related to the Investment by Koppers World-Wide Ventures Corporation in
Koppers Ventures LLC of US$21.8 million)

Investment by Koppers Concrete Products, Inc. in KSA Limited Partnership –
US$33,170

Investment by Concrete Partners, Inc. in KSA Limited Partnership – US$1.9
million

Loan by Koppers Concrete Products, Inc. in KSA Limited Partnership – US$4,500

Loan by Concrete Partners, Inc. in KSA Limited Partnership – US$220,500

Loan by Koppers World-Wide Ventures Corporation to Koppers Australia Holding
Company Pty. Ltd. – AU$64 million

Loan by Koppers World-Wide Ventures Corporation to Koppers Mauritius US$4.1
million

Loan by Koppers World-Wide Ventures Corporation to Koppers Ashcroft CAD $18.8
million

Loan by Koppers Assurance, Inc. to Koppers Inc. – US$40.8 million

Advance accounts (loans) by Koppers Inc. to wood raw material suppliers totaling
US$ 2,009,541.28

Loan by Timber Specialties Co to Tecnologias De Madeiras Brasileiras
Participacoes Ltda

CDN $3.1 million

 

- 387 -



--------------------------------------------------------------------------------

Australia (all amounts in Australian Dollars)

Investment by Koppers Australia Holding Company Pty. Ltd. in Koppers Australia
Pty. Ltd. – AU$81.5 million

Investment by Koppers Australia Pty. Ltd. in Koppers Carbon Materials &
Chemicals Pty. Ltd. – AU$9.2 million

Investment by Koppers Australia Pty. Ltd. in Continental Carbon Australia Pty.
Ltd. – AU$8.7 million

Investment by Koppers Australia Pty. Ltd. in Koppers Wood Products Pty. Ltd. –
AU$7.1 million

Investment by Koppers Australia Pty. Ltd. in Koppers Mauritius – AU$19.5 million

Investment by Koppers Australia Pty. Ltd. in Koppers (Beijing) Chemical Co.,
Ltd. – AU$0.1 million

Europe (currency as noted)

Investment by Koppers Europe ApS in Koppers Denmark ApS – DKK 49.0 million

Investment by Koppers Denmark ApS in Koppers Tar Tech International ApS – DKK
0.2 million

Investment by Koppers Denmark ApS in Koppers European Holdings ApS – DKK
0.6 million

Investment by Koppers European Holdings ApS in Koppers Poland Sp. Z.o.o. – DKK
0.5 million

Investment by Koppers European Holdings ApS in Koppers UK Holding Ltd. – DKK
6 million

Investment by Koppers UK Holding Ltd. in Koppers UK Limited – GBP 11.8 million

Investment by Koppers UK Limited in Koppers Specialty Chemicals Ltd. – GBP
0.1 million

Investment by Koppers UK Limited in Koppers UK Transport Ltd. – GBP 0.3 million

Investment by Koppers World-Wide Holdings C.V. in Koppers International B.V. –
Euro 9.7 million

Investment by Koppers International B.V. in Koppers Netherlands B.V. – Euro
18.0 million

Investment by Koppers International B.V. in Koppers Europe ApS – Euro
21.4 million

Investment by Koppers International B.V. in Koppers S.a.r.l. Luxembourg – Euro
0.1 million

Investment by Koppers International B.V. in Koppers (Tianjin) Trading Co., Ltd
(China) – USD 1.0 million

 

- 388 -



--------------------------------------------------------------------------------

Investment by Koppers International B.V. in Koppers (Jiangsu) Carbon Chemical
Co., Ltd (China) – Euro 16.0 million

Loan by Koppers European Holdings ApS to Koppers Denmark ApS – DKK 0.6 million

Loan by Koppers Europe ApS to Koppers Denmark ApS to – DKK 2.4 million

Loan by Koppers Denmark ApS to Koppers International B.V. – DKK 91.8 million

Loan by Koppers Tar Tech International ApS to Koppers Denmark ApS – DKK
3.0 million

Loan by Koppers UK Ltd to Koppers International B.V. GBP 17 million

 

- 389 -



--------------------------------------------------------------------------------

SCHEDULE 8.2.9

PERMITTED PARTNERSHIPS, LLCS, JOINT VENTURES

KSA Limited Partnership

Koppers Ventures LLC

Koppers (China) Carbon & Chemical Co Ltd

Koppers (Jiangsu) Carbon Chemical Co. Ltd

Wood Protection LP

Osmose Thailand Pty. Ltd.

Osmose Chile Limitada

Technologias DeMadeiras Brasileiras Comerico De Preservantes Ltda.

1172 North Thomas, LLC

 

- 390 -



--------------------------------------------------------------------------------

SCHEDULE 8.2.10

BUSINESS DESCRIPTIONS

Koppers Holdings Inc. was incorporated in November 2004 as a holding company for
Koppers Inc. (Koppers). Koppers is a leading integrated global provider of
carbon compounds and commercial wood treatment products and services. Their
products are used in a variety of niche applications in a diverse range of
end-markets, including the aluminum, railroad, specialty chemical, utility,
rubber, concrete and steel industries. Koppers serves their customers through a
comprehensive global manufacturing and distribution network, with manufacturing
facilities located in the United States, Australia, China, the United Kingdom,
Denmark, Canada, and the Netherlands.

Legacy Koppers operates two principal business segments: Carbon Materials and
Chemicals and Railroad and Utility Products and Services. Their operations are,
to a substantial extent, vertically integrated. Through its Carbon Materials and
Chemicals business, they process coal tar into a variety of products, including
carbon pitch, creosote, naphthalene and phthalic anhydride, which are
intermediate materials necessary in the production of aluminum, the pressure
treatment of wood, the production of high-strength concrete, and the production
of plasticizers and specialty chemicals, respectively. Through its Railroad and
Utility Products and Services business, they are the largest supplier of
railroad crossties to the North American railroads.

In the third quarter of 2014, Koppers Inc. acquired Osmose, Inc. (WPG) and
Osmose Railroad Services, Inc. (ORS). WPG is the leading global manufacturer and
provider of wood preservation and treatment chemicals which enhance the useful
life of wood by protecting it from rot, decay, termites. The company’s products
serve a diverse range of end-markets including infrastructure, residential and
commercial construction, and agriculture. The company has operations and sales
in North America, Latin America, Europe and Australasia. ORS is a leading
provider of railroad infrastructure services including bridge inspection,
engineering, maintenance and repair, and construction services for Class 1 and
shortline railroads in North America.

 

- 391 -



--------------------------------------------------------------------------------

EXHIBIT 1.1(A)

[FORM OF]

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as the same may
be amended, restated, modified, or supplemented from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, any Letters of Credit and
guarantees included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

 

12.    Assignor:   

 

   13.    Assignee:   

 

         [and is an Affiliate of [identify Lender]] 14.    Borrower:    KOPPERS
INC. 15.    Administrative Agent:    PNC BANK, NATIONAL ASSOCIATION, as the
administrative agent under the Credit Agreement

 

- 392 -



--------------------------------------------------------------------------------

16.    Credit Agreement:    Credit Agreement dated as of August 15, 2014, among
Koppers Inc., the Lenders party thereto, the Guarantors party thereto and PNC
Bank, National Association, as Administrative Agent. 17.    Assigned Interest:
  

 

Facility Assigned

   Aggregate Amount of
Commitment for all
Lenders      Amount of
Commitment
Assigned      Percentage Assigned
of
Commitment/Loans2     CUSIP Number

Revolving Credit Commitment

   $                    $                           %   

Term Loans

   $                    $                           %   

 

  18. [Trade Date:                     ]3

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]4

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOLLOW]

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

4  Assignor shall pay a fee of $3,500 to the Administrative Agent in connection
with the Assignment and Assumption.

 

- 393 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 2 TO ASSIGNMENT AND ASSUMPTION AGREEMENT]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

By:  

 

Name:  

 

Title:  

 

ASSIGNEE

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 2 TO ASSIGNMENT AND ASSUMPTION AGREEMENT]

Consented to and Accepted:

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

[PNC BANK, NATIONAL ASSOCIATION, 5]

as Issuing Lender

By:  

 

Name:  

 

Title:  

 

Consented to:6

KOPPERS INC., a Pennsylvania corporation

By:  

 

Name:  

 

Title:  

 

 

5  If applicable.

6  If applicable.



--------------------------------------------------------------------------------

ANNEX 1

KOPPERS INC. CREDIT FACILITIES

STANDARD TERMS AND CONDITIONS

FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement and the other Loan Documents as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 8.3 [Reporting Requirements] thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (vi) it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption Agreement and
to purchase such Assigned Interest and (vii) if Assignee is not incorporated or
organized under the Laws of the United States of America or a state thereof,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent,



--------------------------------------------------------------------------------

the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the internal laws of the State of New
York, without regard to its conflict of laws principles.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 397 -



--------------------------------------------------------------------------------

EXHIBIT 1.1(C)

[FORM OF]

COLLATERAL ASSIGNMENT OF CONTRACT RIGHTS

THIS COLLATERAL ASSIGNMENT OF CONTRACT RIGHTS (the “Assignment”) is made and
entered into the      day of August, 2014 by KOPPERS INC., a Pennsylvania
corporation (the “Assignor”), in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Collateral Agent (as defined below) for the benefit of the
Secured Parties (as defined below).

WITNESSETH:

WHEREAS, reference is made to that certain Credit Agreement, dated as of
August 15, 2014 (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”), among the Assignor, the Guarantors (as defined
therein) from time to time party thereto, the Lenders (as defined therein) from
time to time party thereto, and PNC Bank, National Association, as
Administrative Agent (as defined therein) and, following the 2009 Senior Note
Redemption (as defined below), also in its capacity as the Collateral Agent; in
each such capacity, for itself and the other Lenders (in such capacities, the
“Agent”); and

WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have agreed
to make certain financial accommodations and loans to the Assignor; and

WHEREAS, pursuant to the Credit Agreement, the Collateral Agent, not in its
individual capacity but solely as the collateral trustee for the benefit of the
Secured Parties, has entered into that certain Collateral Trust Agreement, dated
as of even date herewith (as amended, restated, modified or supplemented from
time to time, the “Collateral Trust Agreement”), with the Assignor, the
Guarantors (as defined therein) from time to time party thereto, the Agent and
the Trustee (as defined therein) by which they agreed to share in certain
collateral (the “Shared Collateral”), on the basis set forth more fully therein,
in order to secure the Secured Obligations (as defined therein); and

WHEREAS, reference is made to that certain Stock Purchase Agreement dated as of
April 13, 2014, by and among the Assignor, Osmose Holdings, Inc., Osmose, Inc.
and Osmose Railroad Services, Inc. (as amended, restated, modified or
supplemented from time to time, the “Assigned Contract”); and

WHEREAS, the Assigned Contract assigned by this Assignment is intended to and is
to be part of the Shared Collateral; and

WHEREAS, this Assignment is intended to and is to be a Collateral Document (as
defined in the Collateral Trust Agreement); and



--------------------------------------------------------------------------------

WHEREAS, the obligation of the Agent and the Lenders to make loans and other
financial accommodations under the Credit Agreement is subject to the condition,
among others, that the Assignor secure the Credit Agreement Obligations (as
defined below) to the Agent and the Lenders under the Credit Agreement, the
other Loan Documents (as defined therein) and otherwise as more fully described
herein in the manner set forth herein;

NOW, THEREFORE, in consideration of the premises, and the promises and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged by the Assignor, and intending to be
legally bound, the Assignor assigns to the Collateral Agent for the benefit of
the Secured Parties (as defined below), and any successors and permitted assigns
to the interests in the Credit Agreement Obligations and the Indenture Secured
Obligations (as defined below) owing to any such Persons (as defined in the
Credit Agreement), all of its right, title and interest in and to the Assigned
Contract to the extent assignable and to the fullest extent permitted by law.

1. THE RECITALS SET FORTH ABOVE ARE HEREBY INCORPORATED IN THIS ASSIGNMENT AS IF
FULLY SET FORTH HEREIN. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
CAPITALIZED TERMS USED IN THIS ASSIGNMENT SHALL HAVE THE RESPECTIVE MEANINGS
GIVEN TO THEM IN THE CREDIT AGREEMENT AND THE RULES OF CONSTRUCTION SET FORTH IN
SECTION 1.2 OF THE CREDIT AGREEMENT SHALL APPLY TO THIS ASSIGNMENT.

18.1 “Collateral Agent” shall mean (i) prior to the 2009 Senior Note Redemption,
Wells Fargo Bank, National Association, not in its individual capacity but
solely as the collateral agent for the benefit of the Secured Parties pursuant
to the Collateral Trust Agreement and (ii) after the 2009 Senior Note
Redemption, PNC Bank, National Association, not in its individual capacity but
solely as the Administrative Agent for the benefit of itself and the Lenders.

18.2 “Credit Agreement Obligations” shall mean and include the following:
(i) any and all obligations, liabilities, and indebtedness from time to time of
the Borrower, any Guarantor or any other Subsidiary of the Borrower to the
Agent, any of the Lenders or any Affiliate of the Agent or any Lender under or
in connection with the Credit Agreement or any other Loan Document, whether for
principal, interest, fees, indemnities, expenses, or otherwise, and all
refinancings or refundings thereof, whether such obligations, liabilities, or
indebtedness are direct or indirect, secured or unsecured, joint or several,
absolute or contingent, due or to become due, whether for payment or
performance, now existing or hereafter arising (and including obligations,
liabilities, and indebtedness arising or accruing after the commencement of any
bankruptcy, insolvency, reorganization, or similar proceeding with respect to
the Borrower, any Guarantor or any other Subsidiary of the Borrower or which
would have arisen or accrued but for the commencement of such proceeding, even
if the claim for such obligation, liability, or indebtedness is not enforceable
or allowable in such proceeding, and including all Obligations, liabilities, and
indebtedness arising from any extensions of credit under or in connection with
the Loan Documents from time to time, regardless whether any such extensions of
credit are in excess of the amount committed under or contemplated by the Loan
Documents or are made in circumstances in which any condition to an extension of
credit is not satisfied); (ii) all Reimbursement Obligations of each Loan Party
and any other Subsidiary of the Borrower

 

2



--------------------------------------------------------------------------------

with respect to any one or more Letters of Credit issued by any Issuing Lender;
(iii) all indebtedness, loans, obligations, expenses and liabilities of each
Loan Party, any Excluded Subsidiary or any other Subsidiary of the Borrower to
the Agent or any of the Lenders, or any of their respective Affiliates, arising
out of any Lender-Provided Hedge, any Lender-Provided Treasury Arrangement or
any Lender-Provided Credit Arrangement provided by the Agent, any of the Lenders
or such Affiliates pursuant to the Credit Agreement; (iv) any sums advanced by
or owing to the Agent or any of the Lenders for any reason relating to the
Credit Agreement, any other Loan Document, or any collateral relating thereto,
including for indemnification, for maintenance, preservation, protection or
enforcement of, or realization upon, the Assigned Contract or other collateral
security or any one or more guaranties, and for enforcement, collection, or
preservation of the rights of the Agent and the Lenders, and regardless whether
before or after default or the entry of any judgment; (v) any obligation or
liability of any Loan Party or any other Subsidiary of the Borrower arising out
of overdrafts on deposits or other accounts or out of electronic funds (whether
by wire transfer or through automated clearing houses or otherwise) or out of
the return unpaid of, or other failure of the Agent or any Lender to receive
final payment for, any check, item, instrument, payment order or other deposit
or credit to a deposit or other account, or out of the Agent’s or any Lender’s
non-receipt of or inability to collect funds or otherwise not being made whole
in connection with depository or other similar arrangements, and (vi) any
amendments, extensions, renewals and increases of or to any of the foregoing;
notwithstanding the foregoing provisions in this definition, “Credit Agreement
Obligations” shall not include Excluded Swap Obligations.

18.3 “Event of Default” shall mean (i) prior to the 2009 Senior Note Redemption,
a Triggering Event (as defined in the Collateral Trust Agreement), and
(ii) after the 2009 Senior Note Redemption, an Event of Default (as defined in
the Credit Agreement).

18.4 “Indenture Secured Obligations” shall mean the Indenture Secured
Obligations as such term is defined in the Collateral Trust Agreement.

18.5 “Secured Obligations” shall mean (i) prior to the 2009 Senior Note
Redemption, the Indenture Secured Obligations and the Credit Agreement
Obligations, and (ii) after the 2009 Senior Note Redemption, the Credit
Agreement Obligations.

18.6 “Secured Parties” shall mean (i) prior to the 2009 Senior Note Redemption,
the Collateral Agent, the Agent, the Trustee and the Creditors (as defined in
the Collateral Trust Agreement), and (ii) after the 2009 Senior Note Redemption,
the Agent, the Lenders and any provider of any Lender-Provided Hedge, any
Lender-Provided Treasury Arrangement or any Lender-Provided Credit Arrangement.

18.7 “Secured Party Document” and “Secured Party Documents” shall mean (i) prior
to the 2009 Senior Note Redemption, one or more of the Credit Agreement, the
Collateral Trust Agreement, the other Loan Documents, the Indenture (as defined
in the Collateral Trust Agreement) and the Notes (as defined in the Collateral
Trust Agreement), and (ii) after the 2009 Senior Note Redemption, one or more of
the Credit Agreement and the other Loan Documents.

18.8 “2009 Senior Note Redemption” shall mean the 2009 Senior Note Redemption as
such term is defined in the Collateral Trust Agreement.

 

3



--------------------------------------------------------------------------------

2. THE ASSIGNOR HAS GRANTED, COLLATERALLY ASSIGNED AND BY THESE PRESENTS DOES
HEREBY GRANT AND COLLATERALLY ASSIGN UNTO THE COLLATERAL AGENT, FOR THE RATABLE
BENEFIT OF EACH OF THE SECURED PARTIES, ALL THE RIGHTS, INTERESTS AND PRIVILEGES
WHICH THE ASSIGNOR HAS OR MAY HAVE IN OR UNDER THE ASSIGNED CONTRACT, INCLUDING
THE PRESENT AND CONTINUING RIGHT WITH FULL POWER AND AUTHORITY, IN ITS OWN NAME,
OR IN THE NAME OF THE ASSIGNOR, OR OTHERWISE, BUT SUBJECT TO THE PROVISIONS AND
LIMITATIONS OF SECTION 3 HEREOF, (I) TO MAKE CLAIM FOR, ENFORCE, PERFORM,
COLLECT AND RECEIVE ANY AND ALL RIGHTS UNDER THE ASSIGNED CONTRACT, (II) TO DO
ANY AND ALL THINGS WHICH THE ASSIGNOR IS OR MAY BECOME ENTITLED TO DO UNDER THE
ASSIGNED CONTRACT, AND (III) TO MAKE ALL WAIVERS AND AGREEMENTS, GIVE ALL
NOTICES, CONSENTS AND RELEASES AND OTHER INSTRUMENTS AND TO DO ANY AND ALL OTHER
THINGS WHATSOEVER WHICH THE ASSIGNOR IS OR MAY BECOME ENTITLED TO DO UNDER THE
ASSIGNED CONTRACT.

3. THE ACCEPTANCE OF THIS ASSIGNMENT AND THE PAYMENT OR PERFORMANCE UNDER THE
ASSIGNED CONTRACT SHALL NOT CONSTITUTE A WAIVER OF ANY RIGHTS OF THE COLLATERAL
AGENT UNDER THE TERMS OF COLLATERAL TRUST AGREEMENT OR ANY OF THE OTHER SECURED
PARTY DOCUMENTS TO WHICH IT IS A PARTY, IT BEING UNDERSTOOD THAT, UNTIL THE
OCCURRENCE OF AN EVENT OF DEFAULT AND THE EXERCISE OF THE COLLATERAL AGENT’S
RIGHTS UNDER SECTION 4 HEREOF, THE ASSIGNOR SHALL HAVE ALL RIGHTS TO THE
ASSIGNED CONTRACT AND TO RETAIN, USE AND ENJOY THE SAME.

4. THE ASSIGNOR, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, HEREBY AUTHORIZES
THE COLLATERAL AGENT, AT THE COLLATERAL AGENT’S OPTION, TO DO ALL ACTS REQUIRED
OR PERMITTED UNDER THE ASSIGNED CONTRACT AS THE COLLATERAL AGENT IN ITS SOLE
DISCRETION MAY DEEM PROPER. THE ASSIGNOR DOES HEREBY IRREVOCABLY CONSTITUTE AND
APPOINT THE COLLATERAL AGENT, WHILE THIS ASSIGNMENT REMAINS IN FORCE AND EFFECT
AND, IN EACH INSTANCE, TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW, ITS TRUE
AND LAWFUL ATTORNEY IN FACT, COUPLED WITH AN INTEREST AND WITH FULL POWER OF
SUBSTITUTION AND REVOCATION, FOR THE ASSIGNOR AND IN ITS NAME, PLACE AND STEAD,
TO DEMAND AND ENFORCE COMPLIANCE WITH ALL THE TERMS AND CONDITIONS OF THE
ASSIGNED CONTRACT AND ALL BENEFITS ACCRUED THEREUNDER, WHETHER AT LAW, IN EQUITY
OR OTHERWISE; PROVIDED, HOWEVER, THAT THE COLLATERAL AGENT SHALL NOT EXERCISE
ANY SUCH POWER UNLESS AND UNTIL AN EVENT OF DEFAULT SHALL HAVE OCCURRED. THE
ASSIGNOR ACKNOWLEDGES AND AGREES THAT (I) THE POWER OF ATTORNEY HEREIN GRANTED
SHALL IN NO WAY BE CONSTRUED AS TO BENEFIT THE ASSIGNOR; (II) THE COLLATERAL
AGENT HEREIN GRANTED THIS POWER OF ATTORNEY SHALL HAVE NO DUTY TO EXERCISE ANY
POWERS GRANTED HEREUNDER FOR

 

4



--------------------------------------------------------------------------------

THE BENEFIT OF THE ASSIGNOR; AND (III) THE COLLATERAL AGENT HEREIN GRANTED THIS
POWER OF ATTORNEY SHALL, TO THE EXTENT EXERCISABLE, EXERCISE ANY AND ALL POWERS
GRANTED HEREUNDER FOR THE BENEFIT OF THE SECURED PARTIES. THE COLLATERAL AGENT
HEREBY ACCEPTS THIS POWER OF ATTORNEY AND ALL POWERS GRANTED HEREUNDER FOR THE
BENEFIT OF THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES.

5. THE COLLATERAL AGENT SHALL NOT BE OBLIGATED TO PERFORM OR DISCHARGE ANY
OBLIGATION OR DUTY TO BE PERFORMED OR DISCHARGED BY THE ASSIGNOR UNDER THE
ASSIGNED CONTRACT, AND THE ASSIGNOR HEREBY AGREES TO INDEMNIFY THE COLLATERAL
AGENT AND THE SECURED PARTIES FOR, AND TO SAVE THE COLLATERAL AGENT AND THE
SECURED PARTIES HARMLESS FROM, ANY AND ALL LIABILITY ARISING UNDER THE ASSIGNED
CONTRACT, OTHER THAN ARISING OR RESULTING FROM THE COLLATERAL AGENT’S (OR ITS
AGENTS, EMPLOYEES OR CONTRACTORS) GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

6. THE ASSIGNOR AGREES THAT THIS ASSIGNMENT AND THE DESIGNATION AND DIRECTIONS
HEREIN SET FORTH ARE IRREVOCABLE.

7. NEITHER THIS ASSIGNMENT NOR ANY ACTION OR INACTION ON THE PART OF THE
COLLATERAL AGENT OR ANY OF THE SECURED PARTIES SHALL CONSTITUTE AN ASSUMPTION ON
THE PART OF THE COLLATERAL AGENT OR ANY OF THE SECURED PARTIES OF ANY
OBLIGATIONS OR DUTIES UNDER THE ASSIGNED CONTRACT.

8. The Assignor covenants and warrants that:

(a) it has the power and authority to assign the Assigned Contract and there
have been no prior assignments of the Assigned Contract;

(b) the Assigned Contract is and shall be a valid contract, and that there are
and shall be, to the Assignor’s knowledge, no defaults on the part of any of the
parties thereto;

(c) it will not assign, pledge or otherwise encumber the Assigned Contract
without the prior written consent of the Collateral Agent and the Secured
Parties to the extent provided in the Credit Agreement and the other Loan
Documents;

(d) it will not cancel, terminate or accept any surrender of the Assigned
Contract, or (except as may otherwise be permitted by the Credit Agreement and
the other Loan Documents) amend or modify the same directly or indirectly in any
respect whatsoever, without having obtained the prior written consent of the
Collateral Agent, which consent shall not be unreasonably withheld or delayed,
and, if applicable, the Secured Parties thereto;

(e) it will not waive or give any consent with respect to any default or
material variation in the performance under the Assigned Contract, it will at
all times take proper steps to enforce all of the provisions and conditions
thereof, and it will forthwith notify the Collateral Agent of any material
default under the Assigned Contract;

 

5



--------------------------------------------------------------------------------

(f) it will perform and observe, or cause to be performed and observed, all of
the terms, covenants and conditions on its part to be performed and observed
with respect to the Assigned Contract; and

(g) it will execute from time to time any and all additional assignments or
instruments of further assurance to the Collateral Agent, as the Collateral
Agent may at any time reasonably request.

9. At such time as all of the Obligations are indefeasibly Paid In Full and all
of the other Secured Obligations are indefeasible payment in full in cash of,
all as when due (whether at stated maturity, by acceleration or otherwise), this
Assignment and all of the Collateral Agent’s right, title and interest hereunder
with respect to the Assigned Contract shall terminate.

10. This Assignment shall inure to the benefit of the Collateral Agent and the
other Secured Parties, and shall be binding upon the Assignor, and their
respective successors, successors in title and assigns. Without limiting the
generality of the foregoing, the Assignor hereby acknowledges and agrees to any
assignment by Wells Fargo Bank, National Association, in its capacity as
Collateral Agent, of all its right, title and interest under, pursuant to, and
in connection with this Assignment to PNC Bank, National Association, in its
capacity as Collateral Agent for itself and the Lenders. The Collateral Agent
may resign and a successor the Collateral Agent may be appointed in the manner
provided in the Collateral Trust Agreement. Upon the acceptance of any
appointment as a collateral agent by a successor collateral agent, that
successor collateral agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring collateral agent, as
secured party under this Assignment and the retiring collateral agent shall
thereupon be discharged from its duties and obligations under this Assignment.
After any retiring collateral agent’s resignation, the provisions of this
Assignment shall inure to its benefit as to any actions taken or omitted to be
taken by it under this Assignment while it was the Collateral Agent.

11. This Assignment shall be deemed to be a contract under the laws of the State
of New York and shall for all purposes be governed by and construed and enforced
in accordance with the laws of the State of New York without regard to its
conflicts of laws principles.

12. The parties agree that in the event of any conflict or inconsistency between
the provisions of this Assignment and the provisions of the Collateral Trust
Agreement, the provisions of the Collateral Trust Agreement shall control until
the Collateral Trust Agreement is terminated in accordance with its terms. Until
such termination of the Collateral Trust Agreement, notwithstanding any
provision in this Assignment to the contrary, the parties and signatories hereto
acknowledge and agree that any and all rights, powers, privileges, duties,
responsibilities, liabilities and/or obligations (including the right to grant
or withhold consent and the right to act or refrain from acting), whether
discretionary or mandatory, are and shall be exercised by the Collateral Agent
solely in accordance with the terms and conditions of the Collateral Trust
Agreement, at the direction of the Agent, the Trustee and/or other Person
specified in the Collateral Trust Agreement as having the right to give
direction to the Collateral Agent, and subject further to the rights of the
Collateral Agent to require the Borrower and any Loan Party to provide
(i) officers’ certificate(s), opinion(s) and advice from counsel, accountants,
appraisers and other third parties, (ii) advancement of expenses, and/or
(iii) assurances of

 

6



--------------------------------------------------------------------------------

indemnity, all as reasonably satisfactory to the Collateral Agent. The
Collateral Agent shall not be responsible for and makes no representation as to
the existence, genuineness, value or protection of the Assigned Contract, for
the legality, effectiveness or sufficiency of any Collateral Document, or for
the creation, perfection, priority, sufficiency or protection of any Liens
hereunder. For the avoidance of doubt, nothing herein shall require the
Collateral Agent to file financing statements or continuation statements, or be
responsible for maintaining the security interests purported to be created as
described herein (except for the accounting for moneys actually received by it
hereunder) and such responsibility shall be solely that of the Loan Parties.
Until such termination of the Collateral Trust Agreement, for the avoidance of
doubt, in addition to any protections, rights or immunities given to the
Collateral Agent hereunder, the Collateral Agent shall be entitled to the
rights, protections and immunities given to it in its capacity as the Collateral
Trustee (as defined therein) under the Collateral Trust Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO COLLATERAL ASSIGNMENT OF CONTRACT RIGHTS]

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed by their respective officers or agents thereunto duly authorized, as of
the date first above written.

 

ASSIGNOR: KOPPERS INC. By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO COLLATERAL ASSIGNMENT OF CONTRACT RIGHTS]

 

COLLATERAL AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent
By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(G)(1)

[FORM OF]

GUARANTOR JOINDER AND ASSUMPTION AGREEMENT

THIS GUARANTOR JOINDER AND ASSUMPTION AGREEMENT is made as of August     , 2014,
by                                         , a                     
[corporation/partnership/limited liability company] (the “New Guarantor”), with
an address of                     .

Background

Reference is made to: (i) the Credit Agreement dated as of August 15, 2014 (as
the same may be amended, restated, modified or supplemented from time to time,
the “Credit Agreement”) by and among Koppers Inc., a Pennsylvania corporation
(the “Borrower”), PNC Bank, National Association, in its capacity as
administrative agent for the Lenders party thereto (in such capacity, the
“Administrative Agent”), the Guarantors party thereto, and the Lenders party
thereto, (ii) the Continuing Agreement of Guaranty and Suretyship dated as of
August 15, 2014 (as the same may be amended, restated, modified or supplemented
from time to time, the “Guaranty”) of the Guarantors issued to the Lenders and
the Administrative Agent, (iii) the Security Agreement, dated as of August 15,
2014 (as the same may be amended, restated, modified or supplemented from time
to time, the “Security Agreement”), among the Borrower, the Guarantors and the
Administrative Agent, (iv) [INSERT AS APPLICABLE: the Pledge Agreement, dated as
of August 15, 2014 (as the same may be amended, restated, modified or
supplemented from time to time, the “Pledge Agreement”), made by the Borrower
and the Guarantors party thereto in favor of the Administrative Agent, (v) the
Patent, Trademark and Copyright Security Agreement, dated as of August 15, 2014
(as the same may be amended, restated, modified or supplemented from time to
time, the “Patent, Trademark and Copyright Security Agreement”), among the
Borrower and the Guarantors party thereto in favor of the Administrative Agent,
(vi)] the Intercompany Subordination Agreement, dated as of August 15, 2014,
among the Borrower and the Guarantors (as the same may be amended, restated,
modified or supplemented from time to time, the “Intercompany Subordination
Agreement”), and [(v) /(vi)/ (vii)] the other Loan Documents referred to in the
Credit Agreement, as the same may be modified, supplemented, or amended.

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein. In consideration of the New Guarantor becoming a Guarantor under the
terms of the Credit Agreement and in consideration of the value of the direct
and indirect benefits received by New Guarantor as a result of becoming
affiliated with the Borrower and the Guarantors, the New Guarantor hereby agrees
that effective as of the date hereof it hereby is, and shall be deemed to be, a
Guarantor under the Credit Agreement, the Guaranty, the Security Agreement,
[INSERT AS APPLICABLE: the Pledge Agreement, the Patent, Trademark and Copyright
Security Agreement,] the Intercompany Subordination Agreement, and each of the
other Loan



--------------------------------------------------------------------------------

Documents to which the Guarantors are a party, and agrees that from the date
hereof and so long as any Loan or any Commitment of any Lender shall remain
outstanding and until Payment In Full, New Guarantor has assumed the joint and
several obligations of a “Guarantor” under, and New Guarantor shall perform,
comply with and be subject to and bound by, jointly and severally, each of the
terms, provisions and waivers of the Credit Agreement, the Guaranty, the
Security Agreement [INSERT AS APPLICABLE: the Pledge Agreement, the Patent,
Trademark and Copyright Security Agreement,] the Intercompany Subordination
Agreement, and each of the other Loan Documents which are stated to apply to or
are made by a “Guarantor”. Without limiting the generality of the foregoing, the
New Guarantor hereby represents and warrants that (i) each of the
representations and warranties set forth in Article 6 of the Credit Agreement
applicable to New Guarantor as a Guarantor is true and correct as to New
Guarantor on and as of the date hereof, and (ii) New Guarantor has heretofore
received a true and correct copy of the Credit Agreement, the Guaranty, and each
of the other Loan Documents (including any modifications thereof or supplements
or waivers thereto) in effect on the date hereof.

New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders and
the Administrative Agent the Credit Agreement, the Guaranty and each of the
other Loan Documents given by the Guarantors to Administrative Agent and any of
the Lenders.

New Guarantor is simultaneously delivering to the Administrative Agent the
following documents together with this Guarantor Joinder required under
Section 8.2.9 [Subsidiaries, Partnerships and Joint Ventures], and Section 11.13
[Joinder of Guarantors] of the Credit Agreement:

Updated Schedules to Credit Agreement. [Note: updates to schedules do not cure
any breach of warranties].

 

Schedule No. and Description

   Delivered    Not
Delivered

Schedule 6.1.1 - Qualifications To Do Business

   ¨    ¨

Schedule 6.1.3 - Subsidiaries

   ¨    ¨

Opinion of Counsel (Schedule 7.1.1)

   ¨    ¨

Any other Schedules to Credit Agreement that necessitate updates after giving
effect to this Guarantor Joinder and Assumption Agreement

   ¨    ¨

In furtherance of the foregoing, New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of the Administrative
Agent to carry out more effectively the provisions and purposes of this
Guarantor Joinder and Assumption Agreement.

 

4



--------------------------------------------------------------------------------

This Guarantor Joinder and Assumption Agreement may be executed in any number of
counterparts, and by different parties hereto in separate counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same instrument. New Guarantor acknowledges and
agrees that a telecopy transmission to the Administrative Agent or any Lender of
signature pages hereof purporting to be signed on behalf of New Guarantor shall
constitute effective and binding execution and delivery hereof by New Guarantor.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 1 TO THE GUARANTOR JOINDER

AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Guarantor
has duly executed this Guarantor Joinder and Assumption Agreement and delivered
the same to the Administrative Agent for the benefit of the Lenders, as of the
date and year first above written.

 

 

By:  

 

Name:   Title:  

 

 

Acknowledged and accepted:

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(G)(2)

[FORM OF]

CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP

THIS CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP (this “Guaranty”), dated as
of this 15th day of August, 2014, is jointly and severally given by EACH OF THE
UNDERSIGNED AND EACH OF THE OTHER PERSONS WHICH BECOMES A GUARANTOR HEREUNDER
FROM TIME TO TIME (each, a “Guarantor” and collectively, the “Guarantors”) in
favor of PNC BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders
(as defined below) (the “Administrative Agent”) in connection with the Credit
Agreement (as defined below).

WITNESSETH THAT:

WHEREAS, reference is made to that certain Credit Agreement, dated
August 15, 2014, among Koppers Inc., a Pennsylvania corporation (the
“Borrower”), the Guarantors (as defined therein) party thereto, the Lenders (as
defined therein) from time to time party thereto (the “Lenders”), and the
Administrative Agent (as amended, restated, modified or supplemented, from time
to time, the “Credit Agreement”). Capitalized terms not otherwise defined herein
shall have the respective meanings ascribed to them by the Credit Agreement and
the rules of construction set forth in Section 1.2 [Construction] of the Credit
Agreement shall apply to this Guaranty); and

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make certain financial accommodations and loans to the
Borrower; and

WHEREAS, the obligation of the Administrative Agent and the Lenders to make
loans under the Credit Agreement is subject to the condition, among others, that
the Guarantors guaranty the Obligations to the Administrative Agent and the
Lenders under the Credit Agreement, the other Loan Documents and otherwise as
more fully described herein in the manner set forth herein.

NOW, THEREFORE, intending to be legally bound hereby, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

19. Guarantied Obligations. To induce the Administrative Agent and the Lenders
to make loans and grant other financial accommodations to the Borrower under the
Credit Agreement, each Guarantor hereby jointly and severally unconditionally,
and irrevocably, guaranties to the Administrative Agent, each Lender and any
provider of any Lender-Provided Hedge, any Lender-Provided Treasury Arrangement
or any Lender-Provided Credit Arrangement; and becomes surety, as though it was
a primary obligor for, the full and punctual payment and performance when due
(whether on demand, at stated maturity, by acceleration, or otherwise and
including any amounts which would become due but for the operation of an
automatic stay under the federal bankruptcy code of the United States or any
similar Laws of any



--------------------------------------------------------------------------------

country or jurisdiction) of all Obligations, including, without limiting the
generality of the foregoing, the following: (a) any and all obligations,
liabilities, and indebtedness from time to time of the Borrower, any other
Guarantor or any other Subsidiary of the Borrower to the Administrative Agent,
any of the Lenders or any Affiliate of any Agent or any Lender under or in
connection with the Credit Agreement or any other Loan Document, whether for
principal, interest, fees, indemnities, expenses, or otherwise, and all
refinancings or refundings thereof, whether such obligations, liabilities, or
indebtedness are direct or indirect, secured or unsecured, joint or several,
absolute or contingent, due or to become due, whether for payment or
performance, now existing or hereafter arising (and including obligations,
liabilities, and indebtedness arising or accruing after the commencement of any
bankruptcy, insolvency, reorganization, or similar proceeding with respect to
the Borrower, any Guarantor or any other Subsidiary of the Borrower or which
would have arisen or accrued but for the commencement of such proceeding, even
if the claim for such obligation, liability, or indebtedness is not enforceable
or allowable in such proceeding, and including all Obligations, liabilities, and
indebtedness arising from any extensions of credit under or in connection with
the Loan Documents from time to time, regardless whether any such extensions of
credit are in excess of the amount committed under or contemplated by the Loan
Documents or are made in circumstances in which any condition to an extension of
credit is not satisfied); (b) all Reimbursement Obligations of each other Loan
Party and any other Subsidiary of the Borrower with respect to any one or more
Letters of Credit issued by any Issuing Lender; (c) all indebtedness, loans,
obligations, expenses and liabilities of each other Loan Party or any other
Subsidiary of the Borrower to the Administrative Agent or any of the Lenders, or
any of their respective Affiliates, arising out of any Lender-Provided Hedge,
any Lender-Provided Treasury Arrangement or any Lender-Provided Credit
Arrangement provided by the Administrative Agent, any of the Lenders or such
Affiliates pursuant to the Credit Agreement; (d) any sums advanced by or owing
to the Administrative Agent or any of the Lenders for any reason relating to the
Credit Agreement, any other Loan Document, or any collateral relating thereto,
including for indemnification, for maintenance, preservation, protection or
enforcement of, or realization upon, the Collateral or other collateral security
or any one or more guaranties, and for enforcement, collection, or preservation
of the rights of the Administrative Agent and the Lenders, and regardless
whether before or after default or the entry of any judgment; (e) any obligation
or liability of any other Loan Party or any other Subsidiary of the Borrower
arising out of overdrafts on deposits or other accounts or out of electronic
funds (whether by wire transfer or through automated clearing houses or
otherwise) or out of the return unpaid of, or other failure of the
Administrative Agent or any Lender to receive final payment for, any check,
item, instrument, payment order or other deposit or credit to a deposit or other
account, or out of the Administrative Agent’s or any Lender’s non-receipt of or
inability to collect funds or otherwise not being made whole in connection with
depository or other similar arrangements, and (f) any amendments, extensions,
renewals and increases of or to any of the foregoing; notwithstanding the
foregoing provisions in this definition, “Obligations” shall not include
Excluded Swap Obligations (all of the foregoing obligations, liabilities and
indebtedness are referred to herein collectively as the “Guarantied Obligations”
and each as a “Guarantied Obligation”). Without limitation of the foregoing, any
of the Guarantied Obligations shall be and remain Guarantied Obligations
entitled to the benefit of this Guaranty even if the Administrative Agent or any
of the Lenders (or any one or more assignees or transferees thereof) from time
to time assign or otherwise transfer all or any portion of their respective
rights and obligations under the Loan Documents, or any other Guarantied
Obligations, to any other Person. In furtherance of the foregoing, each
Guarantor jointly and severally agrees as follows.

 

8



--------------------------------------------------------------------------------

20. Guaranty. Each Guarantor hereby promises to pay and perform all such
Guarantied Obligations immediately upon demand of the Administrative Agent and
the Lenders or any one or more of them. All payments made hereunder shall be
made by each Guarantor in immediately available funds in, as applicable, U.S.
Dollars or the applicable Original Currency, and shall be made without setoff,
counterclaim, withholding, or other deduction of any nature.

21. Obligations Absolute. The obligations of the Guarantors hereunder shall not
be discharged or impaired or otherwise diminished by any failure, default,
omission, or delay, willful or otherwise, by any Lender, the Administrative
Agent, or the Borrower or any other obligor on any of the Guarantied
Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
any Guarantor or would otherwise operate as a discharge of any Guarantor as a
matter of law or equity. Each of the Guarantors agrees that the Guarantied
Obligations will be paid and performed strictly in accordance with the terms of
the Loan Documents or any Lender-Provided Hedge, any Lender-Provided Treasury
Arrangement or any Lender-Provided Credit Arrangement. Without limiting the
generality of the foregoing, each Guarantor hereby consents to, at any time and
from time to time, and the joint and several obligations of each Guarantor
hereunder shall not be diminished, terminated, or otherwise similarly affected
by any of the following:

21.1 Any lack of genuineness, legality, validity, enforceability or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Guarantied Obligations and regardless of any Law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of the Guarantied Obligations, any of the terms of the Loan Documents, or any
rights of the Administrative Agent or the Lenders or any other Person with
respect thereto;

21.2 Any increase, decrease, or change in the amount, nature, type or purpose of
any of, or any release, surrender, exchange, compromise or settlement of any of
the Guarantied Obligations (whether or not contemplated by the Loan Documents as
presently constituted); any change in the time, manner, method, or place of
payment or performance of, or in any other term of, any of the Guarantied
Obligations; any execution or delivery of any additional Loan Documents; or any
amendment, modification or supplement to, or renewals, extensions, refinancing
or refunding of, any Loan Document or any of the Guarantied Obligations;

21.3 Any failure to assert any breach of or default under any Loan Document or
any of the Guarantied Obligations; any extensions of credit in excess of the
amount committed under or contemplated by the Loan Documents, or in
circumstances in which any condition to such extensions of credit has not been
satisfied; any other exercise or non-exercise, or any other failure, omission,
breach, default, delay, or wrongful action in connection with any exercise or
non-exercise, of any right or remedy against the Borrower or any other Person
under or in connection with any Loan Document or any of the Guarantied
Obligations; any refusal of payment or performance of any of the Guarantied
Obligations, whether or not with any reservation of rights against any
Guarantor; or any application of collections (including but not

 

9



--------------------------------------------------------------------------------

limited to collections resulting from realization upon any direct or indirect
security for the Guarantied Obligations) to other obligations, if any, not
entitled to the benefits of this Guaranty, in preference to Guarantied
Obligations entitled to the benefits of this Guaranty, or if any collections are
applied to Guarantied Obligations, any application to particular Guarantied
Obligations;

21.4 Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Administrative Agent or the Lenders, or any of them, or any other
Person in connection with the enforcement of, realization upon, or exercise of
rights or remedies under or in connection with, or, any other action or inaction
by the Administrative Agent or the Lenders, or any of them, or any other Person
in respect of, any direct or indirect security for any of the Guarantied
Obligations. As used in this Guaranty, “direct or indirect security” for the
Guarantied Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Guarantied Obligations, made by or on behalf of any Person;

21.5 Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, the Borrower or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to the
Borrower or any other Person; or any action taken or election made by the
Administrative Agent or the Lenders, or any of them (including but not limited
to any election under Section 1111(b)(2) of the United States Bankruptcy Code),
the Borrower, or any other Person in connection with any such proceeding;

21.6 Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by the Borrower or any other Person with respect to any Loan
Document or any of the Guarantied Obligations; or subject to Section 5 hereof,
any discharge by operation of law or release of the Borrower or any other Person
from the performance or observance of any Loan Document or any of the Guarantied
Obligations; or

21.7 Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, a guarantor or a
surety, excepting only Payment In Full.

Each Guarantor acknowledges, consents, and agrees that new Guarantors may join
in this Guaranty pursuant to Section 11.13 [Joinder of Guarantors] of the Credit
Agreement and each Guarantor affirms that its obligations shall continue
hereunder undiminished. Each Guarantor consents to, and approves of, each of its
Subsidiaries entering into and performing its obligations under the Loan
Documents to which each such Subsidiary is a party.

 

10



--------------------------------------------------------------------------------

22. Waivers, etc. Each of the Guarantors hereby waives any defense to or
limitation on its obligations under this Guaranty arising out of or based on any
event or circumstance referred to in Section 3 hereof. Without limitation and to
the fullest extent permitted by applicable Law, each Guarantor waives each of
the following:

22.1 All notices, disclosures and demand of any nature which otherwise might be
required from time to time to preserve intact any rights against any Guarantor,
including the following: any notice of any event or circumstance described in
Section 3 hereof; any notice required by any Law, regulation or order now or
hereafter in effect in any jurisdiction; any notice of nonpayment,
nonperformance, dishonor, or protest under any Loan Document or any of the
Guarantied Obligations; any notice of the incurrence of any Guarantied
Obligation; any notice of any default or any failure on the part of the Borrower
or any other Person to comply with any Loan Document or any of the Guarantied
Obligations or any direct or indirect security for any of the Guarantied
Obligations; and any notice of any information pertaining to the business,
operations, condition (financial or otherwise) or prospects of the Borrower or
any other Person;

22.2 Any right to any marshalling of assets, to the filing of any claim against
the Borrower or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise against the Borrower or
any other Person of any other right or remedy under or in connection with any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any requirement of promptness or
diligence on the part of the Administrative Agent or the Lenders, or any of
them, or any other Person; any requirement to exhaust any remedies under or in
connection with, or to mitigate the damages resulting from default under, any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any benefit of any statute of
limitations; and any requirement of acceptance of this Guaranty or any other
Loan Document, and any requirement that any Guarantor receive notice of any such
acceptance;

22.3 Any defense or other right arising by reason of any Law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including but not
limited to anti-deficiency laws, “one action” laws or the like), or by reason of
any election of remedies or other action or inaction by the Administrative Agent
or the Lenders, or any of them (including but not limited to commencement or
completion of any judicial proceeding or nonjudicial sale or other action in
respect of collateral security for any of the Guarantied Obligations), which
results in denial or impairment of the right of the Administrative Agent or the
Lenders, or any of them, to seek a deficiency against the Borrower or any other
Person or which otherwise discharges or impairs any of the Guarantied
Obligations; and

22.4 Any and all defenses any Guarantor may now or hereafter have based on
principles of suretyship, impairment of collateral, or the like.

23. Reinstatement. This Guaranty is a continuing obligation of each of the
Guarantors and shall remain in full force and effect notwithstanding that no
Guarantied Obligations may be outstanding from time to time and notwithstanding
any other event or circumstance. Upon termination of the Commitments, the
expiration of all Letters of Credit and Payment In Full, this Guaranty shall
terminate; provided, however, that this Guaranty shall continue to be effective
or be reinstated, as the case may be, any time any payment of any of the
Guarantied Obligations is rescinded, recouped, avoided, or must otherwise be
returned or released by any Lender or the Administrative Agent upon or during
the insolvency, bankruptcy,

 

11



--------------------------------------------------------------------------------

or reorganization of, or any similar proceeding affecting, the Borrower or any
other Person, or for any other reason whatsoever, all as though such payment had
not been made and was due and owing.

24. Subrogation. Each Guarantor waives and agrees it will not exercise any
rights against the Borrower or any other Guarantor or any of their respective
Subsidiaries arising in connection with, or any Collateral securing, the
Guarantied Obligations (including rights of subrogation, contribution, and the
like) until the Guarantied Obligations have been indefeasibly Paid In Full and
all Commitments have been terminated and all Letters of Credit have expired. If
any amount shall be paid to any Guarantor by or on behalf of the Borrower or any
other Guarantor or any of their respective Subsidiaries by virtue of any right
of subrogation, contribution, or the like, such amount shall be deemed to have
been paid to such Guarantor for the benefit of, and shall be held in trust for
the benefit of, the Administrative Agent and the Lenders and shall forthwith be
paid to the Administrative Agent to be credited and applied upon the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement.

25. No Stay. Without limitation of any other provision of this Guaranty, if any
declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantied
Obligation shall at any time be stayed, enjoined, or prevented for any reason
(including but not limited to stay or injunction resulting from the pendency
against the Borrower or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), the Guarantors agree that, for the
purposes of this Guaranty and their obligations hereunder, the Guarantied
Obligations shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.

26. Taxes. Each Guarantor hereby agrees to be bound by the provisions of
Section 5.9 [Taxes] of the Credit Agreement and shall make all payments free and
clear of Taxes as provided therein.

27. Notices. Each Guarantor agrees that all notices, statements, requests,
demands and other communications under this Guaranty shall be given to such
Guarantor at the address set forth on a Schedule to, or in a Guarantor Joinder
given under, the Credit Agreement and in the manner provided in Section 11.5
[Notices; Effectiveness; Electronic Communication] of the Credit Agreement. The
Administrative Agent and the Lenders may rely on any notice (whether or not made
in a manner contemplated by this Guaranty) purportedly made by or on behalf of a
Guarantor, and the Administrative Agent and the Lenders shall have no duty to
verify the identity or authority of the Person giving such notice.

28. Counterparts; Telecopy Signatures. This Guaranty may be executed in any
number of counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument. Each Guarantor acknowledges and agrees that a telecopy transmission
to the Administrative Agent or any Lender of signature pages hereto purporting
to be signed on behalf of any Guarantor shall constitute effective and binding
execution and delivery hereof by such Guarantor.

 

12



--------------------------------------------------------------------------------

29. Setoff, Default Payments by Borrower.

29.1 In the event that at any time any obligation of any of the Guarantors now
or hereafter existing under this Guaranty shall have become due and payable, the
Administrative Agent and the Lenders, or any of them, shall have the right from
time to time, without notice to any Guarantor, to set off against and apply to
such due and payable amount any obligation of any nature of any Lender or the
Administrative Agent, or any subsidiary or Affiliate of any Lender or the
Administrative Agent, to any Guarantor, including but not limited to all
deposits (whether time or demand, general or special, provisionally credited or
finally credited, however evidenced) now or hereafter maintained by any
Guarantor with the Administrative Agent or any Lender or any subsidiary or
Affiliate thereof. Such right shall be absolute and unconditional in all
circumstances and, without limitation, shall exist whether or not the
Administrative Agent or the Lenders, or any of them, shall have given any notice
or made any demand under this Guaranty or under such obligation to any
Guarantor, whether such obligation to such Guarantor is absolute or contingent,
matured or unmatured (it being agreed that the Administrative Agent and the
Lenders, or any of them, may deem such obligation to be then due and payable at
the time of such setoff), and regardless of the existence or adequacy of any
collateral, guaranty, or other direct or indirect security or right or remedy
available to the Administrative Agent or any of the Lenders. The rights of the
Administrative Agent and the Lenders under this Section are in addition to such
other rights and remedies (including, without limitation, other rights of setoff
and banker’s lien) which the Administrative Agent and the Lenders, or any of
them, may have, and nothing in this Guaranty or in any other Loan Document shall
be deemed a waiver of or restriction on the right of setoff or banker’s lien of
the Administrative Agent and the Lenders, or any of them. Each of the Guarantors
hereby agrees that, to the fullest extent permitted by Law, any Affiliate or
subsidiary of the Administrative Agent or any of the Lenders and any holder of a
participation in any Guarantied Obligations or in any other obligation of any
Guarantor under this Guaranty, shall have the same rights of setoff as the
Administrative Agent and the Lenders as provided in this Section (regardless
whether such Affiliate or participant otherwise would be deemed a creditor of
the Guarantor).

29.2 Upon the occurrence and during the continuation of any default under any
Guarantied Obligation, if any amount shall be paid to any Guarantor by or for
the account of Borrower, any other Guarantor or any other Subsidiary of the
Borrower, such amount shall be held in trust for the benefit of each Lender and
Administrative Agent and shall forthwith be paid to the Administrative Agent to
be credited and applied to the Guarantied Obligations when due and payable.

30. Construction. The section and other headings contained in this Guaranty are
for reference purposes only and shall not affect interpretation of this Guaranty
in any respect. This Guaranty has been fully negotiated between the applicable
parties, each party having the benefit of legal counsel, and accordingly neither
any doctrine of construction of guaranties or suretyships in favor of the
guarantor or surety, nor any doctrine of construction of ambiguities in
agreements or instruments against the party controlling the drafting thereof,
shall apply to this Guaranty.

31. Successors and Assigns. This Guaranty shall be binding upon each Guarantor,
its successors and assigns, and shall inure to the benefit of and be enforceable
by the Administrative

 

13



--------------------------------------------------------------------------------

Agent and the Lenders, or any of them, and their respective successors and
permitted assigns; provided, however, that no Guarantor may assign or transfer
any of its rights or obligations hereunder or any interest herein and any such
purported assignment or transfer shall be null and void. Without limitation of
the foregoing, the Administrative Agent and the Lenders, or any of them (and any
of their respective successive assignees or transferees), from time to time may
assign or otherwise transfer all or any portion of its rights or obligations
under the Loan Documents (including all or any portion of any commitment to
extend credit), or any other Guarantied Obligations, to any other Person and
such Guarantied Obligations (including any Guarantied Obligations resulting from
an extension of credit by such other Person under or in connection with the Loan
Documents, or any Lender-Provided Hedge, any Lender-Provided Treasury
Arrangement or any Lender-Provided Credit Arrangement) shall be and remain
Guarantied Obligations entitled to the benefit of this Guaranty, and to the
extent of its interest in such Guarantied Obligations such other Person shall be
vested with all the benefits in respect thereof granted to the Administrative
Agent and the Lenders in this Guaranty or otherwise.

32. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

32.1 Governing Law. This Guaranty shall be governed by, construed, and enforced
in accordance with, the internal Laws of the State of New York, without regard
to conflict of laws principles.

32.2 Certain Waivers. Each Guarantor hereby irrevocably:

32.2.1 Submits to the nonexclusive jurisdiction of any New York state or federal
court sitting in New York County, in any action or proceeding arising out of or
relating to this Guaranty, and each Guarantor hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such New York state or federal court. Each Guarantor hereby waives to the
fullest extent it may effectively do so, the defense of an inconvenient forum to
the maintenance of any such action or proceeding. Each Guarantor hereby appoints
the process agent identified below (the “Process Agent”) as its agent to receive
on behalf of such party and its respective property service of copies of the
summons and complaint and any other process which may be served in any action or
proceeding. Such service may be made by mailing or delivering a copy of such
process to the Guarantor in care of the Process Agent at the Process Agent’s
address, and each Guarantor hereby authorizes and directs the Process Agent to
receive such service on its behalf. Each Guarantor agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions (or any political subdivision thereof) by suit on the
judgment or in any other manner provided at law. Each Guarantor further agrees
that it shall, for so long as any commitment or any obligation of any Loan Party
to the Administrative Agent or any Lender remains outstanding, continue to
retain Process Agent for the purposes set forth in this Section 14. The Process
Agent is the Borrower, with an office on the date hereof as set forth in the
Schedules to the Credit Agreement. The Process Agent hereby accepts the
appointment of Process Agent by the Guarantors and agrees to act as Process
Agent on behalf of the Guarantors;

 

14



--------------------------------------------------------------------------------

32.2.2 Waives any objection to jurisdiction and venue of any action instituted
against it as provided herein and agrees not to assert any defense based on lack
of jurisdiction or venue; and

32.2.3 WAIVES TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM OF
ANY KIND ARISING OUT OF OR RELATED TO THIS GUARANTY, THE CREDIT AGREEMENT, OR
ANY OTHER LOAN DOCUMENT TO THE FULLEST EXTENT PERMITTED BY LAW.

33. Severability; Modification to Conform to Law.

33.1 It is the intention of the parties that this Guaranty be enforceable to the
fullest extent permissible under applicable Law, but that the unenforceability
(or modification to conform to such Law) of any provision or provisions hereof
shall not render unenforceable, or impair, the remainder hereof. If any
provision in this Guaranty shall be held invalid or unenforceable in whole or in
part in any jurisdiction, this Guaranty shall, as to such jurisdiction, be
deemed amended to modify or delete, as necessary, the offending provision or
provisions and to alter the bounds thereof in order to render it or them valid
and enforceable to the maximum extent permitted by applicable Law, without in
any manner affecting the validity or enforceability of such provision or
provisions in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

33.2 Without limitation of the preceding subsection (a), to the extent that
applicable Law (including applicable Laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of a
Guarantor’s obligations hereunder invalid, voidable, or unenforceable on account
of the amount of such Guarantor’s aggregate liability under this Guaranty, then,
notwithstanding any other provision of this Guaranty to the contrary, the
aggregate amount of such Guarantor’s liability shall, without any further action
by the Administrative Agent or any of the Lenders or such Guarantor or any other
Person, be automatically limited and reduced to the highest amount which is
valid and enforceable as determined in such action or proceeding, which (without
limiting the generality of the foregoing) may be an amount which is equal to the
greater of:

33.2.1 the fair consideration actually received by such Guarantor under the
terms and as a result of the Loan Documents, and any Lender-Provided Hedge, any
Lender-Provided Treasury Arrangement and any Lender-Provided Credit Arrangement,
and the value of the benefits described in this Section 15 (b) hereof, including
(and to the extent not inconsistent with applicable federal and state Laws
affecting the enforceability of guaranties) distributions, commitments, and
advances made to or for the benefit of such Guarantor with the proceeds of any
credit extended under the Loan Documents and any Lender-Provided Hedge, any
Lender-Provided Treasury Arrangement and any Lender-Provided Credit Arrangement,
or

33.2.2 the excess of (A) the amount of the fair value of the assets of such
Guarantor as of the date of this Guaranty as determined in accordance with
applicable federal and state Laws governing determinations of the insolvency of
debtors as in effect on the date hereof, over (B) the amount of all liabilities
of such Guarantor as of the date of this Guaranty, also as determined on the
basis of applicable federal and state Laws governing the insolvency of debtors
as in effect on the date hereof.

 

15



--------------------------------------------------------------------------------

33.3 Notwithstanding anything to the contrary in this Section or elsewhere in
this Guaranty, this Guaranty shall be presumptively valid and enforceable to its
full extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
Law) were not a part of this Guaranty, and in any related litigation the burden
of proof shall be on the party asserting the invalidity or unenforceability of
any provision hereof or asserting any limitation on any Guarantor’s obligations
hereunder as to each element of such assertion.

34. Additional Guarantors. At any time after the initial execution and delivery
of this Guaranty to the Administrative Agent and the Lenders, additional Persons
may become parties to this Guaranty and thereby acquire the duties and rights of
being a Guarantor hereunder by executing and delivering to the Administrative
Agent and the Lenders a Guarantor Joinder pursuant to the Credit Agreement. No
notice of the addition of any Guarantor shall be required to be given to any
pre-existing Guarantor and each Guarantor hereby consents thereto.

35. Joint and Several Obligations. The obligations and additional liabilities of
the Guarantors under this Guaranty are joint and several obligations of the
Guarantors, and each Guarantor hereby waives to the full extent permitted by Law
any defense it may otherwise have to the payment and performance of the
Guarantied Obligations that its liability hereunder is limited and not joint and
several. Each Guarantor acknowledges and agrees that the foregoing waivers and
those set forth below serve as a material inducement to the agreement of the
Administrative Agent and the Lenders to make the Loans and other financial
accommodations, and that the Administrative Agent and the Lenders are relying on
each specific waiver and all such waivers in accepting this Guaranty. The
undertakings of each Guarantor hereunder secure the obligations of itself and
the other Guarantors. The Administrative Agent and the Lenders, or any of them,
may, in their sole discretion, elect to enforce this Guaranty against any
Guarantor without any duty or responsibility to pursue the Borrower, any other
Guarantor or any other Person, and such an election by the Administrative Agent
and the Lenders, or any of them, shall not be a defense to any action the
Administrative Agent and the Lenders, or any of them, may elect to take against
any Guarantor. Each of the Lenders and the Administrative Agent hereby reserves
all rights against each Guarantor.

36. Receipt of Credit Agreement, Other Loan Documents, Benefits.

36.1 Each Guarantor hereby acknowledges that it has received a copy of the
Credit Agreement, the other Loan Documents and any Lender-Provided Hedge, any
Lender-Provided Treasury Arrangement and any Lender-Provided Credit Arrangement,
and each Guarantor certifies that the representations and warranties made
therein with respect to such Guarantor are true and correct. Further, each
Guarantor acknowledges and agrees to perform, comply with, and be bound by all
of the provisions of the Credit Agreement and the other Loan Documents.

36.2 Each Guarantor hereby acknowledges, represents, and warrants that it
receives direct and indirect benefits by virtue of its affiliation with Borrower
and the other Guarantors and that it will receive direct and indirect benefits
from the financing arrangements contemplated by

 

16



--------------------------------------------------------------------------------

the Credit Agreement and that such benefits, together with the rights of
contribution and subrogation that may arise in connection herewith are a
reasonably equivalent exchange of value in return for providing this Guaranty.

37. Miscellaneous.

37.1 Amendments, Waivers. No amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by or on behalf of
the Administrative Agent and the Lenders. Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No delay or failure of the Administrative Agent or the Lenders, or any of
them, in exercising any right or remedy under this Guaranty shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right or
remedy preclude any other or further exercise thereof or the exercise of any
other right or remedy. The rights and remedies of the Administrative Agent and
the Lenders under this Guaranty are cumulative and not exclusive of any other
rights or remedies available hereunder, under any other agreement or instrument,
by Law, or otherwise.

37.2 Telecommunications. Each Lender and the Administrative Agent shall be
entitled to rely on the authority of any individual making any telecopy,
electronic or telephonic notice, request, or signature without the necessity of
receipt of any verification thereof.

37.3 Expenses. Each Guarantor unconditionally agrees to pay all costs and
expenses, including attorney’s fees incurred by the Administrative Agent or any
of the Lenders in enforcing this Guaranty against any Guarantor and each
Guarantor shall pay and indemnify each Lender and the Administrative Agent for,
and hold it harmless from and against, any and all obligations, liabilities,
losses, damages, costs, expenses (including disbursements and reasonable legal
fees of counsel to any Lender or the Administrative Agent), penalties,
judgments, suits, actions, claims, and disbursements imposed on, asserted
against, or incurred by any Lender or the Administrative Agent:

37.3.1 relating to the preparation, negotiation, execution, administration, or
enforcement of or collection under this Guaranty or any document, instrument, or
agreement relating to any of the Obligations, including in any bankruptcy,
insolvency, or similar proceeding in any jurisdiction or political subdivision
thereof;

37.3.2 relating to any amendment, modification, waiver, or consent hereunder or
relating to any telecopy or telephonic transmission purporting to be by any
Guarantor or the Borrower; and

37.3.3 in any way relating to or arising out of this Guaranty, or any document,
instrument, or agreement relating to any of the Guarantied Obligations, or any
action taken or omitted to be taken by any Lender or the Administrative Agent
hereunder, and including those arising directly or indirectly from the violation
or asserted violation by any Guarantor or the Borrower or the Administrative
Agent or any Lender of any Law, rule, regulation, judgment, order, or the like
of any jurisdiction or political subdivision thereof (including those relating
to environmental protection, health, labor, importing, exporting, or safety) and
regardless whether asserted by any governmental entity or any other Person.

 

17



--------------------------------------------------------------------------------

37.4 Prior Understandings. This Guaranty and the Credit Agreement constitute the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersede any and all other prior and contemporaneous understandings and
agreements.

37.5 Survival. All representations and warranties of the Guarantors made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Administrative Agent and the Lenders, or any of them, any extension of
credit, or any other event or circumstance whatsoever.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOLLOW]

 

18



--------------------------------------------------------------------------------

[SIGNATURE PAGE - CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

IN WITNESS WHEREOF, the undersigned parties intending to be legally bound, have
executed this Guaranty as of the date first above written.

 

GUARANTORS:

KOPPERS HOLDINGS INC.

KOPPERS DELAWARE, INC.

KOPPERS ASIA LLC

KOPPERS CONCRETE PRODUCTS, INC.

CONCRETE PARTNERS, INC.

By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer KOPPERS WORLD-WIDE
VENTURES CORPORATION By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Vice President KOPPERS VENTURES LLC
By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer and Assistant Secretary



--------------------------------------------------------------------------------

[SIGNATURE PAGE - CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

 

Acknowledged and consented to:

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Name:   Tracy J. DeCock Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - CONTINUING

AGREEMENT OF GUARANTY AND SURETYSHIP]

 

Acknowledged and consented to: KOPPERS INC. By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer



--------------------------------------------------------------------------------

EXHIBIT 1.1(I)

[FORM OF]

INTERCOMPANY SUBORDINATION AGREEMENT

THIS INTERCOMPANY SUBORDINATION AGREEMENT (this “Agreement”) is dated as of
August 15, 2014 and is made by and among KOPPERS INC., a Pennsylvania
corporation (the “Borrower”), EACH OF THE PERSONS LISTED ON THE SIGNATURE PAGES
HERETO AND EACH OF THE OTHER PERSONS WHICH BECOMES A GUARANTOR UNDER THE CREDIT
AGREEMENT (EACH AS DEFINED BELOW) OR IS OTHERWISE REQUIRED TO BE A PARTY
HEREUNDER PURSUANT TO THE CREDIT AGREEMENT (the Borrower, each other Person and
each Guarantor being individually referred to herein as a “Company” and
collectively as the “Companies”), for the benefit of PNC BANK, NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”) for the
Lenders (defined below).

WITNESSETH THAT:

WHEREAS, reference is made to that certain Credit Agreement (as amended,
restated, modified or supplemented, from time to time, the “Credit Agreement”)
dated as of August 15, 2014, by and among the Borrower, the Guarantors (as
defined therein) from time to time party thereto (the “Guarantors”), the Lenders
(as defined therein) from time to time party thereto (the “Lenders”), and the
Administrative Agent; each capitalized term used herein shall, unless otherwise
defined herein, have the meaning specified in the Credit Agreement; and

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make certain loans and other financial accommodations to
the Borrower; and

WHEREAS, the Companies have or, in the future, may have liabilities, obligations
or indebtedness owed to each other (the liabilities, obligations and
indebtedness of each of the Companies to any other Company, now existing or
hereafter incurred (whether created directly or acquired by assignment or
otherwise), and interest and premiums, if any, thereon and other amounts payable
in respect thereof and all other obligations and other amounts payable by any
Company to any other Company are hereinafter collectively referred to as the
“Intercompany Indebtedness”); and

WHEREAS, the obligation of the Administrative Agent and the Lenders to make
loans under the Credit Agreement is subject to the conditions, among others,
that the Companies subordinate the Intercompany Indebtedness to the Obligations
of the Borrower or any other Company to the Administrative Agent or the Lenders
pursuant to the Credit Agreement, the other Loan Documents, any Lender-Provided
Hedge, any Lender-Provided Treasury Arrangement and any Lender-Provided Credit
Arrangement (collectively, the “Senior Debt”) in the manner set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, intending to be legally bound hereby, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

38. Intercompany Indebtedness Subordinated to Senior Debt. The recitals set
forth above are hereby incorporated by reference. All Intercompany Indebtedness
shall be subordinate and subject in right of payment until receipt by the
Administrative Agent and the Lenders of Payment In Full.

39. Payment Over of Proceeds Upon Dissolution, Etc. Upon any distribution of
assets of any Company in the event of (a) any insolvency or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding in connection therewith, relative to any Company or to its
creditors, as such, or to its assets, or (b) any liquidation, dissolution or
other winding up of any Company, whether voluntary or involuntary and whether or
not involving insolvency or bankruptcy, or (c) any assignment for the benefit of
creditors or any marshalling of assets and liabilities of any Company (a Company
distributing assets as set forth herein being referred to in such capacity as a
“Distributing Company”), then and in any such event, the Administrative Agent
shall be entitled to receive, for the benefit of the Administrative Agent and
the Lenders as their respective interests may appear, Payment In Full of all
amounts due or to become due (whether or not an Event of Default has occurred
under the terms of the Loan Documents or the Senior Debt has been declared due
and payable prior to the date on which it would otherwise have become due and
payable) on or in respect of any and all Senior Debt before the holder of any
Intercompany Indebtedness owed by the Distributing Company is entitled to
receive any payment on account of the principal of or interest on such
Intercompany Indebtedness, and to that end, the Administrative Agent shall be
entitled to receive, for application to the payment of the Senior Debt, any
payment or distribution of any kind or character, whether in cash, property or
securities, which may be payable or deliverable in respect of the Intercompany
Indebtedness owed by the Distributing Company in any such case, proceeding,
dissolution, liquidation or other winding up event.

40. No Commencement of Any Proceeding. Each Company agrees that, so long as the
Senior Debt shall remain unpaid, it will not commence, or join with any creditor
other than the Lenders and the Administrative Agent in commencing, any
proceeding referred to in Section 2 against any other Company that owes it any
Intercompany Indebtedness.

41. Prior Payment of Senior Debt Upon Acceleration of Intercompany Indebtedness.
If any portion of the Intercompany Indebtedness owed by any Company becomes or
is declared due and payable before its stated maturity, then and in such event
the Administrative Agent and the Lenders shall be entitled to receive Payment In
Full of all amounts due and to become due on or in respect of the Senior Debt
(whether or not an Event of Default has occurred under the terms of the Loan
Documents or the Senior Debt has been declared due and payable prior to the date
on which it would otherwise have become due and payable) before the holder of
any such Intercompany Indebtedness is entitled to receive any payment thereon.

42. No Payment When Senior Debt in Default. If any Event of Default or Potential
shall have occurred and be continuing, or such an Event of Default or Potential
Default would result from or exist after giving effect to a payment with respect
to any portion of the

 

23



--------------------------------------------------------------------------------

Intercompany Indebtedness, unless the Required Lenders shall have consented to
or waived the same, so long as any of the Senior Debt shall remain outstanding,
no payment shall be made by any Company owing such Intercompany Indebtedness on
account of principal or interest on any portion of the Intercompany
Indebtedness.

43. Payment Permitted if No Default. Nothing contained in this Agreement shall
prevent any of the Companies, at any time except during the pendency of any of
the conditions described in Sections 2, 4 and 5, from making regularly scheduled
payments of principal of or interest on any portion of the Intercompany
Indebtedness, or the retention thereof by any of the Companies of any money
deposited with it for the payment of or on account of the principal of or
interest on the Intercompany Indebtedness.

44. Receipt of Prohibited Payments. If, notwithstanding the foregoing provisions
of Sections 2, 4, 5 and 6, a Company that is owed Intercompany Indebtedness by a
Distributing Company shall have received any payment or distribution of assets
from the Distributing Company of any kind or character, whether in cash,
property or securities, then and in such event such payment or distribution
shall be held in trust for the benefit of the Administrative Agent and the
Lenders as their respective interests may appear, shall be segregated from other
funds and property held by such Company, and shall be forthwith paid over to the
Administrative Agent in the same form as so received (with any necessary
endorsement) to be applied (in the case of cash) to or held as collateral (in
the case of noncash property or securities) for the payment or prepayment of the
Senior Debt in accordance with the terms of the Credit Agreement.

45. Rights of Subrogation. Each Company agrees that no payment or distribution
to the Administrative Agent or the Lenders pursuant to the provisions of this
Agreement shall entitle it to exercise any rights of subrogation in respect
thereof until the Senior Debt shall have been indefeasibly Paid In Full.

46. Agreement Solely to Define Relative Rights. The purpose of this Agreement is
solely to define the relative rights of the Companies, on the one hand, and the
Administrative Agent and the Lenders, on the other hand. Nothing contained in
this Agreement is intended to or shall impair, as between any of the Companies
and their creditors other than the Administrative Agent and the Lenders, the
obligation of the Companies to each other to pay the principal of and interest
on the Intercompany Indebtedness as and when the same shall become due and
payable in accordance with its terms, or is intended to or shall affect the
relative rights among the Companies and their creditors other than the
Administrative Agent and the Lenders, nor shall anything herein prevent any of
the Companies from exercising all remedies otherwise permitted by applicable Law
upon default under any agreement pursuant to which the Intercompany Indebtedness
is created, subject to the rights, if any, under this Agreement of the
Administrative Agent and the Lenders to receive cash, property or securities
otherwise payable or deliverable with respect to the Intercompany Indebtedness.

 

24



--------------------------------------------------------------------------------

47. Instruments Evidencing Intercompany Indebtedness. Each Company shall cause
each instrument which now or hereafter evidences all or a portion of the
Intercompany Indebtedness to be conspicuously marked as follows:

“This instrument is subject to the terms of that certain Intercompany
Subordination Agreement dated as of August 15, 2014, in favor of PNC BANK,
NATIONAL ASSOCIATION, as Administrative Agent for the Lenders referred to
therein, which Intercompany Subordination Agreement is incorporated herein by
reference. Notwithstanding any contrary statement contained in the within
instrument, no payment on account of the principal thereof or interest thereon
shall become due or payable except in accordance with the express terms of the
Intercompany Subordination Agreement.”

Each Company will further mark its internal records in such a manner as shall be
effective to give proper notice to the effect of this Agreement.

48. No Implied Waivers of Subordination. No right of the Administrative Agent or
any Lender to enforce subordination, as herein provided, shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Company or by any act or failure to act by the Administrative Agent or any
Lender, or by any non-compliance by any Company with the terms, provisions and
covenants of any agreement pursuant to which the Intercompany Indebtedness is
created, regardless of any knowledge thereof with which the Administrative Agent
or any Lender may have or be otherwise charged. Each Company by its acceptance
hereof shall agree that, so long as there is Senior Debt outstanding or
Commitments in effect under the Credit Agreement, such Company shall not agree
to sell, assign, pledge, encumber or otherwise dispose of, or agree to
compromise, the obligations of the other Companies with respect to their
Intercompany Indebtedness, other than by means of payment of such Intercompany
Indebtedness according to its terms, without the prior written consent of the
Administrative Agent.

Without in any way limiting the generality of the foregoing paragraph, the
Administrative Agent or any of the Lenders may, at any time and from time to
time, without the consent of or notice to any of the Companies, except the
Borrower to the extent provided in the Credit Agreement, without incurring
responsibility to any of the Companies and without impairing or releasing the
subordination provided in this Agreement or the obligations hereunder of the
Companies to the Administrative Agent and the Lenders, do any one or more of the
following in accordance with the terms of the Credit Agreement: (i) change the
manner, place or terms of payment, or extend the time of payment, renew or alter
the Senior Debt or otherwise amend or supplement the Senior Debt or the Loan
Documents; (ii) sell, exchange, release or otherwise deal with any property
pledged, mortgaged or otherwise securing the Senior Debt; (iii) release any
person liable in any manner for the payment or collection of the Senior Debt;
and (iv) exercise or refrain from exercising any rights against any of the
Companies and any other person.

49. Additional Subsidiaries. The Companies covenant and agree that they shall
cause Subsidiaries (other than Excluded Subsidiaries) created or acquired after
the date of this Agreement, required to join this Agreement pursuant to
Section 8.2.9 [Subsidiaries, Partnerships and Joint Ventures] or otherwise under
the Credit Agreement, to execute a Guarantor Joinder in substantially the form
of Exhibit 1.1(G)(1) to the Credit Agreement, whereby such Subsidiary joins this
Agreement and subordinates all Indebtedness owed to any such Subsidiary by any
of the Companies or other Subsidiaries hereafter created or acquired to the
Senior Debt.

 

25



--------------------------------------------------------------------------------

50. Continuing Force and Effect. This Agreement shall continue in force for so
long as any portion of the Senior Debt remains unpaid and any Commitments or
Letters of Credit under the Credit Agreement remain outstanding, it being
contemplated that this Agreement be of a continuing nature.

51. Modification, Amendments or Waivers. Any and all agreements amending or
changing any provision of this Agreement or the rights of the Administrative
Agent or the Lenders hereunder, and any and all waivers or consents to Events of
Default or other departures from the due performance of any Company hereunder,
shall be made only by written agreement, waiver or consent signed by the
Administrative Agent, acting on behalf of all the Lenders, with the written
consent of the Required Lenders, any such agreement, waiver or consent made with
such written consent being effective to bind all the Lenders.

52. Expenses. The Companies unconditionally and jointly and severally agree upon
demand to pay to the Administrative Agent and the Lenders the amount of any and
all out-of-pocket costs, expenses and disbursements, including fees and expenses
of counsel (including the allocated costs of staff counsel) for which
reimbursement is customarily obtained, which the Administrative Agent or any of
the Lenders may incur in connection with (a) the exercise or enforcement of any
of the rights of the Administrative Agent or the Lenders hereunder, or (b) the
failure by any of the Companies to perform or observe any of the provisions
hereof.

53. Severability. The provisions of this Agreement are intended to be severable.
If any provision of this Agreement shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

54. Governing Law. This Agreement shall be a contract under the internal laws of
the State of New York and for all purposes shall be construed in accordance with
the internal laws of the State of New York, without giving effect to its
principles of conflict of laws.

55. Successors and Assigns. This Agreement shall inure to the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, as permitted in the Credit Agreement, and the obligations of each
Company shall be binding upon their respective successors and permitted assigns,
provided, that no Company may assign or transfer its rights or obligations
hereunder or any interest herein and any such purported assignment or transfer
shall be null and void. The duties and obligations of the Companies may not be
delegated or transferred by the Companies without the prior written consent of
the Required Lenders and any such delegation or transfer without such consent
shall be null and void. Except to the extent otherwise required by the context
of this Agreement, the word “Lenders” when used herein shall include, without
limitation, any holder of a Note or an assignment of rights therein originally
issued to a Lender under the Credit Agreement, and each such holder of a Note or
assignment shall have the benefits of this Agreement to the same extent as if
such holder had originally been a Lender under the Credit Agreement.

56. Joint and Several Obligations. Each of the obligations of each and every
Company under this Agreement is joint and several. The Administrative Agent and
the Lenders,

 

26



--------------------------------------------------------------------------------

or any of them, may, in their sole discretion, elect to enforce this Agreement
against any Company without any duty or responsibility to pursue any other
Company and such an election by the Administrative Agent and the Lenders, or any
of them, shall not be a defense to any action the Administrative Agent and the
Lenders, or any of them, may elect to take against any Company. Each of the
Lenders and Administrative Agent hereby reserves all right against each Company.

57. Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which,
when executed and delivered, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. Each Company
acknowledges and agrees that a telecopy or electronic transmission to the
Administrative Agent or any Lender of the signature page hereof purporting to be
signed on behalf of any Company shall constitute effective and binding execution
and delivery hereof by such Company.

58. Attorneys-in-Fact. Each of the Companies hereby authorizes and empowers the
Administrative Agent, at the election of the Administrative Agent and in the
name of either the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders as their respective interests may appear, or in the name
of each such Company as is owed Intercompany Indebtedness, to execute and file
proofs and documents and take any other action the Administrative Agent may deem
advisable to completely protect the Administrative Agent’s and the Lenders’
interests in the Intercompany Indebtedness and the right of the Administrative
Agent and the Lenders of enforcement thereof, and to that end each of the
Companies hereby irrevocably makes, constitutes and appoints the Administrative
Agent, its officers, employees and agents, or any of them, with full power of
substitution, as the true and lawful attorney-in-fact and agent of such Company,
and with full power for such Company, and in the name, place and stead of such
Company for the purpose of carrying out the provisions of this Agreement, and
taking any action and executing, delivering, filing and recording any
instruments which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which power of attorney, being given for
security, is coupled with an interest and is irrevocable. Each Company hereby
ratifies and confirms, and agrees to ratify and confirm, all action taken by the
Administrative Agent, its officers, employees or agents pursuant to the
foregoing power of attorney.

59. Application of Payments. In the event any payments are received by the
Administrative Agent under the terms of this Agreement for application to the
Senior Debt at any time when the Senior Debt has not been declared due and
payable and prior to the date on which it would otherwise become due and
payable, such payment shall constitute a voluntary prepayment of the Senior Debt
for all purposes under the Credit Agreement.

60. Remedies. In the event of a breach by any of the Companies in the
performance of any of the terms of this Agreement, the Administrative Agent, on
behalf of the Lenders, may demand specific performance of this Agreement and
seek injunctive relief and may exercise any other remedy available at law or in
equity, it being recognized that the remedies of the Administrative Agent on
behalf of the Lenders at law may not fully compensate the Administrative Agent
on behalf of the Lenders for the damages they may suffer in the event of a
breach hereof.

 

27



--------------------------------------------------------------------------------

61. Consent to Jurisdiction; Waiver of Jury Trial. Each Company hereby
irrevocably submits to the nonexclusive jurisdiction of any New York state or
federal court sitting in New York County, in any action or proceeding arising
out of or relating to this Agreement, and each Company hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in such New York state or federal court. Each Company hereby waives
to the fullest extent it may effectively do so, the defense of an inconvenient
forum to the maintenance of any such action or proceeding. Each Company hereby
appoints the process agent identified below (the “Process Agent”) as its agent
to receive on behalf of such party and its respective property service of copies
of the summons and complaint and any other process which may be served in any
action or proceeding. Such service may be made by mailing or delivering a copy
of such process to the Company in care of the Process Agent at the Process
Agent’s address, and each Company hereby authorizes and directs the Process
Agent to receive such service on its behalf. Each Company agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions (or any political subdivision thereof) by suit
on the judgment or in any other manner provided at law. Each Company further
agrees that it shall, for so long as any commitment or any obligation of any
Loan Party to the Administrative Agent or any Lender remains outstanding,
continue to retain Process Agent for the purposes set forth in this Section 24.
The Process Agent is the Borrower, with an office on the date hereof as set
forth in the Schedules to the Credit Agreement. The Process Agent hereby accepts
the appointment of Process Agent by the Companies and agrees to act as Process
Agent on behalf of the Companies.

62. EXCEPT AS PROHIBITED BY LAW, EACH COMPANY HEREBY WAIVES TRIAL BY A JURY IN
ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE COLLATERAL TO THE FULLEST EXTENT
PERMITTED BY LAW.

63. Notices. All notices, statements, requests and demands and other
communications given to or made upon the Companies, the Administrative Agent or
the Lenders in accordance with the provisions of this Agreement shall be given
or made as provided in Section 11.5 [Notices; Effectiveness; Electronic
Communication] of the Credit Agreement.

64. Rules of Construction. The rules of construction set forth in Section 1.2
[Construction] of the Credit Agreement shall apply to this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOLLOW]

 

28



--------------------------------------------------------------------------------

[SIGNATURE PAGE - INTERCOMPANY SUBORDINATION AGREEMENT]

WITNESS the due execution hereof as of the day and year first above written.

 

COMPANIES: KOPPERS INC. By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer

KOPPERS HOLDINGS INC.

KOPPERS DELAWARE, INC.

KOPPERS ASIA LLC

KOPPERS CONCRETE PRODUCTS, INC.

CONCRETE PARTNERS, INC.

By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer KOPPERS WORLD-WIDE
VENTURES CORPORATION By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Vice President KOPPERS VENTURES LLC
By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer and Assistant Secretary



--------------------------------------------------------------------------------

[SIGNATURE PAGE - INTERCOMPANY SUBORDINATION AGREEMENT]

 

ADMINISTRATIVE AGENT:

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Name:   Tracy J. DeCock Title:   Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(1)

[FORM OF]

REVOLVING CREDIT NOTE

 

US$            Pittsburgh, Pennsylvania                        , 2014

FOR VALUE RECEIVED, the undersigned, KOPPERS INC., a Pennsylvania corporation
(herein called the “Borrower”), hereby unconditionally promises to pay to the
order of                      (the “Lender”), the lesser of (i) the principal
sum of                      U.S. Dollars (US$        ), or (ii) the aggregate
unpaid principal balance of all Revolving Credit Loans made by the Lender to the
Borrower pursuant to Section 2.1.1 [Revolving Credit Loans; Optional Currency
Loans] of the Credit Agreement, dated as of August 15, 2014, among the Borrower,
the Guarantors now or hereafter party thereto, the Lenders now or hereafter
party thereto and PNC Bank, National Association, as administrative agent,
(hereinafter referred to in such capacity as the “Administrative Agent”) (as
amended, restated, modified, or supplemented from time to time, the “Credit
Agreement”), together with all outstanding interest thereon on the Expiration
Date.

The Borrower shall pay interest on the unpaid principal balance hereof from time
to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrower pursuant to, or as otherwise provided in, the Credit
Agreement. Subject to the provisions of the Credit Agreement, interest on this
Revolving Credit Note will be payable pursuant to Section 5.5 [Interest Payment
Dates] of, or as otherwise provided in, the Credit Agreement. If any payment or
action to be made or taken hereunder shall be stated to be or become due on a
day which is not a Business Day, such payment or action shall be made or taken
on the next following Business Day, unless otherwise provided in the Credit
Agreement, and such extension of time shall be included in computing interest or
fees, if any, in connection with such payment or action. Upon the occurrence and
during the continuation of an Event of Default and at the Administrative Agent’s
discretion or upon written demand by the Required Lenders, the Borrower shall
pay interest on the entire principal amount of the then outstanding Revolving
Credit Loans evidenced by this Revolving Credit Note and all other obligations
due and payable to the Lender pursuant to the Credit Agreement and the other
Loan Documents at a rate per annum as set forth in Section 4.3 [Interest After
Default] of the Credit Agreement. Such interest rate will accrue before and
after any judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature, at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219, unless otherwise directed in writing by
the Administrative Agent, in lawful money of the United States of America in
immediately available funds.

This Revolving Credit Note is one of the Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and the other Loan Documents, including
the representations, warranties, covenants, conditions, security interests and
Liens contained or granted therein. The



--------------------------------------------------------------------------------

Credit Agreement among other things contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments, in certain circumstances, on account of principal hereof prior to
maturity upon the terms and conditions therein specified. The Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Revolving Credit Note and the Credit Agreement.

This Revolving Credit Note shall bind the Borrower and its successors and
assigns, and the benefits hereof shall inure to the benefit of the Lender and
its successors and assigns. All references herein to the “Borrower”, the
“Administrative Agent” and the “Lender” shall be deemed to apply to the
Borrower, the Administrative Agent and the Lender, respectively, and their
respective successors and assigns as permitted under the Credit Agreement.

This Revolving Credit Note and any other documents delivered in connection
herewith and the rights and obligations of the parties hereto and thereto shall
for all purposes be governed, by and construed and enforced in accordance with,
the internal laws of the State of New York without giving effect to its
conflicts of law principles.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Revolving Credit
Note.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]

 

32



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO REVOLVING CREDIT NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Revolving Credit Note by its duly authorized officer.

 

BORROWER: KOPPERS INC. By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(2)

[FORM OF]

SWING LOAN NOTE

 

US$25,000,000    Pittsburgh, Pennsylvania                        , 2014

FOR VALUE RECEIVED, the undersigned, KOPPERS INC., a Pennsylvania corporation
(herein called the “Borrower”), hereby unconditionally promises to pay to the
order of PNC BANK, NATIONAL ASSOCIATION (the “Lender”), the lesser of (i) the
principal sum of Twenty-Five Million U.S. Dollars (US$25,000,000), or (ii) the
aggregate unpaid principal balance of all Swing Loans made by the Lender to the
Borrower pursuant to the Credit Agreement, dated as of August 15, 2014, among
the Borrower, the Guarantors now or hereafter party thereto, the Lenders now or
hereafter party thereto, and the Lender, as administrative agent (hereinafter
referred to in such capacity as the “Administrative Agent”) (as amended,
restated, modified, or supplemented from time to time, the “Credit Agreement”),
payable with respect to each Swing Loan evidenced hereby on the earlier of
(i) demand by the Lender or (ii) the Expiration Date.

The Borrower shall pay interest on the unpaid principal balance of each Swing
Loan from time to time outstanding from the date hereof at the rate per annum
and on the date(s) provided in the Credit Agreement. Subject to the provisions
of the Credit Agreement, interest on this Swing Loan Note will be payable
pursuant to Section 5.5 [Interest Payment Dates] of, or as otherwise provided
in, the Credit Agreement. If any payment or action to be made or taken hereunder
shall be stated to be or become due on a day which is not a Business Day, such
payment or action shall be made or taken on the next following Business Day,
unless otherwise provided in the Credit Agreement, and such extension of time
shall be included in computing interest or fees, if any, in connection with such
payment or action. Upon the occurrence and during the continuation of an Event
of Default and at the Administrative Agent’s discretion or upon written demand
by the Required Lenders, the Borrower shall pay interest on the entire principal
amount of the then outstanding Swing Loans evidenced by this Swing Loan Note at
a rate per annum as set forth in Section 4.3 [Interest After Default] of the
Credit Agreement. Such interest rate will accrue before and after any judgment
has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature, at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219, unless otherwise directed in writing by
the Administrative Agent, in lawful money of the United States of America in
immediately available funds.

This Swing Loan Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement and the other Loan Documents, including the
representations, warranties, covenants, conditions, security interests and Liens
contained or granted therein. The Credit Agreement among other things contains
provisions for acceleration of the maturity hereof upon



--------------------------------------------------------------------------------

the happening of certain stated events and also for prepayments, in certain
circumstances, on account of principal hereof prior to maturity upon the terms
and conditions therein specified. The Borrower waives presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Swing Loan
Note and the Credit Agreement.

THE BORROWER ACKNOWLEDGES AND AGREES THAT THE LENDER MAY AT ANY TIME AND IN ITS
SOLE DISCRETION DEMAND PAYMENT OF ALL AMOUNTS OUTSTANDING UNDER THIS SWING LOAN
NOTE WITHOUT PRIOR NOTICE TO THE BORROWER.

This Swing Loan Note shall bind the Borrower and its successors and assigns, and
the benefits hereof shall inure to the benefit of the Lender and its successors
and assigns. All references herein to the “Borrower”, the “Administrative Agent”
and the “Lender” shall be deemed to apply to the Borrower, the Administrative
Agent and the Lender, respectively, and their respective successors and assigns
as permitted under the Credit Agreement.

This Swing Loan Note and any other documents delivered in connection herewith
and the rights and obligations of the parties hereto and thereto shall for all
purposes be governed, by and construed and enforced in accordance with, the
internal laws of the State of New York without giving effect to its conflicts of
law principles.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Swing Loan Note.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]

 

35



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SWING LOAN NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Swing Loan Note by its duly authorized officer.

 

BORROWER: KOPPERS INC. By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(3)

[FORM OF]

TERM NOTE

 

US$            Pittsburgh, Pennsylvania                        , 2014

FOR VALUE RECEIVED, the undersigned, KOPPERS INC., a Pennsylvania corporation
(herein called the “Borrower”), hereby unconditionally promises to pay to the
order of                      (the “Lender”), the lesser of (i) the principal
sum of                      U.S. Dollars (US$        ), or (ii) the aggregate
unpaid principal balance of all the Term Loan made by the Lender to the Borrower
pursuant to Section 3.1 [Term Loan Commitments] of the Credit Agreement, dated
as of August 15, 2014, among the Borrower, the Guarantors now or hereafter party
thereto, the Lenders now or hereafter party thereto and PNC Bank, National
Association, as administrative agent, (hereinafter referred to in such capacity
as the “Administrative Agent”) (as amended, restated, modified, or supplemented
from time to time, the “Credit Agreement”), payable as set forth in the Credit
Agreement, together with all outstanding interest thereon on the Expiration
Date.

The Borrower shall pay interest on the unpaid principal balance hereof from time
to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrower pursuant to, or as otherwise provided in, the Credit
Agreement. Subject to the provisions of the Credit Agreement, interest on this
Term Note will be payable pursuant to Section 5.5 [Interest Payment Dates] of,
or as otherwise provided in, the Credit Agreement. If any payment or action to
be made or taken hereunder shall be stated to be or become due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, unless otherwise provided in the Credit Agreement, and
such extension of time shall be included in computing interest or fees, if any,
in connection with such payment or action. Upon the occurrence and during the
continuation of an Event of Default and at the Administrative Agent’s discretion
or upon written demand by the Required Lenders, the Borrower shall pay interest
on the unpaid principal balance hereof at a rate per annum as set forth in
Section 4.3 [Interest After Default] of the Credit Agreement. Such interest rate
will accrue before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature, at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219, unless otherwise directed in writing by
the Administrative Agent, in lawful money of the United States of America in
immediately available funds.

This Term Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement and the other Loan Documents, including the
representations, warranties, covenants, conditions, security interests and Liens
contained or granted therein. The Credit Agreement among other things contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments, in certain circumstances, on



--------------------------------------------------------------------------------

account of principal hereof prior to maturity upon the terms and conditions
therein specified. The Borrower waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Term Note and the Credit Agreement.

This Term Note shall bind the Borrower and its successors and assigns, and the
benefits hereof shall inure to the benefit of the Lender and its successors and
assigns. All references herein to the “Borrower”, the “Administrative Agent” and
the “Lender” shall be deemed to apply to the Borrower, the Administrative Agent
and the Lender, respectively, and their respective successors and assigns as
permitted under the Credit Agreement.

This Term Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed, by and construed and enforced in accordance with, the internal laws
of the State of New York without giving effect to its conflicts of law
principles.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Term Note.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]

 

38



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO TERM NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Term Note by its duly authorized officer.

 

BORROWER: KOPPERS INC. By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer



--------------------------------------------------------------------------------

EXHIBIT 1.1(P)(1)

[FORM OF]

PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

THIS PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT (the “Agreement”), dated
as of August 15, 2014 is entered into by and among EACH OF THE PERSONS LISTED ON
THE SIGNATURE PAGES HERETO AND EACH OF THE OTHER PERSONS WHICH BECOMES A PLEDGOR
HEREUNDER FROM TIME TO TIME (each, a “Pledgor” and collectively, the “Pledgors”)
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Collateral Agent (as defined
below) for the benefit of the Secured Parties (as defined below).

WITNESSETH THAT:

WHEREAS, reference is made to that certain Credit Agreement, dated as of
August 15, 2014 (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”), among Koppers Inc., a Pennsylvania corporation
(the “Borrower”), the Guarantors (as defined therein) from time to time party
thereto (the “Guarantors”), the Lenders (as defined therein) from time to time
party thereto (the “Lenders”), and PNC Bank, National Association, as
Administrative Agent (as defined therein) and, following the 2009 Senior Note
Redemption (as defined below), also in its capacity as the Collateral Agent; in
each such capacity, for itself and the other Lenders (in such capacities, the
“Agent”); and

WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have agreed
to make certain loans and other financial accommodations to the Borrower; and

WHEREAS, pursuant to the Credit Agreement, the Collateral Agent, not in its
individual capacity but solely as the collateral trustee for the benefit of the
Secured Parties, has entered into that certain Collateral Trust Agreement, dated
as of even date herewith (as amended, restated, modified or supplemented from
time to time, the “Collateral Trust Agreement”), with the Borrower, the
Guarantors (as defined therein) from time to time party thereto, the Agent and
the Trustee (as defined therein) by which they agreed to share in certain
collateral (the “Shared Collateral”), on the basis set forth more fully therein,
in order to secure the Secured Obligations (as defined below); and

WHEREAS, the Patents, Trademarks and Copyrights (as defined below) secured by
this Agreement are intended to and are to be part of the Shared Collateral; and

WHEREAS, this Agreement is intended to and is to be a Collateral Document (as
defined in the Collateral Trust Agreement); and

WHEREAS, the obligation of the Agent and the Lenders to make loans under the
Credit Agreement is subject to the conditions, among others, that the Pledgors
secure the Credit Agreement Obligations (as defined below) to the Agent and the
Lenders under the Credit



--------------------------------------------------------------------------------

Agreement, the other Loan Documents (as defined therein) and otherwise by
pledging to the Collateral Agent, in accordance herewith, the Patents,
Trademarks and Copyrights as more fully described herein in the manner set forth
herein;

NOW, THEREFORE, intending to be legally bound hereby, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

65. Except as otherwise expressly provided herein, (i) capitalized terms used in
this Agreement shall have the respective meanings assigned to them in the Credit
Agreement and (ii) the rules of construction set forth in Section 1.2
[Construction] of the Credit Agreement shall apply to this Agreement. Where
applicable and except as otherwise expressly provided herein, terms used herein
(whether or not capitalized) shall have the respective meanings assigned to them
in the Uniform Commercial Code as enacted in the State of New York, as amended
from time to time (the “Code”).

65.1 “Patents, Trademarks and Copyrights” shall mean and include all of each
Pledgor’s present and future right, title and interest in and to the following:
all trade names, patent applications, patents, trademark applications,
trademarks and copyrights, whether now owned or hereafter acquired by any
Pledgor, including, without limitation, those listed on Schedule A hereto,
including all proceeds thereof (such as, by way of example, license royalties
and proceeds of infringement suits), the right to sue for past, present and
future infringements, all rights corresponding thereto throughout the world and
all reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, and the goodwill of the business to which any of
the patents, trademarks and copyrights relate.

65.2 “Collateral Agent” shall mean (i) prior to the 2009 Senior Note Redemption,
Wells Fargo Bank, National Association, not in its individual capacity but
solely as the collateral agent for the benefit of the Secured Parties pursuant
to the Collateral Trust Agreement and (ii) after the 2009 Senior Note
Redemption, PNC Bank, National Association, not in its individual capacity but
solely as the Administrative Agent for the benefit of itself and the Lenders.

65.3 “Credit Agreement Obligations” shall mean and include the following:
(i) any and all obligations, liabilities, and indebtedness from time to time of
the Borrower, any Guarantor or any other Subsidiary of the Borrower to the
Agent, any of the Lenders or any Affiliate of the Agent or any Lender under or
in connection with the Credit Agreement or any other Loan Document, whether for
principal, interest, fees, indemnities, expenses, or otherwise, and all
refinancings or refundings thereof, whether such obligations, liabilities, or
indebtedness are direct or indirect, secured or unsecured, joint or several,
absolute or contingent, due or to become due, whether for payment or
performance, now existing or hereafter arising (and including obligations,
liabilities, and indebtedness arising or accruing after the commencement of any
bankruptcy, insolvency, reorganization, or similar proceeding with respect to
the Borrower, any Guarantor or any other Subsidiary of the Borrower or which
would have arisen or accrued but for the commencement of such proceeding, even
if the claim for such obligation, liability, or indebtedness is not enforceable
or allowable in such proceeding, and including all Obligations, liabilities, and
indebtedness arising from any extensions of credit under or in connection with
the Loan Documents from time to time, regardless whether any such extensions

 

41



--------------------------------------------------------------------------------

of credit are in excess of the amount committed under or contemplated by the
Loan Documents or are made in circumstances in which any condition to an
extension of credit is not satisfied); (ii) all Reimbursement Obligations of
each Loan Party and any other Subsidiary of the Borrower with respect to any one
or more Letters of Credit issued by any Issuing Lender; (iii) all indebtedness,
loans, obligations, expenses and liabilities of each Loan Party, any Excluded
Subsidiary or any other Subsidiary of the Borrower to the Agent or any of the
Lenders, or any of their respective Affiliates, arising out of any
Lender-Provided Hedge, any Lender-Provided Treasury Arrangement or any
Lender-Provided Credit Arrangement provided by the Agent, any of the Lenders or
such Affiliates pursuant to the Credit Agreement; (iv) any sums advanced by or
owing to the Agent or any of the Lenders for any reason relating to the Credit
Agreement, any other Loan Document, or any collateral relating thereto,
including for indemnification, for maintenance, preservation, protection or
enforcement of, or realization upon, the Collateral or other collateral security
or any one or more guaranties, and for enforcement, collection, or preservation
of the rights of the Agent and the Lenders, and regardless whether before or
after default or the entry of any judgment; (v) any obligation or liability of
any Loan Party or any other Subsidiary of the Borrower arising out of overdrafts
on deposits or other accounts or out of electronic funds (whether by wire
transfer or through automated clearing houses or otherwise) or out of the return
unpaid of, or other failure of the Agent or any Lender to receive final payment
for, any check, item, instrument, payment order or other deposit or credit to a
deposit or other account, or out of the Agent’s or any Lender’s non-receipt of
or inability to collect funds or otherwise not being made whole in connection
with depository or other similar arrangements, and (vi) any amendments,
extensions, renewals and increases of or to any of the foregoing;
notwithstanding the foregoing provisions in this definition, “Credit Agreement
Obligations” shall not include Excluded Swap Obligations.

65.4 “Event of Default” shall mean (i) prior to the 2009 Senior Note Redemption,
a Triggering Event (as defined in the Collateral Trust Agreement), and
(ii) after the 2009 Senior Note Redemption, an Event of Default (as defined in
the Credit Agreement).

65.5 “Indenture Secured Obligations” shall mean the Indenture Secured
Obligations as such term is defined in the Collateral Trust Agreement.

65.6 “Secured Obligations” shall mean (i) prior to the 2009 Senior Note
Redemption, the Indenture Secured Obligations and the Credit Agreement
Obligations, and (ii) after the 2009 Senior Note Redemption, the Credit
Agreement Obligations.

65.7 “Secured Parties” shall mean (i) prior to the 2009 Senior Note Redemption,
the Collateral Agent, the Agent, the Trustee and the Creditors (as defined in
the Collateral Trust Agreement), and (ii) after the 2009 Senior Note Redemption,
the Agent, the Lenders and any provider of any Lender-Provided Hedge, any
Lender-Provided Treasury Arrangement or any Lender-Provided Credit Arrangement.

65.8 “Secured Party Document” and “Secured Party Documents” shall mean (i) prior
to the 2009 Senior Note Redemption, one or more of the Credit Agreement, the
Collateral Trust Agreement, the other Loan Documents, the Indenture (as defined
in the Collateral Trust Agreement) and the Notes (as defined in the Collateral
Trust Agreement), and (ii) after the 2009 Senior Note Redemption, one or more of
the Credit Agreement and the other Loan Documents.

 

42



--------------------------------------------------------------------------------

65.9 “2009 Senior Note Redemption” shall mean the 2009 Senior Note Redemption as
such term is defined in the Collateral Trust Agreement.

66. To secure the full payment and performance of all Secured Obligations, each
Pledgor hereby grants and conveys a security interest to the Collateral Agent,
for the benefit of the Secured Parties and their respective affiliates, in the
entire right, title and interest of such Pledgor in and to all of its Patents,
Trademarks and Copyrights. Notwithstanding the foregoing and only with respect
to contracts and licenses which exist on the Closing Date, if the foregoing
grant of a security interest in favor of the Collateral Agent would cause such
contracts and licenses to be void pursuant to the terms of such contracts and
licenses (subject to any limitations in Article 9 of the Code with respect to
the effect of such restrictions on the collateral assignment of such contracts
and licenses), then the grant of a security interest in such contracts and
licenses shall be postponed to the extent of such restrictions on collateral
assignment until such time as the grant of the security interest would not cause
such contracts and licenses to be void.

67. Each Pledgor jointly and severally represents and warrants, and covenants
that:

67.1 the Patents, Trademarks and Copyrights are subsisting and have not been
adjudged invalid or unenforceable, in whole or in part;

67.2 to the best of such Pledgor’s knowledge, each of the Patents, Trademarks
and Copyrights is valid and enforceable;

67.3 such Pledgor is the sole and exclusive owner of the entire and unencumbered
right, title and interest in and to each of the Patents, Trademarks and
Copyrights, free and clear of any liens, charges and encumbrances, except for
Permitted Liens, including pledges, assignments, licenses, shop rights and
covenants by such Pledgor not to sue third persons;

67.4 such Pledgor has the corporate, limited liability company or partnership
power and authority, as applicable, to enter into this Agreement and perform its
terms;

67.5 no claim has been made to such Pledgor or, to the knowledge of such
Pledgor, any other person that the use of any of the Patents, Trademarks and
Copyrights does or may violate the rights of any third party;

67.6 such Pledgor has used, and will continue to use for the duration of this
Agreement, consistent standards of quality in its manufacture of products sold
under the Patents, Trademarks and Copyrights;

67.7 such Pledgor has used, and will continue to use for the duration of this
Agreement, proper statutory notice in connection with its use of the Patents,
Trademarks and Copyrights, except for those Patents, Trademarks and Copyrights
that are hereafter allowed to lapse in accordance with Section 11 hereof;

67.8 such Pledgor will not change its state of incorporation, formation or
organization, as applicable without providing at least ten (10) calendar days
prior written notice the Collateral Agent;

 

43



--------------------------------------------------------------------------------

67.9 such Pledgor will not change its name without providing at least ten
(10) calendar days prior written notice to the Collateral Agent; and

67.10 such Pledgor shall preserve its existence as a corporation, partnership or
a limited liability company, as applicable, and except as permitted by the
Credit Agreement, shall not (1) in one, or a series of related transactions,
merge into or consolidate with any other entity, the survivor of which is not
such Pledgor, or (2) sell all or substantially all of its assets.

68. Each of the obligations and additional liabilities of each and every Pledgor
under this Agreement are joint and several with the obligations of the other
Pledgors, and each Pledgor hereby waives to the fullest extent permitted by Law
any defense it may otherwise have to the payment and performance of the
Obligations that its liability hereunder is limited and not joint and several.
Each Pledgor acknowledges and agrees that the foregoing waiver serves as a
material inducement to the agreement of the Agent and the Lenders to make the
Loans, and that the Collateral Agent, Agent and the Secured Parties are relying
on such waiver in accepting this Agreement. The undertakings of each Pledgor
hereunder secure the obligations of the Borrower, itself and the other Pledgors.
The Collateral Agent and the Secured Parties, or any of them, may, in their sole
discretion, elect to enforce this Agreement against any Pledgor without any duty
or responsibility to pursue any other Pledgor and such an election by the
Collateral Agent and the Secured Parties, or any of them, shall not be a defense
to any action the Collateral Agent and the Secured Parties, or any of them, may
elect to take against any Pledgor. Each of the Secured Parties and the
Collateral Agent hereby reserves all rights against each Pledgor.

69. Each Pledgor agrees that, until all of the Credit Agreement Obligations
shall have been Paid In Full and all of the other Secured Obligations shall have
been indefeasibly paid in full in cash, it will not enter into any agreement
(for example, a license agreement) which is inconsistent with such Pledgor’s
obligations under this Agreement, without the Collateral Agent’s prior written
consent which shall not be unreasonably withheld, except such Pledgor may
license technology in the ordinary course of business without the Collateral
Agent’s consent to suppliers and customers to facilitate the manufacture and use
of such Pledgor’s products.

70. If, before the Secured Obligations shall have been Paid In Full and the
other Secured Obligations shall have been indefeasibly paid in full in cash, any
Pledgor shall own any new trademarks or any new copyrightable or patentable
inventions, or any patent application or patent for any reissue, division,
continuation, renewal, extension, or continuation in part of any Patent,
Trademark or Copyright or any improvement on any Patent, Trademark or Copyright,
the provisions of this Agreement shall automatically apply thereto and such
Pledgor shall give to the Collateral Agent prompt notice thereof in writing.
Each Pledgor and the Collateral Agent agree to modify this Agreement by amending
Schedule A to include any future patents, patent applications, trademark
applications, trademarks, copyrights or copyright applications and the
provisions of this Agreement shall apply thereto.

71. The Collateral Agent and the Administrative Agent shall have, in addition to
all other rights and remedies given it by this Agreement and those rights and
remedies set forth in the Collateral Trust Agreement, the Credit Agreement and
the other Secured Party Documents to which it is a party, those allowed by
applicable Law and the rights and remedies of a secured party under the Uniform
Commercial Code as enacted in any jurisdiction in which the

 

44



--------------------------------------------------------------------------------

Patents, Trademarks and Copyrights may be located and, without limiting the
generality of the foregoing, if an Event of Default has occurred and is
continuing, the Collateral Agent may immediately, without demand of performance
and without other notice (except as set forth below) or demand whatsoever to any
Pledgor, all of which are hereby expressly waived, and without advertisement,
sell at public or private sale or otherwise realize upon, in a city that the
Collateral Agent shall designate by notice to such Pledgor, in Pittsburgh,
Pennsylvania or elsewhere, the whole or from time to time any part of the
Patents, Trademarks and Copyrights, or any interest which such Pledgor may have
therein and the proceeds therefrom shall, after the Collateral Agent has made
all deductions of expenses, including but not limited to attorneys’ fees and
other expenses incurred in connection with repossession, collection, sale or
disposition of such Patents, Trademarks and Copyrights or in connection with the
enforcement of the Collateral Agent’s rights with respect to such Patents,
Trademarks and Copyrights, including in any insolvency, bankruptcy or
reorganization proceedings, be applied against the Secured Obligations, whether
or not all the same be then due and payable, as follows:

71.1.1 first, in accordance with the Collateral Trust Agreement, and, following
the 2009 Senior Note Redemption, in such order as set forth in Section 9.2.4
[Application of Proceeds] of the Credit Agreement; and

71.1.2 the balance, if any, as required by Law.

Notice of any sale or other disposition of the Patents, Trademarks and
Copyrights shall be given to Pledgors at least ten (10) days before the time of
any intended public or private sale or other disposition of the Patents,
Trademarks and Copyrights is to be made, which each Pledgor hereby agrees shall
be reasonable notice of such sale or other disposition. At any such sale or
other disposition, the Collateral Agent may, to the extent permissible under
applicable Law, purchase the whole or any part of the Patents, Trademarks and
Copyrights sold, free from any right of redemption on the part of any Pledgor,
which right is hereby waived and released.

72. If any Event of Default shall have occurred and be continuing, each Pledgor
hereby authorizes and empowers the Collateral Agent to make, constitute and
appoint any officer or agent of the Collateral Agent, as the Collateral Agent
may select in its exclusive discretion, as such Pledgor’s true and lawful
attorney-in-fact, with the power to endorse such Pledgor’s name on all
applications, documents, papers and instruments necessary for the Collateral
Agent to use the Patents, Trademarks and Copyrights, or to grant or issue, on
commercially reasonable terms, any exclusive or nonexclusive license under the
Patents, Trademarks and Copyrights to any third person, or necessary for the
Collateral Agent to assign, pledge, convey or otherwise transfer title in or
dispose, on commercially reasonable terms, of the Patents, Trademarks and
Copyrights to any third Person. Each Pledgor hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof. This power of
attorney, being coupled with an interest, shall be irrevocable for the life of
this Agreement.

73. At such time as all of the Secured Obligations shall have been Paid In Full
and all of the other Secured Obligations shall have been indefeasibly paid in
full in cash, this Agreement shall terminate and the Collateral Agent shall
execute and deliver to the Pledgors all deeds, assignments and other instruments
as may be necessary or proper to re-vest in the Pledgors full title to the
Patents, Trademarks and Copyrights, subject to any disposition thereof which may
have been made by the Collateral Agent pursuant hereto.

 

45



--------------------------------------------------------------------------------

74. Any and all fees, costs and expenses, of whatever kind or nature, including
reasonable attorneys’ fees and expenses incurred by the Collateral Agent and the
Administrative Agent in connection with the preparation of this Agreement and
all other documents relating hereto and the consummation of this transaction,
the filing or recording of any documents (including all taxes in connection
therewith) in public offices, the payment or discharge of any taxes, counsel
fees, maintenance fees, encumbrances, the protection, maintenance or
preservation of the Patents, Trademarks and Copyrights, or the defense or
prosecution of any actions or proceedings arising out of or related to the
Patents, Trademarks and Copyrights, shall be borne and paid by the Pledgors
within fifteen (15) days of demand by the Collateral Agent, and if not paid
within such time, shall be added to the principal amount of the Secured
Obligations and shall bear interest at the highest rate prescribed in the Credit
Agreement.

75. Each Pledgor shall have the duty, through counsel reasonably acceptable to
the Collateral Agent, to prosecute diligently any patent applications of the
Patents, Trademarks and Copyrights pending as of the date of this Agreement if
commercially reasonable or thereafter until the Credit Agreement Obligations
shall have been Paid In Full and the other Secured Obligations shall have been
indefeasibly paid in full in cash, to make application on unpatented but
patentable inventions (whenever it is commercially reasonable in the reasonable
judgment of such Pledgor to do so) and to preserve and maintain all rights in
patent applications and patents of the Patents, including the payment of all
maintenance fees. Any expenses incurred in connection with such an application
shall be borne by the Pledgors. No Pledgor shall abandon any Patent, Trademark
or Copyright without the consent of the Collateral Agent, which shall not be
unreasonably withheld.

76. Each Pledgor shall have the right to bring suit, action or other proceeding
in its own name and to join (i) until the Collateral Trust Agreement is
terminated in accordance with its terms, the Collateral Agent or (ii) after such
termination, with the consent of the Agent, which shall not be unreasonably
withheld, the Agent; in any such case, if necessary, as a party to such suit so
long as the Collateral Agent or the Agent, as the case may be, is satisfied that
such joinder will not subject it to any risk of liability, to enforce the
Patents, Trademarks and Copyrights and any licenses thereunder. Each Pledgor
shall promptly, upon demand, reimburse and indemnify the Collateral Agent and
the Agent for all damages, costs and expenses, including reasonable legal fees,
incurred by the Collateral Agent and the Agent as a result of such suit or
joinder by such Pledgor.

77. No course of dealing between any Pledgor and the Collateral Agent, nor any
failure to exercise nor any delay in exercising, on the part of the Collateral
Agent, any right, remedy, power or privilege of the Collateral Agent hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
No waiver of a single Event of Default shall be deemed a waiver of a subsequent
Event of Default.

 

46



--------------------------------------------------------------------------------

78. All of the Collateral Agent’s rights and remedies with respect to the
Patents, Trademarks and Copyrights, whether established hereby or by any other
Secured Party Document to which it is a party, or by any other agreements or by
Law, shall be cumulative and not exclusive of any rights or remedies which it
may otherwise have under any other Secured Party Documents to which it is a
party, or by Law, and the Collateral Agent may enforce any one or more remedies
hereunder successively or concurrently at its option.

79. (a) It is the intention of the parties that this Agreement be enforceable to
the fullest extent permissible under applicable Law, but that the
unenforceability (or modification to conform to such Law) of any provision or
provisions hereof shall not render unenforceable, or impair, the remainder
hereof. If any provision in this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, this Agreement shall, as
to such jurisdiction, be deemed amended to modify or delete, as necessary, the
offending provision or provisions and to alter the bounds thereof in order to
render it or them valid and enforceable to the maximum extent permitted by
applicable Law, without in any manner affecting the validity or enforceability
of such provision or provisions in any other jurisdiction or the remaining
provisions hereof in any jurisdiction without invalidating the remaining
provisions hereof.

(b) Without limitation of the preceding Subsection (a), to the extent that
applicable Law (including applicable Laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of
any Pledgor’s obligations hereunder invalid, voidable, or unenforceable on
account of the amount of a Pledgor’s aggregate liability under this Agreement,
then, notwithstanding any other provision of this Agreement to the contrary, the
aggregate amount of such liability shall, without any further action by the
Collateral Agent or any of the Secured Parties or such Pledgor or any other
Person, be automatically limited and reduced to the highest amount which is
valid and enforceable as determined in such action or proceeding, which (without
limiting the generality of the foregoing) may be an amount which is equal to the
greater of:

79.1.1 the fair consideration actually received by such Pledgor under the terms
and as a result of the Secured Party Documents, and any Lender-Provided Hedge,
any Lender-Provided Treasury Arrangement and any Lender-Provided Credit
Arrangement, and the value of the benefits described in Section 25 hereof,
including (and to the extent not inconsistent with applicable federal and state
laws affecting the enforceability of guaranties) distributions, commitments, and
advances made to or for the benefit of such Pledgor with the proceeds of any
credit extended under the Secured Party Documents or any Lender-Provided Hedge,
any Lender-Provided Treasury Arrangement or any Lender-Provided Credit
Arrangement, or

79.1.2 the excess of (1) the amount of the fair value of the assets of such
Pledgor as of the date of this Agreement as determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors as in effect on the date hereof, over (2) the amount of all liabilities
of such Pledgor as of the date of this Agreement, also as determined on the
basis of applicable federal and state laws governing the insolvency of debtors
as in effect on the date hereof.

 

47



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Section or elsewhere in
this Agreement, this Agreement shall be presumptively valid and enforceable to
its full extent in accordance with its terms, as if this Section (and references
elsewhere in this Agreement to enforceability to the fullest extent permitted by
Law) were not a part of this Agreement, and in any related litigation, the
burden of proof shall be on the party asserting the invalidity or
unenforceability of any provision hereof or asserting any limitation on any
Pledgor’s obligations hereunder as to each element of such assertion.

80. This Agreement supersedes all prior understandings and agreements, whether
written or oral, between the parties hereto relating to a grant of a security
interest in the Patents, Trademarks and Copyrights by any Pledgor. This
Agreement is subject to waiver, modification, supplement or amendment only by a
writing signed by the parties, except as provided in Section 6 and Section 26
hereof with respect to additions and supplements to Schedule A hereto.

81. Each Pledgor hereby agrees to be bound by the provisions of Section 5.9
[Taxes] of the Credit Agreement and shall make all payments free and clear of
Taxes as provided therein.

82. The benefits and burdens of this Agreement shall inure to the benefit of and
be binding upon the respective successors and permitted assigns of the parties,
provided, however, that no Pledgor may assign or transfer any of its rights or
obligations hereunder or any interest herein, and any such purported assignment
or transfer shall be null and void. Without limiting the generality of the
foregoing, each of the Pledgors hereby acknowledges and agrees to any assignment
by Wells Fargo Bank, National Association, in its capacity as Collateral Agent,
of all its right, title and interest under, pursuant to, and in connection with
this Agreement to PNC Bank, National Association, in its capacity as Collateral
Agent for itself and the Lenders. The Collateral Agent may resign and a
successor the Collateral Agent may be appointed in the manner provided in the
Collateral Trust Agreement. Upon the acceptance of any appointment as a
collateral agent by a successor collateral agent, that successor collateral
agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring collateral agent, as secured party under
this Agreement and the retiring collateral agent shall thereupon be discharged
from its duties and obligations under this Agreement. After any retiring
collateral agent’s resignation, the provisions of this Agreement shall inure to
its benefit as to any actions taken or omitted to be taken by it under this
Agreement while it was the Collateral Agent.

83. This Agreement shall be governed by, construed, and enforced in accordance
with the internal laws of the State of New York without regard to its conflict
of laws principles, except to the extent the validity or perfection of the
security interests or the remedies hereunder in respect of any Patents,
Trademarks or Copyrights are governed by the law of a jurisdiction other than
the State of New York.

84. Each Pledgor hereby irrevocably submits to the nonexclusive jurisdiction of
any New York state or federal court sitting in New York County, in any action or
proceeding arising out of or relating to this Agreement, and each Pledgor hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York state or federal court. Each Pledgor
hereby waives to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of any such action or proceeding. Each
Pledgor hereby appoints the process agent identified below (the “Process Agent”)
as its agent to

 

48



--------------------------------------------------------------------------------

receive on behalf of such party and its respective property service of copies of
the summons and complaint and any other process which may be served in any
action or proceeding. Such service may be made by mailing or delivering a copy
of such process to any of the Pledgor in care of the Process Agent at the
Process Agent’s address, and each Pledgor hereby authorizes and directs the
Process Agent to receive such service on its behalf. Each Pledgor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions (or any political subdivision thereof) by suit
on the judgment or in any other manner provided at law. Each Pledgor further
agrees that it shall, for so long as any Commitment under the Credit Agreement
or any Secured Obligation of any Loan Party to any Secured Party remains
outstanding, continue to retain Process Agent for the purposes set forth in this
Section 20. The Process Agent is the Borrower, with an office on the date hereof
as set forth in the Schedules to the Credit Agreement. The Process Agent hereby
accepts the appointment of Process Agent by the Pledgors and agrees to act as
Process Agent on behalf of the Pledgors.

85. This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
deemed an original, and all such counterparts shall together constitute one and
the same instrument. Each Pledgor acknowledges and agrees that a telecopy or
electronic transmission to the Collateral Agent or any Secured Party of the
signature page hereof purporting to be signed on behalf of such Pledgor shall
constitute effective and binding execution and delivery hereof by such Pledgor.

86. EACH PLEDGOR HEREBY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE CREDIT AGREEMENT, ANY OTHER SECURED PARTY DOCUMENT OR THE
PATENTS, TRADEMARKS AND COPYRIGHTS TO THE FULLEST EXTENT PERMITTED BY LAW.

87. All notices, requests, demands, directions and other communications
(collectively, “notices”) given to or made upon any party hereto under the
provisions of this Agreement shall be as set forth in Section 9 of the
Collateral Trust Agreement in the case of the Collateral Agent, and in case of
the Pledgors, as set forth in Section 11.5 [Notices; Effectiveness; Electronic
Communication] of the Credit Agreement; provided that such notices to any
Pledgor shall be given to the Borrower on behalf of such Pledgor at the address
referred to in, and in the manner provided in, Section 11.5 [Notices;
Effectiveness; Electronic Communication] of the Credit Agreement.

88. Each Pledgor acknowledges and agrees that, in addition to the other rights
of the Collateral Agent hereunder and under the other Secured Party Documents,
because the Collateral Agent’s remedies at law for failure of such Pledgor to
comply with the provisions hereof relating to the Collateral Agent’s rights
(i) to inspect the books and records related to the Patents, Trademarks and
Copyrights, (ii) to receive the various notifications such Pledgor is required
to deliver hereunder, (iii) to obtain copies of agreements and documents as
provided herein with respect to the Patents, Trademarks and Copyrights, (iv) to
enforce the provisions hereof pursuant to which such Pledgor has appointed the
Collateral Agent its attorney-in-fact, and (v) to enforce the Collateral Agent’s
remedies hereunder, would be inadequate and that any such failure would not be
adequately compensable in damages, such Pledgor agrees that each such provision
hereof may be specifically enforced.

 

49



--------------------------------------------------------------------------------

89. Each Pledgor hereby acknowledges, represents, and warrants that it receives
synergistic benefits by virtue of its affiliation with the Borrower and/or the
other Pledgors and that it will receive direct and indirect benefits from the
financing arrangements contemplated by the Secured Party Documents and that such
benefits, together with the rights of contribution and subrogation that may
arise in connection herewith are a reasonably equivalent exchange of value in
return for providing this Agreement.

90. At any time after the initial execution and delivery of this Agreement to
the Collateral Agent, additional Persons may become parties to this Agreement
and thereby acquire the duties and rights of being a Pledgor hereunder by
executing and delivering to the Agent and the Collateral Agent a Guarantor
Joinder pursuant to the Credit Agreement and, in addition, a new Schedule A
hereto shall be provided to the Collateral Agent with respect to such new
Pledgor. No notice of the addition of any Pledgor shall be required to be given
to any pre-existing Pledgor and each Pledgor hereby consents thereto.

91. The parties agree that in the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of the Collateral Trust
Agreement, the provisions of the Collateral Trust Agreement shall control until
the Collateral Trust Agreement is terminated in accordance with its terms. Until
such termination of the Collateral Trust Agreement, notwithstanding any
provision in this Agreement to the contrary, the parties and signatories hereto
acknowledge and agree that any and all rights, powers, privileges, duties,
responsibilities, liabilities and/or obligations (including the right to grant
or withhold consent and the right to act or refrain from acting), whether
discretionary or mandatory, are and shall be exercised by the Collateral Agent
solely in accordance with the terms and conditions of the Collateral Trust
Agreement, at the direction of the Agent, the Trustee and/or other Person
specified in the Collateral Trust Agreement as having the right to give
direction to the Collateral Agent, and subject further to the rights of the
Collateral Agent to require the Borrower and any Loan Party to provide
(i) officers’ certificate(s), opinion(s) and advice from counsel, accountants,
appraisers and other third parties, (ii) advancement of expenses, and/or
(iii) assurances of indemnity, all as reasonably satisfactory to the Collateral
Agent. The Collateral Agent shall not be responsible for and makes no
representation as to the existence, genuineness, value or protection of any
Patents, Trademarks and Copyrights, for the legality, effectiveness or
sufficiency of any Collateral Document, or for the creation, perfection,
priority, sufficiency or protection of any Liens hereunder. For the avoidance of
doubt, nothing herein shall require the Collateral Agent to file financing
statements or continuation statements, or be responsible for maintaining the
security interests purported to be created as described herein (except for the
safe custody of any Patents, Trademarks and Copyrights in its possession and the
accounting for moneys actually received by it hereunder) and such responsibility
shall be solely that of the Loan Parties. Until such termination of the
Collateral Trust Agreement, for the avoidance of doubt, in addition to any
protections, rights or immunities given to the Collateral Agent hereunder, the
Collateral Agent shall be entitled to the rights, protections and immunities
given to it in its capacity as the Collateral Trustee (as defined therein) under
the Collateral Trust Agreement.

 

50



--------------------------------------------------------------------------------

[SIGNATURES ON FOLLOWING PAGES]

 

51



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PATENT,

TRADEMARK AND COPYRIGHT SECURITY AGREEMENT]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or agents thereunto duly authorized, as of the date
first above written with the intent that it constitutes a sealed instrument.

 

PLEDGORS: KOPPERS INC. By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer

KOPPERS HOLDINGS INC.

KOPPERS DELAWARE, INC.

KOPPERS ASIA LLC

KOPPERS CONCRETE PRODUCTS, INC.

CONCRETE PARTNERS, INC.

By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer KOPPERS WORLD-WIDE
VENTURES CORPORATION By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Vice President KOPPERS VENTURES LLC
By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer and Assistant Secretary



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PATENT,

TRADEMARK AND COPYRIGHT SECURITY AGREEMENT]

 

COLLATERAL AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent
By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE A

TO

PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

LIST OF REGISTERED PATENTS, TRADEMARKS,

TRADE NAMES AND COPYRIGHTS

 

1. Registered Patents:

 

2. Trademarks:

 

3. Trade Names:

 

4, Copyrights:



--------------------------------------------------------------------------------

EXHIBIT 1.1(P)(2)

[FORM OF]

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT, dated as of August 15, 2014 (as amended, restated,
modified or supplemented from time to time, the “Agreement”), is given, made and
entered into by EACH OF THE PERSONS LISTED ON THE SIGNATURE PAGES HERETO AND
EACH OF THE OTHER PERSONS WHICH BECOMES A PLEDGOR HEREUNDER FROM TIME TO TIME
(each, a “Pledgor” and collectively, the “Pledgors”), a Pledgor of the
corporations, limited liability companies, partnerships or other entities as set
forth on Schedule A hereto (each, a “Company” and collectively the “Companies”),
in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Collateral Agent (as
defined below) for the benefit of the Secured Parties (as defined below).

WITNESSETH THAT:

WHEREAS, reference is made to that certain Credit Agreement, dated as of
August 15, 2014 (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”), among Koppers Inc., a Pennsylvania corporation
(the “Borrower”), the Guarantors (as defined therein) from time to time party
thereto (the “Guarantors”), the Lenders (as defined therein) from time to time
party thereto (the “Lenders”), and PNC Bank, National Association, as
Administrative Agent (as defined therein) and, following the 2009 Senior Note
Redemption (as defined below), also in its capacity as the Collateral Agent; in
each such capacity, for itself and the other Lenders (in such capacities, the
“Agent”); and

WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have agreed
to make certain financial accommodations and loans to the Borrower; and

WHEREAS, pursuant to the Credit Agreement, the Collateral Agent, not in its
individual capacity but solely as the collateral trustee for the benefit of the
Secured Parties, has entered into that certain Collateral Trust Agreement, dated
as of even date herewith (as amended, restated, modified or supplemented from
time to time, the “Collateral Trust Agreement”), with the Borrower, the
Guarantors (as defined therein) from time to time party thereto, the Agent and
the Trustee (as defined therein) by which they agreed to share in certain
collateral (the “Shared Collateral”), on the basis set forth more fully therein,
in order to secure the Secured Obligations (as defined below); and

WHEREAS, pursuant to and in consideration of the Credit Agreement and the
Collateral Trust Agreement, certain of the issued and outstanding capital stock,
shares, securities, member interests, partnership interests and other ownership
interests of each of the Companies is to be pledged to the Collateral Agent in
accordance herewith; and

WHEREAS, each Pledgor owns the outstanding capital stock, shares, securities,
member interests, partnership interests and other ownership interests of the
Companies as set forth on Schedule A hereto; and



--------------------------------------------------------------------------------

WHEREAS, the Pledged Collateral (as defined below) secured by this Agreement is
intended to and is to be part of the Shared Collateral; and

WHEREAS, this Agreement is intended to and is to be a Collateral Document (as
defined in the Collateral Trust Agreement); and

WHEREAS, the obligation of the Agent and the Lenders to make loans under the
Credit Agreement is subject to the conditions, among others, that the Pledgors
secure the Credit Agreement Obligations (as defined below) to the Agent and the
Lenders under the Credit Agreement, the other Loan Documents (as defined
therein) and otherwise by pledging to the Collateral Agent, in accordance
herewith, the issued and outstanding capital stock, member interests,
partnership interest, and other ownership interests of each of the Companies as
more fully described herein in the manner set forth herein.

NOW, THEREFORE, intending to be legally bound hereby, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

92. Defined Terms.

92.1 Except as otherwise expressly provided herein, capitalized terms used in
this Agreement shall have the respective meanings assigned to them in the Credit
Agreement. Where applicable and except as otherwise expressly provided herein,
terms used herein (whether or not capitalized) shall have the respective
meanings assigned to them in the Uniform Commercial Code as enacted in the State
of New York, as amended from time to time (the “Code”).

92.2 “Pledged Collateral” shall mean and include all of each Pledgor’s present
and future right, title and interest in and to the following: (i) all investment
property, capital stock, shares, securities, member interests, partnership
interests, warrants, options, put rights, call rights, similar rights, and all
other ownership or participation interests in any entity or business or in the
revenue, income, or profits thereof, (ii) all property of each Pledgor in the
Collateral Agent’s possession or in transit to or from, under the custody or
control of, or on deposit with, the Collateral Agent or any Affiliate thereof,
including deposit and other accounts, (iii) cash and cash equivalents
(collectively referred to herein as “Investments”, including all Investments
listed on Schedule A attached hereto and made a part hereof, and all rights and
privileges pertaining thereto, including, without limitation, all present and
future Investments receivable in respect of or in exchange for any Investments,
and all rights under shareholder, member, partnership agreements and other
similar agreements relating to any Investments, all rights to subscribe for
Investments, whether or not incidental to or arising from ownership of any
Investments, (iv) all Investments hereafter pledged by any Pledgor to the
Collateral Agent to secure the Secured Obligations, (v) together with all cash,
interest, stock and other dividends or distributions paid or payable on any of
the foregoing, and all books and records (whether paper, electronic or any other
medium) pertaining to any of the foregoing, including, without limitation, all
stock record and transfer books, and together with whatever is received when any
of the foregoing is sold, exchanged, replaced or otherwise disposed of,
including all proceeds, as such term is defined in the Code, and all other
investment property and similar assets of any Pledgor,

 

56



--------------------------------------------------------------------------------

and (vi) all cash and non-cash proceeds (including, without limitation,
insurance proceeds) of any of the foregoing property, all products thereof, and
all additions and accessions thereto, substitutions therefor and replacements
thereof.

92.3 “Company” and “Companies” shall mean one or more of the entities issuing
any of the Collateral which is or should be (in accordance with Section 5(k)
hereto) described on Schedule A hereto.

92.4 “Collateral Agent” shall mean (i) prior to the 2009 Senior Note Redemption,
Wells Fargo Bank, National Association, not in its individual capacity but
solely as the collateral agent for the benefit of the Secured Parties pursuant
to the Collateral Trust Agreement and (ii) after the 2009 Senior Note
Redemption, PNC Bank, National Association, not in its individual capacity but
solely as the Administrative Agent for the benefit of itself and the Lenders.

92.5 “Credit Agreement Obligations” shall mean and include the following:
(i) any and all obligations, liabilities, and indebtedness from time to time of
the Borrower, any Guarantor or any other Subsidiary of the Borrower to the
Agent, any of the Lenders or any Affiliate of the Agent or any Lender under or
in connection with the Credit Agreement or any other Loan Document, whether for
principal, interest, fees, indemnities, expenses, or otherwise, and all
refinancings or refundings thereof, whether such obligations, liabilities, or
indebtedness are direct or indirect, secured or unsecured, joint or several,
absolute or contingent, due or to become due, whether for payment or
performance, now existing or hereafter arising (and including obligations,
liabilities, and indebtedness arising or accruing after the commencement of any
bankruptcy, insolvency, reorganization, or similar proceeding with respect to
the Borrower, any Guarantor or any other Subsidiary of the Borrower or which
would have arisen or accrued but for the commencement of such proceeding, even
if the claim for such obligation, liability, or indebtedness is not enforceable
or allowable in such proceeding, and including all Obligations, liabilities, and
indebtedness arising from any extensions of credit under or in connection with
the Loan Documents from time to time, regardless whether any such extensions of
credit are in excess of the amount committed under or contemplated by the Loan
Documents or are made in circumstances in which any condition to an extension of
credit is not satisfied); (ii) all Reimbursement Obligations of each Loan Party
and any other Subsidiary of the Borrower with respect to any one or more Letters
of Credit issued by any Issuing Lender; (iii) all indebtedness, loans,
obligations, expenses and liabilities of each Loan Party, any Excluded
Subsidiary or any other Subsidiary of the Borrower to the Agent or any of the
Lenders, or any of their respective Affiliates, arising out of any
Lender-Provided Hedge, any Lender-Provided Treasury Arrangement or any
Lender-Provided Credit Arrangement provided by the Agent, any of the Lenders or
such Affiliates pursuant to the Credit Agreement; (iv) any sums advanced by or
owing to the Agent or any of the Lenders for any reason relating to the Credit
Agreement, any other Loan Document, or any collateral relating thereto,
including for indemnification, for maintenance, preservation, protection or
enforcement of, or realization upon, the Collateral or other collateral security
or any one or more guaranties, and for enforcement, collection, or preservation
of the rights of the Agent and the Lenders, and regardless whether before or
after default or the entry of any judgment; (v) any obligation or liability of
any Loan Party or any other Subsidiary of the Borrower arising out of overdrafts
on deposits or other accounts or out of electronic funds (whether by wire
transfer or through automated clearing houses or otherwise) or out of the return
unpaid of, or other failure of the Agent or any Lender to receive final payment

 

57



--------------------------------------------------------------------------------

for, any check, item, instrument, payment order or other deposit or credit to a
deposit or other account, or out of the Agent’s or any Lender’s non-receipt of
or inability to collect funds or otherwise not being made whole in connection
with depository or other similar arrangements, and (vi) any amendments,
extensions, renewals and increases of or to any of the foregoing;
notwithstanding the foregoing provisions in this definition, “Credit Agreement
Obligations” shall not include Excluded Swap Obligations

92.6 “Event of Default” shall mean (i) prior to the 2009 Senior Note Redemption,
a Triggering Event (as defined in the Collateral Trust Agreement), and
(ii) after the 2009 Senior Note Redemption, an Event of Default (as defined in
the Credit Agreement).

92.7 “Indenture Secured Obligations” shall mean the Indenture Secured
Obligations as such term is defined in the Collateral Trust Agreement.

92.8 “Secured Obligations” shall mean (i) prior to the 2009 Senior Note
Redemption, the Indenture Secured Obligations and the Credit Agreement
Obligations, and (ii) after the 2009 Senior Note Redemption, the Credit
Agreement Obligations.

92.9 “Secured Parties” shall mean (i) prior to the 2009 Senior Note Redemption,
the Collateral Agent, the Agent, the Trustee and the Creditors (as defined in
the Collateral Trust Agreement), and (ii) after the 2009 Senior Note Redemption,
the Agent, the Lenders and any provider of any Lender-Provided Hedge, any
Lender-Provided Treasury Arrangement or any Lender-Provided Credit Arrangement.

92.10 “Secured Party Document” and “Secured Party Documents” shall mean
(i) prior to the 2009 Senior Note Redemption, one or more of the Credit
Agreement, the Collateral Trust Agreement, the other Loan Documents, the
Indenture (as defined in the Collateral Trust Agreement) and the Notes (as
defined in the Collateral Trust Agreement), and (ii) after the 2009 Senior Note
Redemption, one or more of the Credit Agreement and the other Loan Documents.

92.11 “2009 Senior Note Redemption” shall mean the 2009 Senior Note Redemption
as such term is defined in the Collateral Trust Agreement.

93. Grant of Security Interests.

93.1 To secure on a first priority perfected basis the Payment In Full of all of
the Credit Agreement Obligations and the indefeasible payment in full in cash of
the other Secured Obligations, each Pledgor hereby grants to the Collateral
Agent a continuing first priority security interest under the Code in and hereby
pledges to Collateral Agent, in each case for the benefit of each of the Secured
Parties, all of such Pledgor’s now existing and hereafter acquired or arising
right, title and interest in, to, and under the Pledged Collateral whether now
or hereafter existing and wherever located.

93.2 Upon the execution and delivery of this Agreement, each Pledgor shall
deliver to and deposit with the Collateral Agent (or with a Person designated by
the Collateral Agent to hold the Pledged Collateral on behalf of the Collateral
Agent) in pledge, all of such Pledgor’s certificates, instruments or other
documents comprising or evidencing the Pledged Collateral, together with undated
stock powers, instruments or other documents signed in blank by such

 

58



--------------------------------------------------------------------------------

Pledgor. In the event that any Pledgor should ever acquire or receive
certificates, securities, instruments or other documents evidencing the Pledged
Collateral, such Pledgor shall deliver to and deposit with the Collateral Agent
in pledge, all such certificates, securities, instruments or other documents
which evidence the Pledged Collateral.

93.3 Notwithstanding anything to the contrary contained in this Agreement, the
Pledged Collateral with respect to any Company organized under the laws of a
country or state other than the United States (or any state thereof) or such
other country designated by the Borrower and consented to in writing by the
Collateral Agent (each, a “Partial Pledge Company”) shall not exceed sixty-five
percent (65%) of the total combined voting power of all classes of capital
stock, shares, securities, member interests, partnership interests and other
ownership interests entitled to vote of such Partial Pledge Company and this
Agreement shall not apply to any such stock, shares, securities, member
interests, partnership interests or ownership interests which are in excess of
such sixty-five percent (65%) limitation. To the extent the Collateral Agent
receives more than sixty-five percent (65%) of the total combined voting power
of all classes of capital stock, shares, securities, member interests,
partnership interests and other ownership interests entitled to vote of any
Partial Pledge Company, Collateral Agent shall return such excess stock, shares,
securities, member interests, partnership interests and other ownership
interests upon the request of the applicable Pledgor.

94. Additional Actions and Further Assurances.

94.1 Prior to or concurrently with the execution of this Agreement, and
thereafter from time to time without any request or notice by the Collateral
Agent, Pledgor, at its sole cost and expense, shall execute and deliver to the
Collateral Agent all filings, notices, registrations for the corporate records,
and all such other documents, and shall take such other action, as may be
necessary or advisable to obtain, preserve, protect, and maintain the Collateral
Agent’s continuing first priority perfected security interest in the portion of
the Pledged Collateral that relates to capital stock (or other equity interests)
in any Partial Pledged Subsidiary.

94.2 Prior to or concurrently with the execution of this Agreement, and
thereafter at any time and from time to time upon reasonable request of the
Agent, each Pledgor shall execute and deliver to the Collateral Agent all
financing statements, continuation financing statements, assignments,
certificates and documents of title, affidavits, reports, notices, schedules of
account, letters of authority, further pledges, transfer powers, powers of
attorney and all other documents (collectively, the “Security Documents”) which
the Agent may reasonably request, in form reasonably satisfactory to the Agent,
and take such other action which the Agent may reasonably request, to perfect
and continue perfected and to create and maintain the first priority status of
the Collateral Agent’s security interest in the Pledged Collateral and to fully
consummate the transactions contemplated under this Agreement. Each Pledgor
agrees that the Agent may record any one or more financing statements under the
applicable Uniform Commercial Code with respect to the pledge and security
interest herein granted. Each Pledgor hereby irrevocably makes, constitutes and
appoints each of the Collateral Agent and the Agent (and any of the Collateral
Agent’s and the Agent’s respective officers or employees or agents designated by
the Collateral Agent or the Agent, as applicable) as such Pledgor’s true and
lawful attorney with power to sign the name of such Pledgor on all or any of the
Security Documents which the Collateral Agent or the Agent determines must be
executed, filed, recorded or sent in order to

 

59



--------------------------------------------------------------------------------

perfect or continue perfected the Collateral Agent’s security interest in the
Pledged Collateral in any jurisdiction. Such power, being coupled with an
interest, is irrevocable until all of the Credit Agreement Obligations have been
Paid In Full and the other Secured Obligations have been indefeasibly paid in
full in cash.

94.3 The Collateral Agent shall not be responsible for and makes no
representation as to the existence, genuineness, value or protection of any
Pledged Collateral, for the legality, effectiveness or sufficiency of any
Security Document, or for the creation, perfection, priority, sufficiency or
protection of any Liens hereunder. For the avoidance of doubt, nothing herein
shall require the Collateral Agent to file financing statements or continuation
statements, or be responsible for maintaining the security interests purported
to be created as described herein (except for the safe custody of any Pledged
Collateral in its possession and the accounting for moneys actually received by
it hereunder) and such responsibility shall be solely that of the Loan Parties.

95. Representations and Warranties.

Each Pledgor hereby jointly and severally represents and warrants to the
Collateral Agent as follows:

95.1 The Pledged Collateral does not include Margin Stock and no Loan under the
Credit Agreement shall be used for the purpose of purchasing or carrying Margin
Stock. “Margin Stock” as used in this clause (a) shall have the meaning ascribed
to such term by Regulation U of the Board of Governors of the Federal Reserve
System of the United States;

95.2 Such Pledgor, has and will continue to have (or, in the case of
after-acquired Pledged Collateral, at the time such Pledgor acquires rights in
such Pledged Collateral, will have and will continue to have), title to its
Pledged Collateral, free and clear of all Liens other than those in favor of the
Collateral Agent for the Secured Parties, and Liens of a governmental authority
for taxes not yet due and payable to the extent any applicable statute provides
for a Lien on the Pledged Collateral;

95.3 The capital stock shares, securities, member interests, partnership
interests and other ownership interests constituting the Pledged Collateral have
been duly authorized and validly issued to such Pledgor (as set forth on
Schedule A hereto), are fully paid and nonassessable and constitute the
following: (i) one hundred percent (100%) of the issued and outstanding capital
stock, member interests, partnership interests of each of the Companies which
are not Partial Pledged Companies, and (ii) sixty-five percent (65%) of the
issued and outstanding capital stock, shares, securities, member interests and
partnership interests of each of the Partial Pledged Companies;

95.4 The security interests in the Pledged Collateral granted hereunder are
valid, perfected and of first priority, subject to the Lien of no other Person,
other than Liens of a governmental authority for taxes not yet due and payable
to the extent any applicable statute provides for a Lien on the Pledged
Collateral;

 

60



--------------------------------------------------------------------------------

95.5 There are no restrictions upon the transfer of the Pledged Collateral and
such Pledgor has the power and authority and right to transfer the Pledged
Collateral owned by such Pledgor free of any encumbrances and without obtaining
the consent of any other Person;

95.6 Such Pledgor has all necessary power to execute, deliver and perform this
Agreement;

95.7 There are no actions, suits, or proceedings pending or, to such Pledgor’s
best knowledge after due inquiry, threatened against or affecting such Pledgor
with respect to the Pledged Collateral, at law or in equity or before or by any
Official Body, and such Pledgor is not in default with respect to any judgment,
writ, injunction, decree, rule or regulation which could adversely affect such
Pledgor’s performance of the terms of this Agreement;

95.8 This Agreement has been duly executed and delivered and constitutes the
valid and legally binding obligation of such Pledgor, enforceable in accordance
with its terms, except to the extent that enforceability of this Agreement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Laws affecting the enforceability of creditors’ rights generally
or limiting the right of specific performance;

95.9 Neither the execution or delivery by such Pledgor of this Agreement, nor
the compliance with the terms and provisions hereof, will violate any provision
of any Law or conflict with or result in a breach of any of the terms,
conditions or provisions of any judgment, order, injunction, decree or ruling of
any Official Body to which such Pledgor or any of its property is subject or any
provision of any agreement, understanding or arrangement to which Pledgor is a
party or by which such Pledgor or any of its property is bound;

95.10 Such Pledgor’s exact legal name is as set forth on the signature page
hereto;

95.11 The jurisdiction of incorporation, formation or organization as
applicable, of such Pledgor is as set forth on Schedule A hereto; and

95.12 All rights of such Pledgor in connection with its ownership of each of the
Companies are evidenced and governed solely by the stock certificates,
instruments or other documents evidencing ownership and organizational documents
of each of the Companies and no shareholder, voting or other similar agreements
are applicable to any of the Pledged Collateral or any of any Pledgor’s rights
with respect thereto, and no such certificate, instrument or other document
provides that any member interest, or partnership interest or other intangible
ownership interest, constituting Pledged Collateral, is a “security” within the
meaning of and subject to Article 8 of the Code; and, the organizational
documents of each Company contain no restrictions on the rights of shareholders,
members or partners other than those that normally would apply to a company
organized under the laws of the jurisdiction of organization of each of the
Companies.

96. General Covenants.

Each Pledgor hereby covenants and agrees as follows:

96.1 Such Pledgor shall do all reasonable acts that may be necessary and
appropriate to maintain, preserve and protect the Pledged Collateral; such
Pledgor shall be responsible for the risk of loss of, damage to, or destruction
of the Pledged Collateral owned by such Pledgor, unless such loss is the result
of the gross negligence or willful misconduct of the Collateral Agent;

 

61



--------------------------------------------------------------------------------

96.2 The capital stock shares, securities, member interests, partnership
interests and other ownership interests constituting the Pledged Collateral have
been duly authorized and validly issued to such Pledgor (as set forth on
Schedule A hereto), are fully paid and nonassessable and constitute the
following: (i) the percentage listed on Schedule A of the issued and outstanding
capital stock, member interests and partnership interests of each of the
Companies which are not Partial Pledged Companies, and (ii) the lesser of
(x) sixty five percent (65%) of the issued and outstanding capital stock,
shares, securities, member interests and partnership interests of each of the
Partial Pledged Companies or (y) all of the issued and outstanding capital
stock, member interests and partnership interests owned by Borrower or any of
its Subsidiaries of each Partial Pledged Company;

96.3 The security interests under the Code in the Pledged Collateral granted
hereunder are valid, perfected and of first priority subject to the Lien of no
other Person, other than Liens of a governmental authority for taxes not yet due
and payable to the extent any applicable statute provides for a Lien on the
Pledged Collateral. Upon the consummation of those actions described in
Section 3 hereof, the security interests in the Pledged Collateral granted
hereunder shall be valid, perfected and of first priority subject to the Lien of
no other Person under all applicable Law, other than Liens of a governmental
authority for taxes not yet due and payable to the extent any applicable statute
provides for a Lien on the Pledged Collateral;

96.4 Such Pledgor shall appear in and defend any action or proceeding of which
such Pledgor is aware which could reasonably be expected to affect such
Pledgor’s title to, or the Collateral Agent’s interest in, the Pledged
Collateral or the proceeds thereof; provided, however, that with the prior
written consent of the Collateral Agent such Pledgor may settle such actions or
proceedings with respect to the Pledged Collateral, which consent shall not be
unreasonably withheld or delayed;

96.5 Such Pledgor shall, and shall cause each of the Companies to, keep
separate, accurate and complete records of the Pledged Collateral, disclosing
the Collateral Agent’s security interest hereunder;

96.6 Such Pledgor shall comply with all Laws applicable to the Pledged
Collateral unless any noncompliance would not individually or in the aggregate
materially impair the use or value of the Pledged Collateral or the Collateral
Agent’s rights hereunder;

96.7 There are no restrictions upon the transfer of the Pledged Collateral and
such Pledgor has the power and authority and unencumbered right to transfer the
Pledged Collateral owned by such Pledgor free of any encumbrances and without
the necessity of obtaining the consent of any other Person, other than such
consents as have been or will be obtained as of the date hereof or in connection
with Pledged Collateral subsequently acquired by Pledgor and other than as
provided in the Credit Agreement;

 

62



--------------------------------------------------------------------------------

96.8 Such Pledgor has all necessary power to execute, deliver and perform this
Agreement and all necessary action to authorize the execution, delivery and
performance of this Agreement has been properly taken;

96.9 Such Pledgor shall pay any and all taxes, duties, fees or imposts of any
nature imposed by any Official Body on any of the Pledged Collateral, except to
the extent contested in good faith by appropriate proceedings;

96.10 Such Pledgor shall permit the Collateral Agent, its officers, employees
and agents at reasonable times to inspect all books and records related to the
Pledged Collateral;

96.11 Subject to Section 2(c) hereof, to the extent, following the date hereof,
such Pledgor acquires capital stock, shares, securities, member interests,
partnership interests and other ownership interests of any of the Companies or
any of the rights, property or securities, shares, capital stock, member
interests, partnership interests or any other ownership interests described in
the definition of Pledged Collateral with respect to any of the Companies, such
ownership interests shall be subject to the terms hereof and, upon such
acquisition, shall be deemed to be hereby pledged to the Collateral Agent; and,
such Pledgor thereupon shall deliver all such securities, shares, capital stock,
member interests, partnership interests and other ownership interests together
with an updated Schedule A hereto, to the Collateral Agent together with all
such transfer powers, control agreements, financing statements, and any other
documents necessary to implement the provisions and purposes of this Agreement
as the Collateral Agent may request;

96.12 Except as permitted by the Credit Agreement, during the term of this
Agreement, such Pledgor shall not sell, assign, replace, retire, transfer or
otherwise dispose of its Pledged Collateral;

96.13 Such Pledgor will not change its state of incorporation, formation or
organization, as applicable without providing at least ten (10) calendar days
prior written notice to the Collateral Agent;

96.14 Such Pledgor will not change its name without providing at least ten
(10) calendar days prior written notice to the Collateral Agent;

96.15 Such Pledgor shall preserve its existence as a corporation, limited
liability company or partnership, as applicable, and except as permitted by the
Credit Agreement, shall not (i) in one, or a series of related transactions,
merge into or consolidate with any other entity, the survivor of which is not
such Pledgor, or (ii) sell all or substantially all of its assets; and

96.16 During the term of this Agreement, such Pledgor shall not and shall not
permit any Company (i) to issue any certificates evidencing the ownership
interests of such Company unless such securities are immediately delivered to
the Secured Party upon issuance, together with all evidence of such election and
issuance and all Security Documents as set forth in Section 3 hereof or (ii) to
elect to treat any ownership interests as securities that are subject to Article
8 of the Code; except that, it is acknowledged and agreed with respect to the
equity of the first tier Foreign Subsidiaries of any of the Osmose Entities or
Osmose Guarantors which is required to be pledged hereunder and which is
evidenced by stock certificates or similar certificates, the

 

63



--------------------------------------------------------------------------------

Pledgors shall have one hundred eighty (180) days from the date hereof to
provide to the Collateral Agent certificates evidencing such equity required to
be pledged hereunder, however PNC Bank, as Administrative Agent under the Credit
Agreement, may in its sole discretion waive the requirement for delivery of
certificates with respect to one or more first tier Foreign Subsidiaries of any
of the Osmose Entities or Osmose Guarantors.

97. Other Rights With Respect to Pledged Collateral.

In addition to the other rights with respect to the Pledged Collateral granted
to the Collateral Agent hereunder, at any time and from time to time, after and
during the continuation of an Event of Default, the Collateral Agent, at its
option and at the expense of the Pledgors, may (a) transfer into its own name,
or into the name of its nominee, all or any part of the Pledged Collateral,
thereafter receiving all dividends, income or other distributions upon the
Pledged Collateral; (b) take control of and manage all or any of the Pledged
Collateral; (c) apply to the payment of any of the Secured Obligations, whether
any be due and payable or not, any moneys, including cash dividends and income
from any Pledged Collateral, now or hereafter in the hands of the Collateral
Agent, any Secured Party, or any Affiliate of the Collateral Agent or any
Secured Party, on deposit or otherwise, belonging to any Pledgor, as the
Collateral Agent in its sole discretion shall determine; and (d) do anything
which any Pledgor is required to do but fails to do hereunder.

98. Additional Remedies Upon Event of Default.

Upon the occurrence of any Event of Default and while such Event of Default
shall be continuing, the Collateral Agent shall have, in addition to all rights
and remedies of a secured party under the Code or other applicable Law, and in
addition to its rights under Section 6 above and under the other Secured Party
Documents to which it is a party, the following rights and remedies:

98.1 The Collateral Agent may, after ten (10) days’ advance notice to the
applicable Pledgor, sell, assign, give an option or options to purchase or
otherwise dispose of such Pledgor’s Pledged Collateral or any part thereof at
public or private sale, at any of the Collateral Agent’s offices or elsewhere,
for cash, on credit or for future delivery, and upon such other terms as the
Collateral Agent may deem commercially reasonable. Each Pledgor agrees that ten
(10) days’ advance notice of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Pledged Collateral regardless of notice of sale having been given. The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Pledgor recognizes that the Collateral Agent may be compelled to resort to one
or more private sales of the Pledged Collateral to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
securities, shares, capital stock, member interests, partnership interests or
ownership interests for their own account for investment and not with a view to
the distribution or resale thereof. Each Pledgor acknowledges and agrees that
any such private sale may result in prices and other terms less favorable than
if such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable

 

64



--------------------------------------------------------------------------------

manner. The Collateral Agent shall be under no obligation to delay sale of any
of the Pledged Collateral for the period of time necessary to permit any Pledgor
(or issuer) to register such securities for public sale under the Securities Act
of 1933, as amended, or under applicable securities laws, even if any Pledgor
(or issuer) would agree to do so.

98.2 The Pledgors and each of the Companies hereby agree that, at the joint and
several expense of the Pledgors and the Companies, the Collateral Agent may have
this Agreement translated into the official language of the Collateral Agent or
any Company at any time in the Collateral Agent’s discretion. In the event of
any disagreement between the Collateral Agent and any Pledgor or any of the
Companies regarding the translation of this Agreement, the Collateral Agent may
submit this Agreement to an internationally recognized translator for
translation, at the joint and several expense of the Pledgors and each Company,
and each of the Pledgors and each of the Companies is hereby irrevocably deemed
to accept as accurate and agree to the translation rendered thereby.

98.3 The proceeds of any collection, sale or other disposition of the Pledged
Collateral, or any part thereof, shall, after the Collateral Agent has made all
deductions of expenses, including but not limited to attorneys’ fees and other
expenses incurred in connection with repossession, collection, sale or
disposition of such Pledged Collateral or in connection with the enforcement of
the Collateral Agent’s rights with respect to the Pledged Collateral, including
in any insolvency, bankruptcy or reorganization proceedings, be applied against
the Secured Obligations, whether or not all the same be then due and payable, as
follows:

98.3.1 first, in accordance with the Collateral Trust Agreement, and, following
the 2009 Senior Note Redemption, in such order as set forth in Section 9.2.4
[Application of Proceeds] of the Credit Agreement; and

98.3.2 the balance, if any, as required by Law.

99. Collateral Agent’s Duties.

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Pledged Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the safe custody of any Pledged Collateral
in its possession and the accounting for moneys actually received by it
hereunder, the Collateral Agent shall have no duty as to any Pledged Collateral
or as to the taking of any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Pledged Collateral.

100. Additional Pledgors.

It is anticipated that additional persons will from time to time become
Subsidiaries of the Borrower or a Guarantor, each of whom will be required to
join this Agreement. It is acknowledged and agreed that new Subsidiaries of the
Borrower or of a Guarantor will become Pledgors hereunder and will be bound
hereby simply by executing and delivering to the Agent and the Collateral Agent
a Guarantor Joinder in the form of Exhibit 1.1(G)(1) to the Credit Agreement. In
addition, a new Schedule A hereto and corresponding Security Documents shall be
provided to Collateral Agent showing the pledge of the ownership interest in
such new Subsidiary and any ownership interests that such new Subsidiary owns in
any other Person.

 

65



--------------------------------------------------------------------------------

101. No Waiver; Cumulative Remedies.

No failure to exercise, and no delay in exercising, on the part of the
Collateral Agent, any right, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any further exercise thereof or the exercise of any
other right, power or privilege. No waiver of a single Event of Default shall be
deemed a waiver of a subsequent Event of Default. The remedies herein provided
are cumulative and not exclusive of any remedies provided under the other
Secured Party Documents or by Law and the Collateral Agent may enforce any one
or more remedies hereunder successively or concurrently at its option. Each
Pledgor waives any right to require the Collateral Agent to proceed against any
other Person or to exhaust any of the Pledged Collateral or other security for
the Secured Obligations or to pursue any remedy in the Collateral Agent’s power.

102. No Discharge Until Indefeasible Payment of the Secured Obligations.

The pledge, security interests, and other Liens and the obligations of each
Pledgor hereunder shall not be discharged or impaired or otherwise diminished by
any failure, default, omission, or delay, willful or otherwise, by the
Collateral Agent, any other Person, or any other obligor on any of the Secured
Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
such Pledgor or which would otherwise operate as a discharge of such Pledgor as
a matter of law or equity. Without limiting the generality of the foregoing,
each Pledgor hereby consents to, and the pledge, security interests, and other
Liens given by such Pledgor hereunder shall not be diminished, terminated, or
otherwise similarly affected by any of the following at any time and from time
to time:

102.1 Any lack of genuineness, legality, validity, enforceability, or
allowability (in a bankruptcy, insolvency, reorganization or similar proceeding,
or otherwise), or any avoidance or subordination, in whole or in part, of any
Secured Party Document or any of the Secured Obligations and regardless of any
law, regulation, or order now or hereafter in effect in any jurisdiction
affecting any of the Secured Obligations, any of the terms of the Secured Party
Documents, or any rights of the Collateral Agent or any other Person with
respect thereto;

102.2 Any increase, decrease, or change in the amount, nature, type or purpose
of any of or any release, surrender, exchange, compromise or settlement of any
of the Secured Obligations (whether or not contemplated by the Secured Party
Documents as presently constituted); any change in the time, manner, method, or
place of payment or performance of, or in any other term of, any of the Secured
Obligations; any execution or delivery of any additional Secured Party
Documents; or any amendment, modification or supplement to, or refinancing or
refunding of, any Secured Party Document or any of the Secured Obligations;

102.3 Any failure to assert any breach of or default under any Secured Party
Document or any of the Secured Obligations; any extensions of credit in excess
of the amount committed under or contemplated by any of the Secured Party
Documents, or in circumstances in which any condition to such extensions of
credit has not been satisfied; any other exercise or non-exercise, or any other
failure, omission, breach, default, delay, or wrongful action in connection with
any

 

66



--------------------------------------------------------------------------------

exercise or non-exercise, of any right or remedy against such Pledgor or any
other Person under or in connection with any Secured Party Document; any refusal
of payment or performance of any of the Secured Obligations, whether or not with
any reservation of rights against any Pledgor; or any application of collections
(including collections resulting from realization upon any direct or indirect
security for the Secured Obligations) to other obligations, if any, not entitled
to the benefits of this Agreement, in preference to Secured Obligations or, if
any collections are applied to Secured Obligations, any application to
particular Secured Obligations;

102.4 Any taking, exchange, amendment, modification, supplement, termination,
subordination, release, loss, or impairment of, or any failure to protect,
perfect, or preserve the value of, or any enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or any failure,
omission, breach, default, delay, or wrongful action by the Collateral Agent or
any other Person in connection with the enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or, any other action
or inaction by the Collateral Agent or any other Person in respect of, any
direct or indirect security for any of the Secured Obligations (including the
Pledged Collateral). As used in this Agreement, “direct or indirect security”
for the Secured Obligations, and similar phrases, includes any collateral
security, guaranty, suretyship, letter of credit, capital maintenance agreement,
put option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Secured Obligations, made by or on behalf of any Person;

102.5 Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, any Pledgor or the Borrower or any
other Person; any bankruptcy, insolvency, reorganization or similar proceeding
with respect to any Pledgor or the Borrower or any other Person; or any action
taken or election (including any election under Section 1111(b)(2) of the United
States Bankruptcy Code or any comparable law of any jurisdiction) made by the
Collateral Agent or any Pledgor or the Borrower or by any other Person in
connection with any such proceeding;

102.6 Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by any Pledgor or the Borrower or any other Person with respect
to any Secured Party Document or any of the Secured Obligations; or any
discharge by operation of law or release of any Pledgor or the Borrower or any
other Person from the performance or observance of any Secured Party Document or
any of the Secured Obligations; or

102.7 Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of a guarantor or a surety,
including any Pledgor, excepting only Payment In Full of the Credit Agreement
Obligations and the indefeasible payment in full in cash of the other Secured
Obligations.

103. Taxes.

All payments and collections made by or from the Pledgors under this Agreement
shall be deemed to be payments pursuant to, and each Pledgor hereby agrees to be
bound by, the provisions of Section 5.9 [Taxes] of the Credit Agreement and each
Pledgor shall make all payments free and clear of Taxes as provided therein.

 

67



--------------------------------------------------------------------------------

104. Waivers.

Each Pledgor hereby waives any and all defenses that any Pledgor may now or
hereafter have based on principles of suretyship, impairment of collateral, or
the like and each Pledgor hereby waives any defense to or limitation on its
obligations under this Agreement arising out of or based on any event or
circumstance referred to in the immediately preceding section hereof. Without
limiting the generality of the foregoing and to the fullest extent permitted by
applicable law, each Pledgor hereby further waives each of the following:

104.1 All notices, disclosures and demands of any nature that otherwise might be
required from time to time to preserve intact any rights against such Pledgor,
including the following: any notice of any event or circumstance described in
the immediately preceding section hereof; any notice required by any law,
regulation or order now or hereafter in effect in any jurisdiction; any notice
of nonpayment, nonperformance, dishonor, or protest under any Secured Party
Document or any of the Secured Obligations; any notice of the incurrence of any
Secured Obligations; any notice of any default or any failure on the part of
such Pledgor or the Borrower or any other Person to comply with any Secured
Party Document or any of the Secured Obligations or any requirement pertaining
to any direct or indirect security for any of the Secured Obligations; and any
notice or other information pertaining to the business, operations, condition
(financial or otherwise), or prospects of the Borrower or any other Person;

104.2 Any right to any marshalling of assets, to the filing of any claim against
such Pledgor or the Borrower or any other Person in the event of any bankruptcy,
insolvency, reorganization, or similar proceeding, or to the exercise against
such Pledgor or the Borrower, or any other Person of any other right or remedy
under or in connection with any Secured Party Document or any of the Secured
Obligations or any direct or indirect security for any of the Secured
Obligations; any requirement of promptness or diligence on the part of the
Collateral Agent or any other Person; any requirement to exhaust any remedies
under or in connection with, or to mitigate the damages resulting from default
under, any Secured Party Document or any of the Secured Obligations or any
direct or indirect security for any of the Secured Obligations; any benefit of
any statute of limitations; and any requirement of acceptance of this Agreement
or any other Secured Party Document, and any requirement that any Pledgor
receive notice of any such acceptance; and

104.3 Any defense or other right arising by reason of any Law now or hereafter
in effect in any jurisdiction pertaining to election of remedies (including
anti-deficiency laws, “one action” laws, or the like), or by reason of any
election of remedies or other action or inaction by the Collateral Agent
(including commencement or completion of any judicial proceeding or nonjudicial
sale or other action in respect of collateral security for any of the Secured
Obligations), which results in denial or impairment of the right of the
Collateral Agent or any Secured Party to seek a deficiency against the Borrower
or any other Person or which otherwise discharges or impairs any of the Secured
Obligations.

 

68



--------------------------------------------------------------------------------

105. Setoff.

Each Pledgor hereby waives and releases, and shall not assert, any and all
rights of setoff and any similar claims or actions whatsoever now and hereafter
it may have at any time against the Collateral Agent or any Secured Party, any
of the Collateral Agent’s or any Secured Party’s Affiliates, and any of the
respective successors, assigns, and participants of the Collateral Agent or any
Secured Party or any Affiliate of the Collateral Agent or any Secured Party.

106. Assignment.

106.1.1 This Agreement shall inure to the benefit of the Collateral Agent, the
Secured Parties and their respective successors and assigns. Without limiting
the generality of the foregoing, each of the Pledgors hereby acknowledges and
agrees to any assignment by Wells Fargo Bank, National Association, in its
capacity as Collateral Agent, of all its right, title and interest under,
pursuant to, and in connection with this Agreement to PNC Bank, National
Association, in its capacity as Collateral Agent for itself and the Lenders. All
obligations of each Pledgor shall bind its successors and assigns; provided,
however, no Pledgor may assign or transfer any of its rights and obligations
hereunder or any interest herein, and any such purported assignment or transfer
shall be null and void.

106.1.2 The Collateral Agent may resign and a successor the Collateral Agent may
be appointed in the manner provided in the Collateral Trust Agreement. Upon the
acceptance of any appointment as a collateral agent by a successor collateral
agent, that successor collateral agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
collateral agent, as secured party under this Agreement and the retiring
collateral agent shall thereupon be discharged from its duties and obligations
under this Agreement. After any retiring collateral agent’s resignation, the
provisions of this Agreement shall inure to its benefit as to any actions taken
or omitted to be taken by it under this Agreement while it was the Collateral
Agent.

107. Severability.

Any provision of this Agreement (or portion thereof) which shall be held invalid
or unenforceable shall be ineffective without invalidating the remaining
provisions hereof (or portions thereof).

108. Governing Law.

This Agreement shall be construed in accordance with and governed by the
internal laws of the State of New York without regard to its conflicts of law
principles, except to the extent the validity or perfection of the security
interests or the remedies hereunder in respect of any Pledged Collateral are
governed by the law of a jurisdiction other than the State of New York.

109. Notices.

All notices, requests, demands, directions and other communications
(collectively, “notices”) given to or made upon any party hereto under the
provisions of this Agreement shall be as set forth in Section 9 of the
Collateral Trust Agreement in the case of the Collateral Agent,

 

69



--------------------------------------------------------------------------------

and in case of the Pledgors, as set forth in Section 11.5 [Notices;
Effectiveness; Electronic Communication] of the Credit Agreement; provided that
such notices to any Pledgor shall be given to the Borrower on behalf of such
Pledgor at the address referred to in, and in the manner provided in,
Section 11.5 [Notices; Effectiveness; Electronic Communication] of the Credit
Agreement.

110. Specific Performance.

Each Pledgor acknowledges and agrees that, in addition to the other rights of
the Collateral Agent hereunder and under the other Secured Party Documents to
which it is a party, because the Collateral Agent’s remedies at law for failure
of such Pledgor to comply with the provisions hereof relating to the Collateral
Agent’s rights (i) to inspect the books and records related to the Pledged
Collateral, (ii) to receive the various notifications such Pledgor is required
to deliver hereunder, (iii) to obtain copies of agreements and documents as
provided herein with respect to the Pledged Collateral, (iv) to enforce the
provisions hereof pursuant to which the such Pledgor has appointed the
Collateral Agent its attorney-in-fact, and (v) to enforce the Collateral Agent’s
remedies hereunder, would be inadequate and that any such failure would not be
adequately compensable in damages, such Pledgor agrees that each such provision
hereof may be specifically enforced.

111. Voting Rights in Respect of the Pledged Collateral.

So long as no Event of Default shall occur and be continuing, each Pledgor may
exercise any and all voting and other consensual rights pertaining to the
Pledged Collateral or any part thereof for any purpose not inconsistent with the
terms of this Agreement or the other Secured Party Documents; provided, however,
that such Pledgor will not exercise or will refrain from exercising any such
voting and other consensual right pertaining to the Pledged Collateral, as the
case may be, if such action would have a material adverse effect on the value of
any Pledged Collateral. Without limiting the generality of the foregoing and in
addition thereto, without the written consent of the Collateral Agent, the
Pledgors shall not vote to enable, or take any other action to permit, any of
the Companies to issue any stock, member interests, partnership interests or
other equity securities, member interests, partnership interests or other
ownership interests of any nature or to issue any other securities, shares,
capital stock, member interests, partnership interests or other ownership
interests convertible into or granting the right to purchase or exchange for any
stock, member interests, partnership interests or other equity securities,
member interests, partnership interests or other ownership interests of any
nature of any such Company, and all such additional stock, member interests,
partnership interests, or other equity securities consented to by the Collateral
Agent shall be Pledged Collateral subject to the terms of this Agreement. The
Pledgors shall not enter into any agreement or undertaking restricting the right
or ability of any Pledgor or the Collateral Agent to sell, assign or transfer
any of the Pledged Collateral.

112. Consent to Jurisdiction.

Each Pledgor and each of the Companies hereby irrevocably submits to the
nonexclusive jurisdiction of any New York state or federal court sitting in New
York County, in any action or proceeding arising out of or relating to this
Agreement, and each Pledgor and each of the

 

70



--------------------------------------------------------------------------------

Companies hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York state or federal court.
Each Pledgor and each of the Companies hereby waives to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of any such action or proceeding. Each Pledgor and each of the Companies hereby
appoints the process agent identified below (the “Process Agent”) as its agent
to receive on behalf of such party and its respective property service of copies
of the summons and complaint and any other process which may be served in any
action or proceeding. Such service may be made by mailing or delivering a copy
of such process to any of the Pledgors or the Companies in care of the Process
Agent at the Process Agent’s address, and each Pledgor and each Company hereby
authorizes and directs the Process Agent to receive such service on its behalf.
Each Pledgor and each of the Companies agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions (or any political subdivision thereof) by suit on the judgment or
in any other manner provided at law. Each Pledgor further agrees that it shall,
for so long as any Commitment under the Credit Agreement or any Secured
Obligation of any Loan Party to any Secured Party remains outstanding, continue
to retain Process Agent for the purposes set forth in this Section 21. The
Process Agent is the Borrower, with an office on the date hereof as set forth in
the schedules to the Credit Agreement. The Process Agent hereby accepts the
appointment of Process Agent by the Pledgors and the Companies and agrees to act
as Process Agent on behalf of the Pledgors and the Companies.

113. Waiver of Jury Trial.

EXCEPT AS PROHIBITED BY LAW, EACH PLEDGOR AND EACH OF THE COMPANIES HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY A JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER DOCUMENTS OR TRANSACTIONS RELATING THERETO.

114. Entire Agreement; Amendments.

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements relating to a
grant of a security interest in the Pledged Collateral by any Pledgor. This
Agreement may not be amended or supplemented except by a writing signed by the
Collateral Agent and the Pledgors.

115. Counterparts; Telecopy Signatures.

This Agreement may be executed in any number of counterparts, and by different
parties hereto in separate counterparts, each of which, when so executed, shall
be deemed an original, but all such counterparts shall constitute one and the
same instrument. Each Pledgor acknowledges and agrees that a telecopy
transmission to the Collateral Agent or any Secured Party of the signature pages
hereof purporting to be signed on behalf of any Pledgor shall constitute
effective and binding execution and delivery hereof by such Pledgor.

116. Construction.

The rules of construction contained in Section 1.2 [Construction] of the Credit
Agreement apply to this Agreement.

 

71



--------------------------------------------------------------------------------

117. Collateral Trust Agreement.

The parties agree that in the event of any conflict or inconsistency between the
provisions of this Agreement and the provisions of the Collateral Trust
Agreement, the provisions of the Collateral Trust Agreement shall control until
the Collateral Trust Agreement is terminated in accordance with its terms. Until
such termination of the Collateral Trust Agreement, notwithstanding any
provision in this Agreement to the contrary, the parties and signatories hereto
acknowledge and agree that any and all rights, powers, privileges, duties,
responsibilities, liabilities and/or obligations (including the right to grant
or withhold consent and the right to act or refrain from acting), whether
discretionary or mandatory, are and shall be exercised by the Collateral Agent
solely in accordance with the terms and conditions of the Collateral Trust
Agreement, at the direction of the Agent, the Trustee and/or other Person
specified in the Collateral Trust Agreement as having the right to give
direction to the Collateral Agent, and subject further to the rights of the
Collateral Agent to require the Borrower and any Loan Party to provide
(i) officers’ certificate(s), opinion(s) and advice from counsel, accountants,
appraisers and other third parties, (ii) advancement of expenses, and/or
(iii) assurances of indemnity, all as reasonably satisfactory to the Collateral
Agent. Until such termination of the Collateral Trust Agreement, for the
avoidance of doubt, in addition to any protections, rights or immunities given
to the Collateral Agent hereunder, the Collateral Agent shall be entitled to the
rights, protections and immunities given to it in its capacity as the Collateral
Trustee (as defined therein) under the Collateral Trust Agreement.

[SIGNATURE PAGES FOLLOW]

 

72



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PLEDGE AGREEMENT]

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be duly executed as of the date first above written.

 

PLEDGORS: KOPPERS INC. By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer KOPPERS HOLDINGS INC. By:
 

 

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer KOPPERS WORLD-WIDE
VENTURES CORPORATION By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Vice President KOPPERS VENTURES LLC
By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer and Assistant Secretary



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO PLEDGE AGREEMENT]

 

COLLATERAL AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT

Each of the undersigned hereby acknowledges receipt of a copy of the Pledge
Agreement, dated as of August 15, 2014, made by each of the Pledgors (as defined
therein) from time to time party thereto for the benefit of Wells Fargo Bank,
National Association, as Collateral Agent (the “Pledge Agreement”). Capitalized
terms used herein shall have the meanings set forth in the Pledge Agreement.
Each of the undersigned, intending to be legally bound hereby, agrees for the
benefit of the Secured Parties, as follows:

1. Each of the undersigned will be bound by the terms of the Pledge Agreement
and will comply with such terms insofar as such terms are applicable to the
undersigned, including without limiting the generality of the foregoing, those
terms in Sections 20 and 21 of the Pledge Agreement.

2. Each of the undersigned will notify the Collateral Agent promptly in writing
of the occurrence of any of the events described in Section 5(k) of the Pledge
Agreement.

3. The terms of Section 3 of the Pledge Agreement shall apply to it, mutatis
mutandis, with respect to all actions that may facilitate, in the reasonable
judgment of the Collateral Agent, the carrying out of Section 3 of the Pledge
Agreement.

4. To the extent that any of undersigned has or hereafter may acquire any
immunity from the jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution, or otherwise) with respect to itself or its property, each
of undersigned hereby irrevocably waives such immunity in respect of its
obligations under the Pledge Agreement and any other document or agreement
executed in connection therewith, and each of undersigned agrees that it will
not raise or claim any such immunity at or in respect of any such action or
proceeding.

5. Each of the undersigned acknowledges and agrees that any notices sent to the
Pledgor regarding any of the Pledged Collateral shall also be sent to the
Collateral Agent in the manner and at the address of Collateral Agent as
indicated in Section 18 of the Pledge Agreement.

6. During the term of this Agreement, each of the undersigned shall not treat
any uncertificated ownership interests as securities which are subject to
Article 8 of the Code.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO

ACKNOWLEDGEMENT AND CONSENT TO PLEDGE AGREEMENT]

 

KOPPERS INC. By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer KOPPERS WORLD-WIDE
VENTURES CORPORATION By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Vice President

 

KOPPERS DELAWARE, INC. KOPPERS ASIA LLC KOPPERS CONCRETE PRODUCTS, INC. CONCRETE
PARTNERS, INC. By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer

 

KOPPERS VENTURES LLC By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer and Assistant Secretary
Address for Notices for each of the foregoing entities: 436 Seventh Avenue
Pittsburgh, Pennsylvania 15219



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO

ACKNOWLEDGEMENT AND CONSENT TO PLEDGE AGREEMENT]

 

SIGNED for and on behalf of KOPPERS AUSTRALIA HOLDING COMPANY PTY LTD by its
duly appointed attorney(s):    

Steven R. Lacy

   

 

who certifies/certify that he/she/they have no notice of the revocation of the
power of attorney in the presence of:     Attorney(s) signature

 

    Witness signature    

 

    Name of Witness         Address for Notices:     436 Seventh Avenue    
Pittsburgh, Pennsylvania 15219



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO

ACKNOWLEDGEMENT AND CONSENT TO PLEDGE AGREEMENT]

 

KOPPERS WORLD-WIDE HOLDINGS C.V. By:   Koppers Ventures LLC, as General Partner
  By:  

 

  Name:   Louann E. Tronsberg-Deihle   Title:   Treasurer   Address for Notices:
  436 Seventh Avenue   Pittsburgh, Pennsylvania 15219



--------------------------------------------------------------------------------

SCHEDULE A

TO

PLEDGE AGREEMENT

DESCRIPTION OF PLEDGED COLLATERAL

 

A. Corporations

 

Pledgor and Pledgor’s
jurisdiction of formation   Pledged Shares   Type and Amount of Ownership      
     

 

B. Limited Liability Companies

 

Pledgor and Pledgor’s
jurisdiction of formation   Pledged limited liability
company interests   Type and Amount of Ownership            

 

C. Partnerships

 

Pledgor and Pledgor’s
jurisdiction of formation   Pledged Partnership Interests  
Type and Amount of Ownership            



--------------------------------------------------------------------------------

EXHIBIT 1.1(S)

[FORM OF]

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”), dated as of August 15, 2014, is
entered into by and among EACH OF THE PERSONS LISTED ON THE SIGNATURE PAGES
HERETO AS A DEBTOR AND EACH OF THE OTHER PERSONS WHICH BECOMES A DEBTOR
HEREUNDER FROM TIME TO TIME (each, a “Debtor” and collectively, the “Debtors”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Collateral Agent (as defined
below) for the benefit of the Secured Parties (as defined below);

WITNESSETH THAT:

WHEREAS, reference is made to that certain Credit Agreement, dated as of
August 15, 2014 (as amended, restated, modified or supplemented from time to
time, the “Credit Agreement”), among Koppers Inc., a Pennsylvania corporation
(the “Borrower”), the Guarantors (as defined therein) from time to time party
thereto (the “Guarantors”), the Lenders (as defined therein) from time to time
party thereto (the “Lenders”), and PNC Bank, National Association, as
Administrative Agent (as defined therein) and, following the 2009 Senior Note
Redemption (as defined below), also in its capacity as the Collateral Agent; in
each such capacity, for itself and the other Lenders (in such capacities, the
“Agent”); and

WHEREAS, the Debtors are (or will be with respect to after-acquired property)
the legal and beneficial owners and the holders of the Collateral (as defined in
Section 1 hereof); and

WHEREAS, pursuant to the Credit Agreement, the Agent and the Lenders have agreed
to make certain financial accommodations and loans to the Borrower; and

WHEREAS, pursuant to the Credit Agreement, the Collateral Agent, not in its
individual capacity but solely as the collateral trustee for the benefit of the
Secured Parties, has entered into that certain Collateral Trust Agreement, dated
as of even date herewith (as amended, restated, modified or supplemented from
time to time, the “Collateral Trust Agreement”), with the Borrower, the
Guarantors (as defined therein) from time to time party thereto, the Agent and
the Trustee (as defined therein) by which they agreed to share in certain
collateral (the “Shared Collateral”), on the basis set forth more fully therein,
in order to secure the Secured Obligations (as defined below); and

WHEREAS, the Collateral (as defined below) secured by this Agreement is intended
to and is to be part of the Shared Collateral; and

WHEREAS, this Agreement is intended to and is to be a Collateral Document (as
defined in the Collateral Trust Agreement); and

WHEREAS, the obligation of the Agent and the Lenders to make loans and other
financial accommodations under the Credit Agreement is subject to the condition,
among others, that the Debtors secure the Credit Agreement Obligations (as
defined below) to the Agent and the Lenders under the Credit Agreement, the
other Loan Documents (as defined therein) and otherwise as more fully described
herein in the manner set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, intending to be legally bound hereby, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

118. Terms which are defined in the Credit Agreement and not otherwise defined
herein are used herein as defined therein and the rules of construction set
forth in Section 1.2 [Construction] of the Credit Agreement shall apply to this
Agreement. The following words and terms shall have the following meanings,
respectively, unless the context hereof otherwise clearly requires:

118.1 “Code” means the Uniform Commercial Code as in effect in the State of New
York on the date hereof and as amended from time to time except to the extent
that the conflict of law rules of such Uniform Commercial Code shall apply the
Uniform Commercial Code as in effect from time to time in any other state to
specific property or other matters.

118.2 “Collateral” means all of each Debtor’s right, title and interest in, to
and under the following described property of such Debtor (each capitalized term
used in this Section 1(b) shall have in this Agreement the meaning given to it
by the Code):

118.2.1 all now existing and hereafter acquired or arising Accounts, Goods,
Health Care Insurance Receivables, General Intangibles, Payment Intangibles,
Deposit Accounts, Chattel Paper (including, without limitation, Electronic
Chattel Paper), Documents, Instruments, Software, Investment Property, Letters
of Credit, Letter of Credit Rights, advices of credit, money, Commercial Tort
Claims as listed on Schedule B hereto (as such Schedule is amended or
supplemented from time to time), Equipment, As-Extracted Collateral, Inventory,
Fixtures, and Supporting Obligations, together with all products of and
Accessions to any of the foregoing and all Proceeds of any of the foregoing
(including, without limitation, all insurance policies and proceeds thereof);

118.2.2 to the extent, if any, not included in clause (i) above, each and every
other item of personal property and fixtures, whether now existing or hereafter
arising or acquired, including, without limitation, all licenses, contracts and
agreements, and all collateral for the payment or performance of any contract or
agreement, together with all products and Proceeds (including all insurance
policies and proceeds) of any Accessions to any of the foregoing; and

118.2.3 all present and future business records and information, including
computer tapes and other storage media containing the same and computer programs
and software (including, without limitation, source code, object code and
related manuals and documentation and all licenses to use such software) for
accessing and manipulating such information.

118.3 “Collateral Agent” shall mean (i) prior to the 2009 Senior Note
Redemption, Wells Fargo Bank, National Association, not in its individual
capacity but solely as the collateral agent for the benefit of the Secured
Parties pursuant to the Collateral Trust Agreement and (ii) after the 2009
Senior Note Redemption, PNC Bank, National Association, not in its individual
capacity but solely as the Collateral Agent for the benefit of itself and the
Lenders.

 

81



--------------------------------------------------------------------------------

118.4 “Credit Agreement Obligations” shall mean and include the following:
(i) any and all obligations, liabilities, and indebtedness from time to time of
the Borrower, any Guarantor or any other Subsidiary of the Borrower to the
Agent, any of the Lenders or any Affiliate of the Agent or any Lender under or
in connection with the Credit Agreement or any other Loan Document, whether for
principal, interest, fees, indemnities, expenses, or otherwise, and all
refinancings or refundings thereof, whether such obligations, liabilities, or
indebtedness are direct or indirect, secured or unsecured, joint or several,
absolute or contingent, due or to become due, whether for payment or
performance, now existing or hereafter arising (and including obligations,
liabilities, and indebtedness arising or accruing after the commencement of any
bankruptcy, insolvency, reorganization, or similar proceeding with respect to
the Borrower, any Guarantor or any other Subsidiary of the Borrower or which
would have arisen or accrued but for the commencement of such proceeding, even
if the claim for such obligation, liability, or indebtedness is not enforceable
or allowable in such proceeding, and including all Obligations, liabilities, and
indebtedness arising from any extensions of credit under or in connection with
the Loan Documents from time to time, regardless whether any such extensions of
credit are in excess of the amount committed under or contemplated by the Loan
Documents or are made in circumstances in which any condition to an extension of
credit is not satisfied); (ii) all Reimbursement Obligations of each Loan Party
and any other Subsidiary of the Borrower with respect to any one or more Letters
of Credit issued by any Issuing Lender; (iii) all indebtedness, loans,
obligations, expenses and liabilities of each Loan Party, any Excluded
Subsidiary or any other Subsidiary of the Borrower to the Agent or any of the
Lenders, or any of their respective Affiliates, arising out of any
Lender-Provided Hedge, any Lender-Provided Treasury Arrangement or any
Lender-Provided Credit Arrangement provided by the Agent, any of the Lenders or
such Affiliates pursuant to the Credit Agreement; (iv) any sums advanced by or
owing to the Agent or any of the Lenders for any reason relating to the Credit
Agreement, any other Loan Document, or any collateral relating thereto,
including for indemnification, for maintenance, preservation, protection or
enforcement of, or realization upon, the Collateral or other collateral security
or any one or more guaranties, and for enforcement, collection, or preservation
of the rights of the Agent and the Lenders, and regardless whether before or
after default or the entry of any judgment; (v) any obligation or liability of
any Loan Party or any other Subsidiary of the Borrower arising out of overdrafts
on deposits or other accounts or out of electronic funds (whether by wire
transfer or through automated clearing houses or otherwise) or out of the return
unpaid of, or other failure of the Agent or any Lender to receive final payment
for, any check, item, instrument, payment order or other deposit or credit to a
deposit or other account, or out of the Agent’s or any Lender’s non-receipt of
or inability to collect funds or otherwise not being made whole in connection
with depository or other similar arrangements, and (vi) any amendments,
extensions, renewals and increases of or to any of the foregoing;
notwithstanding the foregoing provisions in this definition, “Credit Agreement
Obligations” shall not include Excluded Swap Obligations

118.5 “Event of Default” shall mean (i) prior to the 2009 Senior Note
Redemption, a Triggering Event (as defined in the Collateral Trust Agreement),
and (ii) after the 2009 Senior Note Redemption, an Event of Default (as defined
in the Credit Agreement).

 

82



--------------------------------------------------------------------------------

118.6 “Indenture Secured Obligations” shall mean the Indenture Secured
Obligations as such term is defined in the Collateral Trust Agreement.

118.7 “Receivables” means all of the Accounts, Health Care Insurance
Receivables, Payment Intangibles, Chattel Paper (including, without limitation,
Electronic Chattel Paper), all Proceeds of the foregoing and other Collateral
arising from the foregoing.

118.8 “Secured Obligations” shall mean (i) prior to the 2009 Senior Note
Redemption, the Indenture Secured Obligations and the Credit Agreement
Obligations, and (ii) after the 2009 Senior Note Redemption, the Credit
Agreement Obligations.

118.9 “Secured Parties” shall mean (i) prior to the 2009 Senior Note Redemption,
the Collateral Agent, the Agent, the Trustee and the Creditors (as defined in
the Collateral Trust Agreement), and (ii) after the 2009 Senior Note Redemption,
the Agent, the Lenders and any provider of any Lender-Provided Hedge, any
Lender-Provided Treasury Arrangement or any Lender-Provided Credit Arrangement.

118.10 “Secured Party Document” and “Secured Party Documents” shall mean
(i) prior to the 2009 Senior Note Redemption, one or more of the Credit
Agreement, the Collateral Trust Agreement, the other Loan Documents, the
Indenture (as defined in the Collateral Trust Agreement) and the Notes (as
defined in the Collateral Trust Agreement), and (ii) after the 2009 Senior Note
Redemption, one or more of the Credit Agreement and the other Loan Documents.

118.11 “2009 Senior Note Redemption” shall mean the 2009 Senior Note Redemption
as such term is defined in the Collateral Trust Agreement.

119. As security for the Payment In Full of the Credit Agreement Obligations and
the indefeasible payment in full in cash of the other Secured Obligations, each
Debtor hereby agrees that the Collateral Agent and the Secured Parties shall
have, and each Debtor hereby grants to and creates in favor of the Collateral
Agent for the benefit of the Secured Parties, a continuing first priority lien
on and security interest under the Code in and to the Collateral subject only to
Permitted Liens. Without limiting the generality of Section 4 below, each Debtor
further agrees that with respect to each item of the Collateral as to which
(a) the creation of a valid and enforceable security interest is not governed
exclusively by the Code, or (b) the perfection of a valid and enforceable first
priority security interest therein under the Code cannot be accomplished either
by the Collateral Agent taking possession thereof or by the filing in
appropriate locations of appropriate Code financing statements executed by such
Debtor, such Debtor will at its expense execute and deliver to the Collateral
Agent and hereby does authorize the Collateral Agent to execute and file such
documents, agreements, notices, assignments and instruments and take such
further actions as may be requested by the Collateral Agent from time to time
for the purpose of creating a valid and perfected first priority Lien on such
item, subject only to Permitted Liens, enforceable against such Debtor and all
third parties to secure the Secured Obligations. Notwithstanding the foregoing
and only with respect to contracts and licenses which exist on the Closing Date,
if the foregoing grant of a security interest in favor of the Collateral Agent
would cause such contracts and licenses to be void pursuant to the terms of such
contracts and licenses (subject to any limitations in Article 9 of the Code with
respect to the effect of such restrictions on the collateral assignment of such
contracts and licenses), then the

 

83



--------------------------------------------------------------------------------

grant of a security interest in such contracts and licenses shall be postponed
to the extent of such restrictions on collateral assignment until such time as
the grant of the security interest would not cause such contracts and licenses
to be void).

120. Each Debtor represents and warrants to the Collateral Agent and the Secured
Parties that (a) the Debtors have good and marketable title to the Collateral,
(b) except for the security interest granted to and created in favor of the
Collateral Agent for the benefit of the Secured Parties and Permitted Liens, all
the Collateral is free and clear of any Lien, (c) the Debtors will defend the
Collateral against all claims and demands of all persons at any time claiming
the same or any interest therein, (d) each Account is genuine and enforceable in
accordance with its terms and the Debtors will defend the same against all
claims, demands, recoupment, setoffs, and counterclaims at any time asserted,
(e) at the time any Account becomes subject to this Agreement, each such Account
will be a good and valid Account representing a bona fide sale of goods or
services by the Debtors and such goods will have been shipped to the respective
account debtors or the services will have been performed for the respective
account debtors (or for those on behalf of whom the account debtors are
obligated on the Accounts), and no such Account will at such time be subject to
any claim for credit, allowance, setoff, recoupment, defense, counterclaim or
adjustment by any account debtor or otherwise, (f) the exact legal name of each
Debtor is as set forth on the signature page hereto, and (g) the state of
incorporation, formation or organization as applicable, of each Debtor is as set
forth on Schedule A hereto.

121. Each Debtor will faithfully preserve and protect the Collateral Agent’s
security interest in the Collateral as a prior perfected security interest under
the Code, superior and prior to the rights of all third Persons, except for
holders of Permitted Liens, and will do all such other acts and things and will,
upon request therefor by the Agent, execute, deliver, file and record, and each
Debtor hereby authorizes the Agent to so file, all such other documents and
instruments, including, without limitation, financing statements, security
agreements, assignments and documents and powers of attorney with respect to the
Collateral, and pay all filing fees and taxes related thereto, as the Agent in
its reasonable discretion may deem necessary or advisable from time to time in
order to attach, continue, preserve, perfect, and protect said security interest
(including the filing at any time or times after the date hereof of financing
statements under, and in the locations advisable pursuant to, the Code); and,
each Debtor hereby irrevocably appoints each of the Collateral Agent and the
Agent, its respective officers, employees and agents, or any of them, as
attorneys-in-fact for each Debtor to execute, deliver, file and record such
items for such Debtor and in the Debtor’s name, place and stead to preserve,
continue, perfect and protect said security interest. This power of attorney,
being coupled with an interest, shall be irrevocable for the life of this
Agreement.

122. Each Debtor covenants and agrees that:

122.1 it will defend the Collateral Agent’s and the Secured Parties’ right,
title and lien on and security interest in and to the Collateral and the
Proceeds thereof against the claims and demands of all Persons whomsoever, other
than any Person claiming a right in the Collateral pursuant to an agreement
between such Person and the Collateral Agent;

 

84



--------------------------------------------------------------------------------

122.2 it will not suffer or permit to exist on any Collateral any Lien except
for Permitted Liens;

122.3 it will not take or omit to take any action, the taking or the omission of
which would result in a material alteration (except as permitted by the Credit
Agreement) or impairment of the Collateral or of the Collateral Agent’s rights
under this Agreement;

122.4 it will not sell, assign or otherwise dispose of any portion of the
Collateral except as permitted in Section 8.2.7 [Disposition of Assets or
Subsidiaries] of the Credit Agreement;

122.5 it will (i) except for such Collateral delivered to the Collateral Agent
pursuant to this Section or otherwise now or hereafter under the control of the
Collateral Agent, obtain and maintain sole and exclusive possession of all
Chattel Paper, Documents, Instruments, Investment Property and Letters of
Credit, (ii) maintain its chief executive office and keep the Collateral and all
records pertaining thereto at the locations specified on the Security Interest
Data Summary attached as Schedule A hereto, unless it shall have given the
Collateral Agent prior notice and taken any action reasonably requested by the
Collateral Agent to maintain its security interest therein, (iii) notify the
Collateral Agent if an Account becomes evidenced or secured by an Instrument or
Chattel Paper and deliver to the Collateral Agent upon the Collateral Agent’s
request therefor all Collateral consisting of Instruments and Chattel Paper
immediately upon each Debtor’s receipt of a request therefor, (iv) deliver to
the Collateral Agent possession of all Collateral the possession of which is
required to perfect the Collateral Agent’s Lien thereon or security interest
therein or the possession of which grants priority over a Person filing a
financing statement with respect thereto, (v) execute control agreements and
cause other Persons to execute acknowledgments in form and substance reasonably
satisfactory to the Collateral Agent evidencing the Collateral Agent’s control
with respect to all Collateral the control or acknowledgment of which perfects
the Collateral Agent’s security interest therein, including Letters of Credit,
Letter of Credit Rights, Electronic Chattel Paper, Deposit Accounts and
Investment Property, and (vi) keep materially accurate and complete books and
records concerning the Collateral and such other books and records as the
Collateral Agent may from time to time reasonably require;

122.6 it will promptly furnish to the Collateral Agent such information and
documents relating to the Collateral as the Collateral Agent may reasonably
request, including, without limitation, all invoices, Documents, contracts,
Chattel Paper, Instruments and other writings pertaining to such Debtor’s
contracts or the performance thereof, all of the foregoing to be certified upon
request of the Collateral Agent by an authorized officer of such Debtor;

122.7 it shall immediately notify the Collateral Agent if any Account arises out
of contracts with the United States or any department, agency or instrumentality
thereof or any one or more of the states of the United States or any department,
agency, or instrumentality thereof, and will execute any instruments and take
any steps required by the Collateral Agent so that all monies due and to become
due under such contract shall be assigned to the Collateral Agent and notice of
the assignment given to and acknowledged by the appropriate government agency or
authority under the Federal Assignment of Claims Act;

 

85



--------------------------------------------------------------------------------

122.8 it will not change its state of incorporation, formation or organization,
as applicable, without providing at least ten (10) calendar days prior written
notice to the Collateral Agent;

122.9 it will not change its name without providing at least ten (10) calendar
days prior written notice to the Collateral Agent;

122.10 except as otherwise permitted under the Credit Agreement, it shall
preserve its current existence as a corporation, partnership or a limited
liability, as applicable, and shall not (i) in one, or a series of related
transactions, merge into or consolidate with any other entity, the survivor of
which is not the Debtor, or (ii) sell all or substantially all of its assets;

122.11 if such Debtor shall at any time acquire a Commercial Tort Claim, as
defined in the Code, such Debtor shall immediately notify the Collateral Agent
in a writing signed by such Debtor of the details thereof and grant to the
Collateral Agent for the benefit of the Secured Parties in such writing a
security interest therein and in the Proceeds thereof, with such writing to be
in form and substance reasonably satisfactory to the Collateral Agent and such
writing shall constitute a supplement to Schedule B hereto;

122.12 it hereby authorizes the Collateral Agent to, at any time and from time
to time, file in any one or more jurisdictions financing statements that
describe the Collateral, together with continuation statements thereof and
amendments thereto, without the signature of such Debtor and which contain any
information required by the Code or any other applicable statute applicable to
such jurisdiction for the sufficiency or filing office acceptance of any
financing statements, continuation statements, or amendments. Each Debtor agrees
to furnish any such information to the Collateral Agent promptly upon request.
Any such financing statements, continuation statements, or amendments may be
signed by the Collateral Agent on behalf of such Debtor if the Collateral Agent
so elects and may be filed at any time in any jurisdiction; and

122.13 it shall at any time and from time to time take such steps as the
Collateral Agent may reasonably request as are necessary for the Collateral
Agent to insure the continued perfection of the Collateral Agent’s and the
Secured Parties’ security interest in the Collateral with the same priority
required hereby and the preservation of its rights therein.

123. Each Debtor assumes full responsibility for taking any and all necessary
steps to preserve the Collateral Agent’s and the Secured Parties’ rights with
respect to the Collateral against all Persons other than anyone asserting rights
in respect of a Permitted Lien. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral Agent takes such action for that purpose as
such Debtor shall request in writing; provided that such requested action will
not, in the judgment of the Collateral Agent, impair the security interest in
the Collateral created hereby or the Collateral Agent’s and the Secured Parties’
rights in, or the value of, the Collateral; and provided further that such
written request is received by the Collateral Agent in sufficient time to permit
the Collateral Agent to take the requested action.

124. The pledge, security interests and other Liens and the obligations,
liabilities and indebtedness of each Debtor hereunder shall not be discharged
until Payment In Full of the

 

86



--------------------------------------------------------------------------------

Credit Agreement Obligations and the indefeasible payment in full in cash of the
other Secured Obligations. The pledge, security interests, and other Liens and
the obligations, liabilities and indebtedness of each Debtor hereunder shall not
be discharged or impaired or otherwise diminished by any failure, default,
omission, or delay, willful or otherwise, by Collateral Agent, or any other
obligor on any of the Secured Obligations, or by any other act or thing or
omission or delay to do any other act or thing which may or might in any manner
or to any extent vary the risk of such Debtor or which would otherwise operate
as a discharge of any Debtor as a matter of law or equity. Without limiting the
generality of the foregoing, each Debtor hereby consents to, and the pledge,
security interests, and other Liens given by such Debtor hereunder shall not be
diminished, terminated, or otherwise similarly affected by any of the following
at any time and from time to time:

124.1 Any lack of genuineness, legality, validity, enforceability, or
allowability (in a bankruptcy, insolvency, reorganization or similar proceeding,
or otherwise), or any avoidance or subordination, in whole or in part, of any
Secured Party Document or any of the Secured Obligations and regardless of any
law, regulation, or order now or hereafter in effect in any jurisdiction
affecting any of the Secured Obligations, any of the terms of the Secured Party
Documents, or any rights of the Collateral Agent or any other Person with
respect thereto;

124.2 Any increase, decrease, or change in the amount, nature, type or purpose
of any of the Secured Obligations (whether or not contemplated by the Secured
Party Documents as presently constituted); any change in the time, manner,
method, or place of payment or performance of, or in any other term of, any of
the Secured Obligations; any execution or delivery of any additional Secured
Party Documents; or any amendment, modification or supplement to, or refinancing
or refunding of, any Secured Party Document or any of the Secured Obligations;

124.3 Any failure to assert any breach of or default under any Secured Party
Document or any of the Secured Obligations; any extensions of credit in excess
of the amount committed under or contemplated by the Secured Party Documents, or
in circumstances in which any condition to such extensions of credit has not
been satisfied; any other exercise or non-exercise, or any other failure,
omission, breach, default, delay, or wrongful action in connection with any
exercise or non-exercise, of any right or remedy against any Debtor or any other
Person under or in connection with any Secured Party Document or any of the
Secured Obligations; any refusal of payment or performance of any of the Secured
Obligations, whether or not with any reservation of rights against any Debtor;
or any application of collections (including collections resulting from
realization upon any direct or indirect security for the Secured Obligations) to
other obligations, liabilities or indebtedness, if any, not entitled to the
benefits of this Agreement, in preference to Secured Obligations or, if any
collections are applied to Secured Obligations, any application to particular
Secured Obligations;

124.4 Any taking, exchange, amendment, modification, supplement, termination,
subordination, release, loss, or impairment of, or any failure to protect,
perfect, or preserve the value of, or any enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or any failure,
omission, breach, default, delay, or wrongful action by the Collateral Agent or
any other Person in connection with the enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or, any other action
or inaction by

 

87



--------------------------------------------------------------------------------

Collateral Agent or any other Person in respect of, any direct or indirect
security for any of the Secured Obligations (including the Collateral). As used
in this Agreement, “direct or indirect security” for the Secured Obligations,
and similar phrases, includes any collateral security, guaranty, suretyship,
letter of credit, capital maintenance agreement, put option, subordination
agreement, or other right or arrangement of any nature providing direct or
indirect assurance of payment or performance of any of the Secured Obligations,
made by or on behalf of any Person;

124.5 Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the existing structure or existence of, any Debtor or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to any
Debtor or any other Person; or any action taken or election (including any
election under Section 1111(b)(2) of the United States Bankruptcy Code or any
comparable law of any jurisdiction) made by the Collateral Agent or any Debtor
or by any other Person in connection with any such proceeding;

124.6 Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by any Debtor or any other Person with respect to any Secured
Party Document or any of the Secured Obligations; or any discharge by operation
of law or release of any Debtor or any other Person from the performance or
observance of any Secured Party Document or any of the Secured Obligations; or

124.7 Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, a guarantor or a surety,
including each Debtor, excepting only Payment In Full of the Credit Agreement
Obligations and the indefeasible payment in full in cash of the other Secured
Obligations.

125. Each Debtor hereby waives any and all defenses which such Debtor may now or
hereafter have based on principles of suretyship, impairment of collateral, or
the like and each Debtor hereby waives any defense to or limitation on its
obligations, liabilities or indebtedness under this Agreement arising out of or
based on any event or circumstance referred to in the immediately preceding
Section hereof. Without limiting the generality of the foregoing and to the
fullest extent permitted by applicable law, each Debtor hereby further waives
each of the following:

125.1 All notices, disclosures and demands of any nature which otherwise might
be required from time to time to preserve intact any rights against such Debtor,
including the following: any notice of any event or circumstance described in
the immediately preceding Section hereof; any notice required by any law,
regulation or order now or hereafter in effect in any jurisdiction; any notice
of nonpayment, nonperformance, dishonor, or protest under any Secured Party
Document or any of the Secured Obligations; any notice of the incurrence of any
Secured Obligations; any notice of any default or any failure on the part of the
Debtors or any other Person to comply with any Secured Party Document or any of
the Secured Obligations or any requirement pertaining to any direct or indirect
security for any of the Secured Obligations; and any notice or other information
pertaining to the business, operations, condition (financial or otherwise), or
prospects of the Debtors or any other Person;

 

88



--------------------------------------------------------------------------------

125.2 Any right to any marshalling of assets, to the filing of any claim against
such Debtor or any other Person in the event of any bankruptcy, insolvency,
reorganization, or similar proceeding, or to the exercise against such Debtor or
any other Person of any other right or remedy under or in connection with any
Secured Party Document or any of the Secured Obligations or any direct or
indirect security for any of the Secured Obligations; any requirement of
promptness or diligence on the part of the Collateral Agent or any other Person;
any requirement to exhaust any remedies under or in connection with, or to
mitigate the damages resulting from default under, any Secured Party Document or
any of the Secured Obligations or any direct or indirect security for any of the
Secured Obligations; any benefit of any statute of limitations; and any
requirement of acceptance of this Agreement or any other Secured Party Document,
and any requirement that such Debtor receive notice of any such acceptance; and

125.3 Any defense or other right arising by reason of any Law now or hereafter
in effect in any jurisdiction pertaining to election of remedies (including
anti-deficiency laws, “one action” laws or the like), or by reason of any
election of remedies or other action or inaction by the Collateral Agent
(including commencement or completion of any judicial proceeding or nonjudicial
sale or other action in respect of the Collateral for any of the Secured
Obligations), which results in denial or impairment of the right of the
Collateral Agent to seek a deficiency against such Debtor or any other Person or
which otherwise discharges or impairs any of the Secured Obligations.

126. (a) At any time and from time to time whether or not an Event of Default
then exists and without prior notice to or consent of any Debtor, the Collateral
Agent may at its option take such actions as the Collateral Agent deems
appropriate (i) to attach, perfect, continue, preserve and protect the
Collateral Agent’s and the Secured Parties’ first priority security interest in
or Lien on the Collateral, and/or (ii) to inspect, audit and verify the
Collateral, including reviewing all of each Debtor’s books and records and
copying and making excerpts therefrom; provided that prior to an Event of
Default or a Potential Default, the same is done with advance notice during
normal business hours to the extent access to such Debtor’s premises is
required, and (iii) to add all liabilities, obligations, costs and expenses
reasonably incurred in connection with the foregoing clauses (i) and (ii) to the
Secured Obligations, to be paid by the Debtors to the Collateral Agent for the
benefit of the Secured Parties within ten (10) days after demand;

(b) At any time and from time to time after an Event of Default exists and is
continuing and without prior notice to or consent of any Debtor, the Collateral
Agent may at its option take such action as the Collateral Agent deems
appropriate (i) to maintain, repair, protect and insure the Collateral, and/or
(ii) to perform, keep, observe and render true and correct any and all
covenants, agreements, representations and warranties of the Debtors hereunder,
and (iii) to add all liabilities, obligations, costs and expenses reasonably
incurred in connection with the foregoing clauses (i) and (ii) to the Secured
Obligations, to be paid by the Debtors to the Collateral Agent for the benefit
of the Secured Parties within ten (10) days after demand.

127. After there exists any Event of Default:

127.1 The Collateral Agent shall have and may exercise all the rights and
remedies available to a secured party under the Code in effect at the time, and
such other rights and remedies as may be provided by Law and as set forth below,
including, without limitation, to

 

89



--------------------------------------------------------------------------------

take over and collect all of any Debtor’s Receivables and all other Collateral,
and to this end each Debtor hereby appoints the Collateral Agent, its officers,
employees and agents, as its irrevocable, true and lawful attorneys-in-fact with
all necessary power and authority to (i) take possession immediately, with or
without notice, demand, or legal process, of any of or all of the Collateral
wherever found, and for such purposes, enter upon any premises upon which the
Collateral may be found and remove the Collateral therefrom, (ii) require any
Debtor to assemble the Collateral and deliver it to the Collateral Agent or to
any place designated by the Collateral Agent at the Debtors’ expense,
(iii) receive, open and dispose of all mail addressed to any Debtor and notify
postal authorities to change the address for delivery thereof to such address as
the Collateral Agent may designate, (iv) demand payment of the Receivables,
(v) enforce payment of the Receivables by legal proceedings or otherwise,
(vi) exercise all of any Debtor’s rights and remedies with respect to the
collection of the Receivables, (vii) settle, adjust, compromise, extend or renew
the Receivables, (viii) settle, adjust or compromise any legal proceedings
brought to collect the Receivables, (ix) to the extent permitted by applicable
Law, sell or assign the Receivables upon such terms, for such amounts and at
such time or times as the Collateral Agent deems advisable, (x) discharge and
release the Receivables, (xi) take control, in any manner, of any item of
payment or Proceeds from any account debtor, (xii) prepare, file and sign any
Debtor’s name on any proof of claim in any bankruptcy or similar proceeding or
similar document against any account debtor, (xiii) prepare, file and sign any
Debtor’s name on any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with the Receivables, (xiv) do all acts and
things necessary, in the Collateral Agent’s sole discretion, to fulfill the
Borrower’s, or any Guarantor’s or any Debtor’s obligations, liabilities or
indebtedness to the Collateral Agent or the Secured Parties under the Credit
Agreement, any of the other Secured Party Documents or otherwise, (xv) endorse
the name of any Debtor upon any check, Chattel Paper, Document, Instrument,
invoice, freight bill, bill of lading or similar document or agreement relating
to the Receivables or Inventory, (xvi) use any Debtor’s stationery and sign such
Debtor’s name to verifications of the Receivables and notices thereof to account
debtors, (xvii) access and use the information recorded on or contained in any
data processing equipment or computer hardware or software relating to the
Receivables, Inventory, or other Collateral or proceeds thereof to which any
Debtor has access, (xviii) demand, sue for, collect, compromise and give
acquittances for any and all Collateral, (xix) prosecute, defend or compromise
any action, claim or proceeding with respect to any of the Collateral, and
(xx) take such other action as the Collateral Agent may deem appropriate,
including extending or modifying the terms of payment of any Debtor’s debtors.
This power of attorney, being coupled with an interest, shall be irrevocable for
the life of this Agreement. To the extent permitted by Law, each Debtor hereby
waives all claims of damages due to or arising from or connected with any of the
rights or remedies exercised by the Collateral Agent pursuant to this Agreement,
except claims for physical damage to the Collateral arising from gross
negligence or willful misconduct by the Collateral Agent.

127.2 The Collateral Agent shall have the right to lease, sell or otherwise
dispose of all or any of the Collateral at public or private sale or sales for
cash, credit or any combination thereof, with such notice as may be required by
Law (it being agreed by the Debtors that, in the absence of any contrary
requirement of Law, ten (10) days’ prior notice of a public or private sale of
Collateral shall be deemed reasonable notice), in lots or in bulk, for cash or
on credit, all as the Collateral Agent, in its sole discretion, may deem
advisable. Such sales may be adjourned from time to time with or without notice.
The Collateral Agent shall have the right to conduct such

 

90



--------------------------------------------------------------------------------

sales on any Debtor’s premises or elsewhere and shall have the right to use any
Debtor’s premises without charge for such sales for such time or times as the
Collateral Agent may see fit. The Collateral Agent may purchase all or any part
of the Collateral at public or, if permitted by Law, private sale and, in lieu
of actual payment of such purchase price, may set off the amount of such price
against the Secured Obligations.

127.3 Each Debtor, at its cost and expense (including the cost and expense of
any of the following referenced consents, approvals, etc.), will promptly
execute and deliver or cause the execution and delivery of all applications,
certificates, instruments, registration statements, and all other documents and
papers the Collateral Agent may request in connection with the obtaining of any
consent, approval, registration, qualification, permit, license, accreditation,
or authorization of any other Official Body or other Person necessary or
appropriate for the effective exercise of any rights hereunder or under the
other Secured Party Documents. Without limiting the generality of the foregoing,
each Debtor agrees that in the event the Collateral Agent on behalf of itself
and/or the Secured Parties shall exercise its rights hereunder or pursuant to
the other Secured Party Documents, to sell, transfer, or otherwise dispose of,
or vote, consent, operate, or take any other action in connection with any of
the Collateral, each Debtor shall execute and deliver (or cause to be executed
and delivered) all applications, certificates, assignments and other documents
that the Collateral Agent requests to facilitate such actions and shall
otherwise promptly, fully, and diligently cooperate with the Collateral Agent
and any other Persons in making any application for the prior consent or
approval of any Official Body or any other Person to the exercise by the
Collateral Agent on behalf of itself and/or the Secured Parties or any such
rights relating to all or any of the Collateral. Furthermore, because each
Debtor agrees that the remedies at law, of the Collateral Agent on behalf of
itself and/or the Secured Parties, for failure of such Debtor to comply with
this Subsection (c) would be inadequate, and that any such failure would not be
adequately compensable in damages, each Debtor agrees that this Subsection
(c) may be specifically enforced.

127.4 The Collateral Agent may request, without limiting the rights and remedies
of the Collateral Agent on behalf of itself and the Secured Parties otherwise
provided hereunder and under the other Secured Party Documents, that each Debtor
do any of the following: (i) give the Collateral Agent on behalf of the Secured
Parties specific assignments of the accounts receivable of the Debtors after
such accounts receivable come into existence, and schedules of such accounts
receivable, the form and content of such assignment and schedules to be
reasonably satisfactory to Collateral Agent, and (ii) in order to better secure
the Collateral Agent on behalf of the Secured Parties, to the extent permitted
by Law, enter into such lockbox agreements and establish such lockbox accounts
as the Collateral Agent may require, all at the sole expense of the Debtors and
shall direct all payments from all payors due to each Debtor, to such lockbox
accounts.

128. The Lien on and security interest in the Collateral granted to and created
in favor of the Collateral Agent by this Agreement shall be for the benefit of
the Collateral Agent and the Secured Parties. Each of the rights, privileges,
and remedies provided to the Collateral Agent hereunder or otherwise by Law with
respect to the Collateral shall be exercised by the Collateral Agent only for
the benefit of the Secured Parties, and any of the Collateral or Proceeds
thereof held or realized upon at any time by the Collateral Agent shall, after
the Collateral Agent has made all deductions of expenses, including but not
limited to attorneys’ fees and other expenses

 

91



--------------------------------------------------------------------------------

incurred in connection with repossession, collection, sale or disposition of
such Collateral or in connection with the enforcement of the Collateral Agent’s
rights with respect to the Collateral, including in any insolvency, bankruptcy
or reorganization proceedings, be applied against the Secured Obligations,
whether or not all the same be then due and payable, as follows: .

128.1.1 first, in accordance with the Collateral Trust Agreement, and, following
the 2009 Senior Note Redemption, in such order as set forth in Section 9.2.4
[Application of Proceeds] of the Credit Agreement; and

128.1.2 the balance, if any, as required by Law.

Each Debtor shall remain liable to the Collateral Agent and the Secured Parties
for and shall pay to the Collateral Agent for the benefit of the Secured Parties
any deficiency which may remain after such sale or collection.

129. If the Collateral Agent repossesses or seeks to repossess any of the
Collateral pursuant to the terms hereof because of the occurrence of an Event of
Default, then to the extent it is commercially reasonable for the Collateral
Agent to store any Collateral on any premises of any Debtor, such Debtor hereby
agrees to lease to the Collateral Agent on a month-to-month tenancy for a period
not to exceed one hundred twenty (120) days at the Collateral Agent’s election,
at a rental rate equal to One Dollar ($1.00) per month (if such Debtor owns the
premises), and at the current rental rate per month (if such Debtor leases the
premises), the premises on which the Collateral is located; provided it is
located on premises owned or leased by such Debtor.

130. Upon Payment In Full of the Credit Agreement Obligations and the
indefeasible payment in full in cash of the other Secured Obligations, the
expiration of all Commitments and Letters of Credit, and termination of the
Credit Agreement, this Agreement shall terminate and be of no further force and
effect, and the Collateral Agent shall thereupon promptly return to each Debtor
such of the Collateral and such other documents delivered by such Debtor or
obtained by the Collateral Agent hereunder as may then be in the Collateral
Agent’s possession, subject to the rights of third parties. Until such time,
however, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Without
limiting the generality of the foregoing, each of the Debtors hereby
acknowledges and agrees to any assignment by Wells Fargo Bank, National
Association, in its capacity as Collateral Agent, of all its right, title and
interest under, pursuant to, and in connection with this Agreement to PNC Bank,
National Association, in its capacity as Collateral Agent for itself and the
Lenders.

131. No failure or delay on the part of the Collateral Agent in exercising any
right, remedy, power or privilege hereunder shall operate as a waiver thereof or
of any other right, remedy, power or privilege of the Collateral Agent
hereunder; nor shall any single or partial exercise of any such right, remedy,
power or privilege preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. No waiver of a single
Event of Default shall be deemed a waiver of a subsequent Event of Default. All
waivers under this Agreement must be in writing. The rights and remedies of the
Collateral Agent under this Agreement are cumulative and in addition to any
rights or remedies which it may otherwise have, and the Collateral Agent may
enforce any one or more remedies hereunder successively or concurrently at its
option.

 

92



--------------------------------------------------------------------------------

132. All notices, statements, requests and demands given to or made upon either
party hereto in accordance with the provisions of this Agreement shall be given
or made as provided in Section 9 of the Collateral Trust Agreement in the case
of the Collateral Agent, and in case of the Debtors, as set forth in
Section 11.5 [Notices; Effectiveness; Electronic Communication] of the Credit
Agreement; provided that such notices to any Debtor shall be given to the
Borrower on behalf of such Debtor at the address referred to in, and in the
manner provided in, Section 11.5 [Notices; Effectiveness; Electronic
Communication] of the Credit Agreement.

133. Each Debtor agrees that as of the date hereof, all information contained on
the Security Interest Data Summary attached hereto as Schedule A is accurate and
complete and contains no omission or misrepresentation. Except for such
information in Schedule A which is specific to the Closing Date, each Debtor
shall promptly notify the Collateral Agent of any changes in the information set
forth thereon.

134. All payments and collections made by or from the Debtors under this
Agreement shall be deemed to be payments pursuant to, and each Debtor hereby
agrees to be bound by, the provisions of Section 5.9 [Taxes] of the Credit
Agreement and each Debtor shall make all payments free and clear of Taxes as
provided therein.

135. Each Debtor acknowledges that the provisions hereof giving the Collateral
Agent rights of access to books, records and information concerning the
Collateral and such Debtor’s operations and providing the Collateral Agent
access to such Debtor’s premises are intended to afford the Collateral Agent
with immediate access to current information concerning such Debtor and its
activities, including without limitation, the value, nature and location of the
Collateral so that the Collateral Agent can, among other things, make an
appropriate determination after the occurrence of an Event of Default, whether
and when to exercise its other remedies hereunder and at law, including, without
limitation, instituting a replevin action should any Debtor refuse to turn over
any Collateral to the Collateral Agent. Each Debtor further acknowledges that
should such Debtor at any time fail to promptly provide such information and
access to the Collateral Agent, each Debtor acknowledges that the Collateral
Agent would have no adequate remedy at law to promptly obtain the same. Each
Debtor agrees that the provisions hereof may be specifically enforced by the
Collateral Agent and waives any claim or defense in any such action or
proceeding that the Collateral Agent has an adequate remedy at law.

136. This Agreement shall be binding upon, and inure to the benefit of, the
Collateral Agent, the Secured Parties and their respective successors and
assigns, and each Debtor and each of its respective successors and assigns,
except that no Debtor may assign or transfer its duties or obligations hereunder
or any interest herein. Without limiting the generality of the foregoing, each
of the Debtors hereby acknowledges and agrees to any assignment by Wells Fargo
Bank, National Association, in its capacity as Collateral Agent, of all its
right, title and interest under, pursuant to, and in connection with this
Agreement to PNC Bank, National Association, in its capacity as Collateral Agent
for itself and the Lenders. The Collateral Agent may resign and a successor
Collateral Agent may be appointed in the manner provided in the Collateral Trust
Agreement. Upon the acceptance of any appointment as a collateral agent by a
successor

 

93



--------------------------------------------------------------------------------

collateral agent, that successor collateral agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
collateral agent, as secured party under this Agreement and the retiring
collateral agent shall thereupon be discharged from its duties and obligations
under this Agreement. After any retiring collateral agent’s resignation, the
provisions of this Agreement shall inure to its benefit as to any actions taken
or omitted to be taken by it under this Agreement while it was the Collateral
Agent.

137. This Agreement shall be deemed to be a contract under the laws of the State
of New York and for all purposes shall be governed by, and construed in
accordance with, the laws of said State excluding its rules relating to
conflicts of law.

138. Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

139. Each Debtor hereby irrevocably submits to the nonexclusive jurisdiction of
any New York state or federal court sitting in New York County in any action or
proceeding arising out of or relating to this Agreement, and each Debtor hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York state or federal court. Each Debtor
hereby waives to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of any such action or proceeding. Each
Debtor hereby appoints the process agent identified below (the “Process Agent”)
as its agent to receive on behalf of such party and its respective property
service of copies of the summons and complaint and any other process which may
be served in any action or proceeding. Such service may be made by mailing or
delivering a copy of such process to such Debtor in care of the Process Agent at
the Process Agent’s address, and each Debtor hereby authorizes and directs the
Process Agent to receive such service on its behalf. Each Debtor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions (or any political subdivision thereof) by suit
on the judgment or in any other manner provided at law. Each Debtor further
agrees that it shall, for so long as any Commitment under the Credit Agreement
or any Secured Obligation of any Loan Party to any Secured Party remains
outstanding, continue to retain Process Agent for the purposes set forth in this
Section 22. The Process Agent is the Borrower, with an office on the date hereof
as set forth in the Schedules to the Credit Agreement. The Process Agent hereby
accepts the appointment of Process Agent by the Companies and agrees to act as
Process Agent on behalf of the Companies.

140. EXCEPT AS PROHIBITED BY LAW, EACH DEBTOR HEREBY WAIVES ANY RIGHT IT MAY
HAVE TO A TRIAL BY A JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
DOCUMENTS OR TRANSACTIONS RELATING THERETO.

141. At any time after the initial execution and delivery of this Agreement to
the Collateral Agent and the Secured Parties, additional Persons may become
parties to this Agreement and thereby acquire the duties and rights of being a
Debtor hereunder by executing and delivering to the Collateral Agent and the
Agent a Guarantor Joinder pursuant to the Credit Agreement. No notice of the
addition of any Debtor shall be required to be given to any pre-existing Debtor
and each Debtor hereby consents thereto.

 

94



--------------------------------------------------------------------------------

142. This Agreement may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same instrument. Each Debtor acknowledges and agrees that
a telecopy transmission to the Collateral Agent or any Secured Party of the
signature pages hereof purporting to be signed on behalf of such Debtor shall
constitute effective and binding execution and delivery hereof by such Debtor.

143. The parties agree that in the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of the Collateral
Trust Agreement, the provisions of the Collateral Trust Agreement shall control
until the Collateral Trust Agreement is terminated in accordance with its terms.
Until such termination of the Collateral Trust Agreement, notwithstanding any
provision in this Agreement to the contrary, the parties and signatories hereto
acknowledge and agree that any and all rights, powers, privileges, duties,
responsibilities, liabilities and/or obligations (including the right to grant
or withhold consent and the right to act or refrain from acting), whether
discretionary or mandatory, are and shall be exercised by the Collateral Agent
solely in accordance with the terms and conditions of the Collateral Trust
Agreement, at the direction of the Agent, the Trustee and/or other Person
specified in the Collateral Trust Agreement as having the right to give
direction to the Collateral Agent, and subject further to the rights of the
Collateral Agent to require the Borrower and any Loan Party to provide
(i) officers’ certificate(s), opinion(s) and advice from counsel, accountants,
appraisers and other third parties, (ii) advancement of expenses, and/or
(iii) assurances of indemnity, all as reasonably satisfactory to the Collateral
Agent. The Collateral Agent shall not be responsible for and makes no
representation as to the existence, genuineness, value or protection of any
Collateral, for the legality, effectiveness or sufficiency of any Collateral
Document, or for the creation, perfection, priority, sufficiency or protection
of any Liens hereunder. For the avoidance of doubt, nothing herein shall require
the Collateral Agent to file financing statements or continuation statements, or
be responsible for maintaining the security interests purported to be created as
described herein (except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder) and
such responsibility shall be solely that of the Loan Parties. Until such
termination of the Collateral Trust Agreement, for the avoidance of doubt, in
addition to any protections, rights or immunities given to the Collateral Agent
hereunder, the Collateral Agent shall be entitled to the rights, protections and
immunities given to it in its capacity as the Collateral Trustee (as defined
therein) under the Collateral Trust Agreement.

[SIGNATURE PAGES FOLLOW]

 

95



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECURITY AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Agreement as of the day and year
first above set forth.

 

DEBTORS: KOPPERS INC. By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer KOPPERS HOLDINGS INC.
KOPPERS DELAWARE, INC. KOPPERS ASIA LLC KOPPERS CONCRETE PRODUCTS, INC. CONCRETE
PARTNERS, INC. By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer KOPPERS WORLD-WIDE
VENTURES CORPORATION By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Vice President KOPPERS VENTURES LLC
By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer and Assistant Secretary



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 

COLLATERAL AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent
By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE A

TO

SECURITY AGREEMENT

Security Interest Data Summary

1. The chief executive office of              (a “Debtor”) is located at:

[ADDRESS]

             County

2. Such Debtor’s true and full name is as follows:             . Such Debtor
uses no trade names or fictitious names.

3. Such Debtor’s form of organization is as follows:

4. Such Debtor’s state of organization is as follows:

5. Such Debtor’s EIN # is as follows:

6. Such Debtor’s organization ID # (if any exists) is as follows:

7. As of the Closing Date, all of such Debtor’s personal property which has not
been delivered to the Collateral Agent pursuant to the terms of this Agreement
or the Credit Agreement is now, and will be at all future times, located at such
Debtor’s chief executive office as described in Paragraph 1 above, except as
specified below:

8. All of such Debtor’s books and records, including those relating to accounts
payable and accounts receivable, are kept at such Debtor’s chief executive
office as described in Paragraph 1 above, except as specified below:

9. All of the Debtor’s real property is located in the following counties:



--------------------------------------------------------------------------------

SCHEDULE B

TO

SECURITY AGREEMENT

Commercial Tort Claims



--------------------------------------------------------------------------------

EXHIBIT 2.5.1

[FORM OF]

LOAN REQUEST

 

TO:    PNC Bank, National Association, as Administrative Agent    PNC Firstside
Center - 4th Floor    500 First Avenue    P7-PFSC-04-I    Pittsburgh, PA 15219
   Telephone No.: (412) 768-0423    Telecopier No.: (412) 762-8672    Attn:
Agency Services FROM:    Koppers Inc., a Pennsylvania corporation (the
“Borrower”). RE:    Credit Agreement (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”), dated as of August 15,
2014, by and among the Borrower, the Guarantors party thereto, the Lenders party
thereto and PNC Bank, National Association, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement.

 

A. Pursuant to Section 2.5.1 [Revolving Credit Loan Requests] of the Credit
Agreement, the undersigned Borrower irrevocably requests [check one line under
1(a) below and fill in blank space next to the line as appropriate]:

 

1(a)                   A new Revolving Credit Loan in U.S. Dollars, OR  
                Renewal of the Euro-Rate Option applicable to an outstanding
             [specify type of Loan — Revolving Credit Loan or Term Loan] in U.S.
Dollars originally made on             , 20    , OR                   Conversion
of the Base Rate Option applicable to an outstanding              [specify type
of Loan — Revolving Credit Loan or Term Loan] in U.S. Dollars originally made on
            , 20     to a Loan in U.S. Dollars to which the Euro-Rate Option
applies, OR                   Conversion of the Euro-Rate Option applicable to
an outstanding              [specify type of Loan — Revolving Credit Loan or
Term Loan] in U.S. Dollars originally made on                  , 20     to a
Loan in U.S. Dollars to which the Base Rate Option applies, OR                  
A new Revolving Credit Loan in [specify Optional Currency: Euro, Australian
Dollars, other]             , OR                       Renewal of the Euro-Rate
Option applicable to an outstanding              Revolving Credit Loan in
[specify Optional Currency: Euro, Australian Dollars, other]             
originally made on             , 20    , OR



--------------------------------------------------------------------------------

SUCH NEW, RENEWED OR CONVERTED LOAN SHALL BEAR INTEREST:

[Check one line under 1(b) below and fill in blank spaces in line next to line]:

 

1(b)(i)                   Under the Base Rate Option for Loans in U.S. Dollars.
Such Loan in U.S. Dollars shall have a Borrowing Date of             , 20    
(which date shall be (i) the same Business Day of receipt by the Administrative
Agent by 12:00 noon eastern time of this Loan Request for making a new Revolving
Credit Loan to which the Base Rate Option applies, or (ii) the last day of the
preceding Interest Period if a Loan to which the Euro-Rate Option applies is
being converted to a Loan to which the Base Rate Option applies).     

OR

(ii)                   Under the Euro-Rate Option for Loans in U.S. Dollars.
Such Loan shall have a Borrowing Date of             , 20     (which date shall
be three (3) Business Days subsequent to the Business Day of receipt by the
Administrative Agent by 12:00 noon eastern time of this Loan Request for making
a new Revolving Credit Loan in U.S. Dollars to which the Euro-Rate Option
applies, renewing a Loan in U.S. Dollars to which the Euro-Rate Option applies,
or converting a Loan in U.S. Dollars to which the Base Rate Option applies to a
Loan in U.S. Dollars to which the Euro-Rate Option applies).     

OR

(iii)                   Under the Euro-Rate Option for Loans in [specify
Optional Currency: Euro, Australian Dollars, other].              Such Loan
shall have a Borrowing Date of             , 20     (which date shall be four
(4) Business Days subsequent to the Business Day of receipt by the
Administrative Agent by 12:00 noon eastern time of this Loan Request for making
a new Revolving Credit Loan in [specify Optional Currency: Euro, Australian
Dollars, other]              to which the Euro-Rate Option applies, renewing a
Loan in [specify Optional Currency: Euro, Australian Dollars, other]
             to which the Euro-Rate Option applies, or converting a Loan in
[specify Optional Currency: Euro, Australian Dollars, other]              to
which the Base Rate Option applies to a Loan in [specify Optional Currency:
Euro, Australian Dollars, other]              to which the Euro-Rate Option
applies).

 

101



--------------------------------------------------------------------------------

  2   Such Loan is in the principal amount of [specify U.S. Dollars OR Optional
Currency: Euro, Australian Dollars, other]              or the principal amount
to be renewed is [specify U.S. Dollars OR Optional Currency: Euro, Australian
Dollars, other]              or the principal amount to be converted is [specify
U.S. Dollars OR Optional Currency: Euro, Australian Dollars]              [not
to be less than U.S. $1,000,000, or the Dollar Equivalent thereof if an Optional
Currency Loan, and in increments of U.S. $500,000, or the Dollar Equivalent
thereof if an Optional Currency Loan, for each Borrowing Tranche under the
Euro-Rate Option and not less than the lesser of $100,000 or the maximum amount
available for Borrowing Tranches under the Base Rate Option].   3  

[Complete the applicable blank below if the Borrower is selecting the Euro-Rate
Option]:

 

Such Loan in U.S. Dollars shall have an Interest Period of [select: one, two,
three, or six] Month(s):             .

 

OR

 

Such Loan in [specify Optional Currency: Euro, Australian Dollars, other]
             shall have an Interest Period of one Month.

B   As of the date hereof and the date of making the above-requested Loan (and
after giving effect thereto): all of the representations and warranties
contained in Section 6 of the Credit Agreement and in the other Loan Documents
(or, on the Closing Date, solely the Specified Representations) are true and
correct in all material respects on such date (except representations and
warranties which relate solely to an earlier date or time, which representations
and warranties were true and correct on and as of the specific dates or times
referred to therein); other than in the case of any Loans made or Letters of
Credit issued on the Closing Date, no Event of Default or Potential Default has
occurred and is continuing; the making of such Loan shall not contravene any Law
applicable to any Loan Party, any Subsidiary of any Loan Party, or any of the
Lenders; and the making of such Loan shall not cause the Revolving Facility
Usage to exceed the Revolving Credit Commitments.

 

102



--------------------------------------------------------------------------------

C   Each of the undersigned hereby irrevocably requests [check one line below
and fill in blank spaces next to the line as appropriate]:   1                  
Funds to be deposited into a PNC Bank bank account per our current standing
instructions. Complete amount of deposit if not full loan advance amount:
[specify U.S. Dollars OR Optional Currency: Euro, Australian Dollars, other]
            .   2                   Funds to be wired per the following wire
instructions:        Amount of Wire Transfer:
                                                     [specify U.S. Dollars OR
Optional Currency: Euro, Australian Dollars, other]       

Bank Name:                                                                    

ABA:                                          
                                    

Account Number:                                                            

Account Name:                                                                

Reference:                                          
                             

  3                   Funds to be wired per the attached Funds Flow (multiple
wire transfers).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LOAN REQUEST]

The Borrower certifies to the Administrative Agent for the benefit of the
Lenders as to the accuracy of the foregoing on                  , 20    .

 

KOPPERS INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 2.5.2

[FORM OF]

SWING LOAN REQUEST

 

TO:    PNC Bank, National Association, as Administrative Agent    PNC Firstside
Center - 4th Floor    500 First Avenue    P7-PFSC-04-I    Pittsburgh, PA 15219
   Telephone No.: (412) 768-0423    Telecopier No.: (412) 762-8672    Attn:
Agency Services FROM:    Koppers Inc., a Pennsylvania corporation (the
“Borrower”). RE:    Credit Agreement (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”), dated as of August 15,
2014, by and among the Borrower, the Guarantors party thereto, the Lenders party
thereto and PNC Bank, National Association, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings given to them by the Credit Agreement.

Pursuant to Section 2.5.2 of the Credit Agreement, the Borrower hereby makes the
following Swing Loan Request:

 

1.   Aggregate principal amount of such Swing Loan (may not be less than U.S.
$500,000 and in integral multiples of U.S. $100,000)    U.S. $         2.  
Proposed Borrowing Date      (which date shall be on or after the date on which
the Administrative Agent receives this Swing Loan Request, with such Swing Loan
Request to be received no later than 11:00 a.m. eastern time on the Borrowing
Date)    3.   As of the date hereof and the date of making the above-requested
Swing Loan (and after giving effect thereto): all of the representations and
warranties contained in Section 6 of the Credit Agreement and in the other Loan
Documents (or on the Closing Date, solely the Specified Representations) are
true and correct in all material respects on such date (except representations
and warranties which relate solely to an earlier date or time, which
representations and warranties were true and



--------------------------------------------------------------------------------

  correct on and as of the specific dates or times referred to therein); other
than in the case of any Loans made or Letters of Credit issued on the Closing
Date, no Event of Default or Potential Default has occurred and is continuing;
the making of such Loan shall not contravene any Law applicable to any Loan
Party, any Subsidiary of any Loan Party, or any of the Lenders; and the making
of such Loan shall not exceed the Swing Loan Commitment or cause the Revolving
Facility Usage to exceed the Revolving Credit Commitments. 4.   The undersigned
hereby irrevocably requests [check one line below and fill in blank spaces next
to the line as appropriate]:   A                   Funds to be deposited into a
PNC Bank bank account per our current standing instructions. Complete amount of
deposit if not full loan advance amount:             .   B                  

Funds to be wired per the following wire instructions:

 

Amount of Wire Transfer:                                              

Bank Name:                                                                    

ABA:                                          
                                    

Account Number:                                                            

Account Name:                                                               

Reference:                                          
                             

  C                   Funds to be wired per the attached Funds Flow (multiple
wire transfers).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]

 

106



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SWING LOAN REQUEST]

The Borrower certifies to the Administrative Agent for the benefit of the
Lenders as to the accuracy of the foregoing on                  , 20    .

 

KOPPERS INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 2.11

[FORM OF]

LENDER JOINDER AND ASSUMPTION AGREEMENT

THIS LENDER JOINDER AND ASSUMPTION AGREEMENT (the “Joinder”) is made as of
                 , 20     (the “Effective Date”) by
                                         (the “New Lender”).

BACKGROUND

Reference is made to the Credit Agreement dated as of August 15, 2014 among
Koppers Inc., a Pennsylvania corporation (the “Borrower”), the Guarantors now or
hereafter party thereto, the Lenders now or hereafter party thereto and PNC
Bank, National Association, as administrative agent (in such capacity, the
“Administrative Agent”) (as amended, restated, modified or supplemented from
time to time, the “Credit Agreement”). Capitalized terms defined in the Credit
Agreement are used herein as defined therein.

AGREEMENT

In consideration of the Lenders permitting the New Lender to become a Lender
under the Credit Agreement, the New Lender agrees that effective as of the
Effective Date it shall become, and shall be deemed to be, a Lender under the
Credit Agreement and each of the other Loan Documents and agrees that from the
Effective Date and so long as the New Lender remains a party to the Credit
Agreement, such New Lender shall assume the obligations of a Lender under and
perform, comply with and be bound by each of the provisions of the Credit
Agreement which are stated to apply to a Lender and shall be entitled (in
accordance with its Ratable Share) to the benefits, rights and remedies set
forth therein and in each of the other Loan Documents. The New Lender hereby
acknowledges that it has heretofore received (i) a true and correct copy of the
Credit Agreement (including any amendments or modifications thereof or
supplements or waivers thereto) as in effect on the Effective Date, and (ii) the
executed original of its Revolving Credit Note dated the Effective Date issued
by the Borrower under the Credit Agreement in the face amount of $        .

The Commitments and Ratable Shares of the New Lender and each of the other
Lenders are as set forth on Schedule 1.1(B) to the Credit Agreement.
Schedule 1.1(B) to the Credit Agreement is being amended and restated effective
as of the Effective Date hereof to read as set forth on Schedule 1.1(B) hereto.
Schedule 1 hereto lists as of the date hereof the amount of Loans under each
outstanding Borrowing Tranche. Notwithstanding the foregoing on the date hereof,
the Borrower shall repay all outstanding Revolving Credit Loans to which either
the Base Rate Option or the Euro-Rate Option applies and simultaneously reborrow
a like amount of Loans under each such Interest Rate Option from the Lenders
(including the New Lender) according to the Ratable Shares set forth on attached
Schedule 1.1(B) and shall be subject to breakage fees and other indemnities
provided in Section 5.10 [Indemnity].



--------------------------------------------------------------------------------

The New Lender is executing and delivering this Joinder as of the Effective Date
and acknowledges that it shall: (A) participate in all new Revolving Credit
Loans borrowed by the Borrower on and after the Effective Date according to its
Ratable Share; and (B) participate in all Letters of Credit outstanding on and
after the Effective Date according to its Ratable Share.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LENDER

JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, the New Lender has duly executed and delivered this Joinder
as of the Effective Date.

 

[NEW LENDER] By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[ACKNOWLEDGEMENT TO LENDER JOINDER AND ASSUMPTION AGREEMENT]

 

ACKNOWLEDGED:

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

KOPPERS, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS



--------------------------------------------------------------------------------

SCHEDULE 1

OUTSTANDING TRANCHES



--------------------------------------------------------------------------------

EXHIBIT 5.9.7(A)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as August 15, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Koppers Inc., as borrower, each lender from time to time
party thereto, each lender from time to time party thereto, and PNC Bank,
National Association, as the administrative agent for the lenders.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                    , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 5.9.7(B)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 15, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Koppers Inc., as borrower, each lender from time to time
party thereto, each lender from time to time party thereto, and PNC Bank,
National Association, as the administrative agent for the lenders.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code].

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:                    , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 5.9.7(C)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 15, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Koppers Inc., as borrower, each lender from time to time
party thereto, each lender from time to time party thereto, and PNC Bank,
National Association, as the administrative agent for the lenders.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:                    , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 5.9.7(D)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of August 15, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Koppers Inc., as borrower, each lender from time to time
party thereto, each lender from time to time party thereto, and PNC Bank,
National Association, as the administrative agent for the lenders.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that: (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                    , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT 7.1.1

FORM OF SOLVENCY CERTIFICATE

I, the undersigned, an Authorized Officer of KOPPERS HOLDINGS INC., a
Pennsylvania corporation (the “Holdings”), in that capacity only and not in my
individual capacity (and without personal liability), do hereby certify as of
the date hereof, and based upon facts and circumstances as they exist as of the
date hereof (and disclaiming any responsibility for changes in such facts and
circumstances after the date hereof), to the Administrative Agent and each of
the Lenders party to the Credit Agreement referred to below that:

1. This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 7.1.1 of the Credit Agreement dated as of August 15, 2014,
among the Koppers Inc., Holdings, PNC Bank, National Association, as
Administrative Agent, and the other parties thereto (the “Credit Agreement”).
Unless otherwise defined herein, capitalized terms used in this certificate
shall have the meanings set forth in the Credit Agreement.

2. For purposes of this certificate, the terms below shall have the following
meanings:

(a) “Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of Holdings and its Subsidiaries taken as a
whole (after giving effect to the Transactions) would change hands between a
willing buyer and a willing seller, within a commercially reasonable period of
time, each having reasonable knowledge of the relevant facts, with neither being
under any compulsion to act.

(b) “Present Fair Salable Value” shall mean the amount that could be obtained by
an independent willing seller from an independent willing buyer if the assets
(both tangible and intangible) of Holdings and its Subsidiaries taken as a whole
(after giving effect to the Transactions) are sold on a going concern basis with
reasonable promptness in an arm’s-length transaction under present conditions
for the sale of comparable business enterprises insofar as such conditions can
be reasonably evaluated.

(c) “Stated Liabilities” shall mean the recorded liabilities (including
contingent liabilities that would be recorded in accordance with GAAP) of
Holdings and its Subsidiaries taken as a whole (after giving effect to the
Transactions), as of the date hereof after giving effect to the consummation of
the Transactions (including the execution and delivery of the Credit Agreement,
the making of the Loans and the use of proceeds of such Loans on the date
hereof), determined in accordance with GAAP consistently applied.

(d) “Identified Contingent Liabilities” shall mean the maximum estimated amount
of liabilities reasonably likely to result from pending litigation, asserted
claims and assessments, guaranties, uninsured risks and other contingent
liabilities of Holdings and its Subsidiaries (taken as a whole after giving
effect to the transactions under the Credit Agreement and the Osmose
Transactions) (including the execution and delivery of the Credit Agreement, the
making of the Loans and the use of proceeds of such Loans on the date hereof)
(including all fees and expenses related thereto (including the Osmose
Acquisition)), as identified and explained in terms of their nature and
estimated magnitude by Authorized Officers of the Borrower.

(e) “Will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature” For the period from the date hereof through the
Expiration Date, Holdings and its subsidiaries taken as a whole (after giving
effect to the



--------------------------------------------------------------------------------

transactions under the Credit Agreement and the Osmose Transactions) will have
sufficient assets and cash flow to pay their respective liabilities, contingent
or otherwise, as those liabilities mature or otherwise become payable, in light
of business conducted or anticipated to be conducted by the Holdings and its
Subsidiaries as reflected in the Pro Forma Financial Information and in light of
the anticipated credit capacity.

(f) “Do not have Unreasonably Small Capital” For the period from the date hereof
through Expiration Date, Holdings and its Subsidiaries taken as a whole (after
giving effect to the transactions under the Credit Agreement and the Osmose
Transactions) (including execution and delivery of the Credit Agreement, the
making of the Loans and the use of proceeds of such Loans on the date hereof
(including the Osmose Acquisition)) is a going concern and has sufficient
capital to reasonably ensure that it will continue to be a going concern for
such period. I understand that “unreasonably small capital” depends upon the
nature of the particular business or businesses conducted or to be conducted,
and I have reached my conclusion based on the needs and anticipated needs for
capital of the business conducted or anticipated to be conducted by the Loan
Parties as reflected in the Pro Forma Financial Information and in light of the
anticipated credit capacity.

3. For purposes of this certificate, I, or officers of Holdings under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a) I have reviewed the financial statements (including the Pro Forma Financial
Information) referred to in Section 6.1.9(ii) of the Credit Agreement.

(b) I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

(c) As an Authorized Officer of Holdings, I am familiar with the financial
condition of Holdings and its Subsidiaries.

4. Based on and subject to the foregoing, I hereby certify on behalf of Holdings
that after giving effect to the consummation of the transaction under the Credit
Agreement and the Osmose Transactions (including the execution and delivery of
the Credit Agreement, the making of the Loans and the use of proceeds of such
Loans on the date hereof), it is my opinion that (i) the Fair Value of the
assets of Holdings and its Subsidiaries taken as a whole (after giving effect to
the transactions under the Credit Agreement and the Osmose Transactions) exceed
their liabilities, contingent or otherwise; (ii) the Present Fair Salable Value
of the assets of Holdings and its Subsidiaries taken as a whole (after giving
effect to the transactions under the Credit Agreement and the Osmose
Transactions) exceed their liabilities, contingent or otherwise; (iii) Holdings
and its Subsidiaries taken as a whole (after giving effect to the transactions
under the Credit Agreement and the Osmose Transactions) do not have Unreasonably
Small Capital; and (iv) Holdings and its Subsidiaries taken as a whole (after
giving effect to the transactions under the Credit Agreement and the Osmose
Transactions) will be able to pay their liabilities, contingent or otherwise, as
they mature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SOLVENCY CERTIFICATE]

IN WITNESS WHEREOF, the Holdings has caused this certificate to be executed on
its behalf by an Authorized Officer as of the date first written above.

 

KOPPERS HOLDINGS INC. By:  

 

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer



--------------------------------------------------------------------------------

EXHIBIT 7.1.1(VII)

[FORM OF]

LANDLORD’S WAIVER

THIS LANDLORD’S WAIVER (the “Agreement”) made as of this      day of
            , 201     by             , a              (the “Landlord”) to
[insert: WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as collateral
trustee (in such capacity, “Collateral Trustee”) for the Creditors (as defined
in that certain Collateral Trust Agreement dated as of August 15, 2014 by and
among Koppers Inc., a Pennsylvania corporation, as issuer, the Group Agents
party thereto, the Collateral Trustee, and the Guarantors party thereto OR PNC
BANK, NATIONAL ASSOCIATION, in its capacity as collateral agent (in such
capacity, the “Collateral Agent”) for the Lenders (as defined in the Credit
Agreement described below)], all as set forth and defined therein).

WITNESSETH:

KOPPERS INC. (the “Borrower”) is or may become indebted to the [insert:
Collateral Agent and the Creditors OR Collateral Agent and the Lenders] for
certain extensions of credit and other financial accommodations (the “Loans”).
The Guarantors have guaranteed the Loans. Pursuant to the provisions of that
certain Credit Agreement dated as of August 15, 2014 by and among the Borrower,
the Lenders party thereto, [insert: PNC Bank, National Association, in its
capacity as Collateral Agent for the Lenders OR the Collateral Agent], and the
Guarantors party thereto (as amended, restated, modified and or supplemented
from time to time, the “Credit Agreement”), the Loans are or may become secured
by security interests and liens in certain tangible and intangible personal
property of the Borrower and Guarantors (collectively, the “Collateral”). Under
the provisions of a certain lease (the “Lease”) dated             , between the
Landlord and              [insert: Borrower OR name of Guarantor] (the
“Lessee”), the Landlord has leased approximately              square feet
situated on the property described as              (the “Premises”). Since all
or a part of the Collateral may be located on or affixed to the Premises, the
[insert: Collateral Agent and the Creditors OR Collateral Agent and the Lenders]
have required, as a condition to making the Loans, the execution and delivery of
this Agreement by the Landlord.

NOW, THEREFORE, to induce the [insert: Collateral Agent and the Creditors OR
Collateral Agent and the Lenders] to make the Loans available to the Borrower,
the Landlord, intending to be legally bound hereby covenants and agrees with the
[insert: Collateral Agent and the Creditors OR Collateral Agent and the Lenders]
as follows:

144. The Landlord hereby agrees that any of the Collateral may be affixed to the
Premises and shall remain personal property notwithstanding the manner in which
it is affixed thereto and consents to the security interest and lien of the
[insert: Collateral Agent and the Creditors OR Collateral Agent and the
Lenders], and their respective successors and assigns, in the Collateral located
on, at or about or affixed to the Premises. This waiver shall apply to any of
the Collateral which is already located on, at or about or affixed to the
Premises or may hereafter be located on, at or about or affixed to the Premises.



--------------------------------------------------------------------------------

145. The Landlord hereby waives and releases in favor of the [insert: Collateral
Agent and the Creditors OR Collateral Agent and the Lenders], and agrees that
the [insert: Collateral Agent’s and the Creditors’ OR Collateral Agent’s and the
Lenders’] liens and security interests in the Collateral shall be prior and
superior to, (a) any and all rights of distraint, levy and execution, and
marshalling of assets which the Landlord may now or hereafter have against the
Collateral, (b) any and all liens and security interests that the Landlord may
now or hereafter have on the Collateral, and (c) any and all other claims that
the Landlord may now or hereafter have on or against the Collateral for any rent
or other sums due or to become due to the Landlord by the Lessee under the
provisions of the Lease or otherwise.

146. The [insert: Collateral Agent and the Creditors OR Collateral Agent and the
Lenders] may remove the Collateral from the Premises whenever the [insert:
Collateral Agent and the Creditors OR Collateral Agent and the Lenders] deem it
necessary to do so to protect their interests, and without liability or
accountability to the Landlord therefor, and the Landlord hereby irrevocably
grants to the [insert: Collateral Agent and the Creditors OR Collateral Agent
and the Lenders] the right of entry to the Premises to remove any of the
Collateral at any reasonable time or times.

147. In the event the Lessee defaults under the Lease and is evicted by the
Landlord, the [insert: Collateral Agent and the Creditors OR Collateral Agent
and the Lenders] shall have the right, by sending notice to the Landlord, to
keep and store any portion of the Collateral located at the Premises at or about
the date the Lessee loses possession of the Premises for a period, determined by
the [insert: Collateral Agent and the Creditors OR Collateral Agent and the
Lenders], of up to one hundred twenty (120) days, counting from the date the
Lessee loses possession of the Premises, on a month-to-month basis, provided the
[insert: Collateral Agent and the Creditors OR Collateral Agent and the Lenders]
pay rent to the Landlord for each month at the monthly rent provided for in the
Lease. The [insert: Collateral Agent and/or the Creditors OR Collateral Agent
and/or the Lenders] shall give the Landlord at least ten (10) calendar days’
notice if the [insert: Collateral Agent and/or the Creditors OR Collateral Agent
and/or the Lenders] wish to terminate the [insert: Collateral Agent’s and the
Creditors’ OR Collateral Agent’s and the Lenders’] use of the Premises for
storage at the end of any month during the one hundred twenty (120) day period.
If the [insert: Collateral Agent or the Creditors OR Collateral Agent or the
Lenders] have been using the Premises for storage and fail to give such notice,
the [insert: Collateral Agent or the Creditors OR Collateral Agent or the
Lenders] shall be responsible for the next month’s rent, even if the [insert:
Collateral Agent or the Creditors OR Collateral Agent or the Lenders] are no
longer using the Premises for storage. The [insert: Collateral Agent and the
Creditors OR Collateral Agent and the Lenders] shall have no obligation to pay
any rent under the Lease for any period of time prior to the date the Lessee
lost possession of the Premises and the [insert: Collateral Agent and/or the
Creditors OR Collateral Agent and/or the Lenders] notify the Landlord of their
intention to use the Premises. The [insert: Collateral Agent and the Creditors
OR Collateral Agent and the Lenders] may conduct one or more auction sales of
the Collateral at the Premises during the period the [insert: Collateral Agent
or the Creditors OR Collateral Agent or the Lenders] are using the Premises for
storage of the Collateral. As used in this Section, the term “month” shall mean
a calendar month.



--------------------------------------------------------------------------------

148. The Landlord shall notify any purchaser of the Premises and any subsequent
mortgagee or any other holder of any lien, security interest or encumbrance on
the Premises of the existence of this Agreement.

149. The Landlord hereby certifies that the Landlord has full power and
authority to execute this Agreement and that it has legal title to the Premises.

150. This Agreement shall continue in effect during the term of the Credit
Agreement and any extensions, renewals, refinancings or modifications thereof
and any substitutions therefor, shall be binding upon the successors, assigns
and transferees of the Landlord, and shall inure to the benefit of the [insert:
Collateral Agent and the Creditors OR Collateral Agent and the Lenders], and
their respective successors and assigns. The Landlord hereby waives notice of
the [insert: Collateral Agent’s and the Creditors’ OR Collateral Agent’s and the
Lenders’] acceptance of and reliance on this Agreement.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LANDLORD’S WAIVER]

IN WITNESS WHEREOF, the Landlord has caused this Agreement to be executed,
sealed and delivered on the day and year first written above.

 

WITNESS/ATTEST     LANDLORD

 

    By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT TO BE MADE BY OWNER OR LANDLORD

STATE OF                     

COUNTY OF                     

TO WIT:

I HEREBY CERTIFY that on this      day of             , 201    , before me, a
Notary Public for the state and county aforesaid, personally appeared
            , known to me or satisfactorily proven to be the person whose name
is subscribed to the foregoing instrument, who acknowledged that he/she is the
            , that he/she has been duly authorized to execute, and has executed,
the foregoing instrument on behalf of the said entity for the purposes therein
set forth, and that the same is its act and deed.

IN WITNESS WHEREOF, I have hereunto set my hand and Notarial Seal, the day and
year first above written.

 

 

Notary Public

My commission expires:



--------------------------------------------------------------------------------

CONSENT

The undersigned Lessee hereby consents to the terms and conditions of this
Landlord’s Waiver as set forth above.

 

ATTEST     [INSERT NAME OF LESSEE]

 

    By:  

(SEAL)

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 8.2.6

[FORM OF]

ACQUISITION COMPLIANCE CERTIFICATE

            , 20    

This certificate is delivered pursuant to Section 8.2.6 of that certain Credit
Agreement dated as of August 15, 2014 (the “Credit Agreement”) by and among
Koppers Inc., a Pennsylvania corporation (the “Borrower”), the Lenders party
thereto (the “Lenders”), the Guarantors party thereto (the “Guarantors”) and PNC
Bank, National Association, as Administrative Agent for the Lenders (the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement are used herein with the same meanings.

The undersigned officer,             , the              [President/Chief
Executive Officer/Chief Financial Officer/Treasurer] of the Borrower, does
hereby certify on behalf of the Borrower after giving pro forma effect to the
Permitted Acquisition which is the basis for this Certificate, as follows:

Description of Proposed Permitted Acquisition

The Borrower desires that              [list Borrower, Guarantor or other
Subsidiary that will be making the Acquisition] (the “Acquiring Company”)
[acquire the assets/acquire the stock] [by purchase/by merger] of
                     [Insert name of entity or business division whose assets
are being acquired or the entity whose equity interests are being acquired] (the
“Target”) from              [identify the name(s) of the seller(s) of such
assets or equity interests] (the “Seller”) (the “Acquisition”).

The total Consideration to be paid, including the aggregate of (i) cash paid by
the Borrower or any of its Subsidiaries, directly or indirectly, to the Seller,
(ii) the Indebtedness incurred or assumed by the Borrower or any of its
Subsidiaries, whether in favor of Seller or otherwise, and whether fixed or
contingent, (iii) any Guaranty given or incurred by the Borrower or any of its
Subsidiaries in connection with the Acquisition, and (iv) any other
consideration given or obligation incurred by the Borrower or any of its
Subsidiaries in connection with the Acquisition is $        , which amount
exceeds $50,000,000 and, accordingly, Section 8.2.6(iv)(f) of the Credit
Agreement requires the delivery of this Certificate.

The proposed date of Acquisition is              (the “Acquisition Date”), which
is at least five (5) Business Days after the date this Certificate is delivered.

The Target is engaged in              [describe business being acquired].

The board of directors or other equivalent governing body of the Seller has
approved of such Permitted Acquisition.

 

  151.

Maximum Total Secured Leverage Ratio (Sections 8.2.16 and 8.2.6(iv)(f)(1)). The
Total Secured Leverage Ratio is      to 1.00 (from item (1)(C) below), on a



--------------------------------------------------------------------------------

PNC Bank, National Association,

as Administrative Agent

            , 20    

Page 130

 

  pro forma basis after giving effect to the proposed Permitted Acquisition,
calculated as of the most recently ended fiscal quarter for the four fiscal
quarters then ended,7 which does not exceed the permitted ratio for such period
as determined by reference to Table 1:

TABLE 1:

Prior to the Qualified Note Issuance:

 

Fiscal Period-End

   Maximum Total Secured Leverage Ratio

Closing Date through but not including December 31, 2014

   5.50 to 1.00

December 31, 2014 through but not including December 31, 2015

   5.25 to 1.00

December 31, 2015 through but not including December 31, 2016

   5.00 to 1.00

December 31, 2016 through but not including December 31, 2017

   4.50 to 1.00

December 31, 2017 through but not including December 31, 2018

   4.25 to 1.00

December 31, 2018 and for all periods thereafter

   4.00 to 1.00

[OR]

 

7  For the purposes of this Certificate, in giving effect to the Permitted
Acquisition:

 

  (a) Consolidated EBITDA as reported in the maximum Total Secured Leverage
Ratio shall be calculated on a pro forma basis, using (i) historical numbers, in
accordance with GAAP as if the Permitted Acquisition had been consummated at the
beginning of such period or (ii) financial effects that are reasonably
identifiable and factually supportable, as projected by Holdings in good faith,
which were set forth in the certificate previously or concurrently delivered by
an Authorized Officer of Holdings to the Administrative Agent (which certificate
also set forth in reasonable detail the calculation of such financial effects),
and agreed to by the Administrative Agent, and

 

  (b) Indebtedness or other liabilities assumed or incurred in connection with
the Permitted Acquisition and income earned or expenses incurred by the Target,
business or assets to be acquired prior to the date of the Permitted Acquisition
shall be included.



--------------------------------------------------------------------------------

PNC Bank, National Association,

as Administrative Agent

            , 20    

Page 131

 

Following the Qualified Note Issuance:

 

Fiscal Period-End

  

Maximum Total Secured Leverage Ratio

Date of consummation of the Qualified Note Issuance through but not including
December 31, 2015

   The ratio based on the amount of the Qualified Note Issuance according to the
table set forth in the definition of Reduced Ratio

December 31, 2015 and for all periods thereafter

   3.00 to 1.00

 

151.1   Total Secured Debt, the numerator of the Total Secured Leverage Ratio,
is pro forma Indebtedness in respect of the following in each case of Holdings
and its Subsidiaries, determined and consolidated in accordance with GAAP, and
is calculated without duplication as follows:      151.1.1   borrowed money
secured by a Lien on assets of a Loan Party    $               151.1.2   amounts
raised under or liabilities in respect of any note purchase or acceptance credit
facility secured by a Lien on assets of a Loan Party    $               151.1.3
  the unreimbursed amount of all drafts drawn under letters of credit issued for
the account of Holdings or its Subsidiaries and the undrawn stated amount of all
letters of credit issued for the account of Holdings and its Subsidiaries, in
each case secured by a Lien on assets of a Loan Party    $               151.1.4
  obligations with respect to capitalized leases secured by a Lien on assets of
a Loan Party    $               151.1.5   net obligations requiring any actual
cash payment or settlement under any commodity swap, currency swap, interest
rate swap, cap, collar or floor agreement or other interest rate management
device, in any case whether secured or unsecured    $               151.1.6  
the sum of items (1)(A)(i) through (1)(A)(v) equals Total Secured Debt, the
numerator of the Total Secured Leverage Ratio    $             151.2   pro forma
Consolidated EBITDA, the denominator of the Total Secured Leverage Ratio, in
each case of Holdings and its Subsidiaries, determined and consolidated in
accordance with GAAP, is calculated as follows:      151.2.1   Consolidated Net
Income    $               151.2.2   depreciation    $               151.2.3  
depletion    $               151.2.4   amortization    $               151.2.5  
other non-recurring, non-cash charges to net income    $            



--------------------------------------------------------------------------------

PNC Bank, National Association,

as Administrative Agent

            , 20    

Page 132

 

  151.2.6   losses on the sale of assets outside the ordinary course of business
   $               151.2.7   interest expense    $               151.2.8  
income tax expense    $               151.2.9   cash dividends received from
Affiliates to the extent not included in determining Consolidated Net Income   
$               151.2.10   equity losses of Affiliates (other than Consolidated
Subsidiaries) to the extent included in determining Consolidated Net Income   
$               151.2.11   non-recurring, cash and non-charges to net income in
an aggregate cumulative amount not greater than $75,000,000 related to
discontinuation or sale of business operations of Holdings and its Subsidiaries
   $               151.2.12   all unamortized financing costs written off, and
premiums paid, gains/losses incurred, and/or charges and fees paid and not
capitalized, in each case, by the Loan Parties in connection with any (x) Osmose
Diligence, (y) early extinguishment of the 2009 Notes or (z) exchange,
redemption, repurchase, tender or retirement of the 2009 Notes    $            
  151.2.13   non-recurring, non-cash credits to net income    $              
151.2.14   gains on the sale of assets outside the ordinary course of business
   $               151.2.15   equity earnings of Affiliates (other than
Consolidated Subsidiaries) to the extent included in determining Consolidated
Net Income    $               151.2.16   the sum of items (1)(B)(i) through
(1)(B)(xii) minus the sum of items (1)(B)(xiii) through (1)(B)(xv) equals
Consolidated EBITDA, the denominator of the Total Secured Leverage Ratio   
$             151.3   item (1)(A)(vi) divided by item (1)(B)(xvi) equals the
Total Secured Leverage Ratio             to 1.00 152.   Minimum Fixed Charge
Coverage Ratio (Sections 8.2.16 and 8.2.6(iv)(f)(2)). The Fixed Charge Coverage
Ratio is      to 1.0 (from item (2)(C) below) ), on a pro forma basis after
giving effect to the proposed Permitted Acquisition, calculated as of the most
recently ended fiscal quarter for the four fiscal quarters then ended,8 which is
not less than the permitted ratio of 1.1 to 1.0.

  

 

8  See footnote 1 above.



--------------------------------------------------------------------------------

PNC Bank, National Association,

as Administrative Agent

            , 20    

Page 133

 

152.1   The numerator of the Fixed Charge Coverage Ratio of Holdings and its
Subsidiaries, determined and consolidated in accordance with GAAP, is calculated
as follows:   152.1.1   Consolidated EBITDA (from item (1)(B)(xvi) above)   
$               152.1.2   Capital Expenditures    $               152.1.3   cash
taxes    $               152.1.4   item (2)(A)(i) minus item (2)(A)(ii) minus
item (2)(A)(iii) equals the numerator of the Fixed Charge Coverage Ratio   
$             152.2   Fixed Charges, the denominator of the Fixed Charge
Coverage Ratio, of Holdings and its Subsidiaries, determined and consolidated in
accordance with GAAP, are calculated as follows:   152.2.1   interest expense   
$               152.2.2   contractual principal installments on Indebtedness   
$               152.2.3   contractual principal payments on capitalized leases
   $               152.2.4   dividends and distributions (excluding payments
made by the Borrower to redeem the 2009 Senior Notes as permitted under
Section 8.2.5 of the Credit Agreement)    $               152.2.5   sum of items
(2)(B)(i) through (2)(B)(iv) equals the denominator of the Fixed Charge Coverage
Ratio    $             152.3   item (2)(A)(iv) divided by item (2)(B)(v) equals
the Fixed Charge Coverage Ratio             to 1.0 153.   Undrawn Availability
(Section 8.2.6(iv)(f)(2)). After giving effect to the Permitted Acquisition
which is the basis for this Certificate, the Undrawn Availability is $        ,
which is at least $50,000,000.    154.   No Event of Default or Potential
Default exists immediately prior to or after giving effect to the Permitted
Acquisition which is the basis for this Certificate.   

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO

ACQUISITION COMPLIANCE CERTIFICATE]

IN WITNESS WHEREOF, the undersigned has executed this Certificate this      day
of             , 20    .

 

KOPPERS INC. By:  

 

Name:  

 

Title:   [President/Chief Executive Officer/Chief Financial Officer/Treasurer



--------------------------------------------------------------------------------

EXHIBIT 8.3.3

[FORM OF]

QUARTERLY COMPLIANCE CERTIFICATE

            , 20    

This certificate is delivered pursuant to Section 8.3.3 of that certain Credit
Agreement dated as of August 15, 2014 (the “Credit Agreement”) by and among
Koppers Inc., a Pennsylvania corporation (the “Borrower”), the Lenders party
thereto (the “Lenders”), the Guarantors party thereto (the “Guarantors”) and PNC
Bank, National Association, as Administrative Agent for the Lenders (the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement are used herein with the same meanings.

The undersigned officer,             , the             [President/Chief
Executive Officer/Chief Financial Officer/Treasurer] of Holdings, does hereby
certify on behalf of Holdings and each of Holdings’ Subsidiaries as of the
[quarter/year] ended             , 20     (the “Report Date”), as follows:

155. Maximum Total Secured Leverage Ratio (Section 8.2.16). The Total Secured
Leverage Ratio is      to 1.00 (from item (1)(C) below), calculated as of the
Report Date for the four fiscal quarters ended as of the Report Date, which does
not exceed the permitted ratio for such period as determined by reference to
Table 1:

TABLE 1:

Prior to the Qualified Note Issuance:

 

Fiscal Period-End

   Maximum Total Secured Leverage Ratio

Closing Date through but not including December 31, 2014

   5.50 to 1.00

December 31, 2014 through but not including December 31, 2015

   5.25 to 1.00

December 31, 2015 through but not including December 31, 2016

   5.00 to 1.00

December 31, 2016 through but not including December 31, 2017

   4.50 to 1.00

December 31, 2017 through but not including December 31, 2018

   4.25 to 1.00

December 31, 2018 and for all periods thereafter

   4.00 to 1.00

[OR]



--------------------------------------------------------------------------------

PNC Bank, National Association,

as Administrative Agent

            , 20    

Page 136

 

Following the Qualified Note Issuance:

 

Fiscal Period-End

  

Maximum Total Secured Leverage Ratio

Date of consummation of the Qualified Note Issuance through but not including
December 31, 2015

   The ratio based on the amount of the Qualified Note Issuance according to the
table set forth in the definition of Reduced Ratio

December 31, 2015 and for all periods thereafter

   3.00 to 1.00

 

155.1   Total Secured Debt, the numerator of the Total Secured Leverage Ratio,
is Indebtedness in respect of the following in each case of Holdings and its
Subsidiaries, determined and consolidated in accordance with GAAP, and is
calculated without duplication as follows:      155.1.1   borrowed money secured
by a Lien on assets of a Loan Party    $               155.1.2   amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility secured by a Lien on assets of a Loan Party    $               155.1.3
  the unreimbursed amount of all drafts drawn under letters of credit issued for
the account of Holdings or its Subsidiaries and the undrawn stated amount of all
letters of credit issued for the account of Holdings and its Subsidiaries, in
each case secured by a Lien on assets of a Loan Party    $               155.1.4
  obligations with respect to capitalized leases secured by a Lien on assets of
a Loan Party    $               155.1.5   net obligations requiring any actual
cash payment or settlement under any commodity swap, currency swap, interest
rate swap, cap, collar or floor agreement or other interest rate management
device, in any case whether secured or unsecured    $               155.1.6  
the sum of items (1)(A)(i) through (1)(A)(v) equals Total Secured Debt, the
numerator of the Total Secured Leverage Ratio    $             155.2  
Consolidated EBITDA, the denominator of the Total Secured Leverage Ratio, in
each case of Holdings and its Subsidiaries, determined and consolidated in
accordance with GAAP, is calculated as follows:      155.2.1   Consolidated Net
Income    $               155.2.2   depreciation    $               155.2.3  
depletion    $               155.2.4   amortization    $               155.2.5  
other non-recurring, non-cash charges to net income    $            



--------------------------------------------------------------------------------

PNC Bank, National Association,

as Administrative Agent

            , 20    

Page 137

 

  155.2.6   losses on the sale of assets outside the ordinary course of business
   $               155.2.7   interest expense    $               155.2.8  
income tax expense    $               155.2.9   cash dividends received from
Affiliates to the extent not included in determining Consolidated Net Income   
$               155.2.10   equity losses of Affiliates (other than Consolidated
Subsidiaries) to the extent included in determining Consolidated Net Income   
$               155.2.11   non-recurring, cash and non-charges to net income in
an aggregate cumulative amount not greater than $75,000,000 related to
discontinuation or sale of business operations of Holdings and its Subsidiaries
   $               155.2.12   non-cash stock-based compensation expense   
$               155.2.13   all unamortized financing costs written off, and
premiums paid, gains/losses incurred, and/or charges and fees paid and not
capitalized, in each case, by the Loan Parties in connection with any (x) Osmose
Diligence, (y) early extinguishment of the 2009 Notes or (z) exchange,
redemption, repurchase, tender or retirement of the 2009 Notes    $            
  155.2.14   non-recurring, non-cash credits to net income    $              
155.2.15   gains on the sale of assets outside the ordinary course of business
   $               155.2.16   gains on non-cash equity-based compensation   
$               155.2.17   equity earnings of Affiliates (other than
Consolidated Subsidiaries) to the extent included in determining Consolidated
Net Income    $               155.2.18   the sum of items (1)(B)(i) through
(1)(B)(xiii) minus the sum of items (1)(B)(xiv) through (1)(B)(xvii)   
$            



--------------------------------------------------------------------------------

PNC Bank, National Association,

as Administrative Agent

            , 20    

Page 138

 

  155.2.19   Adjustment to Consolidated EBITDA to the extent that the
computation of Consolidated EBITDA includes a gain or loss with respect to any
commodity swap, currency swap, interest rate swap, cap, collar or floor
agreement or other interest rate management device (including, for the avoidance
of doubt, obligations under such commodity swap, currency swap, interest rate
swap, cap, collar or floor agreement or other interest rate management device
that are secured as well as those that are unsecured) as follows: Consolidated
EBITDA shall be (1) increased by any non-cash items of loss arising from such
swap, agreement or other device, in each case, net of any actual cash payments
related to the items giving rise to the loss and (2) decreased by any non-cash
items of gain arising from such swap, agreement or other device, in each case,
net of any actual cash payments related to items giving rise to the gain   
$               155.2.20   the sum of items (1)(B)(xviii) and (1)(B)(xix) equals
Consolidated EBITDA, the denominator of the Total Secured Leverage Ratio   
$             155.3   item (1)(A)(vi) divided by item (1)(B)(xx) equals the
Total Secured Leverage Ratio             to 1.00

  156. Minimum Fixed Charge Coverage Ratio (Section 8.2.15). The Fixed Charge
Coverage Ratio, calculated as of the Report Date for the four fiscal quarters
ended as of the Report Date, is      to 1.0 (from item (2)(C) below), which is
not less than the permitted ratio of 1.1 to 1.0.

 

156.1   The numerator of the Fixed Charge Coverage Ratio of Holdings and its
Subsidiaries, determined and consolidated in accordance with GAAP, is calculated
as follows:      156.1.1   Consolidated EBITDA (from item (1)(B)(xx) above)   
$               156.1.2   Capital Expenditures    $               156.1.3   cash
taxes    $               156.1.4   item (2)(A)(i) minus item (2)(A)(ii) minus
item (2)(A)(iii) equals the numerator of the Fixed Charge Coverage Ratio   
$            



--------------------------------------------------------------------------------

PNC Bank, National Association,

as Administrative Agent

            , 20    

Page 139

 

156.2   Fixed Charges, the denominator of the Fixed Charge Coverage Ratio, of
Holdings and its Subsidiaries, determined and consolidated in accordance with
GAAP, are calculated as follows:      156.2.1   interest expense   
$               156.2.2   contractual principal installments on Indebtedness   
$               156.2.3   contractual principal payments on capitalized leases
   $               156.2.4   dividends and distributions (excluding payments
made by the Borrower to redeem the 2009 Senior Notes as permitted under
Section 8.2.5 of the Credit Agreement)    $               156.2.5   sum of items
(2)(B)(i) through (2)(B)(iv) equals the denominator of the Fixed Charge Coverage
Ratio    $             156.3   item (2)(A)(iv) divided by item (2)(B)(v) equals
the Fixed Charge Coverage Ratio             to 1.0 157.   Indebtedness
(Section 8.2.1). 157.1   As of the Report Date, the aggregate amount of all
Indebtedness under any Lender-Provided Credit Arrangement is $        , which is
not greater than the permitted amount of $50,000,000. 157.2   As of the Report
Date, the aggregate amount of Indebtedness secured by Purchase Money Security
Interests and Indebtedness evidenced by capitalized leases (excluding any
Indebtedness described in Schedule 8.2.1) is $        , which does not exceed
the permitted amount of $25,000,000. 157.3   As of the Report Date, the
aggregate amount of Indebtedness in respect of surety bonds, performance bonds,
bid bonds, or similar obligations arising in the ordinary course of business (up
to an amount reasonably determined to be payable under all surety bonds then
outstanding) is $        , which does not exceed the permitted amount of
$40,000,000. 157.4   As of the Report Date, the aggregate amount of Indebtedness
permitted under Section 8.2.1(xiii), which does not restrict the ability of the
Subsidiaries of the Borrower to pay dividends or make other distributions on
account of the ownership interests of the Borrower’s Subsidiaries is $        ,
which does not exceed the permitted amount of $10,000,000.

  158. Guaranties (Section 8.2.3). The aggregate principal or stated amount of
Guaranties of Indebtedness incurred by any Excluded Subsidiary, and its
subsidiaries, permitted Joint Ventures under Section 8.2.9 [Subsidiaries,
Partnerships and Joint Ventures] and non-Loan Party Subsidiaries is $        ,
which does not exceed the permitted amount of $120,000,000.



--------------------------------------------------------------------------------

PNC Bank, National Association,

as Administrative Agent

            , 20    

Page 140

 

159.   Loans and Investments (Section 8.2.4). 159.1   The aggregate amount of
(i) loans and advances to, and investments in, Foreign Subsidiaries created or
acquired after the Closing Date, and (ii) additional loans and advances to, and
investments in, Foreign Subsidiaries in existence on the Closing Date that are
in excess of the applicable amounts described for such Foreign Subsidiary on
Schedule 8.2.4 is $        , which does not exceed the permitted amount of
$100,000,000. 159.2   The aggregate amount of (i) loans and advances to, and
investments in, Joint Ventures not existing as of the Closing Date (excluding
any loans and advances to, and investments in, Foreign Subsidiaries created
after the Closing Date pursuant to Section 8.2.4(vi)), and (ii) additional
loans, advances and investments in in existing Joint Ventures listed on Schedule
8.2.4, which Joint Ventures (a) limit the liability of the Loan Party or
Subsidiary to such party’s investment therein (except to the extent of
liabilities under Guaranties otherwise permitted under the Credit Agreement),
and (b) are in the same or substantially similar lines of business as the Loan
Parties’ business; provided that the aggregate amount of the sum of (y) such
investments in Joint Ventures from and after the Closing Date pursuant to
Section 8.2.4(vii), and (z) advances under Section 8.2.4(ix) are $        ,
which does not exceed the permitted amount of $75,000,000. 159.3   The aggregate
amount of advances to subcontractors and suppliers of the Loan Parties or their
Subsidiaries made in the ordinary course of business is $        , which does
not exceed the permitted amount of $10,000,000. 159.4   The aggregate amount of
advances to customers of the Loan Parties or their Subsidiaries to finance the
construction of facilities for such customers which will use products supplied
by the Loan Parties or their Subsidiaries is $        , which does not exceed
the permitted amount of $10,000,000, provided that the aggregate amount of the
sum of (y) all such advances pursuant to Section 8.2.4(ix), and (z) investments
under Section 8.2.4(vii) is $        , which does not exceed the permitted
amount of $75,000,000. 160.   [INSERT IF APPLICABLE:] Restricted Payments
(Section 8.2.5(i)). 160.1   The Borrower made dividends and distributions in an
aggregate amount equal to $         to Holdings, and prior to and after giving
effect thereto:   160.1.1   The Fixed Charge Coverage Ratio on a pro forma basis
after giving effect to such dividends and distributions is              to 1.0
which is not less than the permitted ratio of 1.1 to 1.0; and   160.1.2   No
Event of Default or Potential Default occurred, was continuing or existed.



--------------------------------------------------------------------------------

PNC Bank, National Association,

as Administrative Agent

            , 20    

Page 141

 

160.2   The Borrower made payments to repurchase the 2009 Senior Notes or any
notes issued under any New Note Indenture in an aggregate amount equal to
$        , and prior to and after giving effect thereto:   160.2.1   Undrawn
Availability is $        , which is not less than the required amount of
$50,000,000; and   160.2.2   No Event of Default or Potential Default occurred,
was continuing or existed.

  161. As of the date hereof, the Loan Parties have performed and complied with
all covenants and conditions of the Credit Agreement; all of the representations
and warranties of the Borrower and the other Loan Parties contained in Section 6
of the Credit Agreement and in the other Loan Documents are true and correct on
and as of the date hereof with the same effect as though such representations
and warranties had been made on the date hereof (except representations and
warranties which expressly relate solely to an earlier date or time, which
representations and warranties were true and correct on and as of the specific
dates or times referred to therein); and no Event of Default or Potential
Default exists or occurred and is continuing.

  162. As of the date hereof, the identity and amount of all outstanding
Lender-Provided Credit Arrangements and any outstanding Guaranties described in
Section 8.2.3(iv) of the Credit Agreement are listed on Annex 1 hereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO QUARTERLY COMPLIANCE CERTIFICATE]

IN WITNESS WHEREOF, the undersigned has executed this Certificate this      day
of             , 20    .

 

KOPPERS HOLDINGS INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Annex 1

[Listing of Lender-Provided Credit Arrangements and any outstanding Guaranties
described in Section 8.2.3(iv) of the Credit Agreement]

[see attached]